Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 1 of 636 Page ID
                                   #:6158




       EXHIBIT 13
                                      •
          Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 2 of 636 Page ID
                                             #:6159
                                                                                          •
          1   Olu K. Orange, Esq. (SBN 213653)
          2
              ORANGE LAW OFFICES, P.C.                                                                            FILED
              3435 Wilshire Blvd., Suite 2910                                                         S,tperior Court of California
              Los An,.geles California 90010                                                         . Countv nf Inc: Anriflles
          3   T: (21~)736-9900/F: (213)417-8800
          4   orangelawoffices@att.net                                                                       AUG 02 2018
                                                                                                  Sherri R. "'.    ,· ·,. 1,;uuve Officer! lerk
          5
              Shawna L. Parks, Esq. (SBN 208301)                                                   By_7~==~~-D                            uty
          6   LAW OFFICE OF SHAWNA L. PARKS
              4470 W. Sunset Blvd.;. Ste. 107-347
          7   Los Angeles CA 900L7
              Phone/Fax: [323) 389-9239
          8   sparks@parks-law-office.com
          9   (Additional Counsel Listed on Following Page)
      10
                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
      11
                                             COUNTY OF LOS ANGELES
      12
               S.G., a minor, by and through her                      Case No.: BSl 74498
      13       guardian ad liiem, Brittany Dom;
      14       A.D.G., and R.L., minors, by and
               through their guardian ad /item, Derek                 FIRST AMENDED VERIFIED
      15                                                              PETITION FOR WRIT OF
               Spencer; N.B., a minor, by and
      16       through his guardian ad /item, Araceli                 MANDAMUS AND COMPLAINT
               Boyce; A.G., a minor, by and through                   FOR DECLARATORY AND
      17
               his guardian ad /item, Karla Garcia;                   INJUNCTIVE RELIEF
      18       CHRISTAL LORD; and DYANNA
               SANABRIA,                                              [Code Civ. Pro. §§ 526, 527, 1060, 1085,
      19
                            Petitioners and Plaintiffs,               1094.5 Pub. Res. Code§§ 21168, 21 i68.5;
      20                                                              14 CCR §15001, et seq]
                     vs.
      21
              CITY OF LOS ANGELES; LOS                                Hon. Yvette M. Palazuelos
      22      ANGELES CITY COUNCIL; and
      23      DOES 1 THROUGH 10, inclusive,                           Dept: 28
                    Respondents and Defendants.                       Next Date: Aug. 14, 2018 (Trial Setting
      24                                                              Conj)
      25        HIRO KOBAYASHI, 3568 MOTOR
               LLC, AND ROES 1 THROUGH 10,
     26
              . inclusive,
     27                    Real Parties In Interest.
,."":28
   ,~.•·
~~•:,·.
"·

                                                             - 1-

                      Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                •                                                  •
 Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 3 of 636 Page ID
                                    #:6160




  1    Additional Counsel for Petitioners/Plaintiffs:
  2
       Janeen Steel (211401)
  3    Patricia A. Van Dyke (160033)
       LEARNING RIGHTS LAW CENTER
  4
       205 S. Broadway, Suite 808
  5    Los Angeles, CA 90012
       213-489-4030
  6
       patsy@learningrights.org
  7
  8
  9

 10
 11
 12
 13
· 14
 15
 16
 17
 18
 19
20
21
22
23
24
25
26
27




                                                      - 1-

               Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                     •                                                  •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 4 of 636 Page ID
                                   #:6161




 1                                                 I.       INTRODUCTION
 2
 3             1.       This petition addresses the fraudulent and deceptive attempt by
 4                      Respondents to manipulate the regulatory and judicial system to avoid
 5                      trial in an on-going CEQA 1 appeal pending before the Honorable Yvette
 6                      Palazuelos-S. G. et al. v. City ofLos Angeles et al., Case No. BS 171903
 7                      (filed December 13, 2017) (" Original Writ '')-based upon the same
 8                      project at issue in this petition. In their attempt to avoid that trial, and to
 9
                        avoid conducting a full environmental review and health assessment of
10
                        the project, Respondents acted in concert with each other, and with the
11
                        Los Angeles Unified School District ("LAUSD" or "District") to
12
                        withhold and conceal material information regarding the known
13
                        environmental impacts of the project from the public in general, and more
14
                        specifically, from the students, teachers and families of Palms
15
                        Elementary School ("Petitioners") in order to derail the scheduled trial in
16
17
                        the Original Writ.

18             2.       The project is for the demolition of an existing one-stoiy, three-unit,

19                      6,768 square-foot commercial building located at 3568 Motor Avenue,
20                      and the construction, operation, and maintenance of a new six.;.story, 42-
21                      unit, mixed-use development containing 38 market rate units, 4 low
22                      income units, and 1,770 square feet of ground-floor retail ("3 568 Motor
23                      Project" or "Project"). The Project proposes five residential levels over
24                      one level of at-grade parking and commercial uses, and one level of
25                      subterranean parking, with a total of 54 parking spaces. See Exhibit 1.
26
27

     1
         California Environmental Quality Act, California Public Resources Code §21000 et seq. ("CEQA").


                                                           - 2-

                    Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                          •                                                  •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 5 of 636 Page ID
                                               #:6162




             1      3.       The Project site is directly adjacent to Palms Elementary School, and the
             2               construction zone is on the fence-line of the kindergarten playground.
             3               See Exhibit 2.
             4      4.       Per the City and Developer's own documentation, the project will send
             5
                             toxic dust, vapors, PM2.5 and PMl O particles, volatile organic
             6
                             compounds, reactive organic gases, NOx gas, and other poisonous
             7
                             contaminants into the air covering the children's playground and the
             8
                             school. Additionally, many of the children at Palms Elementary School
             9
                             are in the Deaf and Hard of Hearing ("DHH") program and wear sound
            10
                             amplifying listening devices to accommodate their disabilities. The
            11
                             construction noise from the project will cause them pain and prevent
            12
            13
                             them from learning. See Exhibit 3.

            14      5.       Nevertheless, through meetings with politicians from which parents were

            15               specifically excluded, the City and developer have pushed the Project
            16               through the approval process-no Environmental Impact Report
            17               ("EIR"), no Health Risk Analysis, and no protective measures have been
            18               undertaken to ensure the safety of the 350+ children and their teachers.
            19               This writ is brought in response to the City's and Developer's deceptive,
            20               non-noticed, last-minute approval of a new exemption for the Project in
            21               an attempt to avoid the Original Writ's challenge to their previously
            22
                             granted categorical exemptions-all of which were granted to avoid
            23
                             necessary testing and analysis to protect the safety of 350+ Los Angeles
            24
                             schoolchildren and their teachers.
            25
            26
                                          After Losing Before this Court and the Court of
          27
 ,;;;:,,28                            Appeal on Discovery Regarding the Exhaustion Issue,
 ,;::~::,
    ..
,.::i~::,                                      City Changed the Basis for Its Exemption
,~. ,. _,
  , .•.
 "'·•''
 r!t:,
                                                                - 3-
.).f,,:r.
 ,~:,:.:.
                         Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                            •                                                  •
              Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 6 of 636 Page ID
                                                 #:6163




               1                           Determination and Proceeded on Deceptive Bases
               2                                                Before City Council
               3      6.       On September 1, 2017, the City Planning Department determined that the
               4               Project was exempt from CEQA based upon two categorical CEQA
               5
                               exemptions - Class 4 and Class 32, and issued a letter setting forth its
               6
                               findings ("the Bertoni Letter" or the "Director's Determination Letter. "
               7
                               See Exhibit 3.
               8
                      7.       On     December          13,    2017,      Petitioners       appealed       the     Director's
               9
                               Determination Letter. See Exhibit 4. Petitioners soon after filed the
              10
                               Original Writ on December 18, 2017.
              11
                      8.       On April 17, 2018, Respondents filed a demurrer seeking to dismiss the
              12
              13               Original Writ on the basis that Petitioners failed to exhaust their

              14               administrative remedies before seeking judicial review.

              15      9.       Petitioners amended their complaint on April 25, 2018 to include
              16               allegations that the City Council failed to act on their appeal, thus making
              17               the Director's Determination Letter the final decision subject to review,
              18               and excusing Petitioners from having to further exhaust administrative
              19               remedies.
              20      10 .. On May 9, 2018 Judge Palazuelos denied Respondent's motion to
              21               dismiss and granted Petitioners' leave to take discovery on the exhaustion
              22
                               issue. Petitioners basis for pursuit of discovery on the exhaustion issue
              23
                               was that if Respondent's delay in responding to the initial appeal was
              24
                               unreasonable, then Petitioners could be excused from having to exhaust
              25
                               further administrative remedies. See Exhibit 5.
              26
                      11.      On May 10, 2018, Petitioner's served a deposition notice pursuant to
          27
~to,28                         California Code of Civil Procedure Section 2025, seeking to depose the
,::,.,:::
 .....
,.;:~,
,::.,·:,
 ,;,,.
i-. ..:,
,.;:~::•                                                          - 4-
""'1 ......
,.;:,::,
                           Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                       •                                                 •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 7 of 636 Page ID
                                              #:6164




            1            person(s) most knowledgeable about the City's conduct of the appeal,
            2            and its failure to act on a timely basis.
            3      12.   On May 11, 2018, the Los Angeles Unified School District ("LAUSD")
            4            sent a letter to City Councilmember Paul Koretz indicating that the
            5
                         Developer was willing to make an unrestricted $500,000 donation to
            6
                         LAUSD if the <:;:ity would issue the permits for the Palms Project. See
            7
                         Exhibit 6.
            8
                   13.   On May 11, 2018, The City posted notice that the Planning, Land Use
            9
                         and Management Committee ("PLUM") would hear Petitioners' appeal
           10
                         of the Director's Determination Letter on May 22, 2018.
           11
                   14.   On May 14, 2018, the Director of City Planning ("DCP") recommended
           12.
           13            that the City approve the Project on entirely new grounds-the statutory

           14            exemption for sustainable communities pursuant to Public Resources

           15            Code Section 2115 5 .1-in addition to the reasons set forth in the Bertoni
           16            Letter. This is the first time that the City ever raised the statutory
           17            "sustainable communities" exemption for this Project, which was not part
           18            of the Original Writ. See Exhibit 7.
           19      15.   On May 15, 2018, Respondents' filed a writ of mandamus with the
           20            California Court of Appeal, challenging this Court's order granting
           21            discovery on the exhaustion issue.
           22
                   16.   On May 17, 2018, the California Court of Appeal denied Respondents'
           23
                         writ of mandamus on the merits~ finding that discovery was appropriate
           24
                         under the circumstances of this case. See Exhibit 8.
           25
                   17.   On May 18, 2018, the Developer submitted a letter to the PLUM
           26
                         committee detailing, for the first time, why the Project should be exempt
           27
1   ,==·2s               from CEQA review under the "sustainable communities" exemption. See
,.;#::,
 .....
-~::!,                   Exhibit 9 .
.,;:r,,

t, .•.:,
,~:~;,
                                                            - 5-
y.,:, .
.f;~::-
                     Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                        •                                                  •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 8 of 636 Page ID
                                                #:6165




              1      18.   On May 22, 2018, Petitioners hand-delivered a supplemental submission
              2            to City Council in the CEQA appeal, objecting to the City's last-minute
              3            request to exempt the Project pursuant to the Sustainable Communities
              4            Exemption. See Exhibit 10.
              5
                     19.   On May 22, 2018, the City posted an Amended Notice of.Hearing for the
              6
                           Project, including, for the first time, information that the DCP found that
              7
                           Project was exempt pursuant to the statutory exemption for Sustainable
              8
                           Communities, and not just the categorical exemptions, as previously
              9
                           posted. See Exhibit 11.
             10
                     20.   On May 22, 2018, the PLUM committee held a hearing at which it
             11
                           considered Petitioner's appeal of the Director's Determination Letter as
             12
             13
                           well as the new DCP report recommending that the project be exempted

             14            under the "sustainable communities" exemption. The PLUM committee

             15            adopted the new recommendation of the DCP and denied Petitioners'
             16            appeal, sending the matter to City Council for final determination by
             17            consent.
             18      21.   On June 5, 2018, the City Council adopted the PLUM committee's
             19            recommendation, denying the appeal, and finding the Project exempt
             20            pursuant to the Sustainable Communities exemption. City Council did
             21            not take testimony or public comment at the June 5th hearing. See Exhibit
             22            11.
             23
                     22.   On June 14, 2018, Developer filed a new notice of exemption ("NOE")
             24
                           for the Project based, in part, on the upon the Sustainable Communities
             25
                           exemption. See Exhibit 12.
             26
             27
 a.:,                                     Fraud and Deception from the Beginning of
 ,=,,,       28
  .....
 ,:;;,;,                                                the Application Process
 ~~r::
  ~,   ..
 1-,,.;,
 ~.;;!:~/                                                     - 6-
,la,:.11'.

 ,.;~::.
                       Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive ReLief
                                       ••                                                 •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 9 of 636 Page ID
                                               #:6166




             1      23.   Based upon Wells Fargo Bank reports disclosed to the developer, the
             2            Project site was occupied by a dry-cleaning business from 1958 to at least
             3            1985. The report noted, " ... there is still an unresolved concern about
             4            possible dry-cleaning operation conducted by Palms Laundry and
             5
                          Cleaners. This is identified as a potential-environmental concern ... "See
             6
                          Exhibit 13. Nevertheless, in the two applications the developer filed with
             7
                          the City for approval of the Project, Mr. Kobayashi intentionally declined
             8
                          to disclose this fact. Those applications required him to certify under
             9
                          penalty of perjury that the site of the project had not ever been developed
            10
            11
                          with   a use that "could" release hazardous materials.                    Despite knowing
                          that the site had been used by a dry cleaners, Mr. Kobayashi intentionally
            12
            13
                          stated under penalty of perjury that that the site of the project had not

            14            been "developed with use that could release hazardous materials on soil

            15            and/or groundwater (e.g. dry cleaning ... "). See ixhibit 14.
            16      24.   Based on these misleading, incomplete and untruthful applications, the
            17            City Planning Department ("CPD") granted all exemptions and approvals
            18            for the Project.
            19
            20
            21                         Ongoing Deception Harming the Students and
            22
                                             Teachers at Palms Elementary School
            23
                   -25.   During the several days prior to and including December 15, 2017, while
            24
                          children were in school and without notice to parents or teachers (and
            25
                          thus in violation of state law), the developer began dispersing toxic
            26
                          pesticides at the project site. See Exhibit 15.
            27
                    26.   Upon information and beliet on December 19, 2017, while children were
:f;;:2s
  "''••
,r.;!t:~,
 ,:;:.n,
                          in school, without notice and in contravention of the conditions imposed
  .....
 >-,.,.,,
 v_;r;,                                                      - 7-
 ko,-~ .

.r~~•='.·
                      Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                     •                                                  •
          Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 10 of 636 Page ID
                                              #:6167




           1            by the Bertoni Letter, Developer commenced demolition without
           2            following safe practices and procedures for containing asbestos, lead dust
           3            and other toxic materials developer, the City and LAUSD knew to be on~
           4            site, thus exposing Petitioners to further harm. See Exhibits 16 and 17.
           5
           6
                            Developer and the City Concealed LA USD 's Warning
           7
                                        That the Children Could Be Harmed
           8
                  27.   On January 23, 2018, LAUSD wrote to the developer and expressed its
           9
                        opinion that the Project would have "significant environmental impacts
          10
                        on LAUSD's Palms ES (aesthetics, air quality, noise, traffic and
          11
                        pedestrian safety)." LA_USD's letter went on to recommend mitigative
          12
          13            measures: "Since the project will have a significant impact on.a LAUSD

          14            school, recommended measures designed to help reduce or eliminate
          15            those impact are included in this response." See l!,xhibit 18.
          16      28.   LAUSD specifically objected to the use of categorical exemptions under
          17            CEQA for the project because the exemption failed to consider that Palms
          18            ES is a "noise sensitive receptor." Indeed, LAUSD's objections to the
          19            Project closely mirror those raised by Petitioners here and in the Original
          20            Writ. Nevertheless, neither City, Developer nor LAUSD disclosed this
          21            material information to Petitioners or the public, despite the pending
          22            Original Writ.
          23
                  29.   In reliance on the Director's Determination Letter, Petitioners pursued
          24
                        their appeal of the Original Writ based upon the publicly available
          25
                        documents, which were incomplete and misleading in that they never
          26
                        disclosed the District's objections or known environmental impacts-.
         27
 C:,::, 28              including but not limited to the potential for exposure to asbestos and
,,.~~::,
 ,   ..
~;:~:,
,~r:,
                        lead. See Exhibit 19.
 "'•·
h,•.:,
,~:r::,                                                    - 8-
~~.

,~:,
                    Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                                                                             •
              Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 11 of 636 Page ID
                                                  #:6168




               1
               2                  The City's and Developer's Agreement, Joint Actions, and
               3                                  $500,000 Payment to Avoid an EIR
               4       30.   Following the post-vote publication of notice of the new exemption, new
               5
                             documents have been made available to Petitioners that show City and
               6
                             Developer Defendants conspired to avoid doing an Environmental
               7
                             Impact Report ("EIR") despite being aware of the danger to students and
               8
                             employees of Palms Elementary School.
               9
                      31.    Although Respondents still contend that the Project is exempt from any
              10
                             environmental review, this recent discovery in the pending actions
              11
                             confirms that Developer, the City and LAUSD all knew that the Project
              12
              13             would negatively impact the environment; that mitigation was required

              14             to protect the children attending Palms Elementary and the staff who

              15             work there; and that further testing was necessary.
              16       32.   Indeed, on December 5, 2017, LAUSD communicated with City's Palms
              17             Neighborhood Council regarding LAUSD's response to the Project,
              18             referencing "hammering out an Agreement" between District and the
              19             Developer to address items of concern raised by the community. See
              20             Exhibit 20.
              21       33.   LAUSD specifically stated that it was "premature" to reach any
              22
                             "'agreement"' in light of community concerns:
              23
                                    "In terms of 'hammering out an agreement' we don't know
              24
                                   what you mean. The purpose of the community meeting was
              25
                                    to present the project to the community and get their
              26
                                   feedback.        We here in Beaudry have some ideas of
              27
                                   improvements we may want the developer to provide as part
c:~· 28
,.;, ..,
 "'•·
Ct::,
er,
                                   of the minimum requirements for the project (such as a block
 -:,   ..
~,   ...,.
,~~::,                                                          - 9-
1-,,i,,.ir•

.,;;.::,

                         Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                        •                                                  •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 12 of 636 Page ID
                                                 #:6169




              1                    wall along the alley to replace our chain link fence) and
              2                    some ideas ofpriorities for other improvements at the school
             .3 ·                  should the developer be so inclined to work with us. Also,
              4                    operationally, during construction there are things we will
              5
                                   need to discuss given the _sensitive receptors on the school
              6
                                   site (children in general and our DHH program in
              7
                                   particular, not to men on the stajj) that will need further
              8
                                   study to determine the needs. But coming to any type of an
              9
                                   'agreement' and the use of that phrase, particularly in light
             IO
                                   of the heightened concerns of the community, is probably
             11
                                   premature. "See Exhibit 20.
             12
             13      34.   LAUSD continued to negotiate with Developer, who provided estimates

             14            for certain mitigation measures, but no mitigation for the DHH

             15            classrooms. See nxhibit 21.
             16      35.   However, upon LAUSD expressing its objections, Developer agreed to
             17            pay LAUSD $500,000 for LAUSD to exercise influence in support of the
             18            Project during City's hearing process-payment of which is conditioned
             19            upon the Developer obtaining all necessary permits for the Project from
             20            City.
             21            See Exhibit 6.
             22
                     36.   As between Developer and LAUSD, no guarantees or requirements exist
             23
                           that the money be spent to mitigate the known and confirmed
             24
                           environmental harms to Palms Elementary School children and teachers.
             25
                     37.   Despite this fact, Developer's May 18 submission to City Council falsely
             26
                           asserts that that the $500,000 will be used "to relocate the kindergarten
             27
...:t~'28                  playground away from the School's property line, to move the DHH
,._.;:c,,.:,
 ,,   ...
1:;it::,                   students to the northern portion of the School property, and to insulate
(,'n,
 ~,   ..
t-,.,.:,
,::;~~
                                                             - 10-
,..,,...,,
~.:-C·
                       Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                             •·                                                 •
  Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 13 of 636 Page ID
                                      #:6170




    1           the DHH classrooms" even though there is no such agreement in place.
    2           See Exhibit 9.
    3     38.   Further, consistent with the money-for-influence agreement involving
    4           LAUSD, City and Developer, LAUSD officials attended City's PLUM
    5
                committee hearing, spoke favorably of the Project, and made no mention
    6
                of LAUSD's previous objections to the Project. Thereafter, as planned,
    7
                City's PLUM Committee voted to approve the Project.
    8
    9
                             Nature of Remedy Sought by Petitioners
   10
          39.   Upon information and belief, rather than provide key information
   11
                regarding the environmental impacts of the Project to the public
   12
   13
                (including Petitioners), Respondents: (1) conspired to shield any

   14           negotiations with LAUSD from public scrutiny; . (2) willfully and

   15           intentionally failed to disclose this information to this Court, Petitioners,
   16           and the public; and (3) pursued a sham appeal before the PLUM
   17           Committee and the City Council by raising the sustainable communities
   18           exemption for the first time on May 11, 2018 after losing their attempts
   19           to block trial in the first appeal, so that the Project could proceed without
  20            the admittedly necessary environmental studies, review, public comment
  21            and mitigation.
  22      40.   Upon information and belief, rather than honestly and appropriately
  23
                disclosing the 20 plus years the dry-cleaner existed at the Project site,
  24
                Developer willfully and intentionally failed to disclose this information
  25
                so that the Project could proceed without the admittedly necessary
  26
                environmental studies, review, public comment and mitigation.
  27
          41.   The children and teachers now seek through this action an order from the
:~;:28
                Court: (1) revoking all approvals and permits granted by City to

                                                  - 11-

            Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                           •                                                  •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 14 of 636 Page ID
                                    #:6171




 1            Developer; (2) mandating an environmental impact report and health risk
 2            analysis; and (3) requiring Petitioners to have reasonable notice thereof
 3            and a meaningful opportunity to be heard.
 4      42.   The children and teachers also seek a declaration that Respondents
 5
              withheld material information from the public regarding the negative
 6
              environmental impacts of the Project and the mitigation measures
 7
              necessary to address those impacts, for the express purpose of depriving
 8
              them of the ability to comment on the environmental impacts of the
 9
              Project or to participate fully in any and all public hearings regarding the
10
              Project, including the PLUM committee hearing on May 22, 2018 and
11
              the City Council appeal on June 5, 2018.
12
13
14                             II.       JURISDICTION AND VENUE

15      43.   The children and their teachers ("Petitioners") at all times mentioned
16            h·erein, resided in the County of Los Angeles. Respondents conducted
17            business, at all times mentioned herein, in and about the County of Los
18            Angeles, out of which the causes of action described herein arose. Thus,
19            the County of Los Angeles is the proper county for the determination of
20            this action and this Court may exercise jurisdiction over Respondents.
21      44.   Venue is proper because most or all of the acts and omissions complained
22
              of in this litigation took place within this judicial district.
23
        45.   This Court has jurisdiction pursuant to, and this petition is brought
24
              pursuant to, the following, inter alia: C.C.P.§ 1085; C.C.P. § 1094.5;
25
              C.C.P. §1060; C.C.P. §§526-527; and P.R.C. §§21168 and 21168.5.
26

27


                                               Ill.     PARTIES

                                                - 12-

          Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                         •                                                  •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 15 of 636 Page ID
                                               #:6172




            1      A.         PETITIONERS
            2      46.      S.G., A.D.G., R.L., N.B., and A.G., are all minors who currently attend,
            3               and at all times material herein, attended as pupils Palms Elementary
            4               School, located at 3520 Motor Avenue, in the City of Los Angeles,
            5               California.- Each of them are private residents in the County of Los
            6
                            Angeles, State of California. Plaintiffs S.G., A.D.G., R.L., and N.B. are
            7
                            individuals with disabilit.ies as described in detail below.
            8
                   47.      Petitioner CHRISTAL LORD ("Lord"} is a private resident in the County
            9
                            of Los Angeles, State of California. She is currently employed as a
           10
                            teacher at Palms Elementary School, and at all times material herein, she
           11
                            was so employed.
           12
           13      48.      DYANNA SANABRIA ("Sanabria") is a private resident in the County

           14               of Los Angeles, State of California. She is currently employed as a

           15               teacher's assistant at Palms Elementary School, and at all times material
           16               herein, she was so employed. Petitioner Sanabria is a person with a
           17               disability as described in detail below.
           18      49.      Petitioners have a substantial interest in ensuring that the City's decisions
           19               are in conformity with the requirements of law, and in having those
           20               requirements properly executed and the public duties of the City
           21               enforced. Petitioners will be adversely affected by impacts resulting from
           22
                            the City's actions and approvals, and are aggrieved by the acts, decisions
           23
                            and omissions of the City as alleged in this petition and complaint
           24
                            Petitioners are suing on their own behalf, and on behalf of similarly
           25
                            situated others who will be affected near schools in the City of Los
           26
                            Angeles.
           27
>c1,:=2s
,,::;,::,
   ..
,_;;r;:,           B.         RESPONDENTS
r;r:.:
 '"•·
h-..:,
,.;~::,
                                                              - 13-
·k•"'·
 ,_!:,;.
                        Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                 •
    Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 16 of 636 Page ID
                                        #:6173




        1    50.   Respondent City of Los Angeles ("City") is a public entity organized and
       2           existing under the laws of the State of California. This respondent is sued
       3           in its own right for City policies, practices and/or customs which cause
       4           respondents' injuries. The Project is within the jurisdictional ·limits of the
       5
                   City.
       6
             51.   Respondent Los Angeles City Council is the elected governing body of
       7
                   the City, and is the body responsible for the decision at issue herein.
       8
             52.   Petitioners are informed and believe that Hirn Kobayashi, named as a real
       9
                   party in interest, is and at all time material herein was, an owner and
     10
                   developer ("Developer") of the "3568 Motor Avenue" project ("the
     11
                   Project"), located in the City of Los Angeles, currently scheduled to be
     12
     13            built on the fence-line of Palms Elementary School. By contract,

     14            defendant Kobayashi is personally obligated to defend, indemnify and

     15            hold harmless the City of Los Angeles as to all legal actions related to the
     16            Project.
     17      53.   Petitioners are informed and believe that 3568 Motor LLC ("the LLC"),
     18            named as a real party in interest, is the business entity formed to
     19            constitute and own the Project. At all times material herein, the LLC was
    20             registered with the California Secretary of State, having its business
    21             address in the County of Los Angeles.
    22
             54.   Petitioners are ignorant of the true names and capacities of respondents
    23
                   sued herein as DOES 1 through I 0, inclusive, and therefore sue these
    24
                   respondents by such fictitious names. Petitioners will amend this petition
    25
                   and give notice of this petition, and of one or more DOES' true names
    26
                   and capacities, when ascertained. Petitioners a11ege, based on information
    27
,;,:::2s           and belief, that respondent DOES I through IO are responsible in some
,.-_;:,.~,

                   manner for the damages and injuries hereinafter complained of.

                                                     - 14-

               Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive ReLief
                           •                                                  •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 17 of 636 Page ID
                                    #:6174




 1      55.   Petitioners are ignorant of the true names and capacities of real parties
 2            sued herein as ROES 1 through 10, inclusive, and therefore sue these real
 3            parties by such fictitious names. Petitioners will amend this petition and
 4            give notice of this petition, and of one or more ROES' true names and
 5
              capacities, when ascertained. Petitioners allege, based on information and
 6
              belief, that real party ROES 1 through 10 are responsible in some manner
 7
              for the damages and injuries hereinafter complained of.
 8
        56.   Petitioners are informed and believe that at all times relevant herein, the
 9
              individual respondents and real parties, and each of them, were the
1.0
              agents, _servants and employees of each other and/or their respective
11
              employers and were acting at all times within the scope of their agency
12
13            and employment, and with the knowledge and consent of their principals

14            and employers. At all times herein, respondents and real parties, and each

15            of them, acted in coordination with, approval of, and in conspiracy with
16            one another. All said respondents and real parties, and each of them,
17            ratified the aforesaid conduct committed under color of law. All entity
18            defendants are liable for the acts of their public employees, the individual
19            defendants herein, for conduct and/or omissions herein alleged, pursuant
20            to the doctrine of Respondeat Superior, codified at California
21            Government Code§ 815.2.
22
23
                              IV.     FIRST CAUSE OF ACTION
24
                  [WRIT OF MANDATE - VIOLATION OF CEQA]
25
        57.   Each and every allegation throughout this entire Petition is incorporated
26
              as though repeated and fully set forth herein.
27
        58.   As more fully set forth herein below, Petitioners allege that Respondents
              violated CEQA in light of the following:

                                                - 15-

          Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                         •                                                  •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 18 of 636 Page ID
                                                 #:6175




              l            • the City failed to properly consider that Petitioners' unique needs
              2                constitute an 'unusual circumstance' upon whose environment the
              3                Project will have a significant impact;
              4
                           • the City failed to properly consider that the Project presents an
              5
                               increased risk of cancer well above the acceptable SCAQMD limits to
              6
                               the children and teachers at Palms Elementary School;
              7
                           • the City failed to properly consider that the Project site was occupied
              8
                               by a dry-cleaner from 1958 to at least 1985;
              9
             10            • the        City      failed      to      properly        consider        that     Developer

             11                mademisrepresentations as to whether the Project site was previously

             12                used as a dry-cleaner;
             13            • the. City failed to properly consider that the Project violates the City's
             14                CEQA shade thresholds;
             15            • the City failed to properly consider that the Project violates the City's
             16                CEQA construction noise thresholds;
             17            • the City failed to consider Petitioners' Original Writ;
             18
                           • Respondents withheld material information from Petitioners and the
             19
                               public regarding known environmental impacts;
             20
                           • The City improperly permitted the Developer to submit additional
             21
                               environmental studies to justify the Director's Determ4ination; and
             22
                           • The City approved this Project based upon the Sustainable
             23
             24                Communities exemption raised by Developer long after the issuance

             25                of the Determination Letter for which there was no meaningful notice
             26                or opportunity for public comment.
        27
,:,r.:, 28
,~:.c,                          No Exemptions Should Have Been Given to This Project
 ,:;,   ..
,5-0,
,::r:.,
        ..
t, .••:,
,~t::,                                                        - 16-
i,....:r.
,,:~;:.
                        Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                           •                                                   •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 19 of 636 Page ID
                                                 #:6176




              1         59.   "The foremost principle under CEQA is that the Legislature intended the
              2               act 'to be interpreted in such manner as to afford the fullest possible
              3               protection to the environment within the reasonable scope of the statutory
              4               language."' Laurel Heights Improvement Assn. v. Regents of University
              5               of California, 47 Cal. 3d 376, 390 (1988).
              6
                        60.   Petitioners are informed and believe the City "exempted" the Project
              7
                              from CEQA upon certain predetermined screening criteria - to wit: City
              8
                              CEQA Guidelines Article III, Section 1, Class 4 Category 1 (published
              9
                              with City's "thresholds of significance"); 14 CCR§ 15304, titled "Minor
             10
                              Alterations to Land";2 and 14 CCR§ 15332, titled, "In-Fill Development
             11
                              Projects" - which require that "Approval of the project would not result
             12
             13               in any significant effects relating to traffic, noise, air quality, or water

             14               quality."

             15         61.   Thus, an exemption cannot apply if it is established that the project falls
             16               within an exception to the exemptions set forth in 14 CCR §15300.2.
             17               Section (c) mandates: "Significant Effect. A categorical exemption shall
             18               not be used for an activity where there is a reasonable possibility that the
             19               activity will have a significant effect on the environment due to unusual
             20               circumstances." Moreover, section (e) requires that a categorical
             21               exemption shall not be used for any project located on a site where
             22
                              hazardous substances may have been used. Accordingly, City's project
             23
                              approval application requires disclosure, under penalty of perjury, as to
             24
                              whether a site was "developed with use that could release hazardous
             25
             26
                  2
         27        For perspective, the statute gives as an example: "Minor temporary use of land having
                  negligible or no permanent effects on the environment, including carnivals, sales of
 ,;.:,, 28
 ~r.:,
  .....           Christmas trees, etc." Id at Section (e). The proposed Project at issue clearly fails this
..; ...,          definition .
er:.,
 ,::,   ..
h,.:,
l'!ir.:,                                                        - 17-
k""'·
r~:,;-,
                          Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                       •                                               ·•
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 20 of 636 Page ID
                                                #:6177




             1            materials on soil and/or groundwater (e.g. dry cleaning ... ". See Exhibit
             2            14.
             3      62.   On May 11, 2018 Developer asked City for the first time to exempt the
             4            Project based upon the Sustainable Communities exemption, even though
             5
                          it possessed reports from experts as well as information from LAUSD
             6
                          confirming the negative environmental impacts the Project has and will
             7
                          continue to have, on the environment-and in particular, the sensitive
             8
                          receptors at Palms Elementary.
             9
            10
                       An EIR Is Required Whenever There Is a Reasonable Possibility
            11
                                of Significant Negative Effects on the Environment
            12
            13
                    63.   Per Cal Pub Resources Code § 21100, "All lead agencies shall prepare,

            14            or cause to be prepared by contract, and certify the completion of, an

            15            environmental impact report on any project which they propose to carry
            16            out or approve that may have a significant effect on the environment.
            17            Whenever feasible, a standard format shall be used for environmental
            18            impact reports."
            19      64.   "An EIR is required whenever '"substantial evidence in the record
            20            supports a 'fair argument' significant impacts or effects may occur .... "'
            21            Keep Our Mountains Quiet v. Cty. ofSanta Clara, 236 Cal. App. 4th 714,
            22
                          730, (2015). "In the CEQA context, substantial evidence 'means enough
            23
                          relevant information and reasonable inferences from this information that
            24
                          a fair argument can be made to support a conclusion, even though other
            25
                          conclusions might also be reached.' (Guidelines, § 15384, subd. (a).)
            26
                          Substantial evidence includes 'facts, reasonable assumptions predicated
          27
,:,r.:,28                 upon facts, and expert opinion supported by facts' (id., subd. (b)), but not
,.::i.::,
 ~   ..
,;;i:.:.,                 ' [a]rgument, speculation, unsubstantiated opinion or narrative, evidence
,::.r:.:
 . ,,.
h,,;,
~!::,
                                                            - 18-
i,,a,.lr,

,~~c,
                      Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                      •                                                  •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 21 of 636 Page ID
                                               #:6178




            1            which is clearly erroneous or inaccurate, or evidence of social or
            2            economic impacts which do not contribute to or are not caused by
            3            physical impacts on the environment' (id., subd. (a))."                       Id.   Moreover,
            4            "Relevant personal observations of area residents on nontechnical
            5            subjects may qualify as substantial evidence .... " Id.
            6
                   65.   Here, during the Original Writ proceeding, the PLUM committee
            7
                         hearing, and the City Council hearing, Respondents intentionally
            8
                         withheld from the public substantial evidence provided to it by LAUSD
            9
                         regarding the significant effects on the environment and community at
           IO
                         the Palms Elementary that would occur as a result of the Project.
           11
                         Respondents instead sought a last-minute exemption for the Project on
           12
           13            the basis of the Sustainable Communities Exemption, with full

           14            knowledge that the Project would cause environmental harm at the Palms

           15            Elementary school. Moreover, Respondents attempted to "buy-off'
           16            District with an unrestricted $500,000 "donation" which they falsely
           17            represented would be used for mitigation measures.
           18
           19              The City Failed to Properly Consider That Petitioners' Unique
           20              Situation Constitutes an 'Unusual Circumstance' Upon Which
           21                            the Project Will Have a Significant Impact
           22
                   66.   Petitioners include children with disabilities and unique sensitivities and
           23
                         the teachers who work with them at an elementary school on the fence-
           24
                         line of the Project. Whatever the City's predefined thresholds of
           25
                         significance are - they do not take Petitioners needs into account.
           26
                         Moreover, Petitioners' environment is not a residential dwelling. It is a
           27
~~' 8
                         teaching and learning environment wherein certain conditions must be in
·~•=,2
 ~..
r_;j~!:
.:;;r:,
                         a delicate balance to be healthy and effective. The proposed Project wipes
 "''••
h-••,,
                                                           - I 9-
     ..
,.;;t::,
..,..
~~=·
                     Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                        •                                                   •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 22 of 636 Page ID
                                                 #:6179




              1            out the balance and substantially and negatively impacts the surrounding
              2            environment.
              3      67.   Petitioner S.G. is a student with a disability at Palms Elementary School.
              4            As an accommodation for her disability-related learning needs, she wears
              5            a sound amplifying listening device and participates in the school's DHH
              6
                           program as part of her Individualized Education Program ("IEP"). In her
              7
                           classroom, as in all of the DHH classrooms, sound is controlled via use
              8
                           of carpets on the classroom floor, fabric on the walls, and a drop ceiling
              9
                           to minimize sound reverberation.
             10
                     68.   Sound control is necessary for the DHH classrooms because acoustic
             11
                           interruptions are amplified and make it impossible for.students who are
             12
             13            new to sounds to discern which sounds are voices and sources of

             14            information which need to be interpreted, as opposed to sounds which

             15            should be filtered out as noise. Background noise causes early attention
             16            fatigue. Amplification of sharp unexpected sounds is painful because
             17            there is no chance to adjust volume, and ongoing repetitive sounds are
             18            annoying and cause headaches.
             19      69.   Petitioner A.D.G. is a student with a disability at Palms Elementary
             20            School. He wears a sound amplifying listening device but does not
             21            participate in the DHH program. For Petitioner A.D.G., background noise
             22
                           is distracting and causes an inability to focus. Amplification of sharp
             23
                           unexpected sounds can be painful and ongoing repetitive sounds can be
             24
                           annoying and cause headaches.
             25
                     70.   Petitioner N.B. is a student with a disability at Palms Elementary School.
             26
                           As an accommodation for his disability-related learning needs, his TEP
             27
                           includes services related to Autism Spectrum Disorder. As a result of his
 '~~'.., 28
 ~;,
  .....
.,.;;r.:,                  disability he is easily and severely distracted by loud noises .
 ,·:;r:,
  "'••
·t,.,,.:,
,.;11:~,
                                                             - 20-
"k'~"-
 ,.~~-:::,
                       Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive ReLief
                                          •                                                  •
              Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 23 of 636 Page ID
                                                  #:6180




               1            Additionally, N.B. has been diagnosed with mastocytosis. Environmental
               2            changes caused by dust, fumes and chemicals have the high probability
               3            of triggering an anaphylactic allergic reaction which could result in N.B 's
               4            death.
               5
                      71.   Petitioner R.L. is      astudent with a disability at Palms Elementary School.
               6
                            He has an IEP and accommodations for his disability-related learning
               7
                            needs associated with speech and language impairment. Loud noises
               8
                            distract his attention and interfere with his ability to receive, interpret and
               9
                            replicate word formation, as well as linguistic distinctions in intonation,
              10
                            inflection and cadence - which are necessary to mastering effective
              11
                            communication, and effectively accessing and participating in his
              12
              13
                            curriculum.

              14      72.   Petitioner A.G. is a student at Palms Elementary School. Like many

              15            elementary school students, he is vibrant, curious, and intellectually
              16·           agile. He also has reactions to noise, dust and fumes which are
              17            manageable when not in quantities above normal. However, when noise,
              18            dust and fumes are in increased quantities, A.G. is distracted and cannot
              19            focus on his educational activities.
              20      73.   Petitioner Lord is a teacher at Palms Elementary School. She spends no
              21            less than six hours per day, five days per week inside of, and on the
              22
                            grounds ·surrounding, the buildings comprising Palms Elementary
              23
                            School.
              24
                      74.   Petitioner Sanabria is a teacher's assistant at Palms Elementary School.
              25
                            She spends several hours per day, on multiple days per week inside of,
              26
                            and on the grounds surrounding, the buildings comprising Palms
              27
,,.;:=,:::::,
  ;,~~, 28                  Elementary School. She is a cancer survivor, but remains under doctor's
 ~   ...
 ~r.:,                      instructions to limit exposure to carcinogens, and is highly susceptible to
.,::r,
.,,"'··__,,
,.;;;:,                                                       - 21-
~,k.

,;:,:.:,
                        Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                        •                                                  •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 24 of 636 Page ID
                                                #:6181




             1            relapse. Palms Elementary is a pre-K through 5 primary school located
             2             in a fast-developing section of West L.A., with a population of
             3             approximately 350 young children. The vast majority of its student body
             4             is composed of minority students. 82.2% of the students are classified by
             5
                           the   California       Department of Education                    as    socioeconomically
             6
                           disadvantaged. 36% of the students are English learners. The ·school is
             7
                           also the site of one of LAUSD' s four Deaf and Hard of Hearing program
             8
                           dedicated sites, a unique and specialized program designed to address the
             9
                           needs of this population of young students.
            10
                    75.    Palms Elementary School is immediately adjacent the proposed
            11
                           construction project. Moreover, the kindergarten playground is on the
            12
            13             fence-line of the Project. The Project will involve multiple years of

            14             demolition, excavation and construction. Upon information and belief,

            15             the developer has indicated that the demolition, excavation and
            16             construction of the Project will take place between December of 2017
            17             and October of 2019.
            18      76.    The City has not conducted or required an Environmental Impact Report,
            19             Health Risk Analysis, or any other protective measures for the 350+
            20             children, or their teachers, who will be at Palms Elementary during the
            21             Project.
            22
                    77.    During each school day at Palms Elementary School, the children eat
            23
                           lunch in the outdoor areas with teachers and teaching assistants. The
            24
                          · children also run, play, breathe heavily and roll around on the ground in
            25
                           their outdoor play areas.
            26
                    78.    Per the City and developer's own documentation, the project will send,
      27
 ,:;,;,28                  construction noise, toxic dust, vapors, PM2.5 and PMl0 particles,
 y~jl';:,
  .....
 ,.::r::,                  volatile organic compounds, reactive organic gases, NOx gas, and other
,,;r:,
 "'•·
......,,                                                     - 22-
r.";;f.:•
~,,,.:r.
 ~;',

                      Verifi_ed Petition fo~ Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                      •                                                   •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 25 of 636 Page ID
                                               #:6182




            1            poisonous contaminants into the air covering the children's playground
            2            and the school - for at least two years. Moreover, as a result of the
            3            demolition process which did not appear to be done in such a way as to
            4            contain asbestos or lead dust, the Property likely is contaminated with
            5            these substances, requiring further study.
            6
                   79.   The exhibits from Petitioners' appeal to City Council appeal contain
            7
                         declarations from teachers and parents explaining factual observations
            8
                         detailing the Petitioners' sensitivities, the features of their environment,
            9
                         and the impact the Project would have on it.
           10
                   80.   Upon information· and belief, Petitioners allege that had City properly
           11
                         considered their unusual circumstances, i.e. the presence of a school and
           12
           13            young school children, no exemption and/or approval would have been

           14            granted without conducting an EIR - which would have disclosed the

           15            adverse impacts on Petitioners and the environment around them.
           16      81.   The impact upon Petitioners cannot be taken lightly. In California,
           17            education is a fundamental right. "Am.ong other things ... for California
           18            purposes, education remains a fundamental interest 'which [lies] at the
           19            core of our free and representative form of government [fn.] .... '(citation
           20            omitted)." Butt v. State of Cal., 4 Cal. 4th 668, 683 (1992). Moreover, "In
           21            these days, it is doubtful that any child may reasonably be expected to
           22
                         succeed in life if he is denied the opportunity of an education. Such an
           23
                         opportunity, where the state has undertaken to provide it, is a right which
           24
                         must be made available to all on equal terms." Brown v. Bd. ofEduc., 347
           25
                         U.S. 483, 493 (1954).
           26
                   82.   In this case, the Project at 3568 Motor Avenue will severely infringe upon
         27
,x,,28                   each of the children's educational rights and, fundamental interests by
,._;:.c1
 •..
,~c:,                    compromising, and in some · cases eliminating, the safety and
,::r~
 ...,.
,-..:,                                                     - 23-
,.;-t::,
~.A>.

,~:,::,
                     Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                           •                                                  •
              Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 26 of 636 Page ID
                                                  #:6183




               1              effectiveness of their learning environments. The declarations of the
               2              teachers and parents submitted with their City Council appeal explain that
               3              their children are, inter alia, easily distracted by sharp, as well as ambient
               4             · noises. Their children are also subject to allergies and physical ailments
               5
                              related to airborne irritants. Additionally, many of the teachers'
               6
                              declarations detail the additional harm their DHH students would suffer.
               7
                              LAUSD's letter to the developer from January 2018 further confirms the
               8
                              negative environmental impacts on the school that will be caused by the
               9
                              Project, and describes in detail necessary mitigation measures.
              10
                       83.    The DHH teachers relate that elementary school years are the point in the
              11
                              students' lives when they are gaining the bedrock understandings of how
              12
              13              to socialize with and understand each other, as well as children without

              14              hearing challenges, and that preventing that process from happening

              15              would have far-reaching consequences for the rest of their lives.
              16       84.    As set forth in supporting declarations, construction noise would make it
              17              difficult, and in many cases impossible, for students to distinguish
              18              between voices and other sources of information - as opposed to noise
              19              and other sounds which should be disregarded. So-called "new listeners"
              20              - students who have newly activated cochlear implants - would
              21              experience pain and listening fatigue, but would not even know how to
              22
                              express what is happening to them or why.
              23
                       85.    Substantial evidence exists to support a fair argument that significant
              24
                              environmental impacts might result from the unusual circumstances
              25
                              surrounding the Project.
              26
              27
                    The City Failed to Properly Consider That the Project Presents an Increased
'9~'28
,~.....   :
  ~- ..
t'$;t::.
,,~n_:
  "''•·
h,,.:,
,;;;,
                                                               - 24-
 ).,f,~.ir.

,,-~;,::,
                         Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                         •                                                   •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 27 of 636 Page ID
                                                 #:6184




              1   Risk of Cancer Well Above the Acceptable SCAQMD Limits to the Children and
              2                             Teachers at Palms Elementary School
              3       86.   Per 14 CCR §15300.2(c), another demonstration of the unstudied
              4             Project's significant impact on the environment is its increased cancer
              5             risks to the hundreds of young children in close proximity on a daily
              6
                            basis.
              7
                      87.   Petitioners submitted the Bertoni Determination Letter to Dr. Paul
              8
                            Rosenfeld, an environmental scientist and chemist, for review. Dr.
              9
                            Rosenfeld's December 5, 2017 review and comments concluded that a
             10
                            proper health analysis was necessary because the Project could result in
             11
                            significant cancer risks to nearby adults and children far exceeding
             12
             13             acceptable
                             .
                                        thresholds. Dr. Rosenfeld's review and comments
                                                                                     .
                                                                                                 were

             14             submitted as part of the record with Petitioners' City Council appeal. See

             15             }!,xhibit 22.
             16       88.   Dr. Paul Rosenfeld 1s a Co-Founder and Principal Environmental
             17             Chemist at Soil/ Water/ Air Protection Enterprise ("SWAPE"). He has
             18             over twenty years' experience conducting remedial investigations, risk
             19             assessments, and developing cleanup programs for sites containing
             20             petroleum hydrocarbons, chlorinated solvents, pesticides,· radioactive
             21             waste, PCBs, PAHs, dioxins/furans, volatile and semi-volatile organics,
             22
                            perchlorate, heavy metals, asbestos, PFOA, unusual polymers, fuel
             23
                            oxygenates (MTBE), and 9dors. Dr. Rosenfeld conducts contaminant fate
             24
                            and transport modeling in all environmental media and is a specialist
             25
                            regarding the analysis and modeling of airborne contaminants. [See
             26
                            http://www.swape.com/staff/pau1-rosenfe1d-ph-d/].
     27
':';'28               89.   In his comments, Dr. Rosenfeld noted that there are hundreds of sensitive
r..~::,
  .....
r~;t_;,                     receptors in the immediate vicinity of the site of the Project. "Sensitive
r;'r~•
 "''•·
·~·-·' '
 .v;~::,                                                      - 25-
1-,r•,lt,

 ,,::.,;:,
                        Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                          •                                                  •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 28 of 636 Page ID
                                               #:6185




            1                receptors" include but are not limited to children and the elderly. They
            2                are most likely found at schools and nursing homes. 3
            3         90.    Upon review, Dr. Rosenfeld concluded that "the Determination report
            4                and associated documents demonstrates that the Project's potential health
            5                risk impact posed to nearby sensitive receptors has not been adequately
            6
                             evaluated." Dr. Rosenfeld further concluded that "there is substantial
            7
                             evidence indicating that the proposed Project could result in a potentially
            8
                             significant impact to the surrounding environment, something that the
            9
                             Determination and associated documents failed to evaluate or even
           10
                             address."
           11
                      91.    As part of Dr. Rosenfeld's review, he compared his analysis of a project
           12
           13                similarly located near sensitive receptors, children. The project was

           14                called "the View." The screening level Health Risk Analysis

           15                demonstrated that the excess cancer risk posed to adults, children, and
           16                infants near the View would be, out of one million, approximately 43,
           17                290, and 25, respectively. Furthermore, the analysis demonstrated that
           18                the excess cancer risk over the course of a residential lifetime (30 years)
           19               · was approximately 580 in one million. The Southern California Air
           20                Quality Management District's maximum allowable threshold is 10 in ·
           21                one million. Independent of Dr. Rosenfeld's analysis, a simple
           22
           23
                3
                  The California Air Pollution Control Officer's Association (CAPCOA) categorizes
           24   receptors as sensitive receptors or work receptors. According to CAPCOA, "Sensitive
           25   receptors refer to those segments of the population most susceptible to poor air quality (i.e.,
                children, the elderly, and those with pre-existing serious health problems affected by air
           26   quality). Land uses where sensitive individuals are most likely to spend time include
       27       schools and schoolyards, parks and playgrounds, daycare centers, nursing homes,
c,c:,,28        hospitals, and residential communities (these sensitive land uses may also be referred to as
,.;~=,
 "''··
                sensitive receptors). Worker receptors refer to employees and locations where people
~;;;,           work."
,::r:,
   ..
h,.•·
~.;;t;,                                                        - 26-
"""""·
v.:;.,=,
                         Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                               •
              Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 29 of 636 Page ID
                                                  #:6186
                                                                                                  •
               1                   extrapolation for the proposed Project (3568 Motor) based upon number
               2                   of units suggests that the excess cancer risk over the course of a
               3                   residential lifetime for receptors at Palms Elementary School would be
               4                   277 in one million -27 times the SCAQMD threshold. 4
               5
                           92.     Based upon the unusual circumstance of such a large number of sensitive
               6
                                   receptors (300+ children). being located in the immediate vicinity of the
               7
                                  Project site, coupled with the multi-year timeframe within which the
               8
                                   Project would emit toxic pollutants into the air the children breathe and
               9
                                   the ground upon which they run and play,. a fair argument can be made
              10
                                   that the Project has a reasonable possibility of having significant negative
              11
                                   effects on the environment, per CEQA Guidelines § 15300.2(c). Thus, an
              12
              13                  EIR was required.

              14
              15                 The City Failed To Properly Consider That the Project Site Was
              16                     Occupied by a Dry Cleaner from 1958 to at Least 1985
              17           93.     CEQA requires full disclosure of a project's significant environmental
              18                   effects so that decision-makers and the public are informed of these
              19                   consequences before the project is approved, to ensure that government
              20                   officials are held accountable for these consequences. Laurel Heights
              21                  Improvement Ass 'n of San Francisco v. Regents of the University of
              22
                                   Cal~fornia, 47 Cal.3d 376, 392 (1988).
              23
              24   4
                       Extrapolated cancer risk depends upon all other factors being equal and is· detennined as
              25
                   follows:
              26
                   Step 1 ---> "View" Cancer Risk (divided by) "View"# of Units                         = Cancer Risk Ratio
              27
  ,;r.,,28         Step 2 ---> Cancer Risk Ratio (multiplied by) "Motor Ave"# of Units = "Motor Ave"
.i:_::a::::-,
  ... ,_           Cancer Risk
 y_;:t::,
 <;n.,

 .....~--
       ):
                                                                    - 27-
.,.;;ir::,
.,.....'!'.
 ,.~,::::-,
                              Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                 •                                                  •
      Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 30 of 636 Page ID
                                          #:6187




       1      94.   CEQA rule 14 CCR §15300.2(e) requires that a categorical exemption
       2            shall not be used for any project located on a site where hazardous
       3            substances may have been used. Accordingly, City's project approval
       4            application requires disclosure, under penalty of perjury, as to whether a
       5
                    site was "developed with use that could release hazardous materials on
       6
                    soil and/or groundwater (e.g. dry cleaning ... ". See Exhibit 14.
       7
              95.   Upon information and belief, Petitioners allege that the City failed to
       8
                    become informed of, and properly consider, that 3568 Motor Avenue was
       9
                    occupied by a dry-cleaner for approximately 27 years. Moreover,
      10
                    Petitioners contend that if City had properly considered this fact, no
      11
                    exemption and/or approval would have been granted without conducting
      12
      13
                    an EIR - which would have disclosed the adverse impacts on Petitioners

      14            and the environment around them.

      15
      16                   The City Failed to Properly Consider The Developers'
      17                      Intentional Misrepresentations as to Whether the
      18                    Project Site Was Previously Used as a Dry Cleaners
      19      96.   In the instant case, the Project was granted exemptions from CEQA based
      20            upon the information provided by the developer when submitting
      21            applications to the City for approval. In the City of Los Angeles,
      22
                    exemptions afford developers an expedited process and schedule.
      23
                    Exemptions are not available for any project which involves potential
      24
                    significant environmental impacts. One of the conditions which makes
      25
                    an exemption unavailable, is the use or former use of a site for a purpose
      26
                    which could emit hazardous or toxic substances, such as a dry cleaner.
      27
cc, 28
              97.   Here, in the applications the developer filed with the City for approval of
!~:

                    the Projects, Mr. Kobayashi intentionally declined to disclose the fact that

                                                      - 28-

                Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                         •                                                  •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 31 of 636 Page ID
                                                 #:6188




              1            the site was a dry cleaners for almost 30 years - and could have released
              2            hazardous substances. Those applications required him to indicate under
              3            penalty of perjury whether or not the site of the project had ever been
              4            pccupied by a dry cleaners. Des.pite knowing that the site had been used
              5
                           by a dry cleaners, on two separate occasions Mr. Kobayashi intentionally
              6
                           stated under penalty of perjury that that the Project site had not been
              7
                           "developed with use that could release hazardous materials on soil and/or
              8
                           groundwater (e.g. dry cleaning ... ") See Exhibit 14
              9
                     98.   Mr. Kobayashi made these representations even though an environmental
             10
                           study for the Project was mandated by Wells Fargo Bank an_d revealed
             11
                           that the site was occupied by a dry-cleaner from 1958 to at least 1985,
             12
             13            stating:

             14                       "It should be however noted that Palms Laundry
             15                       and Cleaners occupied the Property since at least
             -16                      1958. Since this is during a period of little or no
             17                       regulatory oversight, permitting or compliance,
             18                       there is still an unresolved concern about possible
             19                       dry-cleaning operation conducted by Palms
             20                       Laundry and Cleaners. This is identified as a
             21                       potential environmental concern and significant
             22
                                      data gap which affects our ability to determine
             23
                                      RECs in connection with the Property. " See
             24
                                      Exhibit 13.
             25
                     99.   Petitioners contend, upon information and belief, that Mr. Kobayashi and
             26
                           the Project directly benefited from his false representati9ns by obtaining
             27
o::.:::,28                 expedited processing and approval for the Project. Whether a dry cleaner
i::.-:.
 "'••
~.:;!;-                    would ultimately be discovered to have omitted hazardous materials at
,-;r:.1
 "   ..
!--,.;,
,._~;r:.:,                                                   - 29-
~    •.:r.
r,:>::-,
                       Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive ReLief
                                       •                                                    •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 32 of 636 Page ID
                                               #:6189




            1            the site is irrelevant under Cal. Pen. Code §§ 118 and 123. Petitioners
            2             allege that under the specified code sections, Mr. Kobayashi's intentional
            3             omissions constitute perjury.
            4      100. "The test in a perjury charge is not that injury actually occurred as a result
            5             of the false statements, but that the falsehoods could have influenced or -
            6
                          changed the status of the subject of the statement to the benefit of the
            7
                          falsifier or the detriment of others. It is sufficiently material if it might
            8
                          have affected the proceeding in or for which it was made . . . In the
            9
                         present instance [applicant] was benefited at least to the extent of
           10
                          eliminating delay ... "People v. Darcy, 59 Cal. App. 2d 342, 349 ( 1943).
           11
                    101. Petitioners further allege, upon information and belief, that in addition to
           12
           13             perjury, Mr. Kobayashi's conduct constitutes fraud and deceit under Cal.

           14             Civ. Code § 1710(3). This is so because it is "the suppression of a fact,

           15             by one who is bound to disclose it, or who gives information of other
           16             facts which are likely to mislead for want of communication of that fact."
           17             Id.
           18       I 02. Petitioners contend that Mr. Kobayashi's fraud/perjury vitiates and
           19             nullifies the approval of the Project it was used to procure. "There is no
           20             question of the general doctrine that fraud vitiates the most solemn
           21             contracts,      documents,        and     evenjudgments."               United       States   v.
           22
                          Throckmorton, 98 U.S. 61, 64 (1878); Crow v. Madsen, 111 P.2d 7, 11
           23
                          (Cal. Dist. Ct. App. 1941 ). Thus, approval of the Project and all
           24
                          underlying exemptions should be reversed, revoked and/or cancelled.
           25
           26
                                The City Failed to Properly Consider That the Project Violates
       27
er.:, 8                                         The City's CEQA Shade Thresholds
·~~··
 ..... 2
,~t:..
,.~q;;
 •..
h-••:,
,;:t::,                                                    - 30-
1---•"'·
4'-1:::,
                      Verified Petition for Writ of Mandamus and Complaint   for Declaratory and Injunctive Relief
                                         •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 33 of 636 Page ID
                                                #:6190
                                                                                            •
             1      103. The 'screening criteria' for shade/shadow impacts from the City's CEQA
             2             Thresholds Guide are as follows:
             3            •     QUESTION: Would the project include light-blocking structures
             4                  in excess of 60 feet in height above the ground elevation that
             5
                                would be located within a distance of three times the height o_f the
             6
                                proposed structure to a shadow-sensitive use on the north,
             7
                                northwest or northeast?
             8
                          • ANSWER: Clearly yes. The proposed building is over 70 ft and
             9
                                the Palms Elementary School play yard (a shadow-sensitive use)
            10
                                is well within 210 Ji to the north/northeast (i.e., it's adjacent).
            11
            12            •     THEREFORE: Further study is indicated (as opposed to a

            13                  categorical exemption).

            14       104. A project impact would normally be considered significant if shadow-
            15                sensitive uses would be shaded by project-related structures for more than
            16             three hours between the hours of9:00 a.m. and 3:00 p.m. Pacific Standard
            17             Time (between late October and early April), or for more than four hours
            18             between the hours of 9:00 a.m. and 5:00 p.m. Pacific Daylight Time
            19                (between early April and late October). [see 2006 L.A. CEQA Thresholds
            20
                              Guide, pp. A.3-1 to A.3-10].
            21
                    105. Here the developer's own shade studies demonstrate unacceptable
            22
                              shading during the proscribed time periods. Accordingly, this should
            23
                           have precluded the City from exempting this Project from CEQA.
            24
                           Exemptions cannot be claimed if there is a reasonable possibility that the
            25
                           project will result in a significant adverse impact. There is such a
            26
                           reasonable possibility here. The City's failure to consider and properly
            27
:;;: 28                    evaluate the impact of shade is an appropriate basis for revoking the
  -..
.,:::;~~'
 ,!~•·J,                   Project's approval and all exemptions - and, requiring an EIR .
  .....
!,, •.,,
,.;;!::,                                                     "'. 31-
i,-,•.ir.
 r;-,1~,
                       Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive ReLief
                                        •                                                   •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 34 of 636 Page ID
                                                #:6191




             1
             2                            The City-Failed to Properly Consider That
             3                   The Project Violates the City's CEQA Noise Thresholds
             4       106. The 'screening criteria' for noise impacts from the City's CEQA
             5             Thresholds Guide (pp. l.1-1 to I.1-9) is as follows:
             6
                             •   QUESTION: Would construction activities occur within 500 feet of
             7
                                 a noise sensitive use?
             8
                             •   ANSWER: Clearly yes. Palms Elementary School and its play yard
             9
                                 (both noise-sensitive uses) are well within 500 ft of the Project (i.e.,
            10
                                 it's adjacent).
            11
            12               •   THEREFORE: Further study 1s indicated (as opposed to a

            13                   categorical exemption).
            14       107. "Noise sensitive uses include residences, transient lodgings, schools,
            15             libraries, churches, hospitals, nursing homes, auditoriums, concert halls,
            16             amphitheaters, playgrounds, and parks. Determine whether construction
            17             activities would occur within 500 feet of a noise sensitive use or during
            18             the hours specified in the Screening Criteria." Id. at (p. I.1-3).
            19       108. In order to determine the impacts of the Project, it is necessary to
            20
                           "[r]eview the description of the proposed project, including the duration
            21
                           of construction activities. Identify the type, amount, and-scheduling of
            22
                           construction equipment to be used during each construction phase, and
            23
                           the distance from construction activities to noise sensitive llSes. Calculate
            24
                           the noise emissions from individual equipment by using the noise levels
            25
                           shown in Exhibits 1.1-1 and 1.1-2, or other applicable references, the
            26
                           distance to the noise sensitive uses, and noise attenuation standards." Id.
            27
:;;: 28                    at (p. 1.1-4).
 .....
i:!;c:,
r;r.,
 "'••
t,.,;,
1".;:r::,                                                    - 32-
k,ll',
,._::~;:.
                       Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                             •                                                  •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 35 of 636 Page ID
                                    #:6192




 1       109. In the instant case, the City was required to make a determination of the
 2             impacts of the Project as specified by its own CEQA guidelines, but did
 3             not. The City failed to properly evaluate a sham noise study which: 1)
 4             improperly measured the ambient noise "levels at and near the Project site;
 5
               2) set forth construction equipment noise levels clearly and demonstrably
 6
               outside of accepted norms, as well as outside of those accepted by
 7
               LAUSD; 3) improperly calculated increases in noise exposure to the
 8
               sensitive receptors at Palms Elementary School; and 4) improperly
 9
               concluded that noise levels and noise level increases would fall within
10
               legally accepted limits. As a result of this failure, the CEQA exemption
11
               process was fatally flawed because the City failed to proceed in the
12
13
               manner required by law.

14       110. Because it is incumbent upon the developer to demonstrate CEQA

·15            compliance, this should have precluded the City from exempting this
16             Projectfrom CEQA. The City's failure to demand necessary information,
17             precluded the demonstration that there is not a reasonable possibility that
18             the project will result in a significant adverse impact upon the
19             environment. Therefore, an EIR is required to evaluate the environmental
20             impacts.
21
22
               Petitioners Were Given No Notice of the Project and Are Specifically
23
                        Excluded From the Class of Persons Allowed to Appeal
24
                                  the Director's Determination by its Terms
25
        111. The Bertoni letter explicitly limited the group of persons who could
26
               appeal to only owners or tenants of adjacent or abutting property and
27
               indicated that no hearings would be held. See Exhibit 3. Petitioners are
               not owners or tenants of property abutting or adjacent the Project. They

                                                 - 33-

           Verified Petition for Writ of.Mandamus and Complaint for Declaratory and Injunctive Relief
                                     •                                                  •
         Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 36 of 636 Page ID
                                             #:6193




              1         were not mail~d notice of the Project. Thus, per Cal. Pub. Resources Code
             2          §21177, Petitioners are not subject to an exhaustion of administrative
             3          remedies requirement. Moreover, the appropriate standard of review is
             4          set forth by Cal Pub Resources Code §21168.5 - prejudicial abuse of
              5
                        discretion.
              6
                  112. Petitioners and parents became aware of the Bertoni letter only after they
             7
                        became aware of the Project, on or near the Thanksgiving holiday of2017
              8
                        - purely by way of rumor and happenstance.
              9
                  113. Additionally, when parents of petitioning minors attempted to be heard,
             10
                        they were shut out. On and before November 30, 2017, LA. City
             11
                        Councilman Paul Koretz's ("Koretz") office held a number of so-called
             12
             13         community meetings to discuss the project. Koretz's office invited the

             14         developer and purported neighborhood stakeholders, but refused to allow

             15         the meetings to be attended by any, or even one, Palms parent. During a
             16         phone call with one of the parents, Koretz's office took the express
             17         position that any persons who were not in favor of the project were not
             18         allowed to attend the meetings.
             19   114. After becoming aware of the Bertoni letter, Palms parents and teachers
         20             made daily cal1s and sent daily emails to Bertoni's office, LA City
         21             Councilman Paul Koretz's office, and various other City offices to ask to
         22
                        have their objections heard as to the project. Petitioners have been denied
         23
                        opportunities to have their objections heard.
         24
                  115. Councilman Koretz's office also expressly banned Petitioner Lord from
         25
                        attending and being .heard at the meetings. Petitioner Lord was banned
         26
                        from the meetings because in an earlier community meeting she made
     27
c,,:,28                 statements in opposition to the Project.
,c,,,
 .....
~i!::,
,~'r:i
 .....
......,,                                                  - 34-
,~1::,
j.,,••"!'-
,.~:;.
                    Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                             •                                                  •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 37 of 636 Page ID
                                    #:6194




 1      116. Nevertheless, on December 12, 2017, Petitioners served upon the City
 2             Council and developer an unsolicited CEQA appeal, and exhibits
 3             pursuant to Cal. PRC §21151. Later, on December 14, 2017, the same
 4             appeal was filed with the City Council through th~ City's Department of
 5
               Planning (Receipt No. 0302113714), at the instruction of City Senior
 6
               Planner, Debbie Lawrence. See Exhibit 4.
 7
         117. Petitioners are informed and believe that the City failed to act on the City
 8
               Council Appeal, so that the Director's Determination Letter is now the
 9
               final decision subject to review by the Superior Court. Kaiser Foundation
10
             · Hospitals v. Superior Court, 128 Cal. App. 4 th 85, 101; (2005); In re:
11
               Hudson,       143 Cal. App. 4th 1, 7, 10-11 (2006) (exhaustion of
12
13             administrative remedies not required where agency fails to act on appeal

14             and there are no procedures for how to proceed if the agency fails to act).

15
16.              The Developer Conducted Additional Environmental Testing That
17                 Confirmed the Need For Mitigation in Contravention of Laurel
18                                                       Heights
19      118. While the Original Writ was pending, Developer conducted additional
20             environmental testing that confinned the need for mitigation, patiicularly
21             with respect to noise. The additional air quality testing report and the
22
               noise study were submitted to Developer on May 4, 2018. These studies
23
               confirm. that the Project should not be exempt from CEQA. True and
24
               correct copies of these reports are attached. See Exhibit 9.
25
        119. Upon information and belief, after the filing of this writ, City and the
26
               Developer began negotiating with Los Angeles Unified School District
27
               ("LAUSD") regarding making a donation to the school so that LAUS'D
               would not oppose the Project. Petitioners were not included in these
                                                 - 35-

           Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                           •                                                  •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 38 of 636 Page ID
                                                 #:6195




              1              discussions or given the chance to review the new environmental. test
              2              results.
              3        120. To date, there are no agreements or findings that will require Developer
              4              to implement the required mitigation measures.
              5
              6
                  V.     REQUEST FOR STAY AND INJUNCTION AND DECLARATORY
              7
                                                                RELIEF
              8
                       121. Petitioners hereby request that the Court stay and/or enjoin Respondents
              9
                             and real parties in interest as set forth below in the Prayer.
             10
                       122. Petitioners have no adequate remedy at law to address the matter set forth
             11
                             in this petition.
             12
             13        123. Petitioners as well as members of the general public will suffer

             14              irreparable hann if the relief requested herein is not granted and the

             15              Project continues based upon approvals and exemptions in the Bertoni
             16              letter and the DCP Report, as evidenced, in part, by the environmental
             17              studies produced for Developer on May 4, 2018 which require mitigation
             18              measures, particularly with respect to sound. Respondents did not,
             19              however, issue a Mitigated Negative Declaration as required by Public
             20              Resources Code Section 21080 and California Code of Regulations
             21              Section 15070 and the substantial evidence in the record, and they have
             22
                             not conducted a complete EIR. Thus, Petitioners and the general public
             23
                             have been denied the right of public comment under CEQA and the
             24
                             protection of the necessary mitigation measures. Without the required
             25
                             mitigation measures, it is undisputed that the Project will have a
             26
                             significant environmental impact.
         27
 ,.:;,~'28             124. Respondents cannot rely on the Sustainable Communities exemption to
,,;-~::,
 ,,,   ...
,.:;;~~'                     avoid CEQA's requirement to conduct further environmental review,
,;r,
 "'•·
.-,.,.,,
,;t::,                                                         - 36-
1-.<':•"·
r;~::,
                         Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                            •                                                  •
                Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 39 of 636 Page ID
                                                    #:6196




                 1            and/or to issue a mitigated negative declaration, now that there is
                 2            substantial evidence of a harmful environmental impact. Respondents
                 3            raised this exemption for the first time on May 14, 2018, long after the
                 4            Original Writ was pending and set for trial.
                 5      125. Pursuant to Code of Civil Procedure section 1085 and section 1094.5, the
                                                 I

                 6
                              Court may stay or enjoin the operation of any administrative decision or
                 7
                              order involved in this proceeding.
                 8
                        126. A stay or injunction of Respondents' and real parties' in interest actions
                 9
                              relating to the Project would not be against the public interest because
                10
                              Respondents are            required ·by CEQA to conduct an adequate
                11
                              environmental review of the Project before taking any actions to approve
                12
                13
                              it, Developer's own reports show that construction and operation of the

                14            Project will have significant environmental impacts and because neither
                                                                                                                       ''
                                                                                                                        !
                15            Respondents nor real parties in interest will ~e harmed by the Court's
                16            issuance of a stay or an injunction.
                17      127. Because City has issued real parties in interest exemptions and approval
                18            for the construction of the Project, and the developer already commenced
                19            the Project by demolishing the existing structure on site, there is a real,
                20            concrete threat that real parties will continue with such construction
                21            despite the absence of an EIR, Health Risk Assessment or Mitigated
                22
                              Negative Declaration to protect Petitioners.
                23
                        128. On or about December 15, 2017, the Developer commenced construction
                24
                              and demolished the existing structures on site, even though school was
                25
                              still in session. As a result of the excessive noise and dust from the
            26
                              demolition--including the use of a jackhammer--the kindergarten
         27
,::;;;,28                     playground (which is immediately adjacent to the property line of the
,.:;~::,
  ~-.,
t~it::,                       Project) was not safe for the children. The children and staff were
.r~•r,
  .....
·h•,-''
1'~(t::,
                                                                - 37-
~,,.Jr.

 ,..:;;.,,::,
                          Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                      •                                                  •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 40 of 636 Page ID
                                               #:6197




            1            prohibited from using the kindergarten playground on their last day of
            2            school before winter break. According to the California Supreme Court,
            3            "CEQA requires that an agency determine whether a project may have a
            4            significant environmental impact, and thus whether an EIR is required,
            5            before it approves that project. ... A fundamental purpose of an EIR is to
            6
                         provide decision makers with information they can use in deciding
            7
                         whether to approve a proposed project, not to inform them of the
            8
                         environmental effects of projects that they have already approved. If
            9
                         post-approval environmental review were allowed, EIR's would likely
           10
                         become nothing more than post hoc rationalizations to support action
           11
                         already taken. We have expressly condemned this use of EIR's." Laurel
           12
           13            Heights Improvement Ass'n v. Regents of Univ. of Cal., 47 Cal. 3d 376,

           14            394 (1988) ("Laurel Heights").

           15      129. Upon information and belief, the Developer commenced an air quality
           16            study on or about April 18, 2018 in an apparent attempt to undertake post-
           17            approval environmental review in contravention of Laurel Heights.
           18      130. Upon information and belief, the Developer also commenced a noise
           19            study,jn April 2018, in a further contravention of Laurel Heights.
           20      131. ,Petitioners have performed all conditions imposed by law precedent to
           21            filing this action, including complying with the requirement of Public
           22
                         Resources Code Section 21167 .5 by mailing notice to the City and
           23
                         developer as real party in interest that this action would be filed. A copy
           24
                         of the notices are attached. See Exhibit 23.
           25
                   132. Petitioners also served a copy of this Petition on the California Attorney
           26
                         General as required by law.
          27
 ~,:,,28           133. Petitioners have no plain, speedy or adequate remedy available to them
.,;,~::-,
     ..                  in the ordinary course of law to redress the claims alleged in this petition
-1'~r:;,
.en.,
 ,:ri,#


>-,,,.:,
~;;t::,                                                    - 38-
-~•~·
,.~;i::.
                     Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive ReLief
                                       •                                                  •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 41 of 636 Page ID
                                               #:6198




            1            unless this Court grants the requested writs of mandate and declaratory
            2            and injunctive relief.
            3      134. Petitioners are informed and believe that all children at Palms Elementary
            4            School will have their learning envir011ments disrupted and made
            5            ineffective by the noise and toxins emitted by the Project.
            6
                   135. Petitioners are informed and believe that all children and teachers at
            7
                         Palms Elementary School will suffer increased risks of cancer from
            8
                         toxins emitted by the Project.
            9
           10
                                                       VI.     PRAYER
           11
                   WHEREFORE, Petitioners, pray for judgment in their favor as follows:
           12
           13      136. For an order, or in the alternative, a Peremptory Writ of Mandamus,

           14            directing the City and City Council to vacate and set aside the actions

           15 ·          exempting the Project from CEQA · and approving the Project for
           16            demolition, excavation and construction;
           17      137. For an order, or in the alternative, a Peremptory Writ of Mandamus
           18            directing the City and City Council to require a full Environmental
           19            Impact Report and Health Risk Analysis as to the Project, with notice to
           20            Petitioners and a reasonable opportunity to be heard and object thereto,
           21            prior to the issuance of any further approvals or permits for the Project;
           22
                   138. For a declaration that the Bertoni Letter is the final decision subject to
           23
                         appeal based on the City's failure to act on the City Council"appeal and
           24
                         the sham nature of the City Council appeal.
           25
                   139. For a declaration that the City and the Developer violated CEQA by
           26
                         pursuing a sham appeal based on a false application;
           27
                   140. For a declaration the City and Developer withheld material information
:~;;: 28
 "''•·
•~ir::,
r:::r:,
                         from Petitioners and the public regarding the negative environmental
 ,..•.
......;,
,.;;c-,
..,..,._
                                                           - 39-
,~=·
                     Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                        •                                                  •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 42 of 636 Page ID
                                                #:6199




             1             impacts of the Project in order to avoid full and fair public hearings,
             2             public comment and having to conduct a full EIR under CEQA;
             3       141. That the Court enjoin the City, City Council and its agents from granting
             4             any authority, approvals, exemptions or permits as to the Project in the
             5
                           absence of a full Environmental Impact Report and Health Risk Analysis;
             6
                     142. For an order staying the implementation of the Bertoni Letter, the DCP's
             7
                           recommendation, and the City Council's decision on June 5, 2018
             8
                           exempting this Project from CEQA;
             9
                     143. For attorneys' fees, including pursuant to C.C.P. Section 1021.5.
            10
                     144. For costs of suit; and
            11
                     145. For such other relief as is just and proper.
            12
            13
            14   Dated: August 1, 2018

            15
            16
            17                                                          Olu K. Orange, Esq.         .
                                                                        Attomev for the Petitioners
            18
            19
            20
            21
            22
            23
            24
            25
            26
        27
,;;;::,
,~~=,
        28
 "'·•
,~;~::,
,~'J;,
 e, ••
i,,._,,
,~~;,                                                        - 40-
,...,.Jr,
".:":,
                       Verified Petition for Writ of Mandamus and Complaint for Declaratory and Injunctive Relief
                                     •                                                •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 43 of 636 Page ID
                                               #:6200




          2

          3                                            VERIFICATION
          4

          5          I, CHRISTAL LORD, am a plaintiff/petitioner in this proceeding. I have read the
           6   foregoing VERIFIED AMENDED PETITION FOR WRIT OF MANDAMUS AND
           7   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF with which this
           s   verification is filed and know the contents thereof. The same is true of my own
          9    knowledge, except as to those matters that are therein alleged on information and belief,
          10   and as to those matters, I believe them to be true.
          11         I declare under penalty of perjury under the laws of the State of California that the
          12   foregoing is true and correct.
          13         Executed this July 26, 2018, at Los Angeles, California.
          14

          15

          16                                                        CHRISTAL LORD
          17

          18

          19

      20

      21

      22

      23

      24

      25


 !<:,_.


:J~7
 :,,,.
h:.J.
.,.;;i28



                                                S.G. et al. v. City of Los Angeles et al.
                                                                               •
     Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 44 of 636 Page ID
                                         #:6201




 2

3                                              VERIFICATION
 4

 5           I, ARACELI BOYCE, have petitioned for appointment as a guardian ad litem for
6      plaintiff/petitioner N.B. in this proceeding. I have read the foregoing VERIFIED
 1     AMENDED PETITION FOR WRIT OF MANDAMUS AND COMPLAINT FOR
 s     DECLARATORY AND INJUNCTIVE RELIEF with which this verification is filed and
9      know the contents thereof. The same is true of my own knowledge, except as to those
10     matters that are therein alleged on information and belief, and as to those matters, I
11     believe them to be true.
12           I declare under penalty of perjury under the laws of the State of California that the
13     foregoing is true and correct.
14           Executed this July 26, 2018, at Los Angeles, California.
15

16

17                                                          ARACELI BOYCE
                                                                        ••,.
18

19

20

21

22

23

24

25




                                        S.G. et al. v. City of Los Angeles et al.
                            •                                             •
 Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 45 of 636 Page ID



 1
                                     #:6202




 2

 3                                            VERIFICATION
 4

 5         I, DEREK SPENCER, have petitioned for appointment as a guardian ad litem for
 6   plaintiffs/petitioners A.D.G. and R.L. in this proceeding. I have read the foregoing
 1   VERIFIED PETITION FOR WRIT OF MANDAMUS AND COMPLAINT FOR
 s   DECLARATORY AND INJUNCTIVE RELIEF with which this verification is filed and
 9   know the contents thereof. The same is true of my own knowledge, except as to those
1o   matters that are therein alleged on information and belief, and as to those matters, I
11   believe them to be true.
12         I declare under penalty of perjury under the laws of the State of California that the
13   foregoing is true and correct.
14         Executed this July 17, 2018, at Los Angeles
15

16

17                                                        DEREK SPENCER
18

19

20

21

22

23

24

25




                                A.M. v. Los Angeles Unified School District-Complaint
                                    •                                                •
     Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 46 of 636 Page ID
                                         #:6203




 2

 3                                                   VERIFICATION
 4

 5                 I, BRITTANY DORN, have petitioned for appointment as a guardian ad litem for
 6          plaintiff/petitioner S.G. in this proceeding. I have read the foregoing VERIFIED
 1          AMENDED PETITION FOR WRIT OF MANDAMUS AND COMPLAINT FOR
 s          DECLARATORY AND INJUNCTIVE RELIEF with which this verification is filed and
 9          know the contents thereof. The same is true of my own knowledge, except as to those
10          matters that are therein alleged on information and belief, and as to those matters, I
11          believe them to be true.
12                 I declare under penalty of perjury under the laws of the State of California that the
13          .foregoing is true and correct.
14
 ..,,   .          Executed this July 26, 2018, at Los Angeles, California.
15

16

17

18

19

20

21

22

23

24

25 .




                                              S.G. et al. v. City of Los Angeles et al.
                                                                               •
     Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 47 of 636 Page ID
                                         #:6204




 2

 3                                             VERIFICATION
 4

 5             I, KARLA GARCIA, have petitioned for appointment as a guardian ad litem for
 6     plaintiff/petitioner A.G. in this proceeding. I have read the foregoing VERIFIED
 1     PETITION FOR WRIT OF MANDAMUS AND COMPLAINT FOR DECLARATORY
 s     AND INJUNCTIVE RELIEF with which this verification is filed and know the contents
 9     thereof. The same is true of my own knowledge, except as to those matters that are
10     therein alleged on information and belief, and as to those matters, I believe them to be
11     true.
12             I declare under penalty of perjury under the laws of the State of California that the
13     foregoing is true and correct.
14             Executed this July 26, 2018, at Los Angeles, California.



                                                          LLLfo~
15

16

17                                                          KARLA GARCIA
18

19

20

21

22 ·

23

24

25




                                        S.G. et al. v. City of Los Angeles et al.
                                                                   •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 48 of 636 Page ID
                                           #:6205




                                                               \




 \
                                 ...
                                                                                   \




                                                                               I
                                                               I           I
                                                           I
                                                                       I
                                                                   '




-=~'.
t-_----------:_--~
        ~:~.=.,?'· _:. ,
                                   •                                            •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 49 of 636 Page ID
                                    #:6206


     DEPARTMENT OF                                                                               EXECUTIVE OFFICES
    CITY PLANNING                      CITY OF LOS ANGELES                                    200 N. SPRING STREET, ROOM 525
                                                                                               Los ANGELES, CA 90012-4801
                                                     CALIFORNIA
CITY PLANNING COMMISSION
                                                                                                VINCENT P, BERTONI, AICP
     DAVID H.J. AMBROZ                                                                                    OIRff.TOR
          PRESID[Nl
                                                                                                      (213) 978-1271
     RENEE DAKE WlLSON
        YIC(·PRfSID[Nl                                                                             KEVIN J. KaLER, AICP
                                                                                                      0:FCUTIVf Off IC[R
       CAROLINE CHOE                                                                                   (213) 978-1272
        RICHARD KATZ
       JOHN W.MACK                                                                                USA M. WEBBER, I\ICP
     SAMANTHA MILLMAN                                                                                 DEPUTY DIRCCTOR
       MARC MITCHELL
                                                                                                      (213) 978-1274
  VERONICA PAD!LlA-CAMPOS                          ERIC GARCETn
      DANA M. PERLMAN                                    MAYOR                                        JAN ZATORSKI
                                                                                                      l)[PUTV DIR(ClOR
       ROCKY WILES                                                                                    (213) 978-1273
 COMMISSION OffJCE MANAGER
       (213) 978- 1300
                                                                                                h ttp://pl anni ng .lac ity.org




                                  JUSTIFICATION FOR PROJECT EXEMPTION
                                        CASE NO. ENV-2016-4881-CE,

       On September 1, 2017, the Planning Department determined that the City of Los Angeles Guidelines
       for the implementation of the California Environmental Quality Act of 1970 and the State CEQA
       Guidelines designate the subject project as Categorically Exempt under State CEQA Guidelines
       Article 19, Sections 15304 and 15332, and City CEQA Guidelines Article 111, Section 1, Class 4
       Category 1, Case No. ENV-2016-4881-CE.

       The project is for the demolition C?f an existing one-story, three-unit, 6,768 square-foot commercial
       building, and the construction, operation, and maintenance of a new six-story, 42-unit, mixed-use
       development containing 38 market rate units, 4 Very Low Income units, and 1,770 square feet of
       ground-floor retail. The Project proposes five residential levels·over one level of at-grade parking and
       commercial uses, and one level of subterranean parking, with a total of 54 parking spaces. The
       building measures 72 feet and 7 inches in height (as measured from average grade to the top of the
       parapet). Two non-protected trees will be removed. The project also involves a haul route for the
       export of 6,000 cubic yards of dirt. As a mixed-use development, and a project which is characterized
       as in-fill development, the project qualifies for the Class 4, Category 1 and Class 32 Categorical
       Exemption(s).

       CEQA Determination - Class         32 Categorical Exemption Applies
       A project qualifies for a Class 32 Categorical Exemption if it is developed on an infill site and meets
       the following criteria:

       (a)       The project is consistent with the applicable general plan designation and all applicable
                 general plan policies as well as with the applicable zoning designation and regulations.

                 The project is consistent with the following Elements of the General Plan: Framework Element,
                 Land Use Element (Palms - Mar Vista - Del Rey Community Plan), Housing Element, and the
                 Mobility Element.

                 Framework Element: The Citywide General Plan Framework is a guide for communities to
                 implement growth and development policies by providing·a comprehensive long-range view of
                 the City as a whole. The Framework establishes categories of land use that are broadly
                 described by ranges of intensity/density, heights, and lists of typical uses. The Framework
                 Element's land use designation of General Commercial has corresponding zones of C2 and
                 [Q]C2. The subject site is de~ignated for General Commercial land uses and zoned C2-1;
                 therefore, the subject site is consistent with the Framework Element.
                                                                     ----------------------------------.




                                     •                                              •
          Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 50 of 636 Page ID
                                              #:6207


              ENV-2016-4881-CE                                                                      09/01/2017

                  Land Use Element (Palms - Mar Vista - Del Rey Community Plan): The subject site is
                  located within the Palms - Mar Vista - Del Rey Community Plan ("Community Plan"). The
                  Community Plan designates the site for General Commercial land uses, which has
                  corresponding zones of C 1.5, C2, C4, RAS3, and RAS4. The subject site is zoned C2-1, and is
                  therefore consistent with the Community Plan's land use designation. The C2-1 zoning of the
                  subject site allows for residential uses at R4 density, unlimited building height and a maximum
                  Floor Area Ratio (FAR) of 1.5: 1. The subject site has a lot area of approximately 14,997 square
                  feet, which allows a by-right density 38 residential units in conjunction with LAMC Sections
                  12.14 A.1 (a), 12.13.5 A.1, and 12.11, and up to a maximum of 52 residential units through the
                  Density Bonus pursuant to LAMC Section 12.22 A.25 and Assembly Bill (AB) 2501. The
                  proposed Project is for the construction of new six-story 42-unit mixed-use development
                  containing 1,770 square feet of ground-floor retail and measuring 72 feet and 7 inches in height.
                  The proposed uses, density, and height are allowed by the Community Plan's land use
                  designation in combination with the site's zoning in combination with state Density Bonus law.

                  Housing Element: The Housing Element indicates that not only are more housing units needed
                  to accommodate the City's growth, but that these units need to be a broader array of typologies
                  to meet evolving household types and sizes. In addition, the Housing Element includes an
                  Inventory of Sites for Housing (Housing Element Exhibit H) that identifies parcels suitable for
                  additional residential development without the need for any discretionary zoning action by the
                  City. The site's Assessor Parcel Number (APN # 4314014002) has been identified in the
                  Inventory, and is therefore meeting Housing Element provisions of providing housing on these
                  applicable sites. As mentioned, the proposed· Project will demolish an existing commercial
                  building and construct 42 new residential units. The proposed Project will therefore provide a
                  net increase of 42 residential units within close proximity to jobs, transit, and other amenities
                  including an elementary school. Pursuant to Density Bonus requirements, 4 of the total units
                  will be reserved for Very Low Income households, and is therefore achieving the Housing
                  Element goal of providing affordable units and promoting mixed-income developments.

                  Mobility Element: The Mobility Element sets forth objectives and policies to establish a citywide
                  strategy to achieve long-term mobility and accessibility within the City of Los Angeles. The
                  subject site is located at the intersection of Motor Avenue and Tabor Street, and is served by a
                  variety of transit options including the Metro Expo Line (806) Palms Station, which is located
                  approximately 0.3 miles from the subject site, as well as by local and regional bus lines operated
                  by Culver City Bus, Big Blue Bus, Los Angeles Metro, and LADOT. Specifically, the subject site
                  is within 1,500 feet of Transit Stops served by Culver City Bus Line 3 and Big Blue Bus Lines
                  17 and Rapid 12; and the subject site is within 0.5 miles from Transit Stops served by Metro
                  Bus Lines 33 and 733, Big Blue Bus Line 5, and LADOT Line Commuter Express Line 431. The
                  proposed Project will allow for a reduction of vehicle trips by placing high-density residential
                  within proximity to public transit, as well as existing retail and amenities along Motor Avenue
                  and the greater Palms neighborhood. Furthermore, the location of ground floor commercial uses
                  and residential lobby will facilitate a pedestrian-oriented environment by providing transparency
                  at the street level, thereby activating the streets. The project also involves the dedication of 3
                  feet along Motor Avenue and 5 feet along Tabor Street; therefore the building wall will be set
                  back further from the street and allow for wider sidewalks to facilitate pedestrian activity. The
                  proposed Project will also provide bicycle parking spaces in accordance with the Bicycle Parking
                  Ordinance and LAMC Section 12.21 A.16 for residents and visitors, thereby facilitating bicycle
                  ridership.

                  The subject site is also located within the West Los Angeles Transportation Improvement and
                  Mitigation Specific Plan. The West Los Angeles Transportation Improvement and Mitigation
                  Specific Plan does not address development issues. It identifies trip fee requirements for non-
                  residential projects.


                                                                                                                  2
J.,,,•-.tr,
                             •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 51 of 636 Page ID



    ENV-2016-4881-CE
                                    #:6208

                                                                              ••             09/01/2017

          Consistent with the Palms - Mar Vista - Del Rey Community Plan and General Plan, the
          proposed 42-unit mixed-use development adds new mixed-income multi-family housing to Los
          Angeles' housing supply in a neighborhood which is conveniently located to a variety of
          community services including transit stops. The project meets parking, yard, open space, and
          landscaping requirements, with modifications to allow additional FAR, and reduced parking
          through the Density Bonus Ordinance. Therefore, the project is consistent with the applicable
          general plan designation and all applicable general plan policies as well as with the applicable
          zoning designation and regulations.

    (b)   The proposed development occurs within city limits on a project site of no more than
          five acres substantially surrounded by urban uses.

          The subject site is located in close at the intersection of Motor Avenue and Tabor Street in the
          Palms neighborhood. The development consists of a mixed-use project on a lot that is
          approximately 14,997 square feet (0.344 acres) in size, and is wholly within the City of Los
          Angeles.

          The subject site is substantially surrounded by urban uses in close proximity to major arterials
          including Motor Avenue to the west and Palms Boulevard to the north. Lots adjacent to the
          subject site are zoned R3-1, C2-1, and [Q]PF-1XL, and are developed with low- to mid-rise
          multi-family and commercial uses Neighboring lots to the east (across the alley) are zoned R3-
          1 and developed with multi-family uses. The lot to the north (across the alley) is zoned [Q]PF-
          1XL and developed with an elementary school. The subject site is also served by a variety of
          transit options including the Metro Expo Line (806) Palms Station, which is located
          approximately 0.3 miles from the subject site, as well as by local and regional bus lines operated
          by the Culver City Bus, Big Blue Bus, Los Angeles Metro, and LADOT. Therefore, it can be
          found that the proposed development occurs within city limits on a project site of no more than
          five acres substantially surrounded by urban uses.

    (c)   The project site has no value as habitat for endangered, rare or threatened species.

          The subject site is located within an established area that is fully-developed with a commercial
          corridor with low- to medium-density multi-family and commercial uses. The site is previously
          disturbed and surrounded by development. There are no protected trees on the site. The project
          does not involve the removal of healthy, mature, scenic trees because the trees being removed
          (palm) are not protected trees. Therefore, the site is not, and has no value as, a habitat for
          endangered, rare or threatened species.

    (d)   Approval of the project would not result in any significant effects relating to traffic, noise,
          air quality, or water quality.

          The proposed project replaces an existing one-story commercial building, adding 42 new
          housing units and 1,770 square feet of ground-floor commercial to the subject site.

          Based upon the existing mobility and circulation networks in direct proximity to the proposed
          project, the introduction of 42 additional units to the community will result in no traffic impacts.
          The traffic impact analysis, prepared by Overland Traffic Consultants, Inc. dated May 1, 2017,
          concluded the Project will result in net project trip generation of 179 daily trips with thirty (30)
          a.m. peak hour trips and two (2) p. m. peak hour trips. The traffic impact analysis also indicated
          there will be no significant traffic impacts at the intersection of Motor Avenue and Palms
          Boulevard, at the intersection of Motor Avenue and Tabor Avenue, and at the driveway off of
          Linwood Avenue. The traffic impact analysis was reviewed by the Los Angeles Department of
          Transportation (LADOT). In a memo dated May 30, 2017, LADOT determined that the analysis


                                                                                                            3
                           •                                                •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 52 of 636 Page ID
                                    #:6209


    ENV-2016-4881-CE                                                                       09/01/2017

         adequately describes the project-related impact of the proposed development. Therefore, the
       . project will not have any significant impacts to traffic.

        The Department of Building and Safety will require a haul route for the export of 6,000 cubic
        yards of soil in a Special Grading Area. Regulatory Compliance Measures (RCMs) include the
        submittal of a Geology and Soils Report to the Department of Building and Safety (DBS), and
        compliance with a Geology and Soils Report Approval Letter, issued by DBS on March 8, 2017
        (LOG# 96213-01), which details conditions of approval that must be followed. In addition, the
        RCMs require that design and construction of the building must conform to the California
        Building Code, and grading on site shall comply with the City's Landform Grading Manual, as
        approved by the Department of Building and Safety Grading Division. According to Navigate
        LA, within 500 feet of the subject site, there is one other haul route application in conjunction
        with the construction of a new 5-story, 49-unit apartment building over 1 level of subterranean
        parking, located at 3628-3642 South Motor Avenue, which is currently pending. In light of the
        increase in construction activity in Grading Hillside Areas and the increase in associated truck
        traffic related to the import and export of soil, a haul route monitoring program is being
        implemented by the Department of Building and Safety for Council Districts 4 and 5 for added
        enforcement to ensure safety and to protect the quality of life of area residents. As part of this
        program, a haul route monitor is assigned to a geographic area to monitor haul routes and keep
        track of daily activities in order to minimize impacts to neighboring residents. Haul routes are
        tracked via a Map for each district to identify the locations of construction sites for which a haul
        route was required. The haul route approval will include RCMs and recommended conditions
        prepared by LADOT to be considered by the Board of Building and Safety Commissioners to
        reduce the impacts of construction related hauling activity, monitor the traffic effects of hauling,
        and reduce haul trips in response to congestion. Therefore, no foreseeable cumulative impacts
        are expected

        The project will be subject to Regulatory Compliance Measures (RCMs), which require
        compliance with the City of Los Angeles Noise Ordinance; pollutant discharge, dewatering,
        stormwater mitigations; and Best Management Practices for stormwater runoff. The project
        must comply with the adopted City of Los Angeles Noise Ordinances Nos. 144,331 and 161,574,
        as well as any subsequent Ordinances, which prohibit the emission or creation of noise beyond
        certain levels. These Ordinances cover both operational noise levels (i.e., post-construction),
        and any construction noise impacts. These RCMs will ensure the project will not have significant
        impacts on noise and water. As a result of this mandatory compliance, the proposed project will
        not result in any significant impacts on noise or water.

        The building construction phase includes the construction of the proposed building on the
        subject property, which grading and a haul-route for the importing/exporting of approximately
        6,000 cubic yards of dirt, connection of utilities, laying irrigation for landscaping, architectural
        coatings, paving, and landscaping the subject property. These construction activities would
        temporarily create emissions of dusts, fumes, equipment exhaust, and other air contaminants.
        Construction activities involving grading and foundation preparation would primarily generate
        PM2.5 and PM10 emissions. Mobile sources (such as diesel-fueled equipment onsite and
        traveling to and from the Project Site) would primarily generate NOx emissions. The application
        of architectural coatings would result primarily in the release of ROG emissions. The amount of
        emissions generated on a daily basis would vary, depending on the amount and types of
        construction activities occurring at the same time.

        Nevertheless, appropriate dust control measures would be implemented as part of the Proposed
        Project during each phase of development, as required by SCAQMD Rule 403 - Fugitive Dust.
        Specifically, Rule 403 control requirements include, but are not limited to, applying water in
        sufficient quantities to prevent the generation of visible dust plumes, applying soil binders to
        uncovered areas, reestablishing ground cover as quickly as possible, utilizing a wheel washing

                                                                                                           4
                            •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 53 of 636 Page ID
                                    #:6210


    ENV-2016-4881-CE                                                                        09/01/2017

        system to remove bulk material from tires and vehicle undercarriages before vehicles exit the
        Project Site, and maintaining effective cover over exposed areas.

        Best Management Practices (BMP) will be implemented that would include (but not be limited
        to) the following:
               • Unpaved demolition and construction areas shall be wetted at least three times daily
                   during excavation and construction, and temporary dust covers shall be used to reduce
                   emissions and meets SCAQMD Rule 403;
               • All dirt/soil loads shall be secured by trimming, watering or other appropriate means to
                   prevent spillage and dust;
               • General contractors shall maintain and operate construction equipment to minimize
                   exhaust emissions; and
               • Trucks shall not idle but be turned off.

         The project, a 29, 782-square foot mixed-use building will replace an approximately 6, 768-
         square foot existing commercial building. The project will not result in significant impacts related
        ·to air quality because it falls below interim air threshold established by DCP staff. Interim
         thresholds were developed by DCP staff based on CalEEMod model runs relying on reasonable
         assumptions, consulting with AQMD staff, and surveying published air quality studies for which
         criteria air pollutants did not exceed the established SCAQMD construction and operational
         thresholds. Possible project-related air quality concerns will derive from the mobile source
         emissions generated from the proposed residential uses for the project site. Operational
         emissions for project-related traffic will be less than significant. In addition to mobile sources
         from vehicles, general development causes smaller amounts of "area source" air pollution to be
         generated from on-site energy consumption (natural gas combustion) and from off-site electrical
         generation. These sources represent a small percentage of the total pollutants. The inclusion
         of such emissions adds negligibly to the total significant project-related emissions burden
         generated by the proposed project. The proposed project will not cause the SCAQMD's
         recommended threshold levels to be exceeded. Operational emission impacts will be at a less-
         than-significant level.

        The development of the project would not result in any significant effects relating to water
        quality. The project is not adjacent to any water sources and construction of the project will not •
        create any impact to water quality. The project will be subject to Regulatory Compliance
        Measures (RCMs) for pollutant discharge, dewatering, stormwater mitigations, and Best
        Management Practices for stormwater runoff. Furthermore, the project will comply with the
        City's stormwater management provisions per LAMC 64.70.

        The subject property has a slope of less than 10 percent and is not in a waterway, wetland, or
        officially designated scenic area. Therefore, there is no substantial evidence that the proposed
        project will have a specific adverse impact on the physical environment.

        Furthermore, the subject site is located within a Transit Priority Area (TPA) as defined by Public
        Resources Code (PRC) Section 21099(a)(7) and Zoning Information (ZI) File 2452, due to its
        location within one-half mile of a major transit stop. Therefore, pursuant to SB 743 and PRC
        Section 21099 (d)(1), "aesthetic and parking impacts of a residential, mixed-use residential, or
        employment center project on an infill site within a Transit Priority Area shall not be considered
        significant impacts on the environment". Therefore, the project's aesthetic impacts, such as
        visual resources, aesthetic character, shade and shadow, light and glare, shall not be
        considered a significant impact on the environment for CEQA purposes.




                                                                                                            5
                             •                                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 54 of 636 Page ID
                                    #:6211


    ENV-2016-4881-CE .                                                                      09/01/2017

    (e)   The site can be adequately served by all required utilities and public services.

          The project site will be adequately served by all public utilities and services given that the
          construction of a mixed-use development will be on a site which has been previously developed
          and is consistent with the general plan. The site is currently and adequately served by the City's
          Department of Water and Power, the City's Bureau of Sanitation, the Southern California
          (SoCal) Gas Company, the Los Angeles Police Department, the Los Angeles Fire Department,
          Los Angeles Unified School District, Los Angeles Public Library, and other public services.
          These utilities and public services have continuously served the neighborhood for more than 50
          years. In addition, the California Green Code requires new construction to meet stringent
          efficiency standards for both water and power, such as high-efficiency toilets, dual-flush water ·
          closets, minimum irrigation standards, LED lighting, etc. As a result of these new building codes,
          which are required of all projects, it can be anticipated that the proposed project will not create
          any impact on existing utilities and public services through the net addition of 42 dwelling units.

    The project and its related haul route application can be characterized as in-fill development within
    urban areas for the purpose of qualifying for Class 32 Categorical Exemption as a result of meeting
    the five conditions listed above. Therefore, based on the facts herein, it can be found that the project
    meets the qualifications of the Class 32 Exemption.

    CEQA Section 15300.2: Exceptions to the Use of Categorical Exemptions

    The City has further considered whether the proposed project is subject to any of the six (6)
    exceptions that would prohibit the use of any of a categorical exemption as set forth in State CEQA
    Guidelines Section 15300.2. None of the exceptions are triggered for the following reasons.

    There are six (6). Exceptions which the City is required to consider before finding a project exempt
    under Class 15303 and 15332:                                                               ·

    1)    Location. Classes 3, 4, 5, 6, and 11 are qualified by consideration of where the project is to be
          located - a project that is ordinarily insignificant in its impact on the environment may in a
          particularly sensitive environment be significant. Therefore, these classes are considered to
          apply in all instances, except where the project may impact on an environmental resource of
          hazardous or critical concern where designated, precisely mapped, and officially adopted
          pursuant to law by federal, state, or local agencies.

          While the subject site is located within a Special Grading Area and is approximately 1.87 km
          from the Newport- Inglewood Fault Zone (onshore), specific Regulatory Compliance Measures
          in the City of Los Angeles regulate the grading and construction of projects in these particular
          types of "sensitive" locations and will reduce any potential impacts to less than significant.
          Regulatory Compliance Measures (RCMs) include but are not limited to:

           •   Regulatory Compliance Measure RC-AQ-1(Demolition, Grading and Construction
               Activities): Compliance with provisions of the SCAQMD District Rule 403. The
               project shall comply with all applicable standards of the Southern California Air Quality
               Management District, including the following provisions of District Rule 403:
                 o All unpaved demolition and construction areas shall be wetted at least twice daily
                    during excavation and construction, and temporary dust covers shall be used to
                    reduce dust emissions and meet SCAQMD District Rule 403. Wetting could reduce
                    fugitive dust by as much as 50 percent.
                 o The construction area shall be kept sufficiently dampened to control dust caused by
                    grading and hauling, and at all times provide reasonable control of dust caused by
                    wind.


                                                                                                           6
                             •                                                  •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 55 of 636 Page ID
                                    #:6212


    ENV-2016-4881-CE                                                                           09/01/2017

                 o   All clearing, earth moving, 6r excavation activities shall be discontinued during
                     periods of high winds (i.e., greater than 15 mph), so as to prevent excessive amounts
                     of dust.                                                                     .
                 o All dirt/soil loads shall be secured by trimming, watering or other appropriate means
                     to prevent spillage and dust.
                 o All dirt/soil materials transported off-site shall be either sufficiently watered or
                     securely covered to prevent excessive amount of dust.
                 o General contractors shall maintain and operate construction equipment so as to
                     minimize exhaust emissions.
                 o Trucks having no current hauling activity shall not idle but be turned off.
           •   Regulatory Compliance Measure RC-GE0-1 (Seismic): The design and construction
               of the project shall conform to the California Building Code seismic standards as approved
               by the Department of Building and Safety.
           •   Regulatory Compliance Measure RC-N0-1 (Demolition, Grading, and Construction
               Activities): The project shall comply with the City of Los Angeles Noise Ordinance and
               any subsequent ordinances, which prohibit the emission or creation of noise beyond
               certain levels at adjacent uses unless technically infeasible.

         These RCMs have been historically proven to work to the satisfaction of the City Engineer to
         reduce any impacts from the specific environment the project is located. Thus, the location of
         the project will not result in a significant impact based on its location.

    2)   Cumulative Impacts. All exemptions for these classes are inapplicable when the cumulative
         impact of successive projects of the same type in the same place, over time is significant.

         There is not a succession of known projects of the same type and in the same place as the
         subject project. There is one site within a 500-foot radius from the subject site that is under
         construction. The site is at 3628-3642 Motor Avenue, which is located approximately 400 feet
         south of the subject site, approved per Case No. DIR-2016-1262-DB, with building permits
         (16010-10001-03000) pending and verifications in progress as of 2/15/2017.

         While there could be potentially projects of similar type in the same place, a traffic impact
         analysis, prepared by Overland Traffic Consultants, Inc. dated May 1, 2017, conducts a "Future
         With Project conditions" analysis that adds Project traffic volumes to the "Future Without Project
         volumes" which adds "ambient growth of 1% per year as required by LADOT in traffic studies
         for this area and traffic volumes from other planned development in the area to the existing
         counts". In a memo dated May 30, 2017, LADOT determined that the analysis adequately
         describes the project-related impact of the proposed development, and that neither of the two
         studied intersections would be significantly impacted by project-related traffic.

         In addition, all projects will be subject to Regulatory Compliance Measures (RCMs), which·
         require compliance with the City of Los Angeles Noise Ordinance; pollutant discharge,
         dewatering, stormwater mitigations; and Best Management Practices for stormwater runoff. The
         haul route approval will include RCMs and recommended conditions prepared by LADOT to be
         considered by the Board of Building and Safety Commissioners to reduce the impacts of
         construction related hauling activity, monitor the traffic effects of hauling, and reduce haul trips
         in response to congestion. Therefore, no foreseeable cumulative impacts are expected.

    3)   Significant Effect Due to Unusual Circumstances. A categorical exemption shall not be used
         for an activity where there is a reasonable possibility that the activity will have a significant effect
         on the environment due to unusual circumstances.




                                                                                                               7
                                      •                                               •
          Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 56 of 636 Page ID
                                              #:6213


              ENV-2016-4881-CE                                                                       09/01/2017

                   The Project is for the construction of a mixed-use development containing 42 residential units
                   and 1,770 square feet of ground-floor retail. The project involves the demolition of the existing
                   6,768 square-foot commercial building.

                   The subject site is substantially surrounded by urban uses in close proximity to major arterials
                   including Motor Avenue to the west and Palms Boulevard to the north. Lots adjacent to the
                   subject site are zoned R3-1, C2-1, and [Q]PF-1XL, and are developed with low- to mid-rise
                   multi-family and commercial uses Neighboring lots to the east (across the alley) are zoned R3-
                   1 and developed with multi-family uses. The lot to the north (across the alley) is zoned [Q]PF-
                   1XL and developed with an elementary school. The subject site is also served by a variety of
                   transit options including the Metro Expo Line (806) Palms Station, which is located
                   approximately 0.3 miles from the subject site, as well as by local and regional bus lines operated
                   by the Culver City Bus, Big Blue Bus, Los Angeles Metro, and LADOT. The subject site is
                   located within an established area that is fully-developed with a commercial corridor with low-
                   to medium-density multi-family and commercial uses. The site is previously disturbed and
                   surrounded by development. As such, there are no unusual circumstances which may lead to
                   a significant effect on the environment.

              4)   Scenic Highways. A categorical exemption shall not be used for a project which may result in
                   damage to scenic resources, including but not limited to, trees, historic buildings, rock
                   outcroppings, or similar resources, within a highway officially designated as a state scenic
                   highway.

                   The only State Scenic Highway within the City of Los Angeles is the Topanga Canyon State
                   Scenic Highway, State Route 27, which travels through a portion of Topangc! State Park. The
                   Scenic Highway is located over 10 miles west of the subject site. Therefore, no damage to
                   scenic resources within a state scenic highway would occur as a result of this Project.

              5)   Hazardous Waste Sites. A categorical exemption shall not be used for a project located on a
                   site which is included on any list complied pursuant to Section 65962. 5 of the Government Code.

                   The subject property is not in an officially mapped area of severe geologic hazard, or within an
                   official Seismic Hazard Zone. According to Envirostor, the State of California's database of
                   Hazardous Waste Sites, neither the subject site, nor any site in the vicinity, is identified as a
                   hazardous waste site.

              6)   Historical Resources. A categorical exemption shall not be used for a project which may
                   cause a substantial adverse change in the significance of a historical resource.

                   The existing one-story commercial building was built in 1923 and is known as the Palms Market.
                   The project site has not been identified as a historic resource by local or state agencies, and
                   the project site has not been determined to be eligible for listing in the National Register of
                   Historic Places, California Register of Historical Resources, the Los Angeles Historic-Cultural
                   Monuments Register, and/or any local register.

                   The subject site was found to be a potential historic resource based on the City's
                   HistoricPlacesLA website and SurveyLA, the citywide survey of Los Angeles, with the existing
                   Palms Market on-site as a "rare example of an early neighborhood market still in operation at
                   its original location". However, a Historical Evaluation report prepared by Sapphos
                   Environmental, Inc., dated March 10, 2017, found the project will not result in any impacts to a
                   historical resource. The report was accepted by the Office of Historic Resources ("OHR") in
                   correspondence dated March 20, 2017. Based on this, the project will not result in a
                   substantial adverse change to the significance of a historic resource and this exception does
,:;r...            not apply.

                                                                                                                    8
                                                       •                 •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 57 of 636 Page ID
                                    #:6214




                                                                    j




                                                                                   \
                  Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 58 of 636 Page ID
                                                      #:6215
                                v-09003 J,A,K JPR Document 59 1 Filed 03t27/lB Page 2 of 2 Page 10 #:867
                                                                                                           □   X
' ~ Google Maps   )(
                       •                               •                 •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 59 of 636 Page ID
                                    #:6216
                                       •                                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 60 of 636 Page ID
                                    #:6217
    Case 2:17-cv-09003-JAK-JPR                  Document 59-5 Filed 03/27/18 Page 2 of 19 Page ID #:879

       DEPARTMENT OF
      CITY PLANNING
                                              CITY OF         Los ANGELES                                  EXECUTIVE OFFICES
                                                                                                        200 N. SPRING STREll, ROOM 525
                                                                                                         Los ANGELES, CA 90012-4801
                                                             CALIFORNIA
  CITY PLANNING COMMISSION                                                                                VINCENT P. BERTONI, AICP
                                                                                                                    DIRECTOR
       DAVID H.J. AM3ROZ                                      ...                                               (213) 978-1271
            PRlS!DlNI

       RENEE DAKE WILSON                                                                                     KEVIN J. KELLER, AJCP




                                                             ·'-rt"
          VlCE-PRtSIOENT                                                                                        EXECUTWE OFFICER

         CAROLINE CHOE                                                                                          (213) 978-1272
          RJCHARD KATZ
         JOHNW. MACK                                              .. -"!   .                                USA M. WEBBER, AICP
       SAMANTHA MILLMAN                                                                                         otPUiY OIREClOR
         MARC MITCHELL                                     ERIC GARCETTI                                        (213) 978-1274
    VERONICA PADILLA-CAMPOS                                      MAYOR
        DANA M. PERLMAN                                                                                         JAN ZATORSKI
                                                                                                                OEPUW DIRECTOR
                                                                                                                (213) 978-1273
          ROCKY WILES
    COMMISSIONOFfiC[ MANAGER
         (2131 978-1300                                                                                   http://planning.lacity.org


                                           DIRECTOR'S DETERMINATION
                                 DENSITY BONUS & AFFORDABLE HOUSING INCENTIVES

          September 1, 2017

           Applicant/Owner                                                           DIR-2016-4880-DB
                                                                               Case No.
           Hiro Kobayashi                                                            ENV-2016-4881-CE
                                                                                 CEQA:
           3568 Motor LLC .                                                          3558-3570 South Motor Avenue,
                                                                               Location:
           800 South Figueroa Street,                                                10313 West Tabor Street
           Suite 960                                               Council District: 5 - Koretz
           Los Angeles, CA 90017                             Neighborhood Council: Palms
                                                             Community Plan Area: Palms - Mar Vista -Del Rey
           Representative                                    Land Use Designation: General Commercial
           Dana Sayles                                                       Zone: C2-1
           Three6ixty                                            Legal Description: Block: S, Tract: THE PALMS,
           4309 Overland Avenue                                                      Lot: 13
           Culver City, CA 90230
                                                          Last Day to File an Appeal:      September 18, 2017


          DETERMINATION - Density Bonus/Affordable Housing Incentives Program

          Pursuant to the Los Angeles Municipal Code (LAMC) Section 12.22 A.25, I have reviewed the
          proposed project and as the designee of the Director of Planning, I hereby:

                        Approve the following incentive requested by the applicant for a project totaling 42
                        dwelling units. The project will reserve 10 percent, or·4 dwelling units, of the 38 total base
                        dwelling units permitted on the site for Very Low Income household occupancy for a period
                        of 55 years. The Density Bonus includes the following requested incentive:

                        1.     Floor Area Ratio. A 32.5 percent increase in the allowable Floor Area Ratio
                               allowing a total floor area ratio of 1.98:1 in lieu of the normal maximum of 1.5: 1.

                        Determined, based on the whole of the administrative record the project is exempt from
                        the California Environmental Quality Act (CEQA) pursuant to State CEQA Guidelines
                        Article 19, Sections 15304 and 15332, and City CEQA Guidelines Article Ill, Section 1,
                        Class 4 Category 1, and there is no s·ubstantial evidence demonstrating that an exception
                        to a categorical exemption pursuant to CEQA Guidelines, Section 15300.2 applies.

                        Adopt the attached Findings.




                                                                      8<3
                            •                                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 61 of 636 Page ID
                                    #:6218


      CONDITIONS OF APPROVAL

      1. Site Development. Except as modified herein, the project shall be in substantial conformance
         with the plans and materials submitted by the Applicant, stamped "Exhibit A," and attached to
         the subject case file. No change to the plans will be made without prior review by the
         Department of City Planning, West/Coastal/South Project Planning Division, and written
         approval by the Director of Planning. Each change shall be identified and justified in writing.
         Minor deviations ·may be allowed in order to comply with the provisions of the Los Angeles
         Municipal Code or the project conditions.

      2. Residential Density. The project shall be limited to a maximum density of 42 residential units
         including Density Bonus Units.

      3. Affordable Units. A minimum of 4 units, that is 10 percent of the base 38 dwelling units, shall
         be reserved as affordable units, as defined by the State Density Bonus Law 65915 (c:)(1) or
         (c)(2). No additional affordable units are required per Assembly Bill {AB) 2222 as replacement
         units as HCIDLA has determined there are currently no affordable units on-site.

      4. Changes in Restricted Units. Deviations that increase the number of restricted affordable
         units or that change the composition of units or change parking numbers shall be consistent
         with LAMC Section 12.22 A.25 (9a-d).

      5. Housing Requirements. Prior to issuance of a building permit, the owner shall execute a
         covenant to the satisfaction of the Los Angeles Housing and Community Investment
         Department (HCID_LA) to ma~e 4 units available to Very Low Income Households, for rental
         as determined to be affordable to such households by HCIDLA for a period of 55 years.
         Enforcement of the terms of said covenant shall be the responsibility of HCIDLA. The applicant
         will present a copy of the recorded covenant to the Department of City Planning for inclusion
         in this file. The project shall comply with any monitoring requirements established by the
         HCIDLA. Refer to the Density Bonus Legislation Background section of this determination.

      6. Floor Area. The project shall be limited to 29,807 square feet of floor area, as shown in Exhibit
         "Au.

      7. Automobile Parking. Based upon the number and/or type of dwelling units proposed 42
         parking spaces shall be provided for the project. Vehicle parking shall be provided consistent
         with LAMC Section 12.22 A.25, Parking Option 1, which permits one on-site parking space for
         each residential unit with one or fewer bedrooms; two on-site parking spaces for each
         residential unit with two lo three bedrooms; and two-and-one-half parking spaces for each
         residential unit with four or more bedrooms. The Bicycle Parking Ordinance, LAMC Section
         12.21.A.4, allows affordable residential projects to reduce required vehicle parking by 10
         percent. Based upon the number and type of dwelling units proposed and the 10 percent
         reduction per the Bicycle Ordinance, 38 residential parking spaces shall be provided. The
         project shall provide 42 residential parking spaces as provided in Exhibit A For the
         commercial uses, the project shall provide 7 commercial parking spaces, at a ratio of one
         space for every 250 square feet of commercial square footage.

      8. Automobile Parking for Commercial Uses. As required by LAMC Section 12.21 A.4(c), the
         project shall provide a minimum of 7 automobile parking spaces for the 1,770 square feet of
         commercial uses, at a ratio of one space for every 250 square feet of commercial square
         footage. The project shall provide 12 commercial parking spaces as provided in Exhibit A

      9. Adjustment of Parking. In the event that the number of Restricted Affordable Units should
         increase, or the composition of such units should change (i.e. the number of bedrooms, or the

      DIR-2016-4880-DB                                                                         Page 2 of 18

                                                         PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001115
                                        •                                               •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 62 of 636 Page ID
                                                #:6219


                     number of units made available to Senior Citizens and/or Disabled Persons), or the applicant
                     selects another Parking Option (including Bicycle Parking Ordinance) and no other Condition
                     of Approval or incentive is affected, then no modification of this determination shall be
                     necessary, and the number of parking spaces shall be re-calculated by the Department of
                     Building and Safety based upon the ratios set forth above.

                  10. Bicycle Parking. Bicycle parking shall be provided consistent with LAMC 12.21 A.16. Long-
                      term bicycle parking shall be provided at a rate of one per dwelling unit or guest
                      room. Additionally, short-term bicycle parking shall be provided at a rate of one per ten
                      dwelling units or guest rooms, with a minimum of two short-term bicycle parking
                      spaces. Short-term and long-term bicycle parking for general retail stores requires one bicycle
                      parking space per 2,000 square feet, with a minimum of two bicycle parking spaces for both
                      long- and short-term bicycle parking. Based upon the number of dwelling units, 42 long-term
                      and 5 short-term bicycle parking spaces shall be provided on-site for residential uses. In
                      addition, 2 long-term and 2 short-term bicycle parking spaces shall be provided for commercial
                      uses. Both long-term and short-term bicycle parking must be located consistent with LAMC
                      Section 12.21 A.16.


                  Administrative Conditions

                  11. Final Plans. Prior to the issuance of any building permits for the project by the Department of
                      Building and Safety, the applicant shall submit all final construction plans that are awaiting
                      issuance of a building permit by the Department of Building and Safety for final review and
                      approval by the Department of City Planning. All plans that are awaiting issuance of a building
                      permit by the Department of Building and Safety shall be stamped by Department of City
                      Planning staff "Plans Approved". A copy of the Plans Approved, supplied by the applicant,
                      shall be retained in the subject case file.

                  12. Notations on Plans. Plans submitted to the Department of Building and Safety, for the
                      purpose of processing a building permit application shall include all of the Conditions of
                      Approval herein attached as a cover sheet, and shall include any modifications or notations
                      required herein.

                  13. Approval, Verification and Submittals. Copies of any approvals, guarantees or verification
                      of consultations, review of approval, plans, etc., as maybe required by the subject conditions,
                      shall be provided to the Department of CityPlanning prior to clearance of any building permits,
                      for placement in the subject file.

                  14. Code Compliance. Use, area, height, and yard regulations of the zone classification of the
                      subject property shall be complied with, except where granted conditions differ herein.

                  15. Department of Building and Safety. The granting of this determination by the Director of
                      Planning does not in any way indicate full compliance with applicable provisions of the Los
                      Angeles Municipal Code Chapter IX (Building Code). Any corrections and/or modifications to
                      plans made subsequent to this determination by a Department of Building and Safety Plan
                      Check Engineer that affect any part of the exterior design or appearance of the project as
                      approved by the Director, and which are deemed necessary by the Department of Building
                      and Safety for Building Code compliance, shall require a referral of the revised plans back to
                      the Department of City Planning for additional review and sign-off prior to the issuance of any
                      permit in connection with those plans.

                  16. Covenant. Prior to the issuance of any permits relative to this matter, an agreement
 ,;:,,:,,
,r.;J;::,
                      concerning all the information contained in these conditions shall be recorded in the County

                  DIR-2016-4880-DB                                                                        Page 3 of 18

                                                                     PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001116
                                      •                                                 •
          Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 63 of 636 Page ID
                                              #:6220


                   Recorder's Office. The agreement shall run with the land and shall be binding on any
                   subsequent property owners, heirs or assign. The agreement must be submitted to the
                   Department of City Planning for approval before being recorded. After recordation, a copy
                   bearing the Recorder's number and date shall be provided to the Department of.City Planning
                   for attachment to the file.

               · 17. Indemnification and Reimbursement of Litigation Gosts.
                       Applicant shall do all of the following:
                       (i)    Defend, indemnify and hold harmless the City from any and all actions against the
                              City relating to or arising out of, in whole or in part, the City's processing and
                              approval of this entitlement, including but riot limited to, an action to attack,
                              challenge, set aside, void, or otherwise modify or annul the approval of the
                              entitlement, the environmental review of the entitlement, or the approval of
                              subsequent permit decisions, or to claim personal property damage, including from
                              inverse condemnation or any other constitutional claim.
                       (ii)   Reimburse the City for any and all costs incurred in defense of an action related to
                              or arising out of, in whole or in part, the City's processing and approval of the
                              entitlement, including but not limited to payment of all court costs and attorney's
                              fees, costs of any judgments or awards against the City (including an award of
                              attorney's fees), damages, and/or settlement costs.
                       (iii)  Submit an initial deposit for the City's litigation costs to the City within 10 days'
                              notice of the City tendering defense to the Applicant and requesting a deposit. The
                              initial deposit shall be in an amount set by the City Attorney's Office, in its sole
                              discretion, based on the nature and scope of action, but in no event shall the initial
                              deposit be less than $50,000. The City's failure to notice or collect the deposit does
                              not relieve the Applicant from responsibility to reimburse the City pursuant to the
                              requirement in paragraph (ii):
                       (iv)   Submit supplemental deposits upon notice by the City. Supplemental deposits may
                              be required in an increased amount from the initial deposit if found necessary by
                              the City to protect the City's interests. The City's failure to notice or collect the
                              deposit does not relieve the Applicant from responsibility to reimburse the City
                              pursuant to the requirement in paragraph (ii).
                       (v)     If the City determines it necessary to protect the City's interest. execute an
                              indemnity and reimbursement agreement with the City under terms consistent with
                              the requirements of this condition.
                       The City shall notify the applicant within a reasonable period of time of its receipt of any
                       action and the City shall cooperate in the defense. If the City fails to notify the applicant of
                       any claim, action, or proceeding in a reasonable time, or if the City fails to reasonably
                       cooperate in the defense, the applicant shall not thereafter be responsible to• defend,
                       indemnify or hold harmless the City.
                       The City shall have the sole right to choose its counsel, including the City Attorney's office
                       or outside counsel. At its sole discretion, the City may participate at its. own expense in
                       the defense of any action, but such participation shall not relieve the applicant of any
                       obligation imposed by this condition. In the event the Applicant fails to comply with this
                       condition, in whole or iR part, the City may withdraw its defense of the action, void its
                       approval of the entitlement, or take any other action. The City retains the
                       right to make all decisions with respect to its representations in any legal proceeding,
                       including its inherent right to abandon or settle litigation.




                DIR-2016-4880-DB                                                                            Page 4 of 18

                                                                    PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001117
i,.,,q,
                                                                            ••
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 64 of 636 Page ID
                                    #:6221



             For purposes of this condition, the following definitions apply:
                    "City" shall be defined to include the City, its agents, officers, boards, commissions,
                    committees, employees, and volunteers.
                    "Action" shall be defined to include suits, proceedings (including those held under
                    alternative dispute resolution procedures), claims, or lawsuits. Actions includes
                    actions, as defined herein, alleging failure to comply with any federal, state or local
                    law.
             Nothing in the definitions included in this paragraph are intended to limit the rights of the
             City or the obligations of the Applicant otherwise created by this condition.

                             '"




      D/R-2016-4880-DB                                                                          Page 5 of 18

                                                         PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001118
                             •                                                •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 65 of 636 Page ID
                                    #:6222


      PROJECT BACKGROUND

     The site is located in the Palms - Mar Vista - Del Rey Community Plan area at the northeastern
     corner of Motor Avenue and Tabor Street, and consists of two lots that measure approximately
     14,997 square feet in lot area. The subject site is zoned C2-1, with a General Plan land use
     designation of General Commercial. The C2-1 zone permits a 1.5:1 Floor Area Ratio ("FAR")
     and unlimited height. The subject property is within the West Los Angeles Transportation
     Improvement and Mitigation Specific Plan and in a Transit Priority Area.

      The proposed project includes the demolition of an existing one-story three-unit commercial
      building, and the construction of a six-story mixed-use commercial and residential building
      providing 42 apartment units, including a minimum of 4 units for Very Low Income Households,
      and 1,770 square feet of ground-floor retail. The project proposes a total of 54 vehicular parking
      spaces and a total of 44 long-term and 7 short-term bicycle parking spaces. The project consists
      of 20 vehicular parking spaces at the ground floor and 34 residential parking spaces in one
      subterranean parking level. The total project size is limited to 29,807 square feet, and the building
      will measure approximately 72 feet and 7 inches in height. The proposed project requests a haul
      route to export 6,000 cubic yards of soil. Two non-protected trees are being removed.

      The proposed project will provide pedestrian-oriented retail, enhanced paving, off-street parking,
      bicycle parking, and planters to enhance this portion of Motor Avenue and Tabor Street. Parking
      access is located off the alley, opening Motor Avenue and Tabor Street for pedestrian and bicycle
      access only. Open space is provided in the form of front-facing private balconies along Motor
      Avenue and Tabor Street, an inner courtyard and outdoor deck on Level 2, and an outdoor deck
      on Level 6. The amenities on Level 2 include stained color concrete paving, steel frame seating
      areas, COR-TEN steel and built-in benches, 30-inch high steel planters, a green wall, portable
      barbecues, and fiberglass rectangular planters, as provided in Exhibit "A". Eight (8) new street
      trees will be planted along the sidewalk on Motor Avenue and Tabor Avenue per the Urban
      Forestry Division. The proposed project will provide a total of 51 bicycle parking spaces, and five
      percent (4 spaces) of the required vehicular parking will be configured as electric vehicle
      charging stations.

      Pursuant to LAMC Section 12.22.A.25, the applicant requests a Density Bonus Compliance
      Review. In consideration of 4 affordable units, the applicant seeks one on-menu incentive: a
      32.5 percent increase in Floor Area Ratio (FAR) from 1.5:1 to 1.98:1.

      In accordance with California State Law (including Senate Bill 1818, and Assembly Bills 2280 and
      2222), the applicant is proposing to utilize Section 12.22 A.25 (Density Bonus) of the Los Angeles
      Municipal Code (LAMC), which permits a density bonus of 35 percent. The project is requesting
      a density bonus of 32.5 percent. This allows for a maximum of 52 total dwelling units in lieu of the
      otherwise maximum density limit of 38 dwelling units on the property. A density bonus is
      automatically granted in exchange for the applicant setting aside a portion of dwelling units, in
      this case 4 units, for habitation by Very Low Income Households for a period of 55 years.
      Consistent with the Density Bonus Ordinance, the Applicant is also automatically granted a
      reduction in required parking based on two Parking Options, and a reduction based on the Bicycle
      Parking Ordinance. The Applicant selected Parking Option 1, which requires a total of 42
      residential parking spaces. The Applicant also selected an automobile parking reduction based
      on the Bicycle Parking Ordinance. Based on the 10 percent automobile parking reduction with the
      replacement of bicycle parking spaces in excess of the normally required bicycle parking spaces,
      the proposed project shall provide a minimum of 38 automobile spaces and a minimum of 51
      bicycle parking spaces.




      DIR-2016-4880-OB                                                                           Page 6 of 18

                                                          PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001119
                                       •                                                 •
          Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 66 of 636 Page ID
                                              #:6223




                 Housing Replacement
                With Assembly Bill 2222, applicants of Density Bonus projects filed as of January 1, 2015 must
                demonstrate compliance with the housing replacement provisions which require replacement of
                 rental dwelling units that either exist at the time of application of a Density Bonus project, or have
                 been vacated or demolished in the five-year period preceding the application of the project. This
                 applies to all pre-existing units that have been subject to a recorded covenant, ordinance, or law
                 that restricts rents to levels affordable to persons and families of lower or very low income; subject
                 to any other form of rent or price control; or occupied by Low or Very Low Income Households. A
                 Determination made by the Los Angeles Housing and Community Investment Department
                 (HCIDLA} dated February 24, 2017 concluded that there are no residential units on the property
                 within the last five years; AB 2222 does not apply to commercial structures, so no AB 2222
                 replacement affordable units are required. Per Density Bonus state law. the proposed project will
                 be required to provide 4 units affordable to Very Low Income Households. This is reflected in the
               . Conditions of Approval. Refer to the Density Bonus Legislation Background section of this
                 determination for additional information.

                LAMC Criteria
                As permitted by LAMC Section 12.22 A.25 the applicant is requesting two incentives that will
                facilitate the provision of affordable housing at the site: a 32.5 percent increase in the allowable
                FAR from 1.5:1 to 1.98. Pursuant to LAMC Section 12.22 A.25 (e)(2}, in order to be eligible for
                any on-menu incentives, a Housing Development Project (other than an Adaptive Reuse Project}
                shall comply with the following criteria.which it',does:

                      a.    The fa9ade of any portion of a building that abuts a street shall be articulated with a
                            change of material or a break in plane, so that the far;ade is not a flat surface.

                           The proposed mixed-use development abuts two streets, Motor Avenue and Tabor
                           Street, as well as a full 20-foot wide alley to the rear and side. As provided in Exhibit
                           "A", the street-facing facades are articulated to modulate the building wall and create
                           distinct breaks in the building plane. The building design incorporates a variety of
                           recesses, stepbacks, and varied rooflines, and different materials to add architectural
                           interest to the building and create distinct breaks in the building plane. The building
                           fa9ade is articulated horizontally to create distinct vertical components through the use
                           of varied building planes and materials. The building materials include corrugated
                           metal siding, longboard wood siding, cement plaster, clear anodized storefront system,
                           steel canopies, glass guardrails, and perforated metal sun shades as provided in
                           Exhibit "A". Together, these elements are applied to create sufficient breaks in plane
                           and articulation.

                      b.   All buildings must be oriented to the street by providing entrances, windows
                           architectural features and/or balconies on the front and along any street facing
                           elevation.

                           The subject site has a frontage of approximately 100 feet along Motor Avenue and 150
                           feet along Tabor Street. The proposed project has one residential entrance and two
                           commercial entrances along Tabor Street, with balconies along both Motor Avenue
                           and Tabor Street. The vehicular entrance is provided along the rear alley that is
                           accessed from Tabor Street. The proposed project includes many architectural
                           features to help define the main entrances. For instance, the residential lobby is
                           recessed to create a distinct break from the commercial storefront. The commercial
                           entrances are accentuated through steel canopies and storefront system to create
-;;::~,                    transparency at the ground floor along Tabor Street.

                D/R-2016-4880-DB                                                                            Page 7 of 18

                                                                     PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001120
                           •                                                •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 67 of 636 Page ID
                                    #:6224



           c.   The Housing Development Project shall not involve a contributing structure in a
                designated Historic Preservation Overlay Zone (HPOZ) and shall not involve a
                structure that is a City of Los Angeles designated Historic-Cultural Monument (HCM).

                The proposed project is not located within a designated Historic Preservation Overlay
                Zone, nor does it involve a property that is designated as a City Historic-Cultural
                Monument.

           d.   The Housing Development Project shall not be located on a substandard street in a
                Hillside Area or in a Very High Fire Hazard Severity Zone as established in Section
                57.25.01 of the LAMC.

                The project is not located in a Hillside Area, nor is it located in a Very High Fire Hazard
                Severity Zone.




      DIR-2016-4880-DB                                                                          Page 8of18

                                                         PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001121
                               •                                            •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 68 of 636 Page ID
                                    #:6225


      The project proposes an allowance for a 1.98:1 Floor Area Ratio (FAR) in lieu of the normal
      maximum 1.5:1 FAR. The proposed project qualifies for a Density Bonus FAR increase because
      it is located within 1,500 feet of several transit stops as defined by LAMC Section 12.22.A.25. The
      subject site is located at the intersection of Motor Avenue and Tabor Street, and is served by a
      variety of transit options including the Metro Expo Line (806) Palms Station, which is located
      approximately 0.3 miles from the subject site, and is within 1,500 feet of Transit Stops served by
      Culver City Bus Line 3 and Big Blue Bus Lines 17 and Rapid 12.

      DENSITY BONUS/AFFORDABLE HOUSING INCENTIVES COMPLIANCE FINDINGS

      1.   Pursuant to Section 12.22 A.25(c) of the LAMC, the Director shall approve a density
           bonus and requested incentive(s) unless the director finds that:
           a.   The incentives are not required to provide for affordable housing costs as defined in
                California Health and Safety Code Section 50052.5 or Section. 50053 for rents for the
                affordable units.
                The record does not contain substantial evidence that would allow the Director to make .
                a finding that the requested incentives are not necessary to provide for affordable
                housing costs per State Law. The California Health & Safety Code Sections 50052.5
                and 50053 define formulas for calculating affordable housing costs for Very Low, Low,
                and Moderate Income Households. Section 50052.5 addresses owner-occupied
                housing and Section 50053 addresses rental households. Affordable housing costs are
                a calculation of residential rent or ownership pricing not to exceed 25 percent gross
                income based on area median income thresholds dependent on affordability levels.

                The list of on-menu incentives in 12.22 A.25 was pre-evaluated at the time the Density
                Bonus Ordinance was adopted to include types of relief. that minimize restrictions on
                the size of the project. As such, the Director will always arrive at the conclusion that
                the density bonus on-menu incentives are required to provide for affordable housing
                costs because the incentives by their nature increase the scale of the project.

                The requested incentive, an increase in the Floor Area Ratio, is expressed in the Menu
                of Incentives per LAMC 12.22 A.25(f) and, as such, permit exceptions to zoning
                requirements that result in building design or construction efficiencies that provide for
                affordable housing costs. The requested incentive allows the developer to expand the
                building envelope so the additional units can be constructed and the overall space
                dedicated to residential uses is increased. The incentive supports the applicant's
                decision to set aside 4 Very Low Income dwelling units for 55 years.

                Floor Area Ratio Increase: The subject site is zoned C2-1 which allows 38 units on the
                14,997 square foot site, with a maximum 1.5:1 Floor Area Ratio (FAR) and unlimited
                building height. The FAR Increase incentive permits a percentage increase in the
                allowable Floor Area Ratio equal to the percentage of Density Bonus for which the
                Housing Development Project is eligible, not to exceed 35 percent. While the proposed
                project qualifies for a maximum 2.025:1 FAR, the proposed project is actually providing
                a maximum 1.98 FAR and is proposing 29,782 square feet of floor area. The proposed
                1.98: 1 FAR creates 7,311 additional square feet.

                     FAR        Buildable Lot Area      Total Floor Area (sf)
                    bv-right           (sf)
                     1.5:1            14,997               14,997 X 1.5=
                                                             22,495.5



      DIR-2O16-4880-DB                                                                         Page 9of 18 •

                                                         PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001122
                             •                                                •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 69 of 636 Page ID
                                    #:6226


                      FAR        Buildable Lot Area        Total Floor Area      Additional Floor Area
                   proposed             (sf)                      (sf)                    (sf)
                     1.98:1            14,997                 29,806.5           29,806.5- 22,495.5=
                                                                                         7,311


           b.   The Incentive will have specific adverse impact upon public health and safety or the
                physical environment, or on any real property that is listed in the California Register of
                Historical Resources and for which there is no feasible method to satisfactorily mitigate
                or avoid the specific adverse Impact without rendering the development unaffordable to
                Very Low, Low and Moderate Income households. Inconsistency with the zoning .
                ordinance or the general plan land use designation shall not constitute a specific,
                adverse impact upon the public health or safety.

                The proposed incentives will not have a specific adverse impact. A "specific adverse
                impact" is defined as "a significant, quantifiable, direct and unavoidable impact, based
                on objective, identified written public health or safety standards, policies,' or conditions
                as they existed on the date the application was deemed complete" (LAMC Section
                12.22.A.25(b)). The proposed Project. and potential impacts were analyzed in
                accordance with the California Environmental Quality Act (CEQA) Guidelines and the
                City's L.A. CEQA Thresholds Guide. These two documents establish guidelines and
                thresholds of significant impact, and provide the data for determining whether or not
                the impacts of a proposed Project reach or exceed those thresholds. Analysis of the
                proposed Project determined that it is Categorically Exempt from environmental review
                pursuant to State CEQA Guidelines Article 19, Sections 15304 (Class 4) and 15332
                (Class 32), and City CEQA Guidelines Article Ill, Section 1, Class 4 Category 1. The
                Class 32 Exemption is intended to promote infill development within urbanized areas.

                The proposed project qualifies for a Categorical Exemption because it conforms to the
                definition of "In-fill Projects" as follows:

                (a) The project is consistent with the applicable general plan designation and
                all applicable general plan policies as well as with applicable zoning designation
                and regulations:

                The project is consistent with the following Elements of the General Plan: Framework
                Element, Land Use Element (Palms - Mar Vista - Del Rey Community Plan), Housing
                Element, and the Mobility Element.

                Framework Element: The Citywide General Plan Framework is a guide for communities
                to implement growth and development policies by providing a comprehensive long-
                range view of the City as a whole. The Framework establishes categories of land use
                that are broadly described by ranges of intensity/density, heights, and lists of typical
                uses. The Framework Element's land use designation of General Commercial has
                corresponding zones of C2 and [Q]C2. The subject site is designated for General
                Commercial land uses and zoned C2-1; therefore, the subject site is consistent with the
                Framework Element.

                Land Use Element (Palms - Mar Vista - Del Rey Community Plan): The subject site
                is located within the Palms - Mar Vista - Del Rey Community Plan ("Community Plan").
                The Community Plan designates the site for General Commercial land uses, which has
                corresponding zones of C1 .5, C2, C4, RAS3, and RAS4. The subject site is zoned C2-
                1, and is therefore consistent with the Community Plan's land use designation. The C2-

      DIR-2016-4880-DB                                                                           Page 10 of 18

                                                           PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001123
                            •                                                 •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 70 of 636 Page ID
                                    #:6227


               1 zoning of the subject site allows for residential uses at R4 density, unlimited building
               height and a maximum Floor Area Ratio (FAR) of 1.5:1. The subject site has a lot area
               of approximately 14,997 square feet, which allows a by-right density 38 residential units
               in conjunction with LAMC Sections 12.14 A.1(a), 12.13.5 A.1, and 12.11, and up to a
               maximum of 52 residential units through the Density Bonus pursuant to LAMC Section
               12.22 A.25 and Assembly Bill (AB) 2501. The proposed Project is for the construction of
               new six-sto,y 42-unit mixed-use development containing 1,770 square feet of ground-
               floor retail and measuring 72 feet and 7 inches in height. The proposed uses, density,
               and height are allowed by the Community Plan's land use designation in combination
               with the site's zoning in combination with state Density Bonus law.

               Housing Element: The Housing Element indicates that not only are more housing units
               needed to accommodate the City's growth, but that these units need to be a broader
               array of typologies to meet evolving household types and sizes. In addition, the Housing
               Element includes an lnvento,y of Sites for Housing (Housing Element Exhibit H) that
               identifies parcels suitable for additional residential development without the need for any
               discretiona,y zoning action by the City. The site's Assessor Parcel Number (APN #
               4314014002) has been identified in the lnvento,y, and is therefore meeting Housing
               Element provisions of providing housing on these applicable sites. As mentloned, the
               proposed Project will demolish an existing commercial building and construct 42 new
               residential units. The proposed Project will therefore provide a net increase of 42
               residential units within close proximity to jobs, transit, and other amenities including an
               elementary school. Pursuant to Density Bonus requirements, 4 of the total units will be
               reserved for Very Low Income households, and is therefore achieving the Housing
               Element goal of providing affordable units and promoting mixed-income developments.

               Mobility Element: The Mobility Element sets forth objectives and policies to establish a
               citywide strategy to achieve long-term mobility and accessibility within the City of Los
               Angeles. The subject site is located at the intersection of Motor Avenue and Tabor
               Street, and is served by a variety of transit options including the Metro Expo Line (806)
               Palms Station, which is located approximately 0.3 miles from the subject site, as well as
               by local and regional bus lines operated by Culver City Bus, Big Blue Bus, Los Angeles
               Metro, and LADOT. Specifically, the subject site is within 1,500 feet of Transit Stops
               served by Culver City Bus Line 3 and Big Blue Bus Lines 17 and Rapid 12; and the
               subject site is within 0.5 miles from Transit Stops served by Metro Bus Lines 33 and
               733, Big Blue Bus Line 5, and LADOT Line Commuter Express Line 431. The proposed
               Project will allow for a reduction of vehicle trips by placing high-density residential within
               proximity to public transit, as well as existing retail and amenities along Motor Avenue
               and the greater Palms neighborhood. Furthermore, the location of ground floor
               commercial uses and residential lobby-will facilitate a pedestrian-oriented environment
               by providing transparency at the street level, thereby activating the streets. The project
               also involves the dedication of 3 feet along Motor Avenue and 5 feet along Tabor Street;
               therefore the building wall will be set back further from the street and allow for wider
               sidewalks to facilitate pedestrian activity. The proposed Project will also provide bicycle
               parking spaces in accordance with the Bicycle Parking Ordinance and LAMC Section
               12.21 A.16 for residents and visitors, thereby facilitating bicycle ridership.

               The subject site is also located within the West Los Angeles Transportation
               Improvement and Mitigation Specific Plan. The West Los Angeles Transportation
               Improvement and Mitigation Specific Plan does not address development issues. It
               identifies trip fee requirements for non-residential projects.

               Consistent with the Palms - Mar Vista - Del Rey Community Plan and General Plan,
               the proposed 42-unit mixed-use development adds new mixed-income multi-family

      D/R-2016-4880-DB                                                                          Page 11 of 18

                                                          PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001124
                           •                                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 71 of 636 Page ID
                                    #:6228


              housing to Los Angeles' housing supply in a neighborhood which is conveniently located
              to a variety of community services including transit stops. The project meets parking,
              yard, open space, and landscaping requirements, with modifications to allow additional
              FAR, and reduced parking through the Density Bonus Ordinance. Therefore, the project
              is consistent with the applicable general plan designation and all applicable general plan
              policies as well as with the applicable zoning designation and regulations.

               (b) The proposed development occurs within city limits on a project site of no
               more than five acres substantially surrounded by urban uses:

               The subject site is located in close at the intersection of Motor Avenue and Tabor Street
               in the Palms neighborhood. The development consists of a mixed-use project on a lot
               that is approximately 14,997 square feet (0.344 acres) in size, and is wholly within the
               City of Los Angeles.        ·

               The subject site is substantially surrounded by urban uses in close proximity to major
               arterials including Motor Avenue to the west and Palms Boulevard to the north. Lots
               adjacent to the subject site are zoned R3-1, C2-1, and [Q]PF-1XL, and are developed
               with low- to mid-rise multi-family and commercial uses Neighboring lots to the east
               (across the alley) are zoned R3-1 and developed with multi-family uses. The lot to the
               north (across the alley) is zoned [Q]PF-1XL and developed with an elementary school.
               The subject site is also served by a variety of transit options including the Metro Expo
               Line (806) Palms Station, which is located approximately 0.3 miles from the subject site,
               as well as by local and regional bus lines operated by the Culver City Bus, Big Blue Bus,
               Los Angeles Metro, and LADOT. Therefore, it can be found that the proposed
               development occurs within city limits on a project site of no more than five acres
               substantially surrounded by urban uses.

               (c) The project site has no value as habitat for endangered, rare or threatened
               species:

               The subject site is located within an established area that is fully-developed with a
               commercial corridor with low~ to medium-density multi-family and commercial uses. The
               site is previously disturbed and surrounded by development. There are no protected
               trees on the site. The project does not involve the removal of healthy, mature, scenic
               trees because the trees being removed (palm) are not protected trees. Therefore, the
               site is not, and has no value as, a habitat for endangered, rare or threatened species.

               (d) Approval of the project would not result in any significant effects relating to
               traffic, noise, air quality, or water quality:

               The proposed project replaces an existing one-story commercial building, adding 42 new
               housing units and 1,770 square feet of ground-floor commercial to the subject site.

               Based upon the existing mobility and circulation networks in direct proximity to the
               proposed project, the introduction of 42 additional units to the community will result in
               no traffic impacts. The traffic impact analysis, prepared by Overland Traffic Consultants,
               Inc. dated May 1, 2017, concluded the Project will result in net project trip generation of
               179 daily trips with thirty (30) a.m. peak hour trips and two (2) p.m. peak hour trips. The
               traffic impact analysis also indicated there will be no significant traffic impacts at the
               intersection of Motor Avenue and Palms Boulevard, at the intersection of Motor Avenue
               and Tabor Avenue, and at the driveway off of Linwood Avenue. The traffic impact
               analysis was reviewed by the Los Angeles Department of Transportation (LADOT). In a
               memo dated May 30, 2017, LADOT determined that the an~lysis adequately describes

      DIR-2016-4880-DB                                                                       Page 12 of 18

                                                        PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001125
                                       •·                                              •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 72 of 636 Page ID
                                               #:6229


                         the project-related impact of the proposed development. Therefore, the project will not
                         have any significant impacts .to traffic.

                         The Department of Building and Safety will require a haul route for the export of 6,000
                         cubic yards of soil in a Special Grading Area. Regulatory Compliance Measures (RCMs)
                         include the submittal of a Geology and Soils Report to the Department of Building and
                         Safety (DBS), and compliance with a Geology and Soils Report Approval Letter, issued
                         by DBS on March 8, 2017 (LOG# 96213-01), which details conditions of approval that
                         must be followed. In addition, the RCMs require that design and construction of the
                         building must conform to the California Building Code, and grading on site shall comply
                         with the City's Landform Grading Manual, as approved by the Department of Building
                         and Safety Grading Division. According to Navigate LA, within 500 feet of the subject
                         site, there is one other haul route application in conjunction with the construction of a
                         new 5-story, 49-unit apartment building over 1 level of subterranean parking, located at
                         3628-3642 South Motor Avenue, which is currently pending. In light of the increase in
                         construction activity in Grading Hillside Areas and the increase in associated truck traffic
                         related to the import and export of soil, a haul route monitoring program is being
                         implemented by the Department of Building and Safety for Council Districts 4 and 5 for
                         added enforcement to ensure safety and to protect the quality of life of area residents.
                         As part of this program, a haul route monitor is assigned to a geographic area to monitor
                         haul routes and keep track of daily activities in order to minimize impacts to neighboring
                         residents. Haul routes are tracked via a Map for each district to identify the locations of
                         construction sites for which a haul route was required. The haul route approval will
                         include RCMs and recommended conditions prepared by LADOT to be considered by
                         the Board of Building and Safety Commissioners to reduce the impacts of construction
                         related hauling activity, monitor the traffic effects of hauling, and reduce haul trips in
                         response to congestion. Therefore, no foreseeable cumulative impacts are expected

                          The project will be subject to Regulatory Compliance Measures (RCMs), which require
                          compliance with the City of Los Angeles Noise Ordinance; pollutant discharge,
                          dewatering, stormwater mitigations; and Best Management Practices for stormwater
                          runoff. The project must comply with the adopted City of Los Angeles Noise Ordinances
                          Nos. 144,331 and 1.61,574, as well as any subsequent Ordinances, which prohibit the
                          emission or creation of noise beyond certain levels. These Ordinances cover both
                          operational noise levels (i.e., post-construction), and any construction noise impacts.
                          These RCMs will ensure.the project will not have significant impacts on noise and water.
                          As a result of this mandatory compliance, the proposed project will not result in any
                          significant impacts on noise or water.

                          The building construction phase includes the construction of the proposed building on
                          the subject property, which grading and a haul-route for the importing/exporting of
                          approximately 6,000 cubic yards of dirt, connection of utilities, laying irrigation for
                          landscaping, architectural coatings, paving, and landscaping the subject property. These
                          construction activities would temporarily create emissions of dusts, fumes, equipment
                          exhaust, and other air contaminants. Construction activities involving grading and
                          foundation preparation would primarily generate PM2.5 and PM10 emissions. Mobile
                          sources (such as diesel-fueled equipment onsite and traveling to and from the Project
                          Site) would primarily generate NOx emissions. The application of architectural coatings
                          would result primarily in the release of ROG emissions. The amount of emissions
                          generated on a daily basis would vary, depending on the amount and types of
                          construction activities occurring at the same time.

                          Nevertheless, appropriate dust control measures would be implemented as part of the
                          Proposed Project during each phase of development, as required by SCAQMD Rule 403

                 DIR-2016-4880-DB                                                                        Page 13 of 18

......:,                                                            PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001126 .
                           ·•                                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 73 of 636 Page ID
                                    #:6230


              - Fugitive Dust. Specifically, Rule 403 control requirements include, but are not limited
              to, applying water in sufficient quantities to prevent the generation of visible dust plumes,
              applying soil binders to uncovered areas, reestablishing ground cover as quickly as
              possible, utilizing a wheel washing system to remove bulk material from tires and vehicle
              undercarriages before vehicles exit the Project Site, and maintaining effective cover over
              exposed areas.

               Best Management Practices (BMP) will be implemented that would include {but not be
               limited to) the following:
                     Unpaved demolition and construction areas shall be wetted at least three times
                     daily during excavation and construction, and temporary dust covers shall be used
                     to redl!ce emissions and meets SCAQMD Rule 403;
                     All dirt/soil loads shall be secured by trimming, watering or other _appropriate
                     means to prevent spillage and dust;
                 • General contractors shall maintain and operate construction equipment to
                     minimize exhaust emissions; and
                 • Trucks shall not idle but be turned off.

               The project, a 29,782-square foot mixed-use building will replace an approximately
               6,768-square foot existing commercial building. The project will not result in significant
               impacts related to air quality because it falls below interim air threshold established by
               DCP staff. Interim thresholds were developed by DCP staff based on CalEEMod model
               runs relying on reasonable assumptions, consulting with AQMD staff, and surveying
               published air quality studies for which criteria air pollutants did not exceed the
               established SCAQMD construction and operational thresholds. Possible project-related
               air quality concerns will derive from the mobile source emissions generated from the
               proposed residential uses for the project site. Operational emissions for project-related
               traffic will be less than significant. In addition to mobile sources from vehicles, general
               development causes smaller amounts of "area source" air pollution to be generated from
               on-site energy consumption {natural gas combustion) and from off-site electrical
               generation. These sources represent a small percentage of the total pollutants. The
               inclusion of such emissions adds negligibly to the total significant project-related
               emissions burden generated by the proposed project. The proposed project will not
               cause the SCAQMD's recommended threshold levels to be exceeded. Operational
               emission impacts will be at a less-than-significant level.

               The development of the project would not result in any significant effects relating to water
               quality. The project is not adjacent to any water sources and construction of the project
               will not create any impact to water quality. The project will be subject to Regulatory
               Compliance Measures (RCMs) for pollutant discharge, dewatering, stormwater
               mitigations, and Best Management Practices for stormwater runoff. Furthermore, the
               project will comply with the City's stormwater management provisions per LAMC 64.70.

               The subject property has a slope of less than 10 percent and is not in a waterway,
               wetland, or officially designated scenic area. Therefore, there is no substantial evidence
               that the proposed_ project will have a specific adverse impact on the physical
               environment.

               Furthermore, the subject site is located within a Transit Priority Area (TPA) as defined
               by Public Resources Code (PRC) Section 21099(a)(7)'and Zoning Information (ZI) File
               2452, due to its location within one-half mile of a major transit stop. Therefore, pursuant
               to SB 743 and PRC Section 21099 (d)(1), "aesthetic and parking impacts of a residential,
               mixed-use residential, or employment center project on an infill site within a Transit
               Priority Area shall not be considered significant impacts on the environment". Therefore,

      D/R-2016-4880-OB                                                                         Page 14 of 18

                                                        PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001127
                                        •                                                •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 74 of 636 Page ID
                                               #:6231


                          the project's aesthetic impacts, such as visual resources, aesthetic character, shade and
                          shadow, light and glare, shall not be considered a significant impact on the environment
                          for CEQA purposes.                                   ·

                          (e)   The site can be adequately served by all required utilities and public
                          services:

                          The project site will be adequately served by all public utilities and services given that
                          the construction of a mixed-use development will be on a site which has been previously
                          developed and is consistent with the general plan. The site is currently and adequately
                          served by the City's Department of Water and Power, the City's Bureau of Sanitation,
                          the Southern California (SoCal) Gas Company, the Los Angeles Police Department, the
                          Los Angeles Fire Department, Los Angeles Unified School District, Los Angeles Public
                          Library, and other public services. These utilities and public services have continuously
                          served the neighborhood for more than 50 years. In addition, the California Green Code
                          requires new construction to meet stringent efficiency standards for both water and
                          power, such as high-efficiency .toilets, dual-flush water closets, minimum irrigation·
                          standards, LED lighting, etc. As a result of these new building codes, which are required
                          of all projects, it can be anticipated that the proposed project will not create any impact
                          on existing utilities and public services through the net addition of 42 dwelling units.

                          The project and its related haul route application can be characterized as in-fill
                          development within urban areas for the purpose of qualifying for Class 32 Categorical
                          Exemption as a result of meeting the five conditions listed above.


                 DENSITY BONUS LEGISLATION BACKGROUND

                 The California State Legislature has declared that "[t]he availability of housing is of vital statewide
                 importance," and has determined that state and local governments have a responsibility to "make
                 adequate provision for the housing needs of all economic segments of the community." Section
                 §65580, subds. (a), (d). Section 65915 further provides that an applicant must agree to, and the
                 municipality must ensure, the "continued affordability of all Low and Very Low Income units that
                 qualified the applicant'' for the density bonus.

                 With Senate Bill 1818 (2004), state law created a requirement that local jurisdictions approve a
                 density bonus and up to three "concessions or incentives" for projects that include defined levels
                 of affordable housing in their projects. In response to this requirement, the City created an
                 ordinance that includes a menu of incentives (referred to as "on-menu" incentives) comprised of
                 eight zoning adjustments that meet the definition of concessions or incentives in state law
                 (California Government Code Section 65915). The eight on-menu incentives allow for: 1) reducing
                 setbacks; 2) reducing lot coverage; 3) reducing lot width, 4) increasing floor area ratio (FAR); 5)
                 increasing height; 6) reducing required open space; 7) allowing for an alternative density
                 calculation that includes streets/alley dedications; and 8) allowing for "averaging" of FAR, density,
                 parking or open space. In order to grant approval of an on-menu incentive, the City utilizes the
                 same findings contained in state law for the approval of incentives or concessions.

                 California State Assembly Bill 2222 went into effect January 1, 2015, and with that Density Bonus
                 projects filed as of that date must demonstrate compliance with the housing replacement
                 provisions which require replacement of rental dwelling units that either exist at the time of
                 application of a Density Bonus project, or have been vacated or demolished in the five-year period
                 preceding the application of the project. This applies· to all pre-existing units that have been
                 subject to a recorded covenant, ordinance, or law that restricts rents to levels affordable to
,:;;::,,         persons and families of lower or very low income; subject to any other form of rent or price control

                 DIR-2016-4880-DB                                                                           Page 15   of 18
                                                                      PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001128
                            •                                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 75 of 636 Page ID
                                    #:6232


      {including Rent Stabilization Ordinance); or is occupied by Low or Very Low Income Households
      {i.e., income levels less than 80 percent of the area median income [AMI]). The replacement units
      must be equivalent in size, type, or both and be made available at affordable rent/cost to, and
      occupied by, households of the same or lower income category as those meeting the occupancy
      criteria. Prior to the issuance of any Director's Determination for Density Bonus and Affordable
      Housing Incentives, the Housing and Community Investment Department (HCIDLA) is
      responsible for providing the Department of City Planning, along with the applicant, a
      determination letter addressing replacement unit requirements for individual projects. The City
      also requires a Land Use Covenant recognizing the conditions be filed with the County of Los
      Angeles prior to granting a building permit on the project.

      Assembly Bill 2222 also increases covenant restrictions from 30 to 55 years for projects approved
      after January 1, 2015. This determination letter reflects these 55 year covenant restrictions.

      Under Government Code Section§ 6591 S(a), § 65915(d)(2)(C) and § 65915(d)(3) the City of Los
      Angeles complies with the State Density Bonus law by adopting density bonus regulations and
      procedures as codified in Section .12.22 A.25 of the Los Angeles Municipal Code. Section 12.22
      A.25 creates a procedure to waive or modify Zoning Code standards which may prevent, preclude
      or interfere with the effect of the density bonus by which the incentive or concession is granted,
      including legislative body review. The Ordinance must apply equally to all new residential
      development.                                                  ·

      In exchange for setting aside a defined number of affordable dwelling units within a development,
      applicants may request up to three incentives in addition to the density bonus and parking relief
      which are permitted by right. The incentives are deviations from the City's development standards,
      thus providing greater relief from regulatory constraints. Utilization of the Density
      Bonus/Affordable Housing Incentives Program supersedes requirements of the Los Angeles
      Municipal Code and underlying ordinances relative to density, number of units, parking, and other
      requirements relative to incentives, if requested.

      For the purpose of clarifying the Covenant Subordination Agreement between the City of Los
      Angeles and the United States Department of Housing and Urban Development (HUD) note that
      the covenant required in the Conditions of Approval herein shall prevail unless pre-empted by
      State or Federal law.




      DIR-2016-4880-OB                                                                       Page 16 of 18

                                                        PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001129
                              •                                                 •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 76 of 636 Page ID
                                    #:6233


      TIME LIMIT - OBSERVANCE OF CONDITIONS

      All terms and conditions of the Director's Determination shall be fulfilled before the use may be
      established. Pursuant to LAMC Section 12.25 A.2, the instant authorization is further conditional
      upon the privileges being utilized within three years after the effective date of this determination
      and, if such privileges are not utilized, building permits are not issued, or substantial physical
      construction work is not begun within said time and carried on diligently so that building permits
      do not lapse, the authorization shall terminate and become void.

      TRANSFERABILITY

      This determination runs with the land. In the event the property is to be sold, leased, rented or
      occupied by any person or corporation other than yourself, it is incumbent that you advise them
      regarding the conditions of this grant. If any portion of this approval is utilized, then all other
      conditions and requirements set forth herein become immediately operative and must be strictly
      observed.

      VIOLATIONS OF THESE
                      .
                          CONDITIONS, A MISDEMEANOR
                                          .

      The applicant's attention is called to the fact that this.grant is not a permit or license and that any
      permits and licenses required by law must be obtained from the proper public agency.
      Furthermore, if any condition of this grant is violated or not complied with, then the applicant or
      his successor in interest may be prosecuted for violating these conditions the same as for any
      violation of the requirements contained in the Municipal Code, or the approval may be revoked.

      Section 11.00 of the LAMC states in part (m): "It shall be unlawful for any person to violate any
      provis·1on or faH to comply with any of the requirements of this Code. Any person violating any of
      the provisions or failing to comply with any of the mandatory requirements of this Code shall be
      guilty of a misdemeanor unless that violation or failure is declared in that section to be an
      infraction. An infraction shall be tried and be punishable as provided in Section 19.6 of the Penal
      Code and the provisions of this section. Any violation of this Code that is designated as a
      misdemeanor may be charged by the City Attorney as either a misdemeanor or an infraction.

      Every violation of this determination is punishable as a misdemeanor unless provision is otherw·,se
      made, and shall be punishable by a fine of not more than $1,000 or by imprisonment in the County
      Jail for a period of not more than six months, or by both a fine and imprisonment."

      APPEAL PERIOD- EFFECTIVE DATE

      The Determination in this matter will become effective and final fifteen (15) days after the
      date of mailing of the Notice of Director's Determination unless an appeal there from is filed
      with the City Planning Department. It is strongly advised that appeals be filed early during the
      appeal period and in person so that imperfections/incompleteness may be corrected before the
      appeal period expires. Any appeal must be filed on the prescribed forms, accompanied by the
      required fee, a copy of this Determination, and received and receipted at a public office of the
      Department of City Planning on or before the above date or the appeal will not be accepted.
      Forms are available on-line at http:/Jplanning.lacity.org.




      DIR:2016-4880-DB                                                                            Page 17 of 18

                                                            PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001130
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 77 of 636 Page ID
                                    #:6234


      Planning Department public offices are located at:

        Downtown Office              Valley Office                        West Office
        Figueroa Plaza               Marvin Braude Constituent            West Los Angeles Development
        201 North Figueroa Street,   Service Center                       Services Center
        4 th Floor                   6262 Van Nuys Boulevard,             1828 Sawtelle Boulevard,
      · Los Angeles, CA 90012        Suite 251                            2nd Floor
        (213) 482-7077               Van Nuys, CA 91401                   Los Angeles, CA 90025
                                     (818) 374-5050                       (310) 231-2912

      Only an applicant or any owner or tenant of a property abutting, across the street or alley
      from, or having a common corner with the subject property can appeal this Density Bonus
      Compliance Review Determination. Per the Density Bonus Provision of State law
      (Government Code Section §65915) the Density Bonus increase in units above the base density
      zone limits and the appurtenant parking reductions are not a discretionary action and therefore
      cannot be appealed. Only the requested incentives are appealable. Per Section 12.22 A.25 of
      the LAMC, appeals of Density Bonus Compliance Review cases are heard by the City Planning
      Commission.

      Verification of condition compliance with building plans and/or building permit applications are
      done at the Development Services Center of the Department of City Planning at either Figueroa
      Plaza in Downtown Los Angeles or the Marvin Braude Constituent Service Center in the Valley. In
      order to assure that you receive service with a minimum amount of waiting, applicants are
      encouraged to schedule an appointment with the Development Services Center either through
      the Department of City Planning website at http:1/plari'ning.lacity.o~g or by calling (213} 482-7077
      or (818} 374-5050. The applicant is further advised to notify any consultant representing you of
      this requirement as well.

      The time in which a party may seek judicial review of this determination is governed by California
      Code of Civil Procedures Section 1094.6. Under that provision, a petitioner may seek judicial
      review of any decision of the City pursuant to California Code of Civil Procedure Section 1094.5,
      only if the petition for writ of mandate pursuant to that section is filed no later than the 90th day
      following the date on which the City's decision becomes final.


      VINCENT P. BERTONI, AICP
      Director of Planning



                                                              Reviewed by:               [)
                                                              \\Qe Ai/. .0,-0[.. -d:... . . . ~----r. c_a.--
                                                              Debbie Lawrence, AICP, Senior City Planner ·

                                                                  -ared by:   .      .


       Michelle Singh, City Planner         . ./... //'.                                      g Associate
                                     -t-   /4   'tl,   !4:.   connie.chauv@lacity.org
                                     5,~


      DIR-2016-488-0--D-B----c---.----                                                               Page 18   or·w
                                                              PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001131
                      •                               •                  •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 78 of 636 Page ID
                                    #:6235
   .   .
                                    #:6236
                                                  •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 79 of 636 Page ID


                                                                                                                            •
       APPLICATIONS:                          .




  This application is to be used for any appeals authorized by the Los Angeles Municipal Code (LAMC) for discretionary
  actions administered by the Department of City Planning.

  1.       APPELLANT BODY/CASE INFORMATION

           Appellant Body:

           121   Area Planning Commission                        121   City Planning Commission                Ill   City Council            Ill   Director of Planning

           Regarding Case Number: DIR-2016-4880-0B· lNV-2016-4881-CE

           Project Address:         3568 Molar Avenue, Los Anqcles, California 90034

           Final Date to Appeal: _N_/_A_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           Type of Appeal:                        D     Appeal by Applicant/Owner
                                                  IZl   Appeal by a person, other than the Applicant/Owner, claiming to be aggrieved
                                                  D     Appeal from a determination made by the Department of Building and Safety

  2.       APPELLANT INFORMATION

           Appellant's name (print): Palms Elementary Family Association, ct al

           Company:         c/o Oranqe Law Offices. P .C.

           Mailing Address:          3435 Wilshire Blvd. Suite 2910

           City: Los Angeles                                                                  State: ...:C-'-A'-------                      Zip: 90010

           Telephone:        (213) 736-9900                                       E-mail: orangelawoffices@att.net

                   •    Is the appeal being filed on your behalf or on behalf of another party, organization or company?

                          □ Self                  121   Other:     Palms Elementary Family Association, et al

                 •      Is the appeal being filed to support the original applicant's position?                                 D     Yes              Ill   No

  3.       REPRESENTATIVE/AGENT INFORMATION

           Representative/Agent name (if applicable): ...:O:;.;.l.;;;.u..:..K.:.:.·...:O:;.;.r.:::ca:..:.ng::,.;e;;;.:,...:E::..:s'""g.__._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           Company: Orange law Offices, P.C.

           Mailing Address: 3435 Wilshire Blvd. Suite 2910

           City:       Los Angeles                                                            State: _C_A_ _ _ __                           Zip:    90010

           Telephone:        (213) 736-9900                                       E-mail:      oranyelawoffices@att.net




  CP-7769 appeal (revised 5/25/2016)                                                                                                                   Page 1 of 2
                                       •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 80 of 636 Page ID
                                    #:6237
                                                                                                •
 4.    JUSTIFICATIONIREASON FOR APPEAL

       Is the entire decision, or only parts of it being appealed?             Ill   Entire       □ Part

       Are specific conditions of approval being appealed?                     Ill   Yes           □ No
         If Yes, list the condition number(s) here: _a_ll_ _ _ _ _ _ _ _ _ _ _ __

       Attach a separate sheet providing your ~easons for the appeal. Your reason must state:

        • The reason for the appeal                • How you are aggrieved by the decision
        • Specifically the points at issue         • Why you believe the decision-maker erred or abused their discretion


 5.    APPLICANT'S AFFIDAVIT

       I certify that the statements

                                                                                                  o~~      Dec. 13, 2011



         •   Eight (8) sets of the following documents are required for each appeal filed (1 original and 7 duplicates):
                 o    Appeal Application (form CP-7769)
                 o    Justification/Reason for Appeal
                 o    Copies of Original Determination Letter

         •   A Filing Fee must be paid at the time of filing the appeal per LAMC Section 19.01 B.
                 o    Original applicants must provide a copy of the original application receipt(s) (required to calculate
                      their 85% appeal filing fee).

         o   All appeals require noticing per the applicable LAMC section(s). Original Applicants must provide noticing per
             the LAMC, pay mailing fees to City Pfanning's mailing contractor (BTC) and submit a copy of the receipl

         •   Appellants filing an appeal from a determination made by the Department of Building and Safety per LAMC
             12.26 Kare considered Original Applicants and must provide noticing per LAMC 12.26 K.7, pay mailing fees
             to City Planning's mailing contractor (BTC) and submit a copy of receipt.

         •   A Certified Neighborhood Council (CNC) or a person identified as a member of a CNC or as representing the
             CNC may not file an appeal on behalf of the Neighbortiood Council; persons affiliated with a CNC may only
             file as an individual on behalf of self.

         •   Appeals of Density Bonus cases can only be filed by adjacent owners or tenants (must have documentation).

         •   Appeals to the City Council from a determination on a Tentative Tract (TT or VTT) by the Area or City
             Planning Commission must be filed within 10 days of the daie of the written determination of said
             Commission.

         •   A CEQA document can only be appealed if a non-elected decision-making body (ZA, APC, CPC, etc.) makes
             a determination for a project that is not further appealable. [CA Public Resources Code ' 21151 (c)].




                                              Deemed Complete by (Project Planner):                  Date:


                                                             D   Original receipt and BTC receipt (if original applicant)



 CP-7769 appeal (revised 5/2512016)                                                                                   Page 2of2.
                              •                                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 81 of 636 Page ID
                                    #:6238
                                                                                                   Page 1 of 2



     [ORANGE]

    From:      "Debbie Lawrence" <debbie.lawrence@lacity.org>
    Date:      Wednesday, December I 3, 2017 2:25 PM
    To:        <oluorange@att.net>
    Attach:    12_11_17_OBJ_APPEAL_3568_Motor_Ave.pdf
    Subject:   Fwd: TIME SENSITIVE ... NOTICE OF APPEAL per Cal. PRC §21151

   Hello,
   Your notice of appeal was forwarded to me yesterday. In order for us to accept this as an official appeal,
   you will need to file it at one of our Development Services Centers. There are three: Downtown Los
   Angeles, Van Nuys, and West Los Angeles. You may access the appeal form on our website
   at hl1p://planning.lacity.org/, under the Forms tab. You can fill out the form and pay the required fee at
   one of these centers, and it will be transmitted for processing to the Project Planning Division of the City
   Planning Department.
   thank you,
   Debbie Lawrence



   Debbie Lawrence, AICP
   Senior City Planner
   Los Angeles Department of City Planning ·
   West/Coastal/South Project Planning
   200 N. Spring Street, Room 721
   Los Angeles, CA 90012
   (213) 978-1163

   * Your first stop for most City Planning questions regarding your property will usually begin at the
   Development Service Center (DSC). Click the following link for DSC contact information:
   http:1/www.planni ng. laei ty .org/PublicCoun ter.html

   In addition, two City Planning Department on-line systems can provide a variety of information -
   Zoning Information and Map Access Systems (ZIMAS) and Planning Case Tracking System (PCTS).
   ZIMAS provides a property's zoning designation, potential hazard zones, County Assessor's data, and
   economic development incentives among other information. It can be accessed at zirilasJaciitv.org.
   PCTS provides a summary of information regarding cases that were submitted to the Planning · -·
   Department and can be accessed at plncts.lacit¥ :org/cts internet/




  ---------- Forwarded message ----------
  From: ( ORANGE ] <oluoranger@att.net>
  Date: Tue, Dec 12, 2017 at 2:58 PM
  Subject: TIME SENSITIVE ... NOTICE OF APPEAL per Cal. PRC §21151
  To: vince.bert0rii@lacitv.6rg


  Dear Madam / Sir,




                                                                                                  12/13/2017
                         •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 82 of 636 Page ID
                                    #:6239




                           ORANGE LAW OFFICES, P.C.
                                        Equitable Plaza Tower
                                  3435 Wilshire Boulevard, Suite 2910
                                     Los Angeles, California 90010
                                          Tel: (213) 736-9900
                                          Fax: (213) 417-8800
                                    Email: orangelawoffices@att.net


        12 December 2017

       CITY OF LOS ANGELES
       CITY COUNCIL
       via CITY CLERK
       200 North Spring Street,
       Room 395, City Hall
       Los Angeles, CA 90012
       TEL: (213) 978-1133
       FAX: (213) 978-1027
       Clerk.CPS@lacity.org
                                                          VIA FAX .. U.S. MAIL (certified) &
                                                          EMAIL {Clerk.CPS@lacity.org)
                                                           -·   -            .
                                                          CEOAAPPEAL
                                                          (made pursuant to Cal. PRC§21 I 51
                                                           and filed with Exhibits, pp. 001001-
                                                           001137)

                 RE: Appeal of Determination by Director of Planning
                    3568 Motor Avenue, Los Angeles, California 90034
                    Case No. DIR-2016-4880-DB; ENV-2016-4881-CE

       Dear Honorable Council Members:

       We hereby appeal the Director of Planning's September I, 2017, "Director's
       Determination Density Bonus & Affordable Housing Incentives," and all approvals,
       findings, exemptions and orders upon which it is based and/or subsumes in the above-
       mentioned case. The proposed 72.5-foot-high 3568 Motor Avenue project ("project")
       would have significant and adverse environmental impacts that preclude the City's
       reliance upon any categorical exemption for approval of the project.

       I.    The Persons Appealing.and Objecting

             This appeal is brought on behalf of the Palms Elementary Family Association,




                                                                OBJECTION & APPEAL/ 3568 Motor Ave - Page 1
                          •                                           •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 83 of 636 Page ID
                                    #:6240




        as well as the following persons:

               a.     ("Children" *identified by initials only) A.G., K.Q., N.B., H.B., M.O.,
                      R.0., M.G., E.G., M.G., R.L., X.G., E.T., A.G., J.S., M.G., M.G., Z.J.,
                      M.V., M.V., S.T., M.B., B.G., A.G., D.A., S.G., by their Next Friend
                      Derek Spencer;

               b.     ("Parents") Amy Franco, Ana Laura Antonio, Araceli Boyce, Araceli
                      Boyce, Araceli Ibanez, Efren Gonzalez, Erika Antonio, Estela Martinez,
                      Felicia Guzman, Janet Gutierrez, Juanita Franco, Karla Garcia, Maria
                      Del Cannen Santos, Martha Garcia, Muna Abdulkader, Salvador
                      Vasquez, Sarah Strohecker, Violeta Garcia, Virginia Garcia, Zenaida
                      Garcia; and                                ·

               c.     ("Teachers") Brittany Dom, Christal Lord, Sonia Salazar-Zavala,
                      Kristen A. Ward, Shinkai Karzai, Molly Temple, Debra Breeding,
                      Monica Davis, Mary Higashi and Derek Spencer.

        II.   Summary .ofth·e Bases for Appealing and Objecting

               Palms Elementary is a K through 5 primary school located in a fast-developing
        section of West L.A., with a population of approximately 350 young children. The
        vast majority of its student body is composed of minority students. 82.2% of the
        students are classified by the California Department of Education as
        socioeconomically disadvantaged. 36% of the students are English learners. The
        school is also the site of one of LAUSD's five Deaf and Hard of Hearing program
        dedicated sites, a unique and specialized program designed to address the needs of
        this.population of young studerits.          ·

              Palms Elementary School is immediately adjacent to the project. Moreover, the
       kindergarten playground is on the fence-line of this multi-year demolition, excavation
       and construction project. The noise and toxins from this project, as presently
       proposed, will do irreparable hann to the health of these young children and teachers,
       as well as destroy the educational environment for the 300+ children. There is an
       urgent need for action from this Honorable Council requiring a full Environmental
       Impact Review, inclusive of an exhaustive Health Risk Analysis to protect the
       children and teachers at Palms Elementary School.

                Section 21151 of the Public Resources Code provides, "If a nonelected
       decision-making body of a local lead agency certifies an environmental impact
       report ... that certification ... may be appealed to the agency's elected decision-making
       body, if any." As the City Planning Commission and its executive officers are not an



                                                            OBJECTION & APPEAL / 3568 Motor Ave - Page 2
                          •                                          •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 84 of 636 Page ID
                                    #:6241




        elected decision-making body, its determinations under the California Environmental
        Quality Act ("CEQA") are appealable to the City's elected decision-making body, the·
        City Council.

               The Palms Elementary Family Association and forgoing children, parents and
        teachers of Palms Elementary School ("school"), located at 3520 Motor Avenue,
        object to and appeal the detennination in this case because the approved project:

              a)     was procured based upon an application to the City which fraudulently
                     and perjuriously claimed that the site of the project had not been
                     "developed with use that could release hazardous materials on soil
                     and/or groundwater (e.g. dry cleaning ... " - knowing that the site was
                     occupied by a dry cleaner from 1958 to at least 1985;

              b)     presents an increased risk of cancer well above the acceptable
                     SCAQMD limits to the children and teachers at Palms Elementary
                     Schoo];

              c)     violates the City's CEQA shade thresholds;

              d)     violates the City's CEQA construction noise thresholds;

              e)     creates noise and toxins which will irreparably harm the children's
                     educational and environmental interests;

              f)     was the result of an approval and exemption process which violated the
                     rights of persons with disabilities; and

              g)     was the result of an approval and exemption process which violated the
                     children's, parents' and teachers' procedural due process rights.

              Based upon some or all of items (a) through (g) above, and as more fully
       explained herein below, it can be fairly argued that there are unusual circumstances
       whereby the project would create the reasonable possibility of significant negative
       effects on the environment, per CEQA Guidelines §15300.2(c). Thus, requiring
       preparation of an environmental impact report. Cal. PRC §21151.

       III.   Perjury l Fraud as to the Dry Cleaners Vhiates the Approval in its Entirety

               CEQA requires full disclosure of a project's significant environmental effects
       so that decision-makers and the public are informed of these consequences before the
       project is approved, to ensure that government officials are held accountable for these




                                                           OBJECTION & APPEAL/ 3568 Motor Ave - Page 3
                               •                                            •
     Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 85 of 636 Page ID
                                         #:6242




             consequences. Laurel Heights improvement Ass 'n of San Francisco v. Regents of the
             University of California, 47 Cal.3d 376, 392 (1988).

                   In the instant case, the Project was granted a Class 32 "Infill" Categorical
             Exemption from CEQA based upon the application the developer, Hiro Kobayashi,
             submitted to the City - under penalty of perjury. In the City of Los Angeles, the Class
             32 exemption affords developers an expedited process and schedule. The Class 32 ·
             exemption is not available· for any project which involves potential significant
             environmental impacts. Additionally, ·a developer seeking a Class 32 exemption must
             be able to demonstrate that the project does not fall under the exceptions to the
             exemptions set forth in CEQA Guidelines §15300.2. [see Bates No.001132, LA City
             Findings RE Class 32 Exemptions]. One of the conditions therein, which makes an
             exemption unavailable, is the use or former use of a site for a purpose which involved
             hazardous or toxic substances, such as a dry cleaner.

                     Here, the developer, Mr. Kobayashi, filed two applications to the City for
             approval of the Project wherein he indicated on two different occasions, under penalty
             of perjury, that the site of the project had not been "developed with use that could
             release hazardous materials on soil and/or groundwater (e.g. dry c/ean;ng ... ". [see
             Bates No. 001086 through 001090, City Planning Application]. These representations
             were made even though an environmental study for the Project was mandated by
             Wells Fargo Bank and revealed that the site was occupied by a dry cleaner from 1958
             to at least 1985.

                    The study further stated, "it should be however noted that Palms Laundry and
            Cleaners occupied the Property since at least 1958. Since this is during a period of
            little or no regulatory oversight, permitting or compliance, there is still an unresolved
            concern about possible dry-cleaning operation conducted by Palms Laundry and
            Cleaners. This is identified as a potential environmental concern and significant data
            gap which affects our ability to determine RECs in connection with the Property. "
            [see Bates No. 001091 through 001094, Environmental Study]

                   The result of Mr. Kobayru;hi's false representations was the direct benefit to
            him and his Project of expedited processing and approval. It is irrelevant whether a
            dry cleaner would ultimately be discovered to have omitted hazardous materials at the
            site. Under Cal Pen Code §§ 118 and 123, Mr. Kobayashi's intentional omission
            constitutes perjury.

                   "The test in a perjury charge is not that injury actually occurred as a
                   result of the false statements, but that the falsehoods could have
                   influenced or changed the status of the subject of the statement to the
                   benefit of the falsifier or the detriment of others. It is sufficiently
~~c,
,~~=, .


                                                                 OBJECTION & APPEAL / 3568 Motor Ave - Page 4
                           •                                           •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 86 of 636 Page ID
                                    #:6243




               material if it might have affected the proceeding in or for which it was
               made ... In the present instance [applicant] was benefited at ]east to the
               extent of eliminating delay ... " People v. Darcy, 59 Cal. App. 2d 342,
               349 (1943).

                In addition to perjury, Mr. Kobayashi's conduct constitutes fraud and deceit
        under Cal Civ Code § 1710(3). This is so because it is "the suppression of a fact, by
        one who is bound to disclose it, or who gives information of other facts which are
        likely to mislead for want of communication of that fact." Id.

               Mr. Kobayashi's fraud/perjury vitiates and nu11ifies the approval of the Project
        it was used to procure. "There is no question of the general doctrine that fraud vitiates
        the most solemn contracts, documents, and even judgments." United States v.
        Throckmorton, 98 U.S. 61, 64 (1878); Crow v. Madsen, 111 P.2d 7, 11 (Cal. Dist. Ct.
        App. 1941). Thus, approval of the Project and all underlying exemptions should be
        reversed, revoked and/or canceIJed.

        IV.    The Project Presents an Increased Risk of Cancer Well Above the Acceptable
               SCAOMD Limits to the Children and Teachers at Palms Elementary .School

               Another exception to the use of a CEQA exemption is if a project has a
        "reasonable possibility" of having "a significant impact on the environment due to
        unusual circumstances." CEQA Guidelines §15300.2(c). A report by a well-respected
        environmental scientist shows that this project carries significant health risks to
        children and teachers at Palms Elementary.

               Dr. Paul Rosenfeld is a Co-Founder and Principal Environmental Chemist at
       Soil / Water / Air Protection Enterprise ("SWAPE"). He has over twenty years'
       experience conducting remedial investigations, risk assessments, and developing
       cleanup programs for sites containing petroleum hydrocarbons, chlorinated solvents,
       pesticides, radioactive waste, PCBs, PAHs, dioxins/furans, volatile and semi-volatile
       organics, perchlorate, heavy metals, asbestos, PFOA, unusual polymers, fuel
       oxygenates (MTBE), and odors. Dr. Rosenfeld conducts contaminant fate and
       transport modeling in all environmental media and is a specialist regarding the
       analysis       and      modeling      of       airborne     contaminants.       [see
       http://www.swape.com/staft1.paul-rosenfe ld-ph-d/].

              Appellants expressly incorporate the contents of Dr. Rosenfeld's December 5,
       2017, "Comments on the 3568 Motor Avenue Project" as if fully set forth herein. [see
       Bates No. 001001 through 001006, Rosenfeld Report].




                                                             OBJECTION & APPEAL/ 3566 Motor Ave - Page 5
                           •                                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 87 of 636 Page ID
                                    #:6244




               Dr. Rosenfeld reviewed the City's determination of CEQA exemptions for the
        Project [see Bates No. 001114 through 001131, Directors Detennination]. In the
        Detennination Letter, the City notes that:

               "Construction activities involving grading and foundation preparation
               would primarily generate PM2.5 and PMl0 emissions. Mobile
               sources (such as diesel-fueled equipment onsite and traveling to and
               from the Project Site) would primarily generate NOx emissions. The
               application of architectural coatings would result primarily in the
               release of ROG emissions. The amount of emissions generated on a
               daily basis would vary, depending on the amount and types of
               construction activities occurring at the same time."


                The City proposes that such emissions on the fence-line of the kindergarten
        playground, and within yards of the rest of the school, has no significant impact on
        the envirorunent. However, hundreds of sensitive receptors are in the immediate
        vicinity of the site of the Project. "Sensitive receptors" include, but are not limited to,
        children and the elderly. They are most likely found at schools and nursing homes. 1

               Per the many declarations of the teachers and parents, the children run, play,
        breathe heavily and roll around on the ground in their outdoor play areas. Showering
        them with the above toxins certainly has an impact on their environment. [see Bates
        Nos. 001007 through 001085, Teachers' and Parents' Declarations].

               Upon review, Dr. Rosenfeld concluded that "the Determination report and
        associated documents demonstrates that the Project's potential health risk impact
        posed to nearby sensitive receptors has not been adequately evaluated." [see Bates
        No. 00100 I, Rosenfeld Report]. Dr. Rosenfeld further concluded that "there is
        substantial evidence indicating that the proposed Project could result in a potentially
        significant impact to the surrounding environment, something that the Detennination
        and associated documents failed to evaluate or even address." [see Bates No. 001005,
        Rosenfeld Report].

        1
          The California Air Pollution Control Officer's Association (CAPCOA) categorizes
       receptors as sensitive receptors or work receptors. According to CAPCOA, "Sensitive
       receptors refer to those segments of the population most susceptible to poor air quality (i.e.,
       children, the elderly, and those with pre-existing serious health problems affected by air
       quality). Land uses where sensitive individuals are most likely to spend time include schools
       and schoolyards, parks and playgrounds, daycare centers, nursing homes, hospitals, and
       residential communities (these sensitive land uses may also be referred to as sensitive
       receptors). Worker receptors refer to employees and locations where people work."




                                                               OBJECTION & APPEAL/ 3568 Motor Ave - Page 6
                            •                                          •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 88 of 636 Page ID
                                    #:6245




               As part of Dr. Rosenfeld's review, he compared his analysis of a project
        similarly located near sensitive receptors, children. The screening level Health Risk
        Analysis demonstrated that the excess cancer risk posed to adults, children, and
        infants near the project would be, out of one million, approximately 43, 290 and 25,
        respectively. Furthennore, the analysis demonstrated that the excess cancer risk over
        the course of a residential lifetime (30 years) was approximately 580 in one million.
        The Southern California Air Quality Management District's maximum allowable
        threshold is 10 in one million. Independently, extrapolating for the instant project
        based upon number of units, the excess cancer risk over the course of a residential
        lifetime for receptors at Palms Elementary School would be 277 in one million - 27
        times the SCAQMD threshold. 2

              Based upon the unusual circumstance of such a large number of sensitive
       receptors (300+ children) in the immediate vicinity of the Project site, and the multi-
       year timeframe within which the Project would emit toxic pollutants into the air the
       children breathe, and the ground upon which they run and play, a fair argument can be
       made that the Project would create the reasonable possibility of significant negative
       effects on the environment, per CEQA Guidelines §15300.2(c). Thus, the approval
       and exemptions should be revoked.

        V.       'The Project Violates the City's 'CE◊A Shade Thresholds

          The 'screening criteria' for shade/shadow impacts from the City's CEQA
       Thresholds Guide
          (hltp:.//planning.lacity.orn/Documents/MaJ0t;Projects/CEOAThresholdsGuide.pdf,
          pp. A.3-1 to A.3-10) is as follows:

             -   QUESTION: Would the project include light-blocking structures in excess of
                 60 feet in height above the ground elevation that would be located within a
                 distance of three times the height of the proposed structure to. a shadow-
                 sensitive use on the north, northwest or northeast?

             - ANSWER: Clearly yes. The proposed building is over 70 ft and the Palms
               Elementary School play yard (a shadow-sensitive use) is well within 210 ft to
               the north/northeast (i.e., it's adjacent).

       2
         Extrapolated cancer risk depends upon all other factors being equal and is determined as
       follows:
       Step I ---> "View" Cancer Risk (divided by) "View"# of Units = Cancer Risk Ratio
       Step 2 ---> Cancer Risk Ratio (multiplied by) "Motor Ave" # of Units = "Motor Ave"
       Cancer Risk




                                                             OBJECTION & APPEAL/ 3568 Motor Ave - Page 7
                            •                                         •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 89 of 636 Page ID
                                    #:6246




                 THEREFORE: Further study is indicated (as opposed to a categorical
                 exemption).

           A project impact would nonnally be considered significant if shadow-sensitive
       uses would be shaded by project-related structures for more than three hours between
       the hours of 9:00 a.m. and 3:00 p.m. Pacific Standard Time (benveen late October and
       early April), or for more than four hours between the hours of 9:00 a.m. and 5:00 p.m.
       Pacific Daylight Time (between early April and late October). [see 2006 L.A. CEQA
       Thresholds Guide, pp. A.3-1 to A.3-10].

           Here the developer's own shade studies demonstrate unacceptable shading during
       the proscribed time periods. [see Bates Nos. 001109 through 001113, Shade Studies].
       Accordingly, this should have precluded the City from exempting this Project from
       CEQA. Exemptions cannot be claimed if there is a reasonable possibility that the
       project will result in a significant adverse impact. There is such a reasonable
       possibility here. The City's failure to consider and properly evaluate the impact of
       shade is an appropriate basis for revoking the Project's approval and all exemptions.


       VI.       The Project Violates the City's CEOA Construction Noise Thresholds

         The 'screening criteria' for noise impacts from the City's CEQA Thresholds
       Guide (pp. 1.1-1 to 1.1-9) is as follows:

             -   QUESTION: Would construction activities occur within 500 feet of a noise
                 sensitive use?

             -   ANSWER: Clearly yes. Palms Elementary School and its play yard (both noise-
                 sensitive uses) are well within 500 ft of the Project (i.e., it's adjacent).

             -   THEREFORE: Further study is indicated (as opposed to a categorical
                 exemption).

          "Noise sensitive uses include residences, transient lodgings, schools, libraries,
       churches, hospitals, nursing homes, auditoriums, concert halls, amphitheaters,
       playgrounds, and parks. Determine whether construction activities would occur within
       500 feet of a noise sensitive use or during the hours specified in the Screening
       Criteria." Id. at (p. I.1-3).

          In order to detennine the impacts of the Project, it is necessary to "[r]eview the
       description of the proposed project, including the duration of construction activities .



                                                           .OBJECTION & APPEAL/ 3568 Motor Ave - Page 8
                           •                                             •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 90 of 636 Page ID
                                    #:6247




        Identify the type, amount, and· scheduling of construction equipment to be used during
        each construction phase, and the distance from construction activities to noise
        sensitive uses. Calculate the noise emissions from individual equipment by using the
        noise levels shown in Exhibits 1.1-1 and I.1-2, or other applicable references, the
        distance to the noise sensitive uses, and noise attenuation standards." Id. at (p. I.1-4).

            In the instant case, the City was required to make a determination of the impacts of
        the Project as specified by its own CEQA guidelines, but did not. In fact, it could not
        - as there was no infonnation provided by the developer as to the "type, amount, and
        scheduling· of construction equipment to be used during each construction phase."
        Thus, no calculations as to noise levels of individual equipment were ever made, or
        considered.

            Because it is incumbent upon the developer to demonstrate CEQA compliance,
        this should have precluded the City from e_xempting this Project from CEQA. The
        developer's failure to include appropriate infonnation, and the City's failure to
        demand it, precluded the demonstration that there is not a reasonable possibility that
        the project will result in a significant adverse impact upon the environment.
        Accordingly, the Project's approval and any exemptions should be reversed, revoked
        and overturned upon this basis.

        VU.    The Noise and Toxins from the Project Will Irreparably Hann the Children's
               Educational Environment and Interests

                Education is of utmost importance. "In these days, it is doubtful that any child
        may reasonably be expected to succeed in life if he is denied the opportunity of an
        education. Such an opportunity, where the state has undertaken to provide it, is a
        right which must be made available to all on equal terms." Brown v. Bd. of Educ., 347
        U.S. 483, 493 (1954). In fact, in California, it is a fundamental right. "Among other
        things . . . for California purposes, education remains a fundamental interest 'which
        [lies] at the core of our free and representative form of government [fn.] .... ' (citation
        omitted)." Butt v. State of Cal., 4 Cal. 4th 668, 683 (1992).

                In this case, the Project at 3568 Motor Avenue, will severely infringe upon
        each of the children's educational rights and fundamental interests by compromising,
        and in some cases eliminating, the safety and effectiveness of their learning
        environments. The declarations of the teachers and parents explain that their children
        are, inter alia, easily distracted by sharp, as well as ambient noises. Their children are
        also subject to allergies and physical ailments related to airborne irritants.
        Additionally, many of the teachers' declarations detail the additional harm their Deaf
        and Hard of Hearing ("DHH") students would suffer.




                                                              OBJECTION & APPEAL / 3568 Motor Ave - Page 9
                           •                                           •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 91 of 636 Page ID
                                    #:6248




               The DHH teachers relate that elementary school years are the point in the
        students' lives wherein they are gaining the bedrock understandings of how to
        socialize with and understand each other, as well as children without hearing
        challenges, and that preventing that process from happening would have far-reaching
        consequences for the rest of their lives.

               These students require a quiet environment in which to learn. The construction
        noise will be highly distracting, will directly interfere with their learning, and in some
        instances will even be painful to these young students with disabilities. Many of the
        DHH students wear sound amplifying listening devices which make all sounds louder.
        In their classrooms, even air conditioners must meet certain dampened sound
        requirements. As an accommodation for all the students in DHH classrooms at Palms,
        there are carpets on the classroom floors, fabric on. the walls, and drop ceilings to
        minimize sound reverberation. Ongoing construction noise would make it difficult,
        and in many cases impossible, for students to distinguish between voices and other
        sources of infonnation - as opposed to noise and other sounds which should be
        disregarded. So-called "new listeners" - students who have just activated cochlear
        implants - would experience pain and listening fatigue, but not even know how to
        express what is happening to them - or why.

               Each of the DHH children has an Individualized Education Program ("IEP")
       mandating that she or he be provided with an educational environment which enables
       her or him to effectively access the curriculum at Palms Elementary. Cal Govt. Code
       §11 I 35, et seq. As to the particular educational rights of the DHH children, and the
       fundamental educational right,; of all the children at Palms Elementary, the City's
       approval of the Projec~ directly violates them all.

              The irreparable harm to the children's educational environments and interests
       constitutes a substantive due process violation - as well as an unusual circumstance
       indicating a reasonable possibility of significant negative effects on the environment,
       per CEQA Guidelines § 15300.2(c). Thus, the approval· and exemptions should be
       reversed, revoked and overturned.

       VIII. The City's Approval and Grant of Exemptions Violated the Rights ofPersons
             With Disabilities

              Appellants hereby incorporate as if fully set forth herein, the December 4,
        2017, letter from Olu K. Orange and Dan Stormer to the City of Los Angeles'
       ·Department on Disability. [see Bates Nos. 001095 through 00108, Notice of
        Forthcoming Litigation].                           ·




                                                            OBJECTION & APPEAL/ 3568 Motor Ave· Page 10
                                                                      •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 92 of 636 Page ID
                                    #:6249




        IX.   The City's Approval and Grant of Exemptions Violated the Children's,
              Parents' and Teachers' Procedural Due Process Rights

               The City's approval was done with absolutely no meaningful notice to the
        children, parents or teachers. The teachers and parents all state that they received no
        notice about the Project until just before or just after Thanksgiving of 2017.
        Moreover, that notice came as word of mouth from other parents or teachers, never
        the City. The Director's Detennination purports to allow for a 17-day period to appeal
        from the date it was mailed to the date it becomes final - thus, from September 1,
        2017 to September 18,2017. Moreover, it states that it may only be appealed by:

               " ... an applicant or any owner or tenant of a property abutting, across
               the street or alley from, or having a common comer with the subject
               property" [Bates No. 001131, Director's Detennination)

              The children, parents and teachers at Palms Elementary do not fit within any of
       those categories. Thus, by the tenns of the City's notice- they are afforded no right to
       receive notice and be heard as to their objections or an appeal, despite the fact that
       they are the ones who will be directly and negatively affected by the project for an
       extended period of time.

              Also, each of the City's Affidavits of Mailing from the Planning Dept. file
       indicate that no hearing was ever held as to the Project, and that aside from the
       applicant and other City departments, letters were only mailed to abutting property
       owners - not even abutting property tenants. [see Bates Nos. 001135 through 001137,
       Mailing Affidavits]. With important and fundamental rights at stake, this certainly
       does not comport with due process.

              "An elementary and fundamental requirement of due process in any proceeding
       which is to be accorded finality is notice reasonably calculated, under all the
       circumstances, to apprise interested parties of the pendency of the action and afford
       them an opportunity to present their objections." Mullane v. Central Hanover Trust
       Co., 339 U.S. 306, 314 (1950). This may include an obligation, upon learning that an
       attempt at notice has failed, to take "reasonable follow-up measures" that may be
       available. Jones v. Flowers, 547 U.S. 220, 235 (2006). The notice must be sufficient
       to enable the recipient to. determine what is being proposed and what he must do to
       prevent the deprivation of his interest. Goldberg v. Kelly, 397 U.S. 254, 267-68
       (1970). Ordinarily, service of the notice must be reasonably structured to assure that
       the person to whom it is directed receives it. Armstrong v. Manzo, 380 U.S. 545, 550
       (1965); Robinson v. Hanrahan, 409 U.S. 38 (1974); Greene v. Lindsey, 456 U.S. 444
       (1982). Thus, the notice of hearing and the opportunity to be heard "must be granted




                                                           OBJECTION & APPEAL/ 3568 Motor Ave - Page 11
--------   ----   -




                                                                                      •
      Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 93 of 636 Page ID

                                         ••
                                          #:6250




                      at a meaningful time and in a meaningful manner." Armstrong v. Manzo, 380 U.S.
                      545, 552 (1965).

                             Of the sixteen days between September 1st and 18th of 2017, six of them were
                      weekend days, and five of them are reasonably subtracted for mailing (see Cal Code
                      Civ Proc §1005(b)). Thus, even if the City had mailed notice to the children's parents
                      or teachers, they would have had only five working days to figure out how to mount a
                      challenge to the project.

                             What the City did in this case is clearly inadequate, ineffective, sham notice -
                      and certainly a violation of due process. With the fundamental rights to health and
                      education of children at stake, due process would certainly require an earnest effort to
                      inform the children via their parents. Anything else is inconceivable.

                             "A student's right to a public education is a prope11y interest protected by the
                      Due Process Clause. Goss v. Lopez, 419 U.S. 565,576 (1975). At the very minimum,
                      a student facing "interference with a protected property interest must be given some
                      kind of notice and afforded some kind of hearing." Id. at 579. "[S]ome form of
                      hearing is required before an individual is finally deprived of a property [or liberty]
                      interest." Mathews v. Eldridge, 424 U.S. 319,333 (1976). ("Parties whose rights are
                      to be affected are entitled to be heard.") Baldwin v. Hale, 68 U.S. (1 Wall.) 223, 233
                      (1863).

                             The City's abject failure to notify the children, parents and teachers in this case
                      is a textbook due process violation. Thus, no deprivation of their rights would ever
                      pass judicial muster. Indeed, this appeal was filed within a very short time (less than
                      30 days) of when the parents' and teachers' declarations indicate they learned of the
                      Project.

                             Appellants request that this Honorable Council afford the children, parents and
                      teachers of Palms Elementary School an opportunity to be heard by granting this
                      appeal, reversing the approval of the Project and all its exemptions, and requiring that
                      the Project be subjected to a full and thorough environmental impact and health
                      review - with reasonable and appropriate notice to the appellants herein.

                      X.     In Conclusion

                             The City's use of a Categorical Exemption for this project violates CEQA, as
                      well as various other state and federal laws and constitutional rights. Upon the
                      foregoing bases, this appeal should be granted, the approval of the Project and all its
                      exemptions should be reversed, and the Project be subjected to a full and thorough
                      environmental impact and health review - with reasonable and appropriate notice to




                                                                           OBJECTION & APPEAL/ 3568 Motor Ave· Page 12
                         •                                           •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 94 of 636 Page ID
                                    #:6251




         the appellants herein. This appeal will be followed by concurrent state and federal
       · court legal actions. The initiation and maintenance of such actions does not withdraw
         or cancel this appeal.




        :: exhibits::

        cc:

         Shawna L. Parks, Esq.                       Dan Stormer, Esq.
         LAW OFFICE OF SHAWNA L. PARKS               HADSELL STORMER & RENI.CK LLP
       · 4470 W. Sunset Blvd., Ste. 107-347          128 N. Fair Oaks Ave., Suite 204
         Los Angeles, CA 90027                       Pasadena, CA 91103
         Tel/Fax: 323.389.9239                       Tel: 626.585.9600
         sparks@parks-law-office.com                 Fax: 626.577.7079
                                                     dstorrner@hadsellstormer.com




                                                         OBJECTION & APPEAL / 3568 Motor Ave - Page 13
                                                •                                                   •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 95 of 636 Page ID
                                                #:6252



                           STATE OF CALIFORNIA                             }       ss.
                2
                           COUNTY OF LOS ANGELES                           }

                3          I am employed in t~e ~ouncy of Los Ar!geles, State of Californi~. I ~m over the ~ge of I 8 and
                           not a party to the w1thm action; my busmess address 1s: 3435 W1lshlfe Blvd., Smte 29 I 0, Los
                4          Angeles, CA 90010

                5   On December 12, 2017, I served the following Document(s): CEQA APPEAL of Case No. DIR-
                    2016-4880-DB; ENV-2016-4881-CE and EXHIBITS (001001 through 001137) upon the
                6
                  ~interested_Qarties_ in this _action addressed as follows:···-.. ···--··------··-----------
                  ! CITY OF LOS ANGELES                 /       HIRO KOBAYASHI               !      DAYNA SAYLES
                7 j         CITY COUNCIL                j       3568 MOTOR LLC               !        three6ixty
                8
                    .j            via CITY CLERK              i   800 S. FIGUEROA ST #960           i        4309 Overland Ave.
                     l        200 N. Spring St, Rm 395        l   LOS ANGELES, CA 90017             l       Culver City, CA 90230
                9    !         LosAngeles,CA90012             !      Tel: (213)488-9039             l        Tel.(310)204-3500
                     l          TEL: (213) 978-1133           ~  3"568Motor@RBMofCA.com             l            1nfo@thrcc6ixty.net
               10    1.         Clerk.CPS@lacity.org          !. (*via email & certified mail)     __!.· _________ (via email only)
                            (*via email & cert_ified_m_a_il~)_ _
               11
                               PAUL KORETZ, CD 5                VINCENT P. BERTONI, AICP                DAVID R. HOLMQUIST, ESQ.
               12                   CITY HALL                            DIRECTOR                       LAUSD GENERAL COUNSEL
                              200 N SPRING ST #440              LA DEPT of CITY PLANNING                   333 South Beaudry Ave
               13 ,          LOS ANGELES, CA 90012               200 N. SPRING ST, RM 525           ,      Los Angeles, CA 90017
                                Tcl.(213)473-7005 .               LosANGELES,CA90012                         P:(213)241-7600
               14              paul.koretz@lacity.org                Tel. (213) 978-1271                 David.l-lolmguist@lausd.net
                     1            (via email only)         .,      vincc.bcrtoni@l:ici1y.org                   (via email only)
               15    [. ___ ,, ____________________ j ____ (*via email &_certified. mail)         __ )________ - - - - - - - · · -
               16
                          □        (Via Hand Delivery) I caused hand-delivered service of the above-mentioned materials upon
               17          the above-mentioned recipient(s) as addressed by leaving the materials with the person indicated, or
                           with a person, of the age of majority, apparently responsible for the premises.
               18
                          ~      (Via U.S. Mail (Fede_rai or State]) I am readily familiar with the practice for .the c:ollection
               19         ~ processing of correspondence for mailing with the UNITED STATES POSTAL SERVICE; such
              20
                          envelope will be deposited with the UNITED STATES POSTAL SERVICE on the above date
                          according to ordinary business practices.
              21
                          (xJ     (Via Email) By transmitting from my business address a true copy thereof from my sending
              22          computer addressed to each individual at its receiving computer email address set forth above at the
                          time indicated on the transmission line thereon.
              23

              24          Executed on December 12, 2017, at Los Angeles, California.

              25          [iJ    (State) I declare under penalty of perjury under the laws of the State of California that the
                          above is true and correct.
              26          lx7 (Federal) I declare that I am employed in the'11ffic      fa       mi"mber
                          • s e discretion the service was made.
              27
                                                                                                        ,
~r::,         28                                                                          .   ··- -- - - -,-1----"-'
,!.c,                                                                              1     K. Ora e, ,.· .
,;~-:,
,,.::n,
 "'•·
......:,                                                               . PROOF Of SERVICE
,.::;t::J
l,r,lf',

,~::,
                                   •                               •
              Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 96 of 636 Page ID
                                                  #:6253




.i:;.~:~,
.,~;..::,
                                     EXHIBITS
   "'··
.,;:r::,
-~'J";,
                                 001001 through 001137_
 "''•·
+....:, .
.,_;:r,.:,
.i,,,,..:r.
 ,.:~::,
                                 •                                                    •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 97 of 636 Page ID
                                    #:6254




     ISWA p EI
           .
                          Technical Consultation, Data Analysis and
                          Litigation Support for the Environment
                                                                                           2656 29 th Street, Suite 201
                                                                                             Santa Monica, CA 90405

                                                                                              Paul E. Rosenfeld, Ph.D.
                                                                                                       (310) 795-2335
                                                                                             prosenfeld@swape,com
     December 5, 2017

     Olu K. Orange
     Orange Law Offices, P.C.
     3435 Wilshire Boulevard, Suite 2910
     Los Angeles, CA 90010

     Subject:         Comments on the 3568 Motor Avenue Project


     Dear Mr. Orange,


     We have reviewed the September 2017 Director's Determination Density Bonus & Affordable Housing
     Incentives ("Determination") and associated attachments for the proposed 3568 Motor Avenue Project
     ("Project") located in the City of Los Angeles ("City"). The proposed Project includes the demolition of an
     existing one-story three-unit commercial building, and the construction of a six-story mixed-use
     commercial and residential building providing 42 apartment units, including a minimum of 4 units for
     Very Low-Income Households, and 1,770 square feet of ground-floor retail. The project proposes a total
     of 54 vehicular parking spaces and a total of.44 long-term and 7 short-term bicycle parking spaces. The
     project consists of 20 vehicular parking spaces at the ground floor and 34 residential parking spaces in
     one subterranean parking level. The total project size is limited to 29,807 square feet, and the building
     will measure approximately 72 feet and 7 inches in height. The proposed project requests a haul
     route to export 6,000 cubic yards of soil. Two non-protected trees are being removed.


     According to the Determination report, the proposed Project qualifies for a Class 32 Categorical
     Exemption, as the Project 1) is consistent with the City's General Plan and zoning; 2) occurs within City
     limits on a project site of no more than five acres substantially surrounded by urban uses; 3) has no
     value as habitat for endangered, rare, or threatened species; 4) will not result in any significant effects
     relating to traffic, noise, air quality, or water quality; and 5) the site can be adequately served by all
     required utilities and public services. Therefore, no further environmental review is required.


     However, review of the Determination report and associated documents demonstrates that the
     Project's potential health risk impact posed to nearby sensitive receptors has not been adequately
    evaluated. Specifically, the Determination report fails to evaluate, whatsoever, the diesel particulate
    matter (DPM) emissions that would be emitted during construction and operation of the proposed
    Project, and therefore, there is no way to verify that a significant unmitigated air quality impact will not


                                                                  1

                                                                      PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001001
                                   •                                                    •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 98 of 636 Page ID
                                    #:6255




         occur once construction commences. The California Air Pollution Control Officer's Association (CAPCOA)
         categorizes receptors as sensitive receptors or work receptors. According to CAPCOA,


                 "Sensitive rer::eptors refer to those segments of the population most susceptible to poor air
                 quality (i.e., children, the elderly, and those with pre-existing serious health problems affected
                 by air quality). Land uses where sensitive individuals are most likely to spend time include
                 schools and schoolyards, parks and playgrounds, daycare centers, nursing homes, hospitals, and
                 residential communities (these sensitive land uses may alsq be referred to as sensitive
                 receptors). Worker receptors refer to employees and locations where people work." 1


     Thus, it is critical that the proposed Project's health rel_ated impact is evaluated, as there are numerous
         residences and the Palms Elementary School located directly across from the Project site. Due to the
         lack of evidence supporting the conclusion that the Project will not result in a significant health related
         impact, we find the Determination's conclusion that the Project would not result in significant impacts
     to be unsubstantiated, as the health impacts associated with construction and operation of the
         proposed Project have not been adequately addressed. A health risk assessment (HRA) should have
     been prepared to adequately assess the potential impacts that the Project could have on the health
     impacts to sensitive receptors. As such, a proper analysis of the Project's health related impacts must be
     conducted before the Project can claim a Class 32 Categorical Exemption under the California
     Environmental Quality Act (CEQA).


     Air Quality
     Diesel Particulate J\·1atter Health Risk Emissions Inadequately Evaluc1ted
     In. order to determine if the proposed Project would qualify for a Class 32 Categorical Exemption under
     CEQA, the Project Applicant must demonstrate that the Project would not result in significant adverse
     impacts. The Determination report concludes that the Project would not result in significant adverse
     impacts related to air quality because "the proposed Project will not cause the SCAQMD's
     recommended threshold levels to be exceeded" (pp. 14). Specifically, the Determination report states,

                 "The project, a 29,782-square foot mixed-use building will replace an approximately 6,768-
                 square foot existing commercial building. The project will not result in significant impacts
                 related to air quality because it falls below interim air threshold established by DCP staff.
                 Interim thresholds were developed by DCP staff based on Cal EE Mod model runs relying on
                 reasonable assumptions, consulting with AQMD staff, and surveying published air quality studies
                 for which criteria air pollutants did not exceed the established SCAQMD construction and
                 operational thresholds. Possible project-related air quality concerns will derive from the mobile
                 source emissions generated from the proposed residential uses for the project site. Operational
                 emissions for project-related traffic will be less than significant. In addition to mobile sources
                from vehicles, general development causes smaller amounts of "area source" air pollution to be


     1
      "Health Risk Assessments for Proposed Land Use Projects." CAPCOA, July 2009, available at:
     http:1/www.capcoa:org/wp,content/uploads/downloads/2010iOS/CAPtdA. HRP. LU :Guidelines 8-o-09.pdf

                                                               2

                                                                   PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001002
                                  •                                                       •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 99 of 636 Page ID
                                    #:6256




              generated from on-site energy consumption (natural gas combustion) and from off-site
              electrical generation. These sources represent a small percentage of the total pollutants. The
              inclusion of such emissions adds negligibly to the total significant project-related emissions
              burden generated by the proposed project. The proposed project will not cause the SCAQMD's
              recommended threshold levels to be exceeded. Operational emission impacts will be at a less-
              than-significant level" (pp. 14).

     In 2012, pursuant to Senate Bill 226 (SB 226), the Office of Planning and Research (OPR) developed and
     adopted additions to CEQA Guidelines that set forth a streamlined CEQA review process for infill
     projects. 2 CEQA Guidelines Section 15332, referred to as Class 32 Exemption, allows infill developments
     within urbanized areas to be exempt from CEQA review if a proposed development meets specific
     criteria. 3 However, one of the mandatory criterion listed in Section 15332 of the CEQA Guidelines state
     that projects can be characterized as infill developments only if "approval of the project would not result
     in any significant effects relating to traffic, noise, air quality, or water quality". 4 As a result of the
     Determination report's assertion that the Project would not result in significant impacts, it concludes
     that the proposed Project is "categorically exempt from environmental review" (pp. 14). The
     Determination report states,

              "The proposed incentives will not have a specific adverse impact. A 'specific adverse Impact' is
              defined as 'a significant, quantifiable, direct and unavoidable impact, based on objective,
              identified written public health or safety standards, policies, or conditions as they existed on the
              date the application was deemed complete' (LAMC Section 12.22.A.2S(b)). The proposed Project
              and potential impacts were analyzed in accordance with the California Environmental Quality
              Act (CEQA) Guidelines and the City's L.A. CEQA Thresholds Guide. These two documents
              establish guidelines and thresholds of significant impact, and provide the data for determining
              whether or not the impacts of a proposed Project reach or exceed those thresholds. Analysis of
              the proposed Project determined that it is Categorically Exempt from environmental review
              pursuant to State CEQA Guidelines Article 19, Sections 15304 (Class 4) and 15332 (Class 32), and
              City CEQA Guidelines Article Ill, Section 1, Class 4 Category 1. The Class 32 Exemption is intended
              to promote infill development within urbanized areas" (pp. 10).

     This reasoning and subsequent conclusion, however, are incorrect, as the Determination report fails to
     evaluate, whatsoever, the potential health-related impacts that construction and operation of the
     proposed Project would pose to nearby sensitive receptors. Simply because the proposed Project is an
     infill project does not mean that the Project's potential health related impact would inherently be less
     than significant. Thus, it is evident that although the proposed Project is an infill development project, it
     should not be exempt from a CEQA review until the Project's health-related impacts are properly


     2
       "CEQA Streamlining for Infill Projects (SB 226)." The Governor's Office of Planning and Research, available at:
     https://www.opr.ca.gov/s_sb226.php
     3
       "State CEQA Guideline Section 15183.3: Streamlining for Infill Projects." OPR, February 2013, available at:
     https ://www.opr.ca .gov/docs/Section _15183 .3 _feb2013 .pdf
     4
       "CEQA Guidelines Section 15332." California Natural resources Agency, available at:
     http ://resources. ca .gov/ceqa/guidelines/art19. ht ml

                                                               3

                                                                   PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001003
                                      •                                                   •
     Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 100 of 636 Page ID
                                          #:6257




           assessed. As such, we find the conclusions made within the Determination to be unsubstantiated and
           should not be relied upon to determine Project significance.


           According to the South Coast Air Quality Management District (SCAQMD), the lead air pollution control
           agency for the proposed Project, a health risk assessment should be performed for any project that is
           expected to generate mobile emissions from diesel powered equipment and trucks. According to
           SCAQMD's Mobile Source Toxics Analysis page on AQMD's website (emphasis added),


                    "In August 2002, the SCAQMD's Mobile Source Committee approved the 'Health Risk
                    Assessment Guidance for Analyzing Cancer Risks from Mobile Source Diesel Emissions.' This
                    document provided guidance for analyzing cancer risks from diesel particulate matter from
                    mobile sources at facilities such as truck stops and warehouse distribution
                    centers. Subsequently, SCAQMD staff revised the aforementioned document to expand the
                    analysis to provide technical guidance for analyzing cancer risks from potential diesel particulate
                    emissions impacts from truck idling and movement (such as, but not limited to, truck stops,
                    warehouse and distribution centers, or transit centers), ship hoteling at ports, and train idling.
                    This revised guidance document titled, 'Health Risk Assessment Guidance for Analyzing Cancer
                    Risks from Mobile Source Diesel Idling Emissions for CEQA Air Quality Analysis' was presented to
                    and approved by the SCAQMD's Mobile Source Committee at its March 28, 2003 committee
                    meeting. It is suggested that proiects with diesel powered mobile sources use the following.
                   guidance.documentto quantify potential cancer risks from the diesel particulate emission". 5


           As you can see in the excerpt above, the SCAQMD explicitly states that in the event that the proposed
           Project generates or attracts vehicular trips, a mobile source health risk assessment must be prepared.
           As noted in the Determination report, Project construction is expected to "temporarily create emissions
           of dusts, fumes, equipment exhaust, and other air contaminants", therefore, it is reasonable to assume
           that a significant amount of DPM, a known human carcinogen, will be emitted from the exhaust stacks
           of construction equipment the Project proposes to use (p. 13). Once operational, the Project's
           commercial land use will result in frequent truck deliveries, or approximately 153 daily truck trips
           according to the Project's Transportation Impact Study, while the Project's residential land uses are
           expected to generate approximately 326 daily vehicle trips {Transportation Study, pp. 41). Thus, it is
           reasonable to assume that large amounts of diesel exhaust will be generated over the duration of.
           Project operation. As such, a proper HRA should have been conducted prior to approval of the Project,
           as long-term exposure to DPM and other toxic air contaminants {TACs) may result in a significant health
           risk impact and therefore, should be properly assessed.


           Furthermore, it is critical that a proper HRA be prepared for the proposed Project, as health risk analyses
           conducted for similar CEQA projects within the City of Los Angeles have demonstrated significant
           impacts. For example, SWAPE conducted a screening-level HRA for The View project (SCH No.


           5
             "Mobile Source Toxics Analysis." SCAQMD, available at: http://www.aqmd.gov/home/regulations/ceqa/air-
           quality-analysis-handbook/mobile-source-toxics-analysis
!i~;:, .
.~~:J·
                                                                 4

                                                                     PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001004
                                  •                                                       •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 101 of 636 Page ID
                                     #:6258




      2017041016) 6 to determine whether or not the project would result in significant health risk impacts.
      The View project proposed to construct a multi-family residence lot and 88 attached residential
      condominium dwelling units on 1.84 acres of land. SWAPE's screening level HRA demonstrated that the
      excess cancer risk posed to adults, children, and infants located approximately 1 meter away from the
      Project site (similar to the proposed Project) would be approximately 43, 290, and 250 in one million,
      respectively. 7 Furthermore, the analysis demonstrated that the excess cancer risk over the course of a
      residential lifetime (30 years) was approximately 580 in one million. 8 The infant, child, adult, and lifetime
      cancer risks all exceeded the SCAQMD's threshold of 10 in one million. Thus, our analysis demonstrated
      that that when the project's health-related impacts were properly assessed, we found that emissions
      released during construction and operation of The View project would pose a significant health risk to
      nearby sensitive receptors. Seeing as The View project is similar to the proposed Project, it is reasonable
     to assume that the 3558 Motor Avenue Project could_ also result in similar, significant health-related
      impacts. As such, a proper HRA should have been conducted prior to Project approval, as exposure to
      DPM and other TACs may result in a significant health risk impact and therefore, should be properly
     assessed. 9


     A quantitative analysis of the Project's health-related impacts should have been prepared and the
      results of this analysis should have been compared to applicable thresholds. The SCAQMD provides a
     specific numerical threshold of 10 in one million for determining a project's health risk impact. 10
     Therefore, the Project Applicant should have conducted an assessment that compares the Project's
     combined construction and operational health risk to this threshold in order to determine the Project's
     health risk impact. By failing to prepare an HRA, the Determination fails to provide a comprehensive
     analysis of the sensitive receptor impacts that may occur as a result of exposure to substantial air
     pollutants.


     Due to the reasons listed above, we find that there is substantial evidence indicating that the proposed
     Project could result in a potentially significant impact to the surrounding environment, something that
     the Determination and associated documents failed to evaluate or even address. Without the findings of
     a quantified HRA, the Project lacks a comprehensive analysis of the sensitive receptor impacts that may
     occur as a result of exposure to the Project's potentially substantial air pollutant emissions. As such, a
     proper analysis must be conducted in order to determine the impact that the proposed Project will have



     6
       The View Initial Study/Mitigated Negative Declaration (SCH No. 2017041016), available at:
     http://uh'a1979.org/assets/RPC staff recommendations re the View 07.21.2017.pdf
     7 See SWAPE October 23, 2017 Comments for The View Project, p. 10
     8
       Ibid.
     9
       We acknowledge that The View project has a larger building square footage and lot acreage compared to the
     proposed Project. However, as discussed, the excess cancer risk posed by The View project far exceeds applicable
     thresholds. Additionally, the proposed Project includes 1,770 square feet of commercial land use, which will result
     in frequent truck and delivery vehicle trips during operation. Therefore, it is possible that the cancer risk for the
     proposed Project, although smaller than The View project, could still result in a significant health-related impact.
     10
        http:/lwww.agmd.gov/docs/default-source/cega/handbook/scagmd-air-guality-significance-:
     threshcilds.pdf7sfvrsn=2       ·                            ·

                                                               5

                                                                . PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001005
                                      •                                           •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 102 of 636 Page ID
                                     #:6259




      on the health of school children attending the Palms Elementary School and on residents living near the
      Project site.


      Finally, due to the ongoing nature of this matter, we reserve the right to modify our work, opinion, and
      any information presented in this document, and any revisions in the future, as reasonably accessible
      information becomes available that materially-affects the findings and conclusions stated herein.


      Sincerely,


        C .,          -:J
        f'r,,.J.·' !&u..:...   r-·1. t1C1I, o
      Paul E. Rosenfeld, Ph.D.




      Hadley Nolan




                                                         6

                                                             PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001006
                                     •                                          •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 103 of 636 Page ID
                                                #:6260




                                              DECLARATION OF BRITTANY DORN
                   2   I, BRITTANY DORN, declare as follows:
                   3
                   4      1. I am over 18 years of age. My business address is 3520 Motor Ave, Los Angeles,

                   5         CA 90034. If called and sworn as a witness, I could and would competently testify
                   6         to the following based on personal knowledge:
                   7
                   8      2. I am employed as an elementary school teacher for the Los Angeles Unified School
                   9         District at Palms Elementary School ("Palms"). I began teaching at Palms on July 8,
                  10         2015.
                  11
                  12      3. I attended college at Concordia University majoring in Liberal Arts and earned a
                  13         Bachelor of Arts degree in the year 2012. I have earned a Master of Science degree
                  14         in the field of Education of the Deaf from California Lutheran University in the year
                  15         2016. Additionally, I possess the following professional certification: Education
                  16         Specialist Instruction Credential - Deaf and Hard of Hearing Authorization and
                  17
                             English Leamer Authorization, 2015.
                  18
                  19      4. Palms students are in pre-kindergarten through fifth grade classes. Our school day
                  20
                             begins at 8:10 A.M. and ends at 2:33 P.M.
                  21
                                                           l)

                  22      5. I currently teach children who are deaf and hard of hearing in grades four and five.
                  23         The children in my class are boys and girls ages nine through eleven. All eight of my
                  24         students have disabilities. Listed by number, the following students have the
                  25         following disabilities and require the following curricular and environmental
                  26         accommodations to learn and participate effectively in class:
                  27
                  28

Ci~::,                                                             Page 1
~.:~=·
 ffl • •


;,~it;',
,;n                                                                                                  Declaration
                                                                _PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001007
h,,_:,
r!;~::,
~·"'·
,.~~::,
                               •                                           •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 104 of 636 Page ID
                                             #:6261




                l    a) STUDENT # l: STUDENT # I is ten years old and is hard of hearing. STUDENT

                2       #l's disability was confinned in January 2011. According to her audiological report

                3       dated 11/13/17, she has a bilateral moderate to profound precipitously sloping

                4       sensorineural hearing loss. STUDENT # 1 wears sound amplifying listening devices

                5       in order to effectively access the curriculum, socialize with other students and

                6       experience the world around her. She wears a cochlear implant on her left ear and a

                7       hearing aid on her right ear. Based upon my experience and observations o

                8       STUDENT #I, the ongoing noise and distraction of a construction project just
                9       outside our classroom windows would severely disrupt, if not totally compromise,

               10       her social and educational development for the duration of the construction project.
               11       Sound amplification devices are only effective in educational environments wherein

               12       noise can be controlled. For example, ongoing noise sources such as air conditioners
               13       must meet certain dampened sound requirements. We have carpets on the classroom
               14       floor, fabric on the walls, and a drop ceiling to minimize sound reverberation. Any
               15       acoustic interruptions are amplified and make it impossible for students who are new

               16       to sounds to discern which sounds are voices and sources of information which need
               17       to be interpreted, as opposed to sounds which should be filtered out as noise.
               18       STUDENT # 1 is considered a "new listener," because she just got her cochlear
               19       implant activated in October 2017. Therefore, her brain is still getting used to
               20       processing sounds electronically rather than acoustically and a filter has not yet been
               21       developed. By the end of the day STUDENT # l suffers from listening fatigue.
               22       School is much more difficult for her because she has to work to hear every sound. It
               23       really wears her out by the end of the day. With additional background noise due to
               24       construction, she will tire much sooner and access to her education will be
               25       compromised. Moreover, amplification of sharp unexpected. sounds can be painful
               26       because there is no chance to adjust volume, and ongoing repetitive sounds can be
               27       annoying and cause headaches. She often takes off her implant complaining that it is
               28       too loud, even in our noise-controlled classroom environment. Without her processor
o::i;-;:,                                                   Page2
.,:.-:::
,.;it:~,
er.,                                                                                              Declaration
..,__.,,                                                 PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001008
,z·,
'T"..q,

 ,.:~:::,
                                     •                                           •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 105 of 636 Page ID
                                                  #:6262




                             connected to her implant, she is completely deaf on the left. STUDENT # I does not
                     2       use sign language and relies on her listening and spoken language to communicate.
                     3       She cannot learn if she is not wearing her equipment. In addition; STUDENT #1 is
                     4       highly distractible and has trouble focusing in class. Noise from the construction
                     5       project would make it very difficult for her to focus on her teacher, peers, and her
                     6       work in class and deprive STUDENT #1 of an adequate learning environment.
                     7    b) STUDENT #2: STUDENT #2 is ten years old and is hard of hearing. STUDENT
                     8       #2's disability was confinned shortly after failing the Newborn Hearing Screening.
                     9       According to his audiological report dated 3/9/17, he has a bilateral moderate
                    10       sensorineural hearing loss. STUDENT #2 wears sound amplifying listening devices
                    11       in order to effectively access the curriculum, socialize with other students and
                    12       experience the world around him. He wears bilateral hearing aids. Based upon my
                    13       experience and observations of STUDENT #2, the ongoing noise and distraction of a
                    14       construction project just outside our classroom windows would severely disrupt, i
                    15       not totally compromise, his social and educational development for the duration o
                    16       the construction project. He faces the same challenges as the previous. student due to
                    17       his hearing impainnent regarding noise. In addition, I have observed that STUDENT
                    18       #2 is extra sensitive to noise, often taking off his hearing aids when his mainstream_
                    19       class is noisy and always during recess. He reports that at times he does not wear his
                    20       hearing aids at home because the traffic noise outside his apartment is so
                    21       bothersome. STUDENT #2 also has environmental allergies that will be severely
                    22       impacted by the construction pollution that will enter our yard and classroom. He
                    23       takes medication for his allergies daily.
                    24    c) STUDENT #3: STUDENT #3 is nine years old and is hard of hearing. STUDENT
                    25       #3's disability was confirmed shortly after failing the Newborn Hearing Screening.
                    26       According to her audiological report dated 3/2/17, she has a moderate sloping to
                    27       profound mixed hearing loss in the right ear and a mild sloping to severe hearing loss
                    28       in the left ear. STUDENT #3 wears sound amplifying listening devices in order to
,.::~:::                                                          Page3
,~:,~,

.,:;;::,
.(.',r.:                                                                                              Declaration
  ~   ..                                                      PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001009
i-,..:,
,..:;:t::,
1,,,,,.ir.
i;::,::,
                                    •                                            •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 106 of 636 Page ID
                                                 #:6263




                    1        effectively access the curriculum, socialize with other students and experience the

                    2        world around her. She wears bilateral hearing aids. Based upon my experience and

                    3        observations of STUDENT #3, the ongoing noise and distraction of a construction
                    4        project just outside our classroom windows would severely disrupt, if not totally

                    5        compromise, her social and educational development for the duration of the

                    6        construction project. She faces the same challenges as students STUDENT # 1 and
                    7        STUDENT #2 due to her hearing impairment regarding noise. In addition,
                    8        STUDENT #3 is highly distractible an4 has trouble focusing in class. The noise from
                    9        the construction will make it very difficult for her to focus on her teacher, peers, and
                   10        her work in class.
                   11     d) STUDENT #4: STUDENT #4 is nine years old and is hard of hearing. STUDENT

                   12       #4's disability was confirmed shortly after failing the Newborn Hearing Screening.
                   13       According to his audiological report dated 3/12/17, he has a bilateral mild to
                   14       moderate sensorineural hearing loss. STUDENT #4 wears sound amplifying
                   15        listening devices in order to effectively access the curriculum, socialize with other

                   16       students and experience the world around him. He wears bilateral hearing aids.
                   17       Based upon my experience and observations of STUDENT #4, the ongoing noise
                   18       and distraction of a construction project just outside our classroom windows would
                   19       severely disrupt, if not totally compromise, his social and educational development
                   20       for the duration of the construction project. He faces the same challenges as
                   21        STUDENT #1, STUDENT #2 and STUDENT #3 due to his hearing impainnent

                   22       regarding noise. In addition, STUDENT #4 is highly distractible and has trouble
                   23       focusing in class. The noise from the construction will make it very difficult for him
                   24       to focus on his teacher, peers, and his work in class.
                   25    e) STUDENT #5: STUDENT #5 is ten years old and is hard of hearing. STUDENT
                   26       #5's disability was confirmed shortly after failing the Newborn Hearing Screening.
                   27       According to ~is audiological report dated 11/6/17 he has a moderately-severe to
                   28       moderate conductive hearing loss secondary to atresia. He wears a sound amplifying

~i,                                                              Page4
,.::~=·
,.:ir.:,
.,::r:,                                                                                                 Declaration
 "'••
>,, ••:,
                                                              PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001010
~.:;t::,
1,1•,I!',

,~:.i,::,
                                     •                                          •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 107 of 636 Page ID
                                                 #:6264




                    1       listening device in order to effectively access the curriculum, socialize with other

                    2       students and experience the world around him. -He wears a Bone Anchored Hearing

                    3       Aid. Based upon my experience and observations of STUDENT #5, the ongoing
                    4       noise and distraction of a co_nstruction project just outside our classroom windows
                    5       would severely disrupt, if not totally compromise, his social and educational

                    6       development for the duration of the construction project. He faces the same

                    7       challenges as students STUDENT #I, STUDENT #2, STUDENT #3 and STUDENT
                    8       #4 due to his hearing impairment regarding noise. STUDENT #5 attends a general
                    9       education classroom that is approximately 8 yards from the construction site for 95%
                   10       of his instructional day. For 75% of his day, STUDENT #2. attends the same general
                   11       ·education class as STUDENT #5.
                   12    f) STUDENT #6: STUDENT #6 is eleven years old and is hard of hearing. STUDENT
                   13       #6's disability was confirmed shortly after failing the Newborn Hearing Screening.
                   14       According to his audiological report dated 9/13/17 he has a moderate to severe
                   15       conductive hearing loss secondary to atresia. He wears a sound amplifying listening
                   16       device in order to effectively access the curriculum, socialize with other students and
                   17       experience the world around him. He wears a Bone Anchored Hearing Aid. Based
                   18       upon my experience and observations of STUDENT #6, the ongoing noise and
                   19       distraction of a construction project just outside our classroom windows would
                   20       severely disrupt, if not totally compromise, his social and educational development
                   21       for the duration of the construction project. He faces the same challenges as the
                   22       students in items (a) through (e) above due to his hearing impainnent regarding
                   23       n01se.
                   24    g) STUDENT #7: STUDENT #7 is ten years old and is hard of hearing. STUDENT
                   25       #7's disability was confirmed prior to 24 months of age. According to her
                   26       audiological report dated 4/3/17, she has a moderate to severe sensorineural hearing
                   27       loss in the left ear and is deaf in her right ear. STUDENT #7 wears a sound
                   28       amplifying listening device in order to effectively access the curriculum, socialize
·t""...                                                         Page 5
,:_;;.:i,

.r~;::,
er,,                                                                                                  Declaration

~...,,                                                       PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001011
,_;;p,
1,,:•"'·
,.::~::-.
                                    •                                            •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 108 of 636 Page ID
                                                 #:6265




                             with other students and experience the world around her. She wears a hearing aid on
                    2        her left ear. Based upon my experience and observations of STUDENT #7, the
                    3        ongoing noise and distraction of a construction pr~ject just outside our classroom
                    4        windows would severely disrupt, if not totally compromise, her social and
                    5        educational development for the duration of the construction project. She faces the
                    6        same challenges as the students in items (a) through (f) due to her hearing
                    7        impairment regarding noise.
                    8     h) STUDENT #8: STUDENT #8 is nine years old and is hard of hearing. STUDENT
                    9       #8's disability was confinned shortly after failing the Newborn Hearing Screening.
                   10       According to her audiological report dated 2/6/17, she has a bilateral moderate
                   11       sensorineural hearing loss. STUDENT #8 wears sound amplifying listening devices
                   12       in order to effectively access the curriculum, socialize with other students and
                   13       experience the world around her. She wears bilateral hearing aids. Based upon my
                   14       experience and observations of STUDENT #8, the ongoing noise and distraction of a
                   15       construction project just outside our classroom windows would severely disrupt, i
                   16       not tota11y compromise, her social and educational development for the duration o
                   17       the construction project. She faces the same challenges as the students in items (a)
                   18       through (g) due to her hearing irnpainnent regarding noise. STUDENT #8 attends a
                   19       general education classroom that is on our premises approximately 12 yards from the
                   20       construction site for 60% ofherinstructional day.
                   21
                   22    6. The Deaf and Hard of Hearing program has been at J:>alms for more than 30 years.
                   23       This year, the program has tripled in size, indicating that it is a strong program that
                   24                                                              33 students:at Palms wilh
                            families want to send their children to. We ·currently have
                   25       hearing impainnent and are getting new preschoolers every morith as Ulose .in tM
                   26       LAUSD parent-infant program tum three years old. These· 33 s.tudents are extra
                   27       sensitive to noise because they all wear sound amplificati<;>n devices. Som~ of these
                   28       devices increase sound output by up to 50    dB at certam frequencies. For some or our
,._;,c,                                                         Pages·
-c~:,
 ,.:;,c,
,,:;r:,                                                                                         _     Oe-claralion
h,.;,
                                                             PALMS ELEMENTARY/ OBJECTORS_EXHIBITS: 001012
,~~:,
i,,,.:r.
,!.J::'.,
                                  •                                           •
         Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 109 of 636 Page ID
                                              #:6266




                 1        students it is painful to hear traffic ( ~80dB), industrial noise ( ~ lO0dB), and heavy
                 2        machinery (~120dB). For some who have less gain on their hearing aids, it may not
                 3        be painful, but it will be distracting to try to learn with such an increased signal to
                 4        noise ratio.
                 5
                 6     7. The students in my class are placed there because they have gaps in their academic
                 7        achievement because of their language delays. In some cases this is due to late
                 8        identification of hearing loss and therefore late amplification. In some cases it is
                 9        because they are not hearing all the sounds the English language uses. In ·other cases
                10        it is because they have missed a lot of school due to surgeries (for cochlear
                11        implantation, BAHA implantation, ear reconstruction, and/or additional surgeries
                12        due to related syndromes such as cleft palette repair), recovery from these surgeries,
                13        and many audiological appointments. My students are behind academically because
                14        of factors that are out of their control. I try to maximize their learning for every
                15        minute they are in school.
                16
                17    8. The demolition and construction of the building· next to Palms Elementary will .
                18        greatly affect my students. The noise of the construction will impede their learning to
                19        a devastating degree. My students do not use American Sign Language. They rely on
                20        their impaired listening skills to access information and communicate. Their hearing
                21        aids, BAHAs, and cochlear implants amplify all sounds that •come· into their
                22       processors, not just speech. With the noise coming from construction, they will not
                23       be able to hear me and, more importantly, will not be able to hear their peers. This
                24       will stifle their ability to engage in and receive communication and expression.
                25       Moreover, this will affect their learning as well as safety on the yard and their social
                26       development.
                27
                28
~r.:,                                                         Page 7
o::-,
 . ,.~
,.!;!::,
,:::r,                                                                                              Declaration
t,,,,;,
                                                          PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001013
,.;:r.::
l,r.,11',

,;:i-;:,
                                   •                                             •
          Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 110 of 636 Page ID
                                               #:6267




                  1     9; Al1 eight of my students have Individual Education Programs with accommodations
                  2        they are legally entitled to. Each has an accommodation for "reduced noise" in their
                  3        learning environment. We teach their peers to not tap their pencils, to sit still in their
                  4        squeaky chairs, and to only speak one at a time. We keep the door and windows
                  5        closed and the air conditioner off for as long as we can stand it. The teachers wear
                  6        microphones during instructional time and sharpen pencils after school when
                  7        students are not around to be bothered by the noise. If there is construction noise
                  8        next door to our school, I will not be able to provide the accommodation of reduced
                  9        noise that my students need to succeed.
                 10
                 11     IO.My classroom is less than 30 yards from the 3568 Motor Ave construction site. My
                 12        students also attend general education classes that are as close as half of that distance
                 13        from the site. Students from my class, as well as other classes, have their recess/play
                 14       times on the open-air playground which is within a few yards of that construction
                 15       site. In my observation, the children run, play and inhale rapidly and heavily when
                 16       on the playground.
                 17
                 18    11. I In addition, increased traffic du.ring construction and after because of additional
                 19       tenants will make it less safe for our children to be dropped off and picked up in the
                 20       morning. Seven of my eight students ride a bus to school every day. As responsible
                 21       fourth and fifth graders, they are not required to hold an adult's hand when they step
                 22       off the bus and walk down the sidewalk to the school gate. With more traffic,
                 23       chances of accidents increase. An adult is nearby, but may not be close enough to
                 24       alert a student if there is danger because they often do not wear their amplification
                 25       until they get into the classroom. My other student, who is dropped off by family,
                 26       will face the same dangers as he steps out of his parents' car.
                 27
                 28
i:::t~,                                                         Pages
~:.=,

t;;!;,
,,::r,                                                                                                 Declaration
.....,                                                      PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001014
,!;t?•
'WI•"·
,~::-,
                                      •                                           •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 111 of 636 Page ID
                                                #:6268




                   I      12. From what I have read, I understand that the 3568 Motor Ave construction project
                   2          will release emissions into the air containing PM2.5 and PMl0 particulate matter,

                   3          nitrogen oxide gases, reactive organic gases, 'fugitive dust,' and other toxic
                   4          substances. I am extremely concerned for my students' health, as well as my own. I

                   5          grew up in a family employed by the construction industry. I know that construction

                   6          workers take precautions against these dangers, such as masks and eye protection.

                   7          Our children will not have these precautions and will be exposed to the dangerous
                   8          pollution every day.
                   9
                  10      13.J did not know about this project until a colleague informed me as I was walking out
                  ]1          of school the day before our Thanksgiving break 11/17/17. Most of the families o
                  12          our students do not know about this construction and will be upset when they find
                  13          out how it will impact their children's education and health.
                  14
                  15          I declare, under penalty of perjury under the laws of the State of California, and the

                  16   United States of America, that above statement is true and correct, and that this declaration
                  17   was executed in the County of Los Angeles, California, on December 3rd, 2017.
                  18
                  19
                  20   Signature of Declar~nt_
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
-~:;.:,                                                           Page 9
 o:-.
  1>,, •
.,~;~":,
.,;.'J-:.,                                                                                             Declaration
  "'•·                                                         PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001015
·t-, ••:,
-Y~;::,
 ~ii••""·
,,_;~::-,
                                       •                                          •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 112 of 636 Page ID
                                                 #:6269




                                                    DECLARATION OF Christal Lord

                    2   I, Christal Lord, declare as follows:
                    3
                    4      I. I am over 18 years of age. My business address is 3520 Motor Ave, Los Angeles,
                    5          CA 90034. If called and sworn as a witness, I could and would competently testify to

                    6          the following based on personal knowledge:

                    7
                    8      2. I employed as an elementary school teacher for the Los Angeles Unified School

                    9          District at Palms Elementary School. I began teaching at Palms on August 18, 2015.

                   IO          Prior to teaching at Palms, I taught at Tenth Street Elementary for 13 years, an
                   11          LAUSD school.
                   12
                   13      3. I attended college at the University of California, Santa Barbara majoring m

                   14          Sociology and earned a Bachelor of Arts degree in the year 2000. I have earned a

                   15          Masters degree in the field of Education from the University of Los Angeles in the

                   16          year 2003. Additionally, I possess the following professional certification as a

                   17          National Board Certification (NBC) it is an advanced teaching credential that goes
                   18          beyond state Iicensure. NBC has national standards for what accomplished teachers

                   19          should know and be able to do. I also have a BCLAD, which in California is a
                   20          bilingual authorization called the Bilingual, Crosscultural, Language and Academic
                   21          Development credential.
                   22
                   23      4. Palms students are in pre-kindergarten through fifth grade classes. Our school day
                   24          begins at 8: IO am and ends at 2:33 pm. Teachers must be at work by 7:50pm till
                   25          2:50pm.
                   26
                   27      5. I currently teach a class of 22 children in grade 1. The children in my class are boys
                   28          and girls ages 6 through 8. Of my 22 students, 4 of them have learning disabilities. I

,::ir.,,                                                           Page 1
9.;;i,;;,
 m, •
.-,;;t;,
,,:r:,                                                                                                  Declaration
 .....                                                          PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001016
...,..:,
,,;;r~,
L,,,,11'.

,:;;..::,
                                    •                                                •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 113 of 636 Page ID
                                                 #:6270




                    1       also have 16 students who are considered English Language Learners (ELD), who

                    2       need me to add learning modifications in order for them to process the· English

                    3       language.
                    4
                    5    6. Listed by letter, the following students have the following disabilities and require
                    6       the following curricular and .environmental accommodations to learn and participate
                    7       effectively in class:
                    8
                    9       -   Student A: One of my students is a little girl repeating first grade and she is 7
                   10           years old. She has been receiving special education services since 2/5/2014. She
                   11           receives speech language -impairment (SLI) and Resource Specialist Program
                   12           (RSP).      She gets distracted very easily during lessons, and I know this
                   13           construction project would be detrimental to her education. The ongoing noise
                   14           and distraction of a construction project just outside our classroom windows
                   15           would severely disrupt, if not totally compromise, her social and educational
                   16           development for the duration of the construction project.
                   17       -   Student B:. Second student, is a little girl repeating first grade and she is 7 years
                   18           old. She has been receiving special education services since 8/15/2017. She
                   19           receives Resource Specialist Program (RSP) and is currently having neurological
                   20           studies done by medical professionals. She needs to have a quiet environment in
                   21           order to process information; this construction will cause more damage with her
                   22           neurological issues.
                   23       -   Student C: Third student is a little girl repeating first grade and she is 7 years old.
                   24           She has been receiving special education services since 8/15/2017. She receives
                   25           Resource Specialist Program (RSP).            She needs to learn during toll~bor~tive
                   26           groups, and with the constant noise from the construction site, that will hinder her
                   27           learning.
                   28
~r:::                                                                 Page2
~=·
.,.:;~;:
 en,                                                            . .                  .                   Declaration
),,.,.:,
                                                              PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001017
,.;ii;,
a.,,,,,.,
,.;;,,::,
                                       •                                           •
              Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 114 of 636 Page ID
                                                   #:6271




                      1        - . Student D: The fourth student is a little boy who is 6 years old, initials S.G.F. He
                      2           has been receiving special education services since l /28/20 I 6.       He receives
                      3           Speech Language Impainnent (SLI) and Resource Specialist Program (RSP).
                      4           S.G.F is starting to learn how to speak in complete sentences. He is very shy and
                      5           it is difficult to hear him in my classroom setting.         The noises from the
                      6           construction site will make teaching him how to speak more difficult.
                      7
                      8     7. My classroom is about 15 yards from the 3568 Motor Ave construction site. Students
                      9        from my class, as well as other classes, have their recess and lunch on the
                     10        playground outside. We are also mandated by the state to provide 100 minutes a
                     11        week of physical education.      If this construction project goes through, students
                     12        attempting to eat and do physical activity will be bombarded with all the fumes,
                     13        noise, and dust coming from this project. They plan to build over 34 parking spots
                     14        underground; the demolition, excavation and construction will negatively impact our
                     15        students' and staffs health. The project is 29,807 square feet and will be 72 feet and
                     16        7 inches high, with 54 vehicular parking spots in total.
                     17
                     18    8. On November 26, 2018, I walked around the neighborhood and I asked neighbors
                     19        adjacent to the construction site if they had been notified and if they were aware o ·
                     20        the 72 feet 7 inch project that is planned to be developed in their backyard. The
                     21        community is not aware of the project and those that heard about it had no idea o
                     22       the magnitude of the project. ·I took a picture of the notice from the developer
                     23       recently posted on the building and it says it is a 4-story development, which is a lie
                     24       and misleading to the public. I have the picture and it is dated 11/26/17. When I
                     25       spoke to Senior City Planner for the Department of City Planning of Los
                     26       Angeles, Debbie Lawrence, she kept saying that this is a by-right project. I asked
                     27       her why the Director's Determination document which is 18 pages long said nothing
                     28       about how close in proximity the elementary school is to the construction site, it
c,r.:,                                                             Page3
.,:~
  "'••
,i!:::-,
a~.
 -..
h-.),
                                                                                                         Declaration
                                                                PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001018
,.;;~;:,
l<t••ll',

,.:;.a,:.:,
                                     •                                            •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 115 of 636 Page ID
                                                 #:6272




                    1        shares the fence-line with our kindergarten yard were pre-kindergarten DHH (Dea

                    2        and Hard of Hearing) and kindergarten classes play and do physical education

                    3        courses which are mandated by the state. I also asked her why no environmental

                    4        report was done, considering over 350 children and staff health will be affected by

                    5        this construction site. Again she said out of .the 42 dwelling units, 4 are for low

                    6        income housing, we should not have to sacrifice our health for a measly 4 units, so

                    7        the developer can destroy our health and community.

                    8
                    9    9. In response to my questions about why the children weren't considered and why

                   10        parents got no notice and opportunity to be heard, Ms. Lawrence insisted to me that

                   11        this project is a "by right density bonus" project which means it does not need

                   12        environmental review. She also said that the 18-page Detennination letter was only

                   13        sent to abutting and common comer property owners because they are the only ones

                   14        who can object. She then said that we cannot stop the developer or the project

                   15        because it is his property.
                   16
                   17     10. I am very worried about the traffic impact this project will have on our community.
                   18        Currently Motor only has two lanes, in the Determination report it stated that 6,000

                   19        cubic yards of soil will be transported from construction site. I don't understand
                   20        how this wiJI be done in a safe manner. Our students are dropped off on Motor
                   21        A venue in the mornings and afternoons.         The parents have a hard time finding

                   22        parking as it is, and with all the parking spaces being taken up by construction

                   23        materials, how will parents be able to drop and pick up their children in a safe

                   24        manner. The developer is trying to say it is offering low income housing but out o
                   25        the 42 units, only four are for low income units. The rest will be $2500.00 a month
                   26        for one-bedroom apartments.      If you have only one-bedrooms available, this
                   27        developer is not looking to provide housing for families in the Palms community.
                   28        There will most likely be at least 2 people in each one bedroom adding 50 or more
 ~:                                                             Page4
,.;:.,,

i:;H>
 (.'I":,                                                           .     .                           Declaration
.......,,                                                    PALMS.ELEMENTARY/ OBJECTORS EXHIBITS: 001019
~;,:,,
w, •.i:r.
,;~=·
                                       •                                             •
               Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 116 of 636 Page ID
                                                    #:6273




                       I       cars to our tiny Palms community. This again will affect parents being able to drop
                       2       off and pick up their children safety. It takes only one child being injured during this
                       3       construction process and this is a big liability for everyone involved.
                       4
                       5    11. From what I have read, l understand that the 3568 Motor Ave construction project
                       6       will release emissions into the air containing PM2.5 and PMl O particulate matter,
                       7       nitrogen oxide gases, reactive organic gases, 'fugitive dust,' and other toxic
                       8       substances. I am extremely concerned for my students' health, as well as my own.
                       9       Many students and staff have issues with allergies and asthma.
                      IO
                      11    12. I was not notified about the details of this project till November 15, 2017 at the
                      12       Palms Neighborhood Council Meeting.             The councilmembers voted against the ·
                      13       project that evening and said it was the first time they have ever voted against a
                      14       development project. The developers were changing their proposals and the council
                      15       members did not agree with the impact this massive construction site would have on
                      16       children of Palms Elementary.
                      17
                      18    13. On November 30, 2017 an internal meeting was held regarding this development
                      19       project, with the developers and Paul Koretz's councilmembers team, but I was told I
                      20       was not allowed to go to meeting; they did not want me there because I oppose the
                      21       project. I have been researching this project since November 15,2017 and wanted to
                      22       share my findings. I took pictures and sent a video link to each city planner that
                      23       approved the plan, and only have heard from one Senior City planner (Debbie
                      24       Lawrence) out of the six who signed the document. I have emailed Vincent Bertoni
                      25       (Director of City Planning), Faisal Roble (Principal City Planner), Michelle Singh
                      26       (City   Planner),   Connie    Chauv     (City     Planning   Associate),   Paul     Koretz
                      27       (Councilmember for 5th district), Mike Feuer (City Attorney), none of these people
                      28       have gotten back to me, our children and community deserve to be heard on their
   (:t,~:                                                            Pages
   ,.:::.::,
    •..
   ~;r::,
. ,;!,'J';:                                                                                                Declaration

   ~   ..,,                                                     PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001020
   ,~p,
   k,,lr,

   r!~::.
                                           •                                             •
               Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 117 of 636 Page ID
                                                    #:6274




                                 objections to this project. and an explanation. I am worried about the respiratory
                       2          illnesses and health issues this construction project will cause to the students and

                       3          staff of Palms Elementary. I also know that our Deaf and Hard of Hearing students
                       4         will be negatively impacted and the noise from the construction will alter their
                       5         hearing devices in a negative manner.
                       6
                       7         1 declare, under penalty of perjury under the laws of the State of California, and the
                       8   United States of America, that above statement is true and correct, and that this declaration
                       9   was executed in the Count)• of Los Angeles, California, on December 3, 2017.
                      IO
                      11
                      12
                           C/2~<:X~
                           Signature of Declarant
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
-C::..~,
 ,.:::..::-,                                                          Page6
  . ,..
,-~;~::,
er.,                                                                                                       Declaration
  "''•·
I-,.),                                                             PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001021
,.;it::,
J.,r.,"!'.

,_;:..::::-,
                                      •                                          •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 118 of 636 Page ID
                                                #:6275




                   1                      DECLARATION OF SONIA SALAZAR-ZAVALA

                   2   I, Sonia Salazar-Zavala, declare as follows:
                   3
                   4      I. I am over 18 years of age. My business address is 3520 Motor Ave, Los Angeles,
                   5          CA 90034. If called and sworn as a witness, I could and would competently testify to

                   6          the following based on personal knowledge:
                   7
                   8      2. I am employed as a full~time elementary school teacher for the Los Angeles Unified
                   9          School District ("LAUSD") at Palms Elementary School ("Palms"). I began teaching
                  10          at Palms in August of 201.l. Prior to teaching at Palms, I taught at Crescent Heights
                  11          Magnet School for two years, then I taught as a substitute teacher for LAUSD for
                  12          four years. Two of those years were as a long-term· substitute for Palms Elementary.
                  13
                  14      3. I attended college at California State University, Long Beach. I majored in Liberal
                  15          Studies and earned a Bachelor of Arts, Liberal Studies and a Multi-Subject Teaching
                  16          Credential in 2006. Additionally, I possess a Medical Assistant Certificate, and a
                  17          Medical Terminology Certificate.
                  18
                  19      4. Palms students are in Pre-Kindergarten through Fifth grade classes. Our school day
                  20          begins at 8:10 every morning and ends at 2:33 every Monday, Wednesday,
                  21          Thursday, and Friday. Every Tuesday, students are dismissed at 1:33 P.M.
                  22
                  23      5. I currently teach a class of 23 children in Kindergarten. The children in my class are
                  24          boys and girls ages 5 and 6. Of my 23 students, 3 of them have disabilities, and three
                  25          other students are undergoing observations and evaluations for the possibility o
                  26          having a disability. Listed by number, the following students have the followin
                  27          disabilities and require the following accommodations to learn and participate
                  28          effectively in class:
~!L,":,                                                           Page 1
..~~:.i:
 .....
,~;;;,
,~r:,                                                                                                  Declaration
1-,.,.:,
                                                               PALMS ELEMENTARY /OBJECTORS EXHIBITS: 001022
•~:r::,
J,t,.k.
,_;,,:,
                                     •                                             •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 119 of 636 Page ID
                                                  #:6276




                     1
                     2    a) Students #1, #2 and #3: Each of these three students has a speech disability.
                     3       Each student needs to listen carefully to the teacher to learn how to speak well and
                     4       the teacher needs to be able to listen to each student and try to understand each
                     5       student's speech to translate what each student is trying to say.
                     6
                     7    b) Students #4 and #5: Both of these students are being tested                for a speec.
                     8       disability. Each student needs to listen carefully to the teacher to learn how to speak
                     9       well and the teacher needs to be able to listen to each student and try to understand
                    10       each student's speech to translate what each student is trying to say.
                    11
                    12    c) Student #6: This student is being observed and evaluated for a speech disability
                    13       and a possible diagnosis on the Autistic Spectrum. Loud noises startle him, he also
                    14       needs quiet time for one-to-one mini-lessons, and he easily gets distracted by noises.
                    15
                    16    6. All of my students are English Language Learners. They are students that need
                    17       additional lessons to be able to understand and learn English. I have some students
                    18       that respond using some words in Spanish and I help them translate the words into
                    19       English. A quiet and calm environment is needed for my class to learn and achieve
                    20       their educational their goals as well as keep pace with grade-level standards.
                    21
                    22    7. Every student of mine plays on the kindergarten playground area, which shares a
                    23       fence-line with the 3568 Motor Avenue construction area. From my observations,
                    24       students from my classroom and students from other classrooms (Kindergartners and
                    25       Pre-Kindergarten DHH Students) use the playground area to eat, to run, and to play.
                    26       The students touch the tables, the benches, and the playground equipment (balls,
                    27       tricycles, playhouse, and apparatus). Students also sit and roll on the floor like· every
                    28       child does when they are playing and having fun.
...:;~,
,;!~=,
                                                                  Page2
.,.;:L;-,
,:.n,
                                                                                                         Declaration
  "'•·
"···''                                                        PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001023
,;:~,
i.-•,,11'.

,,.~:,,=,
                                   •                                          •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 120 of 636 Page ID
                                                #:6277




                   1
                   2    8. My Students and everything in the playground area will be exposed to the toxins that

                   3       will be released to the atmosphere during demolition, excavation and construction.
                   4       Students at Palms Elementary will be breathing the toxins and touching them. Toxins

                   5       will fall on their food and drinks. Students will be in danger of getting sick and

                   6       dying. The toxins that the students will be exposed to are toxins that cause cancer

                   7       and breathing problems.
                   8
                   9    9. Not only will students from Palms Elementary be exposed to toxins which can lead
                  10       to death - they will also be suffering from the loud noises during the demolition and
                  11       the construction. Palms Elementary Schoo] serves students with Hearing Disabilities.
                  12       These children were born with a disability and given the gift to hear. Some students

                  13       are just learning how to use the gift of hearing. The students have hearing devices
                  14       implanted in their ears and head. The sounds are amplified to help them to hear.
                  15       These poor and innocent children. will be suffering from headaches and not even
                  16       know how to transcribe what they are going through because most cannot speak
                  17       clearly. They cannot _speak clearly because they are learning how to use the implants
                  18       and are just learning what words are and how to communicate.
                  19
                  20    10. From what I have read, I understand that the 3568 Motor Ave construction project
                  21       will release emissions into the air containing PM2.5 and PMIO particulate matter,
                  22       nitrogen oxide gases, reactive organic gases, 'fugitive dust,' and other toxic
                  23       substances. I am extremely concerned for my students and their health, as well as my
                  24       own.
                  25
                  26    11. I have only been informed about the project late in the month of November 2017.
                  27       Prior to late November, teachers including myself, were not informed about the
                  28
.~~:                                                          Page3
~:,::,

,~~::,
er:,                                                                                               Declaration
 .....
!',-.;,                                                    PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001024
,,;;~::,
,,,..,,_
,~:,:,
                                                                                   •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 121 of 636 Page ID
                                                 #:6278




                    1         project. We, teachers, were never given the opportunity to object to, or vote against,

                    2         the project. Everything has been hidden from us and the community.
                    3
                    4      I declare, under penalty of perjury under the laws of the State of California, and the
                    5   United States of America, that above statement is true and correct, and that this declaration
                    6   was executed in the County of Los Angeles, California, on December 3rd, 2017.
                    7
                    8
                    9
                        2Cf'::- ,. 5 J c.3
                        Signature of Declarant
                                                           Cv..   -2Ci~ ,I  c;__


                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
 c;::,,                                                            Page4
,.:~~
-~::,,
er::                                                                                                    Declaration

.......,,                                                      PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001025
 4li::":
~•-"'·
 ,:~=·
- - - - - - - - - - - - - - - -




                                                ·•                                          •
                      Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 122 of 636 Page ID
                                                           #:6279




                                                         DECLARATION OF KRISTEN A. WARD
                              2   l, Kristen A. Ward declare as follows:
                              3
                              4      1. I am over 18 years of age. My business address is 3520 Motor Ave, Los Angeles,

                              5         CA 90034. If called and sworn as a witness, l could and would competently testify to
                              6         the following based on personal knowledge:
                              7
                              8      2. 1 employed as an elementary school teacher for the Los Angeles Unified School
                              9         District at Palms Elementary School ("Palms"). I began teaching at Palms on August
                             10          14, 2017. For the past three years I have also provided speech, listening, and
                             11         language one-on-one family services at No Limits for deaf children. Prior to teaching
                             12         at Palms. I taught   at Melrose Elementary Magnet for five years and Southern Ohio
                             13         Educational Service Center- Region 14 Hopewell for five years.
                             14
                             15      3. I attended college at Vanderbilt University majoring in Special Education: Deaf and
                             16         Hard of Hearing and Elementary Education and earned a Bachelor of Science degree
                             17         in the year 2006. l earned a Masters degree in the field of Special Education: Dea
                             18        · and Hard of Hearing from the University of San Diego in the year 2012.
                             19         Additionally, I received a professional certjfication and/or license for Parent
                             20         Education and Training certification through the University of California Los
                             21         Angeles in 2016. J am currently working toward my National Board Certification
                             22         and Character Education De,·elopment certificate through the University of San
                             23         Diego. I hold the following credentials in the state of California: Education
                             24         Specialist Instruction Credential for deaf and hard of hearing (with authorization in
                             25         Autism Spectrum Disorder and English Learner) and my Multiple Subject Teachmg
                             26         Credential.
                             27
                             28
        -C:D,
        .(:,:::o,
                                                                              Page 1
         "•·
        ,,!:-t>
        ,;~:.
        t,,.,.,,
                                                                           PALMS ELEMENTARY/ OBJECTORS EXHIBIYSbABlldl26
        r.;1r:;-:,
        i,,,,,'t.

        r,::,,:::o,
                                       •                                           •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 123 of 636 Page ID
                                                  #:6280




                            4. I currently teach a class of seven children in second and third grade. The children in
                      ...
                      ')
                               my class are boys and girls ages seven through nine years old. Of my seven students,
                      3        all of them have disabilities·. Listed by number, the following students have the
                      4        following disabilities and require the following curricular and environmental
                      5        accommodations to learn and participate effectively in class:
                      6
                      7     a) STUDENT #1: STUDENT #1 is an 8.3 year-old girl in the third grade. She was
                      8        diagnosed with a bilateral profound sensorineural auditory neuropathy at
                      9        approximately 6 months. She was implanted with two cochlear implants on 10/3/11,
                    10         at 2 years, 1 month. Thus making her hearing age 6 years, 2 months. She currently
                    11         wears two Nucleus 6 Cochlear Implants. STUDENT #1 has attended a special day
                    12         Listening and Spoken Language Deaf and Hard of Hearing program since preschool.
                    13         She also receives weekly services from Los Angeles Unified School System's
                    14         educational audiologist and Speech and Language Pathologist. She receives
                    15         additional audiology and auditory verbal therapy outside of school. STUDENT #J
                    16         receives the following accommodations: Cochlear Implants, FM system/ classroom
                    17         amplification; preferential seating in close proximity to speaker and/or learning
                    18         activity; smalJ group instruction; obtain student's attention prior to speaking;
                    19         auditory first input; gestural cues when necessary; acoustic highlighting; adult
                    20         language models; reduced auditory distractions/ background noise, extended time
                    21         when necessary; additional practice; clear modeling, step-by-step phrasing,
                    ?')
                    -'-       rephrasing, repetition, and claiification of oral infonnation, instructional materials,
                    23        and directions; instructions and test questions read aloud; pre/ post teaching; explicit
                    24         vocabulary and language instruction; frequent checks for understanding; realia and .
                    25        visual aids; visual supplements (interactive whiteboard, document reader, speakers,
                    26        charts, picture vocabulary lists, outlined lectures); peer note taker; captioning;
                    27        frequent listening breaks. For aJt curriculum and assessments that require STUDENT
                    28
ac.
..~:,:i,
  ....   ~
                                                                  Page 2
i:;:r,,
.r~r·:-.

),,,,.>                                                        PALMS ELEMENTARY/ OBJECTORS EXHIB11Sh881LQ27
.,.;H::i
1,.-1,J:f.

,;.,,::i,
                                             •                                          •
                     Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 124 of 636 Page ID
                                                          #:6281




                                     # I to respond to audio/listening stimuli, STUDENT #1 will have access to hearing
                             2       and/or amplification technology as appropriate. STUDENT #1 received a "Review
                             3       Three. Year Evaluation" in October, 2017. According to The Test of Auditory
                             4       Comprehension, administered on October 6, 2017, STUDENT #J was not able to
                             5       comprehend a 7-10 sentence story containing simple. compound and ·complex
                             6       grammatical structures in a quiet environment. This student is a level 1, beginner,
                             7       English language learner. Based upon my experience and observations of STUDENT
                             8       # l, the ongoing noise and distraction of a construction project just 5 yards from our
                             9       classroom windows would severely disrupt and compromise, her social and
                            10       educational development for the duration of the construction project. Amplification
                            11       devices are effective in educational environments wherein noise can be controlled.
                            12       For example, ongoing noise sources such as air conditioners must meet certain
                            13       dampened sound requirements. As an accommodation for STUDENT # l, and all the
                            14       students in my classroom, we have carpets on our classroom floor, fabric on the,
                            15       walis, and a drop ceiling to minimize sound reverberation. Acoustic interruptions/
                            16       background noise wil) make it difficult for STUDENT #I to listen and comprehend
                            17       critical infonnation when masked by background noise. This will cause her to miss
                            18       important academic infonnation due to distractibility and her ability to comprehend
                            19       the lessons through background noise.
                            20    b) STUDENT #2: STUDENT #2 is an 8. 7 year old boy in the third grade. He was
                            21       diagnosed with a bilateral moderate to profound sensorineural hearing loss. He
                            22       received amplification for the first time in Kindergarten around January of 2014. a~
                            23       approximately 5.4 years old. Thus making his hearing age, approximately 3. IO years.
                            24       He currently wears two hearing aids. Aided test results completed at House
                            25       Children's Center in August 2016 with STUDENT_#2's Phonak Sky Q50 UP hearing
                            26       aids were in the mild to moderate range of hearing loss. STUDENT #2 has attended
                            27       a special day Listening and Spoken Language Deaf and Hard of Hearing program
                            28
        C:~,
        .,::~::-,
          •   ..                                                        Page 3
        v.;it:~,
        .,:]J·:;


        ·h, ..:,                                                     PALMS ELEMENTARY/ OBJECTORS EXHIBl"fSi:ea&Q28
        f'_!it,.t.
        1-r•""·
        ~ti::'>


'   I
                                    •                                            •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 125 of 636 Page ID
                                                 #:6282




                            since January 2014. He also receives weekly services from Los Angeles Unified
                    ..
                    ")
                            School System's educational audiologist, auditory verbal therapist, and Speech and
                    3       Language Pathologist. He receives ouiside audiology services. STUDENT #2
                    4       receives the following accommodations: Hearing aids, FM system, captioning,
                    5       specialized seating arrangements, obtain student's attention prior to speaking,
                    6       reduced auditory distractions, realia, extra time, rephrasing information and
                    7       directions, check for understanding, visual supplements        (interactive whiteboard,
                    8       document reader, speakers, charts, vocabulary lists, outlined lectures), peer note
                    9       taker, frequent listening breaks, extra time when needed, step-by-step directions,
                   10       instructions and test questions read aloud. pre/post teaching. adult language models,
                   11       explicit vocabulary and language instruction. STUDENT #2 received a "Review
                   12       Three Year Evaluation" in March of 2017. He received assessments in listening,
                   13       language, speech, and overall academics using the following test: The Test o
                   14       Auditory Comprehension, (TAC), Kaufman Test of Educational _Achievement 3rd
                   15       Edition (KTEA-3), One Word Receptive Picture Vocabulary Test (OWRPVT), One
                   16       Word Expressive Picture Vocabulary Test (OWEPVT). The TAC was administered
                   17       1/23/17, STUDENT #2 was unable to comprehend speech phrases containing 4
                   18       critical elements (i.e. I saw the orange car and large cat). According to the
                   19       OWRPVT, he received an age equivalence of 3.0 years o]d. He received a score o
                   20       2. J years old on the expressive vocabulary test. According to the KTEA-3 he
                   21       received the grade equivalence of <PK.O in both Oral Expressions and Listening
                   22       Comprehension. He is also an English language learner. According to last year's
                   23       California English Language Development Test scores, STUDENT #2 received a
                   24       score of 1- Beginner. Based on my experiences, the student's hearing loss, and test
                   25       scores provided above, STUDENT #2 will have a very difficult time hearing with
                   26       background noise and distraction. STUDENT #2 is a hard working student and tries
                  27       · his best; however, his hearing loss, language and listening delays make it difficult for
                  28
-~O:
,...;:~c,
  ""•·
                                                                 Page4
,._;;c~;
c.r:,
 ,-...;,                                                     PALMS ELEMENTARY/ OBJECTORS EX_HIBll'StOOILQ29
...;;~~'
w,,.,r.
~~::,
                                     •                                         •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 126 of 636 Page ID
                                                  #:6283




                             him to accurately hear and comprehend spoken language without a quiet
                     2       environment. Based upon my experience and observations of STUDENT #2, the
                     3       ongoing noise and distraction of a construction project just 5 yards from our
                     4       classroom windows would severely disrupt and compromise his social and
                     5       educational development for the duration of the construction project. Acoustic
                     6       inteJTUptions/ background noise will be amplified through his hearing aids and make
                     7       it impossible for him to listen and discern which sounds are voices and information
                     8       that needs to be processed from unimportant noise. As a fairly new listener. these
                     9       tasks are already difficult for him. His hearing loss makes listening, focusing, and
                    10       comprehending the information presented throughout the day more difficult which
                    11       causes listening fatigue. As STUDENT #2 becomes increasingly exhausted he will
                    12       miss more infommtion. affect his memory reca11, and retention. Additional
                    13       background noise due to construction will cause him to tire earlier in the day. This
                    14       will cause him to miss important academic information due to his lack of attention,
                    15       distractibility, and fatigue.
                    )6    c) STUDENT #3: STUDENT #3 is a 7.2 year old girl in the second grade. She was
                    17       diagnosed with severe to profound sensorineural hearing loss in the right ear and a
                    18       profound sensorineural hearing loss in the left ear. Sbe received a cochlear implant
                    19       on her left ear in March 2012 at the House Ear Institute CARE Center, at
                    20       approximately 1.5 years old. Thus making her hearing age, 5 years. 8 months. She
                    21       currently wears a Nucleus 5 cochlear implant. STUDENT #3 has attended Palm's
                    22       special day Listening and Spoken Language Deaf and Hard of Hearing program for
                    23       the past two years. She also receives weekly services from Los Angeles Unified
                    24       School System's educational audiologist, auditory verbal therapist, and Speech and
                    25       Language Pathologist. She receives outside audiology services. She has been in and
                    26       out of foster care since she was approximately 3 years old. She is currently living
                    27       with her grandmother and 1 of 3 siblings. According to Grandmother, STUDENT #3
                    28
,S".;;::,,
,~;,=·
  ~   ..                                                        Pages
,.-;;t:~,
,:;r-,
  ~· ..
i-.,_:,                                                      PALMS ELEMENTARY/ OBJECTORS EXHIBl"ISl:8Baa30
1',:;if.:,
~-"·
,._:;,::,
                                       •                                          •
              Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 127 of 636 Page ID
                                                   #:6284




                              has been diagnosed with Post Traumatic Stress Disorder (PTSD), Attention Deficit
                      2       Hyperactivity Disorder (ADHD), and Anxiety Attachment disorder. She is not taking
                      3       medicine for her ADHD. She receives counseling and additional services through
                      4       California    Children     Services.     STUDENT.   #3    receives    the   following
                      5       accommodations: Preferential setting, checking for understanding, acoustically
                      6       appropriate setting. Based upon my experience and observations of STUDENT #3,
                      7       the ongoing noise and distraction of a construction project just 5 yards from our
                      8       classroom windows would severely disrupt, if not totally compromise, her social and
                      9       educational development for the duration of the construction project. Acoustic
                     10       interruptions/ background noise will be amp1ified through her cochlear implant and
                     11       increase difficulty level for her to hear and comprehend important infonnation. Not
                     12       only will the construction project affect her ability to hear ·and listen to classroom
                     13       instruction but STUDENT #3 often exhibits hyperactivity, attention and focus
                     14       difficuJties, off-task behaviors, and tantrums. STUDENT #3's academics are
                     15       impeded by her hearing loss, PTSD and ADHD. She is easily distracted and requires
                     16       consistent redirecting. She becomes distracted by her peers, outside events, noises,
                     17       her emotions, and exhaustion. She has difficulty with authority and social emotional
                     18       skills. STUDENT #3 occasionally has tantrums. which last approximately 30-45
                     19       minutes when she becomes too overwhelmed. Her tantrums are typicaJ1y brought on
                     20       by changes in her schedule or home situations. Her hearing loss, PTSD, and ADHD
                     21       make listening, focusing, and comprehending the information presented throughout
                     22       the day more difficult which causes her to experience listening fatigue. Listening
                     23       fatigue increases the likelihood of STUDENT #3 experiencing a tantrum. Additional
                     24       background noise due to construction will cause her to tire earlier in the day. This
                     25       will cause her to miss important academic infonnation due to her lack of attention,
                     26       distractibility, and emotions.
                     27
                     28
....;;c:,
r,::.i:;:-,
  "'•·
                                                                     Page6
,:1e:,
-,:;.r..,
  ~   ..                                                       PALMS ELEMENTARY/ OBJECTORS EXHIBl'l&bAQILQ31
r,,._:,
,-;;p,
J--".•~-
c~•
                                   •                                           •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 128 of 636 Page ID
                                                #:6285




                         d) STUDENT #4: STUDENT #4 is an 8.9 year old girl in the second grade. STUDENT
                   2       #4 's main diagnosis is ..Other Health lmpainnents". STUDENT #4 has a rare
                   3       disorder which causes the following: intellectual delays, vision problems, hearing
                   4       loss, sensory sensitivity, aggressive behavior, social difficulties, and oppositional
                   5       defiance. STUDENT #4 has moderate to severe hearing loss at the right ear and
                   6       moderately-severe loss at the left ear. She wears two Phonak Q50m 13 hearing aids.
                   7       STUDENT #4 has attended a special day Listening and Spoken Language Deaf and
                   8       Hard of Hearing program since August 2017. Prior to this placement she was in an
                   9       unspecified special day classroom. She also receives weekly services from Los
                  10       Angeles Unified School System's educational audiologist, Speech and Language
                  lI       Pathologist, and Occupational Therapist. She is currently being evaluated for
                  12       adaptive physical education and physical therapy. She uses assistive technology, a
                  )3       keyboard for writing.    She receives outside audiology services. STUDENT #4's
                  14       accommodations include: FM system, small group instruction, repetition, natural
                  15       gesture cues, modeling, additional practice. Clear modeling of correct sounds and
                  16       positive reinforcement for attempting to produce correct sounds and expanded
                  17       utterances. Adult language opportunities to practice expressing ideas and feelings in
                  18       daily routines, preferential seating in cJose proximity to speaker and/or learning
                  19       activity. Repetition of all instructional material and directions; use of realia and
                  20       visual aids; classroom amplification; prompting; cuing; repetition and clarification o
                  21       oral infonnation: frequent checks for understanding; extended time for tasks;
                  22       acoustic highlighting, auditory-only input, and a reduction in background noise when
                  23       p_ossible. For all curriculum and assessments that require STUDENT #4 to respond
                  24       to audio/listening stimuli. STUDENT #4 will have access to hearing and/or
                  25       amplification technology as appropriate.        Based upon      my ex.perienc.e and
                  26       observations o.f STUDENT #4, the ongoing noise and distraction of a construction
                  27       project just 5 yards from our classroom windows would severely disrupt, if not
                  28
.;;,c,
.,;~,:
 .....                                                         Page?
,:it.~,
,;n,

~   ..:,                                                   PALMS Elf!"'ENTARY / OBJECTORS EXHIBll'StGaW2
v;;~:,
1,<t,lr.

,::.::,
                                    •                                           •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 129 of 636 Page ID
                                                 #:6286




                    1       totally compromise, her social and educational development for the duration of the
                    2       construction project. Acoustic interruptions/ background noise will be amplified
                    3       through her hearing aids and make it impossible for her to listen and discern which
                    4       sounds are voices and information that needs to be processed from unimportant
                    5       noise. Not only will the construction project affect her ability to hear and listen to
                    6       classroom instruction but STUDENT #4 often exhibits aggressive and oppositional
                    7       behaviors when she experiences change, loud noises, frustration, when working
                    8       independently, and when she is tired. She is easily distracted and has difficulty with
                    9       authority. Her hearing loss makes listening, focusing, and comprehending the
                   10       information presented throughout the day more difficult which causes her to
                   11       experience listening fatigue. As STUDENT #4 becomes increasingly exhausted the
                   12       likelihood of her exhibiting aggressive behaviors and oppositional defiance increase
                   13       drastic~Jly. Additional backgroW1d noise due to construction will cause her    to tire
                   14       earlier in the day. This will cause her to mis·s important academic information due to
                   15       her l~ck of attention, distractibi)ity, and emotions. Moreover, amplification of sharp
                   16       unexpected sounds are painful for her due to her sensory sensitivity.
                   17    e) STUDENT #5: STUDENT #5 is a 9.7 year old girl in the third grade. She has a
                   18       moderate rising to mild conductive hearing loss at the left ear and a severe to
                   19       moderate conductive loss at the right ear. STUDENT #5 has right ear microtia and
                   20       atresia and had outer ear surgery in November 2013. STUDENT #5 uses a Bone
                   21       Anchored Hearing Aid, BPJ 00 on a softband and has used a Phonak Bolero behind-
                   22       the-ear hearing aid at the left ear since December 2015. STUDENT #5 has attended a
                   23       special day Listening and Spoken Language Deaf and Hard of Hearing program
                   24       since preschool. She also rec-eives weekly services from Los Angeles Unified School
                   25       System's educational audiologist and Speech and Language Pathologist. She
                   26       receives outside audiology services. STUDENT #5 receives the following
                   27       accommodations: Hearing aid, bone conductive hearing aid, FM system, captioning,
                   28
~i::1
~~=t                                                           ·page 8
 .....
,;~):
~;n.
 .....
......),                                                    PAL~S ELEMENTARY/ OBJECTORS EXHIBl?S~ILQ33
r.;l~:.'l
k~-
,;;,:,\,
                                      •                                         •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 130 of 636 Page ID
                                                  #:6287




                              specialized seating arrangements, obtain student's attention pnor to speaking,
                     2        reduced auditory distractions, realia, extra time, rephrasing infmmation and
                     3        directions, check for understanding, visual supplements (interactive whiteboard,
                     4        document reader, speakers, charts, vocabulary lists, outlined lectures), peer note
                     5        taker, frequent listening breaks, step-by-step directions, instructions and test
                     6.       questions read aloud, pre/post teaching, adult language models, explicit vocabulary
                     7        and language instruction. STUDENT #5 received a "Review Three-Year Evaluation"
                     8        in April of 2017. She was assessed using The Test of Auditory Comprehension
                     9        (TAC), Kaufman Test of Educational Achievement 3 rd Edition (KTEA-3), and the
                    10        One Word Receptive Picture Vocabulary Test (OWRPVT). On the TAC, STUDENT
                    11        #5 was not ·able to comprehend a 7-10 sentence story containing simple, compound
                    12        and complex grammatical structures in a quiet environment, one-on-one. On the
                    13        OWRPVT, STUDENT #5 received an age equivalence of 5.6 years. She received a
                    14        score of <PK.0 in Oral Expressions and PK. t in Listening Comprehension on the
                    15 .      KTEA-3. Based upon my experience and observations of STUDENT. #5, the
                    16        ongoing noise and distraction of a construction project just 5 yards from our
                    17        classroom windows would severely disrupt, if not totally compromise, her social and
                    18        educational development for the duration of the construction project. Acoustic
                    19        interruptions/ background noise will be amplified through her bone conductive
                    20       hearing aid and hearing aid, which will make it difficult for her to Listen and
                    21       comprehend academics. This will cause her to miss important academic infonnation
                    22       due to distractibility.
                    23     0 STUDENT #6: STUDENT #6 is an 8.2 year old gir1 in the third grade. STUDENT
                    24       #6 was initially diagnosed with hearing loss May 2012 at 2 years 8 months. She
                    25       received a Nucleus 6 cochlear implant for her right ear in March 2014 at
                    26       approximately 4.6 years old. She has a severe hearing Joss in her left ear in which
                    27       she wears a hearing aid. Thus making her hearing age, approximately 3. 9 years old.
                    28
~L~
.;;:.,:,,,
  ~   ..                                                        Page 9
.,!;t:~,
,:;:t;,

,.,_,                                                        PALMS ELEMENTARY/ OBJ~CTORS EXHIBltsb8BIL004
,:;ir,,
l,r.,11',

~::,
                                     •                                             •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 131 of 636 Page ID
                                                  #:6288




                             STUDENT #6 has attended a special day listening and Spoken Language Deaf and
                     2       Hard of Hearing program since 2014. She also receives weekly services from Los
                     3      . Angeles Unified School System's educational audiologist and Speech and Language
                     4       Pathologist. She receives outside audiology services and auditory verbal therapy. As
                     5       far as I know, STUDENT #6 is receiving counseling through an outside source due
                     6       to behavior issues at home and attention difficulties. STUDENT #6 is a level 1-
                     7       beginner English language )earner.          STUDENT #6 receives the folio.wing
                     8       accommodations: FM system, CI, hearing aid, small group instruction, modeling,
                     9       additional practice. Clear modeling of correct sounds and positive reinforcement for
                    10       attempting to produce correct soW1ds and expanded utterances. Adult language
                    11       opportunities   to practice expressing ideas and feelings in daily routines, preferentiaJ
                    12       seating in close proximity to speaker and/or learning activity. Repetition of all
                    13       instructional material and directions; use of realia and visual aids; adult language
                    14       modeling; classroom amplification; prompting; cuing; repetition and clarification o
                    15       oral infonnation; frequent checks for understanding; extended time for tasks;
                    16       acoustic highlighting, auditory-only input first, gesture cues when needed, and a
                    17       reduction in background noise. For all curriculum and assessments that require
                    18       STUDENT #6 to respond to audio/listening stimuli, STUDENT #6 will have access
                    19       to hearing and/or amplification technology as appropriate. Based upon my
                    20       experience and observations of STUDENT #6, the ongoing noise and distraction of a
                    21       construction project just 5 yards from our classroom windows would severely
                    22       disrupt, if not totally compromise, her social and educational development for the
                    23       duration of the construction project. Acoustic interruptions/ background noise will be.
                    24       amplified through her bone conductive hearing aid and hearing aid, which will make
                    25       it difficult for her to listen and comprehend academics. This will cause her to mis$
                    i6       important academic information due to distractibility. STUDENT #6 has difficulty
                    27       focusing on her assignments and active listening. She is easily distracted. The
                    28
 r.;:J~,
 ,.::.=,
  .,.                                                             Page 10
 ,;!::::
 ,::.r~
-.........                                                     PALMS ELEMENTARY/ OBJECTORS EXH1Bltsta8Sdl35
 4;t::,
 k·•"'·
.,,:~:.:,
                                       •
              Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 132 of 636 Page ID
                                                   #:6289




                               additional noise from the construction project will make it more difficult for her to
                      ,.,
                      ,_       complete her work and comprehend academics within the classroom.
                      3     g) STUDENT #7: STUDENT #7 is a 7.1 J year old boy in the second grade. He has a
                      4        mild to moderate sensorineural hearing loss in the right ear and a moderate
                      5        sensorineural hearing loss in the left ear. His initial JEP was held on October 2, 2014,
                      6        at approximately 4.9 years. He currently wears two Oticon Sensei Pro BTE bearing
                      7        aids. STUDENT #7 has attended a special day Listening and Spoken Language Dea
                      8        and Hard of Hearing program since 2014. He also receives weekly services from Los
                      9        Angeles Unified School System's educational audiologist and Speech and Lan~age
                     10        Pathologist. He receives outside audiology services and speech and language
                     11        services. STUDENT #7 receives the following accommodations: Hearing aids, FM
                     12        system/ classroom amplification; preferential seating in close proximity to speaker
                     13        and/or learning activity; small group instruction; obtain student's attention prior to
                     14        speaking, auditory first input, gestural cues when necessary; acoustic highiighting,;
                     15       adult language models; reduced auditory distractions/ background noise, extended
                     16       time when necessary; additional practice; clear modeling, step-by-step phrasing,
                     17       rephrasing, repetition, and clarification of oral information. instructional materials,
                     18       and directions; instructions and test questions read aloud; pre/ post teaching , explicit
                     19       vocabulary and language -instruction; frequent checks for understanding; realia and
                     20       visual aids, visual supplements (interactive whiteboard, document.reader, speakers,
                     21       charts, vocabulary lists, outlined lectures); peer note taker, captioning; frequent
                     22       listening breaks. For all curriculum and assessments that require STUDENT #7 to
                     23       respond to audio/listening stimuli, STUDENT #7 will have access to hearing and/or
                     24       amplification technology as appropriate. STUDENT #7 received a .. Review Three-
                     25       Year Evaluation" in October of 2017. He was assessed using the Test of Auditory o
                     26       Comprehension (TAC), Kaufman Test of Educational Achievement 3rd Edition
                     27       (KTEA-3), One Word Receptive Picture Vocabulary Test (OWRPVT), One Word
                     28
-1~t·:,
,~~.
 ""'•·
                                                                   Page 11
r.::lD•
en.
.... _,,                                                        PALMS ELEMENTARY/ OBJECTORS EXHIBll:&tA&dd136
1:,":;~=~·
~ .... '!',


,;;,::o,
                                    •                                            •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 133 of 636 Page ID
                                                #:6290




                            Expressive Picture Vocabulary Test (OWEPVT).            When a~ministered the TAC,
                   2        STUDENT #7 was not able to comprehend speech phrases containing four critical
                   3        elements (show me the 'broken ... aitplane ... and new ...shoes'). He received a score o
                   4        <PK.O on Oral Expressions and Listening Comprehension on the KTEA-3 in a quiet
                   5        environment. On the OWRPVT he received an age equivalence of 4.2 years and 3.6
                   6        years on the OWEPVT. STUDENT #7 is also a level 1, beginner, English Language
                   7        learner. Based upon my experience and observations of STUDENT #7, the ongoing
                   8        noise and distraction of a construction project just 5 yards from our classroom
                   9        windows would severely disrupt bis social and educational development for the
                  10        duration of the construction project. Acoustic interruptions/ background noise will be
                  11        amplified through his hearing aids and make it impossible for him to listen and
                  12        discern which sounds are voices and infonnation that needs to be processed from
                  13        unimportant noise. Not only will the construction project affect his ability to hear
                  14        and listen ~o classroom instruction but STUDENT #7 exhibits signs of sensory
                  15        sensitivity to noise. He is easily distracted by outside sources increasing the
                  16        likelihood of off-task behaviors.
                  17
                  18     5. AdditionaJly, I, Kristen A. Ward, the special day class Listening and Spoken
                  19        Language teacher have allergies, Attention Deficit Hyperactivity Disorder (ADHD)
                  20       and asthma. I currently take daily medication for my ADHD; however, even
                  21       medicated it is difficult for me to focus on tasks and stay organized without
                  22        becoming distracted. I am easily distracted by loud or novel noises. This makes it
                  23       extremely difficult for me to focus on the task at hand. As the teacher, J have the
                  24       most important job. I need to be focused with limited outside distractions so I can
                  25       provide my students with the best education I can.
                  26
                  27
                  28
<:Di
r,;~,                                                             Page 12
 "'•·
,~i,,
,~i~,
 . ,..                                                          PALMS ELEMENTARY/ OBJECTORS EXHIBit&ta,illhQ37
~-...,.
,;~;',
J.,...k,

C,J:i:
                                  •                                            •
         Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 134 of 636 Page ID
                                              #:6291




                      6 .. My asthma will be badly impacted by the cons~ction project. As an adult, my
                 2        asthma is triggered by allergies, dust, weather changes, and illness. I was diagnosed
                 3        with severe asthma at approximately 6 months due to pneumonia. 1 have been
                 4        hospitalized several times due to my asthma. I am concerned that with all the debris,
                 5        dust, and other chemicals floating around it will trigger my asthma. It will be very
                 6        difficult for me to teach if J am having difliculty breathing or become ill.
                 7
                 8     7. My classroom touches the property line of the 3568 Motor Ave construction site.
                 9        Students from my class, as weJl as other classes, have their recess/play times on the
                10        open-air playground which is within a few yards of that construction site. In my
                11        observation, the children run, play and inhale rapidly and heavily when on the
                12        playground.
                13
                14     8. The construction project will affect the learning environment and school. The
                15        building will shade the entirety of the Kindergarten play yard as well as many other
                16        buildings. The seven story building will have windows looking down on the students
                17        play areas - creating safety and security issues. Moreover. it is already difficult to
                18        find parking with the community especially on Wednesdays and Thursdays when the
                19        city does street cleaning. Employees at Palm's Elementary are already forced to
                20        double park and block in coworkers. Traffic and parking will be worse.
                21
                22     9. From what I have read, I understand that the 3568 Motor Ave construction project
                23        will release emissions into the air containing PM2.5 and PM l O particulate matter,
                24        nitrogen oxide gases, reactive organic gases, ·fugitive dust,'· and other toxic
                25        substances. I am extremely concerned for my students; health, as well as my own.
                26
                27
                28
r.;l~~'
,;~:-,                                                        Page 13
 .,.,.
,.;;o,
;,r,,
~   ..;,                                                   PALMS ELEMENTARY/ OBJECTORS EXHIBl'f&t:&a!L:Q38
i:;;~:~
1-f,,-tr.
,,._;:_.:,
                                     •                                              •
         Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 135 of 636 Page ID
                                              #:6292




                   I      10.I only learned of the 3568 Motor Avenue construction project in the past several
                   2          days. I find it very unsettling, disgraceful, and manipulative that Pahns Elementary
                   3          teachers and parents were not notified about the construction project in advance. I do
                   4         not know how a company can decide, and be permitted, to build such a large project
                   5          in a residential area without taking into consideration the surrounding community.
                   6          There should have been environmental testing and opportunities for the community
                   7          to respond. This project was decided on without any thought about how it will affect
                   8         the students at Palms Elementary or the community.
                   9
                  IO          I declare, under penalty of perjury under the laws of the State of California, and the
                  11   United States of America, that above statement is true and correct, and that this declaration
                  12   was executed in the County of Los Angeles, Califomia, on December 3rd, 2017.
                  13
                  14
                  15   Signature of DecJarant
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                 24
                  25
                 26
                 27
                 28

                                                                 Page 14
. C:::':
  .r;;a:~,

   ,.:::L~                                                                                             Declaration
   ·7>
   ~-.)•
                                                               PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001039
   ~;,
   .,...,,,
   ,.~   ..
                                       •                                           •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 136 of 636 Page ID
                                                 #:6293




                    1                           DECLARATION OF SHINKAI KARZAI
                    2   I, Shinkai Karzai, declare as follows:
                    3
                    4      1. I am over 18 years of age. My business address is 3520 Motor Ave, .Los Angeles,

                    5          CA 90034. If called and sworn as a witness, I could and would competently testify to

                    6          the following based on personal knowledge:
                    7
                    8      2. I am employed as an elementary school teacher for the Los Angeles Unified School

                    9          District at Palms Elementary School ( 11Palms"). I began teaching at Palms on August

                   IO          of 2011. I have been an educator for LAUSD since August of 1998.
                   11
                   12      3. I attended college at UCLA majoring in Sociology and earned a Bachelor of Arts
                   13          degree in the year 1998. I have earned a Masters degree in the field of Public
                   14          Administration from USC in the year 2002. Additionally, I possess the following
                   15          professional certifications ancl/or licenses: Multi-subject Professional Clear Teaching
                   16          Credential.
                   17
                   18      4. Palms students are in pre-kindergarten through fifth grade classes. Our school day
                   19          begins at 8: 10 a.m. and ends at 2:33 p.m.
                   20
                   21      5. I currently teach a class of 28 - 33 children in grade 4. The children in my class are
                   22          boys and girls ages 9 through 10. I say 28 - 33 because students from two different
                   23          Special Education classes mainstream in my class for various parts of the day. A
                   24          total of 5 different students mainstream with me. The students who mainstream with
                   25          me are 2 students from the Special Day Class and 3 from the DHH (Deaf and Hard
                   26          of Hearing) class. In addition to the students who mainstream with me, two of my
                   27          students, have disabilities. Listed by number, the following students have the
                   28
~i!::,                                                             Page 1
.,,:>:;-,
  . ,....
.,.::;r.:,
v;(r.,,                                                                                                  Declaration
  .....                                                          PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001040
 t,,.,.:,
.,~t::,
 ~...ir.

 ,_::,:;-,
                                    •                                            •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 137 of 636 Page ID
                                                #:6294




                   1        following disabilities and require the following curricular and environmental

                   2        accommodations to learn and participate effectively in class:
                   3
                   4     a) STUDENT # 1: STUDENT # 1 is 9 years old and has a specific learning disability.
                   5        STUDENT #1 's disability was confinned on June of 2012. STUDENT #1 's specific

                   6        learning disability requires that he have the following accommodations; preferential

                   7        seating, refocusing, small group instruction, repetition and clarification of directions

                   8        and graphic organizers for writing, As I have worked with STUDENT # 1, I have
                   9        noticed that he gets distracted very easily and needs to be refocused often. The
                  10        construction noise will cause him to be very distracted and therefore hinder his
                  11        education.
                  12     b) STUDENT #2: STUDENT #2 is 10 years old. She has Specific Language
                  13        Impainnent. STUDENT #2's disability was confirmed on 2/10/2012. STUDENT
                  14        #2's specific language impairment requires that she have the following
                  15        accommodations; preferential seating, refocusing, small group instruction, repetition
                  16        and clarification   of directions and hands on materials for math as needed, In
                  17        STUDENT #2's case she has a lot of trouble completing tasks because she gets
                  18        distracted so easily. She has a lot of trouble with our normal day to day interruptions.
                  19        It will be extremely difficult for her to complete tasks with constant noise coming
                  20        from the construction site.
                  21     c) I also have 3 students from the DHH classroom that mainstream in my class for
                  22        various amounts of time during the day. I know that the noise will be very
                  23        detrimental to their learning.
                  24     d) In addition, I have 2 students from the Special Day Class that Mainstream with. I
                  25        know that the noise from the construction site will be very distracting and affect their
                  26        ability to access the curriculum.
                  27
                  28
-C,~~-                                                            Page2
.,.:;.::,
  ~   ..
.,,::D,
 ,::n,                                                                                                 Declaration -
h,•.:,                                                          PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001041
~o,
W'•""·
 ,.;;.::,
                                     •                                            •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 138 of 636 Page ID
                                                  #:6295




                     1    6. When I first heard of the 3568 Motor Avenue construction project my immediate

                     2       thought was that it is going to cause a tremendous amount of traffic during drop-o

                     3       and pick-up time. Traffic near and around the school is horrible in the morning. We
                     4       have a very small lot for teachers and there is no parking on campus for parents.

                     5       Parents have to park on the streets around the school. With a construction project o

                     6       this magnitude, our traffic congestion problems will be exacerbated. I really worry
                     7       about the safety of our students and their families. As I continued to think about this

                     8       project and learned more about the details, it became clear to me that the noise
                     9       during the school day was going to be another major problem. In my 19 years o

                    10       experience as an elementary school teacher, I have observed that external noise is
                    11       very detrimental to the learning process. Elementary age students are easily
                    12       distracted. A car honking, a helicopter flying overhead easily distracts my students
                    13       and I have to refocus their attention when that occurs. I know that the construction
                    14       noise will be very distracting and harmful to my students. All of the noise will
                    15       negatively impact their ability to access the curriculum and learn.
                    16
                    17    7. My classroom is less than 10 yards from the 3568 Motor Avenue construction site.
                    18       Students from my class, as well as other classes, have their recess/play times on the
                    19       open-air playground, part of which is immediately next to that construction site. My
                    20       class uses the space for Physical Education instruction. My class works in the garden
                    21       which is right behind my classroom and faces the construction project. I know that
                    22       the size of the project will increase shade and therefore limit natural light that comes
                    23       into my classroom. I will no longer be able to open my windows to get fresh air.
                    24       Stale indoor air can also cause serious health problems.
                    25
                    26    8. From what I have read, I understand that the 3568 Motor Ave construction project
                    27       will release emissions into the air containing PM2.5 and PMlO particulate matter,
                    28       nitrogen oxide gases, reactive organic gases, •fugitive dust,' and other toxic
-,:,:;~::,
,,!~::-,                                                          Page 3
  •..
I';~::;
c.n,                                                                                                    Declaration
h-••:,                                                        PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001042
,~:~::,
k<,,.I:!'.

,;,;.
                          •                                                 •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 139 of 636 Page ID
                                     #:6296




                         substances. 1 am extremely concerned for my students' heallh. as well as my own.
              2         This really worries me. As young children are very vulnerable to chemicals and dust.
              3          Our school has many students that have asthma and other respiratory problems and
              4          this will negatively impact 1heir health. It is hard for me to believe that a building
              5          tl1is size would be allowed next to an elementary school, let alone be allowed to be
              6          built during school hours. The safety and well-being of children and adults that work
              7         at the school should be of utmost concern and not the profits of a devdoper. We are
              8          not talking about a few months but two years! The proximity of the project to the
              9         school should be a major concern for City officials and any developer when
             10         considering the size of their building. I am hopeful that our City govemment will
             11          protect the students and staff at Palms Elementary. The disruption to our daily lives,
             12          the health risks and noise pollution this project brings to our community is not worth
             13          the profits any developer will make.
             14
             15         I declare, under penalty of perjury under the laws of the State of California, and the
             16   United States of America, that above statement is true and correct, and that this declaration
             17   was executed in the County of Los Angeles, California, o_n December 3rd, 2017.
             18
             19
             20   Signature of Declarant
             21
             22
             23
             24
             25
             26

             27
             28
                                                                Page4

                                                                                                  Declaration




                                                    PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001043
                                         •                                           •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 140 of 636 Page ID
                                                 #:6297



                   I                           DECLARATION OF MOLLY TEMPLE
                   2   I, Molly Temple, declare as follows:
                   3
                   4      1. I am over 18 years of age. My business address is 3520 Motor Ave, Los Angeles, CA
                   5         90034. If called and sworn as a witness, I could and would competently testify to the
                   6          following based on personal knowledge:
                   7
                   8      2. I employed as an elementary school teacher for the Los Angeles Unified School
                   9         District at Palms Elementary School ("Palms"). I began teaching at Palms in August
                  10          of 2012.
                  11
                  12      3. I attended college at the University of California, Los Angeles ("UCLA") majoring in
                  13          World Arts and Cultures and earned a Bachelor of Arts degree in the year 2011. I also
                  14          earned a Masters degree froi11 UCLA in the field of Education in the year 2013.
                  15
                  16      4. Palms students are in pre-kindergarten through fifth grade classes. Our school day
                  17         begins at 8:10 a.m. and ends at 2:33 p.m.
                  18
                  19      5. I currently teach a class of25 children in first grade. The children in my class are boys
                  20         and girls ages 6 through 7 years old.
                  21
                  22      6. I have several students who have environmental allergies from dust and debris. I also
                  23         have students who have asthma. The construction proposed would greatly affect the
                  24         health of these students. When a student needs to use their inhaler more often, they are
                  25         missing out on important learning time. When young children are unable to focus on
                  26         their work and learning due to their distracting and uncomfortable allergies, their
                  27          ability to access the curriculum, express themselves to their peers, and effectively
                  28         participate in the educational process is compromised.
                                                                  Page 1
.f'.;·-•.
,.~;.::,
  "'•·                                                                                                   Declaration
,;t:::
,~ri
  . ,..
-~,..:,                                                          PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001044
,:;-r::,
1.~•"'·
.,;;~.
                   l
                                                 #:6298
                                                                                     •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 141 of 636 Page ID




                   2     7. My c-lassroom is less than 20 yards from the 3568 Motor Ave construction site.
                   3        Students from my class, as well as other classes, have their recess/play times on the
                   4        open-air playground which is within a few yards of that construction site. In my
                   5        observation, the children nm, play and inhale rapidly and heavily when on the
                   6        playgrom1d.
                   7
                   8     8. From what I have read, I u:i1derstand that the 3568 Motor Ave construction project
                   9        wi1l release emissfons into the air containing PM2.5 and PMI 0 particulate matter,
                  10        nitrogen oxide gases, reactive organic gases, 'fugitive dust,' and other toxic
                  11        substances. I am extremely concerned for my students' health, as well as my own.
                  12
                  13     9. Students also fail, scrape their knees, roll on the ground, and play in the dirt in the tree
                  14        wells. The presence of particulates, dust and other toxins not only in the air, but also
                  15        that have settled on the ground, is a dangerous health risk for my students because they
                  16        will be making continued bodily contact with these materials over the course of the
                  17        demolition, excavation and construction-which I understand to be at least two years.
                  18
                  19     10. Four years ago, our school was given a grant to completely redo and install an outdoor
                  20        garden behind the kindergarten classrooms. This garden has been used as an important
                  21        place for hands on learning for all of our students. My students have been to the garden
                  22        several times. They have used the garden with their fifth grade reading- buddies,
                  23        watered and planted seeds, use it as a comfortable place to read and work, and also use
                  24        it as ~ place for scientific observation. The height of the proposed building at 3568
                  25        Motor Avenue would put that garden in complete shade and compromise its
                  26        functionality. This will eliminate the garden as a needed learning resource for ALL
                  27        students at Palms Elementary.
                  28
                                                                   Page2
'1~:-:,
,;.a::i,
                                                                                                           Declaration
.,::!::,
.,;:n
·t--•-~                                                          PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001045
,~t~
J.,,·•"'·
,,-;.-::,
                                        •                                             •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 142 of 636 Page ID
                                                 #:6299



                    1      I I .It is unfair for the teachers and parents to not have been informed of this project. We.
                    2         should have had timely and effective notice which informed us and allowed us to be
                    3         heard in this process. Leaving us out of the process shows a blatant disregard for our
                    4         community.
                    5
                    6         I decl::ire, under penalty of perjury under the laws of the State of California, and the
                    7   United States of America, that above statement is true and correct, and that this declaration·
                    8   was executed in the County of Los Angeles, California, on December 3rd, 2017.
                    9
                   10
                   II
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                  20
                   21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
                                                                    Page 3
 t~~=~·
.,;,.,,-
 "'•·                                                                                                      DeclaraUon
rj;:::,
,:;:n,
t-.-••,.                                                          PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001046
~~::,
1-,,.'!'.
,.:::,,,
                                       •                                            •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 143 of 636 Page ID
                                                 #:6300




                                                 DECLARATION OF AMY FRANCO
                    2   I, Amy Franco, declare as follows:
                    3
                    4      1. I am uver 18 years of age. My contact address is c/o: Orange Law Offices, P .C.,
                    5         3435 Wilshire Blvd., Suite 2910, Los Angeles, CA 90010. If called and sworn as a
                    6         witness, I could and would competently testify to the following based on personal
                    7         knowledge:
                    8
                    9      2. My sc•n A.D.G, is a student at Palms Elementary School, located at 3520 Motor Ave,
                   10         Los Angeles, CA 90034 ("Palms"). My child began attending school at Palms in the
                   11         year 2015. My child is 8 years old and is now in the 2nd grade, in Ms. Higashi's
                   12         class.
                   13
                   14      3. I am a member of the Palms Elementary Family Association and so is my child.
                   15
                   16      4. My child has been diagnosed with special needs or ailments and requires help to
                   17         learn and participate in class. My child has congenital bilateral hearing loss,
                   18         requiring the use of hearing aids. A.D.G. is currently wider the care of an Ear, Nose,
                   19         and Throat (ENT) doctor, and Audiologist. He is sensitive to loud noise, especially
                   20         while wearing his hearing aids, and his hearing is impacted by surrounding noises.
                   21         A.D.Ci. also suffers from seasonal allergies, diagnosed by his pediatrician, as
                   22         evide11ced by rhinorrhea and dry cough.           My concern is that surrounding
                   23         construction will not only impact his hearing while wearing hearing aids during
                   24         school hours, but that any dust created by construction will _impact his breathing and
                   25         trigger his allergies. Both will greatly impact his health and education.
                   26
                   27
                   28
i::rc,                                                             Page 1
~i::,
 ~~


,.;;r:~:
,:r:,                                                                                                     Oeclaratlon
.....,,                                                        PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001047
,.:it:~,
!,,,,,If.

,;~:,
                                        •                                           •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 144 of 636 Page ID
                                                 #:6301




                    l      5. I did not know anything about the construction project at 3568 Motor Avenue until a
                    2         teacher from school told me after Thanksgiving this year.. I believe the date was
                    3         December 3, 2017. Before that, I knew nothing about the construction.
                    4
                    5      6. From what I understand, the 3568 Motor Ave construction project will release
                    6         poisonous gas, dust and other particles into the air around my child's school and
                    7         playground. I am extremely concerned for the health of all the children and teachers
                    8          at the school. I oppose the project.
                    9
                   10          I declare, under penalty of perjury under the Jaws of the State of California, and the
                   11   United States of America, that above statement is true and· correct, and that this declaration
                                          1
                   12                         ou ty of Los Angeles, California, on 12 / 4 I 17.
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                  20
                  21
                  22
                   23
                  24
                  25
                  26
                  27
                  28
.r_;:;t,;                                                             Page2
~:,~,
 -~
,;s,
er~                                                                                                      Declaration ·
..,,_:,                                                          PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001048
,~r:~,
~·"·
,-.:;,:,
                              •                                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 145 of 636 Page ID
                                     #:6302




         1                         DECLARATION OF ANA LAURA ANTONIO
         2   I, Ana Antonio, declare~ follows:
         3
         4      1. I am over 18 years of age. My contact address is c/o: Orange Law Offices, P.C.,
         5           3435 Wilshire Blvd., Suite 2910, Los Angeles, CA 90010. If called and sworn as a
         6           witness, I could and would competently testify to the following based on personal
         7           knowledge:
         8
         9      2. My daughter KQ, is a student at Palms Elementary School, located at 3520 Motor
        10           Ave, Los Angeles, CA 90034 ("Palms"). My child began attending school at Palms
        11           -in the year 2015. My child is 7 years old and is now in the 2 grade, in M s.
        12           Higashi's class.
        13
        14      3. I am a member of the Palms Elementary Family Association and so is my child.
        15
        16      4.   My child becomes very easily distracted as a result of noise. Sharp unexpected
        17           noises, as well as ongoing noises, interfere with my child's ability to focus attention.
        18
        19      5. I did not know anything about the construction project at 3568 Motor Avenue until a
       20            teacher from school told me after Thanksgiving this year. I believe the date was
       21            November 30, 2017. Before that, I knew nothing about the construction.
       22
       23      6. From what I understand, the 3 568 Motor Ave construction project will release
       24            poisonous gas, dust and other particles into the air around my child's school and
       25            playground. I am extremely concerned for the health of all the children and teachers
       26            at the school. I oppose the project.
       27
       28
                                                            Page 1


                                                                                                 Declaration


                                                            PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001049
                                    •                                          •
         Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 146 of 636 Page ID
                                              #:6303




               1         I believe that the construction of the building will affect my daughter so negatively
               2         because of all the noise they will be making using big machinery and also traffic will
               3         get worse. We don't want the air to be contaminated with all ·the fumes that
               4         demolition causes.
               5
               6         I declare, under penalty of perjury under the laws of the State of California, and the
               7 United States of America, that above statement is true and correct, an4 that this declaration
               8 was executed in the County of Los Angeles, California, on 12 / 4 / 17.
               9

              10
              11   Signature ofDeclarant
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
.,;r;:                                                       Page2
.,;:,::, .
  ~-..
·.,;r,::
.,;r:,                                                                                            Oeclaralion
 .... _,.                                                .PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001050
-~it:!,
·k••lr:
 .~:,::,
                                      •                                         •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 147 of 636 Page ID
                                                #:6304




                   I                               DECLARATION OF Araceli Boyce
                   2 I, Araceli Boyce declare as follows:
                   3
                   4      1. I am over 18 years of age. My contact address is c/o: Orange Law Offices, P.C.,
                   5         343S Wilshire BJvd., Suite 2910, Los Angeles, CA 90010. If called and sworn as a
                   6         witness, I could and would competently testify to the following based on personal
                   7         knowledge:
                   8
                   9      2. My son N.B is a student at Palms Elementary School, located at 3520 Motor Ave,
                  10        · Los Angeles, CA 90034 ("Palms"). My child began attending school at Palms in the
                  11         year 2017. My child is 5 years old and is now in the K grade, in Mr. Oropollo's
                  12         class.
                  13
                  14      3. I am a member of the Palms Elementary Family Association and so is my child.
                  15
                  16     4. My child has been assessed and/or diagnosed with special needs and requires help to
                  17         learn and participate in class. My· child is/has _Autism Spectrum Disorder and
                  18         Mastocytosis he is being treated . by Childrens hospital of las angeles for
                  19         mastocytosis and was di~gnosed with Authism by Westside Regional Center
                  20                      -My child is easily spooked and distracted by loud noises, He has
                 21                       sensory issues that will interfere with his learning, His mastocytosis
                  22                      · can be triggrered by enviormental changes, such as dust, fumes and
                 23                       chemical, if triggered he can experience severe reactions such as
                 24                       anaphaxis. He currently carries an epi pen in the event this occurs.
                 25                       Masto reaction can also cause him to experience aggressive behaviors
                 26                       that will impede on his and his peers safety along with it being a health
                 27                       issue.
                 28
 r.;:!::,                                                       Page 1
,,!<I:.":
  .....
.v;,,;. ....
 ~'r,                                                                                                 Declaration
  "'•~
+....,,
                                                             PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001051
,.;u::,
 ~"'·"'·
 ,.;:..::,
                                     •
         Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 148 of 636 Page ID
                                              #:6305




                 1      5. My child becomes very easily distracted as a result of noise. Sharp unexpected
                2          noises, as well as ongoing noises, interfere with my child's·ability to focus attention.
                3
                4       6. I did not know anything about the construction project at 3568 Motor Avenue until a
                 5         teacher from school told me after Thanksgiving this year. I believe the date was
               -6          November 29. 2017. Before that, I knew nothing about the construction.
                 7
                 8      7. From what I understand, the 3568 Motor Ave construction project will release
                 9         poisonous gas, dust and other particles into the air around my child's school and
                IO         playground. I am extremely concerned for the health of all the children and teachers
                11         at the school. I oppose the project.
                12
                13      8. The construction will impact my childs routine which is extremely important when
                14         you are on the Autism Spectn,m. The noise will effect him sensory wise and create
                15         distraction and an inability to focus. Traffic and no parking will create a delay in his
                16         routine aswell. But most importantly my concern is his ·Health and how the
                17         construction ma cause him to have a severe and life threathing attack.
                18
                19         I declare, under penalty of perjury under the laws of the State of California, and the
               20    United States of America, that above statement is true and correct, and that this declaration
               21    was executed in the County of Los Angeles, California. on December 4, 2017
               22
               23
               24
                     ()AL~z:;-----
                     Signature o~larant
               25
               26
               27
               28
 e;~:,                                                            Page2
,._;:,i::-,
  "'•·
.,.;j;::,
-a~,                                                                                                   Declaration
.....:,                                                      PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 0010S2
,:;:~
1-.-:•"'·
 ,_:;.,:,
                                          •                                             •
               Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 149 of 636 Page ID
                                                    #:6306




                       1                               DECLARATION OF Araceli Boyce
                       2 I, Araceli Boyl'e declare as folJows:
                       3
                       4      1. I am o,·er 18 years of age. My contact address is c/o: Orange Law Offices, P.C.,
                       5         3435 Wilshire Blvd., Suite 2910, Los Angeles, CA 90010. If called and sworn as a
                       6         witness. I could and would competently testify to the following based on personal
                       7         know let lge:
                       8
                       9      2. My Gr::ndaughter H.B is a student at Palms Elementary School, located at 3520
                      10         Motor .-\.ve, Los Angeles, CA 90034 ("Palms"). My child began attending school at
                      II         Palms in the year 2017 My child is 6 years old and is now in the K grade, in Mr.
                      12         Spencer's class.
                      13
                      14      3. I am a member of the Palms Elementary Family Association and so is my child.
                      15
                      16      4. My chiid has· been assessed and/or diagnosed with special needs or ailments and
                      17         requin> help to learn and participate in class. My child is/has Allergies
                      18                         Diagnosed by Dr. Chen Venice Family Clinic
                      19                         Dust, fumes will create allergic reactions severe enough to make her
                      20                         miss days of school instruction, causing her to get behind in her
                      21                         education.
                      22
                      23
                      24      5. My chiid becomes very easily distracted as a result of noise. Sharp unexpected
                     25          noises, .is well as ongoing noises, interfere with my child's ability to focus attention.
                     26
                      27
                     28
,;;;,;,                                                               Page 1
,,!:,::.
  .....
,~;t::,
,:;r:,                                                                                                       Declaration -   I,

..,._,,                                                            PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001053
r;:i::,
l,-r,•""·
.,..:::,::-,
                                           •                                            •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 150 of 636 Page ID
                                                #:6307




                   1      6. I did   nP!    know anything about the construction project at 3568 Motor Avenue until a
                   2          teacher from school told me after Thanksgiving this year. I believe the date was
                   3          Noven,:1er 29; 2017. Before that, I knew nothing about the construction.
                   4
                   5      7. From y,hat I understand, the 3568 Motor Ave construction project wHl release
                   6          poiso1wus gas, dust and other particles into the air around my child's school and
                   7          playgn,:1nd. I am extremely concerned for the health of all the children and teachers
                   8          at the ~-- hool. I oppose the project.
                   9
                  IO       8. This "·iii create a strain on dropping off my children at school Traffic, parking is
                  11          already conjested in this area. The amount of noise will be a distraction and will
                  12          make ::)cusing on school work and learning an extreme challenge for my
                  13          Grand;:; 1ghter.
                  14
                  15          I decb !' : . under penalty of perjury under the laws of the State of California, and the
                  16   United States      ,)r America, that above statement is true and correct, and that this declaration
                  17                                    of Los Angeles, California, on _ December 4, 2017
                  18
                  19   Araceli Boye:-.·
                 20 Signature of I ·:-~clarant
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
c:r.,,
,.::~:i:                                                               Page2
  ~--
.1q::,
en,
                                                                                                             Declaration
.,, ,,
.   __
                                                                    PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001054
,,:;:::,
    .•.
....,
ea:,
                                       •                                            •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 151 of 636 Page ID
                                                 #:6308




                   1                           DECLARATION OF ARACELI IBANEZ
                   2      I, Araceli Ibanez, declare as follows:
                   3
                   4     I. I am over 18 years of age. My contact address is c/o: Orange Law Offices, P.C.,
                   5          3435 Wilshire Blvd., Suite 2910, Los Angeles, CA 90010. If calJed and sworn as a
                   6          witness, I could and would competently testify to the following based on personal
                   7          knowledge:
                   8
                   9     2. My daughet is a student at Palms Elementary School, located at 3520 Motor Ave,
                  10          Los Angeles, CA 90034 ("Palms"). My child began attending school at Palms in the

                  11          year 2016_. My child is 9 years old and is now in the I grade, in Miss Lord

                  12
                  13     3. I am a member of the Palms Elementary Family Association and so is my child.
                  14
                  15     4.   My child becomes very easily distracted as a result of noise. Sharp unexpected

                  16          noises, as well as ongoing noises, interfere with my child's ability to focus attention.

                  17
                  18     5. I did not know anything about the construction project at 3568 Motor Avenue until a
                  19          teacher from school told me after Thanksgiving this year. I believe the date was

                  20          November _30_, 2017. Before that, I knew nothing about the construction.

                  21
                  22     6. From what I understand, the 3568 Motor Ave construction project will release
                  23          poisonous gas, dust and other particles into the air around my child's. school and
                  24          playground. I am extremely concerned for the health of all the children and teachers

                  25          at the school. I oppose the project.
                  26
                  27     7.
                  28
     ...
_.,.. ,
                                                                     Page 1
.,;~:.-,
  "'··
.,;::r.:,
 r!.'J":,                                                                                                 Oeclaralion
  ,,1 ••
·h• ..••
                                                                _PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 00105S
-,:=~;,
 ~-.ir-.
-1'j,:",
                                  ••                                            •
         Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 152 of 636 Page ID
                                              #:6309




                 1         He is going to expose her fragile body to a lot of toxin gases that can cause cancer to
                 2         her. .If anything happens to her it will be your only responsibility. The machines
                 3         will be dangerous to her in case of accident.
                 4
                 5         I declare, under penalty of perjury under the laws of the State of California, and the
                 6   United States of America, that above statement is true and correct, and that this declaration
                 7   was executed in the County of Los Angeles, California, on 12/06/2017
                 8
                 9
                10   Signature of Declarant
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
oe;r.,,                                                         Page2
..,;c,
 .....
,,:i~,
er:,                                                                                                 Declaration
 •..                                                         PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001056
......:,
~,,;,
~·"·
.,;,c,
                                        •                                            •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 153 of 636 Page ID
                                                  #:6310




                                                DECLARATION OF EFREN GONZALEZ
                     2   I, Efren Gonznlez, declare as follows:
                     3
                     4      I. I am over 18 years of age. My contact address is c/o: Orange Law Offices, P.C.,
                     5          3435 Wilshire Blvd., Suite 2910, Los Angeles, CA 90010. If called and sworn as a
                     6         witness, I could and would competently testify to the following based on personal
                     7          knowledge:
                     8
                     9      2. My daughter Mallika Gonzalez, is a student at Palms Elementary School, located at
                    10         3520 Motor Ave, Los Angeles, CA 90034 ("Palms"). My child began attending
                    11         school at Palms in the year 2017. My child is 6 years old and is now in K grade, in
                    12         Mr. Spencer's class.
                    13
                    14      3. I am a member of the Palms Elementary Family Association and so is my child.
                    15
                    16      4; My child's classroom and play area is located next the construction site at 3568
                    17         Motor Ave and I believe it will impact my child's education and health due to noise,
                    18         construction debris and will also generate a large amount of traffic in the Palms
                    19         community.
                    20
                    21      5. My· child becomes very easily distracted as a result of noise. Sharp unexpected
                    22         noises, as well as ongoing noises, interfere with my child's ability to focus attention.
                    23
                   24       6. I did not know anything about the construction project at 3568 Motor Avenue until a
                   25          teacher from school told me after Thanksgiving this year. I believe the date was
                    26         December, 23 2017. Before that, I knew nothing about the construction.
                   27
                   28
~r.::                                                               Page 1
~=,
 -..
,;r.:,
,::r.,                                                                                                     Declarallon
 "'••
......:,                                                          PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001057
Y,;it::,
1,,-,•"1°•
.,;:.c,
                                                                                             •
                      Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 154 of 636 Page ID
                                                           #:6311




                              1      7. From what I understand, the 3568 Motor Ave construction project will release
                              2         poisonous gas, dust and other particles into the air around my child's school and
                              3         playground. I am extremely concerned for the health of all the children and teachers
                              4         at the school. I oppose the project.
                              5
                              6

    '
    Ia
    I
                             7
                              8
                                        I declare, under penalty of perjury under the laws of the State of California, and the
                                  United States nf America, that above statement is true and correct, and that this declaration
    i
    i                         9   was executed in the County of Los Angeles, California, on 12/4/2017.
'   I
    $                        10
    I(
                             11
                             12
                             13
                             14
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28
          (::(:,,                                                              Page2
         ,r,":_.::,
           . ,._
         ,._;::t::,
         .,;n                                                                                                     Declaration
         h•,.''
                                                                          PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001058
         ,;;it::,
         I-!-•"'·
          ,.::~::.
--------------------




                                          •                                            •
                 Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 155 of 636 Page ID
                                                      #:6312




                         1                         DECLARATION OF ERIKA ANTONIO
                         2     I, Erika Antonio, declare as follows:
                         3
                         4    1. I am over 18 years of age. My contact address is c/o: Orange Law Offices, P.C.,
                         5       3435 Wilshire Blvd., Suite 2910, Los Angeles, CA 90010. If called and sworn as a
                         6       witness, I could and would competently testify to the following based on personal
                         7       knowledge:
                         8
                         9    2. My daughter E.G. is a student at Palms Elementary School, located at 3520 Motor
                        10       Ave, Los Angeles, CA 90034 ("Pahns"). My child began attending school at Pahns
                        11       in the year 2012. My child is 9 years old and is now in the 4th grade, in Ms.
                        12       Breeding.
                        13
                        14    3. I am a member of the Palms Elementary Family Association and so is my child.
                        15
                        16    4. My child becomes very easily distracted as a result of noise. Sharp unexpected
                        17       noises, as well as ongoing noises, interfere with my child's a~ility to focus attention.
                        18
                        19    5. I did not know anything about the construction project at 3568 Motor Avenue until a
                       20        teacher from school told me after Thanksgiving this year. I believe the date was
                       21        November 30, 2017. Before that, I knew nothing about the construction.
                       22
                       23     6. From what I understand, the 3568 Motor Ave construction project will release
                       24        poisonous gas, dust and other particles into the air around my child's school and
                       25        playground. I am extremely concerned for the health of all the children and teachers
                       26        at the school. I oppose the project.
                       27
                       28
    f;;~::,                                                             Page 1
    .r.;:,c,
      ..,,_
    ,,;;::~::,
    -,;r~,                                                                                                   Oeclarallon
    h,,.:,                                                         PALMS HEMENTARY / OBJECTORS EXHIBITS: 001059
    ,.;;t::,
    f..1:•~·
     1,:-1::-,
                                       •                                           •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 156 of 636 Page ID
                                                #:6313




                   l       7. She is going to expose her fragile body to a lot of toxin gases that can cause cancer
                   2          to her. .If anything happens to her it will be your only responsibility. The machines
                   3          wi11 be dangerous to her in case of accident.
                   4
                   5          I declare, under penalty of perjury under the laws of the State of California, and the
                   6    United States of America, that above statement is true and correct, and that this declaration
                   7    was executed in the County of Los Angeles, California, on J2 / 06/2017
                   8
                                          '
                   9     Ev' Is q. &,-1-amo;
                  10    Signature ofDeclarant
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22·
                  23
                 24
                 25
                 26
                 27
                 28
rjt;:',
,~:,.::,                                                           Page2
 ......
~!..~
.,:,,-:.
                                                                                                        Declaration
·t-.•~'                                                        PALMS ELEMENTARY/ OBJECTORS EXHIBITS: ooi060
,.!jt;',
1-t,,Jr.

,.;,:,
                                       •                                            •
              Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 157 of 636 Page ID
                                                   #:6314




                     1                        DECLARATION OF ESTELA MARTINEZ
                     2     I, ESTELA MARTINEZ, declare as follows:
                     3
                     4     1. I am over 18 years of age. My contact address is c/o: Orange Law Offices,             P.c;,
                     5        3435 Wilshire Blvd., Suite 2910, Los Angeles, CA 90010. If called and sworn as a

                     6        witness, I could and would competently testify to the following based on personal

                     7        knowledge:
                     8
                     9     2. My Mario Garcia, is a student at Palms Elementary School, located at 3520 Motor

                    10        Ave, Los Angeles, CA 90034 ("Palms"). My child began attending school at Palms

                    11        in the year 2016_. My child is 8 years old and is now in the 3 grade, in Ms
                    12        Shannon class.
                    13
                    14     3. I am a member of the Palms Elementary Family Association and so is my child.
                    15
                    16     4. My child becomes very easily distracted as a result of noise. Sharp unexpected
                    17        noises, as well as ongoing noises, interfere with my child's ability to focus attention.
                    18
                    19     5. I did not know anything about the construction project at 3568 Motor Avenue until a
                    20        teacher from school told me after Thanksgiving this year. I believe the date was
                    21        November _30_, 2017. Before that, I knew nothing about the construction.
                    22
                    23     6. From what I understand, the 3568 Motor Ave construction project will release
                    24        poisonous gas, dust and other particles into the air around my child's school and
                    25        playground. I am extremely concerned for the health of all the children and teachers
                    26        at the school. I oppose the project.
                    27
                    28     7. Im really concern about this construction because is dangerous for my son .
v.;:r::,,
,.::,,::,                                                            Page 1
 .....
,_'!lo,
-~n,                                                                                                      Declaration
 .....
h,,;,                                                           PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001061
..;it::•
, ... -'!'.

,_;.,::,
                                           •                                        •
              Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 158 of 636 Page ID
                                                   #:6315




                      1
                      2         He is going to expose he fragile body to a lot of toxin gases that can cause cancer to
                      3         her. .If anything happens to her it will be your only responsibility. The machi.nes
                      4         will be dangerous to his in case of accident.
                      5
                      6         I declare, under penalty of perjury under the laws of the State of California, and the
                      7 United States of America, that above statement is true and correct, and that this declaration
                      8 was executed in the County of Los Angeles, California, on _12_ / _06_ /
                      9   - -2017-     .
                     10
                     11
                     12   Signature ofDeclarant
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
~~'                                                                  Page 2
,.-;:.::,
  .....
,._;:~,
,;n,                                                                                                     Declaration
  ~   ..
.......:,                                                        _PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001062
,;it::,
).,_,,,'!',

,.:;:..::,
                          •                                           •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 159 of 636 Page ID
                                     #:6316



                                              DECLARATION OF
           I, Felicia Guzman, declare as follows:

              I. I am over 18 years of age. My contact address is c/o: Orange Law Offices, P.C., 3435
                 Wilshire Blvd., Suite 2910, Los Angeles, CA 90010. If called and sworn as a
                 witness, I could and would competently testify to the following based on personal
                 knowledge:

              2. My R.S.L, is a student at Palms Elementary School, located at 3520 Motor Ave, Los
                 Angeles, CA 90034 ("Palms"). My child began attending school at Palms in the year
                 2017. My child is 5 years old and is now in the K grade, in Mr. Spencer class.

              3. I am a member of the Palms Elementary Family Association and so is my child.

              4. My child has been assessed and/or diagnosed with special needs or ailments and
                 requires help to learn and participate in class. My child has extreme Allergies and
                 takes medication daily. Due to dust it can cause his allergies to act out more.




              5. My child becomes very easily distracted as a result of noise. Sharp unexpected
                 noises, as well as ongoing noises, interfere with my child's ability to focus attention.

              6. I did not know anything about the construction project at 356& Motor Avenue until a
                 teacher from school told me after Thanksgiving this year. I believe the date was
                 November 29, 2017. Before that, I knew nothing about the construction.

              7. From what I understand, the 3568 Motor Ave construction project will release
                 poisonous gas, dust and other particles into the air around my child's school and
                 playground. I am extremely concerned for the health of all the children and teachers
                 at the school. I oppose the project.

              8. This will create more traffic, noise and dust.

                I declare, under penalty of perjury under the laws of the State of California, and the
          United States of America, that above statement is true and correct, and that this declaration
          was executed in the County of Los Angeles, California, on 12/04/2017.

          Felicia Guzman

          Signature ofDeclarant


                                                      Page 1

                                                    PALMS ELEMENTARY/ OBJECT
                                   •                                            •
          Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 160 of 636 Page ID
                                               #:6317




                  1                        DECLARATION OFJANET GUTIERREZ
                  2     I, Janet Gutierrez, declare as follows:
                  3
                 4     I. I am over 18 years of age. My contact address is c/o: Orange Law Offices, P .C.,
                  5       3435 Wilshire Blvd., Suite 2910, Los Angeles, CA 90010. If called and sworn as a·
                  6       witness, I could and would competently testify to the following based on personal
                  7       knowledge:
                  8
                  9    2. My Ximena G, is a student at Palms Elementary School, located at 3520 Motor Ave,
                 10       Los Angeles, CA 90034 ("Palms"). My child began attending school at Palms in the
                 11       year 2016_. My child is 6 years old and is now in the· first grade, in Mss Lord]
                12        class.
                13
                14     3. I am a member of the Palms Elementary Family Association and so is my child.
                 15
                16     4. My child becomes very easily distracted as a result of noise. Sharp unexpected
                 17       noises, as well as ongoing noises, interfere with my child's ability to focus attention.
                18
                19     5. I did not know anything about the construction project at 3568 Motor Avenue until a
                20        teacher from school told me after Thanksgiving this year. I believe the date was
                21        November _3 O_, 2017. Before that, I knew nothing about the construction.
                22
                23     6. From what I understand, the 3568 Motor Ave construction project will release
                24        poisonous gas, dust and other particles into the air around my child's school and
                25        playground. I am extremely concerned for the health of all the children and teachers
                26        at the school. I oppose the project.
                27
                28

.,;;t:,                                                           Page 1
 ,.;d':::,
  . ,..
,.~::,                                                                                                Declarauon
 ,;1--:,
                                                             PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001064
..._,,
 ,~;:::,
'~•"'·
 ,,:::.::,
                                      •                                            •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 161 of 636 Page ID
                                            #:6318




                 I       7. Im really concern about this construction because is dangerous for my daughter . she
                 2            is going to expose he fragile body to a lot of toxin gases that can cause cancer to her.
                 3            .If anything happens to her it will be your only responsibility. The machines will be
                 4            dangerous to her in case of accident.
                 5
                 6            I declare, under penalty of perjury under the laws of the State of California, and the
                 7 United States of America, that above statement is true and correct, and that this declaration
                 8   was executed in the County of Los Angeles, California, on _12_ / _06_ /
                 9
                10
                11
                12   Sig_1.
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
,:,::,                                                             Page2   ·
.~:,~
  "''•#
,,;.-;::,
 ,:.r.,                                                                                                  Declaratfon
                                                               .PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001065
 .....:,
 i:;;t::,
1,.-,, • .<r•

.,.:#::-1
                                     •                                            •
          Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 162 of 636 Page ID
                                               #:6319




                  I                          DECLARATION OF JUANITA FRANCO
                  2 !,.Juanita Franco, declare as follows:
                  3
                  4      I. I am over 18 years of age. My contact address is c/o: Orange Law Offices, P.C.,
                  5         3435 Wilshire Blvd., Suite 2910, Los Angeles, CA 90010. If called and sworn as a
                  6         witness, I could and would competently testify to the following based on personal
                  7         knowledge:
                  8
                  9      2. My daughter E.T., is a student at Palms Elementary School, located at 3520 Motor
                 IO         Ave, Los Angeles, CA 90034 ("Palms"). My child began attending school at Palms
                 11         in the year 2013. My child is 9 years old and is now in the 4th grade, in Ms. Karzai's
                 12         class.
                 13
                 14      3. I am a member of the Palms Elementary Family Association and so is my child.
                 15
                 16      4. My child has been diagnosed with ailments and requires help to learn and participate
                 17         in class. My child has asthma. The dust and pollution from the construction project
                 ·18        will make it difficult for her to breath.
                 19
                 20      5. My child becomes very easily distracted as a result of noise. Sharp unexpected
                 21         noises, as well as ongoing noises, interfere with my child's ability to focus attention.
                 22
                 23      6. I did not know anything about the construction project at 3568 Motor Avenue until a
                 24         teacher from school told me after Thanksgiving this year. I believe the date was
                 25         November 15, 2017. Before that, I knew nothing about the construction.
                 26
                 27      7. From what 1 understand, the 3568 Motor Ave construction project will release
                 28         poisonous gas, dust and other particles into the air around my child's school and
.,:;::~~'                                                         Page 1
 ,,;:ii:;:,
     ..
,;;c,
.,:.:n,                                                                                          Declarallon
.,,.•..,,
     __                                                        PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001066
 ,~;!:~,
 ~,.:r.
 ,~~::,
                                     •                                           •
          Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 163 of 636 Page ID
                                               #:6320




                            playground. I am extremely concerned for the health of all the children and teachers
                  2         at the school. I oppose the project.
                  3
                  4         I declare, under penalty of perjury under the laws of the State of California, and the
                  5   United States of America, that above statement is true and correct, and that this declaration
                  6   was executed in the County of Los Angeles, California, on 12/4/2017.
                  7
                  8
                  9    1gnature of Declarant
                      ,sf

                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
.)~r.:,                                                            Page2
.,.;;:..::,
  ,..,.
 ,;;:~;,
 ,::r,,                                                                                               Declaration
  "'•·
 ~,.;,                                                        PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001067
 i:;;t;,
 i,<•,J:r.

 F~;,-;:",
                                          •                                            •
          Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 164 of 636 Page ID
                                               #:6321



                                                      DE'CLARATTON·OF ,Karla Garcia
                    I, Karla Garcia , declare as follows:

                             l. I am over 18 years of age. My contact address is c/o: Orange Law Offices, P.C., 3435
                                Wilshire Blvd., Suite 2910, Los Angeles, CA 90010. If called and sworn as a
                                witness, I could and would competently testify to the following based on personal
                                knowledge:

                             2. My son '"A.G." , is a student at Palms Elementary School, located at 3520 Motor
                                Ave, Los Angeles, CA 90034 ("Palms"). My child began attending school at Palms
                                in the year 2015. My child is 6 years old and is now in the I st grade, in
                             3. Ms.Temple class.

                             4. I am a member of the Palms Elementary Family Association and so is my child.

                             5. My child has been assessed and/or diagnosed with special needs or ailments and
                                requires help to learn and participate in class. My child is/has environmental
                                allergies. his ENT is Dr. McCalpin and my son takes medication daily.constant
                                exposure to dust and chemicals are no good for his little lungs.

                             6.    My child becomes veI)' easily distracted as a result of noise. Sharp unexpected
                                  noises, as well as ongoing noises, interfere with my child's ability to focus attention.

                             7. I did not know anything about the construction project at 3568 Motor Avenue until a
                                teacher from school told me after Thanksgiving this year. l believe the date was
                                November 29, 2017. Before that, I knew nothing about the construction.

                             8. From what I understand, the 3568 Motor Ave construction project will release
                                poisonous· gas, dust and other particles into the air around my child's school and
                                playground. I am extremely concerned for the health of all the children and teachers
                                at the school. I oppose the project.

                         9. this project would have negative effects on our teachers, our community and on our
                            children. Tabor is a narrow street that can not accomodate big trucks. our school has
                            fought back before against co-location and we're speaking out now for the health and
                            well-being of our children.

                           I declare, under penalty of perjury under the laws of the State of California, and the
                    Uniie~ States of , erica, that above statement is true and correct, and that this declaration
                    was ;xecuted in. e Coupty of Los_Angeles, California, on 12/4/2017.

                     ·
                         1
                              Pv/4            A      -r c-:--
  .....
.,:--,                                                                 Page 1
                                                                                                            Declaration
                                                                   PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001068
                                     •                                              •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 165 of 636 Page ID
                                             #:6322




                 l                    DECLARATION OF MARIA DEL CARMEN SANTOS
                 2   I, Maria Del Cannen Santos , declare as follows:
                 3
                 4       I. I am over 18 years of age. My contact address is c/o: Orange Law Offices, P.C.,
                 5            3435 Wilshire Blvd., Suite 2910, Los Angeles, CA 90010. If called and sworn as a
                 6            witness, I could and would competently testify to the following based on personal
                 7            knowledge:
                 8
                 9       2. My son J.S, is a student at Palms Elementary School, located       at   3520 Motor Ave,
                10            Los Angeles, CA 90034 ("Palms"). My child began attending school at Palms in the
                11            year 2016. My child is 7 years old and is now in the 1st grade, in Ms. Lord class.
                12
                13       3. I ·am a member of the Palms Elementary Family Association and so is my child.
                14
                15       4.    My child becomes very. easily distracted as a result of noise. Sharp unexpected
                16            noises, as well as ongoing noises, interfere with my child's ability to focus
                17            attention.
                18
                19       5. I did not know anything about the construction project at 3568 Motor Avenue until a
                20            teacher from school told me after Thanksgiving this year. I believe the date was
                21            November 30, 2017. Before that, I knew nothing about the construction.
                22
                23       6. From what I understand, the 3568 Motor Ave construction project will release
                24            poisonous gas, dust and other particles into the air around my child's school and
                25            playground. I am extremely concerned for the health of all the children and teachers
                26            at the school. I oppose the project.
                27
                28
                                                                     Page 1


                                                                                                        Declaration



"''··                                                                PALMS ELEMENTARY! OBJECTORS EXHIBITS: 001069
I ••
                                             •                                               •
                 Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 166 of 636 Page ID
                                                      #:6323




                          1          I think this will affect not only my son but the the whole school. The kids wont have
                          2          any quiet time to learn, to focus with all the noise of the excavation, the drilling and
                          3          blowing. We sent our kids to school to learn not to suffer dust and noise.
                          4
                          5
                          6         I declare, under penalty of perjury under the laws of the State of California, and the
                          7   United States of America, that above statement is true and correct. and that this declaratjon
                          8 was executed in the County of Los Angeles, California, on 12 / 04 /17.
                          9
                         10   .._\c.o'°=W cmmc.o, ~
                         11   Signature of Declarant
                         12
                         13
                         14
                         15
                         16
                         17
                         18
                         19
                         20
                         21
                         22
                         23
                         24
                         2S
                         26
                         27
                         28
                                                                         Page2

I    .,.:;;··•.                                                                                                 Declaration
     ,r,-:#:,
 I      ......
 I
.,
      ~i:r.::
     -~:}n:
      ''"•r                                                               PA! ¥5 El fMfNJABY ( ABffCWB$ fXHIBlIS· QQJQZQ .
     ·h·~'
I     ,.::;t>
     ,j.,,o•,-'I',

      ,-_!#::',
                               •                                           •
      Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 167 of 636 Page ID
                                           #:6324




             I                         DECLARATION OF MARTHA GARCIA
             2     I, Martha Garcia, declare as follows:
             3
             4     I. I am over 18 years of age. My contact address is c/o: Orange Law Offices, P.C.,
             5        3435 Wilshire Blvd., Suite 2910, Los Angeles, CA 90010. If called and sworn as a
             6        witness, I could and would competently testify to the following based on personal
             7        knowledge:
             8
             9     2. My daughter Martha, is a student at Palms Elementary School, located at 3520 .

            IO        Motor Ave, Los Angeles, CA 90034 ("Palms"). My child began attending school at
            11        Palms in the year 2016_. My child is 6 years old and is now in the 1 grade, in Mss
            12        Lord class.
            13
            14     3. I am a member of the Palms Elementary Family Association and so is my child.

            15
            16     4. My child becomes very easily distracted as a result of noise. Sharp unexpected

            17       .noises, as well as ongoing noises, interfere with my child's ability to focus attention.

            18
            19     5. I did not know anything about the construction project at 3568 Motor Avenue until a
            20        teacher from school told me after Thanksgiving this year. I believe the date was

            21        November _30_, 2017. Before that, I knew nothing about the construction.

            22
            23     6. From what I understand, the 3568 Motor Ave construction project will release
            24        poisonous gas, dust and other particles into the air around my child's school and
            25        playground. I am extremely concerned for the health of all the children and teachers
            26        at the school. I oppose the project.
            27
            28     7. I'm really concern about this construction because is dangerous for my daugther.

' "..'
,~4:..1:
                                                             Page 1
r~!~~'
(;.n,                                                                                             Declaration
t,,,.,,                                                 PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001071
-~;;c-,
W'•"'·
~~~:,
                                        •                                           •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 168 of 636 Page ID
                                                  #:6325




                     2         She is going to expose he fragile body to a lot of toxin gases that can cause cancer io
                     3         her. .If anything happens to her it will be your only responsibility. The machines
                    4          will be dangerous lo her in case of accident.
                     5
                     6         I declare, under penalty of perjury under the laws of the State of California, and the
                     7   United States of America, that above ·statement is true and correct, and that this declaration
                     8   was executed in the County of Los Angeles, Cali fomia, on 12 / 06 / 2017
                    9

                    10
                    11   Signature ofDeclarant
                    12
                    13
                    14
                    15
                   16
                    17
                    18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
,;,c,
,;:;::,
                                                                    Page 2
 ~   ..
.._;;;:,,
,:;-n,                                                                                                    Declaration
 "''•~
.....   ),                                                       PALMS ELEME-NTARV / OBJECTORS EXHIBITS: 001072
c~;,
l,,,1,,/f.

r;,1c::,
                                     •                                            •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 169 of 636 Page ID
                                                 #:6326




                    l                        DECLARATION OF MARTHA GARCIA
                    2     I, Martha Garcia, declare as follows:
                   3
                    4    l. I am over 18 years of age. My contact address is c/o: Orange Law Offices, P.C.,
                   5        3435 Wilshire Blvd., Suite 2910, Los Angeles, CA 90010. If called and sworn as a
                   6        witness, I could and would competently testify to the following based on personal
                   7        knowledge:
                    8
                   9     2. My son Miguel is a student at Palms Elementary School, located at 3520 Motor Ave,
                   IO       Los Angeles, CA 90034 ("Palms"). My child began attending school at Palms in the
                  11        year 2016_. My child is 9 years old and is now in the I grade, in Mss. Shannon
                  12
                  13     3. I am a member of the Palms Elementary Family Association and so is my child.
                   14
                   15    4. My child becomes very easily distracted as a result of noise. Sharp unexpected
                  16        noises, as well as ongoing noises, interfere with my child's ability to focus attention.
                  17
                  18     5. I did not know anything about the construction project at 3568 Motor Avenue until. a
                  19        teacher from school told me after Thanksgiving this year. I believe the date was
                  20        November _30_, 2017. Before that, I knew nothing about the construction.
                  21
                  22     6. From what I understand, the 3568 Motor Ave construction project will release )
                  23        poisonous gas, dust and other particles into the air around my child's school and
                  24        playground. I am extremely concerned for the health of all the children and teachers
                  25        at the school. I oppose the project.
                  26
                  27     7. I'm really concern about this construction because is dangerous for my son.
                  28
-~?:
-,~::,                                                             Page 1
 "'••
,~j~~:
'~~":,                                                                                                  Declaratlon ·
 -   .
1-,.•;,                                                       PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001073
,.;:~::,
Y.'•"'·
,.::::,:,
                                           •                                          •
               Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 170 of 636 Page ID
                                                    #:6327




                       l         He is going to expose he fragile body to a lot of toxin gases that can cause cancer to
                       2         her. .If anything happens to him it will be your only responsibility. The machines
                       3         will be dangerous to him in case of accident.
                       4
                       5         I declare, under penalty of perjury under the laws of the State of California, and the
                       6   United States of America, that above statement is true and correct, and that this declaration
                       7   was executed in the County of Los Angeles, California, on 12 / 06 / 2017
                       8
                       9
                      10   Signature ofDeclarant
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
,f";Dj                                                                Page2
,-,:::,,::-:
    . ,..
,;;;t~•
c,;,                                                                                                       Declaration
)-,.,.,,                                                           PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001074
,,:ir.:,
~   ....:r.
,;:,,;::,
                                      •                                             •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 171 of 636 Page ID
                                                 #:6328




                    1                        DECLARATION OF MUNA ABi>ULKADER
                    2   I, Muna Abdulkader, declare as follows:
                    3
                    4      1. I am over 18 years of age. My contact address is c/o: Orange Law Offices, P.C.,
                    s         3435 Wilshire Blvd., Suite 2910, Los Angeles, CA 90010. If ca11ed and sworn as a
                    6         witness, I could and would competently testify to the following based on personal
                    7         knowledge:
                    8
                    9      2. My son [..Z.J."], is a student at Palms Elementary School, located at 3520 Motor
                   10         Ave, Los Angeles, CA 90034 ("Palms"). My child began attending school at Palms
                   11         in the year 2015. My child is 7 years old and is now in the 2ND grade, in Ms.
                   12         Higashi's class.
                   13
                   14      3. I am a member of the Palms Elementary Family Association and so is my child.
                   15
                   16      4. My child has been assessed and/or diagnosed with special needs or ailments and
                   17         requires help to learn and participate in class. My child sneezes when there is dust
                   18         and has red eyes when there is dust.
                   19
                   20      5. My child becomes very easily distracted as a result of noise. Sharp unexpected
                  21          noises, as well as ongoing noises, interfere with my child's ability to focus attention.
                  22
                  23       6. I did not know anything about the construction project at 3568 Motor Avenue until a
                  24          teacher from school told me after Thanksgiving this year. I believe the date was
                  25          November 28, 2017. Before that, I knew nothing about the construction.
                  26
                  27       7. From what I understand, the 3568 Motor Ave construction project will release
                  28          poisonous gas, dust and other particles into the air around my child's school and
,rj~,                                                                Page 1
.,.;~::-  .
  . ,..
,r;;,t;::
.,:;r:,                                                                                                   Declaration
    ..                                                          PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001075
h, .•,,
,~;r;:,
~··"'·
;:;.:,
                                          •                                           •
               Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 172 of 636 Page ID
                                                    #:6329




                       1         playground. I am extremely concerned for the health of all the children and teachers
                       2         at the school. I oppose the proje~t.
                       3
                       4      8. As a parent I don't want my kids to breathe all the stuff from the construction area.
                       5         This will make it difficult to drop of my kids on time because of the traffic. But, I
                       6         mostly worry about how this will affect my children's health. This will also be
                       7        . distracting me kid' from learning at their best.
                       8
                       9         I declare, under penalty of perjury under the laws of the State of California, and the
                      IO   United States of America, that above statement is true and correct, and that this declaration
                      11   was executed in the County of Los Angeles, California, on 12/4/2017.
                      12
                      13
                      14   Signature ofDeclarant
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
 ,::;~,
.,.;:.i.::i:                                                            Page2
  . ,...
 ,._;;c:,
 ,:;1;,                                                                                                    Declarallon
                                                                    PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001076
 "'··''
.,,::;::,
 ""'•..tr.
 ,;;,:,
                                              •                                           •
                Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 173 of 636 Page ID
                                                     #:6330




                        1                               DECLARATION OF Salvador Vasguez
                        2   I, Salvador di..:clarc as follows:
                        3
                        4       1. I am oYer 18 years·of age. My contact address· is c/o: Orange Law Offices, P.C.,

                        5          3435 Wil~hire Blvd., Suite 2910, Los Angeles, CA 90010. If called and sworn as a
                        6          witness, J could and would competently testify to the following_ based on personal
                        7          knowli.!<~g..::
                        8
                        9      2. My son. MV, is a student at Palms Elementary School, located at 3520 Motor Ave,
                       10          Los A111;clcs, CA 90034 ("Palms"). My child began attending school at Palms in the
                       11          year 20 17.My child is5 years old and is now in the kindergarten, in Mr. Spencer's
                       12          class.
                       13
                       14      3. I am a member of the Palms Elementary Family Association and so is my child.
                       15
                       16      4. My child becomes very easily distracted as a result of noise. Sharp unexpected
                       17          noises. ,·s well as ongoing noises, interfere with my child's ability to focus attention.
                       18
                       19      5. I did not know anything about the construction project at 3568 Motor Avenue until a
                      20           teacher from school told me after Thanksgiving this year. I believe· the date was
                      21           Nove11, h·;· 29th, 2017. Before that, I knew nothing about the construction.
                      22
                      23       6. From "h:it I understand, the 3568 Motor Ave construction project will release
                      24           poisonous gas, dust and other particles into the air around my child's school and
                      25           playgr,11111,I. I am exln::mely concerned for the health of all the children and teachers
                      26           at the ~ch, 0I. I oppose the project.
                                                1




                      27
                      28
,._;:;c,
,~~
  .....
..-,:::::,
,::.r:,
........:,                                                            PAtMftt.EMENTARV / OBJECTORS EXHIBIIJS!ltOtJitC,77
,.;;t::,
i-:,, • .:i-•

.~:,
                                          •                                        •
          Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 174 of 636 Page ID
                                               #:6331




                  l       7. This p:-, ,jl·ct will negatively impact the community by adding congestion to traffic,
                  2          and   e11'   ir· inmental footprint. It will also affect the health of our son who has
                  3          allergi::.
                  4
                  5          I decJ.:r;•, under penalty of perjury under the laws of the State of California, and the
                  6            · (es , ,f America, thnt above statement is true and correct, and that this declaration
                  7   w                       County nf Los Angeles. California, on 12/04/2017.
                  8
                  9
                 10                           nt
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
.,;:~::,
 ,,-:~::-,
  . ,..
'.:i~~·
 r'!;J":,
  "'••
!-,,,),
                                                                 PAlfMS:Q..EMENTARY / OBJECTORS EXHIBIIPSllOOH78
,.;;t~,
'k-'""·
 ~:.=,
                                         •                                           •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 175 of 636 Page ID
                                                  #:6332




                     1                            DECLARATION OF Sarah Strohecker
                     2   I, Sarah Strohecker, declare as follows:

                     3
                     4      1. I am over 18 years of age. My contact address is c/o: Orange Law Offices, P.C.,
                     5          3435 Wilshire Blvd., Suite 2910, Los Angeles, CA 90010. If called and sworn as a

                    6           witness, I could and would competently testify to the following based on personal

                     7          knowledge:
                     8
                     9      2. My son MV is a student at Palms Elementary School, located at 3520 Motor Ave,

                    10          Los Angeles, CA 90034 ("Palms"). My child began attending school at Palms in the

                    11         year 2017. My child is 5 years old and is now in the kindergarten, in Mr. Spencer's

                    12          class.
                    13
                    14      3. I am a member of the Palms Elementary Family Association and so is my child.
                    15
                    16    . 4. My child becomes very easily distracted as a result of noise. Sharp unexpected
                    17         noises, as well as ongoing noise:;, interfere with my child's ability to focus attention.
                   18          My child is also easily scared and startled, and I don't want him to be afraid of
                   19          coming to school each morning.
                   20
                   21       5. I did not know anything about the construction project at 3568 Motor Avenue until a
                   22          teacher from school told me af1cr Thanksgiving this year. I believe the date was
                   23          November 29, 2017. Before that, I knew nothing about the construction.
                   24
                   25       6. From what I understand, the 3568 Motor Ave construction project will release
                   26          poisonous gas, dust and other particles into the air around my child's school and
                   27          playground. I am extremely concerned for the health of all the children and teachers.
                   28          at the school. I oppose the project.
.,~:r::,                                                              Page 1
 ,:;:~:.':
  ··-
 ,.;:;t_;,
.,;n,                                                                                                      oeclaratlon
  .,,..
..,._.,,                                                            PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001079
,~r:,
·!rl·•~·
 ,~=,
                                                                                      •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 176 of 636 Page ID
                                                  #:6333




                     1
                     2      7. Although I understand that some sort of construction is imminent I wa$ hoping that
                     3          the well being of out children would be taken into consideration and that
                     4          construction would either begin during the summer, weekends or after school hours.
                     5          The amount of dust and dirt wi:! seriously flare up my child's allergies. I am also
                     6          concerned that.the constant amount of dust that will be present will cause my child to
                     7          have asthma or asthma like symptoms. In addition to affecting the health of the
                     8          children of Pa]m Elementary there will be an enormous increase in traffic and
                     9          congestion that will cause head.iches, increase commute times and possibly even
                    10          increase the likelyhood traffic c,· 1!isions. I am very disappointed that no concern was
                    11          shown for the well being of thl' children at Palms Elementary, I have to wonder is
                    12          this what you would want going on around you children? And if there are health
                    13          consequences due to construction who will assume responsibility? All of these issues
                    14          should have been considered     i111d   addressed before construction was approved. I
                    15          understand that construction wil 1:ike p]ace eventually but there are things that need
                    16          to be i1cldressed and accommod; ·ions need to be made for the health and well being
                    17          of our children.
                    18          I dech1re, under penalty of perjury under the laws of the State of California, and the
                    19
                    20
                    21
                         J~
                         United States of America, that above s•;1tement is true and correct, and that this declaration

                                                         Los Ai1·· .-ks, California, on _12_ / _4_/17_·.


                   22
                    23   Signature of Declarant
                   24
                    25
                   26
                    27
                   28
.,;,c,                                                                  Page2
-,~;,:::
  .....
 ,._;;~~
.,:.r:i:                                                                                                   Declaration
  .....
........\                                                        PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001080
,.;u~
' ,_),:,,,
  of""·
                         •                                            •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 177 of 636 Page ID
                                     #:6334



                                     :DECLARATION OF Violeta Garcia
                                       I, Violet Garcia declare as follows:

             I. I am over 18 years of age. My contact address is c/o: Orange Law Offices, P.C., 3435
                . Wilshire Blvd., Suite 2910, Los Angeles, CA 90010. If called and sworn as a
                 witness, I could and would competently testify to the following based on personal
                 knowledge:

             2. My daughter S.T is a student at Palms Elementary School, located at 3520 Motor
                Ave, Los Angeles, CA 90034 ("Palms"). My child began attending school at Palms
                in the year 2017. My child is 5 years old and is now in the kinder grade, in Mr.
                spenc<!r's class.

             3. I am a member of the Palms Elementary Family Association and so is my daughter.
             4. My child is highly sensitive to dust and debree. She suffers with red eyes and
                uncontrollable sneezing.
             5. My child becomes very easily distracted as a result of noise. Sharp unexpected
                noises, as well as ongoing noises, interfere with my child's ability to focus attention.

             6. I did not know anything about the construction project at 3568 Motor Avenue until a
                teacher from school told me after Thanksgiving this year. I believe the date was
                November 28, 2017. Before that, 1 knew nothing about the construction.

             7. From what I understand, the 3568 Motor Ave construction project will release
                poisonous gas. dust and other particles into the air around my child's school and
                playground. I mn extremely concerned for the health of all the children and teachers
                at the school. I oppose the project.

             8. As a parent of a student in kinder, my child is going to be right next to the
                construction with only a see through fence separating her from the construction. The
                debris will be everywhere. She will be inhaling the dust and chemical and will not be
                able 10 even go outside for recess or to see the school garden. the traffic will be
                ridiculous in a 2 lane streel and tile construction vehicles will be blocking
                everyLhiug.My child will be unable to concentrate in class not to mention the teacher
                will not be able to teach my child. it is not a good idea to build a building so big next
                to a school, especially an elementary school.
             9. I declare, under penalty of perjury undcr the laws of the State of California, and the
                UnitcJ States of America, that above statement is true and correct, and that this
                declnratil>ll was executed in the County of Los Angeles, California, on 12/04/17.

           NWdrt h                                                                                       ·
          Signature of Dcdarant

                                                      Page 1
                                                                                           Declaration
                                                  PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001081
                                        •                                          •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 178 of 636 Page ID
                                                  #:6335




                     1                          DECLARATION OF VIRGINIA GARCIA
                     2
                     3   I, Virginia Garcia, declare as follows:
                     4
                     5        1. I am over 18 years of age. My contact address is c/o: Orange Law Offices, P.C.,

                     6           3435 Wilshire Blvd., Suite 2910, Los Angeles, CA 90010. If called and sworn as a
                     7           witness, I could and would competently testify to the following based on personal
                     8           knowledge:
                     9
                    10        2. My daughter "M.B.", is a student at Palms Elementary School, located at 3520
                    11           Motor Ave, Los Angeles, CA 90034 ("Palms"). My child began attending school at
                    12           Palms in the year 2012. My child is 10 years old and is now in the 5th grade, in
                   .13           Ms. Dunham's class .
                    14
                    15        3. I am a member of the Palms Elementary Family Association and so is my child.
                    16
                    17        4. My child in my opinion will be affected by the dust/pollution/noise/distraction o
                    18           an ongoing construction project that will interfere with her schooling.
                    19
                    20        5. My child becomes very easily distracted as a result of noise. Sharp unexpected
                    21           noises, as well as ongoing noises, interfere with my child's ability to focus
                    22           attention.
                    23
                    24        6. I did not know anything about the construction project at 3568 Motor Avenue until
                    25           a teacher from school told me after Thanksgiving this year. I believe the date was
                    26           November 30, 2017. Before that, I knew nothing about the construction.
                    27
                   28
,.::it:~,
t;:.i~
                                                                     Page 1
  "'•·
,,~r,;,
~·
. ..,
                                                                                                           Declarallon
.... J,                                                            PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001082
J:;;t::,
-1,,t,,:r,
 ~::,
                                         •                                           •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 179 of 636 Page ID
                                                  #:6336




                     1         7. From what I understand, the 3568 Motor Ave construction project will release

                     2            poisonous gas, dust and other particles into the air around my child's school and

                     3            playground. I am extremely concerned for the health of all the children and

                     4            teachers at the school. I oppose the project.

                     5
                     6         8. The construction will affect lhe environmenl around the school, due to will

                     7            increase traffic and will be very distracted.

                     8
                     9          I declare, under penalty of perjury under the laws of the State of Califomi~, and the

                    IO    United States of America, that above statement is true and correct, and that this declaration

                    11    was executed in the County of Los Angeles, California, on 12 I 041 2017.

                    12
                    13
                    14    Signature ofD~claranr
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22.
                    23
                    24
                    25
                    26
                    27
                    28
·i!;l{~,                                                              Page2
.,;.=,
    '"'"
 ,;:~,,
.,:,r:,                                                                                                   Oeclarallon
.,.-..:,
.     __                                                          PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001083
,_;;t~•
i,., •.,.,
,~:..:.:,
                                        •                                             •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 180 of 636 Page ID
                                                  #:6337




                     1                           DECLARATION OF ZENAIDA GARCIA
                     2   I; Zenaida Garcia, declare as follows:
                     3
                     4      I. I am over 18 years of age. My contact address is c/o: Orange Law Offices, P.C.,
                     5          3435 Wilshire Blvd., Suite 2910, Los Angeles, CA 90010. If called and sworn as a
                     6          witness, I could and would competently testify to the following based on personal
                     7         knowledge:
                     8
                     9      2. My son B.R.G is a student at Palms Elementary School, located at 3520 Motor Ave,
                    10          Los Angeles, CA 90034 ("Palms"). My child began attending school at Palms in the
                    11         year 2013. My child is 8 years old.and is now in the 2 grade, in Ms. Alston class.
                    12
                    13      3. I am a member of the Palms Elementary Family Association and so is my child.
                    14
                    15      4. My child becomes very easily distracted as a result of noise. Sharp unexpected
                    16          noises, as well as ongoing noises, interfere with my child's ability to focus attention.
                    17
                    18      5. I did not know anything about the construction project at 3568 Motor Avenue until a
                    19         teacher from school told me after Thanksgiving this year. I believe the date was
                    20          November 30, 2017. Before that, I knew nothing about the construction.
                    21
                    22      6.. From what I understand, the 3568 Motor Ave construction project will release
                    23         poisonous gas, dust and other particles into the air around my child's school and
                    24         playground. I am extremely concerned for the health of all the children and teachers
                    25         at the school. I oppose the project.
                    26
                    27      7. The noise and dust will affect my son, I don't want him to get sick with all the dust
                    28         and he wont be able to learn because of the noise.
r.;JD,                                                                Page 1
':~~=,
 ...._
r$:t::i
,::.r..,                                                                                                    Declaration •
...._,,                                                           PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001084
,.;;i::•
1.., •.,,.

,.::.i:::,
                          •                                           •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 181 of 636 Page ID
                                     #:6338




        1
        2         I declare, under penalty of perjury under the laws of the State of California, and the
        3   United States of America, that above statement is true and correct, and that this declaration
        4   was executed in the County of Los Angeles, California, on 12 /04 / 17
        5
        6
        7   Signature of Declarant
        8
        9
       IO
       11
       12
       13
       14
       15
       16
       17
       18
       19
      20
      21
      22
      23
      24
      25
      26
      27
      28
                                                       Page2

                                                                                            Declaration
                                                    PALMS ELEMENTARY [OBJECTORS EXHIBITS: 001085
                                          •                                                                                •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 182 of 636 Page ID
                                     #:6339

                                                                                                             fo)[g('~oWrgf[)l
                                                                                                             lffi CITY LOS ANGELES lW
                                                                                                                               Of

                                                                                                                          AUG 10 2017

                                                                                     <,.,   "'
                                                                                                                           .
                                                                                                                         ..CITY PLANNING
                                                                                                                                  .                                   ~


     '!.6EYA1tf-~~~}~ic1~:~i;~~·,~~~A~~i;~~~tl~11·:
                                                                    /   1   •   ~.               ,I    4<,     •   ,..   -~'    ",;   _•   •   .,_   ~r-'-   •   '<       ,j     •   <-




                                                                                        :,- ,: ,: : ',, / ·: .                                                                       ';
        :'.: - ~~ · . ~·<-;.'::·. '· ~: /· :\ ·~,. -~:.J. -·~:'. ,. - ~-:' ·:_• .· . \ -. ~--: :~·. :_ ~- .
                    ~                                                                                                                                ~..,.d - :; \·.-:·. •. -·            ~
                                                   THIS BOX FOR CITY PLANNING STAFF USE ONLY


    Case Number

    Env. Case Number

    Application Type

    Case Flied With (Print Name)          _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date Flied

    Application Includes latter requasllng:

    D     Waived hearing             D Concurrent hearing                   □ Hearing not be scheduled on a specific date (e.g. vacation hold)
                                     Related Case Number


                        Provide all Information requested. Missing, Incomplete or Inconsistent Information wl/1 cause delays.
                             All terms in this document are applicable to the singular as well as the plural forms of such terms.

     1.     PROJECT LOCATION
            Street Address, 3558-3570 S. Motor Ave/ 10313 W. Tabor St                UniUSpace Number _ __
                                            Lot 13 & 14, Block S, The Palms Tract MR 21 43/45
            Legal Description2 (Lot, Block, Tract)
            Assessor Parcel Number 4314-014-002                       Total Lot Area 14,997 sq. ft.


     2.     PROJECT DESCRIPTION

            Present Use      Commercial
            Proposed Use       Mixed Use: Commercial & Residential
            Project Name (if applicable) _3_5_6_8_S_._M_ot_o_r_A_v_e____________________

            Describe in detail the characteristics, scope and/or operation of the proposed project The new construction,
            operation and maintenance of a mixed-use building with 42 units, 54 parking stalls and 1,777 SF of commercial space
             10% density bonus, 10% affordable set aside (4 units) with one Incentive for Increased FAR

            Additional information attached              ■   YES                D NO
            Complete and check all that apply:
            Existing Site Conditions
            0   Site is undeveloped or unimproved (i.e. vacant)                             □ Site is located within 500 feet of a freeway or railroad
            ■ Sile has existing buildings (provide copies of building                       ■ Site is located within 500 feet of a sensitive use (e.g.
                perm'-.!!i!!:ts!.1-------------                                                       school, park)
                       /was developed with use that cou                                     □ Site has special designation (e.g. National Historic
                     ardous materials on soil and/or gro                                              Register, Survey LA)
                     cleaning, gas station, auto repair, i

     1
         Street Addresses must include all addresses on the subject/application site (as Identified in ZIMA5-http://:zimas.lacity.org)
     2
         Legal Description must include all contiguously owned properties (even ir they are not a part of the proposed project site)

     CP-7771.1 (revised 03/31/2016)                                                                                                                                            Page 1 of 8
                                                                                       PALMS ELEMENTARY / OBJECTORS EXHIBITS: 001086
                                          •                                                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 183 of 636 Page ID
                                     #:6340
                                                                                                     r·-·,
                                                                                                     (

                                                                                      SUPE.ttSEDED

          APPLICATIONS:
                                                                                   By document dated: .. 8/(
                                                                                   /\uthorized by:
                                                                                                                   D/     't ·.
                                                                                                         ... Cvf://tVI . . . . . . .




                                                THIS SOX FOR CITY PLANNING STAFF USE ONLY


    Case Number
                                                         0_1~~2016-4 880- D.E:-
    Env. Case Number                          .a1v- 2olle ;- 4"~~ I--€ A-F
    Application Type

    Case Filed With (Print Name)                                    f                                     Dale Flied

    Application Includes letter requestlng:

    D Waived hearing                 D Concurrent hearing           D   Hearing not be scheduled on        a specific dale (e.g. vacation hold)
                                     Related Case Number


                    Provide all Information requested. Missing, Incomplete or Inconsistent information w/11 cause delays.
                         A/1 lerms in this documenl are applicable to the singular as well as the plural forms of such terms.

     1,    PROJECT LOCATION
           Street.Address, 3558-3570           S. Motor Ave                                                       Unit/Space Number _ _ __
           Legal Descript1on2 (Lot, Block, Tract) Lot 13
           Asse~sor Parcel Number 4314-014-002
                                                                & 14, Block S, The Palms Tract MR 21 43/45
                                                                                          Total Lot Area 14,997
                                                                                                                 ____ ______  sq..__ft.

     2.    PROJECT DESCRIPTION
           Present Use Commercial
           Proposed Use Mixed Use: Commercial                 & Residential
           Project Name (if applicable)_3_5_6_8_S_._M_ot_o_r_A_v_e_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           Describe in detail the characteristics, scope and/or operation of the proposed project The new construction,
           operation and maintenance of a mixed-use building with 49 units, 55 parking stalls and 3,920 sq. ft of open space;
            35% density bonus, 11 % set aside as affordable (5 units) with two incentives for Increased FAR reduced open space •.

           Additional information attached            ■ YES             □ NO
           Complete and check all that apply:
           Existing Site Conditions
           □ Site is undeveloped or unimproved (I.e. vacant)                     □ Site is located within 500 feel of a freeway or railroad

           ■ Site has existing buildings (provide copies of building             ■ Site is located within          500 feet of a sensitive use (e.g.
               permitsu__-----------                                                 school, park)
                             developed with use that co                          □ Site has special designation (e.g. Natlonal Historic
                             materials on soil and/or gr                             Register, Survey LA)
                             g, gas station, auto repair, ·

    1
        Street Addresses            .              s on the subJecVappllcalion site (as Identified In ZIMAS-http://zimas.laclty.org)
    2
        Legal Description must Include all contiguously owned properties (even If they are not a part of the proposed project site)

    CP-7771.1 [revised 03/31/2016)                                                                                                        Page 1 of8

                                                                          PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001087
                                   •r
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 184 of 636 Page ID
                                     #:6341




    9. PROPERTY OWNER AFFIDAVrr. Before the application can be accepted, the owner of each property involved must
       provide a notarized signature to verify the application is being filed with their knowledge. Staff will confinn ownership
       based on the records of the City Engineer or County Assessor. In the case of partnerships, corporations, LLCs or
       trusts the agent for service of process or an officer of the ownership entity so authorized may sign as stipulated below.

            •    Ownership Disclosure. If the property is owned by a partnership, corporation, LLC or trust, a dlsclosl!re
                 Identifying the agent for service or process or an officer of the ownership entity must be submitted. The
                 disclosure must 11st the names and addresses of the principal owners (25% interest or greater). The signatory
                 must appear In this iist of names. A letter of authorization, as described below, may be submitted provided
                 the signatory of the letter Is Included In the Ownership Disclosure. Include a copy of the current partnership
                 agreement, corporate articles, or trust document as applicable.
            •    Letter of Authorization (LOA). A LOA from a property owner granting someone else permission to sign the
                 application form may be provided if the property Is owned by a partnership, corporation, LLC or trust or in rare
                 circumstances when an lndlvldual property owner Is unable to sign the application form. To be considered for
                 acceptance, the LOA must indicate lhe name of the person being authorized the file, their relationship lo lhe
                 owner or project, the site address, a general description of the type of application being filed and must also
                 include the language in items A-D below. In the case of partnerships, corporations, LLCs or trusts the LOA
                 must be signed and notarized by the authorized signatory as shown on the Ownership Olsclosure or In the
                 case of private ownership by the property owner. Proof of Ownership for the signatory of lhe LOA must be
                 submitted with said letter.
            •    Grant Deed. Provide a Copy of the Grant Deed If the ownership of the property does not match City Records
                 and/or if the application is for a Coastal Development Permit. The Deed must correspond ~ with the
                 ownership listed on the application.
            •    Muttlple owners. If the property Is owned by more than one Individual (e.g. John and Jane Doe or Mary
                 Smith and Mark Jones) notarized signatures ere required of all owners.
        A. I hereby certify that I am the owner of record of the herein previously described property located in the City of Los
           Angeles which Is Involved In this application or have been empowered to sign as the owner on behalf of a
            partnership, corporation, LLC or trust as evidenced by the documents attached hereto.
        B. I hereby consent to the filing of this application on   my property for processing by the Department of City Planning.
        C. I un~erstand If the application Is approved, as a part of the process the City will apply conditions of approval which
           may be my responslblllty to satisfy Including, but not limited to, recording the decision and aU conditions In the
           County Deed Records for the property.
        D. By my signature below, I declare under penalty of perjury under the laws of the State of California that the
            foregoing statements are true and correct.                        ~

                     Properly Owner's signatures must be signed/notarized In the presence of a Nc,tary Public.
                    The City requires an orfgfnat signature from the property owner with the '\vet· notary stamp.
                         A Notary Acknowledgement is avsilaple for your convenience on following page.


    ._,nature   4'•~
    Print Name     ~ic.A-             Jtor,~ 'flr9f:t-
    Signature_._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                        Date _ _ _ _ _ _ _ __

    Print Name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




    CP-m1.1 [revised 03/31/2016)                                                                                       Page Sofa
                                                                    PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001088
                                 •                                                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 185 of 636 Page ID
                                     #:6342

                                                                                               r


     California All-Purpose Acknowledgement                                                                                   Civll Code' 1189

     A notary public or other officer completlng this certificate verifies only the Identity of the individual who signed the
     document, to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.



    . State of Cailfomla

     Countyof              iq~ &16:Glefd
     On   ~~ ,,J.IJ/{p ·                      before me,   _M_~
                                                             ____,,5...,.lifi......._o-+-,~}lp,-......_
                                                                                                 ...... _......,f1t_.....6't-la......,....t'_ _ _ __
                                                                                                      :tb!::!:::1.._·




                                                             {ins;rt Nani;6f NotaryPublleahd TIHe)
     personally appeared             Htfnlt-lHI k/f,(Wfitff:/                                                        who                 ,
     proved lo me on the basis of satisfactory evidence lo be the person(,) whose name~ ls/are subscribf!d to the within
     Instrument and acknowledged to me that he/~y executed the same In his/herNtelr authorized capacity(Jes), and that
     by his/tlarJ,lbelr signature(,1 on the instrument the perso~). or the entity upon behalf on which the perso~) acted,
   . executed the instrument.


     I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is true and
     correct.


     WITNESS my hand and official seal.
                                                                                                     IIARYSATO


          ~
                                                                                                  COMM. #2041394              z
                                                                (Seal)                                    Pullllc,Callfomla   g
                                                                                                                        .-~~Ir




    CP-7771.1 (revised 03/31/2016]                                                                                                    Page 6 of8
                                                                   PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001089
                                        •r
    Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 186 of 636 Page ID
                                         #:6343

.
'




         10. APPLICANT DECLARATION. A separate signature from the applicant, whether they are the property owner or not,
             attesting to the following, is required ~fore the application can be accepted.
             A. I hereby certify that the information provided in this application, including plans and other attachments, Is accurate
                and correct to the best of my knowledge. Furthermore, should the stated information be found false or lnsufflcient
                to fulfill the requirements of the Department of City Planning, I agree to revise the Information as appropriate.
                                    .                                                                          .
             B. I hereby certify that I have fully Informed the City of the nature of the project for purposes of the California
                Environmental Quality Act (CEQA) and have not submitted this application with the intention of segmenting a
                larger project in violation of CEQA. I understand that should the City detennine that the project is part of a larger
                project for purposes of CEQA, the City may revoke any approvals and/or stay any subsequent entitlements or
                pennits (Including certificates of occupancy) until a full and complete CEQA analysis is reviewed and appropriate
                CEQA clearance is adopted or certified.

             C. I understand that the environmental review associated with this application is preliminary, and that after further
                evaluation, additional reports, studies, applications and/or fees may be required. Additionally, I understand that
                this applfcatlon wlll not be considered complete untll the required environmental review Is concluded.
             0. I understand and agree that any report, study, map or other information submitted to the City In furtherance of this
                  application will be treated by the Cjty as publlc records which may be reviewed by any person and if requested,
                  that a copy wW be provided by the City to any pe~on upon the payment of Its direct costs of dupllcation.
             e.   I understand that the burden of proof to substantiate.the request Is the responsibility of the appllcant. Additionally,
                  1·understand that planning staff are not permitted to assist the applicant or opponents of the project in preparing
                  arguments for or against a request.
             F. I understand that there Is no guarantee, expressed or implied, that any permit or application will be granted. I
                understand that each matter must be carefully evaluated and ~at the resulting recommendation or decision may
                be contrary to a position taken or implied In any preliminary discussions.
             G. I understand that if this application Is denied, there Is no refund of fees paid.
             H. I understand and agree to defend, indemnify, and hold harmless, the City, its officers, agents, employees, and
                volunteers (oollectlvely "City), from any and all legal actions, clalms, or proceedings (Including administrative or
                allemalive dispute resolution (collectively "actions"), arising out of any City process or approval prompted by this
                Action, either in whole or In part. Such actions Include but are not limited to: actions to attack, set aside, void, or
                otherwise mod'ify, an ent'itlement approval, environmental review, or subsequent pennlt decision; actions for
                personal or property damage; actions based on an aDega\lon of an unlawful pattem and practice; Inverse
                C:Qndemnatto,:i actlo~; and civil rights or an action based on the protected status of the petltfoner or claimant
                under staJe or federal law (e.g. ADA or Unruh Act). I understand and agree to reimburse the City for any and all
                costs Incurred In defense of such actions. This Includes, but It not nmlted to, the payment of all court costs and
                attorneys' fees, all judgments or awards, damages, and settlement costs. The indemnity language in this
                paragraph is intended to be interpreted to the broadest extent permitted by law and shall be in addition to any
                other indemnification language agreed to by the applicant.
             I.   By my signature below, I declare under penalty of peljury, under the laws of the State of California, that all
                  statements contained In this application and any accompanying documents are true and correct, with full
                  knowledge that all statements made in this application are subject to Investigation and that any false or dishonest
                  answer to any question may be grounds for dental or subsequent revocation of license or permit.


         The City requires an orlglnal signature from the appllcant. The applicant's signature below does not need to be notarized.



         •~na1u,., ,n::fl,.~                                        J:::C"'.                           Date:       Jz/,.IIN76


         Print Name:      dtu,o-a,~            /k~
         CP-7771.1 (revised 03/31/2016]                                                                                       Page 7 of 8
                                                                       PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001090
                              •                                                     •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 187 of 636 Page ID
                                     #:6344



                                                                Odie Environmental
                                                               Environmental Consulting & Real Estate Due Diligence
        Tel 888-OOICENV 888-634-2368                                             3255 Wilshire Blvd. Suite 1510
        Fax 213-380-0505                                                                 Los Angeles, CA 90010




                                         RELIANCE LETTER
        July 16, 2015

        To:     Wells Fargo Bank ("Lender")

                and

                U.S. Small Business Administration ("SBA")

        Re:     Borrower Name: Arthur Munoz
                Project Address ("Property"): 3568 Motor Avenue, Los Angeles, CA 90034
                Environmental Investigation Report Number(s): 6359167ESAI

        Dear Lender and SBA:

        Hyung Kim ("Environmental Professional") meets the definition of an Environmental Professional
        as defined by 40 C.F.R. § 312.10(b) and has performed the following "Environmental
        lnvestigation(s)" (check all that apply):

                    A Transaction Screen of the Property dated ____ , 20_ _, conducted in
                accordance with ASTM lnternational's most recent standard (currently ASTM E1528-14);

                _X_ A Phase I (or an Updated Phase I) Environmental Site Assessment of the Property
                dated July 16, 2015, conducted in accordance with ASTM lnternational's most recent
                standard (currently ASTM E1527-13). In addition, the Environmental Professional has
                addressed the performance of the "additional inquiries" set forth at 40 C.F.R. § 312.22;

                _.A Phase II Environmental Site Assessment of the Property dated ____, 20__ ,
                conducted in accordance with generally-accepted industry standards of practice and
                consisting of a scope of work that would be considered reasonable and sufficient to
                identify the presence, nature and extent of a Release as it impacts the Property.

        Reliance by SBA and Lender. Environmental Professional (and Environmental Professional's
        firm, where applicable) understand(s) that the Property may serve as collateral for an SBA
        guaranteed loan, a condition for which is an Environmental Investigation of the Property by an
        Environmental Professional. Environmental Professional (and Environmental Professional's firm,
        where applicable) authorize(s) Lender and SBA to use and rely upon the Environmental
        Investigation. Further, Environmental Professional (and Environmental Professional's firm, where
        applicable) authorize(s) Lender and SBA to release a copy of the Environmental Investigation to
        the borrower for information purposes only. This letter is not an update or modification to the
        Environmental Investigation. Environmental Professional (and Environmental Professional's firm,
        where applicable) makes no representation or warranty, express or implied, that the condition of
        the Property on the date of this letter is the same or similar to the condition of the Property
        described in the Environmental Investigation.

        Insurance. Coverage. Environmental Professional (and/or Environmental Professional's firm,
        where applicable) certifies that he or she or the firm is covered by errors and omissions liability
        insurance with a minimum coverage of $1,000,000 per claim (or occurrence) and that evidence of
        this insurance is attached. As to the Lender and SBA, Environmental Professional (and




                                                           PAI.MS ELEMENTARY/ OBJECTORS EXHIBITS: 001091
                                                                                      •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 188 of 636 Page ID
                                     #:6345



                                                                  Odie Environmental
                                                                 Environmental Consulting & Real Estate Due Diligence
        Tel 888-ODICENV 888-634-2368                                               3255 Wilshire Blvd. Suite 1510
        Fax 213-380-0505                                                                   Los Angeles, CA 90010


        Environmental Professional's firm, where applicable) specifically waive(s) any dollar amount
        limitations on liability up to $1,000,000.

        Waiver of Right to Indemnification. Environmental Professional and Environmental Professional's
        firm waive any right to indemnification from the Lender and SBA.

        Impartiality. Environmental Professional certifies that ( 1) to the best of his or her knowledge,
        Environmental Professional is independent of and not a representative, nor an employee or
        affiliate of seller, borrower, operating company, or any person in which seller has an ownership
        interest; and (2) the Environmental Professional has not been unduly influenced by any person
        with regard to the preparation of the Environmental Investigation or the contents thereof.

        Acki'lciwledgment. The undersigned acknowledge(s) and agree(s) that intentionally falsifying or
        concealing any material fact with regard to the subject matter of this letter or the Environmental
        Investigations may, in addition to other penalties, result in prosecution under applicable laws
        including 18 U.S.C. § 1001.




        Environmental Professional·
        Printed Name: Hyung Kim

        (Note: The Environmental Professional must always sign this letter above. If the
        Environmental Professional is employed or retained by an Environmental Firm, then an
        authorized representative of the firm must also sign below).




        Signature of representative of firm who is authorized to sign this letter
        Printed Name & Title: Eric Miller, President
        Name of Environmental Firm: Odie Environmental
        Enclosure: Evidence of Insurance




                                                            PALMS ELEMENTARY./ OBJECTORS EXHIBITS: 001092
                                •                                                     •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 189 of 636 Page ID
                                     #:6346




                                                                             Phase I Environmental Site Assessment Report
                                                                                                Project No. 6359167-ESAI
                                                                                                                   -39-

                                          8.0 RECOMMENDATIONS AND OPINIONS


      ODIC performed a Phase I Environmental Site Assessment of the Property in conformance with the
      scope and limitations of ASTM Standard Practice E1527-13.

      The Property consists of a 14,977-square-foot rectangular-shaped parcel improved with a single-story
      commercial building subdivided into three units totaling 6,768 square feet. Currently, the Property is
      occupied by a grocery store (Palms Super Market), coin laundry (Palms Laundry Mat), and a party
      supplies store (Party Supplies).

      Based on a review of historical city directories, the Property was formerly occupied by Safeway Stores
      Incorporated in 1942, Palms Super Market from 1954 to at least 2000, and Palms Laundry and Cleaners
      from 1958 to at least 1985. However. ODIC was unable to ascertain documented evidence that onsite
      dry-cleaning operation was practiced by the Palms Laundry.

      According to the SCAQMD EMI database, several businesses are listed, as shown below, under the
      business name of Palms Cleaners, but none of these facilities are located at the Property.

      79040    PAUAS CLEANERS 18515 BURBANK BLVD, TARZANA, CA 91356
      100064   PAUAS CLEANERS, BYUNG HEE LEE
      140406   PAUAS CLEANERS, CHARLES RYU DBA 156 BONITA AVE, SAN DIMAS, CA
      141497   PAUAS CLEANERS, KWANG H. LEE DBA 25910 IRIS AVE, MORENO VALLEY

     Mr. Arthur Munoz, business and Property owner, was inteNiewed during site reconnaissance. Mr. Munoz
     indicated that he has been associated with the Property since approximately 2006 when he purchased
     the market at the Property. He subsequently acquired the laundry mat in 2010 and the party supply
     business in 2014. To his best knowledge, no underground storage tanks or significant amounts of
     hazardous materials have ever been used on the site.

     Mr. Munoz stated that longtime customers and residents in the area remember the Property as a market
     and laundry, and no drycleaners actually occupied the Property. He believes that a drop-off drycleaning
     seNice may have been offered by the laundry.

     To the best of his knowledge, and according to business customers and residents, the site has always
     been used as a market and laundry, and no drycleaners used to be located within the premises.

     ODIC reviewed all available records at the City of Los Angeles building department and Fire Department
     Hazmat Unit as well as UST Division; however, no records were found indicating any historical drycleaner
     business at the Property.

     Reviewed historical building permits did not have any business permits or records as an actual PCE-using
     dry-cleaning plant facility, or plumbing/electric permits (boiler, distillation, condenser, etc.) which would be
     typically associated.for a commercial drycleaners. Any drycleaners using PCE solvent is typically listed
     and identified as RCRA hazardous waste (HAZNET database) generator (PCE is federal F-coded
     hazardous waste) and SCAQMD FINDS (all drycleaners are required to be permitted by SCAQMD
     particularly after 1980). Since the Property address is not listed in any of these databases, it is highly
     likely that the Palms Laundry and Cleaners was a drop-off agency at least since 1980.

     Since drycleaners using PCE-based solvent generate waste PCE as hazardous wastes, they are listed as·
     RCRA waste generators, and should also be identified under the SCAQMD database. Again, the
     Property is not listed in any environmental database provided by EDR as Haznet, RCRA Generator, or
     SCAQMD FINDS EMI. It should be however noted that Palms Laundry and Cleaners occupied the
     Property since at least 1958. Since this is during a period of little or no regulatory oversight, permitting or

                                                                                      ODIC     Environmental
                                                              PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001093
                                •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 190 of 636 Page ID
                                     #:6347
                                                                                      •
                                                    I                       Phase I Environmental Site Assessment Report
                                                                                               Project No. 6359167-ESAI


      compliance, there is still an unresolved concern about possible dry-cleaning operation conducted by
      Palms Laundry and Cleaners. This is identified as a potential environmental concern and significant data
                                                                                                                   -40-




      gap which affects our ability to determine RECs in connection with the Property.

      ODIC is still in the process of conducting additional inquiry to obtain more information about the historical
      listing of Palms Laundry and Cleaners, by interviewing longtime residents in the vicinity of the Property.
      As stated in Section 5.2 of this Report, a response from public agencies such as County of Los Angeles
      Fire Department and Sanitation District is pending as of this date, which is identified as a data gap.

      In the event that additional information is later found or identified to confirm actual PCE-solvent use·
      related to the former Palms Laundry and Cleaners, such information should be reviewed for re-evaluation
      of the environmental risk for the Property. If Client/User of this Report desires an additional level of
      comfort in ascertaining the absence or presence of contamination with PCE and chlorinated organic
      solvent in the subsurface beneath the Property, subsurface investigation can be conducted in the areas of
      concern.

      It should be noted that, effective on October 1, 2010, US SBA started requiring mandatory Phase II
      Environmental Site Assessment for onsite dry cleaners that may have been operated for more than five
      years.

      Source: https://www.sba.gov/sites/default/files/sops/serv_sops_50105c_loan_0.pdf

       Even though it is highly likely and reasonable that the former listing of Palms Laundry and Cleaners may
       have been a drop-off agency cleaners at least since early 1980s when the AQMD required permitting of
       drycleaners, Palms· Laundry and Cleaners is known to have occupied the Property since at least 1958
     · which is before the period of regulatory compliance and permitting required by Clean Air Act in 1970, or
       1991 when the Air Resources Board identified Perchoroethylene (Pere) as a toxic air contaminant (TAC)
       under California's Toxic Air Contaminant Identification and Contro_l Program (Health and Safety Code
       section 39650 et. seq.) or SCAQMD Rule 1421 Control of Perchloroethylene Emissions from Dry
       Cleaning System.

     Due to the data gap identified in this Phase I ESA, as to the former listing of Palms Laundry and Cleaners
     which is identified to have occupied the Property since 1958, Phase II Environmental Site Assessment is
     considered a prudent lending practice to comply with SBA SOP 50-10 which became effective since 2010.




                                                                                     0D/C     Env./ronmental
                                                             PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001094
                                                                       •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 191 of 636 Page ID
                                     #:6348




        ORANGE LA w OFFICES'         p .C.              HADSELL STORMER       & RENICK        LLP
           3435 Wilshire Blvd., Ste. 2910                       128 N Fair Oaks Ave #204
              Los Angeles, CA 90010                                Pasadena, CA 91103
                Tel: (213) 736-9900                                 Tel: (626) 585-9600
            www.orangelawoffices.com                         https://www.hadsellstormer.com




                                             December 4, 2017.

     Stephen David Simon
     Executive Director
     Department on Disability
     City of Los Angeles
     201 N Figueroa St., Ste 100
     Los Angeles, CA 90012-2694
     Tel: (213) 202-2764
     Fax: (213) 202-2715
     ste.phen.simonwilacitv .org

                                                                   BY FAX & EMAIL ONLY

     Dear Mr. Simon:

       We write on behalf of several disabled children attending pre-Kindergarten through fifth
       grade classes at Palms Elementary school ("Palms") in the City of Los Angeles ("the
       City"). We request that the City cease its ongoing discrimination against disabled persons
       in the administration and operation of its planning and development programs. This
       request will be followed by legal action if the City does not take immediate steps to
       remedy the problem, protect the children at Palms, and implement policies protective of
     · all similarly situated persons.

     Online, your Department on Disability ("DoD") states that it is committed to "ensuring
     full access to employment, programs, facilities and services; through strategic
     management and partnership education, advocacy, training, research and improved
     service delivery; for the benefit of persons with disabilities, providers of essential
     resources and policymakers. " Thus, addressing this request to you as its Director is
     appropriate.

     Currently, the City's Department of City Planning ("Planning Dept.") does not consider
     the special needs of disabled persons in its California Environmental Quality Act
     ("CEQA") analyses during its project approval process. At the earliest phases of




                                                      PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001095
                                     •                                              •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 192 of 636 Page ID
                                             #:6349




              community and environmental impact screening - the exemption phase, 1 developers are
              given the green light to move· ahead with demolition, excavation and construction
              projects that the Planning Dept. labels as "exempt" for not crossing predetermined
              templates of environmental ''thresholds of significance." Exemptions granted based upon
              these predetermined thresholds purportedly mean that a project will have no significant
              impact on the environment, including the people, surrounding the project. In the case of
              persons with special needs, this is simply untrue.

             The predetermined thresholds used to exempt the projects do not include any
             consideration of persons with special needs. Instead, the thresholds are set based upon
             consideration of what is acceptable to persons urider "normally acceptable"
             circumstances. 2 The Planning Dept's use of this process to exempt and approve projects
             is discriminatory and it is harmful to disabled Angelenos.

             Title II of the Americans with Disabilities Act ("ADA"), in particular, prohibits
             discrimination against individuals with disabilities in the provision of services, programs,
             or activities by public entities. 42 U.S.C. § 12132. Section 504, in turn, requires that "[n]o
             otherwise qualified individual with a disability in the United States ... shall, solely by
             reason of her or his disability, be excluded from the participation in, be denied the
             benefits of, or be subjected to discrimination under any program or activity receiving
             Federal financial assistance." 29 U.S.C. § 794(a). The Ninth Circuit has held that "there
             is no significant difference in the analysis of rights and obligations created by" the ADA
             and Section 504. Vinson v. Thomas, 288 F.3d 1145, 1152 n.7 (9th Cir. 2002).

             In this case, the children with special needs attending Palms Elementary School are
             qualified individuals with disabilities. They are also being discriminated against and
             denied the benefits of the City's services (CEQA analyses by the Planning Dept. are
             supposed to protect the environment and persons in it). Moreover, they are being
             excluded from consideration in the provided services because of their disability. 3
             A reasonable accommodation would be to simply include disability assessment factors as
             part of the templates. The textbook ADA/Section 504 violation is completed by the fact
             that the City receives federal funds.

             1
               CEQA Flowchart available here:
             https ://upload. wikimedia.org/wiki pedia/commons/e/ec/CEQA_Process_Flow_Chart.gif
             2 Thresholds available here:

             http://www.environmentla.org/prograrns/Thresho1ds/Complete%20Threshold%20Guide%20200
             6.pdf
             3
               The ADA applies with equal force to facially neutral policies that discriminate against
             individuals with disabilities. See McGa,y v. City of Portland, 386 F.3d 1259, 1265 (9th Cir.
             2004) (explaining that the Ninth Circuit has "repeatedly recognized that facially neutral policies
             may violate the ADA when such policies unduly burden disabled persons, even when such
             policies are consistent enforced.").



                                                               PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001096



I   I
                             •                                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 193 of 636 Page ID
                                     #:6350




     Federal courts have made clear that public agencies must take affirmative steps to act in
     consideration of persons with disabilities, regardless of having facially neutral policies.
     Specifically, in granting summary judgment against the City for failing to provide for
     disabled Angelenos in its emergency management planning, the Court in Communities
     Actively Living Independent and Free, et al v. City of Los Angeles, USDC-CACD Case
     No. CV09-0287 CBM (2009), stated:                     .

             "The City's response that its lack of affirmative action with respect to
             individuals with disabilities somehow absolves the City of liability is not
             only unavailing but also contrary to clearly-established precedent. See
             McGary, 386 F.3d at 1266 (explaining that the ADA 'guard[s] against the
             facade of 'equal treatment' when particular accommodations are necessary
             to level the playing field.'). Because individuals with disabilities require
             special needs, the City disproportionately burdens them through its facially
             neutral practice of administering its program in a manner that fails to
             address such needs." (Docket No. 140, at 25:17-25).

     The Court went further to state, "the Court finds that Plaintiffs are denied the benefits of
     the City's emergency preparedness program because the City's practice of failing to
     address the needs of individuals with disabilities discriminates against such individuals
     by denying them meaningful access to the City's emergency preparedness program."
     (Docket No. 140, at 26:17-21). 4           ·


     Moreover, as to CEQA, California courts have stated that agencies cannot rely on
     thresholds of significance to absolve themselves of the responsibility to engage in proper
     analyses. In Mejia v. City of Los Angeles, 130 Cal. App. 4th 322, 342 (2005), the City
     relied upon a predetermined threshold to declare that a project did not have a significant
     environmental impact. In disagreeing, the court concluded that "[a] public agency cannot
     apply a threshold of significance or regulatory standard 'in a way that forecloses the
     consideration of any other substantial evidence showing there may be a significant
     effect.'"

     Together, the state and federal courts' decisions mean that the City's Planning Dept. must
     consider persons with special needs, and their needs and circumstances, in its processes
     and activities - including those regarding environmental impact permitting. The harm


     4
       If qualified individuals are denied "meaningful access" to a benefit because of their disability,
     the public entity must provide reasonable modifications. Mark H Lemahieu, 513 F.3d 922, 937
     (9th Cir. 2008). The accompanying regulation provides that a "[b]enefit includes provision of
     services, financial aid or disposition (i.e. treatment, handling, decision, sentencing confinement,
     or other prescription of conduct)." 28 C.F.R. § 42.5400).

                                                                                                    £e.gLJ.


                                                       PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001097
                             •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 194 of 636 Page ID
                                     #:6351




      created by not doing so is exemplified by the plight of the children at Palms Elementary·
      School.

      At Palms, there are 32 Pre-K deaf and hard of hearing ("DHH") children, 59 kindergarten
      children, and a number of children in other grades (through 5th) with disabilities that are
      highly sensitive to noise. Immediately adjacent (literally, on the fence line of the
      playground) the City has green-lit demolition, excavation and construction of a huge
      apartment building. The City did no impact study because it used the predetermined
      template of thresholds of significance which has no consideration of persons with
      disabilities. Additionally, the parents and teachers got no notice of the project.

     The Planning Dept. 's online files indicate that the project will emit construction noise as
     well as poisons containing PM2.5 and PMl0 particulate matter, nitrogen oxide gases,
     reactive organic gases, 'fugitive dust,' and other toxic substances. 5 Showering the
     children with these toxins for the estimated two-year period of the project is
     unfathomable. Worse yet, is the impact that the noise and toxins will have upon the DHH
     children.

     Many of the special needs teachers have completed sworn declarations about the hardship
     their disabled students face in light of the City's failure to include them. An example, the
     declaration of Brittany Dom, is attached to this letter. 6 The deaf and hard of hearing
     teachers relate that elementary school years are the point in the students' lives wherein
     they are gaining the bedrock understandings of how to socialize with and understand each
     other, as well as children without hearing challenges, and that preventing that process
     from happening would have far-reaching consequences for the rest of their lives.

      The construction noise would be highly distracting, and in some cases painful. Many of
      the DHH students wear sound amplifying listening devices which make all sounds
      louder. In their classrooms, even air conditioners must meet certain dampened sound
    . requirements. As an accommodation for all the students in DHH classrooms at Palms,
      there are carpets on the classroom floors, fabric on the walls, and drop ceilings to
      minimize sound reverberation. Ongoing construction noise would make it difficult, and in
      many cases impossible, for students to distinguish between voices and other sources of
      information - as opposed to noise and other sounds which should be disregarded. So-
      called "new listeners" - students who have just activated cochlear implants - would
      experience pain and listening fatigue, but not even know how to express what 1s
      happening to them - or why.




     5
         September I, 2017, "Directors Determination," Case No. DIR-2016-4880-DB
     6
         Others are available upon request.



                                                     PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001098
                           •                                            •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 195 of 636 Page ID
                                     #:6352




       We, the undersigned counsel, write to request that the City do the right thing by these
       children and other disabled persons. Over the past few years, our offices collaborated
       with the City to resolve Rodriguez v. City of Los Angeles gang injunction class action
       case. In so doing, we found in the City willing partners with which we created a $30
       million dollar program for Angelenos which not only restores their civil rights, but makes
       their lives better for the long term.

       Similar action by the City is needed.to protect the children at Palms Elementary School,
       and all other smtilarly situated Angelenos with disabilities. Should the City take action
       with which our firms can collaborate, we are open to working together. However, if
       something is not done by the City immediately to protect the children at Palms
       Elementary School - we will pursue all available legal and equitable options to protect
       them ourselves.

       Kindest regards,
                                                    HADSELL STORMER & RENICK LLP

                                                        ~          2----------------
                                                    Dan Stormer, Esq.


       :: attachment ::




                                                     PALMS ELEMENTARY"/ OBJECTORS EXHIBITS: 001099
                                       •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 196 of 636 Page ID
                                                  #:6353




                     1                          DECLARATION OF BRITTANY DORN
                     2   I, BRITTANY DORN, declare as follows:
                     3
                     4      1. I am over 18 years of age. My business address is 3 520 Motor Ave, Los Angeles,
                     5         CA 90034. If called and sworn as a witness, I could and would competently testify
                     6         to the following based on personal knowledge:
                     7
                     8      2. I am employed as an elementary school teacher for the Los Angeles Unified School
                     9         District at Palms Elementary School ("Palms"). I began teaching at Palms on July 8,
                    IO         2015.
                    11
                    12      3. I attended college at Concordia University majoring in Liberal Arts and earned a
                    13         Bachelor of Arts degree in the year 2012. I have earned a Master of Science degree
                    14         in the field of Education of the Deaf from California Lutheran University in the year
                    15         2016. Additionally, I possess the following professional certification: Education
                    16         Specialist Instruction Credential - Deaf and Hard of Hearing Authorization and
                    17         English Leamer Authorization, 2015.
                    18
                    19      4. Palms students are in pre-kindergarten through fifth grade cla~ses. Our school day
                    20
                               begins at 8: IO A.M. and ends at 2:33 P.M.
                    21
                    22      5. I currently teach children who are deaf and hard of hearing in grades four and five.
                    23         The children in my class are boys and girls ages nine through eleven. All eight of my
                    24         students have disabilities. Listed by number, the following students have the
                    25         following disabilities and require the following curricular and environmental
                    26         accommodations to learn and participate effectively in class:
                    27
                    28
.,1r}                                                              Page 1
 .;:,.~
   "'··
 ,.;;~::-,
-r!'J"':,                                                                                              Dectaratlon
  .,..
.......,,                                                     . PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001100
.....
~!!;:,

c~=,
                                     •                                           •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 197 of 636 Page ID
                                                  #:6354




                     1     a) STUDENT #1: STUDENT #1 is ten years old and is hard of hearing. STUDENT
                     2       # 1's disability was corifinned in January 2011. According to her audiological report
                     3       dated 11/13/17, she has a bilateral moderate to profound precipitously sloping
                     4       sensorineural hearing loss. STUDENT # 1 wears sound amplifying listening devices
                     5       in order to effectively access the curriculum, socialize with other students and
                     6       experience the world around her. She wears a cochlear implant on her left ear and a
                     7       hearing aid on her right ear. Based upon my experience and observations o
                     8       STUDENT #I, the ongoing noise and distraction of a construction project just
                     9       outside our classroom windows would severely disrupt, if not totally compromise,
                    10       her social and educational development for the duration of the construction project.
                    11       Sound amplification devices are only effective in educational environments wherein
                    12       noise can be controlled. For example, ongoing noise sources such as air conditioners
                    13       must meet certain dampened sound requirements. We have carpets on the classroom
                    14       floor, fabric on the walls, and a drop ceiling to minimize sound reverberation. Any
                    15       acoustic interruptions are amplified and make it impossible for students who are new
                    16       to sounds to discern which sounds are voices and sources of information which need
                    17       to be interpreted, as opposed to sounds which should be filtered out as noise.
                    18       STUDENT #1 is considered a "new listener," because she just got her cochlear
                    19       implant activated in October 2017. Therefore, her brain is still getting used to
                    20       processing sounds electronically rather than acoustically and a filter has not yet been
                    21       developed. By the end of the day STUDENT # 1 suffers from listening fatigue.
                    22       School is much more difficult for her because she has to work to hear every sound. It
                    23       really wears her out by the end of the day. With additional background noise due to
                    24       construction, she will tire much sooner and access to her education will be
                    25       compromised. Moreover, amplification of sharp unexpected sounds can be painful
                    26       because there is no chance to adjust volume, and ongoing repetitive sounds can be
                    27       annoying and cause headaches. She often takes off her implant complaining that it is
                    28       too loud, even in our noise-controlled classroom environment. Without her processor
 er::,                                                           Page2
 ,.::.::,

,;;!::,
r;'J~,                                                                                                 Declaration
  .....                                                      PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001101
·t-,•.:,
,-_;:!::,
, .... 4'.

1.:;t1::,
                                    •                                           •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 198 of 636 Page ID
                                                 #:6355




                    1        connected to her implant, she is completely deaf on the left. STUDENT # 1 does not
                    2        use sign language and relies on her listening and spoken language to communicate.
                    3        She cannot learn if she is not wearing her equipment. In addition, STUDENT # I is
                    4       highly distractible and has trouble focusing in class. Noise from the construction
                    5       project would make it very difficult for her to focus on her teacher, peers, and her
                    6       work in class and deprive STUDENT #1 of an adequate learning environment.
                    7     b) STUDENT #2: STUDENT #2 is ten years old and is hard of hearing. STUDENT
                    8       #2's disability was confinned shortly after failing the Newborn Hearing Screening.
                    9       According to his audiological report dated 3/9/17, he has a bilateral moderate
                   10       sensorineural hearing loss. STUDENT #2 wears sound amplifying listening devices
                   11       in order to effectively access .the curriculum, socialize with other students and
                   12       experience the world around him. He wears bilateral hearing aids. Based upon my
                   13       experience and observations of STUDENT #2, the ongoing noise and distraction of a
                   14       construction project just outside our classroom windows would severely disrupt, if
                   15       not totally compromise, his social and educational development for the duration o
                   16       the construction project. He faces the same challenges as the previous student due to
                   17       his hearing impainnent regarding noise. In addition, I have observed that STUDENT
                   18       #2 is extra sensitive to noise, often taking off his hearing aids when his mainstream
                   19       class is noisy and always during recess. He reports that at times he does not wear his
                   20       hearing aids at home because the traffic noise outside his apartment is so
                   21       bothersome. STUDENT #2 also has environmental allergies that will be severely
                   22       impacted by the construction pol1ution that will enter our yard and classroom. He
                   23       takes medication for his allergies daily.
                   24    c) STUDENT #3: STUDENT #3 is nine years old and is hard of hearing. STUDENT
                   25       #3's disability was confinned shortly after failing the Newborn Hearing Screening.
                   26       According to her audiological report dated 3/2/17, she has a moderate sloping to
                   27       profound mixed hearing loss in the right ear and a mild sloping to severe hearing loss
                   28       in the left ear. STUDENT #3 wears sound amplifying listening devices in order to

C;~:                                                             Page3
,.;:-::,
,.:;~:,
,:;r:,                                                                                               Declaration
 .....                                                       · PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001102
1-,•••,,
,.:it::,
l,,1,l!'.

,..:~::-,
                                       •
              Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 199 of 636 Page ID
                                                   #:6356




                               effectively access the curriculum, socialize with other students and experience the

                      2        world around her. She wears bilateral hearing aids. Based upon my experience and

                      3        observations of STUDENT #3, the ongoing noise and distraction of a construction

                      4        project just outside our classroom windows would severely disrupt, if not totally

                      5        compromise, her social and educational development for the duration of the

                      6        construction project. She faces the same challenges as students STUDENT #1 and

                      7        STUDENT #2 due to her hearing impainnent regarding noise. In addition,

                      8        STUDENT #3 is highly distractible and has trouble focusing in class. The noise from

                      9        the construction will make it very difficult for her to focus on her teacher, peers, and
                     10        her work in class.
                     11     d) STUDENT #4: STUDENT #4 is nine years old and is hard of hearing. STUDENT

                     12        #4's disability was confirmed shortly after failing the Newborn Hearing Screening.
                     13       According to his audiological report dated 3/12/17, he has a bilateral mild to

                     14       moderate sensorineural hearing loss. STUDENT #4 wears sound amplifying
                     15        listening devices in order to effectively access the curriculum, socialize with other
                     16       students and experience the world around him. He wears bilateral hearing aids.

                     17       Based upon my experience and observations of STUDENT #4, the ongoing noise
                     18       and distraction of a construction project just outside our classroom windows would
                     19       severely disrupt, if not totally compromise, his social and educational development
                     20       for the duration of the construction project. He faces the same challenges as
                     21       STUDENT #I, STUDENT #2 and STUDENT #3 due to his hearing impairment
                     22       regarding noise. In addition, STUDENT #4 is highly distractible and has trouble
                     23       focusing in class. The noise from the construction will make it very difficult for him
                     24       to focus on his teacher, peers, and his work in class.
                     25    e) STUDENT #5: STUDENT #5 is ten years old and is hard of hearing. STUDENT
                     26       #S's disability was confirmed shortly after failing the Newborn Hearing Screening.
                     27       According to his audiological report dated 11/6/17 he has a moderately-severe to
                     28       moderate conductive hearing loss secondary to atresia. He wears a sound amplifying
    ,:;;;:::,                                                       Page4
    ,..;~,=,
     •.:Jt::,
     r:.r:,                                                                                               Declaration
      .....                                                     PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001103
    -~·-'
     ,,_;;;;,'
    "''·"'·
    ,,~~::.




I
                                •                                          •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 200 of 636 Page ID
                                            #:6357




               1       listening device in order to effectively access the curriculum, socialize with other

               2       students and experience the world around him. He wears a. Bone Anchored Hearing

               3       Aid. Based upon my experience and observations of STUDENT #5, the ongoing

               4       noise and distraction of a construction project just outside our classroom windows

               5       would severely disrupt, if not totally compromise, his social and educational

               6       development for the duration of the construction project. He faces the same

               7       challenges as students STUDENT #1, STUDENT #2, STUDENT #3 and STUDENT

               8       #4 due to his hearing impairment regarding noise. STUDENT #5 attends a general

               9       education classroom that is approximately 8 yards from the construction site for 95%

              10       of his instructional day. For 75% of his day, STUDENT #2. attends the same general

              11       education class as STUDENT #5.
              12    f) STUDENT #6: STUDENT #6 is eleven years old and is hard of hearing. STUDENT
              13       #6's disability was confinned shortly after failing the Newborn Hearing Screening.

              14       According to his audiological report dated 9/13/17. he has a moderate to severe

              15       conductive hearing loss secondary to atresia. He wears a sound amplifying listening

              16       device in order to effectively access the curriculum, socialize with other students and

              17       experience the world around him. He wears a Bone Anchored Hearing Aid. Based

              18       upon my experience and observations of STUDENT #6, the ongoing noise and

              19       distraction of a construction project just outside our classroom windows would

              20       severely disrupt, if not totally compromise, his social and educational development

              21       for the duration of the construction project. He faces the same challenges as the

              22       students in items (a) through (e) above due to his hearing impairment regarding
              23       noise.
              24    g) STUDENT #7: STUDENT #7 is ten years old and is hard of hearing. STUDENT
              25       #Ts disability was confirmed prior to 24 months of age. According· to her
              26       audiological report dated 4/3/17, she has a moderate to severe sensorineural hearing

              27       loss in the left ear and is deaf in her right ear. STUDENT #7 wears a sound.
              28       amplifying listening device in order to effectively access the curriculum, socialize

(.!;:,,                                                    Page5
,.~;.i:;-,

,.;:r~,
,::n,                                                                                            Declaration
·r,,,),
                                                        PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001104
,~;t;,
"'"'·
,_::,.:;-,
                                    •                                             •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 201 of 636 Page ID
                                                 #:6358




                    1        with other students and experience the world around her. She wears a hearing aid on
                    2        her left ear. Based upon my experience and observations of STUDENT #7, the
                    3        ongoing noise and distraction of a construction project just outside our classroom
                    4        windows would severely disrupt, if not totally compromise, her social and
                    5        educational development for the duration of the construction project. She faces the
                    6        same challenges as the students in items (a) through · (f) due to her hearing
                    7        impairment regarding noise.
                    8     h) STUDENT #8: STUDENT #8 is nine years old and is hard of hearing. STUDENT
                    9       #8's disability was confinned shortly after failing the Newborn Hearing Screening.
                   10       According to her audiological report dated 2/6/17, she has a bilateral moderate
                   11       sensorineural hearing loss. STUDENT #8 wears sound amplifying listening devices
                   12       in order to effectively access the curriculum, socialize with other students and
                   13       experience the world around her. She wears bilateral hearing aids. Based upon my
                   14       experience and observations of STUDENT #8, the ongoing noise and distraction of a
                   15       construction project just outside our classroom windows would severely disrupt, i
                   16       not totally compromise, her social and educational development for the duration o
                   17       the construction project. She faces the same challenges as the students in items (a)
                   18       through (g) due to her hearing impairment regarding noise. STUDENT #8 attends a
                   19       general education classroom that is on our premises approximately 12 yards from the
                   20       construction site for 60% of her instructional day.
                   21
                   22    6. The Deaf and Hard of Hearing program has been at Palms for more than 30 years.
                   23       This year, the program has tripled in size, indicating that it is a strong program that
                   24       families want to send their children to. We currently have 33 students at Palms with
                   25       hearing impainnent and are getting new preschoolers every month as those in the
                   26       LAUSD parent-infant program turn three years old. These 33 students are extra
                   27       sensitive to noise because they all wear sound amplification devices. Some of these
                   28       devices increase sound output by up to 50 dB at certain frequencies. For some of our
,,_;;t::,
,.:;:,c,                                                        Page6
,!;~~
,::r:,
                                                                                                      Declaration
~.),                                                         PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001105
,;:r::,
k!,:r.
,-;.,::,
                                         •                                            •
                 Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 202 of 636 Page ID
                                                      #:6359




                         I       students it is painful to hear traffic ( ~80dB), industrial noise (~ IO0dB), and heavy

                         2       machinery (~120dB). For some who have less gain on their hearing aids, it may not

                         3       be painful, but it will be distracting to try to learn with such an increased signal to

                         4       noise ratio.
                         5
                         6    7. The students in my cJass are placed there because they have gaps in their academic

                         7       achievement because of their language delays. In some cases this is due to late

                         8       identification of hearing loss and therefore late amplification. In some cases it is

                         9       because they are not hearing all the sounds the English language uses. In other cases

                        IO       it is because they have missed a lot of school due to surgeries (for cochlear

                        11       implantation, BAHA implantation, ear reconstruction, and/or additional surgeries

                        12       due to related syndromes such as cleft palette repair), recovery from these surgeries,

                        13       and many audiological appointments. My students are behind academically because

                        14       of factors that are out of their control. I try to maximize their learning for every

                        15       minute they are in school.
                        16
                        17    8. The demolition and constru.ction of the building next to Palms Elementary will

                        18       greatly affect my students. The noise of the construction will impede their learning to

                        19       .a devastating degree. My students do not use American Sign Language. They rely on

                        20       their impaired listening skills to access information and communicate. Their hearing

                        21       aids, BAHAs, and cochlear implants amplify all sounds that come into their

                        22       processors, not just speech. With the noise coming from construction, they will not

                        23       be able to hear me and, more importantly, will not be able to hear their peers. This
I                       24       will stifle their ability to engage in and receive communication and expression.
'
                        25       Moreover, this will affect their learning as well as safety on the yard and their social

                        26       development.
                        27
                        28
    ·Cit::,                                                           Page 7
    r;.i=:-,
     ~--
    ,.::~::,
    ,::.n:                                                                                                  Declaration
    ),,.,;,
                                                                  PALMS ELEMENTARY/ OBJECTORS EX.HIBITS: 001106
    ,.;;t."':,
    ~.,,.~.
    ~;,=,
                                                                                     •
              Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 203 of 636 Page ID
                                                   #:6360




                            9. All eight of my students have Individual Education Programs with accommodations

                      2        they are legally entitled to. Each has an accommodation for "reduced noise" in their

                      3        learning environment. We teach their peers to not tap their pencils, to sit still in their
                      4        squeaky chairs, and to only speak one at a time. We keep the door and windows
                      5        closed and the air conditioner off for as long as we can stand it. The teachers wear

                      6        microphones during instructional time and sharpen pencils after school when
                      7        students are not around to be bothered by the noise. If there is construction noise
                      8        next door to our school, I will not be able to provide the accommodation of reduced
                      9        noise that my students need to succeed.
                     IO
                     11     10. My classroom is less than 30 yards from the 3568 Motor Ave construction site. My
                     12        students also attend general education classes that are as close as half of that distance
                     13        from the site. Students from my class, as well as other classes, have their recess/play
                     14        times on the open-air playground which is within a few yards of that construction
                     15        site. In my observation, the children run, play and inhale rapidly and heavily when
                     16        on the playground.
                     17
                     18     11. I In addition, increased traffic during construction and after because of additional
                     19        tenants will make it less safe for our children to be dropped off and picked up in the
                     20        morning. Seven of my eight students ride a bus to school every day. As responsible
                     21        fourth and fifth graders, they are not required to hold an adult's hand when they step
                     22        off the bus and walk down the sidewalk to the school gate. With more traffic,
                     23        chances of accidents increase. An adult is nearby, but may not be close_ enough to
                     24        alert a student if there is danger because they often do not wear their amplification
                     25        until they get into the classroom. My other student, who is dropped off by family,
                     26        will face the same dangers as he steps out of his parents' car.
                     27
                     28
r,;ir::,                                                            Page 8
,._:::,,.:~
 .....
,:;;,:,,
en.,                                                                                                       Declaration
h,_,,                                                           PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001107
,._;:r.:,
~~.

,. ;~:::-,
                                        •                                           •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 204 of 636 Page ID
                                                  #:6361




                     1      12. From what I have read, I understand that the 3568 Motor Ave construction project

                     2          will release emissions into the air containing PM2.5 and PM 10 particulate matter,

                     3          nitrogen oxide gases, reactive organic gases, 'fugitive dust,' and other toxic

                     4          substances. I am extremely concerned for my students' health, as well   as my own. I
                     5          grew up in a family employed by the construction industry. I know that construction

                     6         workers take precautions against these dangers, such as masks and eye protection.

                     7          Our children will not have these precautions and will be exposed to the dangerous

                     8         pollution every day.
                     9
                    10      13. I did not know about this project until a colleague informed me as I was walking out
                    11          of school the day before our Thanksgiving break 11/17/17. Most of the families o
                    12          our students do not know about this construction and will be upset when they find
                    13          out how it will impact their children's education and health.
                    14
                    15          I declare, under penalty of perjury under the laws of the State of California, and the

                    16   United States of America, that above statement is true and correct, and that this declaration

                    17   was executed in the County of Los Angeles, California, on December 3rd, 2017.
                    18
                    19
                    20   Signature of Declarant
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
~::,                                                                Page 9
,_!.1::1
  . ,._
,_;.o,
,::n,                                                                                                    Declaration
,,,,_:,                                                          PALMS ElEM°f'NTARY/ OBJECTORS EXHIBITS: 001108
 ,.;;t~
t,..,·,Jr.
~:,::,,
                                Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 205 of 636 Page ID
                                                                     #:6362
t:lfJ[l~fjlf;tJ


                                                                                                                                                                                                                                                                             DEA' l ,,... ,1-:       "°""
                                                                                                                                                                                                                                                                             1535Mihlll!uttla!
                                                                                                                                                                                                                                                                             S..11ibtc1.C.190t'/I
                                                                                                                                                                                                                                                                             lf!;~Ol~l,'911
                                                                                                                                                                                                                                                                             b,J\(lfH:915
                                                                                                                                                                                                                                                                             -.Q;llriteau"




                                PALMS BOULEVARD                                                                       PALMS BOULEVARD                                                                PALMS BOULEVARD
             ,,.-                                                   -..                              ~--         --··---                                     ....                                                                                     ---.
                                                                          '
                                                                                                           c--~c
                                                                                                   i

                        L-i1·1                                            I                        !
                                                                                                                                                                                1                                              ,-
                                                                                                                                                                                                                               L
                        . --· ___ _I
                           ,-,
                              ,-~7
                                              L_

                                                                          I                                      __
                                                                                                                  I
                                                                                                                      ._    _.,,


                                                                                                                           -I
                                                                                                                                                                                         ir      ,,r-7_
                                                                                                                                                                                                               ___ _I



                                                                                                                 LJ                                                                              ;                  I                                                                                    ~i
                              I   .

                                                                                                                --·7
         ~                                                                                                                                                          w               w                                                                             w




                                                                                                                        ~
                                                               J
             I


                                                                                                                                                                                                                                                 Ds
                                                                                                                                                                    ::,                                                                                           ::,                           We,
         z                                                                                                                                                          zw              i                                                                             z                             ::,c:,
         w
         ~                                                                                                                                                          ~               ~                                                                             ~                             ffi:
         ~
             '
             .II                                                                               I!
                                                                                               :   I              ~~=                                               "'              ~

                                                                                                                                                                                              [,J•--
                                                                                                                                                                                               -~~:.                          -i                                  "'                            >c.>


                                                                                                           [.:::J;~ .j.
                                                                                                                                                                    0                                                                                                                               <(      -
         6
         ~       •


                     .,r-J    ~1:'l,
                               IIOoOOI



                                                               J                               iI                                                                   i               6
                                                                                                                                                                                    :&
                                                                                                                                                                                         .
                                                                                                                                                                                         I
                                                                                                                                                                                         1•
                                                                                                                                                                                                 ..._
                                                                                                                                                                                                       ·,-.
                                                                                                                                                                                                                                                 [I               ::E
                                                                                                                                                                                                                                                                                                    a: en
                                                                                                                                                                                                                                                                                                    g~
                                                                                                                                                                                                                                                                                                    ow

                                                                                                                                                                                                 I ~ __
                                                                                                                                                                                                               'I


                                                                                                                                                                                                                                                                                                    ==i
                        _i                                     r,
                                                                                                   .                                     7                                                                                                                                                          ID<(
             1 '-..                      I. _J                 i
                                                               j
                                                                     II
                                                               ,..:.:-;                  .,                             D    I
                                                                                                                                                                                         I            I
                                                                                                                                                                                                                              ~-
                                                                                                                                                                                                                                _']              r.·1
                                                                                                                                                                                                                                                 n1
                                                                                                                                                                                                                                                                                                    ~9
                                                                                                                                                             D
     I
                                                                                          I
             I                                                                            I



                                                               LJ
                                                                                          I
                                                                                          I
                                                                                          I
                                                                                          I                                                                                                                    --·7'1--~                         I_   l
             rr.                                   _,.;.,J                                II
                                                                                          I        I                                         ..,.,.,,,
                                                                                                                                                                                                                                                                                9.J\lmDY-

                                                                                                           r ,~ ; 1~                          ~-                                                                    ··-~=~•~ -·:
                                                                                          I                                                                                                                                                                                          SRlN'.i
                                                                                          I        1
             f[:{-·:
                                                   ,rrc,,r,,
                                                   ~=·
                                                                                                                                                &Srt,lfr                                                                :::            •~Dll'T
                                                                                          I
                                                                                                       •                                    l.:til:!E>mO.I                                                                                                                           EQ.N)X
                                                                                                   I r..--r.;p:::, t
                                                                                                                                                                                                                        rt             ~~"'
                                                                                          II
             I~.-,..•                                                                     I        ,J~,.                                                                                        ...·-·
                                                                                                                                                                                                    ~     I,
                                                                                                                                                                                                       _____
                                                                                                                                                                                                                                                                               mm

                 \: ~   -~   .. --· --·-    L----·-·                                      i
                                                                                          I
                                                                                                       .    .-        ··-- - j '-~----                                                                                        ----·-


                                   TABDR STREET                                                                            TABOR STREET                                                                TABOR STREET
                                                                                          I
                                                                                          I
                                                                                          I
                                                                                          I                                                                                                                                                                                              _,,__
                                                                                                                                                                                                                                                                                           ----
                                                                                          I
                                                                                          I
                                                                                          I
                                                                                          II
                                                                                                                                                                                                                                                                                   ---
                                                                                                                                                                                                                                                                                __i:~.
                                                                                          I                                                                                                                                                                                  ,.:.-,;;,-
                                                                                  ..,.
                                                                                          II
                                                                                                                                                                                                                                                                        --
                                         @SPRING EQUINOX@ 3 PM
                                          - 1~=so•q
                                                                              ,,;f{"'" I
                                                                              \l:J     :  I
                                                                                          I
                                                                                                                                  r.;'\ SPRING EQUINOX@ 12 PM
                                                                                                                                 '\:!'1"050',0"                          Elf"                             . 0sPR1NG eou1NOX@9 AM
                                                                                                                                                                                                           ·   ·1•c50'.Q"'
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                             d:f""
                                                                                                                                                                                                                                                             \J7             .....
                                                                                                                                                                                                                                                                             -~.,
                                                                                                                                                                                                                                                                                       I' =sa-<r

                                                                                          I                                                                                                                                                                                      A093
     ·li'a(---------·
                                                Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 206 of 636 Page ID
                                                                                     #:6363


                                                                                                               ---·    - _;___~----------------------------

                                                                                                                                                                                                                                                                                                          DEAft:'l,.i.••--,,,:,.,,
                                                                                                                                                                                                                                                                                                          n.Da=-$Jillt,sl
                                                                                                                                                                                                                                                                                                          ~lba.CACt:11
                                                                                                                                                                                                                                                                                                          1,f)IO<!ll'P1J
                                                                                                                                                                                                                                                                                                          t,,·!\Qf\\1)11,
                                                                                                                                                                                                                                                                                                          -tJ~




                                                                                                                                                                                                                                                                                                          -
                                                PALMS BOULEVARD                                                                    PALMS BOULEVARD                                                                                PALMS BOULEVARD

                          .---·----~------- -                                                                                                                                      ·,                .-,
                                                                                                                                                                                                       ·,                                               ..             . ·-·----
                                                                                                 --,1                                                                                                                                                             .,                       -··,


                                                                                                                         .--- . '.r.                                                 I
•                                   _JD                                                                                                                                                                                                                      !I

                                                                                                      I
                                                                                                      l
                                                                                                                         I
                                                                                                                         L-       ··-·-'
                                                                                                                                                     i     :
                                                                                                                                                                                                                       [__                                   L
                                                                                                                                                                                                                                                                                                          'IOtt(a(~~




                                           .l                                                                                     17                                                                                                         1
                                      i
                                                                                                                                [~__J                                                                                      r'
                                                      ____ ;      I                                                                                                                                                                              7

                                                                                                                                                                                                                                                                                                          i
                           [-·-· ·-~ ·-1
                  w                                                                                               w                                                                      w                  w              I                      I                                    .            w
                 :::,
                                                                                                          I                                                                                                        l



                                                                                            D                     i                                                                      :::,               :::,   I               --                                                  I            ::,


                                                                                                                                                                            Di
                  z                                                                                                                                                                      z
                                                                                                                                                                                                                                                                                                    ~
                                                                                                                  w                                                                                                                                                                                                         w~
                  ~                                                                                                                                                                      ~                                                                                                                                  :::,g
                                                                                                          ~       ~
                                                                                                                                                                                                                       I                                      I ' :
                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                            ffi



                                                                                                                        _,
                                                                                                                                                                                                                                                                                       i

                                                                                            . i
                                                                                                                                                                                                                   I ~------,
                                                                                                          a:      a:
                  0:
                                                                                                                                                                                         "'                 !~ .I                                                                                   e                       iii"'
                  6                                                                               !               6                                                                                         ~
                                                                                                                                                                                                                                                                                                                            >"'
                                                                                                                                                                            !J
                                                                                                                                 el~~~
                                                                                                                                                                                                                   l           1-0.IIQ'IOT                                                 •-




                                                                                            I II                                  .__ ..

                                                                                                                                             l                                                                                                                                                                              "'~
                                          Cl.LIOt.Off..,.         •
                  :i                         ICl+JO.
                                                                                                                                                                                                                           "=-''                                                                    fi
                                    .. ·-··.                --,                                   I ,
                                                                                                                  :i
                                                                                                                                                                                                                                                                                                                            II:: Ul
                                                                                                                                                                                                                                                                                                                            0W
                                '     r----.                                                ·•    i                             □-~-                                                                                                                                                                                        1--..J
                                                                                                                                                                                                                                                                                                                            ow
                                      i                       j                             ,.,. I                                                                                              I                  .. if,~-                  11               '1                       !                                    :E~

                                                                                                                                                                            IJ
                                                                                            j_l
                                                                                                                                                                                                                                                                                                          i                 ,n "'
                                                                           I                                                                1_·_1
                                                                                                                                                                                                I
                                                                                                                                                                                                I
                                                                                                                                                                                                I
                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                            ::MOU)

                                                                                                                                                                                                I
                                                                                                                                                                                                                                                        c-,·
                                                                                                                                                                                                                                                                                                                                ..J
                                                                                            lj                                                                                                  I
                                                                       .-,---·
                                              ··t[J                                         t \
                                                                                                                             1_:7~ .,[_J                                    [I                  I
                                                                                                                                                                                                                                        ,.J
                                                                  .. -. ___ I
                                                                      ,- ......      ].     ! I
                                                                                            : ....J

                                                                                                                         ·'':. ..-, .-,
                                                                                                                         .·-
                                                                                                                          1:~:-·~'~-:i
                                                                                                                                  ' ;,,t                       -=
                                                                                                                                                                                                i
                                                                                                                                                                                                I
                                                                                                                                                                                                                                             s    --     · - -... · · · - ·


                                                                                                                                                                                                                                                                           --1                            """""
                                                                               "°"'0:"'
                                                                               ~N'IIU
                                                                                0.,0.09'~
                                                                                                                                ,t.,--.--·•
                                                                                                                                "! J             ,
                                                                                                                                                               o(ITOQ~
                                                                                                                                                               Q~

                                                                                                                                                                                                i                                                                       ~-
                                                                                                                                                                                                                                                                       .........
                                                                                                                                                                                                                                                                       ..a.-:u·r
                                                                                                                                                                                                                                                                        ••ntJat'
                                                                                                                                                                                                                                                                                           i'
                                                                                                                                                         ____                                                                                                                              i                                   ---
                                                                                                                                           ::,.. •




··•
                                                                       ·--""           --                                    ,..,..~-~-~ ~,···1
                                                                                                                                    :·-!-     -··        - -        ,_,.   ____ ... ,/
                                                                                                                                                                                                I
                                                                                                                                                                                                I
                                                                                                                                                                                                lI
                                                                                                                                                                                                I
       0                                            TABOR STREET                                                                      TABOR STREET                                              I
                                                                                                                                                                                                I
                                                                                                                                                                                                                                      TABOR STREET


       ~
                                                                                                                                                                                                I
                                                                                                                                                                                                I
                                                                                                                                                                                                I
                                                                                                                                                                                                I



       ~
                                                                                                                                                                                                I
                                                                                                                                                                                                ,
                                                                                                                                                                                                I.

                                                                                                                                                                                                                                                                                                                -
       ~
       ~
                                                                                                                                                                                                l·
                                                                                                                                                                                                I
                                                                                                                                                                                                I                                                                                                             --
                                                                                                                                                                                                                                                                                                              --
                                                                                                                                                                                                                                                                                                              ·-
                                                                                                                                                                                                                                                                                                          -·---
                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                          ----·
                                                                                                                                                                                                                                                                                                          ,..,
       ==                                                                                                                                                                                                                                                                                                 ...

           .•tioKP~,IGl'!""N"tT••~...,-.
                                                             ·0       SUMMER SOLTICE @)'3 PM
                                                              .. ,. = 50'.0-
                                                                                                          Effj                              0..SUMMER
                                                                                                                                                l'=.s,0'-0"
                                                                                                                                                               SOLT}CE@.12       ~
                                                                                                                                                                                         et                                              0SUMMERSOLTICE@9AM
                                                                                                                                                                                                                                                  1'•50'.-0"                .      .
                                                                                                                                                                                                                                                                                                M
                                                                                                                                                                                                                                                                                                \:J::1    -
                                                                                                                                                                                                                                                                                                          ...,.,
                                                                                                                                                                                                                                                                                                            A094
      ~---                          ···-·-------

                                                                                                                                                                                                                                                                                                     (i:1,Hf,,12H1i
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 207 of 636 Page ID
                                     #:6364


   I       Ml11Tl'l'D/a21MI




                                                                                              MOTOR AVENUE




                                                                                                                   D     .
                                                                                                                         ,----,
                                                                                                                               .




                                                                                             MOTOR AVENUE




           ---------------------~
                                                                                             MOTOR AVENUE

                                                        .    .

                                                        1
                                                   . !e
                                               ..... ·r \,

                                               !!!l [__ ,_.r.-'-!..-=
                                               ~   j_   ~ - - . - .·•·· --·   1
                                                             :;,e
                                                             !!i~
                                                                        r-------i .---,   .--,r--:
                                                                        L__) _ _, - - - · - - ·

                                                                                             MOTOR AVENUE




       r           .      •   -   .---   ----•---------------• . ------------------------                 . ---------.       ---------------------- - --------




                                                                                             MOTOR AVENUE




                                                                                                                  D
                                                                                     .. l •iS
                                                                                  '--- I §j~
                                                                                  17-___J


                                                                                  Lr--·-       •   I                 c __..




                                                                                             MOTOR AVENUE




                                                                         MOTORAPARTMENT'S
                                                                                   3568 MOTOR AVENUE
                                                                                  LOS ANGELES, CA 90034
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 208 of 636 Page ID
                                     #:6365


   It~ omurRxmunmron1W.Im1m1:i"SW1
          ·>wurromu•

     i
     §
                                                                            MOTOR AVENUE
     i,
     ~



     i
     I
                                                                                                   r
                                                                                                   .I
                                                                        I             II       I




               ·"'                                             r-                     .___J
                                                                                              _J
                                                                                                       __j
                                                                                                        c=J




                                                                            MOTOR AVENUE
                                                                                               --·              --


                                                                            MOTOR AVENUE




                                                                                                   ,--i     I
                                                                                                            I




                                                                                                   I
                                                                                                   ---'




                                                                            MOTOR AVENUE




          ---- ------ -- ------·----- ------------ -------- --------- ------ --- -------------- - -- ---- -·--- --- ------- -- --------
                                                                                                                 .I


                                                                                                   j
                                                                                                   I1_ _

                                                                                                        -===1

                                                     ,: ,      __ ___ _____
                                                           - - ! - - ,, ; - - _..: - - ,
                                                        ,...___.

                                                                            MOTOR AVENUE




                                                          MOTORAPARTMENTS
                                                                 3568 MOTOR AVENUE
                                                                LOS ANGELES, CA 90034
                         •                                                             •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 209 of 636 Page ID
                                     #:6366


  Et . ocf:~£i8JHX3 S80D3rB07AHnmwnTSW1Vd
    i
    I
    .
    i
    3


    i
    !

                                                             MOTOR AVENUE



                       / l ":

              0        ·,
                       :I
                    -, !    I


                    ~ UL.....;\,},_.:..:~"5:~t,•
                    j.--~
                    ~ ! .                ;--1
                       II         tbi
                                  lj•i
                                         I .
                                          1_ ---

                       ! _          ___.r--1·          I
                                      [_ _ _ _ _ I L _ _ ' ~
                                                            I
                       \
                                                             MOTOR AVENUE




                                -·-·--- ... -·-----
                                                             MOTOR AVENUE




              0
              >
              3::                                                                  I




                                                                               ·u
                                                                            - .7   !   ;
                                                                       [     '--I II




                                         [7_I
                                                             MOTOR AVENUE




                                                   MOTORAPARTMENTS
                                                      3668 MOTOR AVENUE
                                                     LOS ANGELES, CA 90034
                                                 •                                                •
     Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 210 of 636 Page ID
                                          #:6367


                                                                                                                     EXECUTIVE OFFICES
                DEPARTMENT OF
              CITY PLANNING
                                                       CITY OF LOS ANGELES                                        200 N. SPRJNG $TREET,.ROOM 525
                                                                                                                   Los ANG£US, CA 90012..4801
                                                                       CALIFORNIA
           cnv PLANNING COMMISSION                                                                                  VINCENT P. BERTONL AICP
                                                                                                                              DIRECTOR
               DAVID H.J. AMBROZ
                     PRESl0£Nl                                                                                            (213) 978-1271
               RENEE DAKE WILSON                                                                                       KE\IIN J. KELLER, AJCP
                   VICE-PR!SJDlNT                                                                                         [MEC\JTM OffKIR

                 CAROLINE CHOE                                                                                            (2i3) 978-1272
                  RICHARD KATZ
                 JOHNW. MACK                                                                                          USA M. WEBBER. AICP
               SAMANTHA MlllMAN                                                                                           DEPUTY DIRECTOR
                 MARC MITCHELL                                       ERIC GARCETTI                                        (213) 978-1274
            VERONICA PADILLA-CAMPOS                                       MAYOR
                DANA M. PERtMAN                                                                                           JAN ZATORSKJ
                                                                                                                          DEPI.ITY DIRECTOR
                                                                                                                          (213) 978-1273
                  ROCKY WILES
            COMMISSIONOFFICC MANAGER
                 (213) 978-1300                                                                                     http://planning.lacity.org


                                                     DIRECTOR'S DETERMINATION
                                           DENSITY BONUS & AFFORDABLE HOUSING INCENTIVES

                 September 1, 2017

                   Applicant/Owner                                                     Case No. DIR-2016-4880-DB
                   Hiro Kobayashi                                                        CEQA: ENV-2016-4881-CE
                   3568 Motor LLC                                                      Location: 3558-3570 South Motor Avenue,
                   800 South Figueroa Street,                                                       10313 West Tabor Street
                   Suite 960                                                 Council District:      5 - Koretz
                   Los Angeles, CA 90017                               Neighborhood Council:        Palms
                                                                       Community Plan Area:         Palms - Mar Vista - Del Rey
                   Representative                                      Land Use Designation:        General Commercial
                   Dana Sayles                                                         Zone:        C2-1
                   Three6ixty                                              Legal Description:       Block: S, Tract: THE PALMS,
                   4309 Overland Avenue                                                             Lot: 13
                   Culver City, CA 90230
                                                                   Last Day to File an Appeal:      September 18, 2017


                 DETERMINATION - Density Bonus/Affordable Housing Incentives Program

                 Pursuant to the Los Angeles Municipal Code (LAMC) Section 12.22 A.25, I have reviewed the
                 proposed project and as the designee of the Director of Planning, I hereby:

                                 Approve the following incentive requested by the. applicant for a project totaling 42
                                 dwelling units. The project will reserve 10 percent, or-4 dwelling units, of the 38 total base
                                 dwelling units permitted on the site for Very Low Income household occupancy for a period
                                 of 55 years. The Density Bonus includes the following requested incentive:

                                 1.     Floor Area Ratio. A 32.5 percent increase in the allowable Floor Area Ratio
                                        allowing a total floor area ratio of 1. 98: 1 in lieu of the normal maximum of 1.5: 1.

                                 Determined, based on the whole of the administrative record the project is exempt from
                                 the California Environmental Quality Act (CEQA) pursuant to State CEQA Guidelines
                                 Article 19, Sections 15304 and 15332, and City CEQA Guidelines Article Ill, Section 1,
                                 Class 4 Category 1, and there is no substantial evidence demonstrating that an exception
                                 to a categorical exemption pursuant to CEQA Guidelines, Section 15300.2 ·applies.

                              Adopt the attached Findings.


                                                                             PAUViS ELEMENTARY/ OBJECTORS EXHIBITS: 00i114.
...,.,,,
                             •                                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 211 of 636 Page ID
                                     #:6368


      CONDITIONS OF APPROVAL

       1. Site Development. Except as modified herein, the project shall be in substantial conformance
          with the plans and materials submitted by the Applicant, stamped "Exhibit A," and attached to
          the subject case file. No change to the plans will be made without prior review by the ·
          Department of City Planning, WesVCoastal/South Project Planning Division, and written
          approval by the Director of Planning. Each change shall be identified and justified in writing.
          Minor deviations may be allowed in order to comply with the provisions of the Los Angeles
          Municipal Code or the project conditions.

      2. Residential Density. The project shall be limited to a maximum density of 42 residential units
         including Density Bonus Units.

      3. Affordable Units. A minimum of 4 units, that is 10 percent of the base 38 dwelling units, shall
         be reserved as affordable units, as defined by the State Density Bonus Law 65915 (c)(1) or
         (c)(2). No additional affordable units are required per Assembly Bill (AB) 2222 as replacement
         units as HCIDLA has determined there are currently no affordable units on-site.

      4. Changes in Restricted Units. Deviations that increase the number of restricted affordable
         units or that change the composition of units or change parking numbers shall be consistent
         with LAMC Section 12.22 A.25 (9a-d).

      5. Housing Requirements. Prior to issuance of a building permit, the owner shall execute a
         covenant to the satisfaction of the Los Angeles Housing and Community Investment
         Department (HCIDLA) to make 4 units available to Very Low Income Households, for rental
         as determined to be· affordable to such households by HCIDLA for a period of 55 years.
         Enforcement of the terms of said covenant shall be the responsibility of HCIDLA. The applicant
         will present a copy of the recorded covenant to the Department of City Planning for inclusion
         in this file. The project shall comply with any monitoring requirements established by the
         HCIDLA. Refer to the Density Bonus Legislation Background section of this determination.

      6. Floor Area. The project shall be limited to 29,807 square feet of floor area, as shown in Exhibit
         CIA".

      7. Automobile Parking. Based upon the number and/or type of dwelling units proposed 42
         parking spaces shall be provided for the project. Vehicle parking shall be provided consistent ·
         with LAMC Section 12.22 A.25, Parking Option 1, which permits one on-site parking space for
         each residential unit with one or fewer bedrooms; two on-site parking spaces for each
         residential unit with two to three bedrooms; and two-and-one-half parking spaces for each
         residential unit with four or more bedrooms. The Bicycle Parking Ordinance, LAMC Section
         12.21.A.4, allows affordable residential projects to reduce required vehicle parking by 1O
         percent. Based upon the number and type of dwelling units proposed and the 1O percent
         reduction per the Bicycle Ordinance, 38 residential parking spaces shall be provided. The
         project shall provide 42 residential parking spaces as provided in Exhibit A. For the
         commercial uses, the project shall provide 7 commercial parking spaces, at a.ratio of one
         space for every 250 square feet of commercial square footage.

      8. Automobile Parking for Commercial Uses. As required by LAMC Section 12.21 A.4(c), the
         project shall provide a minimum of 7 automobile parking spaces for the 1,770 square feet of
         commercial uses, at a ratio of one space for every 250 square feet of commercial square
         footage. The project shall provide 12 commercial parking spaces as provided in Exhibit A.

      9. Adjustment of Parking. In the event that the number of Restricted Affordable Units should
         increase, or the composition of such units should change (i.e. the number of bedrooms, or the

      DIR-2016-4880-DB                                                                         Page 2of 18

                                                         PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001115
                              •                                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 212 of 636 Page ID
                                     #:6369

          number of units made available to Senior Citizens and/or Disabled Persons), or the applicant
          selects another Parking Option (including Bicycle Parking Ordinance) and no other Condition
          of Approval or incentive is affected, then no modification of this determination shall be
          necessary, and the number of parking spaces shall be re-calculated by the Department of
          Building and Safety based upon the ratios set forth above.

      10. Bicycle Parking. Bicycle parking shall be provided consistent with LAMC 12.21 A.16. long-
          term bicycle parking shall be provided at a rate of one per dwelling unit or guest
          room. Additionally, short-term bicycle parking shall be provided at a rate of one per ten
          dwelling units or guest rooms, with a minimum of two short-term bicycle parking
          spaces. Short-term and long-term bicycle parking for general retail stores requires one bicycle
          parking space per 2,000 square feet, with a minimum of two bicycle parking spaces for both
          long- and short-term bicycle parking. Based upon the number of dwelling units, 42 long-term
          and 5 short-term bicycle parking spaces shall be provided on-site for residential uses. In
          addition, 2 long-term and 2 short-term bicycle parking spaces shall be provided for commercial
          uses. Both long-term and short-term bicycle parking must be located consistent with LAMC
          Section 12.21 A.16.


      Administrative Conditions

      11. Final Plans. Prior to the issuance of any building permits for the project by the Department of
          Building and Safety, the applicant shall submit all final construction plans that are awaiting
          issuance of a building permit by the Department of Building and Safety for final review and
          approval by the Department of City Planning. All plans that are awaiting issuance of a building
          permit by the Department of Building and Safety shall be stamped by Department of City
          Planning staff "Plans Approved". A copy of the Plans Approved, supplied by the applicant,
          shall be retained in the subject case file.

      12. Notations on Plans. Plans submitted to the Department of Building and Safety, for the
          purpose of processing a building permit application shall include all of the Conditions of
          Approval herein attached as a cover sheet, and shall include any modifications or notations
          required herein.

      13. Approval, Verification and Submittals. Copies of any approvals, guarantees or verification
          of consultations, review of approval, plans, etc., as may be required by the subject conditions,
          shall be provided to the Department of City Planning prior to clearance of any building permits,
          for placement in the subject file.

      14. Code Compliance. Use, area, height, and yard regulations of the zone classification of the
          subject property shall be complied with, except where granted conditions differ herein.

      15. Department of Building and Safety. The granting of this determination by the Director of
          Planning does not in any way indicate full compliance with applicable provisions of the Los
          Angeles Municipal Code Chapter IX (Building Code). Any corrections and/or modifications to
          plans made subsequent to this determination by a Department of Building and · Safety Plan
          Check Engineer that affect any part of the exterior design or appearance of the project as
          approved by the Director, and which are deemed necessary by the Department of Building
          and Safety for Building Code compliance, shall require a referral of the revised plans back to
          the Department of City Planning for additional review and sign-off prior to the issuance of any
          permit in connection with those plans.

      16. Covenant. Prior to the issuance of any permits relative to this matter, an agreement
          concerning all the information contained in these conditions shall be recorded in the County

      OIR-2016-4880-DB                                                                         Page 3 of 18

                                                         PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001116
                              •                                                 •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 213 of 636 Page ID
                                     #:6370

          Recorder's Office. The agreement shall run with the. land and shall be binding on any
          subsequent property owners, heirs or assign. The agreement must be submitted to the
          Department of City Planning for approval before being recorded. After recordation, a copy
          bearing the Recorder's number and date shall be provided to the Department of City Planning
          for attachment to the file.

      17. Indemnification and Reimbursement of Litigation Costs.
              Applicant shall do all of the following:
            . (i)     Defend, indemnify and hold harmless the City from any and all actions against the
                    · City relating to or arising out of, in whole or in part, the City's processing and
                      approval of this entitlement, including but not limited to, an action to attack,
                      challenge, set aside, void, or otherwise modify or annul the approval of the
                      entitlement, the environmental review of the entitlement, or the approval of
                      subsequent permit decisions, or to claim personal property damage, including from
                      inverse condemnation or any other constitutional claim.
              (ii)    Reimburse the City for any and all costs incurred in defense of an action related to
                      or arising out of, in whole or in part, the City's processing and approval of the
                      entitlement, including but not limited to payment of all court costs and attorney's
                      fees, costs of any judgments or awards against the City (including an award of
                      attorney's fees), damages, and/or settlement costs.
              (iii)   Submit an initial deposit for the City's litigation costs to the City within 10 days'
                      notice of the City tendering defense to the Applicant and requesting a deposit. The
                      initial deposit shall be in an amount set by the City Attorney's Office, in its sole
                      discretion, based on the nature and scope of action, but in no event shall the initial
                      deposit be less than $50,000. The City's failure to notice or collect the deposit does
                      not relieve the Applicant from responsibility to reimburse the City pursuant to the
                      requirement in paragraph (ii).
              (iv)    Submit supplemental deposits upon notice by the City. Supplemental deposits may
                      be required in an increased amount from the initial deposit if found necessary by
                      the City to protect the City's interests. The City's failure to notice or collect the
                     deposit does not relieve the Applicant from responsibility to reimburse the City
                      pursuant to the requirement in paragraph (ii).
              (v)     If the City determines it necessary to protect the City's interest, execute an
                     indemnity and reimbursement agreement with the City under terms consistent with
                      the requirements of this condition.
             The City shall notify the applicant within a reasonable period of time of its receipt of any
             action and the City shall cooperate in the defense. If the City fails to notify the applicant of
             any claim, action, or proceeding in a reasonable time, or if the City fails to reasonably
             cooperate in the defense, the applicant shall not thereafter be responsible to· defend,
             indemnify or hold harmless the City.                           ·
             The City shall have the sole right to choose its counsel, including the City Attorney's office
             or outside counsel. At its sole discretion, the City may participate at its own expense in
             the defense of any action, but such participation shall not relieve the applicant of any
             obligation imposed by this condition. In the event the Applicant fails to comply with this
             condition, in whole or in part, the City may'withdraw its defense of the action, void its
             approval of the entitlement, or take any other action. The City retains the
             right to make all decisions with respect to its representations in any legal proceeding,
             including its inherent right to abandon or settle litigation.




      DIR-2016-4880-DB                                                                           Page 4 of 18

                                                          PALMS ELEMENTARY (OBJECTORS EXHIBITS: 001117
                                        •                                                  •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 214 of 636 Page ID
                                                #:6371



                        For purposes of this condition, the following definitions apply:
                                "City" shall be defined to include the City, its agents, officers, boards, commissions,
                                committees, employees, and volunteers.
                                "Action" shall be defined to include suits, proceedings (including those held under
                                alternative dispute resolution procedures), claims, or lawsuits. Actions includes
                                actions, as defined herein, alleging failure to comply with any federal, state or local
                                law.
                        Nothing in the definitions included in this paragraph are in.tended to limit the rights of the
                        City or the obligations of the Applicant otherwise created by this condition.




                 DIR-2016-4880-DB                                                                           Page 5of18

                                                                    PALMS ELEMENTARY./ OBJECTORS EXHIBITS: 001118
1,,,, .......
                              •                                                •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 215 of 636 Page ID
                                     #:6372


      PROJECT BACKGROUND
      The site Is located in the Palms - Mar Vista - Del Rey Community Plan area at the northeastern
      comer of Motor Avenue and Tabor Street, and consists of two lots that measure approximately
      14,997 square feet in lot area. The subject site is zoned C2-1, with a General Plan land use
      designation of General Commercial. The C2-1 zone permits a 1.5:1 Floor Area Ratio ("FAR")
      and unlimited height. The subject property is within the West Los Angeles Transportation
      Improvement and Mitigation Specific Plan and in a Transit Priority Area.

      The proposed project includes the demolition of an existing one-story three-unit commercial
      building, and the construction of a six-story mixed-use commercial and residential building
      providing 42 apartment units, including a minimum of 4 units for Very Low Income Households,
      and 1,770 square feet of ground-floor retail. The project proposes a total of 54 vehicular parking
      spaces and a total of 44 long-term and 7 short-term bicycle parking spaces. The project consists
      of 20 vehicular parking spaces at the ground floor and 34 residential parking spaces in one
      subterranean parking level. The total project size is limited to 29,807 square feet, and the building
      will measure approximately 72 feet and 7 inches in height. The proposed project requests a haul
      route to export 6,000 cubic yards of soil. Two non-protected trees are being removed.

      The proposed project will provide pedestrian-oriented retail, enhanced paving, off-street parking,
      bicycle parking, and planters to enhance this portion of Motor Avenue and Tabor Street. Parking
      access is located off the alley, opening Motor Avenue and Tabor Streetforpedestrian and bicycle
      access only. Open space is provided in the form of front-facing private balconies along Motor
      Avenue and Tabor Street, an inner courtyard and outdoor deck on Level 2, and an outdoor deck
      on Level 6. The amenities on Level 2 include stained color concrete paving, steel frame seating
      areas, COR-TEN steel and built-in benches, 30-lnch high steel planters, a green wall, portable
      barbecues, and fiberglass rectangular planters, as provided in Exhibit "A". Eight (8) new street
      trees will be planted along the sidewalk on Motor Avenue and Tabor Avenue per the Urban
      Forestry Division. The proposed project will provide a total of 51 bicycle parking spaces, and five
      percent (4 spaces) of the required vehicular parking will be configured as electric vehicle
      charging stations.

      Pursuant to LAMC Section 12.22.A.25, the applicant requests a Density Bonus Compliance
      Review. In consideration of 4 affordable units, the applicant seeks one on-menu incentive: a
      32.5 percent increase in Floor Area Ratio (FAR) from 1.5:1 to 1.98:1.

      In accordance with California State Law (including Senate Bill 1818, and Assembly Bills 2280 and
      2222), the applicant is proposing to utilize Section 12.22 A.25 (Density Bonus) of the Los Angeles
      Municipal Code (LAMC), which permits a density bonus of 35 percent. The project is requesting
      a density bonus of 32.5 percent. This allows for a·maximum of 52 total dwelling units in lieu of the
      otherwise maximum density limit of 38 dwelling units on the property. A density bonus is
      automatically granted in exchange for the applicant setting aside a portion of dwelling units, In
      this case 4 units, for habitation by Very Low Income Households for a period of 55 years.
      Consistent with the Density Bonus Ordinance, the Applicant is also automatically granted a
      reduction in required parking based on two Parking Options, and a reduction based on the Bicycle
      Parking Ordinance. The Applicant selected Parking Option 1, which requires a total of 42
      residentlal parking spaces. The Applicant also selected an automobile parking reduction based
      on the Bicycle Parking Ordinance. Based on the 10 percent automobile parking reduction with the
      replacement of bicycle parking spaces in excess of the normally required bicycle parking spaces,
      the proposed project shall provide a minimum of 38 automobile spaces and a minimum of 51
      bicycle parking spaces.




      D/R-2016-4880-OB                                                                          Page 6 of 18

                                                          PALMS   ELEMENTARY/ OBJECTORS EXHIBITS: 001119
                               •                                                 •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 216 of 636 Page ID
                                     #:6373




      Housing Replacement
      With Assembly Bill 2222, applicants of Density Bonus projects filed as of January 1, 2015 must
      demonstrate compliance with the housing replacement provisions which require replacement of
      rental dwelling Uf'.lits that either exist at the time of application of a Density Bonus project. or have
      been vacated or demolished In the five-year period preceding the application of the project. This
      applies to all pre-existing units that have been subject' to a recorded covenant, ordinance, or law
      that restricts rents to levels affordable to persons and families of lower or very low income; subject
      to any other form of rent or price control; or occupied by Low or Very Low Income Households. A
      Determination made by the Los Angeles Housing and Community Investment Department
      (HCIDLA} dated February 24, 2017 concluded that there are no residential units on the property
      within the last five years; AB 2222 does not apply to commercial structures, so no AB 2222
      replacement affordable units are required. Per Density Bonus state law, the proposed project will
      be required to provide 4 units affordable to Very Low Income Households. This is reflected in the
      Conditions of Approval. Refer to the Density Bonus Legislation Background section of this
      determination for additional information.

      LAMC Criteria
      As permitted by LAMC Section 12.22 A.25 the applicant is requesting two incentives that will
      facilitate the provision of affordable housing at the site: a 32.5 percent increase in the allowable
      FAR from 1.5:1 to 1.98. Pursuant to LAMC Section 12.22 A.25 (e)(2), in order to be eligible for
      any on-menu incentives, a Housing Development Project (other than an Adaptive Reuse Project)
      shall comply with the following criteria, which it does:

           a.     The far;ade of any portion of a building that abuts a street shall be articulated with a
                  change of material or a break in plane, so that the far;ade is not a flat surface.

                 The proposed mixed-use development abuts two streets, Motor Avenue and Tabor
                 Street, as well as a full 20-foot wide alley to the rear and side. As provided in Exhibit
                 "A", the street-facing facades are articulated to modulate the building wall and create
                 distinct breaks in the building plane. The building design incorporates a variety of
                 recesses, stepbacks, and varied rooflines, and different materials to add architectural
                 interest' to the building and create distinct breaks in the building plane. The building
                 fa~ade is articulated horizontally to create distinct vertical components through the use
                 of varied building planes and materials. The building materials include corrugated
                 metal siding, longboard wood siding, cement plaster, clear anodized storefront system,
                 steel canopies, glass guardrails, and perforated metal sun shades as provided in
                 Exhibit "A". Together, these elements are applied to create sufficient breaks in plane
                 and articulation.

           b.    All buildings must be oriented to the street by providing entrances, windows
                 architectural features and/or balconies on the front and along any street facing
                 elevation.

                 The subject site has a frontage of approximately 100 feet along Motor Avenue and 150
                 feet along Tabor Street. The proposed project has one residential entrance and two
                 commercial entrances along Tabor Street, with balconies along both Motor Avenue
                 and Tabor Street. The vehicular entrance is provided along the rear alley that is
                 accessed from Tabor Street. The proposed project includes many architectural
                 features· to help define the main entrances. For instance, the residential lobby is
                 recessed to create a distinct break from the commercial storefront. The commercial
                 entrances are accentuated through steel canopies and storefrant system to create
                 transparency at the ground floor along Tabor Street.

      DIR-2016-4880-DB                                                                             Page 7·of 18

                                                           PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001120
                                  •                                                •
    Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 217 of 636 Page ID
                                         #:6374



                c.   The Housing Development Project shall not involve a contributing structure in a
                     designated Historic Preservation Overlay Zone (HPOZ) and shall not involve a
                     structure that is a City of Los Angeles designated Historic-Cultural Monument (HCM).

                     The proposed project is not located within a designated Historic Preservation Overlay
                     Zone, nor does it involve a property that is designated as a City Historic-Cultural
                     Monument.

                d.   The Housing Development Project shall not be located on a substandard street in a
                     Hillside Area or in a Very High Fire Hazard Severity Zone as established in Section
                     57.25.01 of the LAMC.

                     The project is not located in a Hillside Area, nor is it located in a Very High Fire Hazard
                     Severity Zone .




.   .



          DIR-2016-4880-DB                                                                           Page 8of18

                                                             PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001121
                              •                                                •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 218 of 636 Page ID
                                     #:6375


      The project proposes an allowance for a 1.98:1 Floor Area Ratio (FAR) in lieu of the normal
      maximum 1.5:1 FAR. The proposed project qualifies for a Density Bonus FAR increase because
      it is located within 1,500 feet of several transit stops as defined by LAMC Section 12.22.A.25. The
      subject site is located at the intersection of Motor Avenue and Tabor Street, and is served by a
      variety of transit options including the Metro Expo Line (806) Palms Station, which is located
      approximately 0.3 miles from the subject site, and is within 1,500 feet of Transit Stops served by
      Culver City Bus Line 3 and Big Blue Bus Lines 17 and Rapid 12.

      DENSITY BONUS/AFFORDABLE HOUSING INCENTIVES COMPLIANCE FINDINGS

      1.    Pursuant to Section 12.22 A.25(c) of the LAMC, ihe Director shall approve a density
            bonus and requested incentive(s} unless the director finds that:
            a. The incentives are not required to provide for affordable housing costs as defined in
               California Health and Safety Code Section 50052. 5 or Section 50053 for rents for .the
               affordable units.
               The record does not contain substantial evidence that would allow the Director to make
               a finding that the requested incentives are not necessary to provide for affordable
               housing costs per State Law. The California Health & Safety Code Sections 50052.5
               and 50053 define formulas for calculating affordable housing costs for Very Low, Low,
               and Moderate Income Households. Section 50052.5 addresses owner-occupied
               housing and Section 50053 addresses rental households. Affordable housing costs are
               a calculation of residential rent or ownership pricing not to exceed 25 percent gross
               income based on area median income thresholds dependent on affordability levels.

               The list of on-menu incentives in 12.22 A.25 was pre-evaluated at the time the Density
               Bonus Ordinance was adopted to include types of relief that minimize restrictions on
               the size of the project. As such, the Director will always arrive at the conclusion that
               the density bonus on-menu incentives are required to provide for affordable housing
               costs because the incentives by their nature increase the scale of the project.

               The requested incentive, an increase in the Floor Area Ratio, is expressed in the Menu
               of Incentives per LAMC 12.22 A.25(f) and, as such, permit exceptions to zoning
               requirements that result in building design or construction efficiencies that provide for
               affordable housing costs. The requested incentive allows the developer to expand the
               building envelope so the additional units can be constructed and the overall space
               dedicated to residential uses is increased. The incentive supports the applicant's
               decision to set aside 4 Very Low Income dwelling units for 55 years.

               Floor Area Ratio Increase: The subject site is zoned C2-1 which allows 38 units on the
               14,997 square foot site, with a maximum 1.5:1 Floor Area Ratio (FAR) and unlimited
               building height. The FAR Increase incentive permits a percentage increase in the
               allowable Floor Area Ratio equal to the percentage of Density Bonus for which the
               Housing Development Project is eligible, not to exceed 35 percent. While the proposed
               project qualifies for a maximum 2.025:1 FAR, the proposed project is actually providing
               a maximum 1.98 FAR and is proposing 29,782 square feet of floor area. The proposed
               1.98:1 FAR creates 7,311 additional square feet.

                    FAR        Buildable Lot Area      Total Floor Area (sf)
                   bv-riaht           (sf)
                    1.5:1            14,997               14,997 X 1.5=
                                                            22,495.5



      DIR-2016-4880-DB                                                                        Page 9of 18

                                                        PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001122
                              •                                                •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 219 of 636 Page ID
                                     #:6376


                      FAR        Buildable Lot Area        Total Floor Area      Additional Floor Area
                   proposed             (sf)                      (sf)                    (sf)
                     1.98:1             14,997                 29,806.5          29,806.5- 22,495.5=
                                                                                        7,311


           b.   The Incentive will have specific adverse impact upon public health and safety or the
                physical environment, or on any real property that is listed in the California Register of
                Historical Resources and for which there is no feasible method to satisfactorily mitigate
                or avoid the specific adverse Impact without rendering the development unaffordable to
                Very Low, Low and Moderate Income households. Inconsistency with the zoning
                ordinance or the general plan land use design_ation shall not constitute a specific,
                adverse impact upon the public health or safety.

                The proposed incentives will not have a specific adverse impact. A "specific adverse
                impact" is defined as "a significant, quantifiable, direct and unavoidable impact, based
                on objective, identified written public health or safety standards, policies, or conditions
                as they existed on the date the application was deemed complete" (LAMC Section
                12.22.A.25(b)). The proposed Project and potential impacts were analyzed in
                accordance with the California Environmental Quality Act (CEQA) Guidelines and the
                City's L.A. CEQA Thresholds Guide. These two documents establish guidelines and
                th.resholds of significant impact, and provide the data for determining whether or not
                the impacts of a proposed Project reach or exceed those thresholds. Analysis of the
                proposed Project determined that it is Categorically Exempt from environmental review
                pursuant to State CEQA Guidelines Article 19, Sections 15304 {Class 4) and 15332
                (Class 32 ), and City CEQA Guidelines Article Ill, Section 1, Class 4 Category 1. The
                Class 32 Exemption is intended to promote infill development within urbanized areas.

                The proposed project qualifies for a Categorical Exemption because it conforms to the
                definition of "In-fill Projects" as follows:

                (a) The project is consistent with the applicable general plan designation and
                all applicable general plan policies as well as with applicable zoning designation
                and regulations:

                The project is consistent with the following Elements of the General Plan: Framework
                Element, Land Use Element (Palms - Mar Vista - Def Rey Community Plan), Housing
                Element, and the Mobility Element.

                Framework Element: The Citywide General Plan Framework is a guide for communities
                to implement growth and development policies by providing a comprehensive long-
                range view of the City as a whole. The Framework establishes categories of land use
                that are broadly described by ranges of intensity/density, heights, and lists of typical
                uses. The Framework Element's land use designation of General Commercial has
                corresponding zones of C2 and [Q]C2. The subject site is designated ·for General
                Commercial land uses and zoned C2-1; therefore, the subject site is consistent with the
                Framework Element.

                Land Use Element (Palms - Mar Vista - Del Rey Community Plan): The subject site
                is located within the Palms - Mar Vista - Def Rey Community Plan ("Community Plan").
                The Community Plan designates the site for General Commercial land uses, which has
                corresponding zones of C1 .5, C2, C4, RAS3, and RAS4. The subject site is zoned C2-
                1, and is therefore consistent with the Community Plan's land use designation. The C2-

     DIR-2016-4880-DB                                                                          Page 10of 18

                                                          PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001123
                             •                                                 •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 220 of 636 Page ID
                                     #:6377


              1 zoning of the subject site allows for residential uses at R4 density, unlimited building
              height and a maximum Floor Area Ratio (FAR} of 1.5:1. The subject site has a lot area
              of approximately 14,997 square feet, which allows a by-right density 38 residential units
              in conjunction with LAMC Sections 12.14 A.1(a}, 12.13.5 A.1, and 12.11, and up to a
              maximum of 52 residential units through the Density Bonus pursuant to LAMC Section
              12 .22 A.25 and Assembly Bill (AB) 2501. The proposed Project is for the construction of
              new six-story 42-unit mixed-use development containing 1,770 square feet of ground-
              floor retail and measuring 72 feet and 7 inches in height. The proposed uses, density,
              and height are allowed by the Community Plan's land use designation in combination
              with the site's zoning in combination with state Density Bonus law.

              Housing Element: The Housing Element indicates that not only are more housing units
              needed to accommodate the City's growth, but that these units need to be a broader
              array of typologies to meet evolving household types and sizes. In addition, the Housing
              Element includes an Inventory of Sites for Housing (Housing Element Exhibit H) that
              identifies parcels suitable for additional residential development without the need for any
              discretionary zoning action by the City. The site's Assessor Parcel Number (APN #
              4314014002) has been identified in the Inventory, and is therefore meeting Housing
              Element provisions of providing housing on these applicable sites. As mentioned, the
              proposed Project will demolish an existing commercial building and construct 42 new
              residential units. The proposed Project will therefore provide a net increase of 42
              residential units within close proximity to jobs; transit, and other amenities including an
              elementary school. Pursuant to Density Bonus requirements, 4 of the total units will be
              reserved for Very Low Income households, and is therefore achieving the Housing
              Element goal of providing affordable units and promoting mixed-income developments.

              Mobility Element: The Mobility Element sets forth objectives and policies to establish a
              citywide strategy to achieve long-term mobility and accessibility within the City of Los
              Angeles. The subject site is located at the intersection of Motor Avenue and Tabor
              Street, and is served by a variety of transit options including the Metro Expo Line (806)
              Palms Station, which is located approximately 0.3 miles from the subject site, as well as
              by local and regional bus lines operated by Culver City Bus, Big Blue Bus, Los Angeles
              Metro, and LADOT. Specifically, the subject site is within 1,500 feet of Transit Stops
              served by Culver City Bus Line 3 and Big Blue Bus Lines 17 and Rapid 12; and the
              subject site is within 0.5 miles from Transit Stops served by Metro Bus Lines 33 and
              733, Big Blue Bus Line 5, and LADOT Line Commuter Express Line 431. The proposed
              Project will allow for a reduction of vehicle trips by placing high-density residential within
              proximity to public transit, as well as existing retail and amenities along Motor Avenue
              and the greater Palms neighborhood. Furthermore, the location of ground floor
              commercial uses and residential lobby will facilitate a pedestrian-oriented environment
              by providing transparency at the street level, thereby activating the streets. The project
              also involves the dedication of 3 feet along Motor Avenue and 5 feet along Tabor Street;
              therefore the building wall will be set back further from the street and allow for wider
              sidewalks to facilitate pedestrian activity. The proposed Project will also provide bicycle
              parking spaces in accordance with the Bicycle Parking Ordinance and LAMC Section
              12.21 A 16 for residents and visitors, thereby facilitating bicycle ridership.

              The subject site is also located within the West Los Angeles Transportation
              Improvement and Mitigation Specific Plan. The West Los Angeles Transportation
              Improvement and Mitigation Specific Plan does not address development issues. It
              identifies trip fee requirements for non-residential projects.

              Consistent with the Palms - Mar Vista - Del Rey Community Plan and General Plan,
              the proposed 42-unit mixed-use development adds new mixed-income multi-family

     DIR•2016-4880-DB                                                                          Page 11 of18

                                                         PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001124
                                                                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 221 of 636 Page ID
                                     #:6378


                housing to Los Angeles' housing supply in a neighborhood which is conveniently located
                to a variety of community services including transit stops. The project meets parking,
                yard, open space, and landscaping requirements, with modifications to allow additional
                FAR, and reduced parking through the Density Bonus Ordinance. Therefore, the project
                is consistent with the applicable general plan designation and all applicable general plan
                policies as well as with the applicable zoning designation and regulations.

                (b) The proposed development occurs within city limits on a project site of no
                more than five acres substantially surrounded by urban uses:

                The subject site is located in close at the intersection of Motor Avenue and Tabor Street
                in the Palms neighborhood. The development consists of a mixed-use project on a lot
                that is approximately 14,997 square feet (0.344 acres) in size, and is wholly within the
                City of Los Angeles.

               The subject site is substantially surrounded by urban uses in close proximity to major
               arterials including Motor Avenue to the west and Palms Boulevard to the north. Lots
               adjacent to the subject site are zoned R3-1, C2-1, and [Q]PF-1XL, and are developed
               with low- to mid-rise multi-family and commercial uses Neighboring lots to the east
               (across the alley) are zoned R3-1 and developed with multi-family uses. The lot to the
               north (across the alley) is zoned {Q]PF-1XL and developed with an elementary school.
               The subject site is also served by a variety of transit options including the Metro Expo
               Line (806) Palms Station, which is located approximately 0.3 miles from the subject site,
               as well as by local and regional bus lines operated by the Culver City Bus, Big Blue Bus,
               Los Angeles Metro, and LADOT. Therefore, it can be found that the proposed
               development occurs within city limits on a project site of no more than five acres
               substantially surrounded by urban uses.

               (c) The project site has no value as habitat for endangered, rare or threatened
               species:

               The subject site is located within an established area that is fully-developed with a
               commercial corridor with low- to medium-density multi-family and commercial uses. The
               site is previously disturbed and surrounded by development. There are no protected
               trees on the site. The project does not involve the removal of healthy, mature, scenic
               trees because the trees being removed (palm) are not protected trees. Therefore, the
               site is not, and has no value as, a habitat for endangered, rare or threatened species.

               (d) Approval of the project would not result in any significant effects relating to
               traffic, noise, air quality, or water quality:

               The proposed project replaces an existing one-story commercial building, adding 42 new
               housing units and 1,770 square feet of ground-floor commercial to the subject site.

               Based upon the existing mobility and circulation networks in direct proximity to the
               proposed project, the introduction of 42 additional units to the community will result in
               no traffic impacts. The traffic impact analysis, prepared by Overland Traffic Consultants,
               Inc. dated May 1, 2017, concluded the Project will result in net project trip generation of
               179 daily trips with thirty (30) a.m. peak hour trips and two (2) p.m. peak hour trips. The
               traffic impact analysis also indicated there will be no significant traffic impacts at the
               intersection of Motor Avenue and Palms Boulevard, at the intersection of Motor Avenue
               and Tabor Avenue, and at the driveway off of Linwood Avenue. The traffic impact
               analysis was reviewed by the Los Angeles Department of Transportation (LADOT). In a
               memo dated May 30, 2017, LADOT determined that the analysis adequately describes

      DIR-2016-4880-DB                                                                       Page 12 of 18

                                                        PALMS ELEMENTARY/ OBJECTORS EXHIBITS:·001125
                             •                                                •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 222 of 636 Page ID
                                     #:6379

              the project-related impact of the proposed development. Therefore, the project will not
              have any significant impacts to traffic.

              The Department of Building and Safety will require a haul route for the export of 6,000
              cubic yards of soil in a Special Grading Area. Regulatory Compliance Measures (RCMs)
              include the submittal of a Geology and Soils Report to the Department of Building and
              Safety (DBS), and compliance with a Geology and Soils Report Approval Letter, issued
              by DBS on March 8, 2017 (LOG # 96213-01 ), which details conditions of approval that
              must be followed. In addition, the RCMs require that design and construction of the
              building must conform to the California Building Code, and grading on site shall comply
              with the City's Landform Grading Manual, as approved by the Department of Building
              and Safety Grading Division. According to Navigate LA, within 500 feet of the subject
              site, there is one other haul route application in conjunction with the construction of a
              new 5-story, 49-unit apartment building over 1 level of subterranean parking, located at
              3628-3642 South Motor Avenue, which is currently pending. In light of the increase in
              construction activity in Grading Hillside Areas and the increase in associated truck traffic
              related to the import and export of soil, a haul route monitoring program is being
              implemented by the Department of Building and Safety for Council Districts 4 and 5 for
              added enforcement to ensure safety and to protect the quality of life of area residents.
              As part of this program, a haul route monitor is assigned to a geographic area to monitor
              haul routes and keep track of daily activities in order to minimize impacts to neighboring
              residents. Haul routes are tracked via a Map for each district to identify the locations of
              construction sites for which a haul route was required. The haul route approval will
              include RCMs and recommended conditions prepared by LADOT to be considered by
              the Board of Building and Safety Commissioners to reduce the impacts of construction
              related hauling activity, monitor the traffic effects of hauling, and reduce haul trips in
              response to congestion. Therefore, no foreseeable cumulative impacts are expected

              The project will be subject to Regulatory Compliance Measures (RCMs), which require
              compliance with the City of Los Angeles Noise Ordinance; pollutant discharge,
              dewatering, stormwater mitigations; and Best Management Practices for stormwater
              runoff. The project must comply with the adopted City of Los Angeles Noise Ordinances
              Nos. 144,331 and 161,574, as well as any subsequent Ordinances, which prohibit the
              emission or creation of noise beyond certain levels. These Ordinances cover both
              operational noise levels (i.e., post-construction), and any construction noise impacts.
              These RCMs will ensure the project will not have significant impacts on noise and water.
              As a result of this mandatory compliance, the proposed project will not result in any
              significant impacts on noise or water.

              The building construction phase includes the construction of the proposed building on
              the subject property, which grading and a haul-route for the importing/exporting of
              approximately 6,000 cubic yards of dirt, connection of utilities, laying irrigation for
              landscaping, architectural coatings, paving, and landscaping the subject property. These
              construction activities would temporarily create emissions of dusts, fumes, equipment
              exhaust, and other air contaminants. Construction activities involving grading and
              foundation preparation would primarily generate PM2.5 and PM10 emissions. Mobile
              sources (such as diesel-fueled equipment onsite and traveling to and from the Project
              Site) would primarily generate NOx emissions. The application of architectural coatings
              would result primarily in the release of ROG emissions. The amount of emissions
              generated on a daily basis would vary, depending on the amount and types of
              construction activities occurring at the same time.

              Nevertheless, appropriate dust control measures would be implemented as part of the
              Proposed Project during each phase of development, as required by SCAQMD Rule 403

     DIR-2016-4880-DB                                                                        Page 13 of 18

                                                        PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001126
                             •                                                •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 223 of 636 Page ID
                                     #:6380


               • _Fugitive Dust. Specifically, Rule 403 control requirements include, but are not limited
               to, applying water in sufficient quantities to prevent the generation of visible dust plumes,
               applying soil binders to uncovered areas, reestablishing ground cover as quickly as
               possible, utilizing a wheel washing system to remove bulk material from tires and vehicle
               undercarriages before vehicles exil the Project Site, and maintaining effective cover over
               exposed areas.

               Best Management Practices (BMP) will be implemented that would include (but not be
               limited to) the following:
                  • Unpaved demolition and construction areas shall be wetted at least three times
                     daily during excavation and construction, and temporary dust covers shall be used

                 .   to reduce emissions and meets SCAOMD Rule 403;
                     All dirt/soil loads shall be secured by trimming, watering or other appropriate
                     means to prevent spillage and dust:
                 • General contractors shall maintain and operate construction equipment to
                 .   minimize exhaust emissions; and
                     Trucks shall not idle but be turned off.

               The project, a 29, 782-square foot mixed-use building will replace an approximately
               6, 768-square foot existing commercial building. The project will not result in significant
               impacts related to air quality because it falls below interim air threshold established by
               DCP staff. Interim thresholds were developed by DCP staff based on CalEEMod model
               runs relying on reasonable assumptions, consulting with AQMD staff, and surveying
               published air quality studies for which criteria air pollutants did not exceed the
               established SCAQMD construction and operational thresholds. Possible project-related
               air quality concerns will derive from the mobile source emissions generated from the
               proposed residential uses for the project site. Operational emissions for project-related
               traffic will be less than significant. In addition to mobile sources from vehicles, general
               development causes smaller amounts of "area source" air pollution to be generated from
               on-site energy consumption (natural gas combustion) and from off-site electrical
               generation. These sources represent a small percentage of the total pollutants. The
               inclusion of such emissions adds negligibly to the total significant project-related
               emissions burden generated by the proposed project. The proposed project will not
               cause the SCAQMD's recommended threshold levels to be exceeded. Operational
               emission impacts will be at a less-than-significant level.

               The development of the project would not result in any significant effects relating to water
               quality. The project is not adjacent to any water sources and construction of the project
               will not create any impact to water quality. The project will be subject to Regulatory
               Compliance Measures (RCMs) for pollutant discharge, dewatering, stormwater
               mitigations, and Best Management Practices for stormwater runoff. Furthermore, the
               project will comply with the City's stormwater management provisions per LAMC 64.70.

               The subject property has a slope of less than. 1O percent and is not in a waterway,
               wetland, or officially designated scenic area. Therefore, there is no substantial evidence
               that the proposed. project will have a specific adverse impact on the physical
               environment.

               Furthermore, the subject site is located within a Transit Priority Area (TPA) as defined
               by Public Resources Code (PRC) Section 21099(a)(7) and Zoning Information (ZI) File
               2452, due to its location within one-half mile of a major transit stop. Therefore, pursuant
               to SB 743 and PRC Section 21099 (d)(1), "aesthetic and parking impacts of a residential,
               mixed-use residential, or employment center project on an infill site within a Transit
               Priority Area shall not be considered significant impacts on the environment". Therefore,

      DIR-2016-4880-D8.                                                                        Page 14of1B

                                                        PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001127
                                 •                                                 •
   Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 224 of 636 Page ID
                                        #:6381


                   the project's aesthetic impacts, such as visual resources, aesthetic character, shade and
                   shadow, light and glare, shall not be considered a significant impact on the environment
                   for CEQA purposes.

                   (e)   The site can be adequately served by all required utilities and public
                   services:

                   The project site will be adequately served by all public utilities and services given that
                   the construction of a mixed-use development will be on a site which has been previously
                   developed and is consistent with the general plan. The site is currently and adequately
                   served by the City's Department of Water and Power, the City's Bureau of Sanitation,
                   the Southern California (SoCal) Gas Company, the Los Angeles Police Department, the
                   Los Angeles Fire Department, Los Angeles Unified School District, Los Angeles Public
                   Library, and other public services. These utilities and public services have continuously
                   served the neighborhood for more than 50 years. In addition, the California Green Code
                   requires new construction to meet stringent efficiency standards for both water and
                   power, such as high-efficiency toilets, dual-flush water closets, minimum irrigation
                   standards, LED lighting, etc. As a result of these new building codes, which are required
                   of all projects, it can be anticipated that the proposed project will not create any impact
                   on existing utilities and public services through the net addition of 42 dwelling units.

                   The project and its related haul route application can be characterized as in-fill
                   development within urban areas for the purpose of qualifying for Class 32 Categorical
                   Exemption as a result of meeting the five conditions listed above.


         DENSITY BONUS LEGISLATION BACKGROUND

         The California State Legislature has declared that "[t)he availability of housing is of vital statewide
         importance," and has determined that state and local governments have a responsibility to "make
         adequate·provision for the housing needs of all economic segments of the community." Section
         §65580, subds. (a), (c;j). Section 65915 further provides that an applicant must agree to, and the
         municipality must ensure, the "continued affordability of all Low and Very Low Income units that
         qualified the applicant" for the density bonus.

         With Senate Bill 1818 (2004), state law created a requirement that local jurisdictions approve a
         density bonus and up to three "concessions or incentives" for projects that include defined levels
         of affordable housing in their projects. In response to this requirement, the City created an
         ordinance that includes a menu of incentives (referred to as "on-menu" incentives) comprised of
         eight zoning adjustments that meet the definition of concessions or incentives in state law
         (California Government Code Section 65915). The eight on-menu incentives allow for: 1) reducing
         setbacks; 2) reducing lot coverage; 3) reducing lot width, 4) increasing floor area ratio (FAR); 5)
       . increasing height; 6) reducing required open space; 7) allowing for an alternative density
         calculation that includes streets/alley dedications; and 8) allowing for "averaging" of FAR, density,
         parking or open space. In order to grant approval of an on-menu incentive, the City utilizes the
         same findings contained in state law for the approval of incentives or concessions.

         California State Assembly Bill 2222 went into effect January 1, 2015, and with that Density Bonus
         projects filed as of that date must demonstrate compliance with the housing replacement
         provisions which require replacement of rental dwelling units that either exist at the time of
         application of a Density Bonus project, or have been vacated or demolished in the five-year period
         preceding the application of the project. This applies to all pre-existing units that have been
         subject to a recorded covenant, ordinance, or law that restricts rents to levels affordable to
a:,,     persons and families of lower or very low income; subject to any other form of rent or price control

        DIR-2016-4880-DB                                                                           Page 15of18.

                                                             PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001128
                              •                                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 225 of 636 Page ID
                                     #:6382

      {including Rent Stabilization Ordinance); or is occupied by Low or Very Low Income Households
      (i.e., income levels less than 80 percent of the area median income [AMI]). The replacement units
      must be equivalent in size, type, or both and be made available at affordable rent/cost to, and
      occupied by, households of the same or lower income category as those meeting the occupancy
      criteria. Prior to the issuance of any Director's Determination for Density Bonus and Affordable
      Housing Incentives, the Housing and Community Investment Department (HCIDLA) is
      responsible for providing the. Department of City Planning, along with the applicant, a
      determination letter addressing replacement unit requirements for individual projects. The City
      also requires a Land Use Covenant recognizing the. conditions be filed with the County of Los
      Angeles prior to granting a building permit on the project.                   ·

      Assembly Bill 2222 also increases covenant restrictions from 30 to 55 years for projects approved
      after January 1, 2015. This determination letter reflects these 55 year covenant restrictions.

      Under Government Code Section§ 6591 S(a), § 65915(d)(2)(C) and § 65915{d)(3) the City of Los
      Angeles complies with the State Density Bonus law by adopting density bonus regulations and
      procedures as codified in Section 12.22 A.25 of the Los Angeles Municipal Code. Section 12.22
      A.25 creates a procedure to waive or modify Zoning Code standards which may prevent, preclude
      or interfere with the effect of the density bonus by which the incentive or concession is granted,
      including legislative body review. The Ordinance must apply equally to all new residential
      development.

      In exchange for setting aside a defined number of affordable dwelling units within a development,
      applicants may request up to three incentives in addition to the density bonus and parking relief
      which are permitted by right. The incentives are deviations from the City's development standards,
      thus providing greater relief from regulatory constraints. Utilization of the Density
      Bonus/Affordable Housing Incentives Program supersedes requirements of the Los Angeles
      Municipal Code and underlying ordinances relative to density, number of uriits, parking, and other
      requirements relative ta incentives, if requested.                              ·

      For the purpose of clarifying the Covenant Subordination Agreement between the City of Los·
      Angeles and the United States Department of Housing and Urban Development (HUD) note that
      the covenant required in the Conditions of Approval herein shall prevail unless pre-empted by
      State or Federal law.




      D/R-2016-4880-DB                                                                      Page 16 of 18

                                                       PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001129
                                                                                 •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 226 of 636 Page ID
                                     #:6383


      TIME LIMIT - OBSERVANCE OF CONDITIONS

      All terms and conditions of the Direc:tor's Determination shall be fulfilled before the use may be
      established. Pursuant to LAMC Section 12.25 A.2, the instant authorization is further conditional
      upon the privileges being utilized within three years after the effective date of this determination
      and, if such privileges are not utilized, building permits are not issued, or substantial physical
      construction work is not begun within said time and carried on diligently so that building permits
      do not lapse, the authorization shall terminate and become void.

      TRANSFERABILITY

      This determination runs with the land. In the event the property is to be sold, leased, rented or
      occupied by any person or corporation other than yourself, it is incumbent that you advise them
      regarding the conditions of this grant. If any portion of this approval is utilized, then all other
      conditions and requirements set forth herein become immediately operative and must be strictly
      observed.

      VIOLATIONS OF THESE CONDITIONS, A MISDEMEANOR

      The applicant's attention is called to the fact that this grant is not a permit or license and that any
      permits and licenses required by law must be obtained from the proper public agency.
      Furthermore; if any condition of this grant is violated or not complied with, then the applicant or
      his successor in interest may be prosecuted for violating these conditions the same as for any
      violation of the requirements contained in the Municipal Code, or the approval may be revoked.

      Section 11.00 of the LAMC states in part (m): "It shall be unlawful for any person to violate any
      provision or fail to comply with any of the requirements of this Code. Any person violating any of
      the provisions or failing to comply with any of the mandatory requirements of this Code shall be
      guilty of a misdemeanor unless that violation or failure is declared in that section to be an
      infraction. An infraction shall be tried and be punishable as provided in Section 19.6 of the Penal
      Code and the provisions of this section. Any violation of this Code that is designated as a
      misdemeanor may be charged by the City Attorney as either a misdemeanor or an infraction.

      Every violation of this determinat'lon is punishable as a misdemeanor unless provision is otherwise
      made, and shall be punishable by a fine of not more than $1,000 or by imprisonment in the County
      Jail for a period of not more than six months, or by both a fine and imprisonment."

      APPEAL PERIOD • EFFECTIVE DATE

      The Determination in this matter will become effective and final fifteen (15) days after the
      date of mailing of the Notice of Director's Determination unless an appeal there from is filed
      with the City Planning Department. It is strongly advised that appeals be filed early during the
      appeal period and in person so that imperfections/incompleteness may be corrected before the
      appeal period expires. Any appeal must be filed on the prescribed forms, accompanied by the
      required fee, a copy of this Determination, and received and receipted at a public office of the
      Department of City Planning on or before the above date or the appeal will not be accepted ..
      Forms are available on-line at http://olanning.lacity.org.




      DIR-2016-4880-DB                                                                           Page 17 of 18

                                                           PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001130
                                         •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 227 of 636 Page ID
                                     #:6384


       Planning Department public offices are located at:

       Downtown Office                              Valley Office                        West Office
       Figueroa Plaza                               Marvin Braude Constituent            West Los Angeles Development
       201 North Figueroa Street,                   Service Center                       Setvices Center
       4th Floor                                    6262 Van Nuys Boulevard,             1828 Sawtelle Boulevard,
       Los Angeles, CA 90012                        Suite 251                            2nd Floor
       (213) 482-7077                               Van Nuys, CA 91401                   Los Angeles, CA 90025
                                                    (818) 374-5050                       (310) 231-2912

      Only an applicant or any owner or tenant of a property abutting, across the street or alley
      from, or having a common corner with the subject property can appeal this Density Bonus
      Compliance Review Determination. Per the Density Bonus Provision of State Law
      (Government Code· Section §65915) the Density Bonus increase in units above the base density
      zone limits and the appurtenant parking reductions are not a discretionary action and therefore
      cannot be appealed. Only the requested incentives are appealable. Per Section 12.22 A.25 of
      the LAMC, appeals of Density Bonus Compliance Review cases are heard by the City Planning
      Commission.

       Verification of condition compliance with build_ing plans and/or building permit applications are
       done at the Development Services Center of the Department of City Planning at either Figueroa
       Plaza in Downtown Los Angeles or the Marvin Braude Constituent Service Center in the Valley. In
       order to assure that you receive service with a minimum amount of waiting, applicants are
       encouraged to schedule an appointment with the Development Services Center either through
       the Department of City Planning website at http://planning.lacity.org or by calling (213) 482-7077
      ·or (818) 374-5050. The applicant is further advised to notify any consultant representing you of
       this requirement as well.

      The time in which a party may seek judicial review of this determination is governed by California
      Code of Civil Procedures Section 1094.6. Under that provision, a petitioner may seek judicial
      review of any decision of the City pursuant to California Code of Civil Procedure Section 1094.5,
      only if the petition for writ of mandate pursuant to that section is filed no later than the 90th day
      following the date on which the City's decision becomes final.


      VINCENT P. BERTONI, AICP
      Director of Planning



                                                                        Reviewed by:               Q
                                                                        \\~"\- iLUA.           ~~""~~ ta-
                                                                        oe~bie Lawrence, AICP, Senior Gity Pl~nn~r

               ed y:                                                         red by
                                                                                  __ :
                           . ,.,J                                                                         (
                       .   .        .   ••-1.t''~"'"'.       .
       Michelle Singh, City Planner                      "'-.· /. / /                                  g Associate
                                                   __L; A:A~.«.e        connie.chauv@lacity.org
                                                  5,~


      DIR~2016-4880-DB         -                                                                              Paga 18of 18

                                                                        PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001131
                                             •                                                 •
          Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 228 of 636 Page ID
                                               #:6385




           FINDINGS/ SPECIALIZED REQUIREME°NTS:




          WHAT IS A CEQA?
          CEQA, or the California Environmental Quality Act, is a statute that requires state and local agencies to identify
          the significant environmental impacts of their actions by conducting environmental review before making a
          determination on a project. Environmental review procedures are used to identify a project's potential impacts,
          develop ways to reduce those impacts, and report _the results of the analysis to the public.

          WHAT IS A CATEGORICAL EXEMPTION?
          Every discretionary action requires environmental review pursuant to CEQA. However, the CEQA Guidelines
          include a list of classes of projects which have been determined to not have a significant effect on the
          environment, also known as Categorical Exemptions. If your project falls within one of these classes, it is exempt
          from the provisions of CEQA and no environmental review is required.

          WHAT IS THE CLASS 32 CATEGORICAL EXEMPTION?
          The Class 32 "Infill" Categorical Exemption (CEQA Guideline Section 15332), hereafter referred to as the Class
          32 Exemption, exempts infill development within urbanized areas if it meets certain criteria. The class consists
          of environmentally benign infill projects that are consistent with the local General Plan and Zoning requirements.
          This class is not intended for projects that would result in any significant traffic, noise, air quality, or water quality
          impacts. It may apply to residential, commercial, industrial, and/or mixed-use projects.

          HOW DO I QUALIFY?
          In addition to general statewide guidelines, all public agencies are required to adopt specific criteria, objectives
          and procedures for implementing CEQA. In the City of Los Angeles, the Class 32 Exemption is available only for
          projects that: (a) do not trigger Site Plan Review; or (b) trigger Site Plan review, but the Initial Study shows that
          a Negative Declaration may be adopted. The Class 32 Exemption is not available for any project that requires
          mitigation measures to reduce potential environmental impacts to less than significant. Additionally, there
          are exceptions to the exemptions depending on the nature or location of the project, pursuant to CEQA Section
          15300.2. For a proposed project to qualify, you must be able to demonstrate that it does not fall under the
          following Exceptions:

               a.    The project and successive projects of the same type in the same place will result in cumulative
                     impacts;

              b.     There are unusual circumstances creating the reasonable possibility of significant effects;

               c.    The project may result in damage to scenic resources, including, but not limited to, trees,
                     historic buildings, rock outcroppings, or similar resources, within an officially designated scenic
                     highway;

              d.     The project is located on a site that the Department of Toxic Substances Control and the
                     Secretary of the Environmental Protection have identified, pursuant to Government code
                     section 65962.5, as being affected by hazardous wastes or clean-up problems; or

              e.     The project may cause a substantial adverse change in the significance of an historical resource.




~--..,. CP-7828 [11.10.2016] Class 32 CE Specialized Instructions       PALMS ELEMENTARY/ OBJECTORS EXHIBIT~0:tP.11
1,,r.,.
                                           •                                           •
   Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 229 of 636 Page ID
                                        #:6386

    HOW DO I REQUEST A CLASS 32 EXEMPTION?
    If your project does not fall under any of the Exceptions listed above, you may request a Class 32 Exemption by
    indicating on your Environmental Assessment Form (EAF) that you would like your project to be considered by
    checking the box under Section 5. As part of the preliminary review of the project, the Project Planner will
    determine whether it is eligible for a Class 32 Exemption. In order for the Project Planner to make such a
    determination, you will still need to file an EAF, demonstrate that your proposed project does not fall under one
    of the above Exceptions, and provide the CEQA justifications listed below.

    WHAT DO I NEED TO SUBMIT?
    When filing a request for the Class 32 Exemption, the following items are required:

     1. An Environmental Assessment Form (EAF) (CP-1204), including required exhibits, materials and fees
        pursuant to Los Angeles Municipal Code (LAMC) Section 19.05. This includes the "Environmental
        Assessment Form (EAF)/lnitial Study leading to Negative Declaration or Mitigation Negative Declaration". A
        "Publication Fee for Negative Declaration or Mitigated Negative Declaration" fee will not be charged unless
        it is determined that the project is not eligible for the Class 32 Exemption.

    2. Any supporting documents and/or technical studies to corroborate your position that the proposed project is
       eligible for the Class 32 Exemption, and/or to further substantiate the justifications listed under Paragraph 3
       below. Examples of supporting documents, and when they may be required, are listed below.

         a. Traffic Study. A Traffic Study may be required for projects which exceed the Traffic Study Exemption
            Thresholds set by the Department of Transportation (DOT). In order to determine whether or not a Traffic
            Study is required, the Applicant shall submit a DOT Referral Form after case filing. If it is determined that
            a Traffic Study is required, the Applicant shall have one prepared and reviewed by DOT. A DOT
            Interdepartmental Correspondence Letter will be transmitted to Planning staff and must reflect that no
            significant traffic impacts will result from the proposed project in order for the project to qualify for the
            Class 32 Exemption.

        ·b. Air Quality (AQ) Study. Working with the South Coast Air Quality Management District (SCAQMD),
            Department staff has established interim air quality screening criteria to determine if a project requires
            an Air Quality Assessment. The purpose of this assessment is to evaluate the regional significance of
            criteria pollutant emissions from both the construction and operation of a proposed project. The analysis
            is provided utilizing the California Emissions Estimator Model (CalEEMod). The selected screening
            criteria is based on a survey of published air quality studies for which the criteria pollutants did not exceed
            the established SCAQMD construction or operational thresholds.

             If the proposed project has less than 80 residential units OR less than 75,000 square feet of non-
             residential use, AND involves less than 20,000 cubic yards of soil export, it will not likely exceed the
             SCAQMD construction or operational thresholds, and therefore will not require an Assessment. If your
             proposed project exceeds this screening criteria, an air quality assessment will be required. An Air
             Quality Study may also be required if prompted by the South Coast Air Quality Management District
             (SCAQMD), if the CE is challenged or if the project is particularly controversial. The applicant may
             voluntarily provide one it is anticipated that this information will be requested by another party.

             Please note this does not mean the project will have any significant impacts under CEQA, just that further
             analysis is required. The criteria can be used for all CEQA clearances, including Class 32 (Infill
             Development) exemptions pursuant to Section 15332 of the CEQA Guidelines.

        c. Noise Study. A Noise Study is not required. However, the applicant must provide substantial evidence
           that there will not be significant noise impacts as this will disqualify them from eligibility for the Class 32
           Exemption (see State CEQA Guidelines Sections 15064(b) and 15064.7). LAMC Chapter XI, Article 2,
           Section 112.05 on construction noise may be used to demonstrate that the project will not result in a
           significant impact. Under this standard, the applicant must at minimum demonstrate compliance with
           LAMC Section 112.05. The record evidence would need to support the conclusion that construction noise

;.:~, CP-7828 [11.10.2016] Class 32 CE Specialized Instructions   PALMS ELEMENTARY/ OBJECTORS EXHIBIT~0i!:P.iJ
                                           •                                            •
    Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 230 of 636 Page ID
                                         #:6387


               would not exceed the 75 dBA limitation in 112.05. If necessary, features to reduce noise to below-
               threshold levels (75 dBA) can be incorporated into the project design. If, however, the applicant cannot
               demonstrate to the City's satisfaction (pursuant to the evidentiary requirements of CEQA) that
               construction noise will be reduced to below-threshold levels (75 dBA) then a MND or EIR would be
               appropriate.

          d. Phase I and/or II Environmental Site Assessment (ESA). A Phase I ESA may be required if the project
             site was previously developed with a dry cleaning, auto repair, gasoline station, industrial/manufacturing
             use, or other similar type of use that may have resulted in site contamination. If the Phase I ESA states
             that the site is contaminated, a Phase II ESA will be required. Only if the Phase II ESA demonstrates that
             the site has been fully remediated without mitigation is the project still eligible for the Class 32 Exemption.

          e.   Historic Resource Assessment. A Historic Resource Assessment may be required if the Project site is
               listed on the National Register of Historic Place, California Register of Historical Resources, or the Los
               Angeles Historic-Cultural Monuments Register; or is found to be a potential historic resource in
               HistoricPlacesLA, SurveyLA or based on discussion with the Office of Historic Resources. If it can be
               demonstrated that the project complies with the Secretary of Interior's Standards, the project may still be
               eligible for the CE. An historic resource impact report may be required.

     3. Written justification that the proposed Project meets the following criteria:

          a. The project is consistent with the applicable general plan designation and all applicable general plan
             policies as well as with applicable zoning designation and regulations.

          b. The proposed development occurs within city limits on a project site of no more than five acres
             substantially surrounded by urban uses.

          c.   The project site has no value as habitat for endangered, rare or threatened species.

          d. Approval of the project would not result in any significant effects relating to traffic, noise, air quality, or
             water quality.

          e. The site can be adequately served by all required utilities and public services.

          As mentioned above, technical studies may be required in order to substantiate the above justification. If they
          are not submitted with your application, they may be requested by the Project Planner prior to acceptance of
          the Class 32 Exemption. Note also that the assigned Project Planner will determine what CEQA clearance
          will ultimately be required after the request has been submitted.




· ~:~, CP-7828 [11.10.2016) Class 32 CE Specialized Instructions   PALMS ELEMENTARY/ OBJECTORS EXHIBIT~0fP.14
                                  ••
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 231 of 636 Page ID
                                     #:6388

                                        r\
                                           City of Los Angeles
                                        Department of City Planning

                                                  Affidavit of Mailing

        Case Number: DIR-2016-4880-DB
        This Affidavit concerns (check one of the following):

        □     Public Hearing
        D Staff Report / Appeal Staff Report
        ~     Determination / Letter of Decision (LOD)

             M__o__
        I, ___   ira"'--G__
                         om ____
                              ez_____, certify that I am an employee of the City of Los Angeles,
        on September 1 2017         , mailed, postage prepaid, to the applicant
                  (Date)
        and all parties required by the Municipal Code, as indicated below, on the case
        indicated above, a true copy of which Is attached:


                       Public Hearing                                       .   Staff Report/ Appeal /
                                                                           Detennlnation / Letter of Decision
                                                                                 Check Reclpfenla Below:
        D    Owner, Applicant and j)resentattve
        D    Abutting Property O ers                                      ~ Owner, Applicant and Representative
        D    Abutting Property    ers and Tenants                         ~ Abutting Property Owners
        0    100-foot Radlµs                                              D Abutting Property Owners and Tenants
        0    500-foot Radf
        0
        D
        0
             HPOZ or OR      oard
             Co~ncil Offi. No____
             Certified ighborhood Council
                                                                          § Persons Who signed in at the hearing
                                                                            Persons who requested notice in writing
                                                                            Council Office No. _s__
                                                                          ~ Certified Neighborhood Council

        D    100-     Coastal Notice
                                                                               ea1ros
                                                                          ~ Department of Building and Safety
        D    Gro Coastal Notice                                           181 Department of Transportation
        D    S     Coastal Commission                                     ~ Other BOE, DONE
        '0     jacent Cify/ies
        0     os Angeles Unified School District
             Caltrans
             Other _ _ _ _ _ _ __




         C:\Usars\362112\Documents\AffldavltalAflidavtt of MaOlng   ~lml'sr1M1'1rARY / OBJEt'ffi)fg ~ ~ S : 00113S
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 232 of 636 Page ID
                                     #:6389




                                         City of Los Angeles
                                      Department of City Planning

                                               Affidavit of Mailing

         Case Number: DIR-2016-4880-DB (Application Deemed Complete)
         This Affidavit concerns (check one of the following):
        D Public Hearing
        □     Staff Report / Appeal Staff Report
        181 Determination / Letter of Decision (LOO)

        I, Megan .Malone-Brown, certify that I am an employee of the City of Los Angeles,
        on August-14, 2017, mailed, postage prepaid, to the applicant
                  (Date)
        and all parties requ_lred by the Municipal Code, as indicated below, on the case
        indicated above, a true copy of which is attached:


                      Public Hearing                                        Staff Report/ Appeal /
                                                                       Determination / Letter of Decision
                  Check Recipients Below:                                     Check Recipients Below:


        D
         D
         0
             Owner, Applicant and Representative
             Abutting Property OWners
             Abutting Property Owners and Tenants
                                                                      §D.  Owner, Applicant and Representative
                                                                           Abutting Property OWners
        D    100-foot Radius                                               Abutting Property owners and Tenants
        O    500-foot Radius                                               Persons who signed in at the hearing
        0    HPOZ or ORB Board

                                                                      ~
                                                                           Persons who requested notice in writing
        D    Council Office No,____                                        Councll Office No.....s____
        D    Certified Neighborhood Council                                Certified Neighborhood Council
        0    100-foot Coastal Notice
        D
        0
             Group Coastal Notice
             State Coastal Commission
                                                                      8D   Department of Building and Safety
                                                                           Department of Transportation
                                                                           Other            .
        D    Adjacent Cityfies
        D    Los Angeles Unified School District
        D
        0    Caltrans
             Other _ _ _ _ _ _ __




       ~     L
       tasintu~


         C:\Use111\378385\Desktop\Affidavil of Mamng BLANK TEMPLATE .doc                        . Updated 0tK:.. 2013   .
                                                                PALMS ELEMENTARY / OBJECTORS EXHIBITS: 001136
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 233 of 636 Page ID
                                     #:6390



                                          City of Los Angeles
                                       Department of City Planning

                                                Affidavit of Mailing

         Case Number: DIR-2016-4880-DB • Hold Notice
         This Affidavit concerns (check one of the following):.
         0 Public Hearing
         □    Staff Report / Appeal Staff Report
         181 Determination / Letter of Decision (LOO)

         I,        Moira Gomez , certify that I am an employee of the City of Los Angeles,
         on January 31. 2017. mailed, postage prepaid, to the applicant
         .        (Date)
       : and all parties required by the Municipal Code, as indicated below, on the case
         indicated above, a true copy of which is attached:                                ·


                      Public Hearing                                             Staff Repqrt / Appeal /
                                                                          · Oetennlnatlon·/ Letter of Decision
                  Check Recipients B_elow:                                           Check Recipients Below:
         D   Owner, Applicant and Repre
         0   Abutting Property Owners                                     ~ Owner, Applicant and Representative
         D   Abutting Property Owne and Tenants



                                                                          ~
                                                                              Abutting Property Owners
         0   100--foot Radius                                                 Abutting Property Owners and Tenants
         D   500-foot Radius                                                  Persons who signed in at the hearing
         0   HPOZ or ORB B _rd                                                Persons who requested notice in writing
         D   Council Office o-'----                                           Council Office No. _ __
         D   Certified Ne ·borhood Council                                O   Certi_fied Neighborhood Council
         0 100-f Coastal Notice                                           D   Department of Building and Safety
         0 Gro Coastal Notice                                             O   Department of Transportation
         0. S ~ Coastal Commission                                        D   Other _ _ _ _ _ _ _ __
         0 djacent City/ies
              Los Angeles Unified School District
             .Caltrans
             Other _ _ _ _ _......,___ _




         C:\Use111\362112\Documents\Affidavit&IAtridavlt of Melling LOO TEMPLATE (2).doc            Updated Dec. 2013
                                                                  PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001137"
                                               •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 234 of 636 Page ID
                                                #:6391



                         ST ATE OF CALIFORNIA                           }      ss.
                 2
                         COUNTY OF LOS ANGELES                          }

                3        I am employed in the Councy of Los Angeles, State of California. I am over the age of 18 and
                         not a party to the within action; my business address is: 3435 Wilshire Blvd., Suite 2910, Los
                4        Angeles, CA 90010

                5   On December 12, 2017, I served the following Document(s): CEQA APPEAL of Case No. DIR-
                    2016-4880-DB; ENV-2016-4881-CE and EXHIBITS (001001 through 001137) upon the
                6 ~ interested _Qarties in this action addressed as. follows: ... -•-·-··-·-·--·~---·-···-····-----·---·-··•~.
                     -      CITY OF LOS ANGELES         l         HIRO KOBAYASHI              i        DAYNA SAYLES
                7               CITY COUNCIL            i         3568 MOTOR LLC              i            three6ixty
                8
                               via CITY CLERK            \    800 S. FIGUEROA ST #960         !       4309 Overland Ave.
                            200 N. Spring St, Rm 395    i     LOS ANGELES, CA 90017           /      Culver City, CA 90230
                9            Los Angeles, CA 90012      j        Tel: (213) 488-9039          .       Tel. (310) 204-3500
                              TEL: (213) 978-1133       1     3568Moror@RBMofCA.com                   infoC@.tlircc6ixly.ncl
               IO             Clerk.CPS@lacity.org      [     (*via email & certified mail)             (via email only)
                     l    (*v~? email & certified mail) l
               11
                             PAUL KORETZ, CD 5               VINCENT P. BERTONI, AICP             DAYID R. HOLMQUIST, ESQ.
               12                 CITY HALL                         DIRECTOR                      LAUSD GENERAL COUNSEL
                            200 N SPRING ST #440             LA DEPT of CITY PLANNING                333 South Beaudry Ave
               13          LOS ANGELES, CA 90012              200 N. SPRING ST, RM 525               Los Angeles, CA 90017
                              Tel. (213) 473-7005              Los ANGELES, CA 90012                   P: (213) 241-7600
               14       paul.koretz@lacity.org                    Tel. (213) 978-1271          David.Holmguist@l.iusd.net
                  :         (via email only)                vincc.bcrtoni(a)lacity.org     .        (via email only)
               15
                  L_ __·-·---·--·-···. __ .;___,._(*via email & certified mailL___         l ------·---····-·----
               16
                         D  (Via Hand Delivery) I caused hand-delivered service of the above-mentioned materials upon
               17 the above-mentioned recipient(s) as addressed by leaving the materials with the person indicated, or
                    with a person, of the age of majority, apparently responsible for the premises.
               18
                   rY7 (Via U.S. Mail [Federal or State]) I am readily familiar with the practice for the collection
               19 ~processing of correspondence for mailing with the UNITED STATES POSTAL SERVlCE; such

               20   envelope will be deposited with the UNITED STATES POSTAL SERVICE on the above date
                    according to ordinary business practices.
               21
                         [xJ     (Via Email) By transmitting from my business address a true copy thereof from my sending
               22        computer addressed to each individual at its receiving computer email address set forth above at the
                         time indicated on the transmission line thereon.
               23

               24        Executed on December 12, 2017, at Los Angeles, California.

               25        [iJ(State) I declare under penalty of perjury under the laws of the State of California that the
                     above is true and correct.
              26     fx7 (Federal) I declare that I am employed in the offk
                     ~se discretion the service was made.
              27

,.;:~;/       '28
,._;):,

,;.~::)
~~-1:
 "'•·
                                                                     PROOF OF SERVICE
"'··'
,.;;~~
t,,,.,r.
,:-,::o,
                       •                                                   •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page./ 235 of 636 Page ID
                                     #:6392
                                •                                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 236 of 636 Page ID
                                     #:6393
        Olu K. Orange, Esq. (SBN 213653)
    1
        ORANGE LAW OFFICES, P.C.
    2   3435 Wilshire Blvd., No. 2910
        Los Angeles, CA.90010
    J   T: (213) 736-9900/F: (213) 417-8800
        o rangelawo ffices@att.net
    4

    5
        Shawna L. Parks, Esq. (SBN 208301)
        LAW OFFICE OF SHAWNA L. PARKS                                              MAY 09 2018
    6   4470 W Sunset Blvd.,                                             Sherri R. Cart~ ..
                                                                         By~ .        ~ulrve Ot,ir.erlC/erk
        Ste. 107-34 7
    7   Los Angeles, CA 90027                                                       N
                                                                                    . oay!l
                                                                                        l~           Oepu1y
                                                                                                         .

        Tel/Fax: (323) 389-9239
    8
        sparks@parks-law-office.com
    9
        Janeen Steel (SBN 211401)
   10   Patricia A. Van Dyke (SBN 160033)
        LEARNING RIGHTS LAW CENTER
   11   205 S. Broadway, Ste 808
   12
        Los Angeles, CA 90012
        T: (213) 542-1834/F: (213) 489-4033
   13   janeen@lea,rningrights.org
        patsy@learningrights.org
   14

   15
                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
   16
                                               CENTRAL DISTRICT
   17

   18                                                                 Case No.: BS 171903
          S.G., a minor, by and through her guardian ad          )
   19     !item, Brittany Dorn, et al.                           )

   20                                  Plaintiffs,               j   (}t>A ....... ..c.h.order on Petitioners' Ex Parte
                              V.                                 )    ~~;~•~ for Leave to Take Discovery
   21                                                            )
          CITY OF LOS ANGELES, ET AL.                            )    Date: May 9, 2018
  22
                                                                 )    Time: 8:30 a.m.
  23                                   Defendants.               )    Place: Department 28
                                                                 )    Judge: Hon. Yvette M. Palazuelos
  24      Hiro Kobayashi, et. al                                 )
                                                                 )
  25
                         Real Parties in Interest
  26

  27


        [Proposed) Order on Plaintiffs· Ex Parte Application for Leave to Take Discovery




                                                           e:xs
                                    •                                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 237 of 636 Page ID
                                     #:6394



                      This matter having ..,ome before the Court upon Petitoners' c.x Parte Application for
        1
             . Leave to Take Discovery, after hearing on May 9, 2018, and upon consideration of the moving
       2
              and opposition papers, arguments and all other matters presented to the Court,
       3
                      IT IS HEREBY ORDERED that Petitioners are granted leave to take limited discovery
       4     relating to the exhaustion of administrative remedies, including the status of the CEQA appeal
       5     filed by Petitioners on December 13, 2018, relating to the granting of a categorical exemption for

       6     the const_ruction project located at 3568 Motor Avenue, Los Angeles, CA, 90034 ("Project"), the
             conduct of any CEQA appeal relating to the Project, communications regarding Petitioner's
       7
             CEQA appeal, and the rules and procedures applicable to CEQA appeals to the City Council.
       8
             Petitioners may take the deposition of the City's person most knowledge pursuant to C.C.P.
       9
             Section 20                                          ·              nts ursuant to C.C.P. Section~
   10
                                                                                                          /:
             2025.280,                                                                         .. .     . . All ·
   11        discovery permitted under this Order shall be completed on or before June 10, 2018.
   12
                                  MAYO 9 2018
   13
             So Ordered this_ day of May, 1018:
              '                                 '




  14

  15

  16         Superior Court Judge
  17

  18

  19

  20

  21

  22,

  23

  24

  25

 26

 27

 28
            (Proposed) Order on Plaintiffs' Ex Parte Application for Leave to Take Discovery
                       •                                •                 •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 238 of 636 Page ID
                                     #:6395




                                                    I
                                 •                                                   •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 239 of 636 Page ID
                                     #:6396




                             LOS ANGELES UNIFIED SCHOOL DISTRICT
                                     Facilities Services Division

        May 11, 2018

                                                                                                        Via Email

       Councilmember Paul Koretz

       200 N. Spring Stre'et, Suite 440

       Los Angeles, CA 90012




       Re:      Proposed Development by RBM of California, Inc.

                3S68 Motor Avenue, Los Angeles, CA 90034

       Councilrnember Koretz,

                Since the fall of 2017, District representatives have been in discussion with the principals of RBM
       of California (Developer), particularly Mr. Hire Kobyashi, and his consultants regarding the planned 42 unit
       mixed use development at 3568 Motor Avenue, Los Angeles, CA 90034 ("Building") adjacent to Palms
       Elementary School, which is located at 3520 Motor Avenue, Los Angeles CA 90034 ("School"). The School
       and the Building site are separated by a twenty foot wide alley. The Building is currently designed to be
       setback approximately twenty feet from the southern property boundary of the School, including the
       alley.

                Mr. Kobayashi and his team have been very cooperative and provided District staff with all of the
       information we have requested in an effort to determine the potential impacts, if any, the development
       of the Building would have on the School, students and staff. As a result of our discussions the Developer
       has agreed to implement a number of safety measures that will benefit the School, including, but not
       limited to:

                     •     Perform demolition over the winter 2017 break when School is out and students, teachers
                          and staff are not present (COMPLETED)
                     ·•   include the alley behind the school in the construction fencing plan, which will deter
                          illegal dumping, criminal activity and homeless camps (COMPLETED)
                     •    Prior to commencing construction of the Building, erect a temporary safety and noise
                          barrier on the Building site approximately twenty feet south of the School property line,
                          at their sole cost and expense and maintain this safety barrier for the duration of the
                          construction of the Building.
                     •    Begin excavation and construction activities over the summer break when students,
                          teachers and staff are not present (This assumes they begin construction this summer. If
                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 240 of 636 Page ID
                                     #:6397
                                    ,..,....\
                                            ;




                           LOS ANGELES UNIFIED SCHOOL DISTRICT
                                   Facilities Services Division

                       the buildlng permit is delayed, we would not expect the Developer would place their
                       project on hold for another full year).


               In an effort to avoid potential impacts that the proximity of the Building may have on the School,
       we are considering making changes to the kindergarten playground area, constructing a concrete block
       wall at the south property line and trash area, providing additional landscaping, as well as striping for a
       new ~taff parking area and installing new fencing_ and gates. In addition, we are considering making
       improvements to four classrooms, primarily occupied by the Deaf and Hard of Hearing (DHH) program for
       students with special needs, and for any other priorities as determined by District and the School.

               The Developer has agreed to donate $500,000 to the School ("Donation") In the hopes of
       providing a tangible benefit for the School and its students with some of the changes described above,
       and for any other priorities as determined by the School and District. The Donation would only be made
       if a building permit(s) for the Building is issued by the City of Los Angeles. The Developer has also agreed
       that, other than a temporary safety barrier, they will not commence construction of the Building until it
       has delivered the Donation to District.

               The acceptance of the Donation requires approval by the Board of Education ("BOE") and is
       scheduled to be heard at the June 12 BOE meeting. We_anticipate that the BOE will favorably approve
       the acceptance of the Donation.

               Please feel free to contact me if you have any questions.




       Regards,




       Asset Development Director




       Cc;     Mr. Hiro Kobayashi

               Donna Kanemaru
                       •                               •                  •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 241 of 636 Page ID
                                     #:6398




           !-----------,



                   -- - -.
                         (                              I
                               •                                             •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 242 of 636 Page ID
                                     #:6399



      DEPARTMENT OF                                                                             EXECUTIVE OFFICES
     CITY PLANNING                   CITY OF LOS ANGELES                                     200 N. SPRING STREET: ROOM 52S
                                                                                              Los ANGELES, CA 90012-4801
                                                    CALIFORNIA
 CITY PLANNING COMMISSION
                                                                                               VINCENT P. BERTONI, AICP
      DAVID H.J. AMBROZ                                                                                  .JJRECTOR
           PRESIDENT
                                                                                                     (213) 978-1271
      RENEE DAKE WILSON
         VICE-PRESIDENT                                                                           KEVIN J. KELLER, AICP
                                                                                                     E>'.l(UlJVE OFFICER
        CAROLINE CHOE
                                                                                                     (213) 978-1272
       VAHID KHORSAND
      SAMANTHA MILLMAN
        MARC MITCHELL                                                                            USA M. WEBBER. AICP
   VERONICA PADILLA-CAMPOS                                                                           DE:PUTY DIRECTOR
       DANA M. PERLMAN                            ERIC GARCETTI                                      (213) 978-1274
           VACANT                                      MAYOR
        ROCKY WILES
  COMMISSION OFFICE MANAGER
       (213) 978-1300                                                                          http://planning.lacity.org




          May 14, 2018



          The Honorable City Council
          City of Los Angeles
          City Hall, Room 395
          Los Angeles, California 90012

          Dear Honorable Members:

          CONSIDERATION OF PROPOSED PROJECT AT 3568 SOUTH MOTOR AVENUE (CASE
          NO. DIR-2016-4880-DB, ENV-2016-4881-CE) FOR CEQA EXEMPTION AS A SUSTAINABLE
          COMMUNITIES PROJECT; CF 17-1394

          CASE NO.: DIR-2016-4880-DB; ENV-2016-4881-CE
          PROJECT NAME: 3568 Motor
          PROJECT APPLICANT: Hiro Kobayashi, 3568 Motor LLC
          PROJECT LOCATION/ADDRESS: 3558-3570 S. Motor Ave.; 10313 W. Tabor St.
          COMMUNITY PLANNING AREA: Palms-Mar Vista-Del Rey
          COUNCIL DISTRICT: 5

          On September 1, 2017,.the Director of Planning approved Case No. DIR-2016-4880-DB for a
          mixed-use project located at 3568 Motor Avenue in the Palms - Mar Vista - Del Rey
          Community Plan. Pursuant to Los Angeles Municipal Code (LAMC) Section 12.22 A.25, the
          project was approved for Density Bonus and Affordable Housing Incentives for a 32.5 percent
          increase in the allowable Floor Area Ratio (FAR) allowing a total FAR of 1.98:1 in lieu of the
          normal maximum of 1.5:1, in consideration of providing 10 percent (or 4 dwelling units) of the
          base dwelling units restricted to Very Low Income household occupancy.

          The proposed Project involves the demolition of an existing one-story, three-unit, 6,768 square-
          foot commercial building, and the construction, operation, and maintenance of a new six-story,
          42-unit, mixed-use development containing 38 market rate units, 4 Very Low Income units, and
          1,770 square feet of ground-floor retail. The Project proposes five residential levels over one
          level of at-grade parking and commercial uses, and one level of subterranean parking, witti a
          total of 54 parking spaces. The total Project size is 29,807 square feet with a height of 72 feet
          and 7 inches. Two non-protected trees will be removed. The project also involves a haul route
          for the export of 6,000 cubic yards of dirt.
                              •                                                  •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 243 of 636 Page ID
                                     #:6400



      The Honorable City Council
      CF 17-1394
      Page 2

        The Director of Planning determined, based on the whole of the administrative record, the
        project is exempt from the California Environmental Quality Act (CEQA) pursuant to State
        CEQA Guidelines Article 19, Sections 15304 (Class 4) and 15332 (Class 32), and City CEQA
        Guidelines Article 111, Section 1, Class 4 Category 1, and there is.no substantial evidence
      · demonstrating that an exception to a categorical exemption pursuant to CEQA Guidelines,
        Section 15300.2 applies. Justification for the categorical exemption was made under
        environmental Case No. ENV-2016-4881-CE.

      On May 11, 2018, the applicant submitted a request for the City to _consider whether the Project
      is exempt under Public Resources Code ("PRC") Section 21155.1 as a Sustainable
      Communities Project. The Sustainable Communities Project ("SCP") Exemption was adopted
      into State Law as part of Senate Bill 375 (2008), the Sustainable Communities and Climate
      Protection Act The request and supplemental materials are enclosed herein.

      To qualify for a full CEQA exemption as a Sustainable Communities project, the project must
      meet the criteria indicated on the attached checklist. As explained therein, the proposed project
      meets all of the following requirements set forth ih Section 21155.1:

          1. The project is consistent with the general use designation, density, building intensity,
              and applicable policies in the Southern California Association of Governments' adopted
              Sustainable Communities Strategy.
          2. The project is at least 50 percent residential use based on total building square footage.
          3. The project is at least 20 units/acre.
          4. The project is located within ½ mile of a major transit stop or high quality transit corridor
              included in SCAG's Regional Transportation Plan.
          5. The project can be adequately served by existing utilities and the project applicant will
              pay the applicable in-lieu or development fees.
          6. The project will not impact wetlands or other wildlife habitats or impact protected
              species.
          7. The project site is not located on a list of facilities and sites compiled pursuant to Section
              65962.5 of the Government Code.
          8. The project site has been subject to a preliminary endangerment assessment to
              determine the existence of any release of hazardous substance on the site and to
              determine the potential for exposure of future occupants to significant health hazards.
          9. The project will not have a significant impact on historical resources.
         -10. _The project site is not subject to wild land fire hazards, high fire risk or explosion, risk of a
              public health exposure, seismic risk, or landslide or flood hazard.
          11. The project site is not located on developed open space.
          12. The project is 15 percent more efficient than Title 24 standards and designed to use 25
              percent less water than the regional average household.
          13. The project site is 8 acres or less in total area.
          14. The project is 200 residential units or less.
          15. The project will not result in any net loss in the number of affordable housing units.
          16. The project does not include any single level building exceeding 75,000 square feet.
          17. The project will incorporate any applicable mitigation measures or performance
              standards adopted in prior applicable EIRs.
          18. The project would not conflict with nearby operating industrial uses.
          19. The project site is located within 1/2 mile of a rail station included in the RTP or within
              1/4 mile of a High Quality Transit Corridor included in the RTP.
          20. The project meets the requirement that at least five percent of the housing will be
              available to very-low-income households and legal commitments are in place to ensure
              the continued availability of the affordable units for a 55-year period.
                            •                                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 244 of 636 Page ID
                                     #:6401


        The Honorable City Council
        CF 17-1394
        Page 3

        Therefore, based on the above, the City has determined that, pursuant to the CEQA Section
        21155.1, the project is a Transit Priority Project that meets all the requirements to be declared a
        Sustainable Communities Project and is therefore eligible for a full CEQA exemption.

       The City recommends that City Council:

               DETERMINE that based on the whole of the administrative record, the Project is exempt
               from CEQA pursuant to Public Resources Code, Section 21155.1; FIND the Project is a
               transit priority project pursuant to PRC Section 21155; Fl ND the Project is a sustainable
               communities project that meets all of the requirements of subdivisions (a) and (b) and one
               of the requirements of subdivision (c) of Section 21155. 1.

       The attached checklist and documentation fully discusses the project's eligibility for the
       exemption.


       Sincerely,

       VINCENT P. BERTONI, AICP
       Director of Planning

        C\    ~             _j)              ,------._
       ll:;) ~            o1~~c__JZ_.--)
       DEBBIE LAWRENCE, AICP
       Senior City Planner

       VPB:DL:cc

       Enclosures
              Sustainable Communities Project Checklist
              Attachments
                                                                          •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 245 of 636 Page ID
                                     #:6402
                               •                                    •
    Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 246 of 636 Page ID
                                         #:6403


I
               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                                                                                    :1
                                                                                                    .i
                                 SECOND APPELLATE DISTRICT

                                           DIVISION TWO



          CITY OF LOS ANGELES et al.,                     B290036

                Petitioners,                               (Super. Ct. No. BSl 71903)

                V.                                                   ORDER

          THE SUPERIOR COURT OF
          LOS ANGELES COUNTY,
                                                                COURT OF APPEAL • SECOND DIST.      I
                                                                    If ll 11 rn; IID
                       Respondent;                                     MAY 17 2018                  J
                                                                JOSEPH A. LANE
                                                                                                    f
          S.G. a Minor, etc., et al.,                                                      Clerk
                                                                                                    t
                                                                                   Deputy c1_9-rk
                       Real Parties in Interest.



          THE COURT:
                                                                                                    I
                                                                                                    !
                The court has read and considered the petition for writ of mandate filed
          May 15, 2018. The petition is denied because the challenged order limits
          discovery to the issue of whether petitioners (real parties here) can be
                                                                                                    l
          excused fr_o_m an exhaustion-of-remedies requirement for purposes of




           LUI, P.J.
                       •                                    •             •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 247 of 636 Page ID
                                     #:6404




                                                                                    \.




                                                                           )




                                            •.
                                            s ...........
                                              ~-.,
                                               ·--
                                   •                                        •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 248 of 636 Page ID
                                     #:6405




         Glaser Weil
                                                                              10250 Constellation Blvd.
                                                                              19th Floor
                                                                              Los Angeles, CA90067
                                                                              310.553.3000 TEL
                                                                              310.556.2920 FAX
                                                                               Elisa L. Paster

         May 18, 2018                                                          Direct Dial
                                                                               310.556. 7855
                                                                               Direct Fax
                                                                               310.843.2655
                                                                               Email
         VIA MESSENGER                                                         epasler@glaserweil.com

         Los Angeles City Council
         Planning ft Land Use Management Committee
         200 North Spring Street
         Los Angeles, California 90012
         c/o Sharon Dickinson, Legislative Assistant

          Re:      3568 Motor Project
                   (Council File 17-1394; Case Nos. DIR-2016-4880-DB, ENV-2016·4881-CE)

         Chair Huizar and Honorable Committee Members:

                We represent 3568 Motor, LLC (the "Applicant"), the Applicant of a proposed
         42-unit mixed-use building with 38 market rate units and four very low income units
         (the "Project") located at 3568 Motor Avenue (the "Property"). We write to urge you
         to reject Olu K. Orange's (the "Appellant") appeal (the "Appeal") of the California
         Environmental Quality Act ("CEQA") approval for the Project.

               On September 1, 2017, the Director of Planning ("Director") approved a density
         bonus and floor area ratio incentive ("Density Bonus") for the Project. (Case No. DIR·
         2016-4880-DB.) No timely appeal was filed to the Density Bonus, and it therefore
         became final and effective on September 18, 2017.

                On September 1, 2017, the Director also adopted a Class 32 (Infill Projects) and
         a Class 4 (Minor Alterations to Land) Categorical Exemption ("Categorical Exemption")
         in connection with the Project. (Case No. ENV-2016-4881 ·CE.) Appellant's challenge
         of the Categorical Exemption is the only item pending before the City Council.

               We respectfully urge the Planning and Land Use Committee of the City Council
          ("PLUM") to reject the Appeal because:

                        o    The Project qualifies as a Sustainable Communities Project, and is
                             therefore exempt from CEQA pursuant to California Public Resources
                             Code Sections 21155 and 21155.1 (the "Sustainable Communities
                             Exemption"). Therefore, the Appeal is without merit.

                        •    Even if the Project were not exempt from CEQA, the Project creates no
                             significant environmental impacts or health risks to the community:


          TIT MERITAS LAW FIRMS WORLDWIDt
                                                                                                  1473777.4
                            •                                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 249 of 636 Page ID
                                     #:6406




         Planning & land Use Management Committee
         May 18, 2018
         Page 2


                          o Phase I and II studies, including in depth soil borings and testing,
                            confirm the Property's soil does not contain hazardous materials;

                          o The Project would not exceed thresholds of significance at the
                            Palms Elementary School (the "School") established by the South
                            Coast Air Quality Management District, including the thresholds
                            for cancer and for sensitive receptors; .

                          o Project noise levels would be below City of Los Angeles ("City")
                            and Los Angeles Unified School District ("LAUSD") thresholds for
                            both construction and operational noise;

                          o The Applicant is donating $500,000 to move the kindergarten
                            playground away from the School property line, to relocate some
                            of the classrooms used by Deaf and Hard of Hearing Students to
                            the north of the School property, to add insulation to those same .
                            classroom (some of which have little or no insulation now), and to
                            build an eight-foot high wall at the School property line;

                          o Potential Project shade impacts would be avoided upon relocation
                            of the kindergarten playground, but even if that relocation did
                            not occur, any potential shade impacts are not considered a
                            significant impact pursuant to Public Resources Code Section
                            21099(d)(1); and

                          o The Project would not harm educational interests, which impacts
                            are not physical impacts to the environment protected by CEQ,A.

                   •   The City complied with all procedural notice and hearing requirements
                       in approving the Project.

               For all of the reasons set forth herein, we respectfully request that PLUM deny .
         the appeal and uphold the City's CEQ,A determination.

         I.    The Project is Exempt From CEQA as a. Sustainable Communities Project.

                As detailed by the City's extensive findings, the Project is statutorily exempt
         from CEQA pursuant to Public Resources Code Sections 21155 and 21155. 1 (i.e. the
         Sustainable Communities Exemption). Under the Sustainable Communities Exemption,
         the Project is completely outside of CEQ,A's ambit, and, therefore, Appellant's
         arguments regarding any deficiency in the City's CEQA process are immaterial.

              The findings and documentation submitted by the City to the PLUM Committee
         demonstrate that the Project: a) qualifies as Transit Priority Project (as defined in



                                                                                           1473777.4
                            •                                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 250 of 636 Page ID
                                     #:6407




          Planning ft Land Use Management Committee
          May 18, 2018
          Page 3


          Public Resources Code Section 21155(b)); and b) meets the extensive criteria for a
          "Sustainable Communities Project" set forth in Public Resources Code Section
          21155 .1. The Project is a Transit Priority Project because it is a mixed-use project
          with four units deed restricted as very low income housing units located within less
          than one-half mile of regional transit at the Palms Expo Line Station (10021 National
          Boulevard). The Project is exactly the type of mixed income, transit centric, mixed·
          use infill project the California Legislature seeks to promote and contemplated to be
          exempt from CEQA.

                 As such, we urge the PLUM Committee to adopt the required findings and
          exempt the Project from CEQA as a Sustainable Communities Project pursuant to
          Public Resources Code Sections 21155 and 21155.1.

          II.    Even if the ProjectWer~ Not Statutorily Exempt From CEQA, Which It Is, No
          Significant Impacts or Health Risks Would Be Created By the Project.

                 The Project is statutorily exempt from CEQA, meaning that even if Appellant
          could show that the Project created a significant impact, which it cannot, such
          impact would- not defeat the City's use of the exemption. The adoption of a statutory
          exemption lifts the burden from certain projects - here, a mixed use project with
          low-income units within a transit priority area - of showing that no significant impacts
          would occur. The Legislature has deemed transit prio,rity projects to be of statewide
          importance, something that is obvious given our housing crisis in Los Angeles.

                Even.so, as discussed below, the Project would not create any significant
          impact on the environment and Appellant's claims attempting to defeat the
          categorical exemption previously adopted are without merit. No significant impacts
          would occur and there are no unusual circumstances.

                A.     Expert Analys;s Confirms That The Soil At The Property Is
                       Uncontaminated.

                Phase I and II studies performed by experts found that the soil at the Property
          contains no hazardous materials. Appellant's claim that the Applicant lied on its City
          Planning application for the Project with regards to the existence of hazardous
          materials in the soil is mere posturing and belied by substantial evidence.

                In its application, the Applicant indicated the Property had not been
          "developed with use that could release hazardous materials on soil and/or
          groundwater (e.g. dry cleaning ... )." (Department of City Planning Applications
          ("Application") filed December 23, 2016 and August 10, 2017.) This response is true
          and correct as shown in the Phase I Environmental Site Assessment for the Property
          dated July 16, 2015 (Phase I ESA, Exhibit A) and Phase II Soils Assessment Report for
          the Property dated September 1, 2015 (Phase II, Exhibit B). According to historical


                                                                                            1473777.4
                            •                                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 251 of 636 Page ID
                                     #:6408




         Planning Et Land Use Management Committee
         May 18, 2018
         Page 4


         research, including an interview with the prior Property owner and longtime area
         residents, no dry cleaners actually occupied the Property. (Exhibit A, Phase I at 37.)
         Rather, the Property was previously home to a coin laundry use, which at some point
         may have provided drop-off dry cleaning service. There is no evidence that actual dry
         cleaning occurred at the Property, despite Appellant's speculative claims otherwise.
         (Id.) In addition, the Phase I concluded no underground storage tanks or evidence that
         significant amounts of hazardous materials have ever been used on the Property. (Id.
         at 44.)

                 The Phase II was prepared in an abundance of caution to allay any concerns
         about the potential dry cleaning operation. The Phase II included three soil borings
         and two temporary subslab gas probes to search for any indication of hazardous
         materials associated with dry cleaning operations. (Exhibit B, Phase II at 2-3.) The soil
         samples were then analyzed for volatile organic compounds ("VOCs") in the lab in
         accordance with rigorous United States Environmental Protection Agency standards.
         (Id. at 3.) The results of the assessment did not detect concentrations of the targeted
         voes above their respective practical quantitation limits. (Id. at 3-4.) The Phase II
         concluded the Property has not been impacted by former dry cleaning operations. (Id.
         at 5.)

               Therefore, contrary to Appellant's speculative claims, the Project would not
         create any hazardous conditions. Since Appellant's claim is not based on substantial
         evidence in the record, Appellant's allegations are unfounded and must be denied.

                B.     Expert.Analysis Confirms That The Project Will Not Increase Afr
                       Quality Risks.
                A detailed air quality impact analysis prepared by Urban Crossroads (Air Quality
         Analysis, Exhibit C) directly contradicts Appellant's fear mongering about health risks
         to students, faculty and staff at the School. While not required by CEQA because of
         the Sustainable Communities Exemption, the Air Quality Analysis was undertaken to
         ensure all interested parties that the Project would not create potential health risks
         at the School.

                The Air Quality Analysis studied potential regional and localized impacts
         associated with Project construction and operational impacts. The Air Quality Analysis
         also includes a Health Risk Assessment. All potential impacts were analyzed against
         the thresholds of significance established by the South Coast Air Quality Management
         District ("SCAQMD"). The Air Quality Analysis utilized the California Emissions
         -Estimator Model ("CalEEMod") version 2016.3.2, which is the latest version of
         CalEEMod for purposes of calculating criteria pollutants (NOx, voe, PM10, PM2.5, SOx,
         and CO). (Air Quality Analysis at 23.) The Air Quality Analysis concludes that Project
         construction and operational emissions would not exceed SCAQMD thresholds for any



                                                                                            1473TT7.4
                             •                                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 252 of 636 Page ID
                                     #:6409




         Planning & Land Use Management Committee
         May 18, 2018
         Page 5


         criteria pollutant, and thus a less than significant impact would occur and no
         mitigation is required. (/d. at 26, 28.)

                The Air Quality Analysis considered the localized impacts at the School's
         nearest outdoor playground area and classroom building closest to the Project. The
         nearest outdoor playground is approximately 79 feet northwest of the Project Site and
         the closest classroom building is roughly 31 feet north. (Id. at 29.) The Air Quality
         Analysis concluded even at these nearby sensitive receptors, emissions would not
         exceed SCAQMD numerical thresholds for any criteria pollutant. (/d. at 32.) After
         evaluating these two sensitive receptors, the Air Quality Analysis concluded that a
         less than significant impact would occur and no mitigation is required. (Id. at 32.)

                Unlike Appellant's speculative assertions, the Air Quality Analysis found, based
         upon objective standards, that the Project's construction and operation would not
         create a toxic air environment or greater risk of cancer. (Id. at 44.) Any emissions
         would be short-term in nature and would not reach the level of a health risk, which is
         generally considered over a 70-year exposure time. (Id. at 37.) Furthermore, even
         when considering the localized .sensitive receptors at the playground and School
         building, the Air Quality Analysis concluded Project construction and operation would
         not exceed SCAQMD significance thresholds. (/d. at 44.)

                Appellant misplaces its reliance on a report by D.r. Paul Rosenf¢.ld (the·"SWAPE
          Report") to support its argument that the Project will be harmful to the students·~nd
          employees at the ~~hool. The SWAPE Report does not conclude thatthe Project wm
          create impacts; it concludes that testihg should be done to analyze potential·impacts.
         ·(SWAPE Report at 2.) As described above, such testing was done and foubd that the
         Project's e·mis_sions would be below applicable'. thresholds. The SWAPE Report further
         speculates · based solely on data from a to~ally different project : that impacts might
         occur. (Id. at 4-5.) The Air Quality Analysis directly contradicts any and all of the
         claims in the SWAPE Report.              ·

               Moreover, the SWAPE Report exaggerates the relationship between the
         property line of the School and the Property. Specifically, it states that the Project is
         on the "fence-line" of the kindergarten playground and "within yards" of the rest of
         the School. In fact, the Property and the School are separated by an approximately
         20-foot alley which divides both the north and east property lines of the Property
         from the School. For all of these reasons, the SWAPE Report contains no relevant
         information and Appellant's contentions are purely speculative.

              In sum, the Project will not create risks for the School, and Appellant's
         arguments should be denied.




                                                                                            1473777.4
                             •                                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 253 of 636 Page ID
                                     #:6410




         Planning ft Land Use Management Committee
         May 18, 2018
         Page 6


                C.     Project Noise Levels Are Below City And LAUSD Thresholds.

                A comprehensive noise impact analysis prepared by Urban Crossroads (Noise
         Analysis, Exhibit D) pointedly disproves Appellant's claims about potential Project
         noise impacts. Similar to the Air Quality Analysis, the Noise Analysis is not required
         by CEQA because of the Sustainable Communities Exemption. Nevertheless, the Noise
         Analysis was undertaken to ensure that the Project would not create potential noise
         impacts at the School.

                Like all infill developments in the City, the Project will be constructed in
         compliance with the City's noise thresholds, and given the proximity of the School, in
         accordance with LAUSD's thresholds. Specifically, Project construction would not
         exceed noise levels of 5 dBA and 3 dBA above existing ambient noise levels at the
         sensitive receiver locations at the School (see Id. at 41 for Receiver Locations).
         Compliance with these thresholds would be achieved through adherence with the
         City's Noise Ordinance by: 1) installation of a minimum 12-foot high temporary
         construction noise barrier at the northern and eastern boundaries of the Project; and
         2) restriction of shoring activities to a time period when the School is not in session.

                In addition, the Project would implement best practices to further reduce
         construction noise. During construction, equipment will be regularly maintained and
         equipped with mufflers and staging will occur as far away from the School as
         possible. (Id. at 5.) Construction and hauling activities would be limited to 7: 00 am
         to 9:00 pm on weekdays and 8:00 am to 6:00 pm on Saturday. To lessen potential
         noise and vibration, shoring activities will be restricted to when School is not in
         session. (Id. at 4, 42, 46.) It is also important to note that the sensitive receptors at
         the School are not considered sensitive receptors when the School is out of session,
         and only then will shoring activities take place.

                To reduce long term operational noise, a permanent eight·foot concrete block
         wall will be constructed at the School property line. (Id. at 36, 39.) A daytime
         operation noise level increase of up to 0.2 dBA Leq is expected, which increase would
         likely not be perceived at the School. Any increase would also be overshadowed by
         existing and future traffic noise sources in the area, and is well below the City's and
         LAUSD's threshold of significance.

                The Appeal alleges harm to students in the School's Deaf and Hard of Hearing
         ("DHH") program, but fails to cite any particulars as to appropriate noise thresholds
         or evidence that the Project would exceed permitted standards for these students.
         In fact, LAUSD has no special thresholds for DHH students. (Letter from LAUSD;
         Exhibit E).

                 Moreover, the Applicant is donating $500,000 to LAUSD to minimize disruption
              to these children. Amongst other things, that money will be used to relocate the


                                                                                             1473777.4
                                                                            •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 254 of 636 Page ID
                                     #:6411




         Planning & Land Use Management Committee
         May 18, 2018
         Page 7


         kindergarten playground away from the School's property line, to move the DHH
         students to the northern portion of the School property, and to insulate the DHH
         classrooms. These changes will actually improve the sound attenuation for these
         children, above and beyond what is in place now.

               Therefore, Appellant's concerns about potential noise impacts are without
         merit and the Appeal should be denied.

               D.     The Project's Potential Shade Impacts Are Exempt From Review
                      Pursuant To Senate Bill 743.

               Contrary to the plain language of Senate Bill ("SB 743"), Appellant claims the
        Project violates the City's CEQA shade thresholds and that this shoul.d have precluded
        the City from exempting the Project from CEQA. This argument must fail because SB
        743 amended CEQA to provide that aesthetic impacts, which include shade impacts,
        of mixed-use projects on an urban infill site within a transit priority area "shall not be
        considered significant impacts on the environment." (Pub. Res. Code Section
        21099(d}(1).) The Property is an infill site because it is located in an urban area and
        was previously developed with commercial uses. (Pub. Res. Code Section               ·
        21099(a)(4).) The Property is in a Transit Priority Area because it is within one-half
        mile of the Palms Expo Line Station (10021 National Boulevard). (Pub. Res. Code
        Section 21099(a)(7).)

               The City's identification of the Property in a Transit Priority Zone is confirmed
        by the City's Zoning Information File No. 2451 ("ZI") dated February 10, 2016, which
        defines the locations of Transit Priority Areas within the City. The ZI also reaffirmed
        that aesthetic impacts shall not be considered a significant impact on the
        environment when the provisions of SB 743 apply. Accordingly, potential shade
        impacts associated with the Project are not considered significant because aesthetic
        impacts in a Transit Priority Area are not considered to be impacts under CEQA.

                 Notwithstanding, the Applicant is sensitive to potential shade on a small
         portion of the kindergarten playground (located on the School's southern property
         line) that may result from implementation of the Project. While not required by State
         law or City code, the Applicant is working collaboratively with the LAUSD to decrease
         or eliminate any potential shading to the kindergarten playground. The Applicant is
         donating $500,000 to LAUSD for improvements at the School, including relocation of
         the playground away from its existing location. (Playground Relocation Plan, Exhibit
       · F.) Thus, even though potential shade impacts are exempt from review, the Applicant
         has gone above and beyond to eliminate any potential shade impacts to the School.




                                                                                            1473777.4
                                                                          •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 255 of 636 Page ID
                                     #:6412




         Planning & Land Use Management Committee
         May 18, 2018
         Page 8                                                                                        I
                                                                                                       I
                                                                                                      .I
                E.    The Project Will Not Impact Educational Interests, Which Are Not
                      Environmental Impacts Studied Under CEQA.

               The Applicant recognizes the sensitive nature of building the Project in close
         proximity to the School. That is why it has engaged with the School's principal and
         LAUSD administration for many months and has been in regular communication with
         LAUSD. In its letter dated May 11, 2018, LAUSD confirmed that Applicant had been
         working closely with the school to implement needed safety measures. The
         Applicant's intention is to follow LAUSD's recommendations. As a conscientious
         neighbor, the Applicant is taking extraordinary measures to reduce potential
         construction impacts.

                Furthermore, what is before the PLUM Committee is a question of
         environmental impacts, all of which have been shown to be less than significant. The
         "educational interests" raised by Appellant are outside of CEQA's scope; CEQA does
         not require the study of social and educational impacts. (Citizen Action To Serve All
         Students v. Thornley (1990) 222 Cal. App. 3d 748, 758 (holding that the social and
         academic impact on students from a school closing were not cognizable significant
         environmental impacts under CEQA). Being outside of CEQA, such issues are also
         outside the proper scope of the Appeal.

                F.    While Important, the Rights of Disabled Persons Is Not A CEQA
                      Consideration.

                App·enant's claims regarding the rights of individuals with disabilities are not
         issues properly raised in a CEQA appeal. Indeed, Appellant's own letter recognizes the
         central flaw in his claim. While there are a myriad of federal and state laws that
         protect the rights of disabled persons, CEQA is not one of them. CEQA focuses on
         physical changes to the environment. (CEQA Guidelines Section 15358(b).) Therefore,
         these arguments are an invalid basis for upholding the Appeal and must be denied.

         Ill.   The City Approved The Project By Following All Procedural Requirements.

                The City followed the procedures set forth in the Los Angeles Municipal Code
         ("LAMC") and state law in approving the Density Bonus and adopting the Categorical
         Exemption. Appellant's argument that the City violated procedural due process rights
         is not grounded in law or fact; it is based solely on Appellant's dislike of the actual
         law because he was not entitled to notice and hearing. Appellant's opinion is not a
         sufficient grounds to uphold the Appeal.

                The Appellant failed to file an appeal to the Density Bonus within the allowable
         appeal period, and the Density Bonus decision is final. However, so there can be no
         question as to the propriety of the City's actions in adopting the Density Bonus, we
         shall briefly outline the extent to which the City afforded the public with all required


                                                                                          1473777.4
                           •                                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 256 of 636 Page ID
                                     #:6413




        Planning & Land Use Management Committee
        May 18, 201_8
        Page 9


        due process protections required under the law. The LAMC requires the following
        procedures for approval of a· density bonus:

              ✓   The Director shall be the initial decisionmaker for density bonus
                  applications seeking on menu incentives, as was the case here. (LAMC
                  Section 12.22.A.25(g)(2)(i)b.)

              ✓   The Director shall approve the density bonus unless the Director can make
                  certain findings. (LAMC Section 12.22.A.25(g)(2)(i)c.) These findings were
                  inapplicable to the Project.·

              ✓   No hearing is required. (LAMC Section 12.22.A.25(g); Gov't Code Section
                  65915(a)(3) [authorizing local governments to adopt procedures and
                  timelines for processing a density bonus application].) Despite Appellant's
                  protestations, there is nothing in the LAMC or the Government Code that
                  requires a hearing to be held for a density bonus project. In fact, the
                  Government Code and LAMC mandate approval of density bonus projects
                  which comply with applicable standards.

              ✓   The City shall provide a copy of the Director's written determination to the
                  project, to all owners of properties abutting, across the street or alley
                  from, or having a common corner with the subject property, and to the
                  local Certified Neighborhood Council. (LAMC Section 12.22.A.25(g)(2)(i)d.)
                  Here, the Director's written determination was mailed to parties entitled to
                  notice on or about September 1, 2017         ·

              ✓   There is a 15 day appeal period for the Director's Determination. The
                  applicant or any owner or tenant of a property across the street or alley
                  from, or having a common corner with tne subject property, may appeal.
                  (LAMC Section 12.22.A.25(g)(2)(i)e,f.) Here, while the LAMC provides a 15
                  calendar day appeal period, potential appellants were given 17 days to
                  appeal (from September 1, 2017 until September 18, 2017). September 18,
                  2017 came and went without an appeal. In fact, this Appeal was not sent to
                  the City until December 12, 2017, almost three months after expiration of
                  the appeal period.

               Appellant's real bone of contention is that Appellant himself did not receive
        notice. He claims that the City's procedures, themselves, violate due process
        protections. Yet, Appellant has provided no evidence that the City's actions would
        abrogate anyone's fundamental rights. Instead, Appellant makes speculative claims
        about the_ impacts of the Project. The Applicant is sensitive to the Project site's
        proximity to the School, which is why it is working closely with LAUSD to minimize any
        potential disruptions. This includes the donation of $500,000 to move the
        kindergarten playground away from the School property line, to relocate the


                                                                                         1473777.-4
                             •                                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 257 of 636 Page ID
                                     #:6414




           Planning & Land Use Management Committee
           May 18, 2018
           Page 10


           classrooms used by DHH students to the north of the School property, to add
           insulation· to those same classrooms (some of which have little or no insulation now),
           and to build a eight-foot high wall at the School property line. These changes will
           improve the environment for children at the School. No violation of fundamental
           rights has been shown by Appellant, nor does any exist.
                  For all of the reasons set forth herein, we urge you to deny the Appeal and
           allow the Project to move forward. The Project is a mixed-use housing project with
           affordable units in a Transit Priority Area. During this critical housing shortage, we
           urge you to allow this Project to move forward in accordance with the priorities in
           City and state policies.




           ELISA L. PASTER
           of GLASER WEIL FINK HOWARD AVCHEN ft SHAPIRO LLP

           ELP:ep


           CC: Faisal Alserri, Director of Planning and Land Use, Council District 5
               Connie Chauv, City Planning Associate, Department of City Planning




                                                                                             147)777.4
                      •                                     •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 258 of 636 Page ID
                                     #:6415




          ~URBAN
          ~ CROSSROADS




                                 3568 Motor Avenue
                                 AIR QUALITY IMPACT ANALYSIS
                                 CllY OF   LOS ANGELES




                                 PREPARED BY:


                                 Haseeb Qureshi
                                 hqureshi@urbanxroads.com
                                 (949) 336-5987

                                 Alyssa Tamase
                                 atamase@urbanxroads.com
                                 (949) 336-5988



                                 MAY4,2018




                                 11469-03 AQ Report
                      •                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 259 of 636 Page ID
                                     #:6416
                                      •                                                                                      •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 260 of 636 Page ID
                                     #:6417




                                                                                                                  3568 Motor Avenue Air Quollry Impact Anolysls




                                                                   TABLE OF CONTENTS
          TABLE OF CONTENTS •........•..........................•.; ................................................ ••••••••••••••·~••·••••••••••··••••••'
           APPENDICES ......................................................................................., ..............................................11
          LIST OF EXHIBITS •.•......•.•••• ,..••.•.•.•••..•.•••......•.•..••..•••...••.• ,•••...•...•••.•...•..••••••.•••.•••••••••••••.•••.•.••••••••••.••• 111
          LIST OF TABLES ............ ,.. , ........................_. .......................... ,............................................................. Ill
          LIST OF ABBREVIATED TERMS .............................. :............................................................................ IV
          EXECUTIVE SUMMARY .......................................................................................................................1
               Construction-Source Emissions ................................................................................................................ 1
               Operational-Source Emissions ..........................................................................:...................................... 1
          1        INTRODUCTION ........................................................................... ,............•.....•.•..........•............. 3
               1.1      Site Location ...........................................·........ ·• ·........ .- ........ ·......... ·..................... ·....................... 3
               1.2      Project Description ....................................................................................:................................... 3
               1.3      Standard Regulatory Requirements/Best Available Control Measures (BACMs) ......................... 3
               1.4      Construction-Source Mitigation Measures ............................ .-........................................................ 4
               1.5      Operational-Source Mitigation Measures ..... ; ..... ,............·•. ,.......)•. ,...... ,........................................ 4
          2       AIR QUALITYSETTING ................................................................................................................8
               2.1      South Coast Air Basin .................................................................................................................... 8
               2.2      Regional Climate ........................................................................................................................... 8
               2.3      Wind Patterns and Project Location ........................................................................................... 10
               2.4      EKisting Air Quality ...................................................................................................................... 10
               2.5      Regional Air Quality .................................................................................................................... 13
               2.6      Local Air Quality .......................................................................................................................... 13
               2.7      Regulatory Background ................................................................................................................ 18
          3       PROJECT AIR QUALITY IMPACT ................................................................................................ 22
               3.1      Introduction .................... _.......................................................................................................... 22
               3.2      Standards of Significance ..........................................................................................................., 22
               3.3      Project-Related Sources of Potential Impact .................................. ,......................................,..... 23
               3.4      Construction Emissions ............................................................................................................... 23
               3.5      Operational Emissions .... ,., ......... ,......... ,.........................................................._.......... ,....... ,........ 26
               3.6      Localized Significance - Construction Activity ............................................................................. 28
               3.7      Localized Significance - Long-Term Operational Activity ........................................................... 33
               3.8      CO "Hot Spot" Analysis ............................................................................................................... 33
               3.9      Air Quality Management Planning .........................................................................................:.... 35
               3.10     ToKic Air Pollutants During Project Construction and Operations .............................................. 37
               3.11     Potential Impacts to Sensitive Receptors ................................................................................... 44
               3.12     Odors ........................................................................................................................................... 45
               3.13     Cumulative Impacts .................................................................................................................... 45
          4       FINDINGS & CONCLUSIONS ......................................................................................................47
              4.1       Construction-Source Emissions ................................................................................................... 47
              4.2       Operational-Source Emissions .................................................................................................... 47
          5       REFERENCES ............................................................................................................................49
          6       CERTIFICATION ........................................................................................................................51




          11469--04 AQ Repon
                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 261 of 636 Page ID
                                     #:6418




                                                                  356B Motor Avenue Air Quality lmpacf Analysis




                                                APPENDICES
         APPENDIX 3.1:    STATE/FEDERAL ATTAINMENT STAnJS OF CRITERIA POLLUTANTS
         APPENDIX 3.2:    CALEEMOD CONSTRUCTION EMISSIONS MODEL OUTPUTS
         APPENDIX 3.3:    CALEEMOD OPERATIONAL EMISSIONS MODEL OUTPUTS
         APPENDIX 3.4:    RISK CALCULATION AND AERMOD OUTPUTS




         11469--04AQ Report
                                                       II
                                              •                                                                             •
          Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 262 of 636 Page ID
                                               #:6419




                                                                                                                 3568 Motor Avenue Air Quality Impact Analysis




                                                                           .LIST OF EXHIBITS
                    EXHIBIT 1-A:      LOCATION MAP ........ ,....................................................................................................5
                    EXHIBIT 1-B:      SITE PLAN, •..• ,••.....•..•..•....••.••.••••.....•••.•.••••.•..•.•......•.....•..•.•..•••.••....••••...•.••..•...•••.••..••.•••. 6
                    EXHIBIT 3-A:      RECEIVER LOCATIONS .................................................................................................. 30
                    EXHIBIT 3-B:      MODELED SOURCES AND RECEPTORS FOR HRA ............................................................ 41



                                                                             LIST OF TABLES
                    TABLE 2-1: AMBIENT AIR QUALITY STANDARDS (1 OF 2) .................................................................... 11
                    TABLE 2-1: AMBIENT AIR QUALITY STANDARDS (2 OF 2) .................................................................... 12
                    TABLE 2-2: ATTAINMENT STATUS OF CRITERIA POLLUTANTS IN THE SOUTH COAST AIR BAslN (SCAB) 13
                    TABLE 2-3: PROJECT AREA AIR QUALITY MONITORING SUMMARY 2014-2016 ...................; ................ 14
                    TABLE 3-1: MAXIMUM DAILY EMISSIONS THRESHOLDS (1 OF 2) ........................................................ 22
                    TABLE 3-1: MAXIMUM DAILY EMISSIONS THRESHOLDS (2 OF 2) ........................................................ 23
                    TABLE 3-2: CONSTRUCTION DURATION .............................................................................................25
                    TABLE 3-3: EQUIPMENT LIST ............................................................................................................. 25
                    TABLE 3-4: MAXIMUM DAILY CONSTRUCTION EMISSIONS SUMMARY ............................................... 26
                    TABLE 3-5: MAXIMUM DAILY OPERATIONAL EMISSIONS SUMMARY ........................ ,........................ 28
                    TABLE 3-6: MAXIMUM DAILY DISTURBED-ACREAGE .......................................................................... 32
                    TABLE 3-7: LOCALIZED SIGNIFICANCE SUMMARY CONSTRUCTION (1 OF 2) ........................................ 33
                    TABLE 3-8: CO MODEL RESULTS ........................................................................................................35
                    TABLE 3-9: TRAFFIC VOLUMES ................................ ,......................................................................... 35
                    TABLE 3-10: SUMMARY OF RISK ATTRIBUTABLE TO PROJECT CONSTRUCTION .................................. 44




                    11469-04 AQ Report
                                                                                             Ill
     c:,r.,,
I    ,Cr:,




    ,!,,•,If.
                                  •                                             •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 263 of 636 Page ID
                                     #:6420




                                                                     3568 Motor Avenue Afr Quality Impact Analysis




                                      LIST OF ABBREVIATED TERMS
                           (1)             Reference
                           µg/m3           Microgram per Cubic Meter
                           AADT            Annual Average Dally Trips
                           AQIA            Air Quallty Impact Analysis
                           AQMD            Air Quality Management District
                           AQMP            Air Quality Management Plan
                           ARB             California Air Resources Board
                           BACM            Best Available Control Measures
                           CAA             Federal Clean Air Act
                           CAAQS           Ca lifornla Ambient Air Quality Standards
                           CalEEMod        California Emissions Estimator Model
                           Caltrans        California Department of Transportation
                           CAPCOA          California
                                           .
                                                      Air Pollution
                                                           .
                                                                    Control Officers Association
                           CARB            California Air Resources Board
                           CCR             California Code of Regulations
                           CEQA            California Environmental Quality Act
                           CFR             Code of Federal Regulations
                           co              Carbon Monoxide
                           DPM             Diesel Particulate Matter
                           EPA             Environmental Protection Agency
                           LST             Localized Significance Threshold
                           NAAQS           National Ambient Air Quality Standards
                           N02             Nitrogen Dio1<ide
                           NOx             Oxides of Nitrogen
                           Pb              Lead
                           PM10            Particulate Matter 10 microns in diameter or less
                           PM2.5           Particulate Matter 2.5 microns in diameter or less
                           PPM             Parts Per Million
                           Project         3568 Motor Avenue
                           ROG             Reactive Organic Gases
                           SCAB            South Coast Air Basin
                           SCAQMD          South Coast Air Quality Management District
                           SIPs            State Implementation Plans
                           SRA             Source Receptor Area
                           TAC             Toxic Air Contaminant
                           TIA             Traffic Impact Analysis



          11469-04 AQ Report
                                                       IV
                              •                                 •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 264 of 636 Page ID
                                     #:6421




                                                        3568 Motor Alll'nue Air Quality Impact Analysis



                          TOG      Total Organic Gases
                          VMT      Vehicle MIies Traveled                                                 i
                          voe      Volatile Organic Compounds                                             I
                          VPH      Vehicles Per Hour




          1146!NU AQ Report
                                             V
                               •                                            •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 265 of 636 Page ID
                                     #:6422




                                                                 3568 Motor Avenue Air Quafity Impact Analysis



                                   This page intentlonalfy left blank




         11469--04 AQ Report
                                                    VI
                                •·                                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 266 of 636 Page ID
                                     #:6423




                                                                       3568 Motor Avenue Air Qualitv Impact Analysis




           EXECUTIVE SUMMARY

           CONSTRUCTION-SOURCE EMISSIONS

           REGIONAL IMPACTS

           For regional emissions, the Project would not exceed the numerical thresholds of significance
           established by the South Coast Air Quality Management District (SCAQMD). Thus a less than
           significant impact would occur for Project-related construction-source emissions and no
           mitigation is required.
           LOCAUZED IMPACT'S

           For localized emissions, the Project would not exceed the SCAQMD's localized significance
           threshold. Thus a less than significant impact would occur and no mitigation is required.
           Project construction-source emissions would not conflict with the applicable Air Quality
           Management Plan (AQMP).
           ODORS

          Established requirements addressing construction equipment operations, and construction
          material use, storage, and disposal requirements act to minimize odor impacts that may result
          from construction activities. Moreover, construction-source odor emissions would be
          temporary, short-term, and intermittent in nature and would not result in persistent impacts
          that would affect substantial numbers of people. Potential construction-source odor impacts
          are therefore considered less-than-significant.

          OPERATIONAL-SOURCE EMISSIONS

          REGIONAL   IMPACTS

          For regional emissions, the Project would not exceed the numerical thresholds of significance
          established by the SCAQMD. Thus, a less than significant impact would occur for Project-related
          operational-source emissions and no mitigation is required.
          LOCALIZED IMPACTS

          Project operational-source emissions would not result in or cause a significant localized air
          ciuality impact as discussed in the operational LSTs section of this report. The proposed Project
          would not result in a significant CO "hotspot" as a result of Project related traffic during
          ongoing operations, nor would the Project result in a significant adverse health impact as
          discussed in Section 3.8, thus a less than significant impact to sensitive receptors during
          operational activity is expected.




          11469--04 AQ Reporr
                                                          1
                               •                                                  •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 267 of 636 Page ID
                                     #:6424




                                                                      3568 Motor Avenue Air Quaflry Impact Analysis



          ODORS

         Substantial odor-generating sources Include land uses such as agricultural activities, feedlots,
         wastewater treatment facilities, landfills or various heavy industrial uses. The Project does not
         propose any such uses or activities that would result in potentially significant operational-
         source odor Impacts. Potential sources of operational odors generated by the Project would
         include disposal of miscellaneous residential refuse. Moreover, SCAQMD Rule 402 acts to
         prevent occurrences of odor nuisances (1). Consistent with City requirements, all Project-
         generated refuse would be stored in covered containers and removed at regular intervals in
         complrance with solid waste regulations. Potential operational-source odor impacts are
         therefore considered less-than-significant.




         11469--04 AQ Report
                                                         2
                                •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 268 of 636 Page ID
                                     #:6425

                                                                                    •
                                                                           3568 Motor Avenue Air Quality Impact Analysis




          1        INTRODUCTION

          This report presents the results of the air quality impact analysis (AQIA) prepared by Urban
          Crossroads, Inc., for the 3568 Motor Avenue (referred to as "Project").

          Th_e purpose of this AQIA is to evaluate the potential impacts to air quality associated with
          construction and operation of the proposed Project in response to an appeal filed to the
          California Environmental Qualiaty Act (CEQA) documentation prepared for the Project and
          recommend measures to mitigate impacts considered potentially significant in comparison to
          established regulatory thresholds.

          1.1      SITE LOCATION
          The proposed 3568 Motor Avenue Project is located at the northern corner of the intersection
          of Motor Avenue and Tabor Street In the City of Los Angeles, as shown on Exhibit 1-A. EKisting
          residential and commercial/office land uses are located south, east, and west of the Project
          site, and Palms is located north of Project site boundary and is separated by a 20-foot wide
          alley.

          1.2      PROJECT DESCRIPTION

          The Project is proposed to Include the development of 42 multi-family residential dwelling units
          and 1,800 square feet of retail use, as shown on EKhibit 1-B. For the purposes of this AQIA, it is
          assumed that the Project will be constructed and at full occupancy in 2020.

          1.3      STANDARD REGULATORY REQ.UIREMENTS/BEST AVAILABLE CONTROL MEASURES (BACMs)

          Measures listed below (or equivalent language) shall appear on all Project grading plans,
          construction specifications and bid documents, and the City shall ensure such language is
          incorporated prior to Issuance of any development permits.

          SCAQMD Rules that are currently applicable during construction activity for this Project include
          but are not limited to: Rule 1113 (Architectural Coatings) (2); Rule 431.2 (Low Sulfur Fuel); Rule
          403 (Fugitive Dust) (3); and Rule 1186 / 1186.l (Street Sweepers) (4). It should be noted that
          BACMs are not mitigation as they are standard regulatory requirements.

          The following measures shall be incorporated into Project plans and specifications as
          implementation of Rule 403 (4):

              o    All clearing, grading, earth-moving, or excavation activities shall cease when winds exceed 25
                   mph per SCAQMD guidelines in order to limit fugitive dust emissions.
              •    The contractor shall ensure that all disturbed unpaved roads and disturbed areas within the
                   Project are watered at least three (3) times daily during dry weather. Watering, with complete
                   coverage of disturbed areas, shall occur at least three times a day, preferably in the mid-
                   morning, afternoon, and after work is done for the day.
              •    The contractor shall ensure that traffic speeds on unpaved roads and Project site areas are
                   reduced to 15 miles per hour or less.


          11469--04 AQ Report
                                                              3
                                   •                                               •
    Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 269 of 636 Page ID
                                         #:6426




                                                                       3568 Motor Avenue Air Qua/fty Impact Analysis



             1.4     C0NS111UCTI0N•50URCE MmGATI0N MEASURES

             Project construction-source emissions will be less than significant. Therefore, no mitigation
             measures are required.

I            1.5     OPERATI0NAL•SoURCE MITIGATION MEASURES

             Project operational-source emissions will be less than significant. Therefore, no mitigation
             measures-are required.




             11469--04 AQ Report
                                                           4
                               •                                    •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 270 of 636 Page ID
                                     #:6427




                                                           3568 Motor Avenue Air QuaJ/ty Impact Analysis




                                   EXHIBIT 1-A: LOCATION MAP




          11469-04 AQ Report
                                               5
                              •                                       •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 271 of 636 Page ID
                                     #:6428




                                                          3568 Motor A111mue Air Qua/lty Impact Anafysfs



                                  EXHIBrTl-B: SITE PlAN




         11469--04 AQ Repon
                                            6
                                •                                          •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 272 of 636 Page ID
                                     #:6429




                                                                  3568 Moror Avenue Air Qua/Tty Impact Analysis




                                    This page intentionally left blank




          11469--04 AQ Report
                                                     7
                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 273 of 636 Page ID
                                     #:6430
                                                                                  •
                                                                      3568 Motor Avenue Air Quollly Impact Analysis




         2        AIR QUALITY SETTING

         This section provides an overview of the existing air quality conditions in the Project area and
         region.

         2.1      SOUTH COAST AIR BA.SIN

         The Project site is located in the South Coast Air Basin (SCAB) within the jurisdiction of SCAQMD
         (5). The SCAQMD was created by the 1977 Lewis-Presley Air Quality Management Act, which
         merged four county air pollution control bodies into one regional district. Under the Act, the
         SCAQMD is responsible for bringing air quality in areas under its jurisdiction into conformity
         with federal and state air quality standards. As discussed above, the Project site is located
         within the South Coast Air Basin, a 6, 745-square mile subregion of the SCAQMD, which includes
         portions of Los Angeles, Riverside, and San Bernardino Counties, and all of Orange County. The
         larger South Coast district boundary includes 10,743 square miles.
         The SCAB is bound by the Pacific Ocean to the west and the San Gabriel, San Bernardino, and
         San Jacinto Mountains to the north and east. The Los Angeles County portion of the Mojave
         Desert Air Basin is bound by the San Gabriel Mountains to the south and west, the Los Angeles/
         Kern County border to the north, and the Los Angeles/ San Bernardino County border to the
         east. The Riverside County portion of the Salton Sea Air Basin is bound by the San Jacinto
         Mountains in the west and spans eastward up to the Palo Verde Valley.

         2.2      REGIONALCUMATE

         The regional climate has a substantial Influence on air quality in the SCAB. In addition, the
         temperature, wind, humidity, precipitation, and amount of sunshine influence the air quality.
         The annual average temperatures throughout the SCAB vary from the low to middle 60s
         (degrees Fahrenheit). Due to a decreased marine influence, the eastern portion of the SCAB
         shows greater variability In average annual minimum and maximum temperatures. January is
         the coldest month throughout the SCAB, with average minimum temperatures of 47°F in
         downtown Los Angeles and 36°F in San Bernardino. All portions of the SCAB have recorded
         maximum temperatures above 100°F.
         Although the climate of the SCAB can be characterized as semi-arid, the air near the land
         surface is quite moist on most days because of the presence of a marine layer. This shallow
         layer of sea air is an important modifier of SCAB climate. Humidity restricts visibility in the
         SCAB, and the conversion of sulfur dioxide to sulfates is heightened in air with high relative
         humidity. The marine layer provides an environment for that conversion process, especially
         during the spring and summer months. The annual average relative humidity within the SCAB is
         71 percent along the coast and 59 percent inland. Since the ocean effect is dominant, periods
         of heavy early morning fog are frequent and low stratus clouds are a characteristic feature.
         These effects decrease with distance from the coast.




         11469--04 AQ Report
                                                         8
                                •                                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 274 of 636 Page ID
                                     #:6431




                                                                        3568 Motor Avenue Afr Quolfty Impact Analysis



            More than 90 percent of the SCAB's rainfall occurs from November through April. The annual
            average rainfall varies from approximately nine inches in Riverside to fourteen inches in
            downtown Los Angeles. Monthly and yearly rainfall totals are extremely variable. Summer
            rainfall usually consists of widely scattered thunderstorms near the coast and slightly heavier
          · shower activity In the eastern portion of the SCAB with frequency being higher near the coast.
           Due to its generally clear weather, about three-quarters of available sunshine is received in the
           SCAB. The remaining one-quarter is absorbed by clouds. The ultraviolet portion of this
           abundant radiation is a key factor in photochemical reactions. On the shortest day of the year
           there are approximately 10 hours of possible sunshine, and on the longest day of the year there
           are approximately 14 1/2 hours of possible sunshine.
           The importance of wind to air pollution is considerable. The direction and speed of the wind
           determines the horizontal dispersion and transport of the air pollutants. During the late
           autumn to early spring rainy season, the SCAB is subjected to wind flows associated with the
           traveling storms moving through the region from the northwest. This period also brings five to
           ten periods of strong, dry offshore winds, locally termed "Santa Anas" each year. During the
           dry season, which coincides with the months of maximum photochemical smog concentrations,
           the wind flow is bimodal, typified by a daytime onshore sea breeze and a nighttime offshore
           drainage wind. Summer wind flows are created by the pressure differences between the
           relatively cold ocean and the unevenly heated and cooled land surfaces that modify the general
           northwesterly wind circulation over southern California. Nighttime drainage begins with the
           radiational cooling of the mountain slopes. Heavy, cool air descends the slopes and flows
           through the mountain passes and canyons as it follows the lowering ter~aln toward the ocean.
           Another characteristic wind regime in the SCAB is the "catalina Eddy," a low level cyclonic
           (counterclockwise) flow centered over Santa Catalina Island which results in an offshore flow to
           the southwest. On most spring and summer days, some indication of an eddy is apparent in
           coastal sections.
           In the SCAB, there are two distinct temperature inversion structures that control vertical mixing
           of air pollution. During the summer, warm high-pressure descending (subsiding) air is undercut
           by a shallow layer of cool marine air. The boundary between these two layers of air Is a
           persistent marine subsidence/inversion. This boundary pr~vents vertical mixing which
           effectively acts as an impervious lid to pollutants over the entire SCAB. The mixing height for
           the inversion structure is normally situated 1,000 to 1,500 feet above mean sea level.
           A second inversion-type forms in conjunction with the drainage of cool air off the surrounding
           mountains at night followed by the seaward drift of this pool of cool air. The top of this layer
           forms a sharp boundary with the warmer air aloft and creates nocturnal radiation inversions.
           These inversions occur primarily in the winter, when nights are longer and onshore flow Is
           weakest. They are typically only a few hundred feet above mean sea level. These inversions
           effectively trap pollutants, such as NOX and CO from vehicles, as the pool of cool air drifts
           seaward. Winter is therefore a period of high levels of primary pollutants along the coastline.




          11469--04 AO Report
                                                           9
                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 275 of 636 Page ID
                                     #:6432

                                                                                  •
                                                                       3568 Motor Avenue Air Quality Impact Analysis




          2.3     WIND PA1TERNS AND PROJECT LOCATION

          The distinctive climate of the Project area and the SCAB is determined by its terrain and
          geographical location. The Basin is located in a coastal plain with connecting broad valleys and
          low hills, bounded by the Pacific Ocean in the southwest quadrant with high mountains forming
          the remainder of the perimeter.
          Wind patterns across the south coastal region are characterized by westerly and southwesterly
          on-shore winds during the day and easterly or northeasterly breezes at night. _Winds are
          characteristically light although the speed is somewhat greater during the dry summer months
          than during the rainy winter season.

          2.4     EXISTING AIR QUALITY

          Existing air quality is measured at established SCAQMD air quality monitoring statlo_ns.
          Monitored air quality is evaluated and In the context of ambient air quality standards. These
          standards are the levels of air quality that are considered safe, with an adequate margin of
          safety, to protect the public health and welfare. National Ambient Air Quality Standards
          (NAAQS) and California Ambient Air Quality Standards (CAAQS) currently in effect, as well
          health effects of each pollutant regulated under these standards are shown in Table 2-1 (6) (7).
          The determination of whether a region's air quality is healthful or unhealthful is determined by
          comparing contaminant levels in ambient air samples to the state and federal standards
          presented in Table 2-1. The air quality in a region is considered to be in attainment by the state
          if the measured ambient air pollutant levels for 03, CO, 502, N02, PMlO, and PM2.5 are not
          equaled or exceeded at any time in any consecutive three-year period; and the federal
          standards (other than 03, PMlO, PM2.S, and those based on annual averages or arithmetic
          mean) are not exceeded more than once per year. The 03 standard is attained when the fourth
          highest_ eight-hour concentration in ~ year, averaged over three years, is equal to or less than
          the standard. For PMlO, the 24-hour standard is attained when the expected number of days
          per calendar year with a 24-hour average concentration above 150 µg/m 3 is equal to-or less
          than one. For PM2.S, the 24 hour standard is attained when 98 percent of the daily
          concentrations, averaged over three years, are equal to or less than the standard.




          11469-04 AQ Report
                                                          10
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 276 of 636 Page ID
                                     #:6433
                                                                                                                                                                   •
                                                                                                                                               3568 Motor Avenue Afr Quality Impact Analysis



                                                     TABLE 2-1: AMBIENT AIR QUALITY STANDARDS (1 OF2)




                                   A11araglng                              Callfornla Standards '                                                                 Natlunal Standards 2
              Pollutant
                                     Tlme                                                              Method 4                          Primary M                         Secondary 3•6                 Method             7




            Resplrable                24 Hour                            50 µg/m 3                                                        150 µgmi'                                                   lnertlul Seperellon
                                                                                                     Gravimetric or                                                               Same es
            Particulate                                                                             Bela Attenuelion
                                                                                                                                                                                                        and Gravimetric
                                      Annual                                                                                                                               Primary Standard
           Matter (PM10)9        Arithmetic Meen
                                                                        20 µgJm'                                                                                                                            Anelysis




                                       1 H011r             20 ppm (23 motm 3 >                                                  35 ppm (40 mglm 3)                                     -
              Carbon                                                                                  Non-Disp•™"•                                                                                       Non-Dispersive
             Monoxide                  6 Hoor             9.0 ppm (10 mglni3)                      Infrared Photometry
                                                                                                          (NDIR)
                                                                                                                                  9 ppm (10 mglm'J                                     -              Infrared PhotO/Mlry
                                                                                                                                                                                                             (NDIR)
               (CO)
                                     6 Hour
                                                                                                                                                 -                                     -
                                                                                                                    .
                                                              6 ppm (7 mglm')
                                  (Lake Tahoe)

                                                             _____
                                                         o.1appm (-339 t,g/N,•i
                                                                                                                                         ~•          - -.
                                                                                                                                              ........
                                                                                                                                         ...................... i~~:~J
                                                                                                             Pha·;"..,, ...
                                                                                                                              "/':.'."
                                                         ....,..,.._        ,,._,                                             , 100 l)l)b (168 ull/rll'I'                                             •.;~,f-t..fj~
                                                                                                   .... ~~                        .-:
                                                                                                                                                                             ..
                                                                                                                                                                                                      {~GasPhase ~,
                                                                                                                                                                                                      Ch"cmilu~rieiun'Cc
                                 ~-;•Annual - -
                                 Arllhm,,llc   Mean'     0.03~~;; (17~-;)
                                                         .!"-          ---~ ........ '..--, .. ,
                                                                                                   Chemlluminescence
                                                                                                   ...:.:...Jzf•.:! - .._"\, o.~s'r'~-<1Jo·u~•1
                                                                                                                             _...,.. --~·r--.-..--•-1 Pltm-ary Slanc!ord
                                                                                                                                                                                  Slime as::i;    ~
                                                                                                                                                                                                      ~~-~:.
                                       1 Hour            0.25 pp.11 (655 µglm')                                                  75 ppb (196 µglm 3)

                                                                                                                                                                               0.5 ppm                    Ulltaviolet
                                       3 Hoor
           Sulfur Dioxide                                                                                                                                                    (1300 µglm')               Flourescence:
               (SOJ"             -----1--------1
                                      24 Hour            0.04 ppm (105 ~glm')
                                                                                                         Ul\miolet
                                                                                                       Fluorescence                       0.14 ppm
                                                                                                                                                                                                      Speclropholumelry
                                                                                                                                                                                                       (Porarosenlllne
                                                                                                                                (for certein areas} 11                                                     MelhodJ
                                      Annual                                                                                              0.030 ppm
                                                                                                                                                                  11
                                 Arilhmellc Mean                                                                                 (for cer1ein ereas)




               ....   - ,._...   Rolling 3-Moolh
                                 :..__, ~verege .~   ~
                                                                                                                         !    :t,\;:-r::..-r-~:.-,
                                                                                                                              --1,:1,5~•-~
                                                                                                                                                .

                                                                                                                              -g, ;: ~•t••\~....f:,.. ......,._"!\,.
                                                                                                                                                                       I

                                                                                                                                                                    ..!-~_;7':~.-~.-:,··
             Visibility                                                                            811!l II Atlenuation end                                     ,         • , . .., • •
                                                                                                                                                                                                               ·•~.,_.a.•
                                                                                                                                                                                                           1
             Reducing                 6 lloor                   See foctnole 14                          Transmittance                                   • ·,..                    •   No·   1•   ►
                            14                                                                     through Filler Teptt
             Particles
                            .,          ,.                                                                                                                                   National .,
              Sulfates
                  .                   24 Hour                            25 µgin?                  la, Chromelography
                        -                                                                                       -·
             Hydrogen
              Sulfide
                                      1 Hour              0.03 ppm (42 µgm,')
                                                                                                         UllreviOlel
                                                                                                       Fluorc.scence
                                                                                                                                '                    .        ..
               Vlnyl                                                                                        Gas
                                     24 Hour              0.01 ppm (26 µglm'J
             Chl;rlde 12                                                                             Chrnmolngrophy

          See footnotes on next 0110a •••

              For more in(onnalion plcose call ARB-PIO 01 (916) J22-2990                                                                                      Cnllfornln Air Resources Bonn.I (5/4/16)




          11469-<!4 AQ flcpor1
                                                                                                               11
                                          •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 277 of 636 Page ID
                                     #:6434
                                                                                                                         •
                                                                                                          3568 Motor Avenue Air Quality Impact Analysis



                                             TABLE 2-1: AMBIENT AIR QUALITY STANDARDS (Z OF 2)


          1.    California standarw for ozone, carbon manoxide (except 8-hour Lake Tahoo), sulfur dioxide (I and 24 hour), nitrogen dioxide, and
                particulate matter (PM! 0, PM2.5, and visibility reducing panicles), are values that are not to be exceeded. AU others are not to be
                equnled or exceeded C11lifomia wnbicnt air quality slandnrds are lisi,,.,d in the teble of Standerds in Section 70200 ofTitl~ 1? of the
                Co.fifornia Code ofRogulations.

          2. National stnnclurds (other than ozone, particulate matter, 1111d lho,c based un 11JUJual aritlnnetio mean) are not to be exceeded more tbsn
             onoe a year. The ozone standard is attai.n,d when I.he fourth highest 8-hour concentmtion mcosured et each sir~ in a year, averaged over
             lhrcc yearn, i.s equal to or less lhsn tloe stamlord For PM! 0, tho 24 hour etandard is etlained when the expected number of dey~ pe,
                                                                                     3
             calendar year witl, a 24-ham overage cuncentratian above 150 pglm is eq,ial too.- leRS than one, For PM2.5, the 24 bour stondord is
             attained when 98 percent of the daily conoentrntions, averaged over Ui:ee yesr.,, are equal to or lcee than the standard. Contact the U.S.
             IlPA for further clarification and current netfonal policies,

          3.    Cant:enlnltion expressed liJllt in unirn in which it was promulgated. Equivalent unit.s given in parelllheses are ba.,.,.) upon areferonco
                temperature of 25°C and a reference prcosurc of 760 torr. Most measuromonts of air quality are to be corrected to B reference
                                                                                  u1
                tomP.Ornlllre of 25·•c and a n:fcrcnce pressur~ of 760 torr; ppm thi, table refeJS to ppm by volume, or micromoles of pollutant pcr mole
                of gas.             •

          4.    Auy oquivalent measurement methcd which O!lll be shown to the seti.fectioo of the ARB to gi,·o equivalent roouJt, at or near the· level of
                the eir qw,Lity stm,dard may be u.qed

          5. National PriJ!,ruy Stnnclnrds: Th!, lovel.s of air C(Ul!lity nocess.uy, with an adequotc maxgin of safety to protect the publ.io health.
          6.    National Secondroy Standards: The levds of air quality necessary to protect the public welfare from any koown or anticipated adverae
                effe,cts of a p:,lhllant.
          7.    Rcforo11cc niothod as dwcribed by I.he U.S. EPA. An "equivalent meO,od" of mca,,uremei:it may be used but mu.t hnve a "cOil!\istonl
                relationship to the reference method" and mu.,t be npprovccl by the U.S. EPA.

          8.    On October\, 2015, the national 8-hour ozone prwrdl)' and secondary •.la11da11l,, were lowered from 0.075 ID 0.070 ppm.

          9.    Oi1 December] 4, 2012, the national ann1.<1l PM2.S primory standard was lowered from 15 ~rri' to 12.0 ,,g!m'. The existing natioual 24-
                                                                                         3                                                 1
                hour l'M2.S standards (prima,y and ••~on,iruy) were retained at 35 µg/m , es wns the annual seccmdary standard of 15 µg/m . The
                ex.isling 24-hour PM! 0 starulards (primary am.I ,oconda,y) of 150 pglm' eiso were retained. The fonn of the armual primary 811d
                ,ecuudary standards is the annuel meRn, averaged over 3 years.       ·

         10.    To eruiin the I-hour national ,tnndard, the 3-yenr av•r•s• of lhe annunl 98th pcrccntilo of the I-hour daily maximum concentrntions at
                each sitemusl not exc""d l OOppl,. Note that the ruitiotnil 1-hpur standard is iri LUJilll of part• per billion (ppb). Catifomia ,tamlllru, we i11
                LUJits ofpruts per million (ppm). To directly compare the nntiannl 1-)lour standaril to U1e Califomia standards the ui:iits can be converted
                from ppb to ppm. In tlus c"'e, the national standard of I 00 ppb i, identical to 0.100 ppm.

         11,    On June 2, 201-0, a new I-hour S01 standard was cstabliohcd and the e,wting 24-hour and annual primary stanclurds were revoked. To
                0ttain tho I-hour national standard, the 3-year nvomge ofth• BllllUal 99th percentile of the 1-h.our daily maximum OClllcentrntiODS at each
                sile mu:,t not exceed i 5 ppb. The 1971 SO, national struldards (24-hour and anmml) remrun in effect until one ycnr •her an area is
                designated for the WI 0 standard, exce-pt that in areas dccigoetod nonanainmem for th~ I 971 standards, the 1971 stnndords remain in
                effeot wit.ii implementation plans to attain or maintain the io10 standw-ds aro •pprovcd
                Nole that the I -hour natio11AI •tandard i, in units of parts per biUion (ppb). California standards are in units of port,; per million (ppm). To
                tlir-,clly comP"'e ihe I -hour nauonal standard to the California standard the Wlill! cm, be convened to ppm. Tn this cuse, the national
                standard of75 pph i, identical to 0,075 ppm.

         12.    The ARB has identifiod lead and VU1)'1 chloride ao 'toxic air contamhtants' witl1 no tJu-.,sliold level of exposure for arlvon;e health effects
                deteimmed These actions Dltow for the implementation of control measures at level• below I.he wnbient concerurations specified for
                these pol lumnill.

         13.    The notional standard for lead was revised on October 15, 2008 to a rolling 3-month average. The 1978 lead stondard (l .5 µglir.3 •• •
                quarterly overage) remains in effect until one ycor tlftcr w1 urea i.s designated for the 2008 standard. except that in we"" ue.siguatcd
                nonattainmont for tho J978 standard, 010 1978 s!Mdard remains in elTect until implementation plans to attain or maintain the 2008
                standard ere aprroved

         14,    In f9R9, the ARR converted both the general statewide 10-mila vi.,ibility etandan.l autl 11,e Lake Tahoe 30,mile vi,,ibi~ty standard to
                instrornentol equivalent,,, which are "extinction of 0.23 por kilometer' and "e>Ctioction of 0.07 per kilometer" for th.e statewide and Lake
                T"'1oe Air Basin standards, respectively.

               For 10oro larorma1iun µI•••• call AR:S.PIO ol (916) 322-2990                                      Collfornla Air Rt:suur~•s Duunl (5/4116)



         11469--04 AQ Report
                                                                                       12
                                                                 •                                                                         •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 278 of 636 Page ID
                                     #:6435




                                                                                                                                3568 Motor Avenue Air Quo/ity fmpac:t Analysis




             2.5                    REGIONAL AIR QUAUTY

             The SCAQMD monitors levels of various criteria pollutants at 38 permanent monitoring stations
             and 5 single-pollutant source Lead (Pb) air monitoring sites throughout the air district (8). In
             2015, the federal and state ambient air quality standards (NAAQS and CAAQS) were exceeded
             on one or more days for ozone, PMl0, and PM2.5 at most monitoring locations (9). No areas
             of the SCAB exceeded federal or state standards for NO2, SO2, CO, sulfates or lead. See Table
             2-2 for attainment designations for the SCAB (10). Appendix 3.2 provides geographic
             representation of the state and federal attainment status for applicable criteria pollutants
             within the SCAB.

                 TABLE 2-2: ATTAINMENT STATUS OF CRITERIA POLLUTANTS IN THE SOUTH COAST AIR BASIN (SCAB)

           :cr~·n• ,:.;11utiinti --,"'
           ~,~.· ~,-.c,; _ _x!,.-..-__,..---,,-.,...,.;r-   --
                                                                 -~~
                                                                       -
                                                                           ,



                                                                               -
                                                                                   -·,
                                                                                         1
                                                                                             i~~~fi!i~io
                                                                                                                   -
                                                                                                                   -'-•   ,--
                                                                                                                                  1,fiicter~i
                                                                                                                                 , ---~- - -- ,lli".f  - tii>-----n.
                                                                                                                                               .,-. _.I'?              '   ,    ,
                                                                                                                                                                                    ·1
                                                                                                                                                                               .. - G
             Ozone· lhour standard                                                           Nonattainment                            Nonattalnment ("extreme")

             Ozone - 8 hour standard                                                         Nonattainment                            Nonattalnment ("extremen)

             PM10                                                                            Non attainment                           Attainment (Maintenance)

             PM2.s                                                                           Nonattainment                            Nonattalnment ("serious")

             Carbon Monoxide                                                                 Attainment                               Attainment (Maintenance)

             Nitrogen Dioxide                                                                Attainment                               Unclassifiable/Attainment

            Sulfur Dioxide                                                                   Attainment                               Unclassifiable/Attainment
                         1
             Lead                                                                            Attainment                               Nonattainment (Partial)
             Source: State/Federal des(BJl!IUons were taken lrom hl!p:llwww.~rb.5A 1gpy/de$!f/adm[adm 1h1rn
             Note: See Append!• 3.2 lor a detailed map of Stale/National Area Designations within the South Coast Air Basin


             2.6                   LOCAL AIR QUALITY

            Relative to the Project site, the nearest long-term air quality monitoring site for Ozone (03),
            Carbon Monoxide (CO), and Nitrogen Dioxide (NO2)is the South Coast Air Quality Management
            District Northwest Coastal LA County monitoring station (SRA 2), located approximately 3.37
            miles northwest of the Project site. Data for Particulate Matter (PM 1o) and Ultra-Fine
            Particulates (PM2.sl was obtained from the Central LA monitoring station {SRA 1) 10.56 miles
            northeast of the Project site. It should be noted that the Central LA station was utilized in lieu
            of the Northwest Coastal LA County monitoring station only where data was not available from
            the nearest monitoring site.

            The most recent three (3) years of data available is shown on Table 2-3 and identifies the
            number of days ambient air quality standards were exceeded for the study area, which is was
            considered to be representative of the local air quality at the Project site (11). Additionally,



            1
                The Federal nonattalnment designation for lead Is only applicable towards the Los Angeles County portion of the
            SCAB.



           11469-04 AQ Report
                                                                                                              13
                                                •
          Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 279 of 636 Page ID
                                               #:6436



                                                                                                                                                  .....
                                                                                                                       35611 Motor Avenue Air Qua/iry Impact Analysis




                    data for S02 has been omitted as attainment is regularly met in the South Coast Air Basin and
                    few monitoring stations measure S02 concentrations.

                                     TABLE 2-3: PROJECT AREA AIR QUALITY MONITORING SUM MARV 2014-2016

                    .~'l":'~~~tt:-:-••
                    'POUUTANT."?;,,;, ~ ~,f
                                                       t:1£"   'f"'-:•.-.f.·•:;:~·v-i·~
                                                        t?.6 ·(;l~-:.'(i,·.) : :· lt,. stt1
                                                                                                \!liX.£~1' ~•-,~-. ''YEAR-:,,,-,-.~.71
                                                                                            c,, STANDAR~ i.,. - : -~~ :..~·- "-:":~--
                    ~~'l~~t. ~ ;                       ~ <',;;~,;~'                 2i-J~~~          ~ttt- ,.;. ~ ~1D14.1 tt,.2Ql~l ;~2qi&\
                                                                                   ·ozone (03)
                    Maximum 1-Hour Concentration (ppm)                                               ,;~~~·~ ~·~                                           0.116   0.102    0.08S
                                                                                                         .. ;.......    .l.. .   ..::.1-~       ---.'1

                    Maximum 8-Hour Concentration (ppm)                                              -.l~L~                                                 0.094   0.072    0.073
                    Number of Days Exceeding State 1-Hour Standard                                       > 0.09 ppm                                          1.0     2.0        0
                    Number of Days Exceeding State 8-Hour Standard                                       > 0.07 ppm                                          6.0     3.0      2.0
                    Number of Days Exceeding Federal 1-Hour Standard                                     > 0.12 ppm                                            0       0        0
                    Number of Days Exceeding Federal 8-Hour Standard                                     > 0.070 ppm                                         5,0     2.0      2.0
                    Number of Days Exceeding Health Advisory                                             ~0.15 ppm                                            -:      -        -
                                                                            Carbon Monoxide (CO)
                    Maximum 1-Hour Concentration (ppm)                                               )!.-~SW;
                                                                                                     .'l" ""°"
                                                                                                            .
                                                                                                               . .;:.. ,. ':.,Ji''                           2.0     1.6      2.2
                    Maximum 8-Hour Concentration (ppm)                                               1?-1-~~-'.
                                                                                                     ,.!9o..                                .         ~      1.3     1.4      1.1
                    Number of Days Exceeding Federal 1-Hour Standard
                                           ~
                                                             -
                                                                                                         >35 ppm                                              -       -         -
                                                                           Nitrogen Dioxide (NO2)*
                                                                                                      1£'                ~          ...""?,.
                    Maximum 1-Hour Concentration (ppm)
                    Annual Arithmetic Mean Concentration (ppm)                                       ..t.'b:...,_,,.X5·
                                                                                                     -
                                                                                                       -;!..           n~.-t.
                                                                                                         ~ . - - . . :...~
                                                                                                                     ~
                                                                                                                                                           0.064
                                                                                                                                                           0.013
                                                                                                                                                                   0.068
                                                                                                                                                                   0.012
                                                                                                                                                                            0.0S5
                                                                                                                                                                            0.012
                    Number of Days Exceeding State 1-Hour Standard                                       > 0.18 ppm                                            -       -·       -
                                                Particulate~Matter S: 10 Microns (PM10)
                    Maximum 24-Hour Concentration (µg/m 3)                                           -~-=~:i~~                                              87.0    88.0     67.0
                    Annual Arithmetic Mean (µg/m 3 )                                                  ~~-                                                   35.4    33.0     32.4
                    Number of Samples                                                                i -
                                                                                                     M.-..('#4-~
                                                                                                                                    a•·             •'•{
                                                                                                                                                           359.0   336.0    277.0
                    Number of Samples Exceeding State Standard                                           > 50 µg/m3                                          32.    26.0     18.0
                    Number of Samples Exceeding Federal Standard                                         > 150 µg/m 3                                          0       0        0
                                                                 Particulate Matter$ 2.5 Microns (PMi.s)"
                    Maximum 24-Hour Concentration (µg/m 3 )                                              ~MI•1.:if...:i                                     59.9    56.4     44.4
                    Annual Arithmetic Mean (µg/m                 3
                                                                     )                                   '~,;~;~:•;:·. ~-                                   12.4    12.4     ·11.8
                    Number of Samples Exceeding Federal 24-Hour Standard                                 > 35 µg/m 3                                           6       7        2
                    - = dala not available f,on, SCAQMD01 ARB; 'Dala from the Riverside County 2 monitoring station" 0111v avnllablc up to year 2014. A< such,
                      data from lhe lake Elsinore. monitoring station Is used for the year 2015.


                    Criteria pollutants are pollutants that are regulated through the development of human health
                    based and/or environmentally based criteria for setting permissible levels. Criteria pollutants,
                    their typical sources, and effects are identified below:




                    11469-lJ4 AQ Report
                                                                                           14
t ..•,,
                               •                                                         •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 280 of 636 Page ID
                                     #:6437




                                                                                3568 Morar Avenue Air Quality Impact Analysis



               o   Carbon Monoxide (CO): Is a colorless, odorless gas produced by the incomplete combustion of
                   carbon-containing fuels, sucl, as gasoline or wood. CO concentrations tend to be tlie highest
                   during the winter morning, when little to no wind and surface-based inversions trap tl,e
                   pollutant at ground levels. Because CO is emitted directly from internal combustion engines,
                   unlike ozone, motor vehicles operating at slow speeds are the primary sourc!! of CO in the.Basin.
                   The highest ambient CO concentrations are generally found near congested transportation
                   corridors and intersections.
               •   Sulfur Dioxide (502): Is a colorless, extremely irritating gas or llquld. It enters the atmosphere as
                   a pollutant mainly as a result of burning high sulfur-content fuel oils and coal and from chemical
                   processes occurring at chemical plants and refineries. When SO2 oxidizes in the atmosphere, it
                   forms sulfates (SO4). Collectively, these pollutants are referred to as sulfur oxides (SOX).
               •   Nitrogen Oxides (Oxides of Nitrogen, or NOx): Nitrogen oxides (NOx} consist of nitric oxide (NO), ·
                   nitrogen dioxide (NO2) and nitrous oxide (N2O) and are formed when nitrogen (N2l combines
                   with oxygen (02). Their lifespan in the atmosphere ranges from one to seven days for nitric
                   oxide and nitrogen dioxide, to 170 years for nitrous oxide. Nitrogen oxides are typically created
                   during combustion processes, and are major contributors to smog formation and acid
                   deposition. N02 is a criteria air pollutant, and may result in numerous adverse health effects; it
                   absorbs blue light, resulting in a brownish-red cast to the atmosphere and reduced visibility. Of
                   the seven types of nitrogen oxide compounds, NO2 is the most abundant in the atmosphere. As
                   ambient concentrations of NO2 are related to traffic density, commuters in heavy traffic may be
                   exposed to higher concentrations of NO2 than those indicated by regional monitors.
              •    Ozone (03): Is a highly reactive and unstable gas that is formed when volatile organic
                   compounds (VOCs) and nitrogen oxides (NOX), both byproducts of internal combustion engine
                   exhaust, undergo slow photochemical react lo ns in the presence of sunlight. Ozone
                   concentrations are generally highest during the summer months when direct ~unlight, light
                   wind, and warm temperature conditions are favorable to the formation of this pollutant.
              o    PMlO (Particulate Matter less than 10 microns): A major air pollutant consisting of tiny solid or
                   liquid particles of soot, dust, smoke, fumes, and aerosols. The size of the particles (10 microns
                   or smaller, about 0.0004 inches or less) allows them to easily enter the lungs where they may be
                   deposited, resulting in adverse health effects. PMl0 also causes visibility reduction and is a
                   criteria air pollutant.
              •    PM2.5 (Particulate Matter less than 2.5 microns): A similar air pollutant consisting of tiny solid
                   or liquid particles which are 2.5 microns or smaller (wt:,ich is often referred to as fine particles).
                   These particles are formed in the atmosphere from primary gaseous emissions that include
                   sulfates formed from 502 release from power plants and industrial facilities and nitrates that
                   are formed from NOX release from power plants, automobiles and other types of combustion
                   sources. The chemical composition of fine particles highly depends on location, time of year,
                   and weather conditions. PM2.5 is a criteria air pollutant.
              o    Volatile Organic Compounds (VOC): Volatile organic compounds are hydrocarbon compounds
                   (any compound containing various combinations of hydrogen and carbon atoms) that exist in
                   the ambient air. voes contribute to the formation of smog through atmospheric photochemical
                   reactions and/or may be toxic. Compounds of carbon (also known as organic compounds) have
                   different levels of reactivity; that is, they do not react at the same speed or do not form ozone
                   to the same extent when exposed to photochemical processes. VOCs often have an odor, and
                   some examples include gasoline, alcohol, and the solvents used in paints. Exceptions to the VOC
                   designation Include: carbon monoxide, carbon dioxide, carbonic acid, metallic carbides or


          11469-04 AQ Report
                                                                 15
                                 •                                                       •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 281 of 636 Page ID
                                     #:6438




                                                                             35GB Motor Avenue Air Quality Impact /.\na(ysis



                   carbonates, and ammonium carbonate. voes are a criteria pollutant since they are a precursor
                   to 03, which Is a criteria pollutant. The SCAQMD uses the terms VOC and ROG (see below)
                   interchangeably.
               •   Reactive Organic Gases (ROG): Similar to VOC, Reactive Organic Gases (ROG) are also precursors
                   in forming ozone and consist of compounds containing methane, ethane, propane, butane, and
                   longer chain hydrocarbons, which are typically the result of some. type of
                   combustion/decomposition process. Smog is formed when ROG and nitrogen oxides react in
                   the presence of sunlight. ROGs are a criteria pollutant since they are a precursor to 03, which Is
                   a criteria pollutant. The SCAQMD uses the terms ROG and voe (see previous) interchangeably.
               •   Lead (Pb): Lead is a heavy metal that is highly persistent in the environment. In the past, the
                   primary source of lead in the air was emissions from vehicles burning leaded gasoline. As a
                   result of the removal of lead from gasoline, there have been no violations at any of the
                   SCAQMD's regular air monitoring stations since 1982. Currently, emissions of lead are largely
                   limited to stationary sources such as lead smelters. It should be noted that the Project is not
                   anticipated to generate a quantifiable amount of lead emissions. Lead is a criteria air pollutant.
           Health Effects of Air Pollutants

          Ozone
          Individuals exercising outdoors, children, and people with preexisting lung disease, such as
          asthma and chronic pulmonary lung disease, are considered to be the most susceptible sub-
          groups for ozone effects. Short-term exposure (lasting for a few hours) to ozone at levels
          typically observed In Southern California can result 'in breathing pattern changes, reduct(on of
          breathing capacity, increased susceptibility to infections, inflammation of the lung tissue, and
          some immunological changes. Elevated ozone levels are associated with increased school
          absences. In .recent years, a correlation between elevated ambient ozone levels and increases
          in daily hospital admission rates, as well as mortality, has also been reported. An increased risk
          for asthma has been found in children who participate in multiple sports and live in
          communities with high ozone levels.
           Ozone exposure under exercising conditions is known to increase the severity of the responses
           described above. Animal studies suggest that exposure to a combination of pollutants that
           includes ozone may be more toxic than exposure to ozone alone. Although lung volume and
           resistance changes observed after a single exposure diminish with repeated exposures,
           biochemical and cellular changes appear to persist, which can lead to subsequent lung
           structural changes.

           Carbon Monoxide

          Individuals with a deficient blood supply to the heart are the most susceptible to the adverse
          effects of CO exposure. The effects observed include earlier onset of chest pain with exercise,
          and electrocardiograph changes ind.icatlve of decreased oxygen supply to the heart. Inhaled CO
          has no direct toxic effect on the lungs, but exerts its effect on tissues by interfering with oxygen
          transport and competing with oxygen to combine with hemoglobin present in the blood to
          form carboxyhemoglobin (COHb). Hence, conditions with an increased demand for oxygen
          supply can be adversely affected by exposure to CO. Individuals most at risk include fetuses,


          -11469--04 AQ Report
                                                               16
                                  •                                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 282 of 636 Page ID
                                     #:6439




                                                                        3568 Motor Avenue Afr Quoflty Impact Analysis



           patients with diseases involving heart and blood vessels, and patients with chronic hypoxemia
           (e>,;yg~n deficiency) as seen at high altitudes.
           Reduction in birth weight and impaired neurobehavioral development have been observed In
           animals chronically exposed to CO, resulting in COHb levels similar to those observed in
           smokers. Recent studies have found increased risks for adverse birth outcomes with exposure
           to elevated CO levels; these include pre-term births and heart abnormalities.

           Pa rticu late Matter
           A consistent correlation between elevated ambient fine particulate matter (PMl0 and PM2.5)
           levels and an increase in mortality rates, respiratory infections, number and severity of asthma
           attacks and the number of hospital admissions has been observed in different parts of the
           United States and various areas around the world. In recent years, some studies have reported
           an association between long-term exposure to air pollution dominated by fine particles and
           increased mortality, reduction in life-span, and an increased mortality from lung cancer.
           Daily fluctuations in PM2.5 concentration levels have also been related to hospital admissions
           for acute respiratory conditions In children, to school and kindergarten absences, to a decrease
           in respi1c1tory lung volumes in normal children, and to increased_ medication use in children and
           adults with asthma. Recent studies show lung function growth in children is reduced with long
           term exposure to particulate matter.
           The elderly, people with pre-existing respiratory or cardiovascular disease, and children appear
           to be more susceptible to the effects of high levels of PMl0 and PM2.5.
           Nitrogen Dioxide
           Pqpulation-bas_ed studies suggest that an in~reas~ in acute respiratory Illness, including
           infections a~i:1- respirato·ry symptoms in children (not infant~), is ·asso~rated with lonrfterm
           exposure to NO2 at levels found in homes with gas stoves; which are higher than ambient levels.
           found in Southern California. Increase in resistance to air flow and airway contraction is
           observed after short-term exposure to NO2 in healthy subjects. Larger decreases in lung
           functions are observed In individuals with asthma or chronic obstructive pulmonary disease
           (e.g., chronic bronchitis, emphysema) than in healthy individuals, indicating a greater
           susceptibility of these sub-groups.
          In animals, exposure to levels of NO2 considerably higher than ambient concentrations results
          in increased susceptibility to infections, possibly c!qe to the observed changes in cells involved
          in maintaining immune functions. The severity of lung tissue damage associated with high levels
          of ozone exposure increases when animals are exposed to a. combination of ozone and NO2.
          Sulfur Dioxide
          A few minutes of exposure to low levels of 502 can result in airway constriction in some
          asthmatics, all of whom are sensitive to Its effects. In asthmatics, increase in resistance to air
          flow, as well as reduction In breathing capacity leading_ to severe breathing difficulties, are




          ll469--04 AQ Report
                                                           17
                                   •                                                   •
    Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 283 of 636 Page ID
                                         #:6440




                                                                           3568 Motor Avenue Air Quality Impact Analysis


..'
I

              observed after acute exposure to SO2. In contrast, healthy individuals do not exhibit similar
I             acute responses even after exposure to higher concentrations of SO2.
              Animal studies suggest that despite SO2 being a respiratory irritant, it does not cause
              substantial lung injury at ambient concentrations. However, very high levels of exposure can
              cause lung edema (fluid accumulation), l\,lng tissue damage, and sloughing off of cells lining the
              respiratory tract.
              Some population-based studies indicate that the mortality and morbidity effects associated
              with fine particles show a similar association with ambient SO2 levels. In these studies, efforts
              to separate the effects of SO2 from those of fine particles have not been successful. It is not
              clear whether the two pollutants act synerglstlcally or one pollutant alone Is the predominant
              factor.
              Lead
              Fetuses, infants, and children are more sensitive than others to the adverse effects of Pb
              exposure. Exposur!;! to low levels of Pb can adversely affect the development and function of
              the central nervous system, leading to learning disorders, distractibility, inability to follow
              simple commands, and lower intelligence quotient. In adults, increased Pb levels are associated
              with increased blood pressure.
              Pb poisoning can cause anemia, lethargy, seizures, and death; although it appears that there
              are no direct effects of Pb on the respiratory system. Pb can be stored in the bone from early
              age environmental exposure, and elevated bloq~ Pb levels can occur due to breakdown of bone
              tissue during pregna_ncy, hyperthyroidism (increased secretion of hormones from the thyroid
              gland) and osteoporosis (breakdown of bony tissue), Fetuses and breast-fed babies cai:i be
              exposed to higher levels of Pb because of previous environmental Pb exposure of their
              mothers.
              Odors
              The science of odor as a health concern is still new. Merely identifying the hundreds of VOCs
              that cause odors poses a big challenge. Offensive odors can potentially affect human health in
              several ways. First, odorant compounds can irritate the eye, nose, and throat, which can reduce
              respiratory volume. Second, studies have shown that the VOCs that cause odors can stimulate
              sensory nerves to cause neurochemical changes that might influence healtli, for instance, by
              compromising the immune system. Finally, unpleasant odors can trigger memories or attitudes
              linked to unpleasant odors, causing cognitive and emotional effects such a·s stress.

              2.7      REGULATORY BACKGROUND

              2.7.1   FEDERAL REGUIATIONS

              The U.S. EPA is responsible for setting and enforcing the NAAQS for 03, CO, NO><, SO2, PMl0,
              and lead (6). The U.S. EPA has jurisdiction over emissions sources that are under the authority
              of the federal government including aircraft, locomotives, and emissions sources outside state
              waters (Outer Continental Shelf). The U.S. EPA also establishes emission standards for vehicles


              11469-04 AQ Report
                                                              18
                                •                                                 •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 284 of 636 Page ID
                                     #:6441




                                                                         3568 Motor Aver,ue Air Quality Impact Analysts




           sold in states other than California. Automobiles sold in California must meet the stricter
           emission requirements of the CARB.
           The Federal Clean Air Act (CAA) was first enacted in 1955, and has been amended numerous
           times in subsequent years (1963, 1965, 1967, 1970, 1977, and 1990). The CAA establishes the
           federal air quality standards, the NAAQS, and specifies future dates for achieving compliance
           (12). The CAA also mandates that states submit and Implement State Implementation Plans
           (SiPs) for local are~s not meeting these standards. These plans must incluqe pollution control
           measures that demonstrate how the standards will be met.
           The 1990 amendments to the CAA that identify specific emission reduction goals for areas not
           meeting the NAAQS require a demonstration of reasonable further progress toward attainment
           and incorporate additional sanctions for failure to attain or to meet interim milestones. The
           sections of the CAA most directly applicable to the development of the Project site include Title
           I (Non-Attainment Provisions) and Title II (Mobile Source Provisions). Title I provisions were
           established with the goal of attaining the NAAQS for the following criteria pollutants 03, NO2,
           SO2, PMlO, CO, PM2.5, and lead. The NAAQS were amended in July 1997 to include an
           additional standard for 03 and to adopt a NAAQS for PM2.5. Table 3-1 (previously presented)
           provides the NAAQS within the basin.
           Mobile source emissions are regulated in accordance with Title II provisions. These provisions
           require the use of cleaner burning gasoline and other cleaner burning fuels such as methanol
           and natural gas. Automobile manufacturers are also required to reduce tailpipe emissions of
           hydrocarbons and nitrogen oxides (NOx). NOx is a collective term that includes all forms of
           nitrogen oxides (NO, NO2, NO3) which are emitted as byproducts of the combu.stion process.
           2. 7.2   CAllFORNIA REGULATIONS

           The CARB, which became part of the California EPA in 1991, is responsible for ensuring
           implementation of the California Clean Air Act (AB 2595), responding to the federal CAA, and
           for regulating emissions from consumer products and motor vehicles. The California CAA
           mandates achievement of the maximum degree of emissions reductions possible from
           vehicular and other mobile sources in order to attain the state ambient air quality standards by
           the earliest practical date. The CARB established the CAAQS for all pollutants for which the
           federal government has NAAQS and, in addition, establishes standards for sulfates, visibility,
           hydrogen sulfide, and vinyl chloride. However at this time, hydrogen sulfide and vinyl chloride
           are not measured at any monitoring stations in the SCAB because they are not considered to be
           a regional air quality problem. Generally, the CAAQS are more stringent than the NAAQS (7)
           (6).

           Local air quality management districts, such as the SCAQMD, regulate air emissions from
           stationary sources such as commercial and industrial facilities. All air pollution control districts
           have been formally designated as attainment or non-attainment for each CAAQS.
           Serious non-attainment areas are required to prepare air quality management plans that
           include specified emission reduction strategies in an effort to meet clean air goals. These plans
           are required to include:


           11469-04 AQ Report
                                                            19
                                 •                                                        •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 285 of 636 Page ID
                                     #:6442




                                                                              3568 Motor Avenue Air Qua/lty Impact Analvsls



              •    Application of Best Available Retrofit Control Technology to existing sources;
              •    Developing control programs for area sources (e.g., architectural coatings and solvents) and
                   indirect sources (e.g. motor vehicle use generated by residential and commercial development);
              •    A District permitting system designed to allow no net increase in emissions from any new or
                   modified permitted sources of emissions;
              o    Implementing reasonably available transportation control measures and assuring a substantial
                   reduction in growth rate of vehicle trips and miles traveled;
              o    Significant use of low emissions vehicles by fleet operators;
              o    Sufficient control strategies to achieve a five percent or more annual reduction in emissions or
                   15 percent or more in a period of three years for ROGs, NOx, (:0 and PM10. However, air basins
                   may use alternative emission reduction strategy that achieves a reduction of less than five
                   percent per year under certain circumstances.
          2.7 .3   AIR QUALITY MANAGEMENT PlANNING

          Currently, the NAAQS and CAAQS are exceeded in most parts of the SCAB for PMlO, PM2.5, and
          ozone. In response, the SCAQMD has adopted a sedes of Air Quality Management Plans
          (AQMPs) to meet the state and federal ambient air quality standards {13). AQMPs are updated
          regularly in order to more effectively reduce emissions, accommodate growth, and to minimize
          any negative fiscal impacts of air pollution control on the economy. A detailed discussion on the
          AQMP and Project consistency with the AQMP is provided in Section 3.8.




          11469--04 AQ Report                                                                          •11r.._ URBAN
                                                                                                       ~ Cft~S;i.ROAOG
                                                                20
                               •                                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 286 of 636 Page ID
                                     #:6443



                                                                          ,r
                                                                               ',
                                                                 3S68 Motor A111111ue Air Qual/ty Impact Analysts



                                   This page intentionally left blank .




           11469-04AQ Report
                                                    21
                                  •                                                        •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 287 of 636 Page ID
                                     #:6444




                                                                                3568 Moro, Avenue Air Quality Impact Analysis




          3         PROJECT AIR QUALITY IMPA(:T

          3.1       INTRODUCTION

          The Project has been evaluated to determine if it will violate an air quality standard or
          contribute to an existing or projected air quality violation. Additionally, the Project has been
          evaluated to determine if it will result in a cumulatively considerable net increase of a criteria
          pollutant for which the SCAB is non-attainment under an applicable federal or state ambient air
          quality standard. The significance of these potential impacts is described in the following
          section.

          3.2       STANDARDS OF SIGNIFICANCE

          The criteria used to determine the significance of potential Project-related air quality impacts
          are taken from the Initial Study Checklist in Appendix G of the State CEQA Guidelines (14
          california Code of Regulations §§15000, et seq.). Based on these thresholds, a project would
          result In a significant impact related to air quality if it would (14):

                o   Conflict with or obstruct implementation of the applicable air quality plan.
                •   Violate any air quality standard or contribute to an existing or projected air quality violation.
                •   Result in a cumulatively considerable net increase of any criteria pollutant for which the project
                    region is in non-attainment under an applicable federal or state ambient air quality standard
                    (including releasing emissions, which exceed quantitative thresholds for ozone precursors).
                •   Expose sensitive receptors to substantial pollutant concentrations.
                •   Create objectionable odors affecting a substantial number of people.

          The SCAQMD has also developed regional and localized significance thresholds f~r other
          regulated pollutants, as summarized at Table 3-1 (15). The SCAQMD's CEQA Air Quality
          Significance Thresholds (March 2015) indicate that any projects in the SCAB Vl!ith daily
          emissions that exceed any of the indicated thresholds should be considered as having an
          individually and cumulatively significant air quality impact.

                                 TABLE 3-1: MAXIMUM DAILY EMISSIONS THRESHOLDS (1 OF Z)



                                                        Regional Thresholds
          NOx                                   100 lbs/day                          55 lbs/day
          voe                                   75 lbs/day                           55 lbs/day
          PMlO                                  150 lbs/day                          150 lbs/day
          PM2.5                                 55 lbs/day                           55 lbs/day
          Sox                                   150 lbs/day                          150 lbs/day
          co                                    550 lbs/day                          550 lbs/day



          11469-{)4 AQ Report
                                                                  zz
                                •                                                          •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 288 of 636 Page ID
                                     #:6445




                                                                                 3568 Motor Avenue Air Qua/Jty Impact Analysis




          I   Lead                          13 lbs/day                             13 lbs/day
                                TABLE 3-1: MAXIMUM DAILY EMISSIONS THRESHOLDS (2 OF 2)



                                                      Localized Thresholds
                                              103 lbs/day (demolition and preconstruction)

          NOx                                 103 lbs/day (shoring)                                   N/A
                                              103 lbs/day (excavation, soil export, and grading)

                                              562 lbs/day (demolition and preconstructlon)
          co                                  562 lbs/day (shoring)                                   N/A
                                              562 lbs/day (excavation, soll e1<port, and grading)
                                              4 lbs/day (demolition and preconstructlon)

          PM10                                4 lbs/day (shoring)                                     N/A
                                              4 lbs/day (excavation, soil export, and grading)

                                              3 lbs/day (demolition and preconstructlon)

          PM2.5                               3 lbs/day (shoring)                                      N/A
                                              3 lbs/day (excavation, soil export, and grading)


          3.3        PROJECT-RELATED SOURCES OF POTENTIAL IMPACT

          Land uses such as the Project affect air quality through construction-source and operational~
          source emissions.
          On October 17, 2017, the SCAQMD in conjunction with the California Air Pollution Control
          Officers Association (CAPCOA) and other California air districts, released the latest version of
          the California Emissions Estimator Model™ (CalEEMod 1M) v2016.3.2. The purpose of this model
          is to calculate construction-source and operational-source criteria pollutant (NOx, VOC, PMl0,
          PM2.5, SOx, and CO) and greenhouse gas (GHG) emissions from direct and indirect sources; and
          quantify applicable air quality and GHG reductions achieved from mitigation measures (16).
          Accordingly, the latest version of CalEEMod™ has been used for this Project to determine
          construction and operational air quality emissions. Output from the model runs for both
          construction and operational activity are provided in Appendix 3.2 through Appendix 3.3.

          3.4        CONSTRUCTION EMISSIONS

          Construction activities associated with the Project will result in emissions of CO, VOCs, NOx,
          SOx, PMl0, and PM2.5. Construction related emissions are expected from the following
          construction activities:
                 •   Demolition and Preconstruction
                 •   Shoring


          11469-()4 AQ Report
                                                                 23
                                        •                                                                          •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 289 of 636 Page ID
                                     #:6446




                                                                                                    3568 Motor Avenue Air Quollty Impact Analysis



               •     Excavation, Soil Export, and Grading
               •     Building Construction
               o     Paving
               •     Architectural Coating

          Demolition activities for the Project was conducted on December 2017 through January 2018.
          Construction is expected to commence in June 2018 and will last through December 2020.
          Construction duration by phase is shown on Table 3-2. The construction schedule utilized in the
          analysis, shown in Table 3-1, represents a "worst-case" analysis scenario should construction
          occur any time after the respective dates since emission factors for construction decrease as
          time passes and the analysis year Increases due to emission regulations becoming more
          strlngent. 2 The duration of construction activity was estimated based on CalEEMod model
          defaults and a 2020 opening year. The detailed summary of construction equipment, shown on
          Table 3-3, was estimated based on CalEEMod model defaults and past project experience. The
          site specific construction fleet may vary due to specific project needs at the time of
          construction. The duration of construction activity and associated equipment both represent a
          reasonable approximation of the expected construction fleet as required per CEOA guidelines.
          Please refer to specific detailed modeling inputs/outputs contained In Appendix 3.2 and 3.3 of
          this analysis.
          Dust is typically a major concern during rough grading activities. Because such emissions are
          not amenable to collection and discharge through a controlled source, they are called "fugitive
          emissions". Fugitive dust emissions rates vary as a function of many parameters (soil silt, soil
          moisture, wind speed, area disturbed, number of vehicles, depth of disturbance or excavation,
          etc.). The CalEEMod model was utilized to calculate fugitive dust emissions resulting from this
          phase of activity. According to information provided by the client, the Project will require
          approximately 6,000 cubic yards of soil export.
          The Project site required the demolition of a 4,768 square foot market, a 1,000 square foot
          laundry facility, and a 1,000 square foot Zumba dance studio. As such, demolition of the three
          building structures would produce approximately 6,768 square foot of building construction
          debris.
          Construction emissions for construction worker vehicles traveling to and from the Project site,
          as well as vendor trips (construction materials delivered to the Project site) were estimated
          based on information CalEEMod model defaults.




          2 As shown in the California Emissions Estimator Model ICalEEMod) User's Gulde Version 2013.2, Table 3.4 "OFFROAD Equipment Emission
          Factors" as the analysis year increases, emission factors for the same equipment pieces decrease due to tfle natural turnover ol older
          equipment being replaced by newer less polluting equipment and new regulatory requirements.



          11469--04AQ Report
                                                                                 24
                                               •                                                                                     •
         Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 290 of 636 Page ID
                                              #:6447




                                                                                                                          3568 Motor Avenue Air Quality Impact Analysis




                                                                 TABLE 3-2: C0NSTRUOI0N DURATION

                                                           :........-...---~- - "•:,- .......,,.,--                       er""-~--~ ·~?ii
                                           ,-•~-,~
                                           _PJ~!!}'~•~-'--                ----•- • - c ••A
                                                                                                      ~--,

                                                                                                             ,:s~~~l .....
                                                                                                                     '~ '.~'.1'\ 1_0!!.Y!~
                                           Demolition and Preconstruction                                    12/18/17       01/05/18          15

                                           Shoring                                                           06/08/2018     06/29/2018        16

                                           Excavation, Soll Export, and Grading                              06/30/2018     07/24/2018        17

                                           Bull ding Construction                                            07/25/2018     10/13/2020        580

                                           Paving                                                            10/14/2020     11/06/2020        18

                                           Architectural Coating                                             11/07/2020     12/02/2020        18




                           ~\i~iJifrnf}              ~-   --: ;:_r-7, -
                           ~~,-,.&t".-.-<,.,lf ........- ~ • ....,.__ "-----

                            Demolition and Preconstructlon
                                                                            TABLE 3-3: EQUIPMENT LIST

                                                                                      7ffr-m~Wt'i:We~r-.---:--
                                                                                   ,1 .[_!l_~P,..:.•---'- ,_ ,..._~-.-2}
                                                                                       Concrete/Industrial Saws

                                                                                        Excavators
                                                                                                                                     --~
                                                                                                                                     :::M1~ni1 ~~•Jfciil~!
                                                                                                                                         1
                                                                                                                                         1
                                                                                                                                                       8
                                                                                                                                                        8
                                                                                        Crawler Tractors                                 1              8
                            Shoring
                                                                                                                                 3
                                                                                        other Construction Equlpment                     1              8

                                                                                        Crawler Tractors                                 1              8
                            Excavation, Soll Export, and Grading                        Excavators                                       1              8
                                                                                        Graders                                          1              8
                                                                                        Cranes                                           1             0.5
                                                                                        Forklifts                                        1              2

                            Building Construction                                       Generator Sets                                    1             8
                                                                                        Other construction Equipment                      1             8
                                                                                        Electric Welders                                  1             1
                                                                                        Crawler Tractors                                  1             8
                                                                                        Other Construction Equipment                      1             8
                            Paving                                                      Pavers                                            1             8
                                                                                        Paving Equipment                                  1             8
                                                                                        Rollers                                           1             8
                            Architectural Coating                                       Air Compressors                                   1             8


                    3 CalEEMod does not include certain types of equipment. Thus Other Construction Equipment will be used to represent ths
                    Drill Rig used during Shoring, the Man-Lift used during Building Construction, and the Cement Truck used during Paving
                    activities.


                   1.1469-04 AQ Report
                                                                                                         25
....•,
                                               •                                                                 •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 291 of 636 Page ID
                                     #:6448




                                                                                                       3568 Motor Avenue Air Quality Impact Analysis



           3.4.l        CONSTRUCTION EMISSIONS SUMMARY

           The SCAQMD Rules that are currently applicable during construction activity for this Project
           include but are not limited to: Rule 1113 (Architectural Coatings) (17); Rule 431.2 (Low Sulfur
           Fuel) (18); Rule 403 (Fugitive Dust) (19); and Rule 1186 / 1186.1 (Street Sweepers) (20).
           Notwithstanding, credit for BACMs AQ-1 (Rule 403) have been taken.

           The estimated maximum daily· construction emissions are summarized on Table 3-4. Detailed
           construction model outputs are presented in Appendix 3.2. Under the assumed scenarios,
           emissions resulting from the Project construction would not exceed numerical thresholds
           established by the SCAQMD for any criteria pollutant. Therefore, a less than significant impact
           would occur and no mitigation is required.

                                         TABLE 3-4: MAXIMUM DAILY CONSTRUCTION EMISSIONS SUMMARY

          [,   --           ,.     ·o --- ,,   ~         ~:~
                                                                     ._,   ___            ;Emlullini'Ji?O!l)@~~;i:ljy);.~ :     ~--, ,tr . ~-;-     -,v-.;· ~-   '   ,;,~ ~I
                                                             ---                                                                       ,,.;:,, - .... 4    "
                                                                                                                                                                           '
          ,Y~~                                                                       - ,'' i~~J r~ __ -;.-'I ~MfO/_'
          .\'',_
           2017
                       - -- --·,    ,.    .        ;~~"---    -1   c~·;,;y,,~

                                                              .1:iJ)l~J
                                                                                 ~

                                                                                      ,                                               _,·i ~~~ :~,' 1
                                                    0.99            8.92                    7.54          0.01           0.78                     0.54
           2018                                     3.13            67.37                   19.28         0.16           4.77                     1.84
           2019                                     1.27            11.23                   10.48         0.02           1.08                      0.68
           2020                                     16.22           19.76                   14.51         0.03           1.08                     0.90
           Maximum Daily Emissions                  16.ZZ           67.37                   19.28         0.16           4.77                      1.84
           SCAQMD Regional Threshold                75              100                     550           150            150                       55
           Threshold Exceeded?                      NO              NO                      NO            NO             NO                        NO

           3.5          OPERATIONAL EMISSIONS

           Operational activities associated with the proposed Project will result in emissions of voe, NOx,
           CO, SOx, PMlO, and PM2.5. Operational emissions would be expected from the following
           primary sources:

                   •    Area Source Emissions
                   •    Energy Source. Emissions
                   o    Mobile Source Emissions
           3.5.1        AREA SOURCE EMISSIONS


           Architectural Coatings

          Over a period of time the buildings that are part of this Project will be subject to emissions
          resulting from the evaporation of solvents contained in paints, varnishes, primers, and other
          surface coatings as part of Project maintenance. The emissions associated with architectural
          coatings were calculated using the CalEEMod model.




          11469-{)4 AQ Rl'port
                                                                                     26
                                •                                                 •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 292 of 636 Page ID
                                     #:6449




                                                                         3568 Motor Avenue Air Quality Impact Analysis



           Consumer Products
           Consumer products include, but are not limited to detergents, cleaning compounds, polishes,
           personal care products, and lawn and garden products. Many of these products contain
           organic compounds which when released in the atmosphere can react to form ozone and other
           photochemically reactive pollutants. The emissions associated with use of consumer products
           were calculated based on defaults provided within the CalEEMod model.

           Hearths/Flreplace·s
           The emissions associated with use of hearths/fireplaces were calculated based on assumptions
           provided in the CalEEMod model. The Project is required to comply with SCAQMD Rule 445,
           which prohibits the use of wood·burning stoves and fireplaces In new development. In order to
           account for the requirements of this Rule, the unmitigated CalEEMod model estimates were
           adjusted to remove wood burning stoves and fireplaces. As the project is required to comply
           with SCAQMD Rule 445, the removal of wood burning stoves and fireplaces is not considered
           11
              mitigation 11 although it must be identified as such in CalEEMod in order to treat the case
           appropriately.
           Landscape Maintenance Equipment
           Landscape maintenance equipment would generate em1ss1ons from fuel combustion and
           evaporation of unburned fuel. Equipment in this category would include lawnmowers,
           shedders/grinders, blowers, trimmers, chain saws, and hedge trimmers used to maintain the
           landscaping of the Project. The emissions associated with landscape maintenance equipment
           were calculated based on assumptions provided inthe CalEEMod model.
           3.5.Z   ENERGY SOURCE EMISSIONS

           Combustion Emissions Associated with Natu·ralGas and Electrli::ity
           Electricity and natural gas are used by almost every project. Criteria pollutant emissions are
           emitted through the generation of electricity and consumption of natural gas. However,
           because electrical generating facilities for the Project area are located either outside the region
           (state) or offset through the use of pollution credits (RECLAIM) for generation within the SCAB,
           criteria pollutant emissions from offsite generation of electricity is generally excluded from the
           evaluation of significance and only natural gas use is considered. The emissions associated with
           natural gas use were calculated using the CalEEMod model.
           3.5 3   MOBILE SOURCE EMISSIONS

           Vehicles
           Project operational (vehicular) impacts are dependent on both overall daily vehicle trip
           generation and the effect of the Project on peak hour traffic volumes and traffic operations in
           the vicinity of the Project. The Project related operational air quality impacts derive primarily
           from vehicle trips generated by the Project. Trip characteristics available from the report,
           Technical Traffic Evaluation for the Proposed Residential Project at 3558-3570 Motor Avenue



           11469-04 AQ Report
                                                            27
                                                           •                                                                                       •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 293 of 636 Page ID
                                             #:6450




                                                               1
                                                                                                                                     3568 Moror AvP.nue Air Qualiry Impact Analysis




                  (Overland Traffic Consultants, Inc.) 2017 were utilized iri this analysis (21). Weekend trip
                  generation rates from The Institute of Transportation Engineers Trip Generation Handbook, 9th
                  Edition were also used in the analysis.

                  3.5.4          OPERATIONAL EMISSIONS SUMMARY

                  The estimated operation-source emissions are summarized on Table 3-5. Detailed operation
                  model outputs are presented in Appendix 3.3. Under the assumed scenarios, emissions
                  resulting from the Project operations would not exceed the numerical thresholds established by
                  the SCAQMD for any criteria pollutant. Therefore, a less than significant impact would occur
                  and no mitigation is required.

                                                    TABLE 3-5: MAXIMUM DAILY OPERATIONAL EMISSIONS SUMMARY

                 :: -7.,.,.,    -= -~ -, _. --~ __ . . _
                                  l_-·-- ~-                          ~=   4                      .                      ·-     ,frrilia~oi (pciuitds par day),, -·~'         ., ~',NIU,>
                                                                                                                                                                                 ..,.
                                                                                                                                                                                     .        -•J
                                                                                                                                                                                                  -1


                                                   - .
                                                                                                                                                     ..
                 ,Qper.ai"a~I ~JIies ~ Summer Scenario
                                                                              1ii :i~~-
                                                                                                                    '
                       .
                    ... - ,._ - -
                                                                                                      -                            r,•c,r- ..
                                                                                                                                    . ·-· - :·so.
                                                                                                                               ~ ,.~o                      ;"~~                  ~       -)
                  Area Source                                                       11.53                               0.91       24.84         0.05         3.23                    3.23
                  Energy Source                                                     0.03                                0.26       0.16          0.00         0.02                    0.02
                  Mobile Source                                                     1.00                                4.73       11.42         0.04         2.89                    0.80
                  Total MaKimum Daily Emissions                                     12.56                               5.90       36.41         0.09         6.14                    4.05
                  SCAQMD Regional Threshold                                         55                                  55         550.           150         150                     55
                                                                                        NO                                         NO             NO
                  Threshold Exceeded?
                 ,.,.       -                        -        ·-              _,..
                                                                                                                        NO                                    NO
                                                                                                                                                                                     .. NO
                 C
                        .

                            ..        ..
                                              '

                 rO"ratij,1111IActivltii1,! ~ Wlrit~r Sceriarl~
                                                  ..__ .
                                                               ~--
                                                                               ,-
                                                               - ·- ·- .I: -··voe
                                                                               t   yf        -

                                                                                             a
                                                                                                     = . ----
                                                                                                     •·-   -.J.
                                                                                                                ~
                                                                                                                         ., ~ ]'Emlsslons;(pc,ii'niis,per;dayJ
                                                                                                              , ~Q.·~ ~:;·~                  ~
                                                                                                                                                 r.-    . • 1 ·•   ...



                                                                                                                                                 ;_S!)a -- - ,tl!~o ~
                                                                                                                                                                         .   .   ,~~Mb"'     ,,
                                                                                                                                                                                                  .
                                                                                                                                                                                                      ....
                                                                                                                                                                                                      .,.
                  Area Source                                                           11.53                           0.91       24.84          0.05        3.23    3.23
                  Energy Source                                                         0.03                            0.26       0.16           0.00        0.02                    0.02
                  Mobile Source                                                         0.95                            4.80       10.87          0.04        2.89                    0.80
                  Total Maximum Dally Emissions                                         12.51                           5.98       35.87          0.09        6.14                    4.05
                  SCAQMD Regional Threshold                                             55                              55          550           150         150                     55
                  Threshold Exceeded?                                                   NO                              NO          NO            NO          NO                      NO


                  3.6            LOCALIZED SIGNIFICANCE-CONSTRUCTION ACTIVITY

                  BACKGROUND ON LOCALIZED SIGNIFICANCE THRESHOLD (LST) DEVELOPMENT

                  The analysis makes use of methodology included in the SCAQMD Final Localized Significance
                  Threshold Methodology (Methodology) (19). The SCAQMD has established that impacts to air
                  quality are significant if there is a potential to contribute or cause localized exceedances of the
                  federal and/or state ambient air quality standards (NAAQS/CAAQS). Collectively, these are
                  referred to as Localized Significance Thresholds (LSTs).

                 The significance of localized emissions impacts depends on whether ambient levels in the
                 vicinity of any given project are above or below State standards. In the case of CO and N02, if
                 ambient levels are below the standards, a project is considered to have a significant impact if
                 project emissions result in an exceedance of one or more of these standards. If ambient levels


                 1.1469-04 AQ Reporr
                                                                                                                28
,....
                                •                                                      •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 294 of 636 Page ID
                                     #:6451



                                     ..,
                                                                             3568 Motor Avenue Air Qua/fly Impact Analysis



          already exceed a state or federal standard, then project emissions are considered significant if
          they increase ambient concentrations by a measurable amount. This would apply to PMl0 and
          PM2.5; both of which are non-attainment pollutants.
          LSTs were developed in response to environmental Justice and health concerns raised by the
          public regarding exposure of individuals to criteria pollutants in local communities. To address
          the issue of localized significance, the SCAQMD adopted LSTs that show whether a project
          would cause or contribute to localized air quality impacts and thereby cause or contribute to
          potential localized adverse health effe~s. The analysis makes use of methodology included in
          the SCAQMD Final Localized Significance Threshold Methodology (LST Methodology) (22).
          EMISSIONS CONSIDERED

          SCAQMD's Methodology clearly states that "off-site mobile emissions from the Project should
          NOT be included in the emissions compared to LSTs (23)." Therefore, for purposes of the
          construction LST analysis only emissions included in the CalEEMod "on-site" emissions outputs
          were considered.
          Sensitive Receptors/Receiver
          To assess the potential for short-term construction air impacts, the following two receiver
          locations as shown on Exhibit 3-A were identified as representative locations for focused
          analysis. Sensitive receivers are generally defined as locations where people reside or where·
          the presence of unwanted pollution could otherwise adversely affect the use of the land.
          Schools, when occupied, are considered to be air-sensitive land uses, and as such, the closest
          playground and classroom building within Palms are identified as sensitive receivers in this
          analysis. Other sensitive areas within Palms that are located at greater distances than those
          identified in this air study will experience lower air concentrations than those presented in this
          report due to the additional particle dispersion from distance and the shielding of intervening
          structures.
                   Rl:      Located approximately 79 feet northwes~ of the. Project site, iu represents the closest
                            outdoor playground ~rea )Nlthin Palms to the Project site. Note that when the school is
                            not'in session, thts is .no l!>nger c;ons.idered_ a noise-sensitive receiver location.
                   R2:      Location R2 represents the closest classroom building within Palms to the Project site at
                            roughly 31 feet north. Note that when the school is not in session, this is no longer .
                            considered a sensitive receiver location.




          11469--04 AQ Report
                                                               29
                                  •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 295 of 636 Page ID
                                     #:6452
                                                                                                      •
                                                                                         3568 Motor Avenue Air Qua/Irv Impact Analysis




                                                   El<H1Brr3-A: RECEIVER LOCATIONS




                          LEGEND:

                              0   Receiver Locations - - • Distance from receiver to Project site boundary (in feet)




          11469-04 AQ Repon
                                                                        30
                               •                                                      •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 296 of 636 Page ID
                                     #:6453




                                                                             3568 Motor Avenue Air Quallty Impact Analysis




           The nearest sensitive receptor is the Palms Elementary School located 31 feet/9.5 meters north
           of the Project site. Notwithstanding, the Methodology explicitly states that "It is possible that a
           project may have receptors closer than 25 meters. Projects with boundaries located closer than
           25 meters to the nearest receptor should use the LSTs for receptors located at 25 meters (24)."
           Therefore, LSTs for receptors located at 2!? meters were utilized in this AQIA .

          . APPLICABILITY OF lSTS ,ORTHE PROJECT

           For this Project, the appropriate Source Receptor Area (SRA) for the LST is the Central Los
           Angeles County monitoring station (SRA 2). LSTs apply to carbon monoxide (CO), nitrogen
           dioxide (NO2), particulate matter S 10 microns (PMl0), and particulate matter S 2.5 microns
           (PM2.5). The SCAQMD produced look-up tables for projects less than or equal to 5 acres In size.

           In order to determine the appropriate methodology for determining localized impacts that
           could occur as a result of Project-related construction, the following process is undertaken:
               •   The CalEEMod model is utilized to determine the maximum daily on-site emissions that will
                   occur during construction activity.
               •   The SCAQMD's Fact Sheet for Applying CalEEMod to localized Significance Thresholds (21) is
                   used to determine the maximum site acreage that is actively disturbed based on the
                   construction equipment fleet and equipment hours as estimated in CalEEMod.
               • • If the total acreage disturbed is less than or equal to five acres per day, then the SCAQMD's
                   screening look-up ta.bles are utilized to determine if a Project has the potential to result in a
                   significant impact (the SCAQMD recommends that Projects exceeding the screening look-up
                   tables undergo dispersion modeling to determine actual impacts). The look-up tables establish a
                   maximum daily emissions threshold in pounds per day that can be compared to CalEEMod
                   outputs.
           MAXIMUM DAILY DISTURBED-ACREAGE

           Table 3-6 is used to determine the maximum dally disturbed-acreage for purposes of modeling
           localized emissions. Based on Table 3-6, the proposed Project could actively disturb
           approximately 0.5 acre per day during shoring and 1 acre per day excavation, soil export, and
           grading activities of construction. It is important to note that 1 acre disturbed per day will be
           utilized for analytical purposes for demolition and shoring activities.




          11469-04 AQ Report
                                                              31
                                         •                                                •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 297 of 636 Page ID
                                     #:6454




                                                                               3568 Motor Avenue Air Quality Impact Analysis



                                             TABLE 3-6: MAXIMUM DAILY DISTURBED-ACREAGE


         ~
         .~~'L~l]_n Phise

                                         Crawler Tractors       2        0.5              8                  1

             Demolition and              Graders                0        0.5              8                  0
             Preconstruction             Rubber Tired Dozers    0        0.5              8                  0
                                         Scrapers               0        1                8                  0
          Total acres graded per day during Demolition and Preconstruction                                   1




                                         Crawler Tractors       1        0.5              8                  0.5
                                         Graders                0        0.5              8                  0
          Shoring
                                         Rubber Tired Doze rs   0        0.5              8                  0
                                         Scrapers               0        1                8                  0
          Total acres graded per day during Shoring                                                          0.5

         ,I
         :9>ristrue!fgn :Ptia!e ·•   ~
                                         'EiiLilpmenfType
                                         .) .




                                         Crawler Tractors       1        0.5               8                 0.5
             Excavation, Soll            Graders                1        0.5               8                 0.5
             Export, and Grading         Rubber Tired Dozers    0        0.5               8                 0
                                         Scrapers               0        1                 8                 0
              Total acres graded per day during Grading                                                       1

              CONSTRUCTION-SOURCE EMISSIONS lST ANALYSIS

              Since the total acreage disturbed is less than five acres per day for demolition and
              preconstruction, shoring and excavation, soil export, and grading activities, the SCAQMD's
              screening look-up tables are utilized in determining impacts. As previously noted, a 25-meter
              receptor distance is utilized to determine the LSTs for emissions of CO, N02, PM10, and PM2.s.

             Table 3-7 identifies the localized impacts at the Palms. As shown below, emissions during
             construction activity would not exceed the SCAQMD's localized significance thresholds for any
             criteria pollutant and a less than significant impact would occur.




          11469--04 AQ Report
                                                                    32
                                                                    •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 298 of 636 Page ID
                                     #:6455

                                                                                                                                      •
                                                                                                                          3568 Motor Avenue Air Quality Impact Analysis



                                                 TABLE 3-7: LOCALIZED SIGNIFICANCE SUMMARY CONSTRUCTION (1 OF 2)

                                                                                                                : -!~-~ :· EmlsilondP..{U~.cli Pll!lclly) ~~ :L·: !1 J
                                                                                                             .) ~0.-. -'' ; ~Q_,      ··1 }P.11,\~Dl ~ J ~P~., -.a: .?
              Maximum Daily Emissions                                                                            0.55          7.78           0.19         0.04
              SCAQMD Localized Threshold                                                                         103           562            4            3
              Threshold Exceeded?                                                                                NO            NO             NO           NO
                          ~·                .
                                                                                                              .- ,; . _· -._ ~...;einr,stom(po~ P,ij ~>'.C ~. --_:_/ l
              ·on~_~J;~~tJni, ~lss!!ir:is                                                                        .]o..:_ _ 1 co~ -- .] lMto _~; ,1 )Ml, - _i
                                    .       ,L      -         ••••
              Maximum Daily Emissions                                                                            0.75          8.25           0.23         0.05
              SCAQMD Locallzed Threshold                                                                         103           562            4            3
              Threshold Exceeded?                                                                                NO            NO             NO           NO
          ,   •• •              •       'J "-o••~       .--___,_.   _,,_I .... , - __,              .

              -9~)ttEicavatt~~:Si,J[~~'~;'.~dJ~r~l~l~,.!,S!~~'
                 '_1 .. 1•_..           ,        ••,:       . -----·-       ....   ----t.. -   ..
              Maximum Daily Emissions                                                                            1.04          10.4           0.46         0.08
              SCAQMD Localized Threshold                                                                         103           562            4            3
              Threshold Exceeded?                                                                                NO            NO             NO           NO


              3.7                   LOCAUZED SIGNIFICANCE- LONG-TERM OPERATIONAL ACTIVITY

              The prop0sed project involves the construction and operation of 42 multi-family residential
              dwelling units and 1,800 square feet of retail use. According to SCAQMD LST methodology, LSTs
              would apply to the operational phase of a proposed project, if the project includes stationary
              sources, or attracts mobile sources that may spend long periods queuing and idling at the site
              (e.g., transfer facilities and warehouse buildings). The proposed p·roject does not include such
              uses, and thus, due to the lack of significant stationary source emissions, no long-term localized
              significance threshold analysis is needed.

              3.8                   CO "HOT SPOT" ANALYSIS

              As discussed below, the Project would not result in potentially adverse CO concentrations or
              "hot spots." Further, detailed modeling of Project-specific carbon monoxide {CO) "hot spots" is
              not needed to reach this conclusion.

              An adverse CO concentration, known as a "hot spot", would occur if an exceedance of the state
              one-hour standard of 20 ppm or the eight-hour standard of 9 ppm were to occur. At the time of
              the 1993 Handbook, the SCAB was designated nonattainment under the California AAQS and
              National AAQS for CO (25).

              It has long been recognized that CO hotspots are caused by vehicular emissions, primarily when
              idling at congested intersections. In response, vehicle emissions standards have become
              increasingly stringent in the last twenty years. Currently, the allowable CO emissions standard
              in California is a maximum of 3.4 grams/mile for passenger cars (there are requirements for
              certain vehicles that are more stringent). With the turnover of older vehicles, Introduction of



          11,1G9-04 AQ Report
                                                                                                        33
                                      •·
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 299 of 636 Page ID
                                     #:6456

                                                                                                             •
                                                                                                3568   Motor Avenue Afr Quality lmpar:r Analysis



           cleaner fuels, and implementation of increasingly sophisticated and efficient emissions control
           technologies, CO concentration in the SCAB is now designated as attainment, as previously
           noted in Table 2-2. Also, CO concentrations In the Project vicinity have steadily declined, as
         · indicated by historical emissions data presented previously at Table 2-3.
          To establish a more accurate record of baseline CO concentrations affecting the SCAB, a CO
          "hot spot" analysis was conducted in 2003 for four busy intersections in Los Angeles at the peak
          morning and afternoon time periods. This "hot spot" analysis did not predict any violation of CO
          standards, as shown on Table 3-8.
          Based on the SCAQMD's 2003 AQMP and the 1992 Federal Attainment Plan for Carbon
          Monoxide (1992 CO Plan), peak carbon monoxide concentrations in the SCAB were a result of
          unusual meteorological and topographical conditions and not a result of traffic volumes and
          congestion at a particular intersection. As evidence of this, for example, 9.3 ppm 8-hr CO
          concentration measured at the Long Beach Blvd. and Imperial Hwy. intersection (highest CO
          generating intersection within the "hot spot" analysis), only 0.7 ppm was attributable to the
          traffic volumes and congestion at this intersection; the remaining 8.6 ppm were due to the
          ambient air measurements at the time the 2003 ~QMP was prepared (25). tn contrast, the
          ambient 8-hr CO concentration within the Project study area is estimated at 1.4 ppm-1.6 ppm
          (please refer to previous Table 2-3). Therefore, even if the traffic volumes for the proposed
          Project were double or even triple of the traffic volumes generated at the Long Beach Blvd. and
          Imperial Hwy. intersection, coupled with the on-going improvements in ambient air quality, the
          Project would not be capable of resulting in a CO "hot spot" at any study area intersections.
          Similar considerations are also employed by other Air Districts when evaluating potential CO
          concentration impacts. More specifically, the Bay Area Air Quality Management District
          (BAAQMD) concludes that under existing and future vehicle emission rates, a given project
          would have to increase traffic volumes at a single intersection by more than 44,000 vehicles per
          hour-or 24,000 vehicles per hour where vertical and/or horizontal air does not mix-in order
          to generate a significant CO impact (26).
          Traffic volumes generating the CO concentrations for the "hot spot" analysis, shown on Table 3-
          9. The busiest intersection evaluated was that at Wilshire Blvd. and Veteran Ave., which has a
          daily traffic volume of approximately 100,000 vehicles per day. The 2003 AQMP estimated that
          the 1-hour concentration for this intersection was 4.6 ppm; this indicates that, should the daily
          traffic volume increase four times to 400,000 vehicles per day, CO concentrations (4.6 ppm x 4=
          18.4 ppm) would still not likely exce.ed the most stringent 1-hour CO standard (20.0 ppm). 4 At
          buildout of the Project, the highest daily traffic volumes generated at the roadways within the
          vicinity of the Project are expected to generate less than the highest daily traffic volumes
          generated at the busiest intersection in the CO "hot spot" analysis. As such, the Project would
          not likely exceed the most stringent 1-hour CO standard.
          The proposed Project considered herein would not produce the volume of traffic required to
          generate a CO "hot spot" either in the context of the 2003 Los Angeles hot spot study, or based

          4 Based on the ratio of the CO standard (20.0 ppm) and the modeled value (4.6 ppm).




          11469-04 AQ Report
                                                                              34
                                     •                                                                          •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 300 of 636 Page ID
                                     #:6457




                                             ..
                                                                                                     3558 Motor Avenue Air Qua/fry Impact Analysis



           on representative BAAQMD CO threshold considerations. Therefore, CO "hot spots" are not an
           environmental impact of concern for the proposed Project. Localized air quality impacts related
           to mobile-source emissions would therefore be less than significant.




                               -~
                                                               TABLE 3-8: CO MODEL RESULTS

                               'r~;,1:2~~ ~carl>on l'lt1orioxlcieConce-~~ttom(pjiml : ~
                               :intersection lacitfon
                                         1\Mornlnc~~hourJ ·°Aftemoori 1'-hourJ : & , h ~
                                                         ...
                                Wilshire-Veteran                4.6              -     3.5                       4.2
                                Sunset-Highland                 4                     4.5                         3.9
                                la Cienega-Century              3.7                    3.1                        5.8
                                Long Beach-Imperial             3                      3.1                        9.3
                              Source: 2003 AQMP
                              Notes: ppm: parts per million. Federal 1-hour standard is 35 ppm and the deferral 8-hour standard is 9.0 ppm.


                                                               TABLE 3-9: TRAFFIC VOLUMES


            ~:rr-!,.ir~ rrl!,'...:~:i''...)l: , :~
                 ~~ ~ '.N~hbo~ffi
           ,11nte!'5eC:tion                   :.
                                                                              ~ ~ P.eall,T~fflc.Vol~es'(vj,h)~~
                                                     ISouthtiourii'l] ]Eastb2nd1'71 ~~eitbowfd~ ~T2!!'01~
            ![ ...... ,;;:.<li:54~
           .,-....      ........... _,__ !tAM/PM)1 . !(AM/PM)it       ICAM/f'MILj ilAM/PMl.1-''i i(AMIP.M •
            Wilshire-Veteran                        560/933              721/1,400            4,954/2,069          l,B30/3,317          B,062/7,719
            Sunset-Highland                         1,551/2,238          2,304/1,B32          1,417/1,764          l,342/1,540          6,614/5,374
            la Cienega-Century                      821/1,674            1,384/2,029          2,540/2,243          l,890/2,728          6,634/8,674
            Long Beach-Imperial                     756/1,150            479/944              1,217/2,020          l,760/1,400          4,212/5,514
           Source: 2003 AQMP
           Notes: vph-vchlcles per hour


           3.9       AIR QUALITY MANAGEMENT PLANNING

           The Project site is located within the SCAB, which is characterized by relatively poor air quality.
           The SCAQMD has jurisdiction over an approximately 10,743 square-mile area consisting of the
           four-county Basin and the Los Angeles County and Riverside County portions of what use to be
           referred to as the Southeast Desert Air Basin. In these areas, the SCAQMD is principally
           responsible for air pollution control, and works directly with the Southern California Association
           of Governments (SCAG), county transportation commissions, local governments, as well as
           state and federal agencies to reduce emissions from stationary, mobile, and indirect sources to
           meet state and federal ambient air quality standards.

           Currently, these state and federal air quality standards are exceeded in most parts of the Basin.
           In response, the SCAQMD has adopted a series of Air Quality Management Plans (AQMPs) to
           meet the state and federal ambient air quality standards. AQMPs are updated regularly in
           order to more effectively reduce emissions, accommodate growth, and to minimize any
           negative fiscal impacts of air pollution control on the economy.

           In March 2017, the AQMD released the Final 2016 AQMP. The 2016 AQMP continues to
           evaluate current integrated strategies and control measures to meet the NAAQS, as well as,
           explore new and innovative methods to reach its goals. Some of these approaches include


           114G~-C4 AQ Report
                                                                                 35
                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 301 of 636 Page ID
                                     #:6458

                                                                                        •
                                                                              3568 Motor Avenue Arr Qua/It)/ Impact Anafysls




          utilizing incentive programs, recognizing existing co-benefit programs from other sectors, and
          developing a strategy with fair-share reductions at the federal, state, and local levels (27).
          Similar to the 2012 AQMP, the 2016 AQMP incorporates scientific and technological
          information and planning assumptions, including the 2016 RTP/SCS and updated emission
          inventory methodologies for various source categories (28). The Project's consistency with the
          AQMP will be determined using the 2016 AQMP as discussed below.

          Criteria for determining consistency with the AQMP are defined in Chapter 12, Section 12.2 and
          Section 12.3 of the SCAQMD's CEQA Air Quality Handbook (1993) (29). These indicators are
          discussed below:

              •   Consistency Criterion No. 1: The proposed Project will not result in an increase in the frequency
                  or severity of existing air quality violations or cause or contribute to new violations, or delay the
                  timely attainment of air quality standards or the interim emissions reductions specified in the
                  AQMP.

          Construction Impacts

          Consistency Criterion No. 1 refers to violations of the CAAQS and NAAQS. CAAQS and NAAQS
          violations would occur LSTs were exceeded. As evaluated as part of the Project LST analysis
          (previously presented), the Project's localized constructionssource emi!isions would not exceed
          applicable LSTs (after implementation of applicable mitigation measures).

          Operational Impacts

          The Project regional analysis demonstrates that Project operational-source emissions would not
          exceed applicable thresholds, and would therefore not result in or cause violations of the
          CAAQS and NAAQS.

          On the basis of the preceding discussion,_ the Project is determined to be consistent with the
          first criterion.

              •   Consistency Criterion No. 2: The Project will not exceed the assumptions in the AQMP
                  based on the years of Project build-out phase.

          Overview
          The 2016 AQMP demonstrates that the applicable ambient air quality standards can be
          achieved within the timeframes required under federal law. Growth projections from local
          general plans adopted by cities in the district are provided to the Southern California
          Association of Governments (SCAG), which develops regional growth forecasts, which are then
          used to develop future air quality forecasts for the AQMP. Development consistent with the
          growth projections in City of Los Angeles General Pian is considered to be consistent with the
          AQMP.

          Construction    Impacts·
          Peak day emissions generated by construction activities are largely Independent of land use
          assignments, but rather are a function of development scope and maximum area of



          11469-04 AQ Report
                                                               36
                                •                                                   •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 302 of 636 Page ID
                                     #:6459




                                                                          3568 Motor Avenue Air Quality Impact Arro/ys/s




           disturbance. Irrespective of the site's land use designation, development of the site to its
           maximum potential would likely occur, with disturbance of the entire site occurring during
           construction activities.
           Operational Impacts
           According to the City General Plan, the Project site has a current land use designation of
           General Commercial (CG). The Project site is currently zoned as Commercial (C2) (30). The CG
           land use designation allows for local-serving commercial uses, including retail, restaurants, and
           personal and professional services; single family and multifamily residences; and residential and
           commercial mixed uses (31). The C2 zoning designation allows for retail, theaters, hotels,
           broadcasting studios, parking buildings, parks and playgrounds, retail with limited
           manufacturing, service stat_ions and garages, retail contract businesses, and multiple dwelling
           uses (32).
           The Project proposes to construct 42 multi-family residential dwelling units and 1,800 square
           feet of retail use. The Project would not exceed the development intensities allowed within the
           land use and zoning designations. The Project would not exceed regional or local thresholds
           and would therefore be considered to have a less than significant impact. As such, the
           development proposed by the Project would be consistent with the growth projections in the
           General Plan and.is therefore considered consistent with the AQMP.
           On the basis of the preceding discussion, the Project is determined to be consistent with the
           second criterion.
           AOMP Consistency Concluslon
            The Project would not result in or cause NMQS or CAAQS violations. The Project would not
            exceed the development intensities allowed within the land use and zoning designations.
            Additionally, the Project would not result in any construction-source or operational-source
          · emissions exceedances. The Project is therefore considered to be consistent with the AQMP.

           3.10 TOXIC AIR POLLUTANTS DURING PROJECT CONSTRUCTION AND OPERATIONS
           The construction equipment would emit diesel particulate matter (DPM), which is a carcinogen.
           However, the DPM emissions would be short-term In nature and cease upon completion of the
           respective construction phase of development. Determination of health risks from DPM is
           typically considered over a 70-year exposure time. As such, considering the short time frame
           for construction, exposure to DPM during construction is anticipated to be less than significant.
           Notwithstanding, in the abundance of caution a focused construction health risk assessment (HRA) has
           been prepared for this Project.

          Source Characterization

          For on-site construction, emission estimates were based upon the Los Angeles-South Coast
          County profile generated by the CalEEMod land use emission software as presented in
          Appendix 3.2 whereby off-road PM10 exhaust estimates were used as a surrogate for DPM


          lJ.469-04 AQ Rep~rt
                                                            37
                             •                                                    •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 303 of 636 Page ID
                                     #:6460




                                                                      3568 Motor All'l?nue Air Quality lmpocr Ar,a/ysis



          emissio.ns. To assess localized impacts, construction phase, calendar year and number of days
          associated with each activity were identified to produce an average daily emission rate.
          Construction operations are reported to occur 5 days per week for 664 days as shown on Table
          3-2, previously presented in this report.

          For operational emissions, CalEEMod model estimates are associated with area, energy and
          mobile sources. On-site area source emissions include hearths and landscape maintenance
          equipment. Energy related emissions are assoclat.ed with natural gas and electricity
          consumption. On-road mobile sources include running and start emissions. In consideration of
          these source categories, DPM emissions are only associated with. a portion of the mobile source
          profile whereby the predominant source of emissions relate to vehicle miles traveled to and
          from the project site. Although a portion of start emissions are generated on-site, they are
          associated with gasoline fueled vehicles not diesel vehicles. To assume that these sources
          generate on-site DPM emissions is inconsistent with the CalEEMod operational profile. As such,
          exhaust emissions associated with operational sources were not considered in the refined
          health risk assessment:
          Exposure Quantification
          In order to assess the impact of DPM emissions, air quality modeling utilizing the AMS/EPA
          Regulatory Model AERMOD was performed. AERMOD's air dispersion algorithms are based
          upon a planetary boundary layer turbulence structure and scaling concepts, including the
          treatment of surface and elevated sources in simple and complex terrain. AERMOD is a steady-
          state Gaussian plume model applicable to directly emitted air pollutants that employs best
          state-of-practice parameterizations for characterizing meteorological influences and
          atmospheric dispersion. AERMOD Is the U.S. Environmental Protection Agency's guideline
          model for the assessment of near-field pollutant dispersion and was, therefore, utilized in the
          refined health risk assessment.
          The SCAQMD provides guidance (Localized Significance Threshold Methodology, July 2008) on
          the evaluation of localized air quality Impacts to public agencies conducting environmental
          review of projects located within its jurisdiction. As such, source treatment outlined in the
          Localized Significance Threshold {LST) methodology was utilized whereby exhaust emissions
          from construction equipment were treated as a set of side-by-side elevated volume sources
          with a release height of five and an initial vertical (sigma z) dimension of 1.4 meters. ·A
          horizontal (sigma y) parameter of 2.32 meters was utilized and produced by dividing a source
          separation distance of 5 meters by a standard deviation of 2.15.
          Refined air dispersion models require meteorological information to account for local
          atmospheric conditions. Due to their sensitivity to individual meteorological parameters such as
          wind speed and direction, the U.S. Environmental Protection Agency recommends that
          meteorological data used as input into dispersion models be selected on the basis of relative
          spatial and temporal conditions that exist in the area of concern. In response to this
          recommendation, meteorological data from the SCAQMD Los Angeles Airport monitoring
          station was used to represent local weather conditions and prevailing winds. In ·a manner



         l1469-04AQ Report
                                                         38
                                                                                 •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 304 of 636 Page ID
                                     #:6461




                                                                       3568 Motor Avenue Air Quality Impact Analysi5



          consistent with SCAQMD guidance for the assessment of chronic exposures, maximum
          concentrations were produced by incorporating all five years of available data. The model scalar
          option was additionally invoked to account for emissions generated during construction related
          activity corresponding to 8 hours per day as reported in the CalEEMod construction profile from
          8 a.m. to 4 p.m. (ending hours 9 to 16).
          The modeling analysis also considered the spatial distribution of volume source emissions in
          relation to school-base receptors as identified in Section 3.6 of this report. A graphical
          representation of the source-receptor grid network is presented on Exhibit 3-B.
          Appendix 3.4 provides a copy of the AERMOD dispersion model output file associated with the
          school-based scenarios.

          Risk Characterization
          Carcinogenic compounds are not considered to have threshold levels (i.e., dose levels below
          which there are no risks). Any exposure, therefore, will have some associated risk. As a result,
          the SCAQMD has established a maximum incidence risk of 10 in one million for projects
          prepared under CEQA.
          Health risks associated with exposure to carcinogenic compounds can be defined in terms of
          the probability of developing cancer as a re.suit of exposure to a ·chemical at a given
          concentrat_ion. Under a deterministic approach {I.e., pciiht estlmat~ methodology), the cancer
          risk probability is determined by multiplying the chemical's annual concentration by its unit risk
          factor (URF). The URF is a measure of the carcinogenic potential of a chemical when a dose is
          received through the inhalation pathway. It represents an upper bound estimate of the
          probability of contracting cancer as a result of continuous exposure to an ambient
          concentration of one microgram per cubic meter (µg/m 3 ) over a 70 year lifetime. The URF and
          corresponding cancer potency factor for DPM utilized in the assessmentwas obtained from the
          Consolidated Table of OEHHA/ARB Approved Risk Assessment Health Values.
          A review of available guidance was conducted to determine applicability of the use of early life
          exposure adjustments to_ identified carcinogens. The U.S. Environmental Protection Agency
          provides guidance relating to the use of early life exposure adjustment factors (Supplemental
          Guidance for Assessing Susceptibility from Early-Life Exposure to Carcinogens, EPA/630/R-003F)
          whereby adjustment factors are only considered_ when cc1rcinogens act "through the mutagenlc
          mode of action." The U.S. Environmental Protection Agency has identified 19 compounds that
          elicit a mutagenic mode of action for carcinogenesis. For diesel particulates, polycyclic
          aromatic hydrocarbons (PAHs) and their derivatives, which are known to exhibit a mutagenic
          mode of action, comprise< 1% of the exhaust particulate mass. To date, the U.S. Environmental
          Protection Agency reports that whole diesel engine exhaust has not been- shown to elicit a
          mutagenic mode of action. However, for risk assessments conducted under the auspices of The
          Air Toxics "Hot Spots" Information and Assessment Act (AB 2588, Connelly, Statutes of 1987;
          Health and ~afety Code Section 44300 et seq.) a weighting factor is applied to all carcinogens
          regardless of purported mechanism of action.



          11469-04 AQ Report
                                                          39
                                •                          •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 305 of 636 Page ID
                                     #:6462




                                                356B Motor Avenue Air Qual/ty Impact Analysis




          11469--04 AQ Report
                                        40
                                         •                                            •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 306 of 636 Page ID
                                             #:6463




                                                                              3568 Motor Avenue Air Quality Impact Analysis




                                         EXHIBIT 3-B: MODELED SOURCES AND RECEPTORS FOR HRA




                   11469--04 AQ Report
                                                                  41


).-,••"'·
                                •                                                   •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 307 of 636 Page ID
                                     #:6464




                                                                          3568 Motor Avenue Air Quality Impact Analysis



          As a commenting agency, the SCAQ.MD has not provided definitive guidance nor developed
          policv relating to the applicabilitv of applying early life exposure adjustment factors for projects
          conducted under CEQA. Additionally, the California Department of Toxic Substances Control
          (DTSC) which is charged with protecting individuals and the environment from the effects of
          toxic substances Is also responsible for assessing, Investigating and evaluating proposed school
          sites to ensure that selected properties are free of contamination or, if the properties are
          contaminated, have been remediated to a level that protects the health of students and staff.
          Notwithstanding this responsibility, the DTSC has adopted the U.S. Environmental Protection
          Agency's policy in the application of early life exposure adjustments. As such, incorporation of
          early life exposure adjustments for exposures to DPM emissions in the quantification of
          carcinogenic risk for construction of the proposed project were not considered in the refined
          health risk assessment.
          To quantify dose, the procedure requires the incorporation of several discrete exposure
          variates. To account for exposures unique to the school-based populations, lifetime risk values
          were adjusted to account for exposure frequencies representative of reported operating days
          per year. For residential exposures, an exposure frequency of 260 days per year for 1.82 years
          (664 days) was assumed.
          Point estimates for daily breathing rates representing the 95 th percentile were employed for
          each school-based population representing the grade level and associated age range for each
          occupancy. For the residential exposure scenario, upper-bound breathing rates representing
          3rd trimester and infant exposures were incorporated into the following dose algorithm:
                                         Dosea;,; Ca;, x{BR/BW}xA xEFx 10' 6

                 . Where:

                   Dose.;,                      dose through inhalation (mg/kg/day)

                  c.1,                          concentration of contaminant In air (µg/m 3)

                  {BR/BW}                       daily breathing rate normalized ta body weight (L/kg body
                  weight/day)

                  A                             inhalation absorption factor (unitless)

                  EF                            exposure frequency (days/365 days)

                  l<r                            micrograms to milligrams conversion

          Inhalation dose estimates for the Identified age groups were incorporated into the following
          equation to produce .carcinogenic risk estimates for occupancies commensurate with the
          duration of con~truction activity:
                                          Risk;nh = Dose.;, x CPF x ED/AT x FAH

                   Where:

                                         =       inhalation cancer risk



          11469-04 AQ Report
                                                            42
                                •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 308 of 636 Page ID
                                     #:6465

                                                                                 •
                                                                        3568 Motor Avenue Air Quality lmpaci An.a/ysls



                   Dosea1r                    daily inhalation dose (mg/kg/drjy)

                  CPF                 =       inhalation cancer potency factor (mg/kg/daf1)

                   ED                         exposure duration for specified age group (years)

                  AT                   =      averaging time (years)

                   FAH                 =      fraction of exposure time (default 1)

          Tables 3-10 present the maximum predicted carcinogenic risk estimates for the school-based
          receptors. Appendix 3.4, Tables Al through A3, column b identify the predicted DPM
          concentrations, columns f-h, present the URFs, corresponding cancer potency factor and dose
          estimates for exposures considered In the assessment. The cancer risk estimate Is presented in
          column I. ·




           11469-04 AQ Report
                                                          43
                                  •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 309 of 636 Page ID
                                     #:6466

                                                                                      •
                                                                          3568 Motor Avenue Air Quality Impact Analysis



                    TABLE 3-10: SUMMARY OF RISK ATTRIBUTABLE TO PROJECT CONSTRUCTION

                                                         Maximum           Sl1nlflcance
                                                                                                    Exceeds
                                                      Lifetime cancer       Threshold
                                 Location                                                         Significance
                                                            Risk             (Risk per
                                                                                                   Threshold
                                                     (Risk per MIiiion)       Million)
                      Palms Elementary School               5.05                 10                   NO
                                                                                                    Exceeds
                                                        Maximum            Significance
                                 Location                                                         Significance
                                                       Hazard Index         Threshold
                                                                                                   Threshold
                      Palms Elementary School               0.09                 1.0                   NO

          As noted above, the cancer risk estimates for school-based receptors were well below the
          SCAQMD significance threshold often in one million.
          An evaluation of the potential noncancer effects of DPM exposures was also conducted. Under
          the point estimate approach, adverse health effects are evaluated by comparing the pollutant
          concentration with the appropriate Reference Exposure Level (REL). The REL presented in the
          Consolidated Table of OEHHA/ARB Approved Risk Assessment Health Values was considered in
          the assessment.
          To quantify noncarcinogenic impacts, the hazard inde>< approach was used. The hazard index
          assumes that subthreshold exposures adversely affect a specific organ or organ system (i.e.,
          toxicological endpoint). To calculate the hazard index, the pollutant concentration or dose is
          divided by its toxicity value. Should the total equal or exceed one (I.e., unity), a health hazard rs
          presumed to exist. No exposure frequency or duration adjustments are considered for
          noncarcinogenic exposures.
          For chronic noncarcinogenic effects, the hazard index for the identified toxicological endpoint
          totaled less than one for all exposure scenarios.

          3.11     POTENTIAL IMPACTS TO SENsmvE RECEPTORS

          The potential impact of Project-generated air pollutant emissions at Palms Elementary School,
          as a sensitive receptor, has also been considered.
          Results of the LST analysis indicate that the Project would not exceed the SCAQMD localized
          significance thresholds during construction. Therefore sensitive receptors would not be subject
          to a significant air quality impact during Project construction.                   ·
          Results of the LST analysis indicate that the Project would not exceed the SCAQMD localized
          significance thresholds during operational activity. The proposed Project would not result in a
          CO "hotspot" as a result of Project related traffic during ongoing operations, nor would the
          Project result in a significant adverse health impact as discussed in Section 3.8. Thus a less than
          significant Impact to sensitive receptors during operational activity .is expected.




          11469--04 AQ Report·
                                                           44
                                                                                               •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 310 of 636 Page ID
                                                #:6467




                                                                                      3568 Motor Avenue Air Quality Impact Analysis




                      3.12     ODORS

                      The potential for the Project to generate objectionable odors has also been considered. Land
                      uses generally associated with odor complaints include:
                          •    Agricultural uses (livestock and farming)
                          o   Wastewater treatment plants
                          •    Food processing plants
                          •    Chemical plants
                          •    Composting operations
                          •    Refineries
                          •    Landfills
                          o    Dairies
                          o    Fiberglass molding facilities
                      The Project does not contain land uses typically associated with emitting objectionable odors.
                      Potential odor sources associated with the proposed Project may result from construction
                      equipment exhaust and the application of asphalt and architectural coatings during
                      construction activities and the temporary storage of typical solid waste (refuse) associated with
                      the proposed Project's (long-term operational) uses. Standard construction requirements
                      would minimize odor impacts from construction. The construction odor emissions would be
                      temporary, short-term, and intermittent in nature and would cease upon completion of the
                      respective phase of construction and is thus considered less than significant. It is expected that
                      Project-generated refuse would be stored in covered containers and ·removed at regular
                      intervals in compliance with the City's solid waste regulations. The proposed Project would also
                      be required to comply with SCAQMD Rule 402 to prevent occurrences of public nuisances.
                      Therefore, odors associated with the proposed Project construction and operations would be
                      less than significant and no mitigation is required.

                      3.13 CUMULATIVE IMPACTS
                      The Project area is designated as an extreme non-attainment area for ozone, and a
                      non-attainment area for PM10, PM2.s, and lead.
                      The AQMD has published a report on how to address cumulative impacts from air pollution:
                      White Paper .on Potential Control Strategies to Address Cumulative Impacts from Air Pollution
                      (33). In this report the AQMD clearly states (Page D-3): ·
                      "... the AQMD uses the same significance thresholds for project specific and cumulative impacts
                      for all environmental topics analyzed in an Environmental Assessment or EIR. The only case
                      where the significance thresholds for project specific and cumulative impacts differ is the
                      Hazard Index (HI) significance threshold for toxic air contaminant (TAC) emissions. The project
                      specific (project increment) significance threshold is HI> 1. 0 while the cumulative (facility-wide) is
                      HI> 3.0. It should be noted that the HI Is only one of three TAC emission significance thresholds


.,.-:::,.             11469-04 AQ Report
.,:;   ~
                                                                           45
                               •                                                •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 311 of 636 Page ID
                                     #:6468




                                                                      3568 Motor Avenue Air QualirV Impact Anolysfs



          consfdered (when applicable} in a CEQA analysis. The other two are the maximum individual
          cancer risk {MICR) and the cancer burden, both of which use the same significance thresholds
          (MICR of 10 in 1 million and cancer burden of 0.5)for project specific and cumulative impacts.
          Projects that exceed the project-specific significance thresholds are considered by the SCAQMD
          to be cumulatively considerable. This is the reason project-specific and cumulative significance
          thresholds are the same.      Conversely, projects that do not exceed the project-specific
          thresholds are generally not conside_red to be cumulatively significant."
          Therefore, this analysis assumes that individual projects that do not generate. operationa I or
          construction emissions that exceed the SCAQMD's recommended daily thresholds for project-
          specific impacts would also not cause a cumulatively considerable increase in emissions for
          t_hose pollutants for which the Basin is in nonattainment, and, therefore, would not be
          considered to have a significant, adverse air quality impact. Alternatively, individual project-
          related construction and operational emissions that exceed SCAQMD thresholds for project-
          specific impacts would be considered cumulatively considerable.
          Construction Impacts
          The Project-specific evaluation of emissions presented in the preceding analysis demonstrates
          that Project construction-source air pollutant emissions would not result in exceedances of
          regional thresholds. Therefore, Project construction-source emissions ·would be considered less
          than significant on a. project-specific and cumulative basis.
          Operational Impacts

          The Project-specific evaluation of emissions presented in the preceding analysis demonstrates
          that Project operational-source air pollutant emissions would not result in exceedances of
          regional thresholds. Therefore, Project operational-source emissions would be considered less
          than significant on a project-specific and cumulative basis.




          11469.04 AQ Report
                                                         46
                                •                                                •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 312 of 636 Page ID
                                     #:6469




                                                                        3568 Motor Avenue Air Qunffry lmpoct Anolysis




           4       FINDINGS & CONCLUSIONS

           4.1     CONSTRUCTION-SOURCE EMISSIONS

           REGIONAL IMPACTS

           For regional emissions, the Project would not exceed the numerical thresholds of significance
           established by the SCAQMD. Thus a less than significant impact would occur for Project-related
           construction-source emissions and no mitigation is required.
           LOCAUZED IMPACTS

           For localized emissions, the Project would not exceed the SCAQMD's localized significance
           threshold. Thus a less than significant impact would occur and no mitigation is required.
           Project construction-source emissions would not conflict with the applicable AQMP.
           ODORS

           Established requirements addressing construction equipment operations, and construction
           material use, storage, and disposal requirements act to minimiie odor impacts that may result
           from construction activities. Moreover, construction-source odor emissions would be
           temporary, short-term, and intermittent in nature and would not result in persistent impacts
           that would affect substantial numbers of people. Potential construction-source odor impacts
           are therefore considered less-than-significant.

           4.2     OPERATIONAL-SOURCE EMISSIONS

           REGIONAL IMPACTS

           For regional emissions, the Project would not exceed the· numerical thresholds of significance
           established by the SCAQMD. Thus a less than significant impact would occur for Project-related
           operational-source emissions and no mitigation is required.
           LOCALIZED IMPACTS

           Project operational-source emissions would not result in or cause a significant localized air
           quality impact as discussed in the _operational LSTs section of this report. The proposed Project
           would not result in a significant CO "hotspot" as a result of Project related traffic. during
           ongoing operations, nor would the Project result in a significant adverse health impact as
           discussed in Section 3.8, thus a less than significant impact to sensitive receptors during
           operational activity is expected.
           ODORS

           Substantial odor-generating sources include land uses such as agricultural activities, feedlots,
           wastewater treatment facilities, landfills or various heavy industrial uses. The Project does not
           propose any such uses or activities that would result in potentially significant operational-


           11469-04 AQ Report
                                                           47
                                                                            •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 313 of 636 Page ID
                                     #:6470




                                                                 3568 Motor Avenue Air Quality Impact Analysis



         source odor impacts. Potential sources of operational odors generated by the Project would
         include disposal of miscellaneous residential refuse. Moreover, SCAQMD Rule 402 acts to
         prevent occurrences of odor nuisances (1). Consistent with City requirements, all Project-
         generated refuse would be stored In covered containers and removed at regular Intervals in
         compliance with solid waste regulations. Potential operational-source odor impacts are
         therefore considered less-than-significant.




         11469-04 AQ Report
                                                     48
                                 •                                                      •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 314 of 636 Page ID
                                     #:6471




                                                                             3568 Motor Avenue Air Qua/itv Impact Analysis




           S        REFERENCES

           1. South Coast Air Quality Management District. RULE 402. Nuisance. [Online) May 7, 1976. [Cited:
               September 17, 2013.) http://www.aqmd.gov/docs/default-source/rule-book/rule-iv/rule-
               402. pdf?sfvrsn=4.
           2. -. RULE 1113. Architectural Coatings. (Online] http://www.aqmd.gov/ru1es/reg/reg11/r1l13.pdf.
           3. - . RULE 403. Fugitive Dust. [Online] http://www.aqmd.gov/docs/default-source/rule-book/rule-
                iv/ru le-403 .pdf?sfvrsn=4.
           4. -. RULE 1186. PM10 Emissions From Paved and Unpaved Roads, and Livestock Operations. [Online]
               http://www.aqmd.gov/docs/defau1t-source/rule-book/reg-xi/rule-1186-1-less-pol1uting-
               sweepers.pdf?sfvrsn=4.
           5. -. Southern California Air Basins. [Online] [Cited: November 13, 2013.]
               http://www.aqmd.gov/map/mapaqmdl.pdf.
           6. Environmental Protection Agency. National Ambient Air Quality Standards (NAAQS). [Online] 1990.
               (Cited: November 13, 2013.] http://www.epa.gov/air/crlteria.html.
           7. Air Resources Board. California Ambient Air Quality Standards (CAAQS). [Online] 2009. [Cited:
               November 13, 2013.) http://www.arb.ca.gov/research/aaqs/caaqs/caaqs.htm.
           8. South Coast Air Quality Management District. Annual Air Quality Monitoring Network Plan. [Online)
               July 2016. http://www.aqmd.gov/docs/default-source/clean-air-plans/air-quality-monitoring-
               network-plan/annual-air-qua1ity-monitoring-network-plan-v2.pdf?sfvrsn-2.
           9. Environmental Protection Agency. Monitor Values Report. [Online] [Cited: November 13, 2013.)
               http://www.epa.gov/airdata/ad_rep_mon.html.
           10. Air Resources Board. Air Quality Standards and Area Designations. [Online] December 2015.
               http://www.arb.ca.gov/desig/ desig.htm.
           11. -. [Online] [Cited: November 13, 2013.J http://www.arb.ca.gov/adam/select8/sc8start.php.
           12. Environmental Protection Agency. Air Pollution and the Clean Air Act. [Online] [Cited: November 13,
               2013.] http://www.epa.gov/air/caa/.
           13. South Coast Air Quality Management District. 2012 Air Quality Management Plan (AQMP). [Online]
               2012. [Cited: November 13, 2013.] http://www.aqmd.gov/aqmp/2012aqmp/draft/index.htm1.
           14. California Environmental Quality Act. Checklist. [Online) [Cited: September 17, 2014.]
               http://ceres.ca .gov/ceqa/guidelines/Appen dix_,.G. html.
           15. South Coast Air Quality Management District. SCAQMD Air Quality Significance Thresholds. [Online)
               March 2015. http://www.aqmd.gov/docs/default-source/ceqa/handbook/scaqmd-air-quality-
               significance-thresholds.pdf.
           16. -. California Emissions Estimator Model. [Online] 2017. http://www.caleemod.com/.
           17. -. RULE 1113. Architectural Coatings. [Online] http://www.aqmd.gov/rules/reg/reg1l/rl113.pdf.
           18. ·-. RULE 431.2. Sulfur Content of Liquid Fuels. [Online] http://www.aqmd.gov/rules/siprules/sr43l-
                2.pdf.
           19. -. RULE 403. Fugitive Dust. (Online] http://www.aqmd.gov/ru1es/reg/reg04/r403.pdf.
           20. -. RULE 1186. PMlO Emissions From Paved and Unpaved Roads, and Livestock Operations. (Online]
               http://www.aqmd.gov/rules/ reg/regll/ r1186. pdf.



           11469.()4 AQ Report
                                                               49
                               -•
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 315 of 636 Page ID
                                     #:6472

                                                                                        •
                                                                             3568 Motor Avenue Air Quality Impact Ano/y5/s



          21. OVerfand Traffic Consultants, Inc. Technical Traffic Evaluation for the Proposed Residential Project at
              3558-3570 Motor Avenue. 2017.
          22. Lake Environmental. US EPA Models. Lake Environmental. [Online]
              http://www.weblakes.com/download/us_epa.html.
          23. South Coast Air Quality Management District. Localized Significance Thresholds Methodology. s.l. :
              South Coast Air Quality Managment District, 2003.
          24. -. Localized Significance Thresholds Methodology. s.l.: South Coast Air Quality Managment District,
              2008.
          25. -. 2003 Air Quality Management Plan. (Online] 2003.
              http://www.aqmd.gov/aqmp/aqmd03aqmp. htm.
          26. Bay Area Air Quality Management District. [Online] http://www.baaqmd.gov/.
          27. South Coast Air Quality Management District. Final 2016 Air Quality Management Plan (AQMP).
              [Online) March 2017. http://www.aqmd.gov/docs/default-source/clean-air-plans/a'lr-quality-
              management-plans/2016-air-quality-management-plan/final-2016-
              aqmp/final2016aqmp.pdf?sfvrsn=ll.
          28. Southern california Association of Governments. 2016-2040 Regional Transportation
              Plan/Sustainable Communities Strategy. [Online] April 2016.
              http://scagrtpscs.net/Documents/2016/fina l/f2016RTPSCS.pdf.
          29. South coast Air Quality Management District. CEQA Air Quality Handbook (1993). (Online] 1993.
              (Cited: November 13, 2013.J http://www.aqmd.gov/ceqa/oldhdbk.html.
          30. Zlmas. Los Angeles GIS Maps & Statistics. [Online) http://zimas.lacity.org/.
          31. Corporation, American Legal Publlshlng. American Legal Publishing Corporation. (Online]
              http://library.amlegal.com/nKt/gateway.dll/California/lapz/municipalcodechapteriplanningandzonin
              gco/chapterigeneralprovisionsandzoning/article2specificplanning-
              zoningcomprehen?f=templates$fn=default.htm$3.0$vid=amlegal:lapz_ca$anc=.
          32. Angeles, City of Los. Genera"lized Summary of Zoning Regulations. [Online]
              http://www.planning.lacity.org/Housing lnitiatives/H ousingElement/Final/HEAppendiKE. pdf.
          33. Goss, Tracy A and Kroeger, Amy. White Paper on Potential Control Strategies to Address Cumulative
              Impacts from Air Pollution. [Online) South Coast Air Quality Management District, 2003.
              http://www.aqmd.gov/rules/ciwg/final_white_paper.pdf.




          ll469-04 AQ Report
                                                                                                      .,1-.URBAN
                                                                                                      I;.;! cnOSSROAD5
                                                               50
                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 316 of 636 Page ID
                                     #:6473




                                     \
                                                                                 •
                                                                        3568 Motor Avenue Air Quollty Impact Analysis




            6      CERTIFICATION

            The contents of this air study report represent an accurate depiction of the environmental
            impacts associated with the proposed 3568 Motor Avenue Project. The Information contained
            in this air quality Impact assessment report is based on the best available data at the time of
            preparation. If you have any questions, please contact me directly at (949) 336-5987.



           Haseeb Qureshi
           Senior Associate
           URBAN CROSSROADS, INC.
           260 E. Baker Street, Suite 200
           Costa Mesa, CA 92626
           (~49) 336-5987
           hgureshi@urbamcroads.com



           EDUCATION

           Master of Science In Environmental Studies
           California State University, Fullerton• May, 2010

           Bachelor of Arts in Environmental Analysis and Design
           University of California, Irvine • June, 2006


           PROFESSIONAL AFFILIATIONS
           AEP -Association of Environmental Planners
           AWMA-Air and Waste Management Association
           ASTM -American Society for Testing and Materials



           PROFESSIONAL CERTIFICATIONS

           Planned Communities and Urban Infill- Urban Land Institute• June, 2011
           Indoor Air Quality and Industrial Hygiene - EMSL Analytical• April, 2008
           Principles of Ambient Air Monitoring - California Air Resources Board • August, 2007
           AB2588 Regulatory Standards -Trinity Consultants• November, 2006
           Air Dispersion Modeling - Lakes Environmental • June, 2006




           11469-04AQ Report
                                                           51
, - - - - - - - - - - - - - - - - - - - - - - - - - - - ------- - - - - - -




                                                            •
                Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 317 of 636 Page ID
                                                     #:6474

                                                                                                                      •
                                                                                                            3568 Motor Alll'nue Air Quality Impact Analysis



                                                                              1'11s page intentfonalfy left blank




                                     11469--04 AQ Report
                                                                                               52
                      •                                    •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 318 of 636 Page ID
                                     #:6475




          ~URBAN
          ~ CROSSROADS




                                3568 Motor Avenue
                                NOISE IMPACT ANALYSIS
                                CITY OF Los ANGELES




                                PREPARED SY:


                                Bill Lawson, PE, INCE
                                blawso n@urbanxroads.com
                                (949) 336-5979

                                Alex Wolfe, INCE
                                awolfe@urbanxroads.com
                                {949) 336-5977


                                 MAV4, 2018




                                 11470-11 Noise Study
                                 •                     •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 319 of 636 Page ID
                                     #:6476




                                                   3568 Motor Avenue Noise Impact Analysts




          11470-11 Noise Study
                                         ,II
                                          •                                                                                    •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 320 of 636 Page ID
                                     #:6477




                                                                                                                      3568 Motor Avenue Noise Impact Analysis




                                                                  TABLE OF CONTENTS
          TABLE OF CONTENTS .........................................................................................................................111
          APPENDICES •.• ,..........•..•.•... ,., ...................................... ,.!..•..•.•.•.•......•.•..••.•.•.•...•.....••.•.........•.•..•...... IV
          LIST OF EXHIBITS ...................... :....................................................................................................... IV
          LIST OF TABLES ......................................'............ '. .............................................................................. V
          LIST OF ABBREVl·ATED TERMS ............................:········· ..................................................................... VI
          EXECUTIVE SUMMARY ............................................... .:....................................................................... 1
              Operational Noise Analysis..._••··•·.•··• ...................::, .•..... :................_._............................, .............................: .. 1
              Construction Noise Analysis ..................... :.............................................................................................. 2
              Construction Vibration Analysis ............................................................................................................... 3
              Project Design Features ..........................._. ............................................................................................... 4
          1       INTRODUCTION ........................... :...... ,......................................................................................7
              1.1       Site Location .................................................................................................................................. 7
              1.2       Project Description.........................: .............................................................................................. 7
          2       FUNDAMENTALS ............................... ,..................................................................................... 11
              2.1       Range of Noise ................................,. ........................................................................................... 11
              2.2       Noise Descriptors ........................................................................................................................ 12
              2.3       Sound Propagation ..........................'..........................................................................:................. 12
              2.4       Noise Control ...: ........................................................................................................................... 13
              2.5       Noise Barrier Attenuation ........................................................................................................... 13
              2.6       Vibration ......... ·.................... ·...............· ...................................................................................... 14
          3       REGULATORY SITTING........................................................................................'..................... 17
              3.1       State of California Noise Requirements ...................................................................................... 17
              3.2       City of Los Angeles General Plan Noise Element ........................................................................ 17
              3.3       City of Los Angeles CEQA Thresholds Guide ............................................................................... 18
              3.4       City of Los Angeles Municipal Code Noise Standards ..............................................................'. .. 18
              3.5       Los Angeles Unified School District Noise Standards .................................................................. 18
              3.6       Vibration Standards .................................................................................:.................................. 19
          4       EXISTING NOISE LEVELMEASUREMENTS .................................................................................. 21
              4.1       Measurement Prc;>cedure and Criteria ........................................................................................ 21
              4.2       Noise Measurement Locations ................................................................................................... 21
              4.3       Noise Measurement Results ....................................................................................................... 22
          S       METHODS AND PROCEDURES .................................................................................................. 25
              s·.1      Operational Reference Noise Levels ........................................................................................... 25
              5.2       Construction Noise Levels ........................................................................................................... 27
              5.3       Construction Reference Noise Levels ......................................................................................... 27
              5.4       Construction Vibration Assessment Methodology .. ,.................................................................. 28
          6       RECEIVER LOCATIONS ..............................................................................................................31
          7       OPERATIONAL IMPACTS ..........................................................................................................33
              7.1       Operational Noise Levels ... ;........................................................................................................ 33
              7.2       City of Los Angeles Operational Noise Level Compliance ........................................................... 35
              7.3       LAUSD Operational Noise Leve·1 Compliance .............................................................................. 37
              7.4       Operational Noise Level Perception at Palms ............................................................................. 39


         11470-11 Noise Study
                                                                                          Ill
                                      •                                                                             •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 321 of 636 Page ID
                                     #:6478




                                                                                                              3568 Motor Avenue Noise Impact Analysis



          8       CONSTRUCTION IMPACTS ........................................................................................................ 41
               8.1     Construction Noise Analysis .... :······· ............................................................................................ 42
               8.2     City of Los Angeles Construction Noise Level C~mpliance ......................................................... 45
               8.3     LAUSD Construction Noise Level Compliance ............ :................................................................ 47
               8.4     Construction Noise Level Perception at Palms: .......................................................................... 49
               8.5     Construction Vibration Levels'.............:....................................................................................... 49
          9       REFERENCES .......................................... l ........ :........................................................................ 51
          10      CERTIFICATION ............................................... ;.... ,................................................................... 53


                                                                       APPENDICES
           APPENDIX 3.1:        CITY OF LOS ANGELES MUNICIPAL CODE
         . APPENDIX 4.1:        STUDY AREA PHOTOS
           APPENDIX 4.2:        NOISE LEVEL MEASUREMENT WORKSHEETS
           APPENDIX 7 .1:       OPERATIONAL NOISE LEVEL CALCULATIONS
           APPENDIX 8.1:        TEMPORARY CONSTRUCTiON NOISE BARRIER ATTENUATION CALCULATIONS



                                                                   LIST OF EXHIBITS
          EXHIBIT ES-A: PROJECT DESIGN FEATURES DURING CONSTRUCTION ................................................... 6
          EXHIBIT 1-A: LOCATION MAP ............................................................................................................. 8
          EXHIBITl-B: SITEPLAN ......................................................................................................................9
          EXHIBIT 2-A: TYPICAL NOISE LEVELS ............................, .................................................................... 11
          EXHIBIT 2-B: TYPICAL LEVELS OF GROUND-BORNE VIBRATION ..................................................; ...... 15
          EXHIBIT 4-A: NOISE MEASUREMENT LOCATION .... : ....................................................: ..................... 23
          EXHIBIT6-A: RECEIVER LOCATIONS ..................................................................................................32
          EXHIBIT 7-A: OPERATIONAL NOISE SOURCE AND RECEIVER LOCATIONS ............ :............................... 34
          EXHIBITS-A: CONSTRUCTION ACTIVITY AND RECEIVER LOCATIONS .................................................. 41




          11470-11 Noise Study
                                                                                   IV
                                    •                                                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 322 of 636 Page ID
                                     #:6479




                                                                                            3568 Motor Avenue Noise Impact Analysis




                                                          LIST OF TABLES
          TABLE 4-1: 24-HOUR AMBIENT NOISE LEVEL MEASUREMENTS ......................................................... 22
          TABLE 5-1: REFERENCE NOISE LEVEL MEASUREMENTS ...................................................................... 25
          TABLE 5-2: CONSTRUCTION REFERENCE NOISE LEVELS ..................................................................... 28
          TABLE 5-3: VIBRATION SOURCE LEVELS FOR CONSTRUCTION EQUIPMENT ........................................ 29
          TABLE 7-1: PROJECT OPERATIONAL NOISE LEVELS ............................................................................ 35
          TABLE 7-2: DAYTIME PROJECT OPERATIONAL NOISE LEVEL COMPLIANCE (CrTY OF LA) ...................... 36
          TABLE 7-3: NIGHTTIME PROJECT OPERATIONAL NOISE LEVEL COMPLIANCE (CITY OF LA) ................... 36
          TABLE 7-4: PROJECT OPERATIONAL NOISE L~VEL COMPLIANCE (LAUSD) ........................................... 37
          TABLE 7-5: OPERATIONAL NOISE LEVEL CQNTRIBUTIONS (LAUSD) ................................: ................... 38
          TABLE 8-1: DEMOLITION ACTIVITY NOISE LEVELS .............................................................................42
          TABLE 8-2: SHORING EQUIPMENT NOISE LEVELS .................. ............................................................43
          TABLE 8-3: EXCAVATION, SOil EXPORT, AND GRADING EQUIPMENT NOISE LEVELS ........................... 43
          TABLE 8-4: BUILDING CONSTRUCTION EQUIPMENT NOISE LEVELS .................................................... 44
          TABLE 8-5: PAVING EQUIPMENT NOISE LEVELS ................................................................................ 44
          TABLE 8-6: ARCHITECTURAL COATING EQUIPMENT NOISE LEVELS .......;................. :.......................... 45
          TABLE 8-7: CONSTRUCTION NOISE LEVELS WITHOUT PROJECT DESIGN FEATURES ............................. 45
          TABLE 8-8: CONSTRUCTION NOISE LEVEL COMPLIANCE WITHOUT PDFS ............................................ 46
          TABLE 8-9: CONSTRUCTION NOISE LEVEL CQMPLIANCE WITH PDFS ................................................... 46
          TABLE 8-12: CONSTRUCTION NOISE LEVEL INCREASES (SHORING}...................................................... 48
          TABLE 8-13: CONSTRUCTION NOISE LEVEL INCREASES (ALL OTHER STAGES) ...................................... 48
          TABLE 8-14: CONSTRUCTION EQUIPMENT VIBRATION LEVELS WITHOllT PDFS .................................. 50




         11410-11 Noise Study
                                                                       V
                                    •                                         •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 323 of 636 Page ID
                                     #:6480




                                                                        -3568 Moror Avenue Noise Impact Analysts




                                        UST OF ABBREVIATED TERMS
                            (1)              Reference
                            ANSI             American National Standards Institute
                            CNEL             Community Noise Equivalent Level
                            dBA              A-weighted decibels
                            EPA              Environmental Protection Agency
                            FHWA ·           Federal Highway Administration
                            FTA              Federal Transit Administration
                            INCE             Institute of Noise Control Engineering
                            lAUSD            Los Angeles Unified School District
                            l..,q            Equivalent continuous (average) sound level
                            lmax             Maximum level measured over the time interval
                            Lmin             Minimum level measured over the time interval
                            mph              Miles per hour
                            NR               Noise Reduction
                            PPV              Peak Particle Velo.city
                            Project          3568 Motor Avenue
                            RMS              Root-mean-square
                           ·VdB              Vibration Decibels




          11470-11 Noise Study                                                             ·r~URBAN
                                                                                            " - ' C:ROS5R0A0$
                                                         VI
                                 •                                                       •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 324 of 636 Page ID
                                     #:6481




                                                                                 3568 Motor Av,m11e Noise Impact Analysis




          EXECUTIVE SUMMARY

          Urban Crossroads, Inc. has prepared this noise study to evaluate the potential noise levels
          generated by the operation and cqnstruction of the proposed 3568 Motor Avenue
          development ("Project"). The Project site is located at the northern corner of the intersection
          of Motor Avenue and Tabor Street in the City of Los Angeles. The Project 1.s proposed to include
          the development of 42 multi-family residential dwelling· units and 1,800 square feet of retail
          use. This noise study has been prepared In response to an appeal to the California
          Environmental Quality Act (CEQA) documentation for the Project.

          OPERATIONAL NOISE ANALVSIS

          Using reference noise levels to represent the potential noise sources within the 3568 Motor ·
          Avenue site, this analysis estimates the Project-related operational (stationary-source} noise
          levels at Palms Elementary School l"Palms';) located to the north of the Project and separated
          by a 20-foot wide alley. The Project-related operational noise sources are e><pected to include:
          roof-top air conditioning units, parking garage entry gates, a pad-mounted transformer, and
          outdoor pool area activity.
          CllY OF LOS ANGELES OPERATIONAL NOISE lEVEL COMPLIANCE

          The City of Los Angeles Municipal Code has set exterior noise limits to-control community noise
          impacts from non-transportation noise sources (such as air-conditioning units, refrigeration,
          heating, pumping, and filtering equipment). Section 112.02 indicates that stationary noise
          sources shall not operate in such a manner as to cause the noise l~-~~t any sensitive use to
          e><C!!$,.d the_exfstfng .ambient noise level by 5 dBA. (1) ·,:he.....~n,.allr'§!s...s. 6ws "i e daytime
          operational noise levels limit, per the Cityof Los Angells unlclpal Co . s 72.7 d A L.,q, and
          the peak Project-only operational noise levels ranging] . ..3B.        . .             l:eq-Wil satisfy the
          standards at Palms. ~µrther, the nig, tt_me operational, oJ;e lev~I , per the City of Los
          Angeles Municl?,al··code, wil rang        ·-6-,::s asA kq, ✓ nd the Pro1ect-only operational noise
          levels ranging f om 38.3 to 54.9 will s s y-the_s c1ndai'.ds at Palms.                       ·




          11470-11 Noise Study
                                                               1
                                 •                                                  •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 325 of 636 Page ID
                                     #:6482




                                                                                3568 Motor Avenue Noise Impact Analysis



           The Project operational noise levels are evaluated at receiver locations Rl and R2, which ·
           repres·ent the c. est Palms outdoor la ground area and classroom building, res ectlvely,
           when schoo · Is in session, J~ecelver-lo.'-P.!,.ll,I.LJ~lUML...UJ,.........,..~i ssume..t~d is
           r~the-Aor:t.h-af..-tfle-plaRl-'led-Parklng lot shown on E><hibit ES-A. However, th~$e                     _
           receiver locations do not re esent sensitive uses when school is out of sessl                 .         -
           (e.g., over the summer break, etc.). The results of the analysis                 o -hat-ext ior rojec
           operational noise levels at receiver locations Rl and R2 will ran e                  .3        dBA leq,
           and therefore, will satisfy the LAUSD exterior noise level standa a of 67 dBA leq,
           The interior noise level is the difference between the predictecf-exteri noise level at the
           t3i:iilding ·facade and the noise redu ion ·of-the· structure. TypicaH:allelng ·consf~t,2n will
           provide a min mum oise Re ctlon (NR) of approximately 20 to 25 dB                    itn> wmaows
          _ciosec[" {3) As suclr,th1ninalys1 - ssume~·conservatlve-20aBAlnterior noise reduction to
          assess Project operatlo 1-noise-.lrtvels based on the LAUSD inte_nor noise levels standards f o ~
           interior classroom ac s. The Pra·ect operat               s·e evels. ith=the-20.. BA interior noise
           reduct! nwil a p oach 34.9 B          q and will satis  the LAUSD 52 dBA Lc 9)1:1Mrior noise level
          stan ar ::an~ o             a r om llding represente ·by R2. The exterrc;; noise levels ranging
          f~38.3 to 54.9...dBA_lcq represent quiet urban daytime and nighttime noise levels and based
          on the existing ambient noise level of up to 67.7 dBA leq measl,!red adjacent to Palms and
           Motor Avenue, will be largely overshadowed by existing.and future traffic noise sources in the
           Project study area.
          Further, the Project will contribute a daytime operational noise level increase of up to 0.2 dBA
          leq at receiver locations Rl and R2 and will satisfy with the LAUSD 3 dBA leq increa_se above
          ambient standard. Noise level increases of less than 1 dBA are typically unable to be perceived·
          except in carefully controlled laboratory experiments. (3) · While some Project-related noise
          sources and/or short-term noise events may be audible to receivers within Palms, the firidings
          of this analysis indicate that Project operational noise I               :111..r.emaln...belo.w tb_e LAUSD
          exterior, interior, and noise leve nc se standards. The results of the operational noise /'I.I.
          analysis include the aaclitloiialiTcrrrter atte.nuatlon pfovlde-d by the planned 6-foot high concret~~{ ~~ ~')
          block"mllafl e northern Project site oun a               as            in ne Project Design Feature~       \ C\ .
          ~.                            .                                                                              ~

          CONSTRUCTION NOISE ANALVSIS

         ~nstruction-:reiatecln~levels are expected ~.m._t:emper-ai:y.an.d intermittent high-level
          noise conditions at Palms when certain ac;:tivltles occur at)!'e---cl~hf:t__ nearby
          receiver locations from the edge of primary Project co struction activity. ~ e corisfl' ction
          noise levels, without the planned PDFs, are exp1::cted t an e from 72.7 to 77.9 dBA · 0 rtne
          Palms receiver locations. The Project Design Features (POFsLdescribed in this se
          ·onExni~
          CITY OF Los ANGELES CoNSTRUCTION NOISE   LEVEL COMPLIANCE

          For construction activities lasting more than 10 days in a three-month period, such as activities
          at the Project site, the City of Los Angeles identifies a noise level standard of S dBA above the


          11470-11 Nofse Study
                                                              2
                                                                                            •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 326 of 636 Page ID
                                     #:6483




   ~     1¥
   { ' \ ( ,~~-,-,1--'\·~ - - - - , - - - - - - - - ' - - - - - -
                                                                                     3568 Motor Avenue Noise /mpuct Analysis



     -~'\ ~ 15\i exterior ambient olse levels at adjacent sensitive receiver locations. Based on the
     ~    ~. sfructio noise..lellt~J -W~thaut.eQ!:,s, Project construction noise levels would exceed the City
         ~of Los Angeles 5 dBA above existing ambient noise level standard at the Palms sensitive
          ~irer locatlons..(.Rl..aodJ32). Therefore, to reduce Pro1ect construction noise levels,7fflJltfl)1e·
          Project Design Features (PDFs) have been Identified and included In the Project development to
          recl~noise levels at adJacent sensltive-reeelver-l0Gatlons~-- -                           ·
                ~~                 .   -~~--.--:--~--~~:-:---::~~..,....
             emporary noise ·barrier attenuation has been calculated for a 12-foot hignti-=e=mrcp""o'""'r-=-ary=-,-,-m>is
            barrier identified in the PDFs. The reduced construction noise levels with PDFs at Palms will
            approach 68.9 dBA l.eq during shoring, and 65.3 dBA leq during non-shoring construction
            activities, and wUI satisfy the City ofl:osAngelesSclBAptusamoient noise level standard.
            1:AlJSllCONSTRUCTlON NOISE lEvEL (OMPLIA      f

           The planning of Project construction during periods when Palms is not In session is considered a
            PDF for reducing construction noise levels, since re~elverTcitat1onslt1.:-a-i'\"d:..R2-woata no longer
         - ~bl=arnsidered sensitive receiiierslfunoccupied at the time of Project construction~I
            Nonetheless, this section analyzes .Project. shoring and no. n-shorlng construction activities,
            capable of generating. the highest construction noise levels, b~sed on the LAUSD 3 dBA amblen
            noise level increase standard.
           Based on reference shoring equipment noise levels, receiver location R2, which represents the
           closest classroom building to Project construction, would experience a noise level increase of
           3.7 dBA 'Li,q, ~ceeding the LAUSD 3 dBA Increase standard. As such, a PDF for Project
         - construction includes restricting the shoring stage of construction to a time when Palms is not
           in session, thereby eliminating the temporary noise level increase since R2 would represent
           unoccupied school property. Based on the non-shoring construction activity noise levels for all
           other stages, receiver locations Rl and R2 would experience Project construction-related noise
           level increases between 0.9 to 2.0 dBA leq, which would remain below the LAUSD 3 dBA
           increase standard at Palms.
            Noise level increases of up to 3.7 dBA l..,q during shoring would be considered barely perceptible
            above existing ambient noise level conditions, and therefore, Project shoring activities as a PDF
            are restricted to time periods when school is not in session. Increases during all other
            construction stages of 2.0 dBA l..,q are considered less than barely perceptible and will likely be
            largely overshadowed by existing traffic noise levels in the Project study area. (3) However,
            while Project construction noise levels are shown to satisfy the standards identified in this
            study with the planned PDFs, temporary Project construction-related noise sources will still be
            audible to adjacent sensitive receiver locations within Palms.

            CONSTRUCTION VIBRATION ANALVSIS

            Based on the reference vibration levels provided by the Federal Transit Administration _(FTA)
            and Caltrans, a caisson drill represents the peak source of vibration with a reference peak
            particle velocity (PPV) of 0.089 in/sec at 25 feet. At distances ranging from 45 to 82 feet from
            the Project construction activities, construction vibration levels are expected to range from


            11470-11 Noise Study
                                                                  3
                                                                                       •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 327 of 636 Page ID
                                     #:6484




                                                                                   3568 Motor Avenue Noise Impact Analysis



           0.015 to 0.037 in/sec PPV at the identified receptors. The Project-related vibration levels are
           shown to satisfy the Caltrans human annoyance threshold of 0.04 in/sec PPV and building
           damage threshold for older residential structures of 0.3 in/sec PPV at the outdoor playground
           and closest classroom building of Palms.

           PROJECT DESIGN FEATURES

              o   Operational Noise
                       o   Construct the planned 6-foot high concrete block wall at the LAUSD property line. The
                           barrier shall provide a weight of at least 4 pounds per square foot of face area with no
                           decorative cutouts or line-of-sight openings between shielded areas and the Project site,
                           and a minimum transmission loss of 20 dBA. (4) The barrier shall consist of a solid face
                           from top to bottom. Unnecessary openings or decorative cutouts shall not be made. All
                           gaps (except for weep holes) should be filled with grout or caulking. The noise barrier
                           shall be constructed using the following materials:
                                 •   Masonry block;
                                 •   Earthen berm;
                                 •   Or any combination of construction materials capable of the minimum weight of
                                     4 pounds per square foot and a minimum transmission loss of 20 dBA.
              o    Construction Noise
                   In accordance with LAMC Section 112.02, a regulatory control measure recognized by the Los
                   Angeles Department of Building and Safety, the following project design features shall be
                   incorporated into the Project:
                       o   Install minlmur:n 12-foot high temporary construction noise barriers at the Project
                           northern and eastern boundaries for the duration of Project construction activities as
                           indicated on Exhibit ES-A. The noise control barriers must present a solid face from top
                           to bottom. The noise control barrier must meet the minimum heights and be
                           constructed as follows:
                                 •   The barrier shall provide a minimum transmission loss of 20 dBA. (4} The noise
                                     barrier may be constructed using an acoustical blanket (e.g. vinyl acoustic
                                     curtains or quilted blankets) attached to the construction site perimeter fence
                                     or equivalent temporary fence posts;
                                 •   The noise barriers must be maintained, and any damage promptly repaired.
                                     Gaps, holes, or weaknesses in the barrier or openings between the barrier and
                                     the ground shall be promptly repc1ired.    ·
                                 •   The noise control barriers and associated elements shc1II be completely
                                     removed, and the site appropriately restored upon the conclusion of the·
                                     construction activity.
                       o    Shoring activities shall be restricted to a time period when Palms is not in session (e.g.,
                            summer break) since these activities represent the highest noise and vibration
                            generating Project construction activities adjacent to the noise-sensitive outdoor
                            playground and indoor classroom areas.




          11470-11 Noise Study
                                                                 4
                                 •                                                    •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 328 of 636 Page ID
                                     #:6485




                                                                                 3568 Motor Avenue Noise Impact Analysis




              •   Construction Best Practices
                       o   Prior to approval of grading plans and/or issuance of building permits, plans shall
                           include a note indicating that noise-generating Project construction activities shall only
                           occur between the hours of 7:00 a.m. to 9:00 p.m. Monday through Friday; 8:00 a.m. to
                           6:00 p.m. on Saturday with no activity allowed on Sundays (City of Los Angeles CEQA
                           Thresholds Guide). The Project construction supervisor shall ensure compliance with
                           the note and the City of Los Angeles shall conduct periodic inspection at its discretion.
                           (5)
                       o   During all Project site construction, the construction contractors shall equip all
                           construction equipment, fixed or mobile, with properly operating and maintained
                           mufflers, consistent with manufacturers' standards. The construction contractor shall
                           place all stationary construction equipment so that emitted noise is directed away from
                           the noise sensitive receptors nearest the Project site (City of Los Angeles CEQA
                           Thresholds Guide). (5)
                       o   The construction contractor shall locate equipment staging in areas that will create the
                           greatest distance between construction-related noise sources and Palms site (i.e., to the
                           center) during all Project construction where feasible and permitted by the City of Los
                           Angeles (City of Los Angeles CEQA Thresholds Guide). (5)
                       o   The construction contractor shall limit haul truck deliveries to the same hours specified
                           for construction equipment (between the hours of 7:00 a.m. to 9:00 p.m. Monday
                           through Friday; 8:00 a.m. to 6:00 p.m. on Saturday with no activity allowed on Sundays).
                           The contractor shall prepare a haul route exhibit and shall design delivery routes to
                           minimize the exposure of sensitive land uses or residential dwellings to delivery truck-
                           related noise (City of Los Angeles CEQA Thresholds Guide). (5)




          11470-11 Norse Study
                                                                5
                                        •                                                                            •
      Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 329 of 636 Page ID
                                           #:6486




                                                                                                               3568 Motor Avenue Noise Impact Analysis




                                        EXHIBIT ES-A: PROJECT DESIGN FEATURES DURING CONSTRUCTION




                                LEGEND:
                                0 Recalvor locillon1                                                    -=/Temporary Norse Barrier

                                1::2) Canslructlon A<tlv1tv                                             @romporarv Noise Barrier Height Un feet)

                                __. Distance from receiver to prlmery conetructron activity (in feet)




                 11470-11 Noise Study
                                                                                       6


........
                                 •                                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 330 of 636 Page ID
                                     #:6487




                                                                          3568 Motor Avenue Noise Impact Anafysfs




          1        INTRODUCTION

          This noise analysrs has been completed to determine the noise impacts associated with the
          development of the proposed 3568 Motor Avenue ("Project"). This noise study describes the
          proposed Project, provides information regarding noise fundamentals, outlines the local
          regulatory setting, provides the study methods and procedures for operational and
          construction noise analysis, and evaluates the future exterior noise environment.

          1.1     SITE LOCATION

          The proposed 3568 Motor Avenue Project is located at the northern corner of the intersection
          of Motor Avenue and Tabor Street in the City of Los Angeles, as shown on Exhibit 1-A. Existing
          residential and commercial/office land uses are located south, east,. and west of t~e Project
          site, and Palms is located north of Project site boundary and is separated by a 2O-foot wide
          alley.·

          1.2      PROJECT OESCRIPTiON

          The Project is proposed to include the development of 42 multi-family residential dwelling units
          and 1,800 square feet of retail use, as shown on Exhibit 1-B. The on-site Project-related
          operational noise sources are expected to include: roof-top air conditioning units, parking
          garage entry gates, a pad-mounted transformer, and outdoor pool area activity.




          11470-11 Noise Study
                                                         7
                                  •                                    •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 331 of 636 Page ID
                                     #:6488




                                                                  3568 Motor Avenue Noise Impact Analysis




                                      EXHIBIT 1-A: LOCATION MAP




           11470-11 Noise Study
                                                    8
                                 •                                    •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 332 of 636 Page ID
                                     #:6489




                                                                3568 Morar Avenue Noise Impact Analysis




                                     EKHIBIT 1-B:   SITE PlAN




          11470-11 Noise Srudy
                                                g
                                 •                                         •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 333 of 636 Page ID
                                     #:6490




                                                                      3568 Motor Avenue Noise tmpoct Analysis



                                     This page Intentionally left blank




          11470-11 Noise Study
                                                      10
                                       •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 334 of 636 Page ID
                                     #:6491




                                                                                               3568 Motor Avenue Noise Impact Ano/ysis




          2          FUNDAMENTALS
          Noise has been simply defined as "unwanted sound." Sound becomes unwanted when it
          interferes with normal activities, when it causes actual physical harm or when it has adverse
          effects on health. Noise is measured on a logarithmic scale of sound pressure level known as a
          decibel (dB). A-weighted decibels (dBA) approximate the subjective response of the human ear
          to broad frequency noise source by discriminating against very low and very high frequencies of
          the audible spectrum. They are adjusted to reflect only those frequencies which are audible to
          the human ear. Exhibit 2-A presents a summary of the typical noise levels and their subjective
          loudness and effects that are described in more detail below.

                                                        EXHIBIT 2-A: TYPICAL NOISE LEVEIS

                  COMMON OUTDOM                      COMMOfl IIIDOOlt               A•MIIOHTl!D
                       ACflVlflEB                      ACTIVlffES                  SOUIID UVEL dU
                    THHSHOU> OF PAIN                                                    140

                      NEAR J[f ENGINE                                                   130
                                                                                         120
              JET fLY.OVER AT300m 11000ft)               ROCK BAND                       110
                     LOUD Auro HORN                                                      100
              GAS LAWN MOWER AT 1m (3 It)                                                90
                DIESEL TRUCK AT 15ffl (!iOft),
                                                  FOOD BLENDER AT 1m (3 ft)
                    at 80 km/hr (50 mph)
              NOISY URBAN AREA, DAfflME          \IACUUM CLEANER AT 3m (10ft)            70
              HEAVY TRAFFIC AT iOm (300 ft)       NORMAL SPEECH AT 1m (3ft)              60


                  QUIET URBAN DAYTIME               LARGE BUSINESS OFRCE                 50
                                                                                                             MODERATI               SLfiP
                                                 THEATER, LARGE CONFERENCE                                                      DISTURBANCE
                 QUIET URBAN NIGHfflME                                                   40
                                                    ROOM (BACKGROUND)
               QUIET SUBURBAN NIGHTRME                     LIBRARY                       30         '        -,• :t~~~.... -
           1------------1----------+---------i;,~4<,",:'l,o,._~,,
                  QUIET RURAL NIGHmME            BEDROOM AT NIGHT, CONCERT                                    ~All$..,,.,,, ,
                                                     HAll(BACKGROUND)                    lO             • ··,
                                                                                                        ..      •
                                                                                                                    lt ~,
                                                                                                                    -r'" .,
                                                                                                                                 NO EfFECf
                                                    BROADCAST/RECORDING                  ,o
                                                          STUDIO
                                                                                                             VERI' FAINT
              LOWEST THRESHOLD OF HUMAN          LOWEST THRE5HOU> OF HUMAN                0
                       HEARING                            MEARING

          Source: Environmental Protection Agency Office of Noise Abatement and Control, Information on Levels of Environmental Noise
          Requisite to Protect Public Health and Welfare with an Adequate Margin of Safety (EPA/ONAC 550/9-74-004) March 1974.


          2.1         RANGE OF NOISE

          Since the range of Intensities that the human ear can detect is so large, the scale frequently
          used to measure Intensity is a scale based on multiples of 10, the logarithmic scale. The scale
          for measuring Intensity is the decibel scale. Each interval of 10 decibels indicates a sound
          energy ten times greater than before, which is perceived by the human ear as being roughly
          twice as loud. (6) The most common sounds vary between 40 dBA (very quiet) to 100 dBA (very
          loud). Normal conversation at three feet Is roughly at 60 dBA, while loud jet engine noises



          11470-11 Noise Study
                                                                              11
                                 •                                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 335 of 636 Page ID
                                     #:6492




                                                                           3568 Motor Avenue Noise Impact Analysis.




          equate to 110 dBA at approximately 100 feet, which can cause serious discomfort. (7) Another
          important aspect of noise is the duration of the sound and the way it is described and
          distributed in time.

          2.2      NOISE DESCRIPTORS

          Environmental noise descriptors are generally based on averages, rather than instantaneous,
          noise levels. The most commonly used figure is the equivalent level (leq). Equivalent sound
          levels are not measured directly but are calculated from sound pressure levels typically
          measured in A-weighted decibels (dBA). The equivalent sound level (leq) represents a steady
          state sound level containing the same total energy as a time varying signal over a given sample
          period and is commonly used to describe the "average" noise levels within the environment.
          Peak hour or average noise levels, while useful, do not completely describe a given noise
          environment. Noise levels lower than peak hour may be disturbing if they occur during times
          when quiet is most desirable, namely evening and nighttime (sleeping) hours. To account for
          this, the Community Noise Equivalent Level (CNEL), representing a composite 24-hour noise
          level Is utilized. The CNEL is the weighted average of the intensity of a sound, with corrections
          for time of day, and averaged over 24 hours. The time of day corrections require the addition
          of 5 decibels to dBA L.,q sound levels In the evening from 7:00 p.m. to 10:00 p.m., and the
          addition of 10 decibels to dBA leq sound levels at night between 10:00 p.m. and 7:00 a.m. These
          additions are made to account for the n·oise sensitive time periods during the evening and night
          hours when sound appears louder. CNEL does not represent the actual sound level heard at
          any time, but rather represents the total sound exposure. The City of Los Angeles relies on the
          24-hour CNEL level to assess land use compatibility with transportation related noise sources.

          2.3      SOUND PROPAGATION

          When sound propagates over a distance, it changes in level and frequency content. The way
          noise reduces with distance depends on the following factors.
          2.3.1    GEOMETRIC SPREADING

          Sound from a localized source (I.e., a stationary point source) propagates uniformly outward in
          a spherical pattern. The sound level attenuates (or decreases) at a rate of 6 dB for each
          doubling of distance from a point source. Highways consist of several localized noise sources
          on a defined path and hence can be treated as a line source, which approximates the effect of
          several point sources. Noise from a line source propagates outward in a cylindrical pattern,
          often referred to as cylindrical spreading. Sound levels attenuate at·a rate of 3 dB for each
          doubling of distance from a line source. (6)
          2.3.Z    GROUND ABSORPTION

          The propagation path of noise from a highway to a receptor is usually very close to the ground.
          Noise attenuation from ground absorption and reflective wave canceling adds to the
          attenuation associated with geometric spreading. Traditionally, the excess attenuation has also


          11470-11 Noise Study
                                                          12
                                 •                                                     •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 336 of 636 Page ID
                                     #:6493




                                                                               3568 Motor Avenue Noise tmpoct Anojysls




          been expressed In terms of. attenuation per doubling of distance. This approximation is usually
          sufficiently accurate for distances of less than 2CIO ft. For acoustically hard sites (i.e., sites with
          a reflective surface between the source and the receptor, such as a parking lot or body of
          water), no excess ground attenuation is assumed. For acousti.cally absbrptlve or soft sites (i.e,,
          those sites with an absorptive ground surface between the source and the reteptor such as soft
          dirt, grass, or scattered bushes and trees), an excess ground attenuation value of 1.5 dB per
          doubling of distance Is normally ass.urned. When added to the cylindrical spreading, the e.xc.ess
          ground attenuation results in an overall drop-offrate of 4.5 dB per doubling of distance from a
          line source. (3)
          2.3.3    ATMOSPHERIC EFFECTS

          Receptors located downwind from a source can be exposed to increased. noise levels relative to
          calm conditions, whereas locations upwind can have lowered noise levels. Sound levels can be
          increased at large distances (e.g., more than 500 feet) due to atmospheric temperature
          Inversion (i.e., increasing temperature with elevation). Other factors such as air temperature,
          humidity, and turbulence can also have significant effects. (6)    ·
          2.3.4   SHIELDING

          A large object or barrier In the path between a noise source and a receptor can ~ubstantially
          attenuate noise levels at the receptor. The amount of attenuation provided by shielding
          depends on the size of the object and the frequen~ content of the noise source. Shielding by
          frees and other such vegetation typically only has an "out of sight, ·ql!t of mind" effect. That is,
          the perception of noise Impact tends to decrease when vegetation blocks the li,:ie,,of~sight to
          nearby resident. However, for.vegetation to provide a substantial, or even noticeable, noise
          reduction, the vegetation area must be at least 15 feet in height, 100 feet wide and dense
          enough to completely obstruct the line-of sight between the source and the receiver. This size
          of vegetation may provide up to S dBA of noise reduction. The FHWA does not consider the
          planting of vegetation to be a noise abatement measure. (3)

          2.4      NOISE CONTROL

          Noise control is the process of obtaining an acceptable noise environment for an observation
          point or receptor by controlling the noise source, transmission path, receptor, or all three. This
          concept is known as the source-path-receptor concept. In general, noise control measures can
          be applied to these three elements.

          2.5      NOISE BARRIER ATTENUATION

          Effective noise barriers can reduce noise levels by 10 to 15 dBA, cutting the loudness of traffic
          noise In half. A noise barrier is most effective when placed close to the noise source or
          receptor. Noise barriers, however, do have limitations. For a noise barrier to work, it must be
          high enough and long enough to block the path of the noise source. (3)




          11470-11 Noise Study
                                                             13
                                  •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 337 of 636 Page ID
                                     #:6494

                                                                                 •
                                                                                 1

                                                                            3568 Motor Avenue Noise Impact Analysis




           2.6      VIBRATION

           Per the Federal Transit Administration (FTA) Transit Noise Impact and Vibration Assessment (8),
           vibration is the periodic oscillation of a medium or object. The rumbling sound caused by the
           vibration of room surfaces is called structure-borne noise. Sources of ground-borne vibrations
           include natural phenomena (e.g., earthquakes, volcanic eruptions, sea waves, landslides) or
           human-made causes (e.g., explosions, machinery, traffic, trains, construction equipment).
           Vibration sources may be continuous, such as factory machinery, or transient, such as
           explosions. As is the case with airborne sound, ground-borne vibrations may be described by
           amplitude and frequency.                                   ·
           There are several different methods that are used to quantify vibration. The peak particle
           velocity (PPV) is defined as the maximum instantaneous peak of the vibration signal. The PPV is
           most frequently used to describe vibration impacts to buildings but is not always suitable for
           evaluating human response (annoyance) because it takes some time for the human body to
           respond to vibration signals. Instead, the human body responds to average vibration amplitude
           often described as the root mean square (RMS). The RMS amplitude is defined as the average
           of the squared amplitude of the signal arid Is most frequently used to describe the effect of
           vibration on the human body. Decibel notation (VdB) is commonly used to measure RMS.
           Decibel notation (VdB) serves to reduce the range of numbers used to describe human
           response to vibration. Typically, ground-borne vibration generated by man-made activities
           attenuates rapidly with distance from the source of the vibration. Sensitive receivers for
           vibration include structures (especially older masonry structures), people (especially residents,
           the elderly, and sick), and vibration-sensitive equipment.
          The background vibration-velocity level in residential areas is generally 50 VdB. Ground-borne
          vibration is normally perceptible to hu·mans at approximately 65 VdB. For most people, a
          vibration-velocity level of 75 VdB is the approximate dividing line between barely perceptible
          and distinctly perceptible levels. Typical outdoor sources of perceptible ground-borne vibration
          are construction equipment, steel-wheeled trains, and traffic on rough roads. If a roadway is
          smooth, the groun~-born~ vibration is rarely perceptibl~. The range of interest is from
          a·p·proxfrnately 50 VdB, which is the typical background vibration-velocity level, to 100 VdB,
          which Is the general threshold Wh~re minor damage can occur In fragile buildings. Exhibit 2-B
          illustrates common vibration sources and the human and structural response to ground-borne
          vibration.




          11470•.11 Noise Study
                                                           14
                                   •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 338 of 636 Page ID
                                     #:6495
                                                                                                 ••
                                                                                            3568 Motor Avenue Noise lmpac:r Ana/ysfs



                                     EXHIBrT 2-B; TYPICAL lEvElS OF GROUND-BORNE VIBRATION



                                                                   Velocity            ~ical Sourcee
               Human/Structural Anponee                             Level*             (50 ft from source)

            Threshold, minor cosmetic damage
                               fragile buidlnge
                                                          -                  -         Blasting from co~ion projects




                     Difficulty with "'9ks such u
                                                          -           80
                                                                              -        BuWdozers and other heavy tracked
                                                                                       construction equipment
                           ,-ding a VDT ecreen

                                                                              -        Commuter rall, upper range


              Residential annoyance, inlt'equent
                    awnta (e.g. commutar raiO             -            80
                                                                              --       Rapid lransit, Ul)Per r&fli9




                                                          -                    --
                                                                                       Commuter rill, typical
                Residential annoyance. frequent                                        Bus or truck 0119r bump
                        events (e.g. rapid tran$ll)
                                                                       70              Rapid translt, typical


                    Umit for vibration sensitive
               equipment Approx. threshold lot
                  human perceplion of vibratiOn
                                                          -            I
                                                                       ~
                                                                                -       Ekis or truck, typical

                                                                       '
                                                                       <
                                                                       i

                                                                       l
                                                                       l
                                                                       I      -         Typical backgroond vibration
                                                                       60



                                 • RMS Vibration Velocity Lev., in VdB relative tc 10·6 inches/second

            Source: Federal Transit Administration (FTA) Transit Noise Impact and Vibration Assessment.




          11470-11 Noise Study
                                                                       15
                                 •                                         •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 339 of 636 Page ID
                                     #:6496




                                                                      3568 Motor Avenue Noise Impact Analysts




                                     This page lntentionalfy left blank




          11470-11 Noise Study
                                                      16
                                 •                                                  •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 340 of 636 Page ID
                                     #:6497




                                                                            3568   Motor Avenue Noise lmpad Analysis


          3        REGULATORY SETTING

          To limit population exposure to physically and/or psychologically damaging as well as intrusive
          noise levels, the federal government, the State of California, various county governments, and
          most municipalities in the state have established standards and ordinances to control noise. In
          most areas, automobile and truck traffic Is the major source of environmental noise. Traffic
          activity generally produces an average sound level that remains constant with time. Air and rail
          traffic, and commercial and industrial activities are also major sources of noise in some areas.
          Federal, state, and local agencies regulate different aspects of environmental noise. Federal
          and state· agencies generally set noise standards for mobile sources such as aircraft and motor
          vehicles, while regulation of stationary sources is left to local agencies.

          3.1      STATE OF CALIFORNIA NOISE REQUIREMENTS

          The State of California regulates freeway noise, sets standards for sound tra nsmlssion, provides
          occupational noise control criteria, identifies noise standards, and provides guidance for local
          land use compatibility. State law requires that each county and city adopt a General Plan that
          includes a Noise Element which is to be prepared per guidelines adopted by the Governor's
          Office of Planning and Research. (9) The purpose of the Noise Element is to limit the exposure
          of the community to excessive noise levels. In addition, the California Environmental Quality Act
          (CEQA)· requires that all known environmental effects of a project be analyzed, including
          environmental noise impacts.

          3.2      CITY OF LOS ANGELES GENERAL PLAN NOISE ELEMENT

          The City of Los Angeles has adopted a Noise Element of the General Plan to identify goals,.
          objectives, and policies for managing noise issues within the City. (10) The following goal and
          objectives are identified in the General Plan Noise Element:
                   Goal          A city where noise does not reduce the quality of urban life.
                   Objective l   Reduce airport and harbor related noise impacts.
                   Objective 2   Reduce or eliminate nonairport related intrusive noise, especially relative to
                                 noise sensitive uses.
                   Objective 3   Reduce or efiminate noise impacts associated with proposed development of
                                 land and changes in land use.
          While the Noise Element identifies the policies for managing noise issues within the City, the
          City of Los Angeles also identifies a specific CEQA Thresholds Guide for determining potential
          noise impacts due to new developments such as the Project. Therefore, the CEQA Thresholds
          Guide is used in this noise study to determine if Project-related noise sources will generate
          noise levels capable of exceeding the City of Los Angeles standards.




          11470-11 Noise Study
                                                           17
                                           •
          Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 341 of 636 Page ID
                                               #:6498

                                                                                                 •
                                                                                            3568 Motor Avenue Noise Impact Analysis




                     3.3       Crrv OF Los ANGELES CEQA THRESHOLDS GUIDE

                     The City of Los Angeles CEQA Thresholds Gulde identifies the screening criteria and thresholds.
                     for construction, operational, railroa~, and alrportarelated noise ·Impacts. (5) For the purposes
                     of this analysis, construction Project related noise levels at Palms are analyzed based on the
                                                                0


                     City of Los Angeles CEQA Thresholds Gulde, While stationary-source noise levels at Palms
                     generated by the operation of the Project are ~valuated based on the Municipal Code noise
                     level standards. The following criteria are used to evaluate construction noise levels in the City
                     of Los Angeles:
                           •   Construction activities lasting more than one day would exceed existing ambient exterior noise
                               levels by 10 dBA or more at a noise sensitive use;
                           •   Construction activities lasting more than 10 days in a three month period would exceed existing
                               ambient exterior noise levels by 5 dBA or more at a noise sensitive use; or
                           o   Construction activities would exceed the ambient noise level by 5 dBA at a noise sensitive use
                               between the hours of 9:00 p.m. and 7:0D a.m. Monday through Friday, before 8:00 a.m. or after
                               6:00 p.m. on Saturday, or at anytime on Sunday.

                     3.4       CITY OF Los ANGELES MUNICIPAL CODE NOISE STANDARDS

                    To analyze noise impacts originating from a designated•fixed location or private pr~perty such
                    as the 3568 Motor Avenue Project, stationary-source .(operational) noise s.uch as the expe~ed
                    roof-top air conditioning units, parking garage entry gates, a pad-mounted transformer, and
                    outdoor pool area activity are typically evalu-ated against stand·ards established under a
                    Jurlsdlctipn;s Municipal Code or Gene~i Plan.          ·
                     The City of Los Angeles Municipal Code, Chapter XI /IJo"ise Regulation, has set exterio,r noise
                     limits to control community noise impacts from· non-transportation noise sources (suet, as air-
                     conditioning units, refrigeration, heating, pumping, .and filtering equipm·ent). Sedion 112.02
                     indicates that stationary noise sources shall not operate in such a manner as to cause the noise
                     level at any sensitive use to exceed the existing ambient noise level by S dBA. (1) ThE;? City of
                     Los Angeles Municipal Code, Chapter XI, is provided in Appendix 3.1.

                     3.5       Los ANGELES UNIFIED SomoL DISTRICT NOISE STANDARDS
                    The Palms is located north of the Project site separated by a 20-foot wide alley, and therefore,
                    noise levels at both outdoor playground and exte·rior classroom building fa~ades are analyzed in
                    this noise study based on the noise standards identified in the January 23 rd, 2017 comment
                    letter prepared by the Los Angeles Unified School District (LAUSD) Office of Environmental
                    Health and Safety. (2)
                    The LAU50 comment letter cites regulations based on Caltrans and City of Los Angeles
                    regulations Including an operational exterior noise level standard of 67 dBA leq and interior
                    noise level standard of 52 ,dBA leq. In adc!ltl9n, oper~tional and ·construction noise level
                    increases are, based on the LAUSD letter, limited to below 3 dBA over existing ambient



".....,
                    11470-11 Noise Study
                                                                          18
                                 •                                             •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 342 of 636 Page ID
                                     #:6499




                                                                           3568 Motor Avenue Noise Impact Analysis



          conditions. (2) As such, this noise study evaluates Project operational and construction noise
          levels based on both the City of Los Angeles and LAUSD noise standards.

           3.6     VIBRATION STANDARDS

          The City of Los Angeles and 1..AUSD do not identify specific vibration standards for temporary
          construction, and therefore, the Caltrans Transportation and Construction Vibration Guidance
          Manual standards are used in this noise study. (11) Table 19 and 20 of the Caltrans manual
          Identify building damage and human annoyance vibration level standards, respectively, for
          evaluating construction-generated vibration levels. Based on the planned equipment for
          Project construction, the peak particle velocity (PPV) standards for continuous/frequent
          intermittent sources of vibration are used to assess potential Project construction noise levels
          against both human annoyance and building damage vibration level standards. Therefore,
          Project construction vibration levels are evaluated based on Caltrans' distinctly perceptible 0.04
          In/sec human annoyance standard, and Caltrans' building damage vibration level standard of
          0.3 in/sec PPV for older residential structures. (11)




          11470-11 Noise Study
                                                          19
                                  •                                         •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 343 of 636 Page ID
                                     #:6500




                                                                       3568 Motor Avenue Noise Impact Analysis



                                      Thfs page intentionally left blank




           11470-11 No/5e Study
                                                       20
                                 •                                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 344 of 636 Page ID
                                     #:6501




                                                                           3568 Moro, Avenue Noise Impact Analysis




          4        EXISTING NOISE LEVEL MEASUREMENTS

          To assess the existing noise level environment, a 24-hour noise level measurement was taken
          adjacent to Palms. The location was selected to describe and document the existing noise
          environment at Palms adjacent to the Project site. Exhibit 4-A provides the noise level
          measurement location.       To fully describe the existing noise conditions, noise level
          measurement was collected by Urban Crossroads, Inc. on Wednesday, January 31'1, 2018.
          Appendix 4.1 includes study area photos.

          4.1      MEASUREMENT PROCEDURE AND CRITERIA

          To describe the existing noise environment, the hourly noise levels were measured during
          typical weekday conditions over a 24-hour period. By collecting individual hourly noise level
          measurements, it is possible to describe the daytime and nighttime hourly noise levels and
          calculate the 24-hour CNEL. The long-term noise readings were recorded using Piccolo Type 2
          integrating sound level meter and dataloggers. The Piccolo sound level meters were calibrated
          using a Larson-Davis calibrator, Model CAL 150. All noise meters were programmed in "slow"
          mode to record noise levels in "A" weighted form. The sound level meters and microphones
          were equipped with a windscreen during all measurements. All noise level measurement
          equipment satisfies the American National Standards Institute (ANSI} standard specifications for
          sound level meters ANSI 51.4-2014/IEC 61672-1:2013. (12)

          4.2      NOISE MEASUREMENT LOCATIONS

          The long-term noise level measurement was positioned as close to Palms as possible to assess
          the existing ambient hourly noise levels. Both Caltrans and the FTA recognize that it is not
          reasonable to collect noise level measurements that can fully represent any particular location
          when estimating impacts for new development projects. This is demonstrated in the Caltrans
          general site location guidelines which indicate that, sites must be free of noise contamination by
          sources other than sources of interest. Avoid sites located near sources such as barking dogs,
          lawnmowers, pool pumps, and air conditioners unless it is the express intent of the analyst to
          measure these sources. (6) Further, FTA guidance states, that it is not necessary nor
          recommended that existing noise exposure be determined by measuring at every noise-sensitive
          location fn the project area. Rather, the recommended approach is to characterize the noise
          environment for clusters of sites based on measurements or estimates at representative
          locations in the community. (8)
          Based on recommendations of Caltrans and the FTA, it is not necessary to collect
          measurements at each individual building, because each receiver measurement represents a
          group of buildings that share acoustical equivalence. (8) In other words, the area represented
          by the receiver shares similar shielding, terrain, and geometric relationship to the reference
          noise source. Receivers represent a location of noise sensitive areas and are used to estimate
          the future noise level Impacts. Collecting reference ambient noise level measurements at the
          nearby sensitive Palms allows for a comparison of the before and after Project noise levels and



          11470-11 Noise Study
                                                          21
                                              •                                                                                           •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 345 of 636 Page ID
                                     #:6502




                                                                                                                                     3568 Motor Avenue Noise Impact Analysis




           is necessary to assess potential noise impacts due to the Project's contribution to the ambient
           noise levels.

           4.3            NOISE MEASUREMENT RESULTS

            The noise measurement presented below focuses on the average or equivalent sound levels
            (leq). The equivalent sound level (l..,q) represents a steady state sound level containing the
          . same total energy as a time varying signal over a given sample period. Table 4-1 identifies the
            hourly daytime (7:00 a.m. to 10:00 p.m.) and nighttime (10:00 p.m. to 7:00 a.m.) noise levels at
           the noise level measurement location. Appendix 4.2 provides a summary of the existing hourly
            ambient noise levels described below:

                 •        Location ll represents the noise levels on Motor Avenue adjacent to Palms near the western
                          Project site boundary. The noise level measurements collected show an overall 24-hour exterior
                          noise level of70.7 dBA CNEL. The hourly noise levels measured at location ll ranged from 61.4
                          to 72.0 dBA L.,q during the daytime hours and from 56.2 to 68.1 dBA Leq during the nighttime
                          hours. The energy (logarithmic) average daytime noise level was calculated at 67.7 dBA laq with
                          an average nighttime noise level of 62.8 dBA leq•

           Table 4-1 provides the (energy average) noise levels used to describe the daytime and
           nighttime ambient conditions. These daytime and nighttime energy average noise levels
           represent the average of all hourly noise levels observed during these time periods expressed
           as a single number. Appendix 4.2 provides summary worksheet of the noise levels for each
           hour as well as the minimum, maximum, L1, Li, ls, Ls, l2s, Lso, Lso, Lss, and l99 percentile noise
           levels observed during the daytime and nighttime periods.

           The background ambient noise levels in the Project study area are dominated by the
           transportation-related noise associated with the arterial roadway network. The 24-hour
           existing noise level measurements shown on Table 4-1 present the existing ambient noise
           conditions.

                                                TABLE 4-1: 24-HOUR AMBIENT NOISE LEVEL MEA.SUREMENTS

               ·µ ,,,.     ~


                                 t~~el "                     ~~'        -~~7r-~~I                                 i-J\,:f:" / (--:---,Eneri/A'Crrap~1 \<"1
               .p~:\
                 Locationt,      !~Priect,1 •
                                                             !        .t•• ,,.
                                                                       - ~
                                                                                   .   ,_,   . "' --
                                                                                             •· • . ~
                                                                                             .

                                                                                       .~rlption, 's
                                                                                                         ~
                                                                                                                    ::,i"' _.. ~~ :~ r~fouflvtioi't~i.e~
                                                                                                                                   ,,~ ;, . --~ ldBA 7
                                                                                                                                                         1,~i~,i
                                                                                                                                                           ~          ,. '
               t"";;--=--t     • J ,.,;_::;: ...4--.,,:: ... II       •r    ~ ~-       •~        '      - "7\       1 . -t < 1    --,~-          --"""-'       I ~

               it    l.          ·I Bounifarv 4 ,I                                     ~                lflf' .            ~ °', .- 1 ·r--~--• Y . ~ - ~ t. .· ~-·J
                                                                            1
                                                                     "~._   ~;               •   •:,.                 1                            1
                 .::r,·.--ItJ :Lfifeetf. '.~                                                                                      ,. fDaytlmi'
                                                                                                                                             Nighttime~
                                                             ~ ' - · · " ' ~ ~.-..L..,.                             i_~ ~ - - ~   .t~.:..x '/".-,;;~                         \-1 __..,.:,--..,

                                                                  Located on Motor Avenue adjacent to
                      ll                    O'                    the Palms Elementary School playground                              67.7                     62.8               70.7
                                                                  near the western Project site boundary.
                 1 SeeExhlblt 4-A for the noise level measurement locat,ons.
                 1
                  Enerey (logarithmic) average hourly levels. The long-term 24-hour measurement worksheet is included in l\ppendix 4.2.
                 "Daytime"= 7:00 a.m. to 10:00 p.m.; "Nighttime"= 10:00 p.m. to 7:00 a.m.




           11170-11 Noise Study
                                                                                                              22
                                                     •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 346 of 636 Page ID
                                     #:6503

                                                                                                                   •
                                                                                                             3568 Motor Avenue Noise Impact Analysis




                                                               EXHIBIT 4-A: NOISE MEASUREMENT l.oc:ATION




                                                                                                      J>·,
                                                                              ·, '(\a,./'

              .. ...
           ',?, ..                                                            ~,r;.: _.·
                ~
                                                                                   ,-        "1fi)'
             ..;,•:~-~·                                                                 '    '
                       .   ·- ,,,       .
                                                 \         '


                                    I
                                        •.It-,

                                    ,.,,               .
                                    LEGEND:
                                        A            Noise Measurement Locations




           11470-11 Noise Study
                                                                                            23
                                  •                                        •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 347 of 636 Page ID
                                     #:6504




                                                                       3568 Motor Avenue Noise Impact Analysis



                                      This page intentionally left blank




           11470-11 Noise Study                                                             lf~URBAlll.
                                                                                            ~ CAOS5ROA'D'li!
                                                        24
                                        •                                                                          •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 348 of 636 Page ID
                                     #:6505




                                                                                                                  'i
                                                                                                           3568 Motor Avenue Noise lmpocr Analysis




          5           METHODS AND PROCEDURES

          The following section outlines the methods and procedures used to model and analyze the
          potential Project-related operational and construction noise levels.

          5.1         OPERATIONAL REFERENCE NOISE LEVELS

          To estimate the Project operational noise impacts, reference noise level measurements were
          collected from similar types of activities to represent the noise levels expected with the
          development of the proposed Project. This section provides a detailed description of the
          reference noise level measurements shown on Table 5-1 used to estimate the Project
          operational noise impacts associated with r"oof-top air conditioning units, parking garage entry
          gates, a pad-mounted transformer, and outdoor pool area activity.

                                             TABLE 5-1: REFERENCE NOISE LEVEL MEASUREMENTS




              Roof-top Air Conditioning Unit 2                   96:00:00              5'          S'              39            77.2          57.2
              Parking Garage Entry Gate 3                        00:00:24              5'          10'             60            60.1          40.1
              Pad-Mounted Transformer•                               n/a               6'           5'             60            56.0          37.6
                                         5                       00:10:00                           4'
              Outdoor Pool Activity                                                    S'                          60            71.0           51.0
              1 Anlicipatedduration !minutes wllhl~ the hou,) of no,se activity dunng typical hourly condition, expected at the Proiect <ite based on
              the reference noise level measurement activity.
              2 As measured by Urban Crossroads, Inc. on 7/27/2015 at the Santee Walmart located at 170Town Center Pa,kway.

              'As measured by Urban Crossroads, Inc. on 6/10/2016 at the Audi Mission Viejo dealership.
              'Source: NEMA TR 1·2013 Transformers, Step Voltaee Regulators and Reactors, Table 2 sound level for a 500 kVA hanslo,mer.
              1 As measu,ed by Urban Crossroads, Inc. on 7/5/2017 at the Covenant Hill Clubhouse Pool In the unincorporated community of Ladera

              Ranch in the County of Orange.

          5.1.1       ROOF-TOP AIR CONDITIONING UNITS

          At the time this noise study was prepared, the specific model specifications of the mechanical
          equipment to be used at the Project site was unknown. Therefore, to present a conservative
          approach, a reference noise level measurement of a commercial-sized air conditioning unit
          (roof-top) is used to represent worst-case conditions. To assess the noise levels created by the
          roof-top air conditioning units at the Project site, reference noise levels measurements were
          taken at the Santee Walmart on July 27 th, 2015. Located at 170 Town Center Parkway in the
          City of Santee, the noise level measurements describe a single mechanical roof-top air
          conditioning unit on the roof of an existing Walmart store, with background roof-top unit
          activity. The reference noise level represents a Lennox SCA120 series 10-ton model packaged
          air conditioning unit. Using a uniform reference distance of 50 feet, the reference•noise level
          noise level is 57.2 dBA l..,,q. The operating conditions of the reference noise level measurement
          reflect peak summer cooling requirements with measured temperatures approaching 96


          11470· 1.1 Noise Study
                                                                                  25
                                                                                                                               -----,



                                         •                                                •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 349 of 636 Page ID                                           I
                                                                                                                                    I
                                             #:6506                                                                                 '




                                              '\
                                               I


                                                                                     3568 Motor Avenue Noise Impact Analysis



                   degrees Fahrenheit (°F) with average daytime temperatures of 82°F, v,,hich resulted in a peak
                   hourly a~ivlty of 39 of the total 60 minutes. The noise attenuation· provided by a parapet wall
                   Is not reflected in this reference noise level measurement.
                   5.1.2   PARl<ING GARAGE ENTRY GATE

                   A garage entry gate (roll-up) reference noise level measurement was taken at the Audi Mission
                   Viejo dealership t<> represent the multiple parking garage entry gates within the Project's
                   proposed facilities. At SO feet, the ref~rence noise level is 40.1 dBA leq at a noise source height
                   of 10 feet. The garage doors at the Project site are anticipated to open and closed as needed.
                   To present a worst-case analysis, noise associated with the entry gates is expected during the
                   typical daytime, and nighttime conditions for the entire hour (60 minutes).
                   5.1.3   PA~MOUNnOTRANSFORMER

                   To determine the noise level Impacts associated with a pad-mounted transformer within the
                   Project site, the National Electrical Manufacturers Association (NEMA) Transformers, Step
                   Voltage Regulators <ind Reactors, Table 2 sound level for a 500 kVA transformer is used in this
                   analysis. (13) The reference NEMA noise level represents the factory tested noise level of the
                   transformer. At the time of this analysis, the exact model of transformer was unknown,
                   however, the reference noise levels are anticipated to likely overstate the potential noise levels
                   from a residential transformer. Using the uniform reference distance of 50 feet, the reference
                   NEMA transformer noise level is 37.6 dBA leq- Noise associated with the transformer is
                   expected during the typical daytime, and nighttime conditions for the entire hour (60 minutes).
                   5.1.4   OUTDOOR Poot ACTIVllY

                   To represent the noise levels associated with outdoor pool activities, Urban Crossroads
                   collected a reference noise level measurement on July 51h, 2017 at the Covenant Hill Clubhouse
                   Pool in the uninco_rpbrated community of Ladera Ranch in the County of_Orange. The measured
                   reference noise level at the uniform SO-foot reference distance Is 51.0 dBA lcq for pool activity.
                   The pool activity noise levels include kids playing, running, screaming, splashing, playirig with a
                   ball, a_nd parents talking. Noise associated with pool activities is expected to occur for the
                   entire hour (60 minutes).




                  11470-11 Noise Study
                                                                    26
I.,;,
                                 •                                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 350 of 636 Page ID
                                     #:6507




                                                                            3568 Morar Avenue Noise Impact Analysis




           5.2       CONSTRUCTION NOISE LEVELS

          Noise generated by the Project construction equipment will include a combination of trucks,
          power tools, concrete mixers, and portable generators that when combined can reach high
          levels. The number and mix of construction equipment is expected to occur In the following
          stages:
                 o   Demolition and Preconstruction
                 •   Shoring
                 o   Excavation, Soll Export, and Grading
                 o   Building Construction
                 o   Paving
                 o   Architectural Coa~ing
          This construction noise analysis was prepared using reference noise level measurements taken
          by Urban Crossroads, Inc. to describe the typical construction activity noise levels for each stage
          of Project construction. The construction reference noise level measurements represent a list
          of typical construction activity noise levels. Noise levels generated by heavy construction
          equipment can range from approximately 68 dBA to in excess of 80 dBA when measured at 50
          feet. Hard site conditions are used in the construction noise analysis which result in noise levels
          that attenuate (or decrease) at a rate of 6 dBA for each doubling of distance from a point
          source (i.e. construction equipment). For example, a noise level of 80 dBA measured at 50 feet
          from the noise source to the receiver would be reduced to 74 dBA at 100 feet from the source
          to the receiver and would be further reduced to 68 dBA at 200 feet from the source to the
          receiver. The construction stages used in this analysis are consistent with the data used to
          support the construction emissions in the 3568 Motor Avenue Air Quality Impact Analysis
          prepared by Urban Crossroads, Inc. (14)

           5.3       CONSTRUCTION REFERENCE NOISE lEVElS

           To describe the Project construction noise levels, measur~ments were collected for similar
           activities at several construction sites. Table 5-2 provides a summary of the construction
           reference noise level measurements. Since the reference noise levels were collected at varying
           distances, all construction noise level measurements presented on Table 5-2 have been
           adjusted to describe a common reference distance of SO feet.




          11470-ll Noise Study
                                                            27
                                      •                                                                        •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 351 of 636 Page ID
                                     #:6508




                                                                                                        3568 Motor Avenue Noise lmpocr Analysfs



                                           TABLE 5-2: CONSTRUCTION REFERENCE NOISE LEVELS




                1    Truck Pass-Bys & Dozer Activity'                                      30'                63.6                   59.2
                2    Dozer Activity'                                                       30'                68.6                   64.2
                3    Construction Vehicle Maintenance Activities2                          30'                71.9                   67.5
                4    Foundation Trenching2                                                 30'                72.6                   68,2
                                                   2                                       30'
                5    Rough Grading Activities                                                                 77.9                   73.S
                6    Residentlai Framing3                                                  30'                66.7                   62.3
                7    Concrete MIKer Truck Movements•                                       50'                71.2                   71.2
                8    Concrete Paver Activities•                                            30'                70.0                   65.6
                9    Concrete Mixer Pour & Paving Act1vltles 4                             30'                70.3                   65.9
              10     Concrete Mixer Backup Alarms & Air Brakes•                            50'                71.6                   71.6
                                                           4                               50'
              11     Concrete Mixer Pour Activities                                                           67.7                   67.7
              12     Forklift, Jackhammer, & Metal Truck Bed Loading~                      SO'                67.9                    67.9
              13     Auger Drill Rlg6                                                      50'                77.0                    77.0
              1 Asmeasured by Urb;m Crossroads, Inc. on 10/14/15 at a business park construction site located at the northwest corner of Barranca
              Parkway and Alton Parkway in the City of Irvine.
              'As measured by Urban Crossroads, Inc. on l0/20/15 at a construction site located In Rancho Mission Viejo.
              'As measurP.d by Urban Crossroads, Inc. on l0/20/15 at a residential constrnction site located in Rancho Mission ViP.jo.
              4 Reference noise level measurements were c.ollected from a nighttime concrete pour at an industrial construction t;ite, located at

              273M San Bernardino Avenlle in the City of Redlands, between 1:00 a.m. to 2:00 a.m. on 7/1/15.
              >As measured by Urban Crossroads, Inc. un 9/9/16 during construction of a parking lot .,t 41 Corporate Park in Irvine.
              • Source: FHWA Roadway Construcrion Noise Model.
              1 Reference noise levels are calculated at 50 feet using a drop off rate of 6 dBA per doubling of distance (point source).




          5.4        CONSTRUCTION VIBRATION ASSESSMENT METHODOLOGY

          This analysis focuses on the potential ground-borne vibration associated with construction
          activities. Construction has the potential to result in varying degrees of temporary ground
          vibration, depending on the specific construction activities and equipment used. Ground
          vibration levels associated with various types of construction equipment are summarized on
          Table 5-3. Based on the representative vibration levels presented for various construction
          equipment types, it is possible to estimate the human response (annoyance) and building
          damage using the following vibration assessment methods defined by the FTA and Ca It rans. To
          describe the vibration levels associated with Project construction, the FTA and Caltrans provide
          the following equation:

                                                               PPVequip   = PPVref )( (25/0) 15




          11470-11 Noise Study
                                                                               28
                                   •                                                                      •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 352 of 636 Page ID
                                     #:6509




                                                                                                 3568 Matar A...enue Noise Impact Analysis



                          TABLE 5-3: VIBRATION SOURCE LEVELS FOR CONSTRUCTION EQUIPMENT




                                      Small bulldozer                                            0.003
                                        Jackhammer                                                0.035
                                       Loaded Trucks                                              0.076
                                      Caisson Drllllng                                            0.089
                      Source: Fedora! Trurult·Admlnl•lraUon, TrarulrNolse.endVlbra~on Impact Assessment, Msy 2006:




          11470-11 Noise Study
                                                                         29
                                  •                                        •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 353 of 636 Page ID
                                     #:6510




                                                                       3568 Motor Aiienue NoTse Impact Aria/ysls



                                      This page intentionally left blank




           11470-11 Noise Study
                                                        30
                                                                                                                             l


                                 •                                                    •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 354 of 636 Page ID                                            I


                                     #:6511                                                                                  I




                                                                                3568 Motor Avenue Noise ·1,t,poct Ana/ysls




          6       RECEIVER LOCATIONS

          To assess the potential for long-term operational and short-term construction noise impacts,
          the following two receiver locations as shown on Exhibit 6-A were identified as representative
          locations for focused analysis. The receiver locations and this analysis assume the playground is
          relocated to the north of _the planned parking lot shown on Exhibit 6-A. Sensitive receivers are
          generally defined as locations where people reside or where the presence of unwanted sound
          could otherwise adversely affect the use of the land. Schools, when occupied, are considered
          to be noise-sensitive land uses, and as such, the closest playground and classroom building
          within Palms are identified as sensitive receivers in this analysis. Other sensitive areas within
          Palms that are located at greater distances than those identified In this noise study will
          experience lower noise levels than those presented in this report due to the additional
          attenuation from distance and the shielding of intervening structures.
                   Rl:     Located approximately 79 feet northwest of the Project site, Rl represents the closest
                           outdoor playground area within Palms to the Project site. Note that when the school Is
                           not in session, this is no longer considered a noise-sensitive receiver location.
                   R2: ·   Location R2 represents the closest classroom building within Palms to the Project site at
                           roughly 31 feet north. Note that when the school is not in session, this is no longer
                           considered a noise-sensitive receiver location.




          11470-11 Noise Study
                                                              31
                                   •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 355 of 636 Page ID
                                     #:6512

                                                                                                       •
                                                                                                      'I

                                                                                                3S68 Motor Avenue Noise Impact Anolysfs




                                                    EXHIBIT 6-A: RECEIVER LOCATIONS




                              LEGEND:
                               0   Receiver Locations - - • Distance from receiver to Project site boundary (In feet)




           1.1470-11 Noise Study
                                                                         32
                                •                                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 356 of 636 Page ID
                                     #:6513




                                                                          3568 Matar Avenue Noise Impact Anolysls




         7        OPERATIONAL IMPACTS

         This section analyzes the potential operational noise levels due to the Project's stationary noise
         sources on Palms. Exhibit 7-A identifies the receiver locations and noise source locations used
         to assess the Project-related operational noise levels. The on-site Project-related operational
         noise sources are expected to include: roof-top air conditioning units, parking garage entry
         gates, a pad-mounted transformer, and outdoor pool area activity.

         7 .1     OPERATIONAL NOISE LEVELS

         Based upon the reference noise levels, it is possible to estimate the Project operational
         stationary-source noise levels at Palms. The operational noise level calculations shown on
         Table 7-1 account for the distance attenuation provided due to geometric spreading, when
         sound from a localized stationary source (i.e., a point source) propagates uniformly outward in
         a spherical pattern. Hard site conditions are used in the operational noise analysis which result
         in noise levels that attenuate (or decrease) at a rate of 6 dBA for each doubling of distance from
         a point source. The basic noise attenuation equation shown below is used to calculate the
         distance attenuation based on a reference noise level (SPLi):
                                             SPb = SPL1 - 20log(Di/D1)

         Where SPb Is the resulting noise level after attenuation, SPLi is the source noise level, D2 is the
         distance to the reference sound pressure level (SPL1), and D1 is the distance to the receiver
         location. Table 7-1 Indicates that the hourly noise levels associated with the roof-top air
         conditioning units, parking garage entry gates, a pad-mounted transformer, and outdoor pool
         area activity are expected to range from 38.3 to 54.9 dBA leq at the sensitive Palms receiver
         locations. The operational noise levels shown on Table 7-1 account for the barrier attenuation
         provided by the planned 6-foot high noise barrier. The operational noise level calculation
         worksheets are included in Appendix 7 .1.




         11470-11 Noise Stvdy
                                                         33
                                   •                                                                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 357 of 636 Page ID
                                     #:6514




                                                                                                                   'l

                                                                                                            3568 Motor Avenue Noise Impact Analysis



                                 EXHIBIT7-A: OPERATIONAL NOISE SoURCE AND RECEIVER l.ocATI0NS




                            LEGEND:
                            0    Receiver Locations                      O     Outdoor Pool Activity !2nd Floor!
                            □ Roof-Top Air Conditioning Unit             __. Distance from receiver to nol1e source (in feet)
                            ( ) Parking Gar11ge Entry Gate (1st Floor)   =-=   Planned 6-Foot High Noise Barriar
                            Q    lrensformer (ln Floor)




          11470-11 Noise Study
                                                                                 34
                                      •                                                                         •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 358 of 636 Page ID
                                     #:6515




                                                                                                         3568 Motor Avenue Nol5e Impact Analysts



                                              TABLE 7-1: PROJECT OPERATIONAL NOISE LEVELS




                    R2                     53.4                   33.1                    38.9                   49.0                   54.9
            1 See Exhibit 7-A far Ille receiver end noise source locations,
            1 Reference noise sources as shown on Table S·l,

            ' CalculaUons for each noise source are provided in Appendix 7.1 and Include the barrier attenuation provided by the planned 6-loot high
            noise barrier at the northern property line.



          7 .2      CITY OF     Los ANGELES OPERATIONAL NOISE LEVEL COMPLIANCE
          The City of Los Angeles Municipal Code has set exterior noise limits to control community noise
          impacts from non-transportation noise sources (such as air-conditioning units, refrigeration,
          heating, pumping, and filtering equipment). Section 112.02 indicates that stationary noise
          sources shall not operate in such a manner as to cause the noise level at any sensitive use to
          exceed the existing ambient noise level by 5 dBA. (1) Tables 7-2 and 7-3 show the worst-case
          Project-only operational noise levels, the closest ambient noise level measurement (see Section
          4), and the ambient-adjusted operational noise level limits at each of the nearby sensitive
          receiver locations. Both the daytime and nighttime ambient noise levels are used to evaluate
          the potentlal Project-related operational noise levels, as shown on Tables 7-2 and 7-3,
          respectively.
          Table 7-2 shows the daytime operational noise levels limits, per the City of Los Angeles
          Municipal Code, will approach 72.7 dBA leq, and the peak Project-only operational noise levels
          ranging from 38.3 to 54.9 dBA leq will satisfy the standards at each sensitive receiver location.
          Table 7-3 shows the nighttime operational noise levels limits, per the City of Los Angeles
          Municipal Code, will approach 67.8 dBA ~q, and the Project-only operational noise levels
          ranging from 38.3 to 54.9 will satisfy the standards at each sensitive receiver location.




          11470-11 Noise Study
                                                                                35
                                      •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 359 of 636 Page ID
                                     #:6516

                                                                                                                 •
                                                                                                           3568 Motor Avenue Noise Impact Analysis



                         TABLE 7-2: DAYTIME PROJECT OPERATIONAL NOISE LEVEL COMPLIANCE (CITY OF LA}

                         a         r·v._ ,;..:., ~-~'~ ~~::m:... ~ :· tAnii,ient~-'t r-- -·· :•1 ~~-"-t
                   11a        tTotal,llro~ '~-~~ ~!'~~§i"Y ~_~PWi-.s·d.·1,8 ,pf i,~ r~.sho.'id\
                                                                                                                     .:Jh~'~'i.·
                         9,r~Q-,
              l~~~ont,~ l 0~~ll .'''1iocatl~~b,              'iJtMciQAf"1     nN..,o~tJ~~l,.~
                                                                                    .-~~-ji-
               !~~ ~-·;':__.) ~~~-~'ff '}..iu~~~i ~~i!-!'!~J \~~~;,j ~-~·:.\l'L                                                       \-:~:·~~1
                         Rl              38.3                    Ll                  67.7                +5               72.7            No
                         R2              54.9                    L1                  67,7                +5               72.7            No
               1 See Exhibit 7-A for the sensitive receiver and noise source locations.
               1 Total Project operational noise levels as shown on Table 7-1.
               3 Reference noise level measurement locations as shown on Exhibit S·A.

               • Observed daytime ambient noise levels as shown on Table 5-1.
               'Ambient plus 5 dBA per the City of Los Angeres CEQA Thresholds Guidellncs and Municipal Code Section 112.0l(al.
               • Do the Project operational noise levels exceed the ambient plus 5 dBA threshold Identified by the City of Los Angeles?




                       TABLE 7-3: NIGHTTIME PROJECT OPERATIONAL NOISE LEVEL COMPLIANCE (aTY OF LA)




                         R1              38.3                    l1                  62,8                +5                67.8           No
                         R2              54.9                    Ll                  62.8                +5                67.8           No
               I See Exhibit 7-A lor the sensitive receiver mid noise source locations.
               z Total Project operational noise levels asshown on Table 7-1.
               'Reference noise level measuremont locations as shown on Exhibit 5-A.
               • Observed nighttime ambient noise levels as shown on Table 5-1.
               'Ambient plus 5 dBA per lhe City of Los Angeles CEOA Threshold, Guidelines and Munlclpnl Code Section 112.0l(a}.
               • Do the Project operational noise levels exceed the ambient plus S d8A threshold ldcntifted by the City of Los Angeles?




           11470-11 Noise Study
                                                                                   36
                                           •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 360 of 636 Page ID
                                     #:6517

                                                                                                                 •
                                                       '
                                                           '
                                                                                                          3568 Motor Avenue Noise lmpucl Analysis




              7 .3        LAU SD OPERATIONAL NOISE LEVEL COMPLIANCE

              As previously described in Section 3.5, LAUSD identifies both exterior and interior noise level
              standards, and a 3 dBA increase over without Project condition threshold for evaluating
              operational- noise levels adjacent to school uses. The following section evaluates the Project's
              operational noise levels in relation to the LAUSD noise level standards.

              7 .3.1      E>CTERI0R AND INTERIOR OPERATIONAL NOISE LEVELS

              Table 7-4 shows the Project operational noise levels at receiver locations Rl and R2, which
              represent the closest outdoor playground area and classroom building at Palms, respectively.
              As shown on Table 7-4, Project operational noise levels at receiver locations Rl and R2 will
              range from 38.3 to 54.9 dBA leq, and therefore, will satisfy the LAUSD exterior noise level
              standard of 67 dBA L,q.

              The interior noise level is the difference betwC!en the predicted exterior noise level at the
              building fa~ade and the noise reduction of the structure. Typical building construction will
              provide a minimum Noise Reduction (NR) of approximately 20 to 25 dBA with "windows
              closed." (3) As such, this analysis assumes a conservative 20 dBA interior noise reduction to
              assess Project operational noise levels based on the LAUSD interior noise levels standards for
              interior classroom spaces. Table 7-4 shows the Project operational noise levels will be reduced
              to interior noise levels approaching 34.9 dBA L..,q and will satisfy the LAUSD 52 dBA Leq interior
              noise level standard at R2, which represents the closest classroom building to the Project site.

                                    TABLE 7-4: PROJECT OPERATIONAL NOISE LEVEL COMPLIANCE (LAUSD)




                                         Outdoor
                     Rl                                            38.3            n/a           n/a      67           n/a            No           n/a
                                        Playground


                                         Classroom
                     R2                                            54.9            -20           34.9     67            52            No            No
                                          Building

          1
              See Exhibit 7-A for the sensitive receiver klcatlom and noise sourc.e locations.
          2 Total Project operational noise levels as shown on Table 7-1.
          3
             A mini111um uf 20 dBA interior noise reduction is assumed with standard building construction based on FHWA Highway Traffic Noise Analysis
          and Abatement Policy Guidance. Section 772.11.
          'Source; Los Angeles Unific~ School .Dfstrlct Office of Environmental Health and Safoty noisP. standards.
          5
             Do the Project operational noise levels exceed the LAU SD exterior and interior noise level standards at the adjacent schoo17
          11
             NR 11 = Noise Reduction; 11 n/8":::: Exterior recdvcr locution.




              11470-11 Noise Study
                                                                                      37
                                             •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 361 of 636 Page ID
                                     #:6518

                                                                                                                      •
                                                                                                              3568 Motor Avenue Noise Impact Analysis




                7 .3.2     EXTERIOR OPERATIONAL NOISE LEVEL INCREASES

                To describe the Project operational noise level contributions based on the LAUSD 3 dBA
                increase threshold, the Proje·ct operational noise levels were combined with the existing
                ambient noise levels measurem-ents for the off-site receiver locations potentially Impacted by
                Project operational noise sources. Since the units used to measure noise, decibels (dB}, are
                logarithmic units, the Project;operational and existing ambient noise levels cannot be combined
                using standard arithmetic equations. (6) Instead, they must be logarithmically added using the
                following base equation:
                                                        SPlrotal   = lOlog1o{l0SPL1/10 + 10sPL2/lO + ... 10sPLn/10J

                Where ,;SPL1," "SPL2," etc. are equal to the sound pressure levels being combined, or in this
                case, the Project-operational and existing ambient noise levels. The difference between the
                combined Project and ambient noise levels describe the Project noise level contributions.
                Noise.levels that would be experienced at Palms receiver locations when Project-source noise is
                added to the ambient daytime conditions, when the school is open and occupied, are presented
                on Table 7-5.
                 As indicated on Table 7-5, the Project will contribute a daytime operational noise level increase
                .of up to'O.2 dBA leq. The Project-relat~d oper;ational noise level contributions of up to 0.2 dBA
                 kq will s.atisfy with the LAUSD 3 dBA Increase standard. Noise level increases of less than or
                 equal to 1 dBA, such as those due to Project operational noise levels, cannot be perceived
                 except in carefully controlled lab~ratory experiments. (3)

                                          TABLE 7-S: OPERATIONAL NOISE LEVEL CONTRIBUTIONS (LAUSD)




                               Outdoor
           Rl
                             Playground
                                                          38.3                   Ll                   67.7            67.7            o.o               No



                              Classroom
           R2                                             54.9                   Ll                   67.7            67.9            0.2               No
                               Building
      l See Exhlblt.7-A for the sensitive receiver locaUons.
      2 Unmitigated Project oper~tlonal noise levels as shown on Table 7-1.
      3
        Reference noise level measurement locations as shown on Exhibit 5-A.
      • Ob;ervt,LI daytime ambient noise levels as shown on Table 5-1.
      ' Represents the comhinr.d ambient conditions plus the Project activities.
      • The noise level increase expected with the addition of the proposed Project acllvlties.
      '/I 3 dBA Increase over the exi~tlng ambient noise level at school uses per LAUSD thresholds.




                11'170-11 Noise Study
                                                                                       38
                                 •                                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 362 of 636 Page ID
                                     #:6519




                                                                           3568 Motor Avenue Noise Impact Analysis




          7 .4    OPERATIONAL NOISE LEVEL PERCEPTION AT PALMS

          The preceding sections show that Project operational noise levels at Palms will range from 38.3
          to 54.9 dBA leq when all Project-related stationary noise sources operate simultaneously. As
          previously shown on Exhibit 2-A, noise levels ranging from 38.3 to 54.9 dBA leq represent quiet
          urban daytime ·and nighttime noise levels and based on the existing ambient noise level of up to
          67.7 dBA leq Motor Avenue, will be largely overshadowed by existing and future traffic noise
          sources in the Project study area.
          The Project Is shown to contribute a daytime operational noise level Increase of up to 0.2 dBA
          l.,q which, consistent with any noise level increase of less than 1 dBA, is typically unable to be
          perceived except in carefully controlled laboratory experiments. (3) While some Project-related
          noise sources may be audible to receivers within Palms, the findings of this analysis indicate
          that Project operational noise levels will remain below the LAUSD exterior, interior, and noise
          level increase standards.




          11470-11 Noise Study
                                                          39
                                                                       •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 363 of 636 Page ID
                                     #:6520




                                                                   3568 Motor A~nue Noise Impact Analysts




                                  This page Intentionally left blank




           11470-11 Noise Study
                                                    40
                                   •                                                                                  •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 364 of 636 Page ID
                                     #:6521




                                                                                                             3568 Motor Awmue Noise Impact Analysis




          8        CONSTRUCTION IMPACTS
          This section analyzes potential noise levels resulting from the short-term construction activities
          associated with the development of the Project. Exhibit 8-A shows the construction activity
          boundaries in relation to the nearby sensitive receiver locations.

                                   EKHIBIT 8-A: CONSTRUCTION ACTIVllY AND RECEIVER LOCATIONS




                         0   Recelllttr l-llons                                                  --=/rcmporarv Noise Barrier
                         ~ C(!nstructlon Atllvfly                                                !fil   Temporary Noise Barrier Height (In feet)

                         -   Dl,tance from receiver to prlmory con,tructlon acllvlty (In feet)




          11470-ll Noise Study
                                                                               41
                                           •                                                                         •
         Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 365 of 636 Page ID
                                              #:6522




                                                                                                                3568 Motor Avenue Noise Impact Analysis




                    8.1      CONSTRUCTION NOISE ANALYSIS

                    Using the reference construction activity noise levels, previously shown on Table 5-2,
                    calculations of the Project construction noise levels at Palms was completed. Tables 8-1 to 8-6
                    present the short-term construction noise levels for each stage of construction. Table 8-7
                    provides a summary of the construction noise levels by stage at Palms. Based on the stages of
                    construction, the noise impacts associated with the proposed Project are expected to create
                    temporarily high noise levels at the nearby Palms receiver locations. To assess the worst-case
                    construction noise levels, this analysis shows the highest noise impacts when the equipment
                    with the highest reference noise level is operating at the closest point from the edge of primary
                    construction activity to each receiver location.

                                                      TABLE 8-1: DEMOLITION ACTIVITY NOISE LEVELS




                                   Truck Pass-Bys & Dozer Activity                                                         59.2
                                   Dozer Activity                                                                          64.2
                                   Forklift, Jackhammer, & Metal Truck Bed Activities                                      67.9
                                                   Highest Reference Noise· Level at 50 Feet (dBA Leq);                    67.9




                                              Rl                         82'                        -4.3                   63.6
                                              R2                         45'                        0.9                    68,8
                                   1  Reference construction noise level measurement\ taken by Urban Cross, oads, Inc.
                                    ' Distance from the nearest point or construction ar.tivity to the nearest receiver.
                                    ' Point (stationary) source drop off rate of 6.0 <lBA per doubling of distance.




......              11470-11 Noise Study
                                                                                       42
                                                                                                                                                                                                                  7


                                             •                                                                                                                           •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 366 of 636 Page ID
                                     #:6523




                                                                                                                                                                     )

                                                                                                                                                         3568 Morar Avenue Noise /mpocl A1,a/ysis



                                                         TABLE 8-2: SHORING EQUIPMENT NOISE LEVELS

                                                                  ,--                                     -.-~.·-----                                   ~ ~-                              - - - "ii
                                                                                                                                                         , ; · IRefiNl~Cle                  Noise ,
                                                         R~f!~I\~ ~~~oii'~J..~ -                                                                •         I        ,1.evej,      e,~50 fe'et• ;
                                           _...1.____.:~ •. .'.;,. j _ .                           ~- -- -                   •·             '.-           ~ ~ ~; J(~~'~f....
                         Truck Pass-Bys & Dozer Activity                                                                                                                         59.2
                             Auger Drill Rig                                                                                                                                      77.0
                                                  Highest Reference Noise Level at                                 so Feet (dBA l.:q):                                            77.0

                                                                                                        ·i ·r·--'t"'--::i.:: .-~- -                                                                  . --
                                                                                                         ; ' , iDfsfance                                  l 1 • :~ctiont .,
                                                                                                                   ,Attanuiitiiin ·                                    :t.1otse-liw1.:
                                                                                                                       .   '(_~-:~ ·.                     '         ... ~~,:
                                                                                                                   ----- --- _....._. .... ___ -A; ""

                                             Al                                     82'                                           -4.3                                            72.7
                                             R2                                     45'                                            0.9                                            77.9
                             1Reference constmction noise level measurements.taken bv Urban Cromoacb, Inc.
                             'Olstance from the nearest point of construction activity to the nearest receiver.
                             'Point (slallonary) source drop off rate of 6.0 dBA per doubling of distance.


                     TABLE 8•3: EXCAVATION, SOIL EXPORT, AND GRADING EQUIPMENT NOISE LEVELS

                         .--
                         '
                                                    --                  --       ....... _.                        -        _,                      '     ',_            .....

                                                                                                                                                               ' . Reference· Nolie'
                                                                                                                                                                                                 J          -~,



                                                                  '
                                                    :Referince·r,ons_,-uctl!JO'~iiim                                                                       '
                                                                                                                                                                    uivei'.4P!~ FtefJ
                                                                                                                                                                         -.....,.:a;::_    ---       ,,,_
                                                                             -~                                                                                           ·(il&A·~J
                                  -          -    .     -----              -- ~.
                                                                             ~          ~
                                                                                                         --                        - --    -.__ -~,-..     -   '   -      _::,;..•,··:r;;i,. .. _._.

                             Truck Pass-Bys & Dozer Activity                                                                                                                       59.2
                             Dozer Activity                                                                                                                                        64.2
                             Rough Grading Activities                                                                                                                              73.5
                                                   Highest Reference Noise Level at SO Feet {dBA L.,q):                                                                            73.5

                                                             - ..... , ,DliJji6ce.,:o.
                                                                    ~                         -.

                                                                                                                                 Dlitarice.
                                      ;~ec_e!~e.r                       ·c.onsti~ction~
                                                                         ""' •"l .,,,... .     ......                      Attenuation:
                                      ,wc:atlon,                             ,Actfv~,                     , l
                                       - ,.""~·.:;. .....
                                                 .0         • . --           ·tFe•itf                         .I
                                                                                                                    .-.
                                                                                                                           .'r,~~t..:.i)':
                                                                                                                                     I•'
                                                              ~               ,._ __                    • j

                                             Al                                      82'                                           -4.3                                            69.2
                                             R2                                      45'                                            0,9                                            74.4
                             1 Relerence         construction noise level measurements taken by Urban Cross,oads; Inc.
                             1   Distance from the nearest point of construction activity to the nearest receiver.
                             ' Point (stationary) source drop off rate of 6.0 dBi\ per doubling of distance.




          11470-11 Noi5e Study
                                                                                                         43
                                           •                                                                            •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 367 of 636 Page ID
                                     #:6524




                                                           '
                                                               l                                                        'l
                                                                                                                   3568 Motor Aven11P. Noise Impact A11alysis



                                           TABLE 8-4: BUILDING CONSTRUCTION EQUIPMENT NOISE LEVELS




                           Construction Vehicle Maintenance Activities .                                                      67.S
                           Foundation Trenching                                                                                68.2
                           Residential Framing                                                                                 62.3
                                                      Highest Reference Noise Level at SO Feet (dBA leq):                      68.2




                                             Rl                          82'                     -4.3                          63.9
                                             R2                          45'                      0.9                          69.1
                           1 Rcfcranco construction noi,e level measurements taken by Urban Crossroads, Inc.
                           J Oista.nce from the ncmcst point of construction activity to the nearest reC.eiver,
                           'Point (slation•rvl source drop otf rate of 6.0 dB/\ per doubling of distance.



                                                               TABLE 8-5: PAVING EQUIPMENT NOISE LEVELS

                                       ~          •                                                     4-          •



                               t                                                                    ;   :    ...    "

                                   •                   ■                        tar.,              r



                           Concrete Mixer Truck Movements                                                                      71.2
                           Concrete Paver Activities                                                                           65.6
                           Concrete )Vlixer Pour & Paving Activities                                                           65.9
                           Concrete Mixer Backup Alarms & Air Brakes                                                           71.6
                           Concrete Mixer Pour Activities                                                                      67.7
                                                      Highest Reference Noise Level at 50 Feet (dBA L.q}:                      71.6




                                             Rl                           82'                     -4.3                         67.3
                                             R2                           45'                     0.9                           72.5
                           1       Reference construction noise level measurements taken by Urban CrossroddS, Inc.
                           1       Distance from the nearest point of construction activity to the nearest receiver.
                           'Point (stationary) source drop off rate of 6.0 dBA per doubling of distance.




           11470-11 Noise Study
                                                                                        44
                                           •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 368 of 636 Page ID
                                     #:6525

                                                                                                                     •
                                                                                                                     'l
                                                                                                           35fiH Matar Avenue Noise Impact Analysis



                                      TABLE 8-6: ARCHITECTURAL COATING EQUIPMENT NOISE LEVELS

                                                                           "'l-;-.
                                                · :Re!ffl!'m C.On~of~~r
                                                                                                ..
                                Residential Framing                                                                         62.3
                                                Highest Reference Noise Level at SO Feet (dBA leq):                         62.3




                                           Rl                        82'                      -4.3                          58.0
                                           R2                        45'                      0.9                           63.2
                                1 Reference construction noise level measurernenl> taken by Urban Crossroads, Inc.
                                'Distance from the nearest point of construction activity to the nearest receiver.
                                'Point !stationary) source drop oft rate of 6.0 dBA per doubling of distance.



          8.2           Cm' OF Los ANGELES CONSTRUCTION NOISE LEVEL COMPLIANCE

          As shown on Table 8-7, the construction noise levels are expected to range from 72.7 to 77.9
          dBA l.eq at the sensitive receiver locations. For construction activities lasting more than 10 days
          in a three-month period, such as activities at the Project site, the City of Los Angeles identifies a
          noise level standard of 5 dBA above the existing exterior ambient noise levels at adjacent Palms
          receiver locations. To reduce Project construction noise levels, multiple Project Design Features
          (PDFs) have been incorporated into the Project. As shown on Table 8-8, the Project
          construction noise levels would exceed the City of Los Angeles 5 dBA above existing ambient
          noise level standard without the planned PDFs at the nearby sensitive receiver locations (Rl
          and R2).

                            TABLE 8-7: CONSTRUCTION NOISE LEVELS WITHOUT PROJECT DESIGN FEATURES




                   Rl               63.6            72.7            69,2             63.9         67.3               58.0          72.7    G9,2
                   R2               68.8            77.9            74.4             69.l         72.5               63.2          77.9    74.4
          1 Noise   receiver locations are shown uri Exhibit 8-A.
          2   ·Estimated construction noise levels during pt!ak operating conditions.




          11470-11 Noise Study
                                                                                     4S
                                                                                                                                                      •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 369 of 636 Page ID
                                     #:6526



                                                         •.
                                                          I

                                                                                                                                                  3568 Motor Avenue Noise Impact /lnolysls ·



                                         TABLE 8-8: CONSTRUCTION NOISE LEVEL COMPLIANCE WITHOUT PDFS


                          ·11eee,~i 11~Jai-t\"2
                      ~@
                      ~o--~-.         ~~· '



                      l"-Ht~...-l C ~ -· _;A
                             Rl
                                                ~~
                      :ih~loir.@ !Nohtt~vel1 • ~~ian•~
                                              Constructlonj

                                                  72.7
                                                              ,.J•   1




                                                                     ,..~•-·
                                                                     ,
                                                                             ~'
                                                                     ,."r,,...,_
                                       -tei't~ Measure11111nt . "imli~
                                                                                i~i
                                                                                __ -
                                                                                    i11ti ~
                                                                                    ;~g :at
                                                                                   L1
                                                                                        •
                                                                                            •\i'l




                                                                                              ,.,,.
                                                                                                      ._




                                                                                                       I
                                                                                                            · Nolle Levels• ~ILAaQA
                                                                                                                Y ' : " ' l o . ~...



                                                                                                            .'JU.~i.1:1\M
                                                                                                                     67.7
                                                                                                                                           . ,i;!f«!.iA
                                                                                                                                    . _______ .
                                                                                                                                       1
                                                                                                                            .,.~ Gifldellna)
                                                                                                                                                +5
                                                                                                                                                           Tllrishold 9


                                                                                                                                                               72.7
                                                                                                                                                                          4-

                                                                                                                                                                          '       -
                                                                                                                                                                                 Yes
                                                                                                                                                                                       •




                             R2                   77.9                                 L1                            67.7                       +5             72,7              Yes
                      'See EKhlblt 8-A for the sensitive receiver locations.
                      2 Project construction noise levels as shown on Table 8-7 without the planned temporary noise barriers.
                      ' Reference noise level measurement locations as shown on EKhiblt 5-A.
                      • Observed daytime ambient noise levels as shown on Table 5-1.
                      'Ambient plus S dBA per the Cltv of Los Angeles CEQA Thresholds Guidelines.
                      • Do the peak Project construction noise levels exceed the ambient plus 5 dBA threshold ldentiHed by the City of Los Angeles?




                As such, Table 8-9 shows the calculated Project construction noise levels with the temporary
                noise barrier attenuati'on provided by the planned 12-foot high temporary noise barrier
                identified In the PDFs. The noise attenuation provided through temporary noise barriers
                depends on many factors including cost, wind loading, the location of the receiver, and the
                ability to place barriers such that the line-of-sight of the receiver is blocked to the noise source,
                among others. This analysis assumes a temporary noise barrier constructed using frame-
                mounted materials such as vinyl acoustic curtains or quilted blankets attached to a construction
                site perimeter fence or structure. The Project construction PDFs are shown to result in reduced
                construction noise levels approaching 68.9 dBA kq at the Palms receiver locations and ~ill
                remain below the City of Los Angeles 5 dBA plus ambient noise level standard for construction
                activity noise levels.

                                              TABLE 8-9: CONSTRUCTION NOISE LEVEL COMPLIANCE WITH PDFS




                 Rl               72.7            -7,9                   64.8                              Ll                          67.7               +5              72.7             No
                 R2               77.9            -9.0                   68.9                              Ll                          67.7               +5              72.7             No
        1 Sec Exhibit 8-A lor the sensitive receiver locations.
        2
          Project construction noise levels with the planned temporary noise barrier. Appendix 8,1 includes the temporary noise barrier attenuation calculations.
        3
          Reference noise level measurement locations as shown on Exhibit S-A.
        'Observed daytime ambient noise levels as shown on Tobie 5-1,
        'Ambient plus 5 dUA rer the City of Los Angeles CEQA Thresholds Guidelines.
        • Do the peak Project construction noise levels exceed the ambient plus 5 dBA threshold identllled by the City or Los Angeles?




                11470-11 Noise St11dy
                                                                                                                   46
                                                                                           •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 370 of 636 Page ID
                                                  #:6527




                                                                                       3558 Motor Avenue Noise Impact Analysis



                       8.3      LAUSD CONSTRUCTION NOISE LEVEL COMPLIANCE

                       The planning of Project construction during periods when Palms is not in session is considered a
                       P.DF for reducing construction noise levels, since receiver locations Rl and R2 would no longer
                       be considered sensitive receivers if unoccupied during Project construction. Nonetheless, this
                       section analyzes Project construction activities, capable of generating the highest construction
                       noise levels based on the LAUSD 3 dBA ambjent noise level increase standard.

                       8.3.1    WITH ScHOOL IN SESSION (SHORING STAGE}

                       Table 8-10 shows the highest shoring construction noise levels at receiver locations Rl and R2
                       and the Project's temporary noise level contribution to the e)(isting noise environment due to
                       construction activity, including the barrier attenuation provided by planned 12-foot high
                       temporary noise barrier. Based on the shoring equipment noise levels, receiver location R2,
                       which represents the closest e)(isting classroom building would experience a noise level
                       increase of 3.7 dBA ~q, e)(ceeding the LAUSO 3 dBA increase standard. As such, a PDF for
                       Project construction includes restricting the shoring stage of construction to a time period
                       when Palms is not in session, thereby eliminating the temporary noise level increase since Rl
                       and R2 would represent unoccupied school property.

                       8.3.1    WITHOUT SCHOOL IN SESSION (ALL OTHER STAGES)

                       Table 8-11 shows the highest construction noise levels from all other stages at receiver
                       locations Rl and R2 and the Project's temporary noise level contribution to the existing noise
                       environment due to construction activity, including the barrier attenuation provided by planned
                       12-foot high temporary noise barrier. Based on the construction activity noise levels, receiver
                       location Rl and R2 would experience Project construction-related noise level increases
                       between 0.9 to 2.0 dBA ~" and remain below the LAUSD 3 dBA increase standard. The
                       construction noise levels shown on Table 8-11 include the temporary noise barrier attenuation
                       provided by the Project PDFs.




,_·   :::,
                       11470-11 Noise Study
                                                                         47
    Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 371 of 636 Page ID
                                         #:6528




                                                                                                                                                3568 Motor Avenue Noise Impact Analysis



                                                           TABLE 8-12: CONSTRUCTION NOISE LEVEL INCREASES (SHORING}.




           1 See
                   Rl
                   R2
                                           Playground
                                            Classroom
                 Exhibit 8-A for the sensitive receiver lacadons.
                                                                         64.8
                                                                         68.9
                                                                                             L1
                                                                                             L1
                                                                                                              67.7
                                                                                                              67.7
                                                                                                                                    69.S
                                                                                                                                    71.4

           'Project shoring construction equipment noise levels as shown on Table 8-19 with the planned 12-foot high temporary noise barrier.
           1 Reference noise level measurement locations as shown on Exhibit 5-A.
           • Observed daytime ambient noise levels as shown on Table 5-L
           • Represents the combined ambient conditions plus the Project acUvities.
           'The noise level increase expected with the addition of the proposed Project activities.
                                                                                                                                                    1.8
                                                                                                                                                    3.7
                                                                                                                                                                    No
                                                                                                                                                                    Yes

                                                                                                                                                                                          •
           'A 3 dBA increase over the existine ambient noise level at school uses per LAUSD thresholds.




                                                   TABLE 8-13: CONSTRUCTION NOISE LEVEL INCREASES (ALL OTHER STAGES}

                                           .-

                   Rl                      Playground                    61.3                ll               67.7                  68.6           0.9              No
                   R2                      Classroom                     65.4                Ll               67.7                  69.7           2.0              No
          1
              See Exhibit 8-/\ for   the sensitive receiver locations.
          2 Project construction equipment (non-shoring) noise levels with the planned l2-foot loot high temporary noise barrier.
          3 Reference noise level measurement locations as shown on Exhibit 5-A.

          s Observed daytime ambient noise levels as shown on Table 5-1.
          'Represent$ thP combined ambient conditions plus the Project activities.
          'The noise level increase expected with the addition of the proposed Project activities.
          'A 3 dBi\ increase over the existing arnbient noise level at school uses per LP.USO thresholds.




11470-11 Noise Study
                                                                                                  48
     Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 372 of 636 Page ID
                                          #:6529
                                                                                           •
                                                                                       3568 Molar Avenue Noise lmpad Analysis




               8.4       CONSTRUCTION NOISE LEVEL PERCEPTION AT PALMS

               The preceding sections show that Project construction noise levels at Palms will approach 68.9
               dBA l..,q during shoring activities, and 65.4 dBA Leq during all other construction stages with the
               PDFs identified in the Executive Summary during Project construction. Based on the existing
               ambient noise level of up to 67.7 dBA l..,q measured on Motor Avenue adjacent to the Palms
               playground area, Project construction noise levels will result in ambient noise level increases of
               up to 3.7 dBA l..,q during shoring, and 2.0 dBA leq during all other construction activities.
               Noise level increases of up to 3.7 dBA L.,q during shoring would be. considered barely perceptible
               above existing ambient noise level conditions, and therefore, Project shoring activities as a PDF
               shall be restricted to time periods when school Is not in session. Increases during all other
               construction stages of 2.0 dBA leq are considered less than barely perceptible and will likely be
               largely overshadowed by existing traffic noise levels in the Project study area. (3) However,
               while Project construction noise levels are shown to satisfy the standards identified in this
               study with the planned PDFs, Project construction-related noise sources will still be audible to
               adjacent sensitive receiver locations within Palms.

               8.5       CONSTRUCTION VIBRATION l.EVEts

               Construction activity can result In varying degrees of ground vibration, depending on the
               equipment and methods used, distance to the affected structures and soil type. It is expected
               that ground-borne vibration from Project construction activities would cause only intermittent,
               localized intrusion. The proposed Project's construction activities most likely to cause vibration
               impacts are:
                     •   Heavy Construction Equipment: Although all heavy mobile construction equipment has the
                         potential of causing at least some perceptible vibration while operating close to building, the
                         vibration Is usually short-term and Is not of sufficient magnitude to cause building damage. It is
                         not expected that heavy equipment such as large bulldozers would operate close enough to any
                         residences to cause a vibration impact.
                     o   Trucks: Trucks hauling building materials to construction sites can be sources of vibration
                         intrusion if the haul routes pass through residential neighborhoods on streets with bumps or
                         potholes. Repairing the bumps and potholes generally eliminates the problem.

               Ground-borne vibration levels resulting from construction activities occurring within the Project
               site were estimated by data published by the Federal Transit Administration (FTA).
               Construction activities that would have the potential to generate low levels of ground-borne
               vibration within the Project site include grading. Using the vibration source level of
               construction equipment provided on Table 5-3 and the construction vibration assessment
               methodology published by the FTA and Caltrans, it is possible to estimate the Project vibration
               levels. Table 8-12 presents the expected Project construction-related vibration levels at the
               Palms receiver locations.
               Based on the reference vibration levels provided by the FTA and Caltrans, a caisson drill
               represents the peak source of vibration with a reference velocity of 0.089 in/sec PPV at 25 feet.


               11470-11 Noise Study
                                                                     49
..:;r.,
                                           •                                                                          ••
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 373 of 636 Page ID
                                     #:6530




                                                                                                                 3568 Motor Avenue Noise Impact Analysis




                   At distances ranging from 45 to 82 feet from the Project construction activities, construction
                   vibration velocity levels are expected to range from 0.015 to 0.037 in/sec PPV, as shown on
                   Table 8-12. The Project-related vibration levels are, therefore, shown to satisfy the caltrans
                   annoyance threshold of 0.04 in/sec PPV at Rl and R2, and will satisfy the building damage
                   threshold for older residential structures of 0.3 in/sec PPV at R2, which represents the closest
                   Palms classroom building to the Project site.

                                   TABLE 8-14: CONSTRUCTION EQUIPMENT VIBRATION LEVELS WITHOUT PDFS




           Rl                82'            0.001            0.006            0.013             0.015            0.015                 No                      No
           R2               45'             0.001            0.014            0.0:31            0.037            0.037                 No                      No
      1 ReceiverIOClltlons are shown on Exhibit 8-A.
      2 Based on the FTA's Vibration Source Levels of Construction Equipment previously shown on Table 6-3 at a reference distance of 25 feet. Calculated using the
      following equation per FTA guidance: PPVequlp = PPVretx (25/D)"l.S
      Where "PPVequlp" = the vibration level at the receiver; "PPVrer' = the reference vibration level at 25 feel; and "D" = the distance to each receiver locatlon.
      3 Does the vibration level exceed the given vibration threshold?     ·




                   11470-11 Noise Study
                                                                                        so
                                 •                                                     •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 374 of 636 Page ID
                                     #:6531




                                      '
                                      I                                                 l

                                                                                   3568 Motor Avenue Noise Impact Analysis




          9        REFERENCES

          1. City of Los An1eles. Municipal Code, Chapter XI - Noise Regulation.
          2. Los Angeles Unified School District Office of Environmental Health and Safety. Comments on the
              3568 Motor Avenue Project. January 23, 2017.
          3. U.S. Department of Transportation, Federal Highway Administration, Office of Environment and
              Plannlng, Noise and Air Quality Branch. Highway Traffic Noise Analysis and Abatement Policy and
              Guidance. June, 1995.
          4. U.S. Department of Transportation Federal Highway Administration. Acoustical Consideration. Noise
              Barrier    Design       Handbook.       [Online]   (Cited:       November        28,      2016.]
              https://www.fhwa.dot.gov/ environment/noise/noise_ba rriers/design_construction/design/d esign0
              3.cfm.
          5. City of Los An1eles. CEQA Thresholds Guide. 2006.
          6. California Department of Transportation Environmental Program. Technical Noise Supplement - A
              Technical Supplement to the Traffic Noise Analysis Protocol. Sacramento, CA : s.n., September 2013.
          7. Environmental Protection Agency'Office of Noise Abatement and Control. Information on levels of
              Environmental Noise Requisite to Protect Public Health and Welfare with an Adequate Margin of
              Safety. March 1974. EPA/ONAC550/9/74-004.
          8. U.S. Department of Transportation, Federal Transit Administration. Transit Noise and Vibration
              Impact Assessment. May 2006. FTA-VA-90-1003-06.
          9. Office of Planning and Research. State of Catlfornia General Plan Guidlines 2003. October 2003.
          10. City of Los Angeles. General Plan Noise Element. February 1999.
          11. Cali_fornia Department of Transportation. Transportation and Construction Vibration Guidance
              Manual. September 2013.
          12. American National Standards Institute (ANSI). Specification for Sound level Meters ANSI Sl.4-
              2014/IEC 61672-1:2013.
          13. National Electrical Manufacturers Association. TR 1-2013 - Transformers, Step Voltage Regulators
              and Reactors. 2014.
          14. Urban Crossroads, Inc. 3568 Motor Avenue Air Quality Impact Analysis. March 2018.




          11470-11 Noise Study
                                                              51
                                  •                                        •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 375 of 636 Page ID
                                     #:6532




                                                                       356B Motor Avenue Noi5e Impact Anolvsls



                                      This page intentionally left blank




           12470-11 Noise Study
                                                        52
                                 •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 376 of 636 Page ID
                                     #:6533

                                                                                      •
                                                                               3568 Motor Avenue Noise Impact Anafysls




          10       CERTIFICATION

          The contents of this noise study report represent an accurate depiction of the noise
          environment and impacts associated with the proposed 3568 Motor Avenue Project. The
          information contained in this noise study report is based on the best available data at the time
          of preparation. If you have any questions, please contact me directly at (949} 336-5979.



          Bill Lawson, P.E., INCE
          Principal
          URBAN CROSSROADS, INC.
          260 E. Baker Street, Suite 200
          Costa Mesa, CA 92626
          (949) 336-5979
          blawson@urbanxroads.com



          EDUCATION

          Master of Science in Civil and Environmental Engineering
          California Polytechnic State University, San Luis Obispo O December, 1993

          Bachelor of Science in City and Regional Planning
          California Polytechnic State University, San Luis Obispo   a   June, 1992


          PROFESSIONAL REGISTRATIONS

          PE- Registered Professional Traffic Engineer-TR 2537 • January, 2009
          AICP -American Institute of Certified Planners - 013011 • June, 1997-January 1, 2012
          PTP- Professional Transportation Planner• May, 2007 - May, 2013
          INCE- Institute of Noise Control Engineering• March, 2004

          PROFESSIONAL AFFILIATIONS

          ASA- Acoustical Society of America
          ITE - Institute of Transportation Engineers

          PROFESSIONAL CERTIFICATIONS

          Certified Acoustical Consultant- County of Orange • February, 2011
          FHWA-NHl-142051 Highway Traffic Noise Certificate of Training• February, 2013




          11470-11 Noise Study
                                                          53
                                                                                   •
          Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 377 of 636 Page ID
                                               #:6534




                                                                               3568 Motor Avenue Noise lmpar:t Ana/ysls



                                              This page Intentionally left blank




                      1l470-1.1 Noise Study
                                                                54
,::.r.,
                                                      •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 378 of 636 Page ID
                                     #:6535
                                                                             •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 379 of 636 Page ID
                                     #:6536




                               ORANGE LAW OFFICES, P.C.
                                            Equitable Plaza Tower
                                      3435 Wilshire Boulevard, Suite 291 o
                                         Los Angeles, California 9001 0
                                              Tel: (213) 736-9900
                                              Fax: (213) 417-8800
                                        Email: orangelawoffices@att.net

                                                                     Date:.--.~   o5l~1:];£d, ··----~--
         22 May 2018                                                 Submitted in_    PLU N         Committee

         CITY OF LOS ANGELES
                                                                     Council File N_o:   /'1 - /3flf
         CITY COUNCIL - P.L.U.M. COMMITTEE                           Item No.   _g_~~---=--..............._._
         via CITY CLERK                                              9ept:tty:CWt11~~lL~-- . _.
         200 North Spring Street,                                        .        .             .      P-tf(.f~<JV
         Room 395, City Hall
         Los Angeles, CA 90012
         TEL: (213) 978-1133
         FAX: (213) 978-1027
         .Clerk. CPS'@lacitv.org                              VIA HAND DELIVERY

                                                              CEOA APPEAL-FILE No. 17-1394


                      RE: Appellants' Second Supplemental Material Submission
                         3568 Motor A venue, Los Angeles, California 90034
                         Case No. DIR-2016-4880-DB; ENV-2016-4881-CE

         Dear Honorable Council Members:

         Appellants hereby submit and request that you ·consider the following objection and
         attached supplemental materials:

         I.       Objection to .Late Request for Consideration of an Additional CEOA 'Exemption

                On May 14, 2018, just five business days prior to the hearing on this case-file,
         the Planning Department submitted a request that this Committee determine that the
         Project at issue be classified as a Sustainable Communities Project and thus exempt
         from CEQA review. Appellants have had no prior notice of this submission, and it has
         not been subject to any procedure by which any interested members of the public would
         have reasonable notice of it - or, a reasonable opportunity to be heard prior to
         detennination. Thus, Appellants hereby object.

         II.      Appellants' Supplemental Materials for Consideration

               A. Exhibit A is a set of three true and accurate pictures detailing the proximity of


                                                   APPELLANTS' 2 nd Suppl SUBMISSION/ FILE No. 17-1~94 - Page 1
                                                                       •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 380 of 636 Page ID
                                     #:6537




               the Palms Elementary School Kindergarten playground to the Project site. As
               shown 'in the pictures, the children's tiny brown playhouse is mere feet from the
               construction Project.

            B. Exhibit B is a true and c01Tect copy of video with audio of some of the
               jackhammering the Developer engaged in on December 15, 2017, while students
               and teachers were still in session at Palms Elementary School. Exhibit B is
               provided on the flash drive included in the envelope given to the Clerk with this
               filing. For convenience, Exhibit B is also available through the following active
               hyperlink:
               http://www. oran gelawoffices. com/casernedia/palms/EXHIBIT B .mp4-

            C. Exhibit C is a true and correct copy of video with audio of some of the
               demolition the Developer engaged in, as well as the particles spread upon the
               swrnunding area, on December t 9, 2017, immediately upon the kindergarten
               playground fence-line of Palms Elementary School. Exhibit C is provided on the
               flash drive included in the envelope given to the Clerk with this filing. For
               convenience, Exhibit C •is also available through the following active hyperlink:
               htt:J?:l/www.orangelawoffices.-c·oinJcasemedia/palms/EXHIBiT C.mp4_

            D. Exhibit D is a true and conect copy of a photograph of some of the students
               whose classrooms are closest to the construction site, and who currently use the
               kindergarten playground at Palms Elementary School. As indicated by their
               "Perfect Attendance" certificates, they attend school on a daily basis, and will be
               exposed to the toxins, particulate matter and carcinogens the Project will emit.

            E. Exhibit E is a true and conect copy of email correspondence between Palms
               Teacher Cluistal Lord and Los Angeles City Councilman Paul Koretz' office. It
               occurred when the Developer began construction activities, including but not
               limited to jackhammering and possibly spraying pesticides when children and
               teachers were still in school at Palms Elementary on December 15, 2017.

            F. Exhibit F is a true and correct copy of May 17, 2018, correspondence from Nick
               Greif, President of the Pahns Neighborhood Council detailing its unanimous
               vote to oppose the Project.

            G. Exhibit G is a true and correct copy of excerpts from the Developer's noise study
               showing that for ambient noise purposes, noise was measured by the side of
               Motor A venue. But, for noise increase compliance purposes, that roadside
               measurement was improperly applied as a baseline to a classroom located in the
               interior of the block, far away from the roadside. Thus, giving the false
               appearance that construction noise increases fall within applicable thresholds.




                                               APPELLANTS' 2 nd Suppl SUBMISSION/ FILE No. 17-1394- Page 2
                           •                                             •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 381 of 636 Page ID
                                     #:6538




             H. and I. -- Exhibits H and I are true and correct copies of excerpts from the
                Developer's noise study, and LAUSD's draft Environmental Impact Report for
                its district-wide School Upgrade Program - respectively. The exhibits show that
                the Developer's noise levels for similar and/or the same equipment differ by
                more than 20 decibels, in some cases (see LAUSD dozer at 85 vs. developer
                dozer at 64.2). Thus, giving the false appearance that construction noise
                increases fall within applicable thresholds.

             J. Exhibit J is a true and correct set of pictures showing the toxic dust and particles
                discharged by some of the demolition the Developer engaged in, as well as the
                particJes spread upon the surrounding area, on December 19, 2017, immediately
                upon the kindergarten playground fence-line of Palms Elementary School.




         :: exhibits ::




                                                 APPELLANTS' 2nd Suppl SUBMISSION i FILE No. 17-1394 - Page 3
                              •                                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 382 of 636 Page ID
                                     #:6539




         STATE OF CALIFORNIA                            }       ss.
         COUNTY OF LOS ANGELES                          }
         I am employed in the County of Los Angeles, State of California. I am over th~ age of 18 and
                     to
         not a party the within ac;tion; my business address is: ~4~5 Wilshire Blvd., Suite 2910, Los
         Angeles 1 CA 90010                               .

         On May 22, 2018, I served the following Document(s): Appellants' Second Supplemental
         Material Submission and EXHIBITS (A through J) upon the interested parties in this action
         addressed as follows:
                          ,--
                          1



                          I
                          I
                                             CITY OF LOS ANGELES
                                                  CITY COUNCIL
                          !                      via CITY CLERK
                                             200 N. Spring St, Rm 395
                                              Los Angeles, CA 90012
                                               TEL. (213) 978-1133
                                               Clerk. CPS@lacity:org


         ~       (Via Hand Delivery) I caused hand-delivered service of the above-mentioned materials
         upon the above-mentioned recipient(s) as addressed by leaving the materials with the person
         indicated, or with a person, of the age of majority, apparently responsible for the premises.

        17 _(Via U.S. Mai~ [Federal or State])      I am re~~ily f~miliar with the practice for the
        ~ectioil and processing of correspondence for mrulmg WI th the UNIIBD STA JES POST AL
         SERVICE; such envelope will be deposited with the UNIIBD ST ATES POST AL SERVICE on
        the above date according to ordinary business practices.

         ~       (Via Email) By transmitting from my business address a true copy thereof from my
         sending_ computer addressed to each individual at its receiving computer email address set forth
         above at the time indicated on the transmission line thereon.

                 Executed on May 22, 2018, at Los Angeles, California.

        .0      (State) l declare under penalty of perjury under the.laws of the State of California. that
         the above is true and correct.
         fxl (Federal) I declare that I am employed in the offi · .of a imbe
         Wurt at whose discretion the service was made.             ,   ·        .
                                                                         .        '
                                                                                  ,




                                                     APPELLANTS' 2 nd Suppl SUBMISSION/ FILE No. 17-1394 - Page 4
                      •                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 383 of 636 Page ID
                                     #:6540




                           EXHIBIT A
                            PROXIMITY PICTURES
     Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 384 of 636 Page ID
                                          #:6541




                                                                                                   'i
                                                                           . ,,       •I                I


 I
        I_.>\.                                                                                 ;   >l   I

n                                                                                          '       '-
                                                                                                   '1 :
                                                                                                        i



h                                                                                 I
                                                                                           ...
:1                                                                           Ii

ii
'!




                                                                                                        '
                                                                                  I




                                                                                               l


                                                                                               ~4J .
                                                                                       '. ~ i
                                                                                                   ~



                                                                                      - ~ ~: :+_ , ;
                      •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 385 of 636 Page ID
                                     #:6542
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 386 of 636 Page ID
                                     #:6543




                                                                              ,

                                                                                  • r
                                                                                  ..!
                                                                                   ~-<:"




                -~~-l.       .
                  ~.,
                •'•.,        .
                     ·, j
                .•,;.;, ~
                ~-1

                 '
                      ; I;
                     ,.
                         I
                       ~ ;:
                             .
                             .,

                 I   ~;~ J
                     \.•. d
                                 --:   t
----------------------------




                                 •                                       •
         Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 387 of 636 Page ID
                                              #:6544




                                           See enclosed flash drive
                                                 and/or go to:
                    http://'WVlw. orail gelawoffices.con:t/case·media/palms/EXIDBIT B. nip4




                                       EXHIBITB
                                      JACKHAMMERJNG VIDEO
    .,;r:,
                       •                                  •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 388 of 636 Page ID
                                     #:6545




                                 See enclosed flash drive
                                       and/or go to:
            http://www.orangelaw.offices.com/casemedia/palmsiEXHIBlT C.mp4




                             E,XHIBIT C
                              DUST CLOUD VIDEO
                      •                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 389 of 636 Page ID
                                     #:6546




                            EXHIBITD
                   ATTENDANCE CERTIFICATES PICTURE
  Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 390 of 636 Page ID
                                       #:6547



•
·~~·.
        '
            ·•
            l';
                      •                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 391 of 636 Page ID
                                     #:6548




                           EXHIBITE
                      DEMOLITION CORRESPONDENCE
                                                         •                                                           •
  Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 392 of 636 Page ID
                                       #:6549
Fw: They Are Spraying Today                                                                   imap://imap.mail.yahoo.corn:993/fetch>UID>/INBOX>25099S?hca...

                                                                         EXHIBIT E, Page 001
         Subject: Fw: They Are Spraying Today
         From: Ct-lRISTAL lord <christalteach4@yahoo.com>
         Date: 2/6/2018 3:19 PM
         To: Olu Orange <oluorange@att.net>




         Begin forwarded message:

         On Friday, December 15, 2017, 11:57 AM, Joseph Galloway <joseph.galloway@lac:ity.org> wrote:

               Christal,

               We've been informed by the developer that they are pulling their team from the s.ite at this
               moment. They were working on fencing and have postponed the work. Please provide us
               additional updates as you see them.

               Sincerely,

                                                                         Joseph Qalloway
                                                                         Senior Field Deputy
                                                                         Office of Councilmember Paul Koretz, 5th Coundl District
                                                                         6380 Wilshire Blvd., Suite 800
                                                                         Los Angeles, CA 90048
                                                                         T: 323,%6:1828 I F: 313.852.1129 I C: 213.550.601"!
                                                                         .E: J~!).G:illoway.@lgr:ty.org




                o@e
                Keep up with us on social media:



                Download the City o.f Los Angeles MylA311 app for smartphones!
                       -~(•r•:)10.i,:-~;,;;         ,   o~~.;1;u on 1M

                1
                 f;:.:- !..-,l '~°'it{(· {):;i~,   ••App Store-

                MyLA311 links Angelenos with the services- and Information they need to enjoy their city,
                beautify their community and stay connected with their !oc;al g9vernment.

                Sign up for the            co 5 e-newsletter herJl.l
               CONFIDENTIALITY NOTICE
                 This electronfc message transmission is intended only for the party to whom it is -address.ed a·s it IT)ay
                 contain privileged or confidential information. If you are not the intended recipient, be aware that any
                 disclosure, copying, distribution or use of the content of this information is prohibited. If you have received
                 this communication in error, please notify us immediately by e-mail and delete the original message and any
                 attachment without reading or saving in any manner.

               On Fri, Dec 15, 2017 at 11:53 AM, Joseph Galloway <iosep!)._galk,y.,a\'@lacit'.'£.org:-wrote:
                 Christal,

                                                                         EXHIBIT E, Page 001
                                                                                                                                        2/23/201812:27 PM
                                                •                                                                      •
  Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 393 of 636 Page ID
                                       #:6550
Fw: They Are Spraying Today                                                                     imap://imap.mail.yahoo.com:993/f~tch> UID> /I NBOX>250995?hea ..

                                                                            EXHIBIT E, Page 002
                 Thank you for notifying us. We are attempting to make contact wit_h their office immediately.

                 Sincerely,

                                                                             Joseph Galloway.
                                                                             Senior Field Deputy
                                                                             Office of councilmember Paul Koretz, 5th Council District
                                                                             6380 Wilshire Blvd., Suite 800
                                                                             LOS Angeles, CA 90048
                                                                             T: 323L8~28 I F: 323,852.1129 I C: 213.550.6017
                                                                             E: Jost:pi;.GallOW3Y@lacit.y.org




                  Keep up with us on social media:

                  0©8

                  -
                  Download the City of Los Angeles MyLA311 app for smartphonesl
                                            ~   rt'<)wwt IMO 01'1   Ul~ t

                                        •       App-Store-

                  MyLA311 llnks Angelenos with the services and Information they need to enjoy their city,
                  beautify'their community and stay connected with their local government. ·

                  Sign up for the CD 5 e-newsletter hfil.g_f

                 CONFIDENTIALl1Y NOTICE
                   Thi~ electronic. message transmission is int,encjed only for the party to whom it is ac_jc_jressed as it may
                   contain privileged or confidential information. If you are not the intended recipient, be aware that any
                   disclosure, copying, distribution or use of the content of t_his information is prohibited. If you have
                   received this communi.cation in error, please notify us imm1;diately by e-mail and de.lete the .original
                   message and any attachment witho·ut reading or saving in any manner.

                 On Fri, Dec 15, 2017 at 11:52 AM, CHRISTAL lord ,:;chrlstalte<:!ch4(~y.,boo.q:,~ wrote:
                   Dana from the developers office told me they are spraying from pest today, that is completely illegal we
                   have to notify parents l ! I!!! Please call them to stop I!!
                  Christal Lord

                   lnline image




                   Sent from Yahoo lilia1I for iPhone


                   On Friday, December 15, 2017, 11:09 AM, CHRISTAL lord <christalteach4@yahoo.com> wrote:

                           Hello
                           The develop·er promised not to start demolition till December l!l. They are currently doing
                           construction as we speak. We have video and Mr.Orange spoke to the supervisor of
                           constructio•n today and the developer never told him anything. The promise was to wait till
                           December 18! !I I! Our kids are still here II You are suppose to protect us!
                           Christal Lord

                                                                            EXHIBIT E, Page 002
                                                                                                                                            2/23/201812:27 PM
                                                                  --------------------------




                                      •                                            •
   Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 394 of 636 Page ID
                                        #:6551
Fw: They Are Spraying Today                                    imap://imap.mail.ya hoo.com:993 /fetch>UID> /1 NBOX> 250995 ?hea...

                                                    EXHIBIT E, Page 003

                          Sent from VahGo Mail_for'i~hune




         -IMG_7511.JPG---------------------------------




                                                     EXHIBIT E, Page 003
                                                                                                              2/23/2018 12;27 PM
                                      •                              •
                Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 395 of 636 Page ID
                                                     #:6552




    .('"·
    ,.:;:,;:,
                                           EXHIBITF
.
     •..
    ,,.::~::,
                             NEIGHBORHOOD COUNCIL OPPOSITION LETTER
    .,::r:,
      ...,..
     t-,,_:,
    ,.:::r.:,
     ~   ......
    ,.~;.::,
                                             •                                                                      •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 396 of 636 Page ID
                                     #:6553




                                              PALMS NEIGHBORHOOD COUNCIL




   May 1?1h, 2018



   RE: OPPOSITION TO 3568 MOTOR AVE DEVELOPMENT UNTIL LAUSD CONDUCTS AN
   ENVIRONMENTAL REVIEW OF THE IMPACTS ON THE ABUTTING ELEMENTARYSCHOOL

   To Whom It May Concern,

   I write to inform you of the Palms Neighborhood Council's position on the 3568 Motor Avenue
   devel()pment, taken by a unanimous vote at our November 15, 2017 board meeting.

   The Palms Neighborhood Council OPPOSES the development project at 3558-3570 Motor as
   presented at this time until an environmental review of the project can be undertaken by the LA
   Unified School District (LAUSD) and if necessary, the City of Los Angeles.

   Our vote on this project was not taken lightly. Our Council has generally been supportive of
   constructive development in our community and at this point, this vote is the only time in this
   2016-2019 board term that we have outright opposed a development project presented to us.

   After many meetings with the developer and our community, we concluded that there would be
   negative impacts to our community -- particularly Palms Elementary School. A full overview of our
   discussion on this matter, testimony from the school, LAUSD, parents, and the developer can be
   found starting on page five of our meeting minutes found here:
   https://drive.google.com/opeii?id=15Rcyskzt-nWUXnv2TMmjJrOiwME9yoJA

   Sincerely,




   Nick Greif
   President, Palms Neighborhood Council




   Palms :>iel~hhorhood Council - Nick Greif, President/ Andres Cuervo, Vice-Prosid:nl IV. Claire Iadulang, Secretary/ Katie Clarkin, Treasurer/ Alison Reg:in,
    Community Org. Rep. i Jenn G,,rs, Residcniial Rep. A/ Erika Graves, residential Rep B. / Paul Seo, R<s1dL-utial Rep.DI Eryn Block, Residential Rq, F. I John
                                     Stanley, Business Rep. l / M,µia Muiioz, Business R<:p. 21 C-aity Wallace, Business Rep 3

                                                 Follow us on rwittru: f@.Piilms'h'C or on Focebnok.COm,'PafoL,:Li
                                                                                               ;,p
                                  Lean, more abo111 lhe Palms 1'!eighb~,hnad Council 011d sign for 1Jpdotes 01 hU9•//nn!ro•ni;.J;1'
                      •                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 397 of 636 Page ID
                                     #:6554




                           EXHIBIT G
            CONTRADICTION IN NOISE MEASURE/APPLICATION
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 398 of 636 Page ID
                                     #:6555




                                       3568 Morar Awr,w Noh~ Impact Anatysi:s



      ExHIBIT6·A: RECIIVER LOCATIONS                                            EKHIBIT 4-A: NOISE MEASUREMENT l.ocATION




                                                                                                                           •
                      •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 399 of 636 Page ID
                                     #:6556




                           EXHIBITH
                  DEVELOPER EQUIPMENT NOISE LEVELS
                                      •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 400 of 636 Page ID
                                     #:6557
                                                                                                              •
                                                                                                     3568 Motor Avenue Noise Impact Analysis




       8.1      CONSTRUCTION NOISE ANALYSIS

       Using the reference construction activity noise levels, previously shown on Table 5-2,
       calculations of the Project construction noise levels at Palms was completed. Tables 8-1 to 8-6
       present the short-term construction noise levels for each stage of construction. Table 8-7
       provides a summary of the construction noise levels by stage at Palms. Based on the stages of
       construction, the noise impacts associated with the proposed Project are expected to create
       temporarily high noise levels at the nearby Palms receiver locations. To assess the worst-case
       construction noise levels, this analysis shows ·the highest noise impacts when the equipment
       with the highest reference noise level is operating at the closest point from the_ edge of primary
       construction activity to each receiver location.

                                             TABLE 8-1: DEMOLITION ACTIVITY NOISE LEVELS

                                            ~•   ....... -~ -r~ -~ ,.-"   ~   t~~;•:r. . .:r,::·--r:~   •. ~1-~~~~
                                            -- ~ ~.......,:!,e,. ,. L•~
                                                                     1;~ ~°':11:;'T ;,~ ~· , ' : ',Refer~nceNojs~~
                                      Refert?nce Coi,structlon Activity!~.;~ i ~
                                        .
                                      ~: ~ '! :I~ 'tf x' i1':£..-. ~ .l'j' ';-,. ., ~ ' .•
                                                                                                if
                                                                                              '-'.1     ~L@so1~~r;
                                                                                                      .___._~.. A~
                                                                                                     1
                                    =- iru --'-.J~.:- ~ _!-z ..-t.~:...1~ .- ,~~ · W__'(dBAiliJ
                                                                                              - '.
                      :

                       Truck Pass-Bys & Dozer Activity                                                   59.2
                                      - -
                       Dozer Activity                                                                           64.2
                       Forklift, Jackhammer, & Metal Truck Bed Activities                                       67,9
                                       Highest Reference Noise Level at SO Feet (dBA L,q):                      67.9




                                 R2                          45'                        0.9                     68.8
                       ' Reference constructlon noise level measurements taken by Urban Crossroads, Inc.
                       '· Dlstance from the nearest point of consfruction activity to the nearest receiver.
                       'Point {starionary) source drop off rate of 6.0 dBA per doubling of distance.




       11470-11 Noise Study
                                                                          42
                                      •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 401 of 636 Page ID
                                     #:6558

                                                                                                                                                              •
                                                                                                                                               3568 Motor Avenue Noise Impact Analysis




                                         TABLE 8-2: SHORING EQUIPMENT NOISE LEVELS

                                                                                                                          -                            ..,
                                         Reference Con~ruction Activity1                                                             .                  . Reference Noise
                                                                                                                                                          Levei @~soF;-ei,
                                                                                                                                                                  ·-~~ ,.- ,•~;,.~---

                                                                                                                                                                   {d~A'~
                       Truck Pass-Bys & Dozer Activity
                                                                                                       -   ..                    -
                                                                                                                                     -·                      ,.   C.   ,~



                                                                                                                                                                       59.2
                                                                                                                                                                             ,   .v -- --

                       Auger Drill Rig                                                                                                                                 77.0
                                      Highest Reference Noise Level at SO Feet (dBA kq):                                                                               77.0

                                                                                                                                         ;                      ~.- . - ~- -
                                                       Distani::eTo                                                                                '
                              Receiver               Cc~~triictio·n
                                                                                                                    Distance                                  Construction
                              Location                      Activity
                                                                                                               'A~uatlon,                                         Noise'le;el
                                                            (Feet)\                                                 (~Al.,J3                                       (dBA i..i).
                                                                 ..                                ..          ,-    .-                                             .'    ·-
                                                                                                                                                                               '
                                 Rl                              82'                                                  •4.3                                             72.7
                                 R2                              45'                                                      0.9                                          77.9
                       ·• Reference construction noise level measurements taken by Urban Cr05sroads, Inc.
                        2 Distance from ltte nearest point of construction act!vltyto the nearest receiver.

                        'Point (stationary) source drop off rate of 6.0 dBA per doubling of distance.



                   TABLE 8-3: EXCAVATION, SOIL EXPORT, AND GRADING EQUIPMENT NOISE LEVELS

                                                            --                                                                                                                   Noise .
                                                                   ..., £~··   .....,__ ...... "   •                                           d


                                                                                                                                                             Refe~~~e
                                         Reference     Co!l_Stru£tion Act~ity1. .                                                                            level@.so:~~-
                                                        -                                  . . r _,.       .   ·-     '              -             .'              (clB~l..q)
                                                                                                                                                                    •-F

                       Truck Pass-Bys & Dozer Activity                                                                                                                 59.2
                       Dozer Activity                                                                                                                                  64.2
                       Rough Grading Activities                                                                                                                        73.5
                                      Highest Reference Noise Level at 50 Feet (dBA leq):                                                                              73.5

                                                      . -
                                                      DistanceTo
                                                                  -
                                                              ......
                                                                                                                    -Distance                            - ..Conmudion
                              Receiver           : •. Construction
                              Location                . Activity- ~                                            Attenuation                                        Nolselevel>"
                                                                                                                (dBArL.i}~                t;                       (d~A.]:.q)·
                                                        (feet)2
                                 Rl                              82'                                                      -4.3                                         69.2
                                 R2                              45'                                                      0.9                                          74.4
                       ' Reference construction noise level measurements taken by Urban Crossroads, Inc.
                       ' nistance from the nearest point of construct1on activity to the nearest receiver.
                       ' Point (statiom,ry) source drop off rate of 6.0 dBA per doubling of distance.




       11470-11 Noise Study
                                                                                             43
                                     •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 402 of 636 Page ID
                                     #:6559
                                                                                                                                                                          •
                                                                                                                                                           3568 Motor Avenue Noise Impact Analysis




                              TABLE 8-4: BUILDING CONSTRUCTION EQUIPMENT NOISE LEVELS

                                                                                                                                                                                                          -
                                           Refe!'1lnce Construction                                 ~~ity1                    :
                                                                                                                                       -   .       -
                                                                                                                                                                     Reference Noise
                                                                                                                                                                         Level      @ so Feet" ·
                                                                                                                                                                           .. ·JII'. ......,,..._,..... '"'·

                                                                                                                                                                                       --~
                                                                                                                                                                                                          ~   ~
                                                                                                                                                            ;        '
                                                                               t                -                .                -·   ~-·                                       .(dBA'~q)
                                                                                                                                                                                     ·;·                          ·.

                       Construction Vehicle Maintenance Activities                                                                                                                    67.5
                       Foundation Trenching                                                                                                                                           68.2
                       Residential Framing                                                                                                                                            62.3
                                      Highest Reference Noise Level at 50 Feet (dBA                                                                Le.:):                             68.2


                                                                                                          r.                                   -                                       ..
                                                         Distan·ce To
                                           .            Ccn\Str-uction.                                              . Distance                                          -Constiilction
                              Receiver                                                                  : l
                              loca·11on·                     '-~Vity                                      I          Attenoatk>n                                             Noise Level
                                  .
                                                                                                          ,.              (dBA 1.,q)1                           ,·               (dBA-1.,q)
                                                                 (Feeti..               2
                                                                                                                     .
                                                                                            .             ....
                                                                                                                         ••

                                                                                                                          ·-,. ...
                                                                                                                                   ...     +

                                                                                                                                                                 .       -       ~
                                                                                                                                                                                      -          "'
                                 Rl                                    82'                                                        -4.3                                               63.9
                                 R2                                    45'                                                        0.9                                                69.1
                       1
                         Reference construction noise level measurements taken by Urban Crossroads, Inc.
                       'Distance from the nearest point of construction activity to the nearest receiver.
                       'Point lstaiionary) source drop off rate of 6.0 dBA per doubling of distance.




                                            TABLE 8-5: PAVING EQUIPMENT NOISE LEVELS
                                           ..            .                                                                        . -                  -    ... 1--..,..• '\, ..                      -           ~


                                                                                                                                           r                      Reference Noise:
                                          , Refeience ~nst~ction_
                                                                       ,           ,.
                                                                                                 ~tf                  1·
                                                                                                                              -                                 . Li~el'@·so Fe-it
                                                                                                                                                                i.           -idM~i: -
                                                        .                                                                                                                                                              '
                       Concrete Mixer Truck Movements                                                                                                                                 71.2
                       Concrete Paver Activities                                                                                                                                     65.6
                       Concrete Mixer Pour & Paving Activities                                                                                                                       65.9
                       Concrete Mixer Backup Alarms & Air Brakes                                                                                                                      71.6
                       Concrete Mixer Pour Activities                                                                                                                                67.7
                                      Highest Reference Noise Level at 50 Feet (dBA kq):                                                                                             71.6




                              Receiver
                                                .
                                                             .   -
                                                         Distan~eTo
                                                        Constfuctlan.
                                                                                                    ... ' "' ~..., ....
                                                                                                                      Distance
                                                                                                                              ·-~~                                             i .
                                                                                                                                                                             Construction
                                                                                                                                                                                            •'



                              Locai:-,r                                                                   r-         Atf~uation                                              Noise level'
                                    ton             '   - Actlvftv· -                                                i,(dBA'l:i,q~                                           -(dBAt..J
                                                                                                                                                                                      --
                                                    i
                                      '     '           • - {Fl!_!t)i~
                                                                                                          '                                                              '
                                                    ,    ...i,._, __       -   k-           _.:..,.,.                - 1      •·- ~)
                                                                                                                                               -                             -
                                 Rl                                    82'                                                    -4.3                                                    67.3
                                 R2                                    45'                                                        0.9                                                 72.5
                       1 Reference  construction noise level me;,surements taken by Urban Crossroads, Inc.
                       'Distance from the nearest point of construction activity to the nearest receiver.
                       'Point (stationary) source drop off rate of 6.0 d8A per doubling of distance.




       11470-11 Noise Study
                                                                                                     44
                                          •                                                                                   •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 403 of 636 Page ID
                                     #:6560



                                                                                                                        3568 Motor Avenue Noise Impact Analysis




                                  TABLE 8-6: ARCHITECTURAL COATING EQUIPMENT NOISE LEVELS

                                                            -
                                                                                                                              Reference Noise
                                                                                                                                          ,.,__,
                                                                                                                                               ~




                                              Reference.;Construri~n ~vlty~                                                 - t~V!I@ ~o,Feet.
                                                                ..                                   ~
                                                                                                                                      ---- ~--
                                                                                                                              .. ...(~~A•t;,q),
                           Residential Framing                                                                                        62,3

                                           Highest Reference Noise Level at 50 Feet (dBA leq):                                        62.3


                                                           Distance To·              :
                                                                                                 Dlst_~ce_                     Construction
                                 Receiver                 Construction
                                 Location                   ·.ictrviv:           •• I           Attenllalton.                    Noise Le,;e1
                                                                {Feetf'                          cfal~>     1
                                                                                                             ••                  "(dBA~·
                                                                      .-             '            •
                                      Rl                             82'                            -4.3                              58.0
                                      R2                             45'                            0.9                               63.2
                          'Reference const1uct1on no,se level measuoernents taken by Urban Crossroads, Inc.
                           2 Distance from the nearest point of construction ~ctivity to the nearest receiver,

                          ·, Point (stationary) source drop off rate of 6.0 dBA per doublina of distance.



        8.2          CITY OF   Los ANGELES CONSTRUCTION NOISE LEVEL COMPLIANCE
        As shown on Table 8-7, the construction noise levels are expected to range from 72.7 to 77.9
        dBA le<1 at the sensitive receiver locations. For construction activities lasting more than 10 days
        in a three-month period, such as activities at the Project site, the City of Los Angeles identifies a
        noise level standard of 5 dBA above the existing exterior ambient noise levels at adjacent Palms
        receiver locations. To reduce Project construction noise levels, multiple Project Design Features
        (PDFs) have been incorporated into the Project. As shown on Table 8-8, the Project
        construction noise levels would exceed the City of Los Angeles 5 dBA above existing ambient
        noise level standard without the planned PDFs at the nearby sensitive receiver locations (Rl
        and R2).

                        TABLE 8-7: CONSTRUCTION NOISE LEVELS WITHOUT PROJECT DESIGN FEATURES

            -   '                             Constructi<.m. Hourly Noise Leve is• (dBA' t.q) ~                                            . Higtlest foiisi: Levels2
            Receiver                          ..              . ..
                                                                           ' .'Bulldintl~';
                                                                                            -               - .                ;;,.        I
                                                                                                                                               .          '
                                                                                                                                                              .
            (~_tii!01                                      Excavation,,                                                  An:hftectural .
                                                                                                                                               'shoring"           Non-
                           Oemolltlon        Shoring
                                                           ii Gm,, ding  ~nsinictlon                     ~Ing
                                                                                                                        .   c.oatiiii '              -            siior1_ng'
                                      C      •r---   --             -~V•   -~J .......~'--·-·                   ~   ~            ~


                Rl             63.6           72.7              69.2              63.9                   67.3                58.0                  72.7            69.2
                R2             68.8           77.9              74.4              69.1                   72.5                63.2                  77.9            74.4
        1 Noose receiver locat,oos are shown on Exh1b1t 8-A.
        1 Estimated construction noise levels during peak operating conditions.




       11470-11 Noise Study
                                                                                 45
                                                •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 404 of 636 Page ID
                                     #:6561
                                                                                                                                      •
                                                                                                                        3568 Motor Avenue Noise Impact Analysis




                                     TABLE 8-8: CONSTRUCTION NOISE LEVEL COMPLIANCE WITHOUT PDFS

                                         Highest
                                                                 '.                                               Ambient
                                                                                     Reference                                         '
                     Receiver            Project         Measurement•            1   Ambient-
                                                                                                                 Pl_us·s d~A           'Threshofd1
                                                                                                                                                           Threshold
                     Location 1        Construction       Location 9
                                                                 .               · Noise tevels4
                                                                                                                 ttiacii                                   Exceeded?°
                                       Noise Level 2                                                             Gul~lin~)__               ..
                        Rl                  72.7                      Ll                  67.7                         +5                  72.7                 Yes
                        R2                  n.9                       Ll                  67.7                         +5                  72.7                 Yes
                 1                              ..
                   See Exh,b,t8-A for the sens1t1ve receiver locations .
                 1 Project construction noise levels as shown on Table 8-7 without the planned temporary noise barriers,
                 'Reference noise level measurement locations as shown on Exhibit 5-A.
                 4 Observed daytime ambient noise levels as shown on Table 5-1.
                 5 Ambient plus S dBi\ per the City of ~os Angeles CEOA Thresholds Guidelines.

                 • Do the peak Project construction noise levels exceed the ambient plus 5 dBA threshold Identified by the City of Los Angeles?




            ·As such, Table 8-9 shows the calculated Project construction noise levels with the tempora_ry
             noise barrier attenuation provided by the planned 12-foot high temporary noise barrier
             identified in the PDFs. The noise attenuation provided through temporary noise barriers
             depends on many factors including cost, wind loading, the location of the receiver, and the
             ability to place barriers such that the line-of-sight of the receiver is blocked to the noise source,
             among others. This analysis assumes a temporary noise barrier constructed using frame-
             mounted materials such as vinyl acoustic curtains or quilted blankets attached to a construction
             site perimeter fence or structure. The Project construction PDFs are shown to result in reduced
             construction noise levels approaching 68.9 dBA Leq at the Palms receiver locations and will
             remain below the City of Los Angeles 5 dBA plus ambient noise level standard for construction
             activity noise levels.

                                       TABi..E 8-9: CONSTRUCTION NOISE LEVEL COMPLIANCE WITH POFS

                                                                                                                            -- ---i
                                  Project Construction
                                     Noise Levels"With .                                    !      ~ffflrt(e            I
                                                                                                                               Ambient           ii
                                                                                                       .Arifblent , . Pfus5 dBA                       Th _ h ld5 j
                                                                                                                                                                      I
                                            0

        Receiver              Temporary Nois"e Btirrie~               • 'Meimtrement                                                                                      Threshold
        ~ation1                                                            l,ix.ations"         Noise Levels4 ;                (lACEQA"                 re1 o         ' Exceeded?9
                                                          ,.,-                                  -- ,      -i-,    I;
                                                                                                                        ;
                                                                                                                             Guidelines).
                             Without      B~rrf~;       With
                             Barrier      Atten •.     Barrier·
                        ,,
                                                             -   •·
                                                                                                                                                ,J

            Rl                72.7          -7.9         64.8                  Ll                        67.7                         +S                 72.7                No
            R2                77.9          ·9.0         68.9                  Ll                        67.7                         +S                 72.7                No
    1 See Exhibit 8-A for the sensitive receiver locations.
    2
      Projec;t construction noise levels with the planned temporary noise barrier. AppendlK 8.J includes the temporary noise barrier attenuation calrulations.
    3 Reference noise level measurement locations as shown on Exhibit S-A.
    • Observed daytime ambient noise levels as shown on Table 5-1.
    • Ambient plus 5 dBA per the City of Los Angeles CEQA Thresholds Guidelines.
    • Do the pe~k Project construction noise levels exceed the ambient plus 5 dBA ihreshold ldentilied by the Ci1Y of Los Angeles?




            11471)..11 Noise Study
                                                                                     46
                               •                                             •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 405 of 636 Page ID
                                     #:6562



                                                                       3568 Motor Avenue Noise Impact Analysis




        8.3      LAUSD CONSTRUCTION NOISE LEVEL COMPLIANCE

        The planning of Project construction during periods when Palms is not in session is considered a
        PDF for reducing construction noise levels, since receiver locations R1 and R2 would no longer
        be considered sensitive receivers if unoccupied during Project construction. Nonetheless, this ·
        section analyzes Project construction activities, capable of generating the highest construction
        noise levels based on the LAUSD 3 dBA ambient noise level increase standard.

        8.3.1    WITH ScHOOL IN SESSION (SHORING STAGE)

       Table 8-10 shows the highest shoring construction noise levels at receiver locations Rl and R2
       and the Project's temporary noise level contribution to the existing noise environment due to
       construction activity, including the barrier attenuation provided by planned 12-foot high
       temporary noise barrier. Based on the shoring equipment noise levels, receiver location R2,
       which represents the closest. existing classroom building would e>eperience a noise level
       increase of 3.7 dBA leq, exceeding the LAUSD 3 dBA Increase standard. As such, a PDF for
       ProJect construction includes restricting the shoring stage of construction to a time period·
       when Palms is not in session, thereby eliminating the temporary noise level increase since Rl
       and R2 would represent unoccupied school property.

       8.3.1     WITHOUT SCHOOL IN SESSION (ALL OTHER STAGES)


       Table 8-11 shows the .highest construction noise levels from all other stages at receiver
       locations Rl and R2 and the Project's temporary noise level contribution to the existing noise
       environment due to construction activity, including the barrier attenuation provided by planned
       12-foot high temporary noise barrier. Based on the construction activity noise levels, receiver
       location R1 and R2 would experience Project construction-related noise level increases
       between 0.9 to 2.0 dBA Leq and remain below the LAU SO 3 dBA increase standard.. The
       construction noise levels shown on Table 8-11 include the temporary noise barrier attenuatron
       provided by the Project PDFs.




       ·11410-11 Noise Study
                                                          47
    Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 406 of 636 Page ID
                                         #:6563


                                                                                                                                                            3568 Motor Avenue Noise Impact Analysis




                                                     TABLE 8-12: CONSTRUCTION NOISE LEVEL INCREASES (SHORING}
                                                                   ..
                            t                                     Shori'!g                                             Reference       Combined
                                                                                                                                                              Project
           Receiver.            '                               Equi~"lenJ.  Measurement                               Amoient        Shoring al)d                            Threshold
                                              Use                                        -                                                                 Contribution
          .Locatlon 1   .           -
                                                               Noise Level '' i.ocation3
                                                                ,(dB~leql~                         ...
                                                                                                     T   •
                                                                                                                      Noise "Levels
                                                                                                                       (ctBA'leql~
                                                                                                                                        Ambient
                                                                                                                                       (dBA i.,q)5.
                                                                                                                                                            (dBA L,qJ 6
                                                                                                                                                                              Exceeded? 7




                                                                                                                                                                                                      •
                  Rl                    Playground                  64.8                             Ll                    67.7           69.5                  1.8               No
                  R2                    Classroom                   68.9                             l1                    67.7           71.4                  3.7               Yes
          1            ..                ..
            See Exh1b1t 8-A for the sensItIve receiver locallons .
          'Project shoring construction equipment noise levels as shown on Table 8-19 with the planned 12-foothigh temporary noise barrier,
          ' Reference noise level mea;urement locations as shown on Exhibit 5-A.
          • Observed daytime ambient noise levels as shown on Table 5-1.
          5
            Represents the combined ambient conditions plus the Project activities.
          • The noise level Increase expected with the addition of the proposed Project activities.
          7 A 3 dBA increase over the existing ambient noise level al school uses per LAUSO thresholds,




                                               TABLE 8-13: CONSTRUCTION NOISE LEVEL INCREASES (ALL OTHER STAGES)

                                                                        - ....   - '   '                          ~

                                                           1   .~.o~:S~o~~~                        • ..       ! , Refer,eni;e -Comblned           1



                                                           ' ,.'.Construttlon1            ., Measurement                           ; ·.Pr~_Je~ and            Project           Threshold,
                                                                                                                  f- Ambient,.
                                                                                                                                                      I
                                                                 .,_;ir ~ ~        -   ~•  -=¥-·fl   ·  ..,:.            .. _ . --         --- -          • •Contribution·
                                                             •' ~.(>~-~~~H                    1
                                                                                               Lot;a~~n~· \ , Nol~e Levels•             Ambient              (dBA   l.,q)6   . Exc:eeded? 7
                                                           r ; ·(dBA'~)h:r.:,,.,,,r . -                         l
                                                                                                                    '(dBA
                                                                                                                       -
                                                                                                                       ~     ~
                                                                                                                              ~t'  ' (d~~'.~)~
                  Rl                    Playground                  61.3                             Ll                    67.7           68.6                  0.9               No




                                                                                                                                                                                                      •
                  R2                    Classroom                   65.4                             Ll                    67.7           69.7                  2.0                No
          1 See Exhibit 8-A for the sensitive receiver locations.
          • Project const~uct10n equipment (non-shonng) noise levels with the planned 12-foot foot high temporarv noise barrier.
          3 Reference noise level measurement locations as shown on Exhibit 5-A.
          4 Observed daytime ambient noise levels as shown on Table 5-1.

          5 Represents the combined ambient conditions plu; the Project activities.

          • The noise level increase expected with the addition of the proposed ProJect act,v1ties.
          7 A 3 dBA increase over the existing ambient noise level at school uses per IAUSO thresholds·.




11470-11 Noise Study·
                                                                                                             48
                      •                            ·•
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 407 of 636 Page ID
                                     #:6564




                            EXHIBIT I
                     LAUSD EQUIPMENT NOISE LEVELS
                                •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 408 of 636 Page ID
                                     #:6565
                                                                                        •
                                                                                        SCHOOL UPGRADE PROGRAM EIR
                                                                                          LOS ANGELES UNIFIED SCHOO


                                                                                        5. Environmental Analysis



        5.12 NOISE
        This section of the program EIR evaluates the potential for implementation of the SUP to impact the noise
        em·ironment in the District. The section discusses plans and policies from several junsdictional agencies and
        LAUSD ~tandard co~ditJo·ns, guidelines, specifications, practices, policies, and project design features
        (LAl:SD Standards), along with the existing noise environment throughout r.he Sl:P area, and possible
        eiwironmeotal impacts tlm may occur during future phases of the SUP and site-specific p.tajects
        implemented under the SUP.

        TERMINOLOGY
        :\loise is most often defined as unwanted sound. 1\lthough sound can be easily measured, the percept.ion of
        noise and the phrsical .response to sound complicate the analysis of its impact on people. People judge the
        relative magnitude of sow1d sens;1tion in subjecri,,e terms such as "noisiness·' or "loudness." The followlllg
        are brief definitions of terminology used 10 this chapr,er:

        Sound . .A disturbance created by a vibrating object, which, \vhen nansmitted by pressure waves through a
        medium such as ai.r, is capable of being detected by a receiving mechanism, such as the human eat: pr a
        microphone.

        Noise. Sow1d that is loud, unpleasant, une)lpected, or otherwise W1desirable.

        Decibel (dB). A wutkss measure of sound on a logarithmic scale.

        A-Weighted Decibel (dBA). 1'u1 overall frequency-weighted sound level in .decibels th.Lt approximates the
        frequency response of the human eat:.

        Equivalent Continuous Noise Level (L,q). The. mean of the noise level, energy~averaged ovel' the
        measurement period.

        Day-Night Lev.el (Lin). The energy-average of the A-weighted sound levels occurring during a 24-hour
        pcnod, with 10 dB added to sound levels from 10:00 PM to 7:00 AM.

        Community Noise Equivalent Level (CNEL). The energy average of the A-weighted sound levels
                                                                          0



        occurring during a 24-hour period, with 5 1.lB added co the levds from 7:00 PM to 10:00 PJ\·f ~nd 10 dB added
        from 10:00 Plvf to 7:00 1\1'..l

        Characteristics of Sound
        Sound is a pressure w,we transmitted through the aii:. It is described in terms of l0udness or amplitude
        (measured in decibels), frequency or pitch (measured in Hertz (Hz] or cycles per second), and duration
        (measured -in seconds or minutes). The st;iriclard wut of measurement of th~ loudnes~ ot sound i~ the decibel
        (dB). Changes of 1 to 3 dB are detectable under guiet, controlled conditions and ch·anges of less th:i.n 1 dB1\
        are usually indiscernible. A 3 dB change in noi~e levels is considered the minimum change that is detectable




                                                                                                            Page5.12-1
                                         •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 409 of 636 Page ID




        SCHOOL UPGRADE PROGRAM EIR
                                     #:6566

                                                                                                                      •
        LOS ANGELES UNIFIED SCHOO


        5. Environmental Analysis
        NOISE



        with human hearu1g .in outside environments. A change of 5 dB is readily discemab.le to most people                                         ID   an
        exterior cnviconment, and a 10 dBA change is perceived as a doubling (or halving) of the sound_.

        The human ear is not equally sensiti\·e to all frequencies. Sound waves below 16 Hz. .ue not heard at all and
        are "felt" more as a vibration. Similarly, though people with extremely sensitive hearing can hear sounds as
        high as 20,000 Hz, most people cannot hear above 15,000 Hz. ln all cases, hearing acuity falls off rapidly
        above about 10,000 Hz and below about 200 Hz.

        ~oise is defined as unwanted s,1und :md 1s known to have several adYerse effects on people, including hearing
        loss, speech and. sleep intctfcrcncc, physiological responses, and annoyance. Based on these known advcr,c
        efieus, the federal government, Scare of California, and many lurnl government~ have t::5tablishoo uitecia tu
        protect public health ;ind safety ,md to prevent disruption of certain human activities.

        Measurement of Sound
        Sound intensity is measured through rhe A-weighted measure to correct for the relaci.ve frequency response
        of rhe hwnan ear. Tbat is, an A-weighted noise level deemphas12es low and very high frequenc~es of sound
        similar to the huma.n car's deemphasis of these frequencies.

        Unlike units of measure that are computed with arithmetic functions (such as adding ot suhtrncti.n.g
        numbers), decibels arc measured and processed or1 .a log-.u:ith.mic scale. On a logarithmic. scale, an increase of
        10 dl3 is 10 ti.mes more intense than 1 dB, a 20 dB .increase is 100 times more il1tense, and 30 dB is
        1,000 times more intense. A sound as soft as human breathing 1s about 10 times greater than O dB. The
        lkcibcl S\T~tem of measuring sound gives a rough connertion betwei;.n the phy5it;a} intensity of soW1d and its
        perceived loudness to the human ear. Ambient sounds generally range from 30 dBA (very quiet) to 100 dBA
        (very loud). Table 5.12-1 shows the subjective effect of changes in sowid pressure levels.


         Table 5.12-1           Change in Aooarent Loudness
                             .. 3 dB                                                       Threshold of human perOOl)tibility
                            ±5dB                                                        Clearly noticeable change in noise level
                            ± 10d8                                                                 Half or twice as loucl
                            ± 20 dB                                                               Much quieter or louder
         Source: Blas, David A.. and Colin H. Hansen. 2009. Engineering Noise Controt. TIIBOI)' end Pracl1ce: 4th ed. New Vor1<: Spon Press.



       Sowid levels decrease as the dismocc from their source increases. Sound dissipates cxponenti.lllywith distance
       from the noise source. TI1is phenomenon is known as "spreading loss." For a single point soun:e,_ so~d
       le\rels decre-asc by appro)(imately 6 dB for each doubling of distance from th~ _source. This drop-off rate is
       appropriate for noise generated by onsite operations from starionar1· equipment or activity at a project site. If
       noise is produced by a line source, such as highway traffic, tht" sound decreases by 3 ill3 for t:c1ch u.ouulmg of




       Page5.T2-2                                                                                                                              Placeli'orks
                                           •                                                                         •
    Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 410 of 636 Page ID
                                         #:6567



                                                                                                          SCHOOL l'PGRAOE PROGRAM DRAFT E!R
                                                                                                         LOS ANGELES UNIFIED s:::HOOL DISTRICT


                                                                                                                     5. Environmental Analysis
                                                                                                                                                       NOISE


            distance in a hard site environment. 1 Line source noise in a relatively ili!t environment with ahsorptive
            vegetation decreases by 4.5 dB for each doubling of distance.

            Time variation in noise e..'\'.posure is typically expressed in terms of a steady-srnte energy level eqL1al co rhe
            ene_rgy content of the time varying period (called L.q), or alternately, as a statistical ·description of the sound
            level tl1ar. is e:xceeded over some fraction of a given observation period. For example, the Lso noi,se level
            rep.resents the noise }eye! that is exceeded 50 percent of the time. Half the time the noise level exce<!ds this
            level and half the time the noise level is less than t.his level. This level also represents the Je\,el that is exceeded
            30 minutes in an hour. Similar.I)~ the L2, LH :tnd L25 values represent the noise levels that are exceeded 2, 8, and
            25 percent of the rime or 1, 5, and 15 minutes per hour. These "L" values are typically used to demonstrate
            compliance for stationary noise sources with a city's noise ordinance, as discussed below. Other v,-tlues
            typically noted during a noise survey are the Lrrun ,Uld ~,- These '"alucs represent the miuimuill and
            maximwn root-mean-square noise levels qhtained over the measurement period.

            Because community receptors are more sensitive to unwanted noise intrusion during the:: evening and at night,
            state law and the.City and the County of l.os .Angeles require that, for phnning purposes, an artifici,J dB
            mcrei.nent be added to quiet time noise levels in a 24-hour noise descriptor called the Com:murutv Noise
            Equivalent [;eyeJ (C.NEL) or Day-Night Noise Level (I-<1n). The C:NEL descriptor requires th:ir an artificial
            increment of 5 dB.A be added to the actual noise level for the hours from 7:00 PM to l 0:00 PM and 10 dHA
            for the hours from 10:00 PM to 7:00 ML The Lin descriptor uses the same methodology except that there is
            no artificial i11crement added to the hours betw!!en 7:00 PM and 10:00 PM. Both descrjptoi:s giYe roughlr the
            same 24-hour level, with the CNEL being only slightly more restrictive (i.e., rugher).~

            Psychological and Physiological Effects of Noise
            Physical drunage to hL1man hearing begins at prolonged exposure to noise levels higher than 85 dBA Exposure to
            high noi~e len:ls ;i.ffecrs our cot.ire system, with _pr<j)onged noise exposure in exce.~s of 7S dBA increasing body
            tmsiuns am! thereby affecting blood pressure, functions of the hear:t, and the nervous system. fo comparison,
            e>.."tended periods of noise exposure above 90 dBA could result in permanent he::ttingdamage.

            Vibration Fundamentals
           Viur:-ttJon is a trembling, quivering, or oscillating motion of the earth. Like noise, vibrarion is transmitted io
           waves, but in this case tbrough the earth or solid objects. Unlike noise, vibration is typically of a ti'equency
           that is felt rather than heiUd.




           1 Sur lite,· l)pe oi ground cove, i; deGnr<l as thr "hru:ducss" or "soliness•· of the suiround.ing area. "llird silC ei1virown,-11t'' is ;u-ca,
           uith acoustirnlly hard ground (e.g., [l"V-eme11t or WJter). Distance atteunation from a line. sourer (1.t., roadu-:iy or rail1>·ay) "'ith rs hard
           sire c~vi.mnment is .3 dB per donhling of distance: (dB/DD). "Soft site <,n~ironrnent" is arl'.l!S "'rjth acousti,ally soft g-ro•Jnd (qr., la"l\~l
           or loose·dir1 or ngcictilturol usesj. Ground cm>er   =  affect the oour.d propagaLiou rate by ns ruuc:h as an additional 1.5 dB/DD. (Note
           that this r'dte occurs only when botl) the noise sourer: .i.nd the reccivn are close ro the groumi and the lt'.trlilll bctweeJl the two is tlat
           arnl 5of1.) As a result of this additional ~ue.nu~uon, the line-source sonmi lfxels de.crease ar a mte. of ,J.S rlB/DD al soil sites.
           ' I.,. and CNEL v<ilnes r.,rely differ hy more thm I dB. As • matter of practice, I.,. onrl CNE.L values a.re c011s~red equiv-,lent and
           are treated•~ sucl1 in this RSsessment.



           ]11ne 20/4                                                                                                                            Pago 5.i2-J
.,::r:,
                                                      •                                                                                   •
          Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 411 of 636 Page ID
                                               #:6568



                                                                                                                              SCHOOL UPGRADE PR OGRAM DRAFT EIR
                                                                                                                             LOS ANGELES UNIFIED S.CHOOL DISTR1~T


                                                                                                                                            5. Environmental Analysis
                                                                                                                                                                              NOISE



                   Table 5.12-11             Typical Noise Levels
                                                                                           Nobe Level
                                    Common Outdoor AdlviBes                                    ldBAl                                  Common Indoor ActlY Hies
                                                                                                110             Rock Band
                   Jet Flyover at 1,000 feet                                                    105
                   Gas Lawn Mower at three feet                                                 95
                   Diesel Truck at 50 feet, at 50 mph                                            85             Food Elender at 3 feet
                                                                                                 80             Garbage Disposal at 3 feet
                   Noisy Urban Area, Dl!}ttime                                                   75
                                                                                                 70             Vacuum Cleaner at 10 feet
                   .Commercial Area                                                              65             Normal speech at 3 feet
                   Heavy Traffic at 300 feet                                                     60
                                                                                                55              Large Business Office
                   Quiet Urban Daytime                                                           50
                                                                                                45              Dishwasher Next Room
                   Quiel Uitan Nighttime                                                        40              Theater, Large Conference Room (back grollld
                   Quiet Suburban Nighrnme                                                      35
                                                                                                30              Library
                   Quiet Rural Nighttime                                                        25                Bedroom at N1ghl. Concert Hall (background)
                                                                                                 15               Broadcast/Recording Studio
                   Lowest Threshold of Human Hearing                                               0              Lowest Threshold of Human Hearing
                   Source: Caf1foinfa Dcpartnl3n! o1 Transpoilalion (Calllllns). 2009, No'llinbef Tech11/ca/ Noise Sl.pplsmonl ('TaNS,. P1eparec1 by IOF lntemaflooal.


                  North Educational Service CIJnfar
                  Major freeways in the No.rth Educational SeJ'vic.e Center (F.Sq are Interstates 5, 118, 405, and 210 and State.
                  Routes 101, l 70, and 134 (see Chapter 3, Fignre 3-2, for ESC boundaries). Major. roads such as Roscoe
                  Boulevard, Sharman Wa)i Van Nurs Boulevard, and others generate high levels of a:affic no!SC.

                  Freight and passt:ngcr rail lines arc iJ1 the ~urth ESC. Metrolink and Amtrak passt:nger ser vice ib prO\>i.tlt.'d un
                  lines that link Los Angeles and Ventura County, and travels through the San Femando Valle}

                  The major airport that provides domestic conunemal service is the Bob Hope Airport in Burbank. In                                                                      •
                  addition,. the general aviation airports of \X/hitman and Van Nuys are in the North ESC.

                  Stationary noise is generated by all types of land uses. Residential uses gene.rate noise from landscaping,
                  maintenance activities, and air conditioning systems. Commercial and mdustrial use, generate noise from
                  hearing, venti.lation, air conditioning (HVACJ systems, lo,iding docks, ml'tdunery, parking lots, and other
                  operatioi;rn1 sources. Noise generated by residential and commercial uses are generally short wd intermittent.
                  Industrial uses typicn.lly generate noise on a continual basis due to the nature of their activiti es.




~;r>
.,:.c,
  .....          ]1111e 2014
,.;:~,                                                                                                                                                                   Page 5./2-1J1
,;:n,
     -
·>,, ••:,

 ,.,,...
,,!:~:~

 o~
                                               •                                                                                    •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 412 of 636 Page ID
                                     #:6569



                                                                                                                        SCHOOL UPGRADE PROGRAM DRAFT EIR
                                                                                                                      LOS ANGELES UNIFIED SCHOOL DISTRICT


                                                                                                                                    5. Environmental Analysis
                                                                                                                                                                              NOISE·




            l abl e 512-12                                   1 ra f,on Leves
                                              t' E:QuipmentV'b
                                      Construc1on
                                                                                              Approximate RMS Veloc:ity                           ·Approximate PPV
                                         Eaulll/Tlent                                              at 25 feet IVdBl                           Velocltv at 25 feet lin/secl
            lmpad Pile Driver - upper range                                                                112                                           1.518
            l111P.acl Pile Driver - typical                                                                104                                           0.~4
            Vi~ra!Qry Roller                                                                               94                                            0.210
            L.lirge Bulldozer                                                                              87                                            0.069
            Caisson Drilling                                                                               87                                            0.089
            Jackhammer                                                                                     79                                            0.035
            Small Bulldozer                                                                                58                                            0.003
            Loaded Trucks                                                                                  86                                            0.076
            FTA Criteria - Human Annoyance (Daytime)                                                       78                                             -
            FTA Criteria - Archiiectural Damage .
                                         ..
                                                                                                           -                                             0.300
            Soun:c: Federal Transn MmmlStrafion (FTA). 2006, May. Tran9t Noise.and \libra/i0n ltrpac/ A.sstls!11'11inl. Uruled Sllr.os OepMlllCol olTrans)lO!laticn FTA-VA-
              90-1003-06.
            Note: RMS velocity calculate!d from vit>ration leuel {VdBJ using the reference or 1microinch/seoond end a crest lacror of~



        As shown in Table 5.12-12, vibration generated by consr.ruction equipmenr has the potential to be substantial
        .However, groundbo.r.ne vibration is almost never annoying to people who ar.c outdoors, &o it is ust1ally
        evalwteJ in terms of irtdoor enviroumerits-20

        Vibration Annoyance
        Vibration is typicall? noticed nearby when ohjecn. in a building generate noise from .rattling windows or
        pjctu.1:e frames. The effect on buildings near a construction site varies depending oo soil type, ground strata,
        and receptor buildiog construction. The generation of vibration can range from no perceptible effects at the
        lowest Yibi::ation levels, to low rumbling sounds ·and perce.ptible vib:r:ations at moderate le\·els, to slight damage
        at tbc highest levels. For human annoyance, the criteria of 0.1 PPV in/sec is the level at which continuous
       Vibratiqn begins to annoy people. Small construction equipment generates vjbration ICTels less than 0.1 PPV
       in/sec at 25 feet away. However; large equipment s_u.ch as vibratory roller or pile driver would generate
       significant \·ibration at 25 feet. Although vibration. dissipates quickly with distance, the maximum
       construction-rela.ted vibracion level and close distance of residential uruts or cla~srooms, vibration may exceed
       the 0.1 JJPV io/ sec threshold for annoyance. District contractors work closely with sc4ools and nearby land
       uses (see PDF N-5) and tty to a~oid heavy noise and vibrntion actreiries directly adjac;ent to noise and
       vibratioo-sensiti,,e land use.s.

        Vibration-Induced Structural Damage
       Comtruction of SCP-related projects would be site specific and would occw· intermittently for ,•aryiog
       periods of time. Grading and demolition activities typicallv genei.11.te the highest vib~atian levels. Impact pile
       dri.Yiog and tock blasting can genei:atc high Je\7 eJs in excess of 100 PPV at 25 feet awa~: Howe,;~, typical
       co.asttucrion projects do not require these methods, or if necessary, they. can be mitigated with alternate.

       20   Feder~( Trnl\Sit Administra6on (Elf.A). 2006, :M•y. TranJit Norr, and Vibration l"')an .·1m:ssnm,1. 1.iiµted States Depru:tinei:it o(
       T.rnnsportatioo. FI'A-\"A-90.-10(13-06.



       ]1111e 2014                                                                                                                                                 Pag, 5. f2-25
                                  •                                                          •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 413 of 636 Page ID
                                     #:6570



        SCHOOL UPGRADE PROGRAM EIR
        LOS ANGELES UNIFIED SCHOO


        5. Environmental Analysis
        NOISE



        metl1ods, such as nonexplosive rock brCl!king instead of rock blasting ,md dnlled piles i.osrnad of ~pact pile
        driving. The threshold at which rhere is a risk of architectural damage to normal hol.!ses with plastered walls
        and ceilings is 0.2 in/sec. Building damage is not a factor for typical LAl:SD pro1ecrs, unless demolition ;U1d
        construction is planned directly adjacent to a building with fragile wall treatment or an older historic building.
        LAUSD PDF N-6, PDF N-7, and PDF 1'-8 would reduce structural vibrntio11 impacts dw:ing demolition and
        construction al.1:i.vities by using an acoustical engineer to ident1fy- and reduce vibrations, and amiding
        vibration-intensive construction equipment or activities, if fe~sible.

        Construction activities would occur at discrete locations in die District's boundaries, and vibration from such
        att:Jvit:y ma)' impact ex.istmg buildings that are close enough. If alternative methods caru1ot be used, there IS
        no feasible mitigation available that would reduce potential Yibration impacts if receptors arc in close
        pro:ximit:y an<l equipment generates h.igb vibration levels, sud1 as pile dcii:iof} Although incorporation of the.
        LI\USD PDF N-6, PDF N-7 and PDF N-8 into SL-P-rehned projects would reduce vibration le:vel~ at nearh~-
        µses, demolition and/or construction vibration may still cause annoyance and architectural dr1mage. Thus,
        demulitio11/const.cuction-rebuecl vibration impacts would be potentially significant and may not be feasibly
        mitigmed to a level of insigoilicance.

        Impact 5.12-3:    Traffic generated by SUP-related projects would not result in substantial permanent
                          increase'in ambient noise levels_ [Thresholds N-3]

        All SUP Projects
       To derermine if a project would cause a substantial permauent traffic noise increase or would t:.'<ceed local
       snndards related to prn1ect related rrnffic, rnns.ideration must be given to the magnitude of the increa.<se Md the
       affected receptors. In general for comrnuni~· noise, a noise level increase of 3 dBA .is considered barely perceptible,
       and an increase of S c.IBA is cl.t:,irly noticeabk An im:rease of 3 tlBA is uften useJ as a threshold for a substaucial
       increa.~e. A traffic noise impact 1mder CEQA may ocmr _when noisc-se.nsitive receptors along a roadway segment
       (1) are exposed co :unbienr. noise levels over 60 dBA CNEL, and (2) experience a project-rdated traffic noise
       increase over 3 cJBA.

         Where projecMelated traffic exceeds 5,000 additional vehicles per day or a twofold increase in traffic, tl1e
         Districr will conduct a noise srudy. According to Insnturc of Trnnspormtion Engineers (1.TE) rop generation
         rates. an increase of studel1t capaoty of more than 2,900 studeuts would be required to geaerate S,1)(JU dai.ly trips.
         None of the SUP-related projects would increase traffic on roadways adjacent        to·  existing schools by 5,000 or
       · more, nor wCJuld rl1ey douhle existing traffic. Tfaffic-relared noise impacts would be less than significant.




       Pago J.1 :!-26                                                                                                PlmelF-ilrk.i
                                        •                                                                     •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 414 of 636 Page ID
                                     #:6571



                                                                                                     SCHOOL UPGRADE PROGRAM ORAFl EIR
                                                                                                    LOS ANGELES UNIFIED SCHOOL DISTRICT


                                                                                                               5. Environmental Analysis
                                                                                                                                               NOISE



        Impact 5.12-4:       Construction activities may result substantial temporary or periodic increase in ambient
                             noise levels in the project vicinity. [Threshold N-4)

        All SUP Projects
       Construction activities assm.-iated with the Sl'P could cause substantial short-term noise from the use of
       stationary and mobile construction equipment. Table.5.12-13 lists maximum construction equipment noise
       levels at SO feet away and the percentage of time each piece of equipment is used. 21


        Table 5.12-13           Construction Equipment Noise Levels
                                    Equlpmenl                                   Noise Level ldBA) at 50 fl                Typical Duty Cycle
        Auger Drill Rig                                                                    8S                                    20%
        Backhoe                                                                            80                                    40%
        Blastlng                                                                           94                                     1%
        Chain Saw                                                                          85                                    20%
        Clam Shovel                                                                        93                                    20%
        Compactor (ground)                                                                 80                                    20%
        Compressor (air)                                                                   80                                    40%
        Concrete Mil<er Truck                                                              B5                                    40%
        Concrete Pump                                                                      82                                    20%
        Concrete Saw·                                                                      90                                    20%
        Crane (mobile or stationary)                                                       85                                    20%
        Dozer                                                                              85                                    40%
        Dump Truck                                                                         84                                    40%
        Excavator                                                                          85                                    40%
        Front End Loader                                                                   80                                    40%
       . Generator (25 KVA or less)                                                        70                                    50%
        Generator (more than 25 KVA)                                                       82                                    50%
        Grader                                                                             85                                    40%
        Hydra Break Ram                                                                    90                                    10%
        In situ Soil Sampling Rig                                                          84                                    20%
        Jackhammer                                                                         85                                    20%
        Mounted Impact Hammer (hoe ram)                                                    90                                    20%
        Paver                                                                              85                                    50%
        Impact Pile Driver                                                                 95                                    20%
        Pneumatic Tools                                                                    85                                    50%


       !l Duty cycles (see table) are rclaie.1 to d1e pucentage ofutilizotion of each pier.,• of_eqnipmt"nt at. typical co,1structio11 phases foe
       drv..Jopme.nr projeas such as schools. and <1rc used to calculare average noise IE:wls in a given period.



       ]1111e2014                                                                                                                        Page.5.f:!-27
        SCHOOL UPGRADE PROGRAM EIR
        LOS AIJGELES UNIFIED SCHOO
                                     #:6572
                                            •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 415 of 636 Page ID

                                                                                                                               •
        5. Environmental Analysis
        NOISE




         Table 5.12-13            Construction Equipment Noise Levels
                                       Equipment                                           Noise Level (dBA) at 50 ft                       Typical Duty Cycle
         Pumps                                                                                          77                                          50%
         Rock Drill                                                                                     85                                          20%
         Scraper                                                                                        85                                          40%
         Tractor                                                                                        84                                          40%
                                                                                  ...
         Vacuum Excavator                                                                               85                                          40%
         Vibratory Concrete Mixer                                                                       80                                          20%
         Source Thalheimer, E., 2000, Consnuction Noise Ccr11rol Program and Mmgabon Strategy as the Central Artery/funnel Pro;ecL ln~IJrute of Noise Control Engineering.
         Note. ~A.: kilovolt amps




        The County of Los Angeles has rstablishecl noise limits for construction activities; however, most
        jurisdicrions exemr.t o_oise associated with consrrnction; repair, remodeling, demolition, and grading, ~ long
        as these activities occur dw:ing the hours e_stabhshed in.the jurisdiction's municipal code.

        SUP-i-elated project construction would be localiU:!d and would occur intermittently for. varying periods of
        ttme. Por.ent.ially affected n0ise-sensitive land uses include residential, schools, libraries, churches, nursing
        homes, hospitals, ,ind open space/recreation areas.

        All project r:ypes throughouL the District would have tbr potential to cause some kind oi temporary noise
        during construcrion. However, specific school projects have 11ot been identified undct the SUP. Information
        regarding specific projects. construction equipment type, length, and the location of receptors is required ro
        quantify the level of impact associated with constrncrion activity. LYe.L1 relatively small p_rojec_ts with the
        operation of a backhoe anct a loader in close proximity ro a sensiti,•e receptor would genen1te a combined
        83 dBA L.,.~ at 50 feet av.•,1y, havmg the pott'.!ltial to exceed the County of Los Angeles 75 dBA L_._.u.; daytime
        standard for a residential use. Projects that require substantial site prepar-Jtion and excaYation would likely
        require several pieces of earthmoving equipment that, opei:ati.ng simultaneously, could genecatt' much higher
        noise levels.

        Incorporation of PDFi\Q-1, N-9, PDFN-10, PDF~-11, PDFN-12, and PIWN-13 would reduce noise
         impact~ dwing const.ruction by limitulg the construction schedule, implementing fea5ible noise attenuation
         measures, and providing advance notice to nearby noise recepto~. Ahhough compliance with local
       . reguJati.ons and incorporation of the LAUSD Standards into each individual. project would reduce noi&e levels
         at nearby sensiti,·e rer.eprors, construction noise may still_ result in a subsrantial increase, rwer the ambient
        noise ur ex1:ced local noise stand_ards for sqrm: SUP-related prujects. Thus, constructiun-rdate<l noise impacts
        .ue considered potentrnlly significwt, and potentially may nor be feasibly mitigated to H level of insignificance.




       PogBJ.12-28                                                                                                                                             Piacpfl'ork.f
                               •                               •
         Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 416 of 636 Page ID
                                              #:6573




.
    s.:::t;,
    ,:.i:::,
                                     EXHIBIT J
      ......                PICTURES OF TOXIC DUST EMISSIONS
    .,_Q::,
     ,~r:,
      '"'••
     h-,.'•
     v;:···
    .t,,-,Jf,

     ,.;~:::.
                      •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 417 of 636 Page ID
                                     #:6574


                                                                           7:;1
                                                                           \
                                                                               'I    .
                                                                                (,




  ~-h
            ..~
        :Jt:.· '
                     •                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 418 of 636 Page ID
                                     #:6575
---------------------------------------                                                                       -   -




                               ••
    Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 419 of 636 Page ID

    1 Olu K. Orange, Esq. (SBN 213653)
      ORANGE LAW OFFICES, P.C.
    2 3435 Wilshire Blvd., Suite 2910
                                         #:6576




    3 Los Angeles\ California 90010
      Phone: (2131736-9900
    4 Fax: 213) 417-8800
      orangelawoffices@att.net
    5                                                                                  FILE·D
                                                                             G• tperior Court of California
        Shawna L. Parks, Esg._ (SBN 208301)                                     Count\! nf I n"' AnnAles
    6   LAW OFFICE OF SHAWNA L. PARKS ·                                                ~~i!r.   ~tti
        4470 W. Sunset Blvd.~ Ste. 107-347                                          AUG 02 2018
    7   Los An.__geles CA 900L7
        Phone/Fax: (323) 389-9239                                         ~herrl R ~ , , . , Off<el/Clefi<
    8   sparks@parks-law-office.com                                         Y-,---..;-.,         - - - Deputy
                                                                                   S            . den
    9   Janeen Steel Esg. SBN (211401)         .
        Patricia A. Van Dyke;, Esq. SBN' 060033)
   10   LEARNING RIGHT~ LAW CENTER
        205 S. Broadway, Suite 808
   11   Los Anreles, CA 90012
        Phone: 213) 489-4030
   12   patsy@ eamingrights.org
   13
                     SUPERIOR COURT OF.THE STATE OF CALIFORNIA
   14
                                   COUNTY OF LOS ANGELES
   15
        S.G., a minor, by and through her guardian           Case No.: BS 174498
   16
        ad !item, Brittany Dom; A.D.G., and R.L.,
   17   minors, by and through their guardian ad
        !item, Derek Spencer; N.B., a minor, by               EXHIBITS 11-23 TO FIRST AMENDED
   18
        and through his guardian ad !item, Araceli            VERIFIED PETITION TO WRIT OF
   19   Boyce; A.G., a minor, by and through his              MANDAMUS AND COMPLAINT FOR
        guardian ad /item, Karla Garcia;
   20                                                         DECLARATORY AND INJUNCTIVE
        CHRIST AL LORD; and DY ANNA
   21                                                         RELIEF
        SANABRIA,
   22                      Petitioners and Plaintiffs,

   23          vs.

   24    CITY OF LOS ANGELES; LOS
         ANGELES CITY COUNCIL; and DOES 1
   25    THROUGH 10, inclusive,
   26              Respondents and Defendants.
   27
        HIRO KOBAYASHI, 3568 MOTOR
   28   LLC, AND ROES 1 THROUGH 10,
        inclusive,
                      Real Parties In Interest.

                                                    - 1-
             EXHIBITS 11-23 TO FIRST AMENDED VERIFIED PETITION TO WRIT OF MANDAMUS AND COMPLAINT FOR
                                         DECLARATORY AND INJUNCTIVE RELIEF
                            •
     Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 420 of 636 Page ID
                                          #:6577




.,::r:,
                                •                                            •
     Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 421 of 636 Page ID
                                          #:6578



                                                                                    File No.17-1394
         CATEGORICAL EXEMPTION (CE}, PLANNING AND LAND USE MANAGEMEN°T
         COMMITTEE REPORT relative to a California Environmental Quality Act (CEQA) appeal for
         the properties located at 3558-3570 South Motor Avenue and 10313 West Tabor Street.

         Recommendations for Council action:

           1. DETERMINE, based on the whole of the administrative record, the project is exempt from
              CEQA, pursuant to State CEQA Guidelines Article 19, Sections 15304 and 15332, and
              City CEQA Guidelines Article I II,· Section 1, Class 4, Category 1, and there is no
              substantial evidence demonstrating that an exemption to a categorical exemption pursuant
              to CEQA Guidelines, Section 15300.0 applies.

           2. ADOPT the FINDINGS of the Department of City Planning (DCP), Director's
              Determination dated September 1, 2017, attached to the Council file, as the Findings of
              Council.

           3. RESOLVE TO DENY THE APPEAL filed by Palms Elementary Family Association, et al.
              (Representative: Olu K. Orange, Esq., Orange Law Offices, P.C.), and THEREBY
              SUSTAIN the Director's Determination in approving the CE (No. ENV-2016-4881-CE) for
              a Density Bonus and Affordable Housing Incentives, as requested by the applicant and
              subject to Conditions of Approval, for a project totaling 42 dwelling units, reserving 10
              percent or four dwelling units of the 38 total base dwelling units permitted on the site, for
              Very Low Income households occupancy for a period of 55 years, with the Density Bonus
              including a 32.5 percent increase in the allowable Floor·Area Ratio (FAR) allowing a total
              FAR of 1.98:1 in lieu of the normal maximum of 1.5:1, for the properties located at 3558-
              3570 South Motor Avenue and 10313 West Tabor Street.                           ·

         Applicant: Hiro Kobayashi, 3568 Motor LLC

         Representative: Dana Sayles, Three6ixty

         Case No. DIR-2016-4880-DB

         Fiscal Impact Statement: None submitted by the DCP. Neither the City Administrative Officer
         nor the Chief Legislative Analyst has completed a financial analysis of this report.

         Community-Impact Statement: None submitted.


         Summary:
         At a regular meeting held on May 22, 2018, the PLUM Committee considered a DCP report and
         an appeal for the properties at 3558-3570 South Motor Avenue and 10313 West Tabor Street.
         Staff from the· Department of City Planning provided an overview of the matter. The applicant
         and appellant representatives commented on the project and the appeals. A representative of
         the Los Angeles Unified School District provided information related to CEQA. A representative
         of Council District Five additionally commented on the matter and provided a position regarding
         the appeal. · After an opportunity for public comment, the Committee recommended to deny the




i-
                              •                                   •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 422 of 636 Page ID
                                     #:6579



    appeal and sustain the decision of the DCP.   This matter is now submitted to Council for
    consideration.


    Respectfully Submitted,



    PLANNING AND LAND USE MANAGEMENT COMMITTEE

    MB\IBm:         VOTE:
    HUIZPR          /IBSENT
    HAARIS-DA\/1/SON YES
    EN GUNDER       YES
    BLUM:NF18-D     YES
    PRICE           YES


    SD




                              -NOT OFFICIAL UNTIL COUNCIL ACTS-
                           •                                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 423 of 636 Page ID
                                     #:6580



     CORRECTED REPORT
                                                                                 File No. 17-1394
     STATUTORICAL EXEMPTION, CATEGORICAL EXEMPTION (CE), and PLANNING AND
     LAND USE MANAGEMENT COMMITTEE REPORT relative to a California Environmental
     Quality Act (CEQA) appeal for the properties located at 3558-3570 South Motor Avenue and
     10313 West Tabor Street.

     Recommendations for Council action:

       1. Fl ND, based on the whole of the administrative record, the project is Statutorily Exempt
          from CEQA pursuant to Public Resources Code Section 21155.1 as a Sustainable
          Communities Project.

       2. DETERMINE,' based on the whole of the administrative record, the project is exempt from
          CEQA, pursuant to State CEQA Guidelines Article 19, Sections 15304 and 15332, and
          City C EQA Guidelines Article · I 11, Section 1, Class 4, Category 1, and there is no
          substantial evidence demonstrating that an exemption to a CE pursuant to CEQA
          Guidelines Section 15300.0 applies.

       3. ADOPT the FINDINGS of the Department of City Planning (DCP), Director's
          Determination dated September 1, 2017, attached to the Council file, as the Findings of
          Council.

       4. RESOLVE TO DENY THE APPEAL filed by Palms Elementary Family Association, et al.
          (Representative: Olu K. Orange, Esq., Orange Law Offices, P.C.), ·and THEREBY
          SUSTAIN .the Direttor's Determination in approving the CE (No. ENV-2016-4881-CE) for
          a Density Bonus and AffordaQle Housing Incentives, as requested by the applicant and
          subje?ct to Co_nqitipns of Approv~I. for a project totaling 42 dwelling units, reserving 10
          percent or four dwelling units of the 38 total base dwelling units permitted on the site, for
          Very Low Income households occupancy for a period of 55 years, with the Density Bonus
          including a 32.5 percent increase in the allowable Floor Area Ratio (FAR) allowing a total
          FAR of 1.98:1 in lieu of the normal maximum of 1.5:1, for the properties located at 3558-
          3570 South Motor Avenue and 10313 West Tabor Street.

     Applicant: Hiro Kobayashi, 3568 Motor LLC

     Representative: Dana Sayles, Three6ixty

     Case No. DI R-2016-4880-DB

     Fiscal Impact Statement None submitted by the DCP. Neither the City Administrative Officer
     nor the Chief Legislative Analyst has completed a financial analysis of this report.

     Community Impact Statement: None submitted.


     Summary:
     At a regular meeting held on May 22, 2018, the PLUM Committee considered a DCP report and
     an appeal for the properties at 3558-3570 South Motor Avenue and 10313 West Tabor Street.
                              •                                         •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 424 of 636 Page ID
                                     #:6581



     Staff from the Department of City Planning provided an overview of the matter. The applicant
     and appellant representatives commented on the project and the appeals. A representative of
     the Los Angeles Unified School District provided information related to CEQA. A representative
     of Council District Five additionally commented on the matter and provided a position regarding
     the appeal. After an opportunity for public comment, the Committee recommended to deny the
     appeal and sustain the decision of the DCP. This matter is now submitted to Council for
     consideration.


     Respectfully Submitted,



     PLANNING A b . . N

     MEMBER:        ~
     HUIZAA         f>BSENT
     H/lRRIS-DAWSON YES
     ENG..JINDER    YES
     BLUtvENRELD    YES
     PRICE          YES


     SD



                               -NOT OFFICIAL UNTIL COUNCIL ACTS-
   HOLLY L. WOLCOTT
         CllY CLERK

  SHANNON D. HOPPES
      EXECUTIVE OFFICER
                               City
                                     •
                                    of Los Angeles            OFFICE OF THE
                                                      CALIFORN.IA                •
  Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 425 of 636 Page ID
                                        #:6582

                                                                                              CITY CLERK

                                                                                Council and Public Services Division
                                                                                       200 N. SPRING STREET, ROOM 395
                                                                                            LOS ANGELES, CA 90012
                                                                                    GENERAL INFORMATION - (213) 978-1133
                                                                                              FAX: (213) 978-1040
 When making inquiries relative to                    ERIC GARCETTI
 this matter, please refer to the                         MAYOR                           PATRICE Y. LATTIMORE
                                                                                           ACTING DIVISION MANAGER
 Council File No.: 17-1394
                                                                                               CLERK.LACllY.ORG




                OFFICIAL ACTION OF THE LOS ANGELES CITY COUNCIL
 June 6, 2018
 Council File No.:                   17-1394


 Council Meeting Date:               June 05, 2018

Agenda Item No.:                     34
Agenda Description:                  STATUTORICAL EXEMPTION, CATEGORICAL EXEMPTION, and
                                     PLANNING AND LAND USE MANAGEMENT COMMITTEE REPORT
                                     relative to a California· Environmental Quality Act appeal for the properties
                                     located at 3558-3570 South Motor Avenue and 10313 West Tabor Street.




 Council Action:                     PLANNING AND LAND USE MANAGEMENT COMMITTEE REPORT -
                                     ADOPTED




Council Vote:                        YES       BOB BLUMENFIELD
                                     YES       MIKE BONIN
                                     ABSENT    JOE BUSCAINO
                                     ABSENT    GILBERT A. CEDILLO
                                     ABSENT    MITCHELL ENGLANDER
                                     YES       MARQUEECE HARRIS-DAWSON
                                     YES       JOSE HUIZAR
                                     YES       PAUL KORETZ
                                     YES       PAUL KREKORIAN
                                     YES       NURY MARTINEZ
                                     ABSENT    MITCH O'FARRELL
                                     YES       CURREN D. PRICE
                                     ABSENT    MONICA RODRIGUEZ
                                     YES       DAVID RYU
                                     YES       HERB WESSON




('"

f.i:bLLY L. WOLCOTT
C:lTY  CLERK

                          AN EQUAL EMPLOYMENT OPPORTUNITY -AFFIRMATIVE ACTION EMPLOYER
                             •                               •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 426 of 636 Page ID
                                            #:6583




.('   ....
                                            •                                                                   •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 427 of 636 Page ID
                                     #:6584




        COUNTY CLERK'S USE                                      CITY OF LOS ANGELES                                               CITY CLERK'S USE
                                           t                    OFFICE OF T:HE CITY CLERK
                                                          2-00 NOR'lli SPRING STREET, ROOM 360
                                                             LOS ANGELES, CALIFDRNIA 90012
                                                  CALIFORNIA ENVIRONMENTAL QUALITY ACT

                                               NOTICE OF EXEMPTION
                                                   (California Envl!t,nmental Quality Ac\ Section 15062)

        FIiing of this form ls optional, If med, the form shall be filed with \he County Clark, 12400 E. Imperial Highway, Norwalk, CA 90850,
        pursuant to Public Resources ~e SecUon 21152 (~). Purauent to Public Resoll!Ces Code Section 21167 (d), the filing of this notice
        starts a 35-day statute of·llmilettons on court challenge-s to the approval or 1he proJec;t. Failure to file lhl& notlce wilh lhe County Clertl
        results In the staluta cl nmllettona bolno extended fo 180 davs.
        Ll:.AO CrTY AGENCY
        City of Los Angeles
                                                                                                                             I5- Koreti
                                                                                                                               COUNCI~ DISTRICT

        PROJECT TITLE                                                                                             ILOG REFERENCE
        3558-3570 South Motor Avenue Ea 10313 West Tabor-(DIR-2016-4880-08)                                        ENV-2016-4881-cE
        PROJECT LOCATION
        3558-3570 South Motor Avanua & 10313 West-T-abor, Los Angeles, CA 90034
        DESCRIPTION OF N/!.TURE, F'URPOSE, AND BENEFICIARIES OF PROJECT:
        The proposed Project is for ihe demonuori• of an existing one-~oiy, three-uni!. 6,768 square-1ool ·commercial. building,. and tbe
        cons\r\lctlon, op~nitlon, and meln1Clnance· ore new six-story, -42-unl~ mixed-use development containing 38 marllol rate unlls, 4 Very
        Low Income unlls, anil 1,7-70 squaro feel'c:>f g~und-floor·reuill. The Pro]ecl prop:>ses nve residential levels .over one level <ii al-grade
       :paridng and commercial uses, end one ~vel _of s.ubte·rranean parking, with e 1btal of 54 parking spa~. The bull ding meesurns 72 feel
        and? Inches In lielghl·(as measurod from avilnige,grade to the'top cl the parapet), Two non-prolec!ed trees wm be ri1111oved. Tho.pro)ecl
        also Involves e heul route for the cxoort.of 6,000 cubic vards of dirt
        NAME .OF PE~SON OR AGENCY CARRYING our PROJECT' IF ~THERTHAN LEAO CITY AGENCY:
        3558 Motor, L:LC 1Dana Sayles, Three6!Xty)
        CONTACT PERSON                                                                   IAREACODE       !TELEPHONE NUMBER       I         EXT.
        Connie Chauv                                                                      ,_213           978-0016
        EXEMPT ~TAl\JS: (Check One)
                                        ~Y.,•-="'•1\,-"
                                                            '   ·=   ., ............'\&".~-:Wi. ·-·---


                                                                 STATE CEQA GUIDELINES                            CITY CEQA GUIDELINES

                       MINISTERIAL                                          Sec. 15268                                  Art. II, Sec. 2b

                    DECLARED EMERGENCY                                      Sec. 15269                                  M II, Sec. 2e (1)
                    EMERGENCY PROJECT                                       Sec. 15269 {b) & (c)                        Art. II, Sec. 2a (2) & (3)

            tS      CATEGORICAL EXEMPTION                                   Sec. 15300 el seq.                          M 111,Scc.1

                        Class          4            Category·           1            (City CEQA Guldennes)
                        Class          32           Category            !:UA         (State CEOA.GuldeDnes)
            ~       OTHER

                    STATUTORY EXEMPTJON: Public Resources Code Sectlon 21155.1 (Sustainable Communtfies Project Exemption)

                                      SEE EXPLANATION SUPPO.RTING USE OF EXEMPTIONS.ON PAGE 2




      1-499439, 1
                                           •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 428 of 636 Page ID
                                     #:6585

                                                                                                                     •
         JUSTIFICATION FOR PROJECT EXEMPTION;

         Class 4 Cat99ory 1: Gra.dlng on land wilh a slope of less than ten perconl (10%), excepl Where ii is lo be localed In a waterway, in any
         wolland,,ln an officlally C,eslgneted(by federal, State, or local governmental action) 6COnlc areiror In an officially mapped areas of sevore
         geologic hazard.                                                                                                         ·

         Class. 32: l~fill development meellng the-condlttons descrlbed In this secllon. (a) The project ls oonsls\enl with lhe applicable general
         plea destgns\lon and all appllcable general plan ,pollcles es well as wllh the aP.Ji~lo zoning deslgna\lon end mgulaUons. (b) The
         proposed devEilopmenl occurs wlQ!ln·clly llmllS on a project slla ol no m019 than five acres subslariUaUy su~unded byt1rban ~sas. (c)
         The proJecl-slle heS.!)0:value as 'habllBl for endangered, rare or threatened speclris. (d) Approval of the proJeo\ would no1.resu1t·In any
         slgnllican\ effe.cts relallng to traffic. noise, air quality, or waler quality. (e) The site can be adequately served by aO req1.1lred ulllmes and
         publlc services.

         Public Resources•Code Sec\lon·21155.1 (S1.1i;talnablJ1 Communities Projocl Exemption):
         On June !?, 2018, the Clly Council .detenyuned-thal •based on 1he whole ol lhe a~mlnlslralive record, the Pro}ect Is exempt from CECA
         pursuant lo Pubfic Resources Code·(PRC) SecUon 21'55.1, foun·d the Project is a Transn Priority ProJecl pursuanl lo PRC SecUon
         21155, found the Pro}ect Is a Sustelnable Commun!Ues Project thel meets an of the requirements of subdivisions (a) end (b) end one
         of the requirements of ·subdivision (c) or PRC. Section 21155.1. The project Is s\alulgrily exempt from CEQA purauanl\o Publte
         Resou,ces Code Sec11on 21155.1 as e suslolnablo communllles proJect because: (1) The projet:l Is conslslenl wllh lhe general use
         designation, density, bullrling lnlenslly, ond appllcable pollcle·~ In Oie Soulhem calllomla AssoclaUon of Governments' adoplod
         Sustainable CommunlUes Slrelegy; (2) The proJoctis-at leael-50 pe~t resldenllet use based on total building eq1.1are.lootage:•(3) The:
         p10Jocl Is al least 20 units/acre; ~4) The..proJect Is located wllhln ½ mile of a major lransll stop or h!gh quallly transll conldor Included In,
         SCAG's Regional Transporlation Plan: (5) The project-can be adeq1.1ately swod by exl&llng utllilles and the proJecl applicant will pay
         the eppllcable ln-1101.1 or. development fees; (6) The ~.roJecl will not Impact wellands,or other wlldille habllats or Impact protected species:
         (7)71le pro.)ecl site ls.no\ localed on a !Isl of raclllllos ond sites coinpllod ptirsuanl to Section. 65962.5 of the Gove.mmenl Code: '(8) The
         pro)ect site has be.en sub)ect lo a prallmlnary endangerment assassmenl to detonnlne Iha existence of any release of hazardous
         substance on Iha site and lo determine Iha potential for exposure of Mure occupants lo significant hoellh hazards: (9) The proJect will
         not have a significant lmpacl on historical resources; (10) The project stte _Is not su~ect to wildland fire hazards, high fire risk or
         explosion, risk of a publk: health exposure, seismic risk, or londslldo or.flood hazard; (11) The project BIie ls.not localed on developed
         open space; (12J Ttle· project Is 15 percent more efficient than Till& 24 .standards and designed lo use 25 percent less waler thun the
         regional average h0u59hold; (13) Tho proJocl site Is 8 acres or less In total ereo; (14) The project Is 200 resldontlal units or loss; (15)
         Tho pro)ecl wm not result In any net loss In Iha number of affordable housing units: .(16) Tho proJect does not Include any single levol
         bulldlng exceeding 75,000 squoro feet; ( 17) The pro)oi;\ wlll lncorporale any applicable mlOgaUon measuios or performanco slandards
         adopted In prior IIPPllosble El Rs; (18} The pro)oi:t would no\ conflict with nearby operaUng Industrial uses: ( 19) Tha proJeci slle Is loceted
         within 112 mile of a rail station Included In the RTP or within 114 mile of a High Quality Transit Con1dor included In the RTP: and (20)
         The proJecl meals lh_e requirement thel al least rive percent of the housing wi11 be available to very-low•lncomo households end legal
         commitmenls era In place to ensure tho continued a~llablllly of the affordlitile units for e 55-year period.

         Addi/Jon/ii lnfam,atlon Is oval/obi& at Los Angeles CT/y Councll FIie No. 17-1394 at
         hltps://cllvc:lefk,l8citv.orgl(oct/l'Clerl(Oonoeql/lnclex.clm7t8 =p;Jl. viewreCOld&clnumb/1(': 17- 1394.
         IF FILED BY APPLICANT, ATTACH CERTIFIED DOCUMENT IGSUEO BY THE Cln' PLANNING DEPARTMENT STATING TI-IAT
         THE DEPARTMEITT HAS FOUND THE PROJECT TO BE EXEMPT.                                 . .



        FEE: '-"'                             'RECEIPT NO.                              'REC'D. BY                           DATE
         $   2,28,0                        0101673266                                    Eric Claros                         12/21/2016
        DISTRIBUTION: (1) County Cieri\, (2) Clly Clerll, (3) AQency Record
        Rev. 1 H--03 Rev. 1,31.{)!l Wort.1


       IF FILED BY THE APPLICANT:

        0 H.U-o1AJL;A             lt.aGA~A$111
        NAME (PRINTED)


                                                        I hereby verify ·and nuo.st lhis 10 b~ u lruc and corr~
                                                        copy of tile ofltcllll record on rue in \he offi::o of the
                                                        Dep11rtmo_n\ al C~y Planning ol the City ol Los Angelos
                                                        ~,EC»v-_WS-'jiil-1.E-                   r Dl~-U,\•-41<'>-U ·t,B
                                                                      l:ifA&!        Qllll e CH rod
       1-499-438.1                                                     Oeportmenl Ro~.INO
                      •                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 429 of 636 Page ID
                                     #:6586
                             •                                                      •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 430 of 636 Page ID
                                     #:6587



                                                                Odle Environmental
                                                               Environmental Consulting & Real Estate Due Diligence
         Tel 888-0DICENV 888-634-2368                                            3255 Wilshire Blvd. Suite 1510
         Fax 213-380-0505                                                              Los Angeles, CA 90010




                                         RELIANCE LETTER
         July 16, 2015

         To:     Wells Fargo Bank ("Lender")

                 and

                 U.S. Small Business Administration ("SBA")

         Re:     Borrower Name: Arthur Munoz
                 Project Address ("Property"): 3568 Motor Avenue, Los Angeles, CA 90034
                 Environmental Investigation Report Number(s): 6359167ESAI

         Dear Lender and SBA:

         Hyung Kim ("Environmental Professional") meets the definition of an Environmental Professional
         as defined by 40 C.F.R. § 312.10(b) and has performed the following "Environmental
         lnvestigation(s)" (check all that apply):

                 _ . A Transaction Screen of the Property dated ____ , 20_ _ , conducted in ,
                 accordance with ASTM lnternational's most recent standard (currently ASTM E1528-14); "

                 _X_ A Phase I (or an Updated Phase I) Environmental Site Assessment of the Property
                 dated July 16, 2015, conducted in accordance with ASTM lnternational's most recent
                 standard (currently ASTM E1527-13). In addition, the Environmental Professional has
                 addressed the performance of the "additional inquiries" set forth at 40 C.F.R. § 312.22;

                 _ A Phase II Environmental Site Assessment of the Property dated _ _ __, 20 __ ,
                 con.ducted in accordance with generally-accepted industry standards of practice and
                 consisting of a scope of work that would be considered reasonable and sufficient to
                 identify the presence, nature and extent of a Release as it impacts the Property.

         Reliance by SBA -and Lender. Environmental Professional (and Environmental Professional's
         firm, where applicable) understand(s) that the Property may serve as collateral for an SBA
         guaranteed loan, a condition for which is an Environmental Investigation of the Property by an
         Environmental Professional. Environmental Professional (an·d Environmental Professional's firm,
         where applicable) authorize(s) Lender and SBA to use and rely upon the Environmental
         Investigation. Further, Environmental Professional (and Environmental Professional's firm, where
         applicable) authorize(s) Lender and SBA to release a copy of the Environmental Investigation to
         the borrower for information purposes only. This letter is not an update or modification to the
         Environmental Investigation. Environmental Professional (and Environmental Professional's firm,
         where applicable) makes no representation or warranty, express or implied, that the condition of
         the Property on the date of this letter is the same or similar to the condition of the Property
         described in the Environmental lnvestigati~n.

         ln·s'urarrce ·Coverage. Environmental Professional (and/or Environmental Professional's firm,
         where applicable) certifies that he or she or the firm is covered by errors and omissions liability
         insurance with a minimum coverage of $1,000,000 per claim (or occurrence) and that evidence of
         this insurance is attached. As to the Lender and SBA, Environmental Professional (and




                                                            PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001091 ·
                              •                                                      •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 431 of 636 Page ID
                                     #:6588



                                                                  Odle Environmental
                                                                 Environmental Consulting & Real Estate Due Diligence
         Tel 888-ODICENV 888-634-2368                                              3255 Wilshire Blvd. Suite 1510
         Fax 213-380-0505                                                                Los Angeles, CA 90010


         Environmental Professional's firm, where applicable) specifically waive(s) any dollar amount
         limitations on liability up to $1,000,000.

         Waiver·of Right to Indemnification .. Environmental Professional and Environmental Professional's
         firm waive any right to indemnification from the Lender and SBA.

         Impartiality: Environmental Professional certifies that (1) to the best of his or her knowledge,
         Environmental Professional is independent of and not a representative, nor an employee or
         affiliate of seller, borrower, operating company, or any person in which seller has an ownership
         interest; and (2) the Environmental Professional has not been unduly influenced by any person
         with regard to the preparation of the Environmental Investigation or the contents thereof.

         Acknowledghierit. The undersigned acknowledge(s) and agree(s) that intentionally falsifying or
         concealing any material fact with regard to the subject matter of this letter or the Environmental
         Investigations may, in addition to other penalties, result in prosecution under applicable laws
         including 18 U.S.C. § 1001.                           ·




         ~J

         Environmental Professional
         Printed Name: Hyung Kim

         (Note: The Environmental Professional must always sign this letter above. If the
         Environmental Professional is employed or retained by an Environmental Firm, then an
         authorized representative of the firm must also sign below).




         Signature of representative of firm who is authorized to sign this letter
         Printed Name & Title: Eric Miller, President
         Name of Environmental Firm: Odie Environmental
         Enclosure: Evidence of Insurance




                                                              PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001092
                                •                                                     •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 432 of 636 Page ID
                                     #:6589




                                                                             Phase I Environmental Site Assessment Report
                                                                                                Project No. 6359167-ESA/
                                                                                                                    -39-

                                          8.0   RECOMMENDATIONS AND OPINIONS



      ODIC performed a Phase I Environmental Site Assessment of the Property in conformance with the
      scope and limitations of ASTM Standard Practice E1527-13.

       The Property consists of a 14,977-square-foot rectangular-shaped parcel improved with a single-story
       commercial building subdivided into three units totaling 6,768 square feet. Currently, the Property is
     . occupied by a grocery store (Palms Super Market), coin laundry (Palms Laundry Mat), and a party
       supplies store (Party Supplies).

      Based on a review of historical city directories, the Property was formerly occupied by Safeway Stores
      Incorporated in 1942, Palms Super Market from 1954 to at least 2000, and Palms Laundry and Cleaners
      from 1958 to at. least 1985. However, ODIC was unable to ascertain documented evidence that onsite
      dry-cleaning operation was practiced by the Palms Laundry.

      According to the SCAQMD EMI database, several businesses are listed, as shown below, under the
      business name of Palms Cleaners, but none of these facilities are located at the Property.

      79040    PALMS   CLEANERS 18515 BURBANK BLVD, TARZANA, CA 91356
      1000M    PALMS   CLEANERS, BYUNG HEE LEE
      140406   PALMS   CLEANERS, CHARLES RYU DBA 156 BONITA AVE, SAN DIMAS, CA
      141497   PALMS   CLEANERS, KWANG H. LEE DBA 25910 IRIS AVE, MORENO VALLEY

      Mr. Arthur Munoz, business and Property owner, was interviewed during site reconnaissance. Mr. Munoz
      indicated that he has been associated with the Property since approximately ·2006 when he purchased
      the market at the Property. He subsequently acquired the laundry mat in 2010 and the party supply
      business in 2014. To his best knowledge, no underground storage tanks or significant amounts of
      hazardous materials have ever been used on the site.                                               ·

      Mr. Munoz stated that longtime customers and residents in the area remember the Property as a market
      and laundry, and no drycleaners actually occupied the Property. He believes that a drop-off drycleaning
      service may have been offered by the laundry.

      To the best of his knowledge, and according to business customers and residents, the site has always
      been used as a market and laundry, and no drycleaners used to be located within the premises.

      ODIC reviewed all available records at the City of Los Angeles building department and Fire Department
      Hazmat Unit as well as UST Division; however, no records were found indicating any historical drycleaner
      business at the Property.

      Reviewed historical building permits did not have any business permits or records as an actual PCE-using
      dry-cleaning plant facility, or plumbing/electric permits (boiler, distillation, condenser, etc.) which would be
      typically associated for a commercial drycleaners. Any drycleaners using PCE solvent is typically listed
      and identified as RCRA hazardous waste (HAZNET database) generator (PCE is federal F-coded
      hazardous waste) and SCAQMD FINDS (all drycleaners are required to be permitted by SCAQMD
      particularly after 1980). Since the Property address is not listed in any of these databases, it is highly
      likely that the Palms Laundry and Cleaners was a drop-off agency at least since 1980.

      Since drycleaners using PCE-based solvent generate waste PCE as hazardous wastes, they are listed as
      RCRA waste generators, and should also be identified under the SCAQMD database. Again, the
      Property is not listed in any environmental database provided by EDR as Haznet, RCRA Generator, or
      SCAQMD FINDS EMI. It should be however noted that Palms Laundry and Cleaners occupied the
      Property since at least 1958. Since this is during a period of little or no regulatory oversight, permitting or

                                                                                       0 DI C    E n v I r a n m e n fa_ I
                                                               PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001093
                               •                                                    •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 433 of 636 Page ID
                                     #:6590




                                                    I                      Phase I Environ,;.,ental Site Assessment Report
                                                                                                 Project No. 6359167-ESAI


       compliance, there is still an unresolved concern about possible dry-cleaning operation conducted by
     · Palms Laundry and Cleaners. This is identified as a potential environmental concern and significant data
                                                                                                                    - 40-




       gap which affects our ability to determine RECs in connection with the Property.

      ODIC is still in the process of conducting additional inquiry to obtain more information about the historical
      listing of Palms Laundry and Cleaners, by interviewi11g longtime residents in the vicinity of the Property.
      As stated in Section 5.2 of this Report, a response from public agencies such as County of Los Angeles
      Fire Department and Sanitation District is pending as of this date, which is identified as a data gap.

      In the event that additional information is later found or identified to confirm actual PCE-solvent use
      related to the former Palms Laundry and Cleaners, such information should be reviewed for re-evaluation
      of the environmental risk for the Property. If Client/User of this Report desires an additional level of
      comfort in ascertaining the absence or presence of contamination with PCE and chlorinated organic
      solvent in the subsurface beneath the Property, subsurface investigation can be conducted in the areas of
      concern.

      It should be noted that, effective on October 1, 2010, US SBA started requiring mandatory Phase II
      Environmental Site Assessment for onsite dry cleaners that may have been operated for more than five
      years.

      Source: https://www .sba.gov/sites/default/files/sops/serv_sops_ 501 05c_loan_0.pdf

      Even though it is highly likely and reasonable that the former listing of Palms Laundry and Cleaners may
      have been a drop-off agency cleaners at least since early 1980s when the AQMD required permitting of
      drycleaners, Palms Laundry and Cleaners is known to have occupied the. Property since at least 1958
      which is before the period of regulatory compliance and permitting required by Clean Air Act in 1970, or
      1991 when the Air Resources Board identified Perchoroethylene (Pere) as a toxic air contaminant (TAC)
      under California's Toxic Air Contaminant Identification and Control Program (Health and Safety Code
      section 39650 et. seq.) or SCAQMD Rule 1421 Control of Perchloroethylene Emissions from Dry
      Cleaning System.

      Due to the data gap identified in this Phase I ESA, as to the former listing of Palms Laundry and Cleaners
      which is identified to have occupied the Property since 1958, Phase II Environmental Site Assessment is
      considered a prudent lending practice to comply with SBA SOP 50-10 which became effective since 2010,




                                                                                      OD/C      Environmental
                                                              PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001094
                      •                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 434 of 636 Page ID
                                     #:6591
                                                                                                    •r~,
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 435 of 636 Page ID


                                         •r
                                     #:6592



                                                                                         SUPEttSEDED
                                                                                                :B./JP.l..J.j,. .
                                                                                      By document dated: .•

          ...          I
                                                                                                          C~/tr.1/1. . . . . . .
                                                                                      /1uthorized by: .....
                                                                i/               •         .
                                              -        -

     '
     !' E>EP:ARliM ENT Of €11TY,: PLA:N'NING AJ?PLIC~Tl0N
          ,
                            1




     t-                                                                                                                                          .
                                                  THIS BOX FOR CITY PLANNING STAFF USE ONLY


    Case Number
                                                           ll!R~2o 1-6-4 S80 - t)~
    Env. Case Number                           .e/V- Zbl~ ~ 1-~~ I --€A-F
    Application Type

    Case Filed With (Print Name)

    Applica1ion Includes letter requesting:

    □ Waived hearing                 □ Concurrent hearing            □ Hearing not be scheduled on a specific date (e.g. vacation hold)
                                     Rela.ted Case Number


                     Provide all Information requested. Missing, Incomplete or Inconsistent Information will cause delays.
                          All terms In this document are applicabla to Iha singular as well as the plural forms of such terms.

     1.       PROJECT LOCATION
              Street Address'  3558-3570 S. Motor Ave                                        Unit/Space Number _ _ __
              Legal Description2 (Lot, Block, Tract) Lot 13 & 14, Block S, The Palms Tract MR 21 43/45
              Assessor Parcel Number 4314-014-002                              Total LotArea 14,997 sq. ft.


     2.       PROJECT DESCRIPTION

              Present use Commercial
              Proposed Use   Mixed Use: Commercial & Residential
              Project Name (if applicable) _3_5_6_8_S_._M_o_to_r_A_v_e_____________________

              Describe in detail the characteristics, scope and/or operation of the proposed project The new construction,
              operation and maintenance of a mixed-use building with 49 units, 55 parking stalls and 3,920 sq. ft of open space;
               35% density borius, 11% set aside as affordable (5 units) with two incentives for increased FAR reduced open space.
              Additional information attached           ■ YES          □ NO
              Complete and check all that apply:
              Existing Site Conditions
              D Site is undeveloped or unimproved (i.e. vacant)                  D      Site is located within 500 feet of a freeway or railroad
              ■ Site has _
                permits;J.existing
                            ___    buildings
                                     _ _ _(provide
                                             ____  copies
                                                     _    of building            ■ Site is located within        500 feet of a sensitive use (e.g.
                                                                                         school, park)
                            as developed with use that co                            □ Site has special designation (e.g. National Historic
                           ous materials on soil and/or gro                              Register, Survey LA)
                           anlng, gas station, auto repair, i

     1
         Street Apdresses       ·                    s on the subjecVapplicalion site (as Identified In ZIMA~ttp://zlmas.laclty.org)
     2
         Legal Description must Include all contiguously owned properties {even if they are not a part of the proposed project site)

     CP-7771.1 [revised 03/31/2016)                                                                                                    Page   1 of a
                                                                           PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001087
                                    •r
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 436 of 636 Page ID
                                     #:6593
  ..



       9.   PROPERTY OWNER AFFIDAVIT.         Before the application can be accepted, the owner of each property involved must
            provide a notarized signature to verify the application is being filed with their knowledge. Staff will confinn ownership
            based on the records of the City Engineer or County Assessor. In the case of partnerships, corporations, LLCs or
            trusts the agent for service of process or an officer of the ownership entity so authorized may sign as stipulated below.

                •   Ownership Disclosure. If the property is owned by a partnership, corporation, LLC or trust, a disclos~re
                    identifying the agent for service or process or an officer of the ownership entity must be submitted. The
                    disclosure must 11st t~e names and addresses of the principal owners (25% Interest or greater). The signatory
                    must appear In this list of names. A letter of authorization, as described below, may be submitted provided
                    the signatory of the letter is included in the Ownership Disclosure, Include a copy of the current partnership
                    agreement, corporate articles, or trust document as applicable.
                •   Letter of Authorization (LOA). A LOA from a property owner granting someone else pennission to sign the
                    application fonn may be provided If the property is owned by a partnership, corporation, LLC or trust or in rare
                    circumstances when an individual property owner is unable to sign the application fonn. To be considered for
                    acceptance, the LOA must indicate the name of the person being ault)orize:d the file, their relationship to the
                    owner or project, the site address, a general description of the type of application being filf3d and must also
                    include the language in Items A-D below. In the case of partnerships, corporations, LLCs or trusts the LOA
                    must be signed and notarized by the authorized signatory as shown on the Ownership Disclosure or In the
                    case of private ownership by .the property owner. Proof of Ownership for the signatory of the LOA must be
                    submitted with said letter.
                •   Grant Deed. Provide a Copy of the Grant Deed If the ownership of the property does not match City Records
                    and/or if the application is for a Coastal Development Penni!. The Deed must correspond exactly with the
                    ownership listed on the application.
                •   Multlple Owners. If the property Is owned by more than one Individual (e.g. John and Jane Doe or Mary
                    Smit~ and Mark Jones) notarized signatures are required of all owners.
            A. I hereby certify that I am the owner of record of the herein previously described property located in the City of Los
               Ange!es which is Involved In this application or have been empowered to sign as the owner on behalf of a
               partnership, corporation, L~C or trust as evidenced by the documents attached hereto.
            B. I hereby consent to the filing of this application on my property for processing by the Department of City Planning.

            C. I un~erstand If the application is approved, as a part of the process the City will apply conditions of approval which
                may be my responsibility to satisfy Including, but not limited to, recording the decision and all conditions In the
                County Deed Records fc,r the property.

            D. By my signature below, I declare under penalty of perjury under the laws of the State of California that the
               foregoing statements are true and correct.                ~

                        Property Owner's signatures must be signed/notarized in the presence of a Notary Public.
                        The City requires an original signature from the property owner wilh the "wet" notery stamp.
                            A Notary Acknowledgement ls available for your convenience on following page.




       Signature ........_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                               Date _ _ _ _ _ _ _ __

       Print Name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




       CP-7771.1 [revised 03/31/2016)                                                                                      Page5of8
                                                                      PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001088
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 437 of 636 Page ID
                                     #:6594

                                             •r
    ,. :   .        · '·
                  ••.
                        ..   ~   ,..                                                                                   •:•-·,·   ·'




     California All-Purpose Acknowledgement                                                                                                      Clvll Code• 1189

     A notary public or other officer completing this certificate verifies only the Identity of the individual who signed the
     document, to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.



      State of California

      County of                        ~ S. /tµqt; La'a

      On       ~n,g... ,,~/{p ·                                                              "-tu---,j#!Jr~:.L..ll1tfdd.u.:.:;;.;;.·
                                                          before me, __.M_~...__·_,__,5::.i~CL·                                ·_,__.?tt._·.;.i..:IIW;..;;..&....,C_ _ ___,
                                                                             ~ r t Na•~f NotaryPulillcahd                             Title)
      personally appeared                      HtfoPd-6            /qf;8tlft!H/                                         who                                    .
      proved to me on the basis of satisfactory evidence to be the person~ whose name"1 is/~ subscrib~d to the within
      Instrument and acknowledged to me that he/&Aelthey executed the same in hls/hefAAelr authorized capacity(jes). and that
      by his/llar{1belr slgnature(:il? on the instrument the person~), or the entity upon behalf on which the perso~) acted,
    . executed the instrument.


      I certify under PENALTY OF PERJURY under the laws of the State of Carlfomia that the foregoing paragraph is true and
      correct.


      WITNESS my hand and official seal.


               · ~                                                              (Seal)




      CP-7771.1 (revised 03/31/2016)                                                                                                                         Page 6of8
                                                                                    PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001089
                                                                                        •r
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 438 of 636 Page ID


                                 •r  #:6595




     10. APPLICANT DECLARATION.        A separate signature from the applicant, whether they are the property owner or not,
        attesting to the following, is required before the application can be accepted.
         A. I hereby certify that the information provided in this application, including plans and other attachments, is accurate
            and correct to the best of my knowledge. Furthermore, should the stated information be found false or insufficient
            to fulfill the requirements of the Department of City Planning, I agree to revise the information as appropriate.
         B. I hereby certify that I have fully Informed the City of the nature of the. project for purposes of the California
            Environmental Quality Act (CEQA) and have not submitted this application with the intention of segmenting a
            larger project In violation of CEQA. I understand that should the City determine that the project is part of a larger
            project for purposes of CEQA, the City may revoke ~ny approvals and/or stay any subsequent entltlements or
            permits (Including certificates of occupancy) until a full and complete CEQA analysis Is reviewed and appropriate
            CEQA clearance is adopted or certified.
         C. I understand that the environmental review associated with this application is preliminary, and that after further
            evaluation, addlllonal reports, studies, applications and/or fees may be required. Addltloilally, I understand that
            this application will not be considered complete until the required environmental review Is concluded.
         0. I understand and agree that any report, study, map or other information submitted to the City In furtherance of this
            application will be treated by the City as public records which may be reviewed by any person and if requested,
            that a copy will be provided by the City to any person upon the payment of Its direct costs of duplication.
         E. I understand that the burden of proof to substantiate the request Is the responsibility of the applicant. Addltlonally,
            I understand that planning staff are not permitted to assist the appllcant or opponents of the project In preparing
            arguments for or against a request.
         F. I understand that there is no guarantee, expressed or Implied, that any permit or application will be granted. I
            understand that each matter must be carefully evaluated and tt)at the resulting recommendation or decision may
            be contrary to a position taken or Implied In any preliminary discussions.
         G. I understand that If this application is denied, there Is no refund of fees paid.
         H. I understand and agree to defend, Indemnify, and hold harmless, the City, its officers, agents, employees, and
            volunteers (coliectlvely "City), from any and all legal actions, claims, or proceedings (Including ad111lnlstratlve or
            alternative dispute resolution (collectively "actions"), arising out of any City process or approval prompted by this
            Action, either In whole or In part. Such actions include but are not llmlted to: actions to attack, set aside, void, or
            otherwise modify, an entitlem~nt approval, environmental review, or subsequent pem:ilt decision; actions for
            personal or property damage; actions based on an allegation of an unlawful pattern and practice; Inverse
            condemnation actions; and civil rights or an action based on the protected status of the petitioner or claimant
            under state or federal law (e.g. ADA or Unruh Act). I understand and agree to reimburse the City for any and all
            costs Incurred In defense of such actions. This Includes, but It not limited to, the payment of all court costs and
            attorneys' fees, all judgments or awards, damages, and settlement costs. The indemnity language in this
            paragraph is Intended to be Interpreted to the broadest extent permitted by law and shall be In addition to any
            other indemnification language agreed to by the applicant.
         I.   By my signature below, I declare under penalty of perjury, under the laws of the Stale of California, that all
              statements contained In this application and any accompanying documents are true and correct, with full
              knowledge that all statements made In this application are subject to Investigation and that any false or dishonest
              answer to any question may be grounds for denial or subsequent revocation of license or permit.


     The City requires an original signature from the applicant. The applicant's signature below does not need to be notarized.



     Signature:   ccf'«-.::.~                                   ~                                Date:     /1./,/Z,,,,'6


     Print Name:      ~TAf<!JJ-            /4~
     CP-7771.1 (revised 03/31/2016)                                                                                      Pege7 of8
                                                                    PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001090
    Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 439 of 636 Page ID
                                         #:6596

    ..'




                                                          THIS BOX FOR CITY PLANNING STAFF USE ONLY


          Case Number

          Env. Casa Number

          ApplicaUon Type

          Case Filed With (Print Name)
                                                  ------------e----------- Date Flied
          Applica\lon Includes letter requBBtl.llg:

          □ Waived hearing                   □ Concurrenthee~ng             □ Hearing nc11 be sd"l8dulad on a specific date (e.g. vacation hold)
                                             Related Case Number


                            Provide all information reque$ted. Mfssing, Incomplete ar inc.onsistent infonnidlon w/11 cause delays.
                                 All terms in this document are applicable to the singular as well as !he plural forms of such terms.

           1.    PROJECT LOC-.TION
                 .sfreetAddress'         3558-3570 S. Motor Ave/ 10313 W. Tabor St                                  Unit/Space Number _ ____

)                 Legal Description; (Lot, Block, Tract)
                 Assessor Parcel Number
                                                               Lot 13 & 14, Block S, The Palms Tract MR 21 43/45
                                                      4314-014-002
                                                                                                                 .._________
                                                                                         Total Lot Area 14,997 sq. ft.
                                                                                                                                     ______
           2.     PROJECT DESCRIPTION
                  Present UseCommercial
                  Proposed Use Mixed Use: Commercial & Residential
                  Project Name (if appllcable)         _3_5_6_8_S_._M_o_t_o_r_A_ve____________________
                  Describe in detail the characterlslics, scope and/or operation of the proposed project The new construction,
                  operation and maintenance of a mixed-use building with 42 units, 54 parking stalls and 1,TT7 SF of commercial space
                   10% density bonus, 10% affordable set aside (4 t,J,:,its) with one incer-ruve for Increased FAR

                  Additional Information attached             ■    YES         □   NO
                  Complete and check all that apply:
                  E>clstlng Site Condltrons
                  □ Site    is undeveloped or unimproved (i.e. vacant)                    0   Site is located within 500 feet of a freeway or railroad
                  ■ Site has existing buildings (provide copies of building               ■ Site is located within 500 feet of a sensitive use (e.g.
                       perm,~lls:U------------                                                school, park)
                                   developed with use that coul                           □ Site has special designation (e.g. National Historic
                             rdous materials on soil end/or grou                              Register, Survey LA)
                            cleaning, gas station, auto repair, I

           1
               Street Addresses must include all addresses on Iha subjecVappllcetlcn site (as iclentilicid in ZIMAS--htlp:/lzimas.lacity.org)
           2
               Legal Description must include all ,:;anli~uously owned iirope.rties (even if they are not a part of the proposed project site)

           CP-TT71.1 [revised 03/31/2016)                                                                                                        Page 1 of 8
                                                                                   PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001086
                                                                                                                   ~·
    Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 440 of 636 Page ID
                                         #:6597

          ..                                                                                                      . "       I


                                                                 r··
                     APPU(ATIONS·




               Casa Number
                                                                   TH/SBOlilR~20NlG.6~48·8YO. ~ ~~ ·:. -..
               Env. Case Number                                  e,./V-             =
                                                                             2"1~ "tf~l :--~~F
                                                                                                                                                                                    r
               Application Type

               Case Filed With (Print Name)

               AJll)ffcatron fncllidS:S-letter r'Gquestlng:                ...
                                                                          '
               □      Walved,hearing                □ ConCi:.111eni hea(ing         □ Hea1111e
                                                                                           ·.
                                                                                               not be scheduled. or:i a l!P~~
                                                                                                                            .. d~ie (e.g. vacation ho~)
                                                    Rela1ed ca&e Number

                                                                                           ..              .
                                  Prov:id~·all lnformatfon requested. Mls_sfng, /ncpm~letv or incon!li.~teq!'l{llonnatlon_ will cause delays.
                                                                                                     as
                                        All tenns in this document are appltcabie to tha singular well;as tlie plural forms of such lenns.

                1.      PROJECTLOCATION
                        StreetAddress1  3.558-3570 S. ~O~Of' Ave                                     Unit/Space Number _ _ _ __
                        Legal,D~criptlon~ {Lot, Block, Tract) .Lot 13 & 14, Block $, The Palms Tract MR 21 43/45
)                       Assess6r Parcel Number                4f.t1'4-014-002                   ·              Total Lot Area ....1~4;.,.;;9;;;._;.9;.:,7_s:..:q!;.._~_ _ _ __


                2,      PROJECT DESCRll'TI(m
                        Present Use Commercial
                        Proposed use Mixed Use: Commercial· & Residential                                                                                                           ,.
                        Project Name (if appUcable}.. _3~5...;.6_8_S--',___M_o_t_o_r_A_ve
                                                                                       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                        Describe- In detail the characte('istlcs, scope and/or operation of the proposed project The new construction,
                        operation and main!enaricie o(a mixed-use buil~ing .with 4g units, 55 parting stalls and 3,920 sq, ft of open space;
                         35% density bonus, 11 %set aslpje-as affordable (5:r,niits) V'ith·tw.9 in"entiv8$ for rncrea.s.~ F-AR reduced open space.
                        AddlUonal'infonnation attached                    ■ YES
                        Complete and check elf that apply:
                        Existing Site Conditions
                        □ Site is undeveloped or unimproved (Le. vacant)                            □ Site is located within :s·oo            feafof a'freeway or raUro~d
                        !II Site has exis!ing buildings (provide copies of building                 Ill   Site is localed within 500 feet of a sensitive use (e.g.
                                                                                                          s~hool, park)
                                             developed with use        lhat c_oul                   D Site has SPE!cial designaffon (e.g. National Historic
                                             materials on soll and/or gro                                 Register, SuNey LA)             .
                                                       · n, auto mp~ii'. in

                 1
                     Street Addresses                  .          on-lhe subJect/applfcaUon sitJl (as.faendfted In ZIMAS;..,http://zfmas.ll!clty.org)
                2
                     Legal Description must Include all contiguously owned,propertfes (even if they..~re not a pen cif lt)e proposed project site)
                                                                                                                                                                                   '•·
                CP-7771.1 [revised 03/31/2016]                                                                                                                     Page 1 ,;,f 8
                                                                                          ?ALMS ELEMENT.1-\.RV / OBJECTORS EXHIBITS: 001087
     Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 441 of 636 Page ID
                                          #:6598




            t. PllOFam' OWNER Am:DAvrr. Before the appllcatlan can            be accepted, the owner of each property fnvollled must
               provide a notartmd 111gnature to Yeflfy 1he appllcatlon la being flied with lhefr knowfed;e. Staff will confirm ownfflhlp
               based on the 18COrds of the City Engineer or County Aae810r. In 1he case of partnersl\lps, CUTpOratlons. uca or
               trusts the agent fer eervtce of process or an officer of Iha ownerlhlp entity 10 authorized may sign • ltlpullled below.
                   •     Ownerlllfp DlacloauN. If Iha prope,ty Is 0WIWd by a partnership, corpol"lllon, UC or tn,llf. a dillclolure
                         fdentffylng the agent for semce or prccass or an officer of the uwn&rlhlp entity must be IIUbmftled. The
                         disclosure must Dal tf18 names and acfdreues of the p,lnclpal owners (2!% rntmast or greater). The 8fgnatory
                         must appear In this nst of names. A letter of authorization, as de8afbed befow. may be submitted provided
                         the _signatory of the letter ls lnduded In the Ownerahip Dlscloaw&. lnclllde I copy of the current pm1netlt\lp
                         agreement. corponata artlcles, or trust document as appffcab!e.
                   ■     Leaer of Autltottzdon (LOA). A LOA from a property owner granting someone elle permission 1D sign the
                         appffcatlon ronn may b8 provfded If Ille praperty Is Olft'n8d by a pll1nerlhlp, co,poratlon, I.LC or trust or In rant
                         clrcumsl8ncel when an lndlvldual property owner la unable to elgn 1he appllcatlon form. To be considered for
                         acceptance, the LOA mull lndlcale the name of the person being aulhorizlld the ffle, their ndatfonahlp to the
                         owner or project. the sfte address. a general descrfpllon or the type or appllcatlon be(ng ffled and must also
                         btclude the language In Items A-0 below. In Iha case of partnellhlps, carporatkml, LLCI or trusts the LOA
                         must be signed and notaJfzed by the authorized llgnatDry ea shown on tile OwnershJp Dllld08U1'9 or In the
                         case of private ownership by the property owner. Proof of 0vtflershfp for the slgnat.ory of Iha LOA muat be
                         submitted wfth said letter.
                   •     Grant Deed. Plovfde a Copy of the Giant Deed If the ownenshlp of the property does not match City Records
                         !!!U2[ If Iha appficaUon II for a Coaslal Development Permit The Deed must conespond ~ wllh the
                         ownership llsted on the appBcatlon.
                   ■     Multfple OWnens. rr the property Is owned by mont llan one lndlllfdual (e.g. John and Jane Doe or Mary
                         Smith and Mlllk Jones) notartzed signatures     n
                                                                      required of all ownenJ.
               A. I hereby certify that I am the owner of record of the herein prevfously dascrftled property (ccatad In Iha City of Los
 )                Angafes which Is Involved tn this appllcatfon or have been empowered 1D sign as the owne·r on behalf of a
                  partnership. ca,poratfon. I.LC or 1lust as evidenced by Che dQCUfflents attached hereto.
               B. I hereby consent to the fifing of this appllcatfon on my pnJperty for processing by the Department of City Plannlng.
               C. I u~nd If the appllcatlon Is approved, as a part of the process the City wm apply conditions of approval which
                  may be my responsibility to eattsfy lndudlng, but not lirnfted to, reoordlng the declston and Ill conditions In the
                  County Deed Records for the property.
                D. By my slgnatwe below. I declare under penalty of P8fjury under the laws of the State of Ceflfomla that the
                   fcregalng statements are true and correct                ~

                             Pro/J9rty OWner's sfgnatw8s must be slgned/notarlZfld In the presence of a Notary PubUc.
                             The City ,equfres an otfglnal s/gnahn& ~m the property owner wiJh the        wr
                                                                                                         notary lfsmp.
                                  A Notary Acknowledgement IB ave/1able for your convenience on folJowlng page.


            Sfgnatu1&    4,, ~
            Prfnt Name      ~Mo                 bttAtASH~

            Signature ___
                        . _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                              Date _ _ _ _ _ _ __


            PrfntName - - - - - - - - - - - - - - - - - - -



            CP-7771.1 (nMSed 03/31/2016]                                                                                           Page5of8
                                                                             PALMS ELEMENTARY/ OBJECTORS E>CHIBITS: 001088


....
               Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 442 of 636 Page ID

                                                                         ey('                                                                     ~.r
                                                    #:6599

                   ..
                        ..   ,


                                                                                                                                                       ,.~
,...\
     i

                                        · . • · .-·-..~ •.··· ·
                                 I....·.··•··.                       ... .·.:•·.·.
                                                                             ..      s•.-,llh,,.;...;;;.-a.111ii:.ai,.~~-u...ii.,thi1.41-:M.,1;.;.::·.:
                                                                                     ·. ...~~~ie:,,r-~~w~:P.ff~·                                        ·::
                                                                                                                                                          . -... -.;.-.-- •....'·"'.. :·......
                                                                                                                                                                                           ::•·.• ·:··-.·~~-·-..;.
                                                                                                                                                                                                      . ..           -~--.




                                                                                                                                                                                           Civil Code' 1189

                                  A notary pubfic or other officer compteang this certlfl~ verifies only the Identity of the Individual who slgned the
                                  document, to ¥Atleh this certificate ii attached, and not the truthfutness, accuracy, or valldll.y of that document.



                                   State of Callfomla

                                   County of                      l,s. &11t,IIA
                                   On    httrL                         ,,~/IP .         before me,             MQ/Uj     SJlfo, ~ Fitlh{c
                                                                                                                 (lneert Name of Notary Publtc . Title)

                                   personally appeared                         Iii~ ~                                                        who                                                            ,
                                   pl'OV8d to me on the basis of aat:lsfaotory evldem.e lo be lhe person(,) whose name~ ls/asa subs~ to the wllhfn
                                   lns1rumant and acknowledged to me 1tlat he/~yexecufSd the same fn hfelherltkelr autttcmzBd capa~). and that
                                   by h ~ signature<,J on the lnstrwnent the person.f'), or the entity upon behalf on which the ~ acted,
                                 . ~ the Instrument.

. )
                                   I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph Is true and
                                   correct

                                   WITNESS my hand and offlclal seal.
                                                                                                                                                                   ~-n,
                                                                                                                                                                                              i
                                           ~
                                                                                                                                                             COMM..~lJ~
                                                                                                                  (Seal)
                                                                                                                                                                                         2017
                                                                                                                                                                                              ..




   -~•-'
    ,.:::,.,,•·'                   CP-7771.1 [revised 03/31/2016)                                                                                          Pagel of I
 '-    .....
      ,.;;~~,                                                                                                         PALMS ELEMENTARY / OBJECTORS EXHIBITS: 00108~
      en,
      t-, •••:,
      ~;it::,
      1--"•"'·
      ,;:,::,
                                                                                           •r
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 443 of 636 Page ID
                                     #:6600

.. ... .
    '\.




           10. APl'ucANT DECLARATION, A separate signature from the lll)Ptlcanl. whether they ant the property owner ot not,
               atfBltfng to the following, Is requll9d before the appffca11on can be accepted.
              A. I hereby Clf1lfy that Iha Information pn>vldad In this a,,pllcatlon, lndudlng plans and other attadllnents, Is accurate
                 and conec:t to the beat of my knO'M&dQe. Furthermota. should Iha stated lnfmmaSlon be found false or tnauffldent
                 to fUIIUI the requlntmtnts of the Depar1ment of City Planning, I agree to revfse the Information • appn,prtat,.
               B. I hereby certify that I have fuby fnformed the City of the nature of the proJect for pwposes of the California
                  Envm:mmenlal Quality Ad. (CEQA) and haw not aubmftted this eppl1ca1ton wtlh Iha Intention of segme11lh1111 a
                  larger project In vlolsllon of ceQA. I underatand that ahould the City determine that the profect Is part of a larger
                    proJect for purposes of CEQA, the City may revoke ~ny approvals and/or stay any 8Ubaequent entnremenla or
                    permits ~ncludtng certificates of occupancy) untfl a full and complete CEQA analysis Is reviewed and appropriate
                    CEQA clearance Is adopted or certfffed.
               C. I understand lhal the environmental revlaw aaodat8d wfth 1h18 application la pnJllmlnary, and that after fiuther
                  evaluatfon, add1Uonal repo,ta, studies, appUcalfons and/or fees may be reqult8d. Additionally, I underatand that
                  this appllcalion wDI not be considered complete untD the requtrad envfronmental rvvfew la c:om:luded.
               D. I undntand and agrae that any report, study, map or other Information submitted to the City In furthanlnc:e of this
                  eppUcatfon will be treated by the City as pubk recoRls Which may be reviewed by any pnon and If requested,
                  lhat a copy wUJ be provfded by the ctty to any penson upon the payment of Ila dlract C081B of dupRcatfon.
               E. I undeisland lf1at lhe burden of pJOof to substantiate the request la the f88PC)f11D)Wty of Iha applicant. Addltlonally,
                  I underatand that ptannlng staff are not permitted to assist the applicant or opponents or the proJecl In preparing
                  arguments for or againat a request
               F. I undemand that 1"818 Is no guarantee, expressed or [mplled, that any permit or appllcalfon wlD ba granted. I
                  understand that each matter must be carafuDy evaluated and tt!8l the resulting recommendation or decision may
                  be c:on1rary to a P0$1tfon taken or fmplled In any preUmfnary dlSCU8Slons.
               G. I understand that If lhis application la denied, there fa no refund of fees paid.
               H. I underatend and agree to defend, Indemnify, and hold harmles8, lhe City, fts officers, agenlB, empfoyaea, and
                  YOfunteef8 (cotlectlwfy "City), from any and all legal actfons, clalms. or proceedlnga Oncfudlng admlnlstralf118 or
                  aftematlve dispute resorutlon (coUectlvely •actfons1, arising out of any City process or approval prompted by this
                  Action, either In \\ftole or In part. Such actions Include but are not Dmfted to: actions to attack, set aside, void, or
                  otherwise modify, an entfttement approval, environmental 18V!ew, or s~ent permit declalan; actions for
                  penronal or property damage: actions based on an allegation of an unlav.ful pattern and pracUce; Inverse
                  condemnation actfons; and dvll rights or an action based on 1he protected status of the petilloner or ctalmant
                  under state or federal law (e.g. ADA or Unruh Act). I understand and agree to reimburse the City for any and all
                  costs Incurred rn defense of such actions. This lnclUdes, but It not ffmlted to, Iha payment of all court costs and
                  attomeys' fees. all judgments or awards, damages, and setlfement costs. The fndemnlty lan1Juage In this
                  paragraph Is Intended to be interpreted to the broadest extent permitted by law and shall be In addllfon ID any
                  olher Indemnification language agreed to by the appUcant.              ·
               I.   By my signature befow, I daclar8 under penalty of perjury, under Iha laws of the State of Callfomla, that all
                    statements contained In th1s appflcaUon and any accompanying documents are true and conect. with tun
                    lcnowtedge that afl statements made In thfs appllcatfon are subject to lnvastfgatlon and that any false or dlsftonest
                    answer to any question may be grounds for denial or subsequent revocation of license or permit.


           The City requires an origins/ slgnatwe from the applicant. The applk;ant's $/gnature below does not need to be notarized.



           Signature:   s::::   ,fl..:.~                              ~                                  Date:     /a/ I ,1a,,,, 5


           Print Name:          ~                Pf>M~
L          CP-7771.1 [revl&ed 03/31/2016)                                                                                        Page7of8
                                                                          PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001090
                        •                               •
  Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 444 of 636 Page ID
                                       #:6601




""•-·
Fw: They Are Spraying Today
                                       #:6602
                                                  •
  Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 445 of 636 Page ID



                                                            EXHIBIT E, Page 001
                                                                                                              •
                                                                                    imap:/ /imap.mail.yahoo.com:993/fetch>UID> /1 NBOX> 25099S?hca...



         Subject: Fw: They Are Spraying Today
         From: CHRISTAL lord <christa1teach4@yahoo.com>
         Date: 2/6/2018 3:19 PM
         To: Qiu Orange <oluorange@att.net>




        ~em from Xahog .Mai/Jgr iPl)OJ1.~

         Begin forwarded message:

        On Friday, December 15, 2017, 11:57 AM, Joseph Galloway <joseph.galloway@lac:ity.org> wrote:

               Christal,

               We've been informed by the developer that they are pulling their team from the site at this
               moment. They were working on fencing and have postponed the work. Please provide us
               additional updates as you see them.

               Sincerely,

                                                            Joseph Gallo~y
                                                            Senior Field Deputy
                                                            Office of Councjlmember Paul Koretz, 5th Council District
                                                            6380 WIishire Blvd., Suite 800
                                                            Los Angeles, CA 90048
                                                            T: .'i23.f!66.1828 I F: 3:.!3.8?2,fl29 I C: 2·i3.SS0,6.017
                                                            .E:·J.Qfiltl:!p.G~llow§Y@!grity.org.




                o@e
                Keep up with us on social media:



                Oownload the City of Los Angeles MylA311 app for smartphones!
                     ·,,:1•11•,•.,;) f;Pft(,:,.

                J"- c;,,)l1gk p.a~•
                MyLA311 llnks Angelenos with the services· and Information they. need to enjoy their city,
                beautify their community and stay connected with their loi;al g9vernment.

                Sign up for the CD 5 e-newsletter her:~.!

               CONFIDENTIALITY NOTICE
                This el.ectronic message transmission is intended only for the party to whom it is addressed a·s it may
                contain privileged or confidential information. If you are not the intended recipient, be aware that any
                disclosure, co_pying, distribution or use of the content of this information is prohibited. If you have received
                this communication in error, please notify us immediately by e-mail and delete the original message and any
                attachment without reading or saving in any manne.r.

              On Fri, Dec 15, 2017 at 11:53 AM, Joseph Galloway <ioseph,_galloway@Jacitit.org:;. wrote:
                Christal,

                                                            EXHIBIT E, Page 001
                                                                                                                                2/23/201812:27 PM
Fw: They Are Spraying Today                           •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 446 of 636 Page ID
                                                #:6603


                                                                 EXHIBIT E, Page 002
                                                                                     imap://imap.ma ii.yahoo.com :993/fetch>UID>/INBQX;;,2S099S?hea..




                    Thank you for notifying us. We are attempting to make contact wit.h their office immediately.

                    Sincerely,

                                                                  Joseph Galloway
                                                                  Senior Field Deputy
                                                                  Office of council member Paul Koret.z, 5th Council Distriq
                                                                  6380 Wilshire Blvd., Suite 800
                                                                  Los Angeles, CA 90048
                                                                  T: 32·3.866.1828 I F: 323.852.1129   IC: 213.550.. 6017
                                                                  E: loscph.Galloway@laclt.y.org




                     Keep up with us on socfal media:

                     0©8
                     Download the City of Los Angeles Myl.A311 app for smartphones !

                         j.:.:.Ol.'C;1r· :,,,t~•)r:
                      ~.. Jc;,h:,gk pt~~..

                     MyLA311 llnks Angelenos with the services and Information they need to enjoy their city,
                     beautify their community and stay connected with their local government.

                     Sign up for the CD 5 e-newsletter hfilg I

                    CONFIDENTIALITY NOTICE
                      Thii; electroni~ message transmission is in~nded only for the party to whom It is a~dressec:l as it may
                      contain privileged or confidential information. If you are not the intended recipient, be aware that any
                      disclosure, copying, distribution or 4se of the contei:,t oft.his information is prohibited. If you have
                      received this communication in error, please notify us immediately by e-mail a.nd de.lete the original
                      message and any attachment without reading or saving in any manner.

                    On Fri, Dec 15, 2017 at 11:52 AM, CHRISTAL lord ~£hcisi:alro[!c-J)~@yj)h.:>o.ci.1.in> wrote:
                     Dana from the developers office told me th·ey are spraying from pest today, that is completely illegal we
                      have to notify parents !! I!!! Please call them to stop ! !!
                     Christal Lord

                      lnline image




                      Sent from Vahoc Mail for iPhone



                      On Friday, December 15, 2017, 11:09 AM, CHRISTAL lord <chr1~talteach4~hoo.corrp wrote:

                                  Hello
                                  The developer promised not to start demolition till December 18. They are currently doing
                                  construction as we speak. We have video and Mr.Orange spoke to the superviso.r of
                                  construction today and the developer never told him anything. The promise was to wait till
                                  December 18! 111! Our kids are still here II You are suppose to protect us!
                                  Christal Lord


......:,                                                     EXHIBIT E, Page 002
                                                                                                                                 2/23/201812:27 PM
                                      •                                            •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 447 of 636 Page ID
                                             #:6604

Fw: They Are Spraying Today                                   imap://imap.mail.yahoo.com:993 /fetch>U ID> /1 NBOX> 250995?hea ..

                                                   EXHIBIT E, Page 003

                         -~nl from Yahco Mail for iPhone




           - IMG.]511.JPG---------------------------------




                                                    EXHIBIT E, Page 003
V-,k,                                                                                                      ·2/23/201812:27 PM
                                                          •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 448 of 636 Page ID
                                     #:6605




                                                                                    I

                                                                                    i
                                                                                    I
                                                                                    '



                               See enclosed flash drive
                                    and/or go to:
           http://www,orange1awoffices.com/casemedia/palmsiEXHlB1T B.mp4




                           EXHIBITB
                          JACKHAMMERING VIDEO
                                                          •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 449 of 636 Page ID
                                     #:6606




                                 See enclosed flash drive
                                       and/or go to:
            http:/h~rww.orangelawofftces.com/casemedia/palms/EXHIBIT C.mp4




                             EXHIBITC
                               DUST CLOUD VIDEO
     Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 450 of 636 Page ID
                                          #:6607




e·




•
                                                                                         (:) ~ .: h ~
                                                                                         ~l ~l   I   ,_   '\:l
                                                                                                                 l ')~   H1· ~.
                                                                                                                         ,..·.   \l
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 451 of 636 Page ID
                                     #:6608




                                                                                   I   •
                                                                               '   I            j

                                                                          ..           ,        '




                                                                                           ..
                      •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 452 of 636 Page ID
                                     #:6609




                                    r
                                           I '



                                           I

                                  '
                                  ,I
                                  I'
                                       l
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 453 of 636 Page ID
                                     #:6610
                              •                               •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 454 of 636 Page ID
                                            #:6611




I
I ..
                         •                                         •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 455 of 636 Page ID
                                     #:6612

    Case 2:17-cv-09003-JAK-JPR    Document 59-8 Filed 03/27/18 Page 2 of 2 Page ID #:938




            EXHIBITH

            This video exhibit was previously filed with the Court on February 23, 2018
           · as a cd-rom exhibit. (Docket No. 33-2, Exhibit B; Docket No. 36 (manually
            filed).


            It is also available at the following website:
            http://wv,.rw. orange Ia,vo ffi ces. com/cas emedi a/palms/EXHIBIT B. mp4.
                        ·•                                     •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 456 of 636 Page ID
                                     #:6613
    Case 2:l 7-cv-09003-JAK-JPR Document 59-9 Filed 03/27/18 Page 2 of 2 Page ID #:940




            EXHIBIT I

            This video exhibit was previously filed with the Court on February 23, 2018
            as a cd-rom exhibit. (Docket No. 33-2, Exhibit C; Docket No. 36 (manually
            filed).


            It is also available at the following website:
            http.:/Nvww.orangelav.io:ffices.coni/tasemedia/pahns/EXHlBIT C.1np4.
                      •                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 457 of 636 Page ID
                                     #:6614
                                                           •                                                                     •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 458 of 636 Page ID
                                     #:6615




                                                 Los Angeles Unified School District
                                                            Oflice of Environmenta] Health and Safety
  VIVIA!'. EKCHIAN                                                                                                                            DIANE PAPPAS
  /111,,,·im S11pl!t'il/le111fe111 o/ Scfw,,/s                                                                                                C£0. Vi.'>liicl Op~m1io11s & Vi~iu,/ /111um,tim1s


                                                                                                                                              l!ORERT LAUGHTON
                                                                                                                                              /)in•c1ur, E111•iro11111c.:111al HC'lihli mu/ Safety


                                                                                                                                              CARLOS A. TORRES
                                                                                                                                              /Jep111_1• Vii eom·. Enri/'omnemal I /er,l,J,   11111/   Sufc~1•




                January 23, 2017

                Hiro Kobayashi,
                RBM of California
                SENT ELECTRONICALLY TO: <h.kobayashi@rbmofca.com>

                SUBJECT:                          3568 Motor Avenue Project

                Thank you for giving the Los Angeles Unified School District (LAUSD) the opportunity to comment on
                the proposed mixed use development (proposed project) located at 3568 Motor Avenue. Presented below
                are comments submitted on behalf of the LAU SD regarding the proposed project. Due to the fact that Palms
                Elementary School (ES) is located adjacent to the northern bounda1y of the project site, LAUSD is
                concerned about the potential negative impacts of the project to our students, staff, and parents located at
                and traveling to and from Palms Elementa1y School.

                Based on the extent/location of the proposed project, it is our opinion that significant environmental impacts
                on LAUSD's Palms ES (aesthetics, air quality, noise, traffic, and pedestrian safety) will occur. Since the
                project will have a significant impact on a LAU SD school, recommended measures designed to help reduce
                or eliminate such impacts are included in this response.

                Aesthetics

                The proposed project's placement of a building on the southern boundary of the school that is significantly
                higher than the existing building at this location will result in significantly more shadows on the school's
                recreational field, particularly the kindergarten play yard, than occur presently. The increase in shadow has
                the potential to result in a significant impact to the school.

                The District understands that the proponent has opted not to conduct a shadow analysis siting Public
                Resources Code Section 2 I 099, which provides that "aesthetic and parking impacts of a residential, mixed-
                use residential, or employment center project on an infill site within a transit priority area shall not be
                considered significant impacts on the environment." The Categorical Exemption also states that the proposed
                project does not exceed the City's screening criteria for potential shade and shadow impacts because it does
                not include strnctures in excess of 60 feet in height above the ground elevation. However, due to the proposed
                project site being on the southern boundary of the school's recreational area, a shadow-sensitive use, the
                District believes that a shadow analysis is wananted.

                Furthermore, the City of Los Angeles CEQA Thresholds Guide states that, "A project impact would
                normally be considered significant if shadow-sensitive uses would be shaded by project-related strnctures
                for more than three hours between the hours of 9:00 AM and 3:00 PM Pacific Standard Time (between
                October and April), or for more than four hours between the hours of9:00 AM and 5:00 PM Pacific Daylight
                Time (between April and October)." However, the Categorical Exemption does not analyze shadow impacts
                to determine if the proposed project exceeds this threshold at the play area north of the proposed project site.

                                        333 South Beaudry Avenue, 21" Floor, Los Angeles, CA 90017 • Telephone (213) 241-3199 • Fax (213) 241-6816
                                       Our Mission: To ensure a safe and healthy envirom11en1JOr studenls to learn, teachers to tench. and employees to 1-vork.
                                                          Our Vision: To eliminate all e11vironme11tlll. heolr/J, and sa.fe(v risks nt sdinols.
                                           •                                                                    •
      Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 459 of 636 Page ID
                                           #:6616

'c
a.
g           LA USO Commenls un 3568 Mui or Projecl
~
00
(0
,,,
tr,


~           The developer should work with this District to explore options for minimizing or offsetting this impact,
c"'
Q)
            including but not limited to reconfiguring the southern portion of the Palms ES campus.
E
E
0
(.)         Air Quality
0
(fJ
::i
            Construction activities for the proposed project would potentially result in short term effects on ambient air
:5
            quality in the area resulting from equipment emissions and fugitive dust. Palms ES houses young children,
            who are considered sensitive receptors. The District greatly appreciates that the developer has agreed to
            conduct demolition during winter break and excavation during summer break. Completing these activities
            when school is not in session will go a long way towards minimizing air quality impacts on the students and
            staffatPalms ES.

            To ensure that effective mitigation is applied to reduce construction air pollutant impacts on Palms ES, the
            following measures should also be included as part of the proposed project for construction tliat may occur
            while school is in session:
                 •    Ensure that construction equipment is properly tuned and maintained in accordance with
                      manufacturer's specifications
                 •    Water/mist soil as it is being excavated and loaded onto the transportation trucks.
                 •    Water/mist and/or apply surfactants to soil placed· in transportation trucks prior to exiting the site.
                 •    Minimize soil drop height into transportation trucks or stockpiles during dumping.
                 •    Cover the bottom of the excavated area with polyethylene sheeting when work is not being
                      performed.
                 •    Place stockpiled soil on polyethylene sheeting and cover with similar material.
                 •    Place stockpiled soil in areas shielded from prevailing winds.
                 •    Sweep streets at the end of the day if visible soil material is carried onto adjacent public paved roads
                      (recommend water sweepers).
                 •    Install wheel washers where vehicles enter and exii unpaved roads onto paved roads, or wash off
                      trncks and any equipment leaving the site each trip.
                 •·   Suspend all excavating and grading operations when wind speeds (as instantaneous gusts) exceed
                      25 miles per hour (mph).
                 •     Excavation and transportation of soil known to contain hazardous substances should be limited to
                      .periods when Palms Elementary School is not in session.        ·
            Jf the proposed mitigation measures do not reduce air quality impacts to Palms Elementary School, the
            project applicant shall develop new and appropriate mt:asures to effectively mitigate constmction related air
            emissions. Provisions shall be made to allow the school and or designated representative(s) to notify the
            project applicant when such measures are wa1rnnted.


            Noise Impacts (General)

            Noise created by construction and operation activities may impact Palms ES, which is adjacent to the
            northern project bounda1y. CEQA requires that such impacts be quantified and eliminated or reduced to a
            level of insignificance.




                        333 South Beaudry Avenue, 21" Floor, Los Angeles, CA 90017 • Telephone (213) 241-3199 • l'ax (213) 241-6816
                       Our Mission: To ensure a safe and healthy environment for s1ude11/s to Jenrn, tench~rs lo teach, and employees to work.
                                         Our Vision: To e/iminale all e11viro11111e11tal, health, and Sf.!(ety ,•isk.,· nt xd,ool.'i.
                                     •                                                                     •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 460 of 636 Page ID
                                     #:6617


      LA USO Comments on 3568 Motor Project



      Once again, the District would like to express appreciation to the developer for conducting demolition during
      winter break and excava.tion during summer break. Completing these activities when school is not in session
      will go a long way towards minimizing noise impacts on the students and staff al Palms ES.

      However, the Categorical Exemption does not discuss Palms ES as a noise sensitive receptor. LAUSD
      requests that the constrnction and operation noise impacts at Palms Elementary School, which is sensitive
      receptor, be analyzed in relation to LAUSD's Noise Standards. LAUSD established maximum allowable
      noise levels to protect students and staff from noise impacts generated in terms of Lcq- These standards were
      established based on regulations set forth by the California Department of Transportation and the City of
      Los Angeles. LAUSD's exterior noise standard is 67 dBA Lcq and the interior noise standard is 52 dBA Lcq-
      A noise level increase of 3 dBA or more over ambient noise levels is considered significant for existing
      schools and would require mitigation to achieve levels within 2 dBA of pre-Project ambient level.

      Noise levels are anticipated to exceed the levels permitted in LAUSD's Noise Standards and increase the
      ambient noise levels by more than 3 dBA; therefore, LAUSD requests that the following measures be put in
      place to reduce constrnction related noise levels to below the level of significance:

          •    The developer shall include features such as sound walls and other design features in order to
               attenuate exterior noise levels on a school campus to less than 70 dBA LIO or 67 dBA Lcq.
          •    An acoustical analysis lo identify feasible measures to reduce traffic noise increases to 3 dBA CNEL
               or less at the noise-sensitive land use shall be prepared. The developer shall implement
               recommended measures to reduce noise.
          •    Construction contractor shall consult and coordinate with the school principal or site administrator,
               and other nearby noise sensitive land uses prior to construction to schedule high noise or vibration
               producing activities to minimize disruption. Coordination between the school, nearby land uses and
               the construction contractor shall continue on an as-needed basis throughout the constrnction phase·
               of the project to reduce school and other noise sensitive land use disruptions.
          •    For projects where pile driving activities are required within 150 feet of a strncture, a detailed
               vibration assessment shall be provided by an acoustical engineer to analyze potential impacts related
               to vibration to nearby structures and to dctcn11ine feasible mitigation measures to eliminate potential
               risk of architectural damage.

      If the control measures do not satisfactorily reduce noise impacts to Palms ES, the project applicant shall
      develop additional measures to effectively reduce construction related noise. Specific noise reduction
      measures include, but are not limited to, the following:

      Source Controls
         • Time Constraints - prohibiting work during sensitive nighttime hours
         • Scheduling- performing noisy work during less sensitive time periods (on operating campus: delay
             the loudest noise generation until class instruction at the nearest classrooms has ended)
         • Equipment Restrictions - restricting the type of equipment used
         • Noise Restrictions - specifying stringent noise limits
         • Substitute Methods - using quieter methods and/or equipment
         • Exhaust Mufflers - ensuring equipment have quality mufflers installed
         • Lubrication & Maintenance - well maintained equipment is quieter
         • Reduced Power Operation - use only necessary size and power
         • Limit Equipment On-Site - only have necessary equipment on-site
         • Noise Compliance Monitoring - technician on site to ensure compliance
         • Quieter Backup Alarms - manually-adjustable or ambient sensitive types




                 333 South Beaudry Avenue, 21" Floor, Los Angeles, CA 90017 • Telephone (213) 241-.119.9 • Fax (213) 241-6816
                 Our Mission: Tn ensure a snfe and healthy environment for swdents to learn, renchcrs to 1enc/1, and employees to H'Ork.
                                   Our Vision: To eliminate all environmeutal, /,ea///,, and sn.fet_v risks at schools.
                                           •                                                                    •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 461 of 636 Page ID
                                            #:6618


             L/\USD Comments on 3568 Motor Project

00
<D
,r,
"'e          Path Controls
~                • Noise BmTiers - semi-permanent or pmtable wooden or concrete barriers
0
 E               • Noise Curtains - flexible intervening curtain systems hung from supports
 E
 0
 u               • Enclosures - encasing localized and stationary noise sources
D
CJ)
:::i
                 • Increased Distance - perform noisy activities farther away from receptors, including operation of
<(
_J                  portable equipment, storage and maintenance of equipment
             Receptor Controls
                 • Window Treatments - reinforcing the building's noise reduction ability
                 • Community Participation - open dialog to involve affected residents
                 • Noise Complaint Process - ability to log and respond to noise complaints. Advance notice of the
                    stmt of construction shall be delivered to all noise sensitive receptors adjacent to the project area.
                    The notice shall state specifically where and when construction activities will occur, and provide
                    contact information for filing noise complaints with the contractor and the District. In the event of
                    noise complaints the LAUSD shall monitor noise from the construction activity to ensure that
                    construction noise does not exceed limits specified in the noise ordinance.
                 • Tempora1y Relocation - in extreme otherwise unmitigatable cases. Temporarily move residents or
                    students to facilities away from the construction activity.

             Provisions shall be made to allow the school and or designated representative(s) to notify the project
             applicant when such measures arc warranted.

             Noise Impacts (DHH students)

             Palms ES hosts a Deaf and Hard of Hearing Program (DHH). Students in the DHH program require the use
             of sound amplification devices. As a result, these students are Sl.lbstantially more sensitive to noise impacts.

             The developer should work with the District to explore options for minimi7jng or offsetting this impact,
             including but not limited to relocating DHH classrooms within campus away from noise sources,
             coordinating construction activity schedules to avoid potential adverse impacts to the DHH program, and
             soundproofing four (4) DHH-designated classrooms and an additional 4 general classrooms for when the
             DHH students are participating in classes with the wider school population.

             Trafficffranspo1talion

             LAUSD's Transportation Branch must be contacted at (213) 580-2950 regarding the potential effect upon
             existing school bus routes. The project applicant or designee will have to notify the LAUSD Transportation
             Branch of the expected start and ending dates for various portions of the proposed project that may affect
             traffic within nearby school areas. To ensure that effective mitigations are employed to reduce construction
             and operation related transportation effects at Palms ES, we ask that the following language be included in
             the traffic control measures:

                 •    School buses must have unrestricted access to Palms Elementary School.
                 •    During the construction phase, ttuck traffic and consttuction vehicles may not cause traffic delays
                      for our transported students.
                 •    During and after construction, changed traffic patterns, lane a9justment, traffic light patterns, and
                      altered bus stops may not affect school buses' on-time perfonnance and passenger safety.
                 •    Constmction trucks and other vehicles are required to stop when encountering school buses using
                      red-flashing-lights must-stop-indicators per the California Vehicle Code.   ·




                        333 South Beaudry Avenue, 21'' Floor, Los Angeles, CA 90017 • Telephone (213) 241-3199 • Fax (213) 241-6816
                        Our Mission: To ensure o safe and hen/thy environment for students lo learn. teachers to teach. and employees lo work.
                                           Our Vision: To e/imiuale all e11vinmmc111al. health, and safety risks at sclinols:
                                            •                                                                       •
      Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 462 of 636 Page ID
                                           #:6619

'R
4~          LA USO Comments on 3568 Motor Project
0
2
o:)
(J)
u>
M
2:              •    Contractors must install and maintain appropriate traffic controls (signs and signals) to ensure
(/)
cQ)
                     vehicular safety.
E
E
0
                 •   Contractors must maintain ongoing communication with LAUSD school administrators, providing
()

0                    sufficient notice to forewarn children and parents when existing vehicle routes to school may be
(/)
::J                  impacted.
5
                 •   Parents dropping off their children must have access to the passenger loading areas.


            Pedestrian Safety

            Construction activities that include sidewalk closures, street closures, the presence of heavy equipment, and
            increased tmck trips to haul materials on and off the project site can lead to safety hazards for people
            walking in the vicinity of the construction site. To ensure that effective measures arc employed to reduce
            constmction and operation-related pedestrian safety effects on the District site, LAUSD asks that the
            following language be included in the pedestrian safety control measures:

                 •   Developer should work with the City to close the alley between the project site and the school
                     campus to avoid creating an attractive nuisance.
                 •   Contractors must maintain ongoing communication with Palms Elementary School administrators,
                     providing sufficient notice to forewarn children and parents when existing- pedestrian routes to
                     school may be impacted.
                 •   Contractors must maintain safe and convenient pedestrian routes to Palms Elementary School. The
                     District's  School     Pedestrian   Route . Maps      are    available   at:  http://www.lausd-
                     oehs.org/saferoutestoschools.asp.
                 •   Contractors must install and maintain appropriate traffic controls (signs and signals) to ensure
                     pedestrian and vehicular safety.
                 •   Haul routes are not to pass by !!!!J: school, except when school is not in session.
                 •   Delivery vehicles should avoid drop off and pick up times.
                 •   No staging or parking of constmction-related vehicles, including worker-transport vehicles., will.
                     occur on or adjacent to a school property.                                   ·
                 •   Funding for crossing guards or flaggers, at the contractor's expense, may be required when safety
                     of children may be compromised by construction-related activities at impacted school crossings.
                 ~   Ban-iers and/or fencing must be installed to secure constrnction equipment and to minimize
                     trespassing, vandalism, short-cut attractions, and attractive nuisances.
                 •   Contractors arc required to provide security patrols (at their expense) to minimize trespassing,
                     vandalism, and short-cut attractions.·

            The District's charge is to protect the health and safety of students and staff, and the integrity of the learning
            environment. The comments presented above identify potential environmental impacts related to the
            proposed projec_t that must be either analyzed further or addressed to ensure the welfare of the students
            attending Palms ES, their teachers and the staff, as well as to assuage the concerns of the parents of these
            students. Therefore, fmther analysis must be completed to identify the full extent of the proposed project's
            impacts and the measures set forth in these comments should be adopted as conditions of project approval
            to offset unmitigated impacts on the students and staff at Palms ES.




                       333 South B~audry Awnuc, 21" Floor, Los Angeles, CA 90017 • Telephone (213) 241-3199 • Fax (213) 241-6816
                       Our Mission: To ensure a safe and hen/thy e11viron111entjbr students to Jenl'J1, /e(lchers 10 leach, and emp!o;:ees lo work.
                                          Our Virinn: To eliminale all e11vironme11~al, health, and safety risks ai sd1nn/s,
                                            •                                                                      •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 463 of 636 Page ID
<D
                                            #:6620
I/')
C")


 Q)

             LAUSD Comments on 3568 Motor Project
(/)


 C
 Q)

E
E
0            Thank you for your attention·to this matter. If you need additional information please contact me at (213)
 u           241-4707.         .

             Regards,



             Gwenn Godek, CEQA Advisor I CP
             LAUSD, Office of Environmental Health & Safety

             cc:      William Lamb, Principal, Palms Elementary School
                      Joan Pelico, Chief of Staff, CounciJmember Paul Koretz
                      Alison Regan, Palms Neighborhood Council
                      Dana Sayles, three6ixty




                        333 South Beaudry Avenue, 21" Floor, Los Angeles, CA 90017 • Telephone (213) 241-3199 • Fax (213) 241-6816
                        Our Mission: To e11sure a safe a11d hea/rl,y e11viro11mentfor studencs to learn, teachers to tench, and employees to work.
                                           Our Vision: To eliminate all e11vironme11tal, /,ea/th, and safety risks at scl,oo/s.
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 464 of 636 Page ID
                                     #:6621
                                    •                                                •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 465 of 636 Page ID
                                             #:6622

u9-
 u                                                                                   Indoor Air Quality, Therm·ography, Water Intrusion
 C
                                                                                                      Assessments, Moisture Mapping,
ro
I
~
 Q)



Q)
 0.
           PropertyHealth, Inc.                                                     Asbestos, Lead-Paint, Microbial, Clandestine Labs,
                                                                                  Biological Contaminants, Consulting, Testing, Expert
                                                                                 Witness, Assessments, Oversight & Post Remediation
                                                                                                                Clearance Cenification
 0
0::
<.O
           AARDVARK Property Hazard Analysis                                  3300 S. Sepulveda Blvd. Suite J23 Los Angeles, CA 90034
0
N
                                                                                           21922 Conina Place, Chatswonh, CA 91311
N
~                                                                                                                 Phone 310-901-3102
;;;                                                                                                                 Fax 310-881-6965
 ::,
 CJ
                                                                                                           Propertyhealth@gmail.com
.t
;'.:
 >.
3
--,           August 12, 2016                                                                         Project No. 6388
st
r"1
0
0
a,
<l'.
-'
 a;           CLIENT:
 >
<l'.
 0
c
::E
""<.O         RBM of California Inc.
Lfl
f")

0
              800 S. Figueroa Street #960
<l'.
UJ
...J
              Los Angeles, CA 90017
(/)
0
              Attn.: Mr. Koji Matsumoto
I-
(/)
UJ
CD
(/)
              Re:    Comprehensive pre-demolition asbestos and lead identification survey report
<l'.


                     3568 Motor Avenue, Los Angeles, CA 90034
                     Free standing approx. 5,800 square foot wood framed single story high ceiling
                     commercial building on concrete slab including:
                        • 10313 Tabor Street 650 square foot dance studio
                        • 3570 Motor Ave 850 sq.ft. Laundromat
                        • 3568 Motor Ave 3,445 sq.ft. Grocery Store+ 800 square feet added attached
                            newer storage structure



                     SURVEY FINDINGS AND RESPONSE ACTION REQUIREMENTS
                            The asbestos and lead surface coating survey performed at this site by PropertyHealth,
                            Inc. / AARDVARK (PHI) has confomed the following (please sec the attached
                            drawings and photo file for further details):

                            Asbestos:

                                •   Non-friable Asbestos black mastic is present on the concrete slab under wood
                                    flooring throughout dance studio (625 sq.ft.) as well as under ceramic floor tiles
                                    in the bathroom (25 sq.ft.). the material is intact and enclosed by the floor
                                    finishes. No immediate response action is required. Full removal of this
                                    material is required prior to building demolition. Sample # 31 contains 2%
                                    Cluysotilc type asbestos
                                           •                                                      •
          Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 466 of 636 Page ID
                                               #:6623

i3
q.
u
C:              Co111prehe11sive Prl'-Demoliti,m Ashe.Ho~· & lead Survey Report for: 3568 il1otor A1 1e1111e, Los Angeles, CA 90034
£               Pe,formerl 011 J11~F 13, 2016
m
                Report /)ate: August 12,20Jf,
"'
I>,
t:
o;
a.
e                                     •   Non-friable Asbestos black and gray roof patch, penetration and seam mastics
CL
<D                                        are present throughout the roof at various spots. Approx. 25 spots or 30 square
0
N                                         feet various scattered at base of pipes, vents, equipment, arounds drains etc. plus
N
                                          a stretch of 73 linear feet x 6 inched = 36.5 square feet on the roof on a wall
                                          separating two structures= total 66.5 square feet. The material is intact with no
                                          occupant exposure risk if maintained in good condition. No immediate
                                          response action is required. Full removal of this material is required prior to
-,    .
                                          building demolition. Sample #29 contains 5% Chrysotile asbestos
st
"'
C
C
C'>                                   •   Three non-friable known/presumed vertical asbestos containing Transite
<(
_J
GJ
                                          exhaust flue pipes 4" OD to 12" OD above old boiler, water heater, etc. up
>
<(                                        through wall/ceiling cavities to the roof. Approx. 35 linear feet total. The
0
0                                         material is intact with no occupant exposure risk if maintained in good
::a
00
<D
                                          condition. No immediate response action is required. Full removal of this
"'0
C")                                       material is required prior to building demolition.
<(
w
_J

en                                    •   All other suspect asbestos containing material were tested/analyzed and
0
I-                                        confinned not to contain asbestos including all 4 to 6 layers of roofing cap
en
w                                         sheet, tar, felts, on field areas and parapets, all exterior stucco walls, all interior
CD
en
<(                                        wall and ceiling finishes plasters, plaster finish coats (on wood strip lather and
                                          gypsum button-board lathe) , diywall, diywall joint compounds, all vinyl floor
                                          tiles and black mastics on the concrete slab throughout the grocery store, all
                                          ceramic floor and wall tile grouts, backings, underlayments in all three stores,
                                          all acoustical ceiling panels, and all mi1Tor mastics. No other suspect asbestos
                                          containing material were observed at this site

                                      Any form of disturbance, handling, removal and disposal of the asbestos must only
                                      be performed under controlled conditions by a licensed and Cal/OSHA Registered
                                      asbestos abatement contractor.



                                      •   The following Lead Based Paint (LBP) coated surfaces and components were
                                          confomed:

                                                ►   Exterior grocery store wood door and window components - poor
                                                    condition - approx. 65 linear feet along the west store front plus 3 linear
                                                    feet on a window at the north side cast end

                                                ►   Exterior laundromat original store front wood posts/columns and wood
                                                    soffit overhangs and trims as well as 2 upper wall windows on the south
                                                    side ( all covered with stucco) - all intact

                                                ►   Interior laundromat ceiling level wide wood crown moldings extending
                                                    above the acoustical ceiling tiles - intact




                Propert)'Heulth, 1,ri:. AARDVARK Pmperty Hazllrtl A,rnly.\'is                                 Page 2 of9
                                          •                                                      •
         Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 467 of 636 Page ID
                                              #:6624


               Comprehensive Pre-De1110/itio11 Asheslos & Lead Survey Report.for: 3568 ;lfotor A 11e1111e, Los A11geles, CA 9()(134
               Perfo1·111ed 011 111~~• 13, 2016
               Report Date: A11g11st 12., 2016

                                              ►   Interior groce1y stores all wood columns/posts - poor condition - 8
                                                  posts with 4 square feet of damage each only at lower base - 32 square
                                                  feet

                                              ►   Interior groce1y store west side perimeter wood window components -
                                                  poor condition - approx. 80 linear feet
~
~                                             ►   Interior groce1y store all wood ceiling and crown molding trims - intact
..:;
.,,.
('")
0
0                                             ►   Interior groce1y store northeast comer restrooms and food prep area
a:
<(
...J
                                                  original wood doors, door frames, and window components - poor
 QJ
 >
<(
                                                  condition - 4 doors/frames + I window frame = approx. IO square feet
g                                                 damaged paint surfaces
 C
2
00
(!)
                                     •   The following surface coatings were tested and confitmed not to be coated with
"'
"'Cl<(                                   LBP, dangerous levels of lead for children '(DLL) or contain lead glazing: all
w                                        ceramic floor and wall tiles in all three stores, all plaster and drywall
...J
(/)
                                         walls/ceilings, acoustical ceiling panels, the original upper wall metal square
....0
(f)
w                                        window frames, sashes, mullions, as well as the painted glass, all exterior stucco
co
(/)
<(
                                         walls, all yellow parking bollards and metal gates, the white and blue ground
                                         parking stripes, green exterior wood shed, green exterior concrete block walls,
                                         exterior beige yellow and green metal conugated panels on exterior upper walls
                                         covering the metal windows, (please see all XRF test shot readings depicted in
                                         the attached photo file - the first numbers on the left of the screen in front of
                                         PbK and PbL rows are relevant).No other suspect lead surface coating was
                                         observed.

                                     A response action is required now to stabilize, remove loose/damaged paint, and
                                     prime, seal, repaint all LBP in poor condition to reduce/eliminate hazards for
                                     children and adults entering the premises or walking alongside the building on
                                     public walkways.

                                     The intact LBP components can remain and be demolished along with the rest of
                                     the building structure so long as the LBP is intact (additional stabilization may be
                                     required prior to demolition).

                                     PHI perfonn the legally required representative lead waste characterization testing
                                     and analysis of all LBP coated wood components at this site and confirmed through
                                     Total Threshold Limit Concentration (TTLC) analysis than none leached more than
                                     50 part per million (PPM) of lead and thus considered regular non-hazardous
                                     constrnction debris for disposal purposes.

                        INTRODUCTION:
                        As requested, the property located at the above site was surveyed by PHT on July 13, 2016, for
                        asbestos-containing materials (ACM), presumed ACM (PACM), and/or asbestos containing
                        construction materials (ACCM) as well as lead surface coatings (paint, shellac, varnish, stain,

               PropertyHeulth, Inc. AARDVARK Pmper~v Hazard Analy.,·is                                        Page 3 of9
                                             •                                                           •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 468 of 636 Page ID
                                            #:6625

'5
 q.
u
C            Comprelrensive Pre-Demolitio11 .1sbextos & lead Survey Reportj(Jr: 3568 ./\1otor A l'e11ue, Los A11geles, C4 90034
             Performed on Ju~~· 13, 20 I 6                                         ·
             Report Dute: A11g11.1·t 12, 2016

                        lacquer, glazing, etc.), water damage and mold. The sun1ey was pe1f01med as a prerequisite for
                        pre-occupancy, planned renovation, remodeling, or demolition activities at this site. Findings
                        of the survey, conclusions, recommendations, and immediate response action requirements (if
                        any) are summarized below.

                         This survey was conducted by the following PHI personnel: Mr. Frank Najafi, Cal/DOSH
                         Certified Asbestos Consultant (CAC), No. 93-1185, Cal/DPH Certified Lead in Construction
 >,
                         Inspector/Assessor, Monitor/Supervisor/Project Designer, No. 089, and ACAC Ce1tified Mold
~
...
C")                      Inspector and Indoor Environmentalist.
0
0
(j)
<(
..J                      •         The survey was comprehensive without any limitation (all accessible areas)
Q
::,
<(


0
 0                       ASBESTOS:
2
CX)
(D                                 Asbestos Definitions:
"'
(')

Cl
<(
w
..J                                     •                                 ACCM         materials containing detectable
Cf)
0                                           quantities of asbestos, legally defined in California, as materials containing
I--
Cf)
w                                           percentages of asbestos greater than one-tenth of one percent (>0.1 %) by
O'.J
Cf)
<(
                                            weight 1.

                                        •                      ACM2 . and PACM3- mate1ials containing percentages of
                                             asbestos greater than one percent(> 1%) by area

                                        •                 Friable 4 : material that can be easily pulverized and crushed to
                                            powder by simple hand pressure; otherwise, No11-friable 5•
                                   The survey included visual observation for ACM, ·PACM, & ACCM, sampling of
                                   accessible suspect asbestos containing building materials, and laboratory analysis. The
                                   survey was perfo1med in compliance with requirements of the Asbestos Hazard
                                   Emergency Response Act (AHERA) 40 CFR 763, Cal/OSHA Asbestos Constrnction
                                   Standard Title 8 CCR 1529, The South Coast Air Quality Management District
                                   (SCAQMD) Rule 1403, as well as the National Emissions Standards For Hazardous Air
                                   Pollutants (NESHAPS) 40 CFR 61 Subpart M.



             1
                 California Code of Regulations, Title 8, Section 1529.
             2
                 EPA 40 CFR 763; NESHAPS 40 CFR 61
             3
               PACM: Presumed Asbestos Containing Mate1ial: materials which are known asbestos containing products such as Transite cement
             exhaust flue pipes, shingles, paneling, or siding; or material which have a high probability of containing asbestos such as roof
             patch/penetration mastics; also includes material that a property owner presumed to contain asbestos without sampling/analysis. Also
             includes suspect asbestos containing material that were not tested.
             4
                 Friable: materials which can be crumbled, pulv~rized or reduced to powder by hand pressure when d1y.
             5
                 Nonfriable: materials which if used as intended, cannnt be broken, crnmbled, pulvetized or reduced 10 powder by
                 hand pressure when d1y; but can be made friable by mechanical means such as sanding, sandblasting, cutting,
                 Scraping, improper handling and disposal, or leaching of matrix binders amongst other means.


             PropertyHeulth, Inc. AARDVARK Pmper1y Huzarcl Analrsis ·                                                   Page 4 of9
                                        •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 469 of 636 Page ID
                                            #:6626


             Comprehensive Pre-De111olirio11 Asbestos & Lear/ Sun:ey Report fin·: 3S68 1l111tor A 11e11ue, Los A11geles, CA 90034
             Perfin·med 011 .fu~I' I 3, 20 I 6
             Report Date: A 11g11sf 12, 20 I fl

                               Single or multi-layered physical bulk samples of suspect asbestos containing material
                               within the specific scope of work areas were collected. The samples were placed in
                               individual sealed containers and labeled with a unique identification number. The
"-                             sample numbers, descriptions and locations were logged onto the field sampling data
                               sheet/ chain-of-custody form. All samples were then collectively delivered to

                              AQ Environmental Laboratories at 1508 E. 33rd Street, Signal Hill, CA 90755, for
~                             analysis by Polarized Light Microscopy (PLM) in accordance with EPA Method 600/R-
-=;
                              93/116. AQ NVLAP Accreditation Code: 500044-0
"'"
0
0
Ol
_,
<(
                              The Laboratory is accredited by the National Institute of Standards and Technology's
 <)

~                             National Voluntary Laboratory Accreditation Program (NIST/NVLAP), participating
90                            in the American Industrial Hygiene Association (AIHA) Proficiency in Analytical
:,;
00
<.C>
                              Testing (PAT) Program and the ATHA/National Institute for Occupational Safety and
m
M                             Health (NIOSH) PAT Program.
a
<
w
...J
U)
0
I--
(/)                   LEAD SURFACE COATINGS:
w
CD
U)
<                              This survey was perfonned in order to determine the presence, if any, of Lead Surface
                               Coatings on surfaces/components that might be disturbed by planned renovation
                               activities, long tenn prope1ty maintenance, child safety, or future demolition. For this
                               survey, lead testing was performed by X-Ray Fluorescent (XRF) technology. After
                               verified calibration tests, representative readings were collected from all suspect surface
                               coatings (paint, varnish, stain, shellac, lacquer, glazing, and porcelain or metal
                               components) within the scope of work areas at this site.

                              Lead Definitions:

                                   •    Lead Based Paint (LBP):

                                       Paint or other surface coatings that contain an amount of lead equal to, or in
                                       excess of one milligram per square centimeter ( 1.0 mg/cm2) or more than half of
                                       one percent (0.5%) by weight (%wt.), 5,000 pai1s per 1nillion (ppm) or 5,000
                                       milligrams per kilogram (mg/kg) regulated by The California Department of
                                       Public Health (CDPH) Title 17, California Code of Regulations, Division 1,
                                       Chapter 8: Accreditation, Certification and Work Practices for Lead-Based Paint
                                       and Lead Hazards, which implements California's Health & Safety Code 105250.


                                   • . Los Angeles County Dangerous Level of Lead-Bearing Substance (DLL):

                                       Any paint, varnish, lacquer, putty, plaster, or similar coating or structural
                                       material which contains lead or its compounds in excess of 0.7 mg/cm2 or 600
                                       ppm, or 0.06 %wt. in .Los Angeles County on any premises inhabited or


             ProperryHeu/th, foe. AAR/JVARTi Pmpeny Haz11rtl A11aly.1·is                                    Page 5 of9
                                          •                                                      •
         Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 470 of 636 Page ID
                                              #:6627

ii
 q.
 u
 C             Co111prehe11sive P1·e-De1110/itio11 Asbesw~· & Lead S11ri:ey Report.for: 3568 Motor A1•e1111e, Los Angeles, CA 90034
               Performed 011 .!11~~· I 3, 2016
 "''"          Report Dale: A11,r;:11st 12, 2016
I
,:;,
 lii0.
 0                                       frequented by children under the age of 7 years regulated by the Los Angeles
a:
<D                                       County Department of Health Services, LA County Code Title 11, Health &
5                                        Safety, Chapter 11.28, section 11.28.010.
N
N

                                Lead Waste Characterization Sampling & Analysis Requirements

                                         Per regulatory requirements, lead waste characterization of all lead containing
                                         surfaces/components that will be removed due to planned renovation activities
                                         is required for all project sites. The tests can be performed by the contractor
                                         or property owner. Bulk samples of the generated waste ideally after removal
                                         should be collected and submitted to a properly accredited independent lab for
                                         analysis. Up to three tests are required for each type of waste stream, i.e.
 0
C,                                       d1ywall, plaster, wood, metal, brick, ceramic, etc. (if present and applicable to
:;;:
C(:
<.£:
                                         this project site) follows:
LI:
CV:
C
<t
LL

u:                                   •   TTLC - Total Threshold Limit Concentration
C
f-
er.·
w                                        This analysis determines the total concentration of each target analyte in a
a:>
cr.                                      sample. Samples are analyzed using published EPA methods. When any target
<
                                         analyte exceeds the TTLC limits, the waste is classified as hazardous and its
                                         wa·ste code is determined by the compound(s) that failed TTLC. The results of
                                         this analysis can be used to determine if analysis for STLC level is necessary
                                         by comparing IO times the STLC limit to the TTLC results. A factor of ten is
                                         necessary to compensate for a 1: 10 dilution factor that is present in one
                                         analysis but not the other. lf the TTLC results do not exceed IO times the
                                         STLC limit then normally no further analysis is required. TTLC analysis is
                                         pe1fo1med in accordance with EPA Method SW-846, 601 OB/5030


                                     •    STLC - Soluble Threshold Limit Concentration
                                          This analysis determines the amount of each analyte that is soluble in the
                                          "Waste Extraction Test", (W.E.T.) leachate. This W.E.T. leachate procedure is
                                          used for solid samples or for samples containing > 0.5% solids. The sample is
                                          tumbled in 10 times its weight of a 0.2M sodium citrate buffer for 48 hours.
                                          This leachate is then analyzed to determine the soluble concentrations. The
                                          STLC hazardous waste definition for lead waste in California is 5.0 mg/I per
                                          CCR Title 22, Chapter 11, Article 3. STLC Extraction "WET" analysis is
                                          performed in accordance with EPA Method SW-846, 60!0B. TTLC and STLC
                                          are used when determining the hazardous waste characterization under
                                          California State regulations as outlined .in Title 26 of the California Code of
                                          Regulations (CCR).


                                     •    TCLP - Toxicity Characteristic Leaching Procedure




               PropertyHeulth, Inc. AARDVA/lK Proper(!' l-lawrd A11a(1'sis                                    Page 6 of9
                                                •                                                    •
              Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 471 of 636 Page ID
                                                   #:6628

uq.
   (.)

   "                Comprehensive l're-De11111/ition Asbe.,·tos & Lead Sun•cy Report j,1r: 3568 il4otor Ave1111e, Los Angeles, CA 90034
 :S                 Performed 011 .111(1• 13, 2016
ro u)               Report lJare: A11g11st 12. 2016
 I
  >,
 ,::
   OJ
   Q_
   0                                            The TCLP or Toxicity Characteristic Leaching (not Leachate) Procedure is
 ct                                             designed to determine the mobility of both organic and inorganic analytes
;?
0
N                                               present in liquid, solid, and multiphasic wastes. This is usually used to
 N                                              determine if a waste may meet the definition of EP Toxicity, that is, carrying a
  io
   ::,
   en
                                                hazardous waste code under RCRA (40 CFR Part 261) of D004 through
   ::,
<                                               D052. As it is the generator's responsibility to make this determination, but
                                                generators often contract outside labs to perform the TCLP test, these
                                                questions and answers may be helpful to generators. For this reason and
                                                sometimes in cleanup actions, businesses are often asked to perfonn an
                                                analysis on their waste using the TCLP. The Code of Federal Regulations
 -IL>                                           (CFR) 40 CFR §261.24, outlines the 40 contaminants the TCLP analysis tests
   >
 <                                              for. If a "Solid Waste" fails the test for one or more of these compounds, the
 E                                              waste is considered to be a characteristic hazardous waste - unless there is an
 ~
                                                exemption that applies. Bear in mind, too, that a characteristic waste may still
'°"'""....,                                     also be a "listed" hazardous waste.
a
 <
LU
 _J
U)
0                                    How to interpret TTLC, STLC, and TCLP analysis results:
t-
U)
 w
 CD
(J)                                       •      Jf TTLC is less than 50 ppm, the waste is non-hazardous and STLC/TCLP is
 <
                                                 not required;
                                          •      If TTLC is between 50 & 100 ppm, then only STLC is required;
                                          •      If TTLC is greater than 100 ppm, then both STLC and TCLP are required.
                                          •      If STLC is greater than 5 mg/I the waste is California restricted hazardous
                                                 waste.
                                          •      Tf STLC is less than 5/mg/l but TTLC is greater than 1,000 ppm, then the
                                                 waste is Federal Resource Conservation Recovery Act (RCRA) Toxic Waste.
                                          •      lfTCLP is greater than 5 mg/I the waste is RCRA Toxic Waste.
                                          •.   · If waste is to be disposed outside of California and contains >51,llg/l of
                                                 leachable lead, then STLC is not required (but still requires transportation as
                                                 Hazardous Waste)



                             DISCLAIMER & LIMITATIONS:
                                     PHI performed this survey in accordance with generally accepted standards of care
                                     practiced by other members of our profession in Los Angeles County, California at the
                                     time the work was completed. The survey was limited to the areas requested by the
                                     Client Our conclusions are limited to the conditions and findings repo1ted for the time
                                     the survey was completed. No warranty, expressed or implied, is made. PHI will
                                     assume no responsibility or liability whatsoever for any claim, loss of property value,
                                     damage, or injury which results from pre-existing hazardous mate1ials being
                                     encountered or present on this project site, or from the discove1y of such hazardous
                                     mateiials.




                    PropertyHealth, Inc. AARDVARI( Pmperty Hazard A,rn~rsis                                       Page 7 of9
                                         •                                                    •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 472 of 636 Page ID
                                             #:6629

ti
 9-
 cJ
Sc            Co111prehe11sii•e Pre-De11111/irio11 Asbestos & lead Sun,ey Reporrjor: 356S Motor Ai>enue, Los Angeles, C.4 90034
,5            Pe,jorme,I 011 .lu~1• I 3, 2016
'Ifil         Report D,,te: Au:;11.~f 12, 2016
p
 Qi
 a.                             PHI is committed to providing quality consulting services. However, asbestos and lead
 0
it                              survey work is not an exact science. The possibility of field and general conditions,
(!)

cN                              beyond PHI' control, that affect our work or that present a concern for the safety of our
N                               employees, our consultants, building occupants am;i the public at the site, and insurance
vi
 ::,
 CT)
                                constraints, requires that we qualify the services we provide with the following
::,
<(                              limitations:

                                The findings of this survey, op1mons rendered, recommendations and conclusions
                                provided in this survey report are only valid for a period of up to one year from the date
                                of this repo1t. Reasonable effmt is made by PHI' personnel to locate and sample all
<
...!                            suspect materials. However, for any facility the existence of unique or concealed
 a,
 >                              asbestos-containing materials and debris and lead containing material and debris is a
<(
 0                              possibility. In addition, sampling and laboratory analysis constraints typically hindei·
a
::;
00
                                the investigation. PHI does not wan-ant, guarantee or profess to have the ability to
(!)

"'                              locate or identify all asbestos-containing materials in a facility.
"'
0
<(
w
...!
rJJ
0
t;;                             Confined spaces, and areas dete1mined by PHI' personnel as unsafe to access, are
w
ro
rJJ
<(
                                excluded from the scope of work. PHI does not employ professional cost estimators.
                                Statements of probable constrnction cost or cost estimates prepared by PHI represent
                                PHI' professional opinion of probable costs based upon cun-ent industry info1mation.
                                Actual costs may fluctuate due to several variables including, but not limited to, the
                                time the work is peifom,ed, phasing, labor availability, quantity of work performed,
                                product availability, specification requirements, and unforeseeable changes in the
                                economy and asbestos regulations.

                                PHI is not, and has no responsibility as, a generator, operator, treater, storer, transpmter
                                or disposer of hazardous.materials or waste found or identified as a result of PHI' work.
                                 PHI does not guarantee or wanant that the facility or workplace is safe, nor does PHI'
                                involvement in this property relieve the Client, building owner/operator or tenant of any
                                continuing responsibility for providing a safe facility or workplace.

                                This repo1t was based on those conditions observed on the day(s) the field evaluation
                                was accomplished. In the event that changes in the nature of the property have
                                occmTed, or additional relevant information about the property is subsequently
                                discovered, the findings and recommendations contained in this report may not be valid
                                unless these changes and additional relevant information are reviewed and the
                                conclusion of this report is modified a:nd verified in writing.
                                In as such that no destrnctive investigation has been pcrfmmcd during the survey, the
                                report may not reveal concealed asbestos-containing materials.           Subsequently,
                                additional investigation including construction documents review and/or destructive
                                investigation is recommended as a precaution to prevent accidental exposure when
                                construction or demolition is plam1ed for this facility (especially areas between
                                hardwood flooring and substrates, under ceramic or porcelain tiles, multi-layered sheet
                                vinyl flooring and substrates, within wall or ceiling cavities, etc.).

              PropertyHeu/tl,_, Ille. AARDV4Rl( Property Huzurd A11a~1'.,·i.1·                            Page 8 of9
                                       •                                                   •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 473 of 636 Page ID
                                             #:6630


              Comprehensive Pl'e-Demo/ition Asbestos & Lead Survey Report for: 3568 Afotor A11e11ue, Los A11geles, CA 90034
              Performed 011 July 13, 2016
              Report Dute: Augu.~t 12, 2016

              Please contact the undersigned should there be any questions.
              Thank you for the opportunity to be of service.

 Ll
 :::,
              ATTACHMENTS:
 Cl
g._
                  •   Asbestos sampling data sheet and lab analysis report
                  •   Lead waste characterization sample data sheet and lab analysis report
                  •   Project Drawings
                  •   Project Photo File depicting all lead XRF test shot readings
-a:
::,.
<{

~
c
:a;
00
<D
U1
M
D
;'5
..J
VJ
0
I-
VJ
w
CD
VJ
<{




              PropcrtyHeultlr, Inc. AARDVARK Property Hazard Analysis                                  Page 9 of9
                                                   •                                                                  •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 474 of 636 Page ID
                                                #:6631




ro
-92
_,_
 ?-;-
 <ic:,_i
                  Propertyl-Tealth, Tnc. (commercial projects)
 e                AARDVARK Property Hazard Analysis, Co. (residential projects)
a.
t::>
0
N                 Indoor Air Quality & Contaminant Testing in Homes & The Work
N
                  Place: Allergens, Odors, Asbestos, Lead Surface Coatings, Mold,
                  Bacteria, Jllicit Drug Residue, Water lntrnsion Assessment, Fire
                  Residue, and more; report preparation, abatement options, solutions,
                  expert testimony, regulatory compliance audits

                  3300 S. Sepulveda Blvd Suite J23, Los Angeles, CA 90034
                  21922 C01tina Place, Chatsw01th, CA 91311 ·
<(
...J
 41
                  P) 310-901-3120
 >
<(                F) 310-881-6965
0
 c                frank@propertyheaithinc.com
2
00
<.D
LIO               An EPA Certfied Lead RRP Firm
"'
0                 An IICRC Certified Finn
<(
w
...J
(/)
0
f--
(/)
w
CD
(/)
<(
                  Frank Najafi, Principal
                  ACAC Board Certified Jndoor Environmentalist, No. 02185
                  ACAC Board Ce1tified Environmental Thermography Consultant, No. 1201033
                  IA.QA Certified Microbial Investigator, No. 161613
                  California DOSH Certified Asbestos Consultant, No. 93-1185
                  California DPH Certified Lead-Paint Consultant, No. 089
                  EPA Certified Lead Renovator, No. R-I-18351-10-15894
                  IICRC Certified in Water Damage Restoration & Applied Microbial Remediation
                  IICRC Certified in Fire & Smoke Restoration; Odor Control
                  IICRC Ce11ified in Substrate/Subfloor Inspections
                  JICRC Ce1tified Mold Removal Specialist


                                   Siate of California             State of California Department of Public •Health
                     Division of Occupational Safety and Health   .t:.<I llt~•tu       .,, "'--"•
                                                                  :t;:\S!tUc"·c~      - ·• ~;.-~
                           Certified Asbestos Consultant           Certrf,i:cft




                                                                                                                 j
  (.)


 -5
     C
                                                #:6632
                                                              •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 475 of 636 Page ID

                                                                                                                                                           •
                                                                                                                                                  I
 ;;;
     (l)
 I
  €                i!ffi1:. IICRC     Be-ii known thnt
  Q)
                                                                                                   .f:!!\: IICRC    . Be it known that
  Cl.
  0
 ct
                   l\i!W==-         'FRANK F,'NAJAFI
                                 is ccrl'irled in these a,eas:                                     ~Uil   =           FRANK NAJAFl
                                                                                                                   is certified in these areas;
                                                                                                                                                  \1ilJ;
 <D
 0                         WATER DAMAGE RESTORATION
 N
 N                      . APPLIED MICROBIAL REMEDIATION
                                  ODOR CONTROL
                            FIRE& SMOKERESTORATION                                                                 Mold Removal Specialist
                      INTRO TO SUDSTRA TE/SUBFLOOR INSPEC

  >,
 -:;              l6128~   Illllll lllll lllll lllll 111111111111111111     111211H
 -=;                                         218750                       f;i;iiITT.O~!i
 ..,.              J:t<;•~~

                              Renewed Thru 2016                                            '
 <')
 0                                                                                                 161284      Renewed           1noi 5
                                                                                                                       Thru 201e~1P{•.a.t4.'10W'
 0                                                                                                 ~
 a,
 <(
 -'
                                                                                               ~
                                                                                                                   ·
                                                                                                                                                      -~
  Q)
  >
 <(

  0
 0
 2
 ex,.
 u'.)
 in
 (".I

 0
 <(
 w
•-'
 Cl)
 0
 I-
 C/)
 w                     thecleantrust
 [lJ
 C/)
                       --------                                                                               CERTIFIED FIRM
 <(                    CERTIFIED
                                                •                                                            •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 476 of 636 Page ID
                                                 #:6633
                                                                                                                                   1508 East 33rd Street



               ACI
i5                                                                                                                                 Signal Hill, CA 90755
 a.                                    ENVIRONMENTAL
 J                                                                                                                                   Toll: 888-207-2022
£                                      LABORATORIES                                                                                   Tel: 562-206-2770
£                                                                                                                                    Fax: 562-206-2773
ro
I
 Q)
             PropertyHealth, lnc./Aardvark Bldg Haz Analysis                         Project Number
€Q)          3300 S. Sepulveda Blvd. #J23                                            Project Name       3568 Motor Ave
 a.
a.
  e          Los Angeles CA 90034                                                    Location           LA, CA 90034
:=a          Attn.: Frank Najafi                                                     PO Number
N
N-           Report Number 1625009                                                   WO Number

             Date Received   07/13/2016                                              Date Sampled       07/13/2016
             Date Analyzed   07/18/2016                                              Sampled By
             Date Reported   07/18/2016                                              Total Samples      38
 >-
:i
-,           Method of Analysis   40 CFR Part 763 Appendix E to Subpart E, EPA Method 600/M4-82-020; updated method 600 R-93/116
<T
(')                               Determination of Asbestos in Bulk Building Materials.
a
a
C)

<
                                                                        Test Report
-'
             Labora,ory ID    Sample Location                         Layer No.          Non-Asbestos                     Asbestos
 ~
<(           Sample No.       Description                             Layer%             Components             (%)       Type                (%)
 0
0
::e           1625009-001     10313 Tabor- Interior Walls/Ceiling
co
                                                                       LAYER 1                                           None Detected
"'"'M
             071316-AB-01     Drywall Joint Compound, White,
0                             Homogeneous                              100%    Calcium Carbonate              85%
<(                                                                             Binder/Filler                  15%
w
-'
Cf)
0                            Asbestos Present: No                           Total% Non-Asbestos:             100.0% Total %Asbestos:       No Asbestos
tnw                                                                                                                                          Detected
(!)
Cf)          1625009-002      10313 Tabor- Interior Walls/Ceiling
<(
             071316-AB-02     Drywall Joint Compound, White,           LAYER 1                                           None Detected
                              Homogeneous                              100%    Gypsum                          50%
                                                                               Calcium Carbonate               35%
                                                                               Binder/Filler                   15%

                             Asbestos Present: No                           Total % Non-Asbestos:            100.0% Total ¾Asbestos:       No Asbestos
                                                                                                                                             Detected

             1625009-003      10313 Tabor- Interior Walls/Ceiling
             071316-AB-03     Drywall Joint Compound,                  LAYER 1 Cellulose Fiber                 25%       None Detected
                              White/Brown, Homogeneous                 100%    Fibrous Glass                   <1
                              Note: Sample appears to be drywall               Gypsum                          75%

                             Asbestos Present: No                           Total % Non-Asbestos:            100.0% Total %Asbestos: No Asbestos
                                                                                                                                       Detected

             1625009-004      10313 Tabor- Bathroom
             071316-AB-04     Ceramic Floor Tile Grout &               LAYER 1                                           None Detected
                              Underlayment, Gray, Homogeneous          100%    Calcium Carbonate               25%
                                                                               Quartz                          45%
                                                                               Other Non-Fibrous Material      30%

                             Asbestos Present: No                           Total % Non-Asbestos:            100.0% Total %Asbestos: No Asbestos
                                                                                                                                       Detected

             1625009-005      10313 Tabor- Wall
             071316-AB-05     Mirror Mastic, Black,   Homogeneous      LAYER 1 Cellulose Fiber                 5%        None Detected
                                                                       100%    Bituminous Matrix/Filler        95%

                             Asbestos Present: No                           Total% Non-Asbestos:             100.0% Total %Asbestos:       No Asbestos
                                                                                                                                             Detected
             1625009-006      10313 Tabor- Floor Concrete Slab
                              under Wood Flooring
             071316-AB-31     Mastic, Black, Homogeneous               LAYER 1 Cellulose Fiber                 8%        Chrysotile            2%
                                                                       100%    Bituminous Matrix/Filler        90%

                             Asbestos Present: Yes                           Total   /o Non-Asbestos:
                                                                                     0
                                                                                                              98.0% Total %Asbestos:           2.0%
               -------------------------------------------
        ,;,:;;._


                                                                                                                                   PAGE:     1 of     9
                                                                                                       •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 477 of 636 Page ID
                                             #:6634

            ~
                                                                                                                              1508 East 33rd Street
'5                                                                                                                            Signal Hill, CA 90755
 9-                               ENVIRONMENTAL
 u                                                                                                                              Toll: 888-207-2022
 C      ~ LABORATORIES                                                                                                           Tel: 562-206-2770
-5                                                                                                                              Fax: 562-206-2773
ro
I
 G)
        PropertyHealth, lnc./Aardvark Bldg Haz Analysis                       Project Number
c                                                                            · Project Name      3568 Motor Ave
 lii
 Cl.
        3300 S. Sepulveda Blvd. #J23
 e
Cl.
        Los Angeles CA 90034 .                                                Location           LA, CA 90034
<D
        Attn.: Frank Najafi                                                   PO Number
        Report Number 1625009                                                 WO Number

        Date Received   07/13/2016                                            Date Sampled       07/13/2016
        Date Analyzed   07/18/2016                                            Sampled By
~       Date Reported   07/18/2016                                            Total Samples      38
 >-
:i
-,      Method of Analysis   40 CFR Part 763 Appendix E to Subpart E, EPA Method 600/M4-82-020; updated method 600 R-93/116
st
M                            Determination of Asbestos in Bulk Building Materials.
0
0
cr,
<(
                                                                   Test ·Report
....I
        Laboratory ID    Sample Location                         Layer No.     Non-Asbestos                         Asbestos
 ~
<(      Sample No.       Description                             Layer%        Components                 (%)       Type                 (%)
.90
::;;;   1625009-007      3570 Motor- Floor
0:,
<D
lt>     071316-AB-06     Ceramic Floor Tile Grout &              LAYER 1                                          None Detected
C")

D                        Underlayment, Gray, Homogeneous         100%    Calcium Carbonate              25%
<(
w                                                                        Quartz                         40%
....J                                                                    Other Nori-Fibrous Material    35%
(/)
0
f-                      Asbestos Present: No                           Total% Non-Asbestos:            100.0% Total ¾Asbestos:        No Asbestos
(/)
w                                                                                                                                       Detected
aJ
~')
<(
        1625009-008      3570 Motor- Select Walls
        071316-AB-07     Joint Compound, White,                   LAYER 1                                         None Detected
                         Homogeneous                              100%    Calcium Carbonate              80%
                         Note: No Drywall Present                         Binder/Filler                  20%

                        Asbestos Present: No                           Total % Non-Asbestos:           100.0% Total ¾Asbestos:        No Asbestos
                                                                                                                                        Detected
        1625009-009      3570 Motor- Select Walls
        071316-AB-0B     Joint Compound, White,                   LAYER 1                                         None Detected
                         Homogeneous                              100%    Calcium Carbonate              80%
                         Note: No Drywall Present                         Binder/Filler                  20%

                        Asbestos Present: No                           Total% Non-Asbestos:            100.0% Total ¾Asbestos:        No Asbestos
                                                                                                                                        Detected
        1625009-010      3570 Motor- Select Walls
        071316-AB-09A    Drywall, White/Brown, Non-               LAYER 1 Cellulose Fiber                40%      None Detected
                         homogeneous                              100%    Fibrous Glass                  <1
                                                                          Gypsum                         60%
                                                                          Mica                           <1

                        Asbestos Present: No                           Total% Non-Asbestos:            100.0% Total ¾Asbestos:        No Asbestos
                                                                                                                                        Detected
        1625009-011      3570 Motor- Select Walls
        071316-AB-098    JC, White, Homogeneous                   LAYER 1                                          None Detected
                                                                  100%    Calcium Carbonate              85%
                                                                          Binder/Filler                  15%

                        Asbestos Present: No                           Total% Non-Asbestos:            100.0% Total ¾Asbestos:        No Asbestos
                                                                                                                                        Detected




                                                                                                                              PAGE:    2 of    9
                                                      •                                                          •
                  Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 478 of 636 Page ID
                                                       #:6635
                                                                                                                                       1508 East 33rd Street
,3
 q.                                         ENVIRONMENTAL                                                                               Signal Hill, CA 90755.
 ._;                                                                                                                                      Toll: 888-207-2022
 C                                          LABORATORIES                                                                                   Tel: 562~206-2770
-5                                                                                                                                        Fax: 562-206-2773
"'I
 Q)
                  PropertyHealth, lnc./Aardvark Bldg Haz Analysis                       Project Nµmber
't:
 Q)               3300 S. Sepulveda Blvd. #J23                                          Project Name        3568 Motor Ave
 Q.
e
0.
                  Los Angeles CA 90034                                                  Location            LA, CA 90034
CJ
                  Attn.: Frank Najafi                                                   PO Number
0
N
N                 Report Number 1625009                                                 WO Number
vi
::,
a,                Date Received   07/13/2016                                            Date Sampled        07/13/2016
::,
<(
                  Date Analyzed   07/18/2016                                            Sampled By
                  Date Reported   07/18/2016                                            Total Samples       38
 >,
:i
-,                                     40 CFR Part 763 Appendix E to Subpart E, EPA Method 600/M4-82-020; updated method 600 R-93/116
,..               Method of Analysis
                                       Determination of Asbestos in Bulk Building Materials.
"'00
c;,
<(
                                                                             Test Report
_J
Q)                Laboratory ID    Sample Location                         Layer No.     Non-Asbestos                            Asbestos
>
<(                Sample No.       Description                             Layer%        Components                 (%)          Type              (%)
.90
~                 1625009-012      3570 Motor- Main Walls & Upper
0)
<.D                                Ceiling on Wood Strip Lathe
"'
"'
0                 071316-AB-10     Plaster & Finish Coat,                  LAYER 1                                             None Detected
<(
UJ
                                   Green/White/Beige, Non-                 100%    Calcium Carbonate               10%
_J
                                   homogeneous                                     Gypsum                          35%
Cf)
0                                                                                  Quartz                          40%    ,
f--
(f)
                                                                                   Other Non-Fibrous Material      15%
UJ
co
Cf)
<(
                                  Asbestos Present: No                           Total% Non-Asbestos:            100.0% Total %Asbestos:        No Asbestos
                                                                                                                                                  Detected
                  1625009-013      3570 Motor- Main Walls & Upper
                                   Ceiling on Wood Strip Lathe
                  071316-AB-11     Plaster & Finish Coat,                   LAYER 1                                             None Detected
                                   Green/White/Beige, Non-                  100%    Calcium Carbonate              10%
                                   homogeneous                                      Gypsum                         35%
                                                                                    Quartz                         40%
                                                                                    Other Non-Fibrous Material     15%

                                  Asbestos Present: No                           Total% Non-Asbestos:            100.0% Total %Asbestos:        No Asbestos
                                                                                                                                                  Detected
                  1625009-014      3570 Motor- Main Walls & Upper
                                   Ceiling on Wood Strip Lathe
                  071316-AB-12     Plaster & Finish Coat,                   LAYER 1                                             None Detected
                                   Green/White/Beige, Non-                  100%    Calcium Carbonate              15%
                                   homogeneous                                      Gypsum                         35%
                                                                                    Quartz                         40%
                                                                                    Other Non-Fibrous Material     10%

                                  Asbestos Present: No                           Total ·o;. Non-Asbestos:        100.0% Total %Asbestos:        No Asbestos
                                                                                                                                                  Detected
                  1625009-015      3570 Motor- Main Walls & Upper
                                   Ceiling on Wood Strip Lathe
                  071316-AB-13     Plaster & Finish Coat, Green/White,      LAYER 1                                           · None Detected
                                   Non-homogeneous                          100%    Calcium Carbonate              25%
                                                                                    Gypsum                         30%
                                                                                    Quartz                         25%
                                                                                    Other Non-Fibrous Material     20%

                                  Asbestos Present: No                           Total % Non-Asbestos:           100.0% Total %Asbestos:        No Asbestos
                                                                                                                                                  Detected




       (,'.r:.,


                                                                                                                                        PAGE:    3 of    9
                                          •                                                           •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 479 of 636 Page ID
                                            #:6636

                                                                                                                         1508 East 33rd Street
                                                                                                                         Signal Hill, CA 90755
           · ~ ENVIRONMENTAL                                                                                               Toll: 888-207-2022
       ~ LABORATORIES                                                                                                       Tel: 562-206-2770
:5
«i                                                                                                                         Fax: 562-206-2773
I
 Q)
       PropertyHealth, Inc.IAardvark Bldg Haz Analysis                       Project Number
:c-                                                                          Project Name       3568 Motor Ave
 a;    3300 S. Sepulveda Blvd. #J23
 0.
 0
       Los Angeles CA 90034                                                  Location           LA, CA 90034
a:
""     ~tin.: Frank Najafi                                                   PO Number
0
N
c--i   Report Number 1625009                                                 WO Number
VJ
:::,
 0)    Date Received   07/13/2016                                            Date Sampled       07/13/2016
:::,
<(
       Date Analyzed   07/18/2016                                            Sampled By
       Date Reported   07/18/2016                                            Total Samples      38
       Method of Analysis   40 CFR Part 763 Appendix E to Subpart E, EPA Method 600/M4-82-020; updated method 600 R-93/116
                            Determination of Asbestos in Bulk Building Materials.

                                                                  Test Report
       Laboratory ID    Sample Location                          Layer No.    Non-Asbestos                        Asbestos
       Sample No.       Description                            . Layer %      Components                 (%)      Type                  (%)
£0
~      1625009-016       3570 Motor- Main Walls & Upper
"'
<D
LO
                         Ceiling on Wood Strip Lathe
C')

0      071316-AB-14      Plaster & Finish Coat,                 LAYER 1                                          None Detected
<(
w                        Green/White/Beige, Non-                100%    Calcium Carbonate               10%
...J
                       . homogeneous                                    Gypsum                          35%
(/)
0                                                                       Quartz                          40%
tiw                                                                     Other Non-Fibrous Material      15%
w
(/)
<(
                       Asbestos Present: No                           Total% Non-Asbestos:            100.0% Total %Asbestos:        No Asbestos
                                                                                                                                       Detected
       1625009-017      3570 Motor- Interior Ceiling
       071316-AB-15     2x4 Acoustic Ceiling Panels,             LAYER 1 Cellulose Fiber                35%      None Detected
                        White/Beige, Non-homogeneous             100%    Mineral Wool                   25%
                                                                         Perlite                        30%
                                                                         Binder/Filler                  10%

                       Asbestos Present: No                           Total % Non-Asbestos:           100.0% Total %Asbestos:        No Asbestos·
                                                                                                                                       Detected
       1625009-018      3570 Motor- Exterior Walls
       071316-AB-16     Stucco, Beige, Non-homogeneous           LAYER 1 Jute Fiber                     <1%      None Detected
                                                                 100%    Gypsum                         40%
                                                                         Quartz                         40%
                                                                         Other Non-Fibrous Material     20%

                       Asbestos Present: No                           Total% Non-Asbestos:            100.0% Total %Asbestos:        No Asbestos
                                                                                                                                       Detected
       1625009-019      3570 Motor- Interior Walls
       071316-AB-32A    Vinyl Covebase, Gray, Homogeneous LAYER 1                                                None Detected
                                                          100%    Vinyl Binder/ Filler                  100%

                       Asbestos Present: No                           Total% Non-Asbestos:            100.0% Total %Asbestos:        No Asbestos
                                                                                                                                       Detected
       1625009-020      3570 Motor- Interior Walls
       071316-AB-32B    Adhesive, Yellow, Homogeneous            LAYER 1                                          None Detected
                                                                 100%    Adhesive Binders/Filler        100%

                       Asbestos Present: No                           Total % Non-Asbestos:           100.0% Total %Asbestos:        No Asbestos
                                                                                                                                       Detected




                                                                                                                             PAGE:    4 .of   9
                                           •                                                         •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 480 of 636 Page ID
                                            #:6637


           ~
                                                                                                                          1508 East 33rd Street
uq..                                                                                                                      Signal Hill, CA 90755
         ENVIRONMENTAL
u                                                                                                                           Toll: 888-207c2022
s      ~ LABORATORIES                                                                                                        Tel: 562-206-2770
t                                                                                                                           Fax: 562-206-2773
I
 "'
 (I)
       PropertyHealth, lnc./Aardvark Bldg Haz Analysis                       Project Number
c                                                                            Project Name
a;     3300 S. Sepulveda Blvd. #J23                                                             3568 Motor Ave
 a.
 0
a:     Los Angeles CA 90034                                                  Location           LA, CA 90034
lD
       Attn.: Frank Najafi                                                   PO Number
0
N
N'     Report Number 1625009                                                 WO Number
"ii:
 g,    Date Received   07/13/2016                                            Date Sampled       07/13/2016
 ::,
<t:    Date Analyzed   07/18/2016                                         _ Sampled By
~      Date Reported   07/18/2016                                            Total Samples      38
 >-
:i
--,    Method of Analysis   40 CFR Part 763 Appendix E to Subpart E, EPA Method 600/M4-82-020; updated method 600 R-93/116
-st
C')                         Determination of Asbestos in Bulk Building Materials.
D
0
C,
<(
                                                                  Test Report
_J
       Laboratory ID    Sample Location                         Layer No,     Non-Asbestos                         Asbestos
 ~
<(     Sample No.       Description                             Layer%        Components                (%)        Type                 (%)
80
::a
co
       1625009-021      3568 Motor- Exterior Walls
<n
II)    071316-AB-17     Stucco, Beige,   Non-homogeneous        LAYER 1 Jute Fi_ber                    <1 %      None Detected
C')

0                                                               100%    Gypsum                         40%
<(
LU
                                                                        Quartz                         40%
_J                                                                      Binder/Filler                  20%
(/)
0
tiiw                   Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total ¾Asbestos:         No Asbestos
CD                                                                                                                                     Detected
(/)
<(
       1625009-022      3568 Motor- Exterior Walls
       071316-AB-18     Stucco, Beige, Non-homogeneous           LAYER 1 Jute Fiber                    <1%       None Detected
                                                                 100%    Gypsum                        40%
                                                                         Quartz                        40%
                                                                         Binder/Filler                 20%

                       Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total ¾Asbestos:         No Asbestos
                                                                                                                                       Detected
       1625009-023      3568 Motor- Interior Floors
       071316-AB-19     12"x12" VFT/Mastic, White, Non-          LAYER 1                                         None Detected
                        homogeneous                              100%    Calcium Carbonate             60%
                        Note: No separable_ Mastic present.              Vinyl Binder/ Filler          40%

                       Asbestos Present: No                           Total% Non-Asbestos:           100.0% Total ¾Asbestos:         No Asbestos
                                                                                                                                       Detected
       1625009-024      3568 Motor- Interior Floors
       071316-AB-20A    12"x12" VFT, White, Homogeneous          LAYER 1                                         None Detected
                                                                 100%    Calcium Carbonate             60%
                                                                         Vinyl Binder/ Filler          40%

                       Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total ¾Asbestos:         No Asbestos
                                                                                                                                       Detected
       1625009-025      ·3568 Motor- Interior Floors
       071316-AB-20B    Mastic, Black,   Homogeneous             LAYER 1 Cellulose Fiber               5%         None Detected
                                                                .100%    Adhesive Binders/Filler       95%

                       Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total ¾Asbestos:         No Asbestos
                                                                                                                                       Detected
       1625009-026      3568 Motor- Interior Floors
       071316-AB-21A    12"x12" VFT, White, Homogeneous          LAYER 1                                          None .Detected
                                                                 100%    Calcium Carbonate             65%
                                                                         Vinyl Binder/ Filler          35%

                       Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total ¾Asbestos:         No Asbestos
                                                                                                                                       Detected

                                                                                                                             PAGE:    5 of    9
uq
  u
  C:

?--
             ~
           ENVIRONMENTAL
         ~ LABORATORIES
                                             •·
         Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 481 of 636 Page ID
                                              #:6638

                                                                                                         •                     1508 East 33rd Street
                                                                                                                               Signal Hill, CA 90755
                                                                                                                                 Toll: 888-207-2022
                                                                                                                                  Tel: 562-206-2770
                                                                                                                                 Fax: 562-206-2773
I
 "'
 (lJ
         PropertyHealth, lnc./Aardvark Bldg Haz Analysis                       Project Number
 t·
 (lJ     3300 S. Sepulveda Blvd. #J23                                          Project Name       3568 Motor Ave
  a.
  0
(L       Los Angeles CA 90034                                                  Location           LA, CA 90034
<1)
         Attn.: Frank Najafi                                                   PO Number
0
N
N        Report Number 1625009                                                 WO Number
 ;,;
  5;     Date Received   07/13/2016                                            Date Sampled         07/13/2016
  :,
<        Date Analyzed   07/18/2016                                            Sampled By
         Date Reported   07/18/2016                                            Total Samples        38
2:-
  :,
                              40 CFR Part 763 Appendix E to Subpart E, EPA Method 600/M4-82-020; updated method 600 R-93/116
...
""?      Method of Analysis
                              Determination of Asbestos in Bulk Building Materials.
8
::::,
:;)

<                                                                   Test Report
_J
         Laboratory ID    Sample Location                         Layer No.     Non-Asbestos                         Asbestos
<
 '>"     Sample No.       Description                             Layer%        Components                  (%)      Type                 (%)
0
 0
2        1625009-027      3568 Motor- Interior Floors
"'
(!)
,...,
I.()     071316-AB-21B    Mastic, Black, Homogeneous              LAYER 1                                           None Detected
0                                                                 100%    Adhesive Binders/Filler          100%
<
w
..J
(j)
                         Asbestos Present: No                           Total% Non-Asbestos:             100.0% Total ¾Asbestos:       No Asbestos
0                                                                                                                                        Detected
tiiIJJ
en       1625009-028      3568 Motor- Interior Walls/Ceiling
(j)
<>:      071316-AB-22     Plaster/FC, Green/White/Beige, Non- LAYER 1                                               None Detected
                          homogeneous                         100%    Calcium Carbonate                    10%
                                                                      Gypsum                               35%
                                                                      Quartz                               40%
                                                                      Other Non-Fibrous Material           15%

                         Asbestos Present: No                           Total% Non-Asbestos:             100.0% Total ¾Asbestos:       No Asbestos
                                                                                                                                         Detected
         1625009-029      3568 Motor- Interior Walls/Ceiling
         071316-AB-23     Plaster/Fe, Green/White/Beige, Non- LAYER 1                                               None Detected
                          homogeneous                         100%    Calcium Carbonate                    10%
                                                                      Gypsum                               35%
                                                                      Quartz                               40%
                                                                      Other Non-Fibrous Material           15%

                         Asbestos Present: No                           Total% Non-Asbestos:             100.0% Total %Asbestos:       No Asbestos
                                                                                                                                         Detected
         1625009-030      3568 Motor- Interior Walls/Ceiling
         071316-AB-24A    Plaster/Fe, Beige, Non-                  LAYER 1                                          None Detected
                          homogeneous                              100%    Gypsum                          40%
                                                                           Quartz                          40%
                                                                           Other Non-Fibrous Material      20%

                         Asbestos Present: No                           Total % Non-Asbestos:            100.0% Total %Asbestos:       No Asbestos
                                                                                                                                         Detected
         1625009-031      3568 Motor- Interior Walls/Ceiling
         071316-AB-24B    Button Board, White/Brown, Non-          LAYER 1 Cellulose Fiber                 20%      None Detected
                          homogeneous                              100%    Gypsum                          80%

                         Asbestos Present: No                           Total % Non-Asbestos:            100.0% Total %Asbestos: No Asbestos
                                                                                                                                         Detected




                                                                                                                               PAGE:    6 of    9
                                            •                                                          •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 482 of 636 Page ID
                                             #:6639


            ~
                                                                                                                              1508 East 33rd Street
          ENVIRONMENTAL                                                                                                       Signal Hill, CA 90755
                                                                                                                                Toll: 888-207-2022
        ~ LABORATORIES
                                                                                                                                 Tel: 562-206-2770
                                                                                                                                Fax: 562-206-2773
"'
I
 Q).
        PropertyHealth, Inc.IAardvark Bldg Haz Analysis                       Project Number
-~                                                                            Project Name       3568 Motor Ave
<i;
 C.
        3300 S. Sepulveda Blvd. #J23
 C
:t      Los Angeles CA 90034                                                  Location           LA, CA 90034

'"      Attn.: Frank Najafi                                                   PO Number
        Report Number 1625009                                                 WO Number

        Date Received   07/13/2016                                            Date Sampled       07/13/2016
        Date Analyzed   07/18/2016                                            Sampled By
        Date Reported   07/18/2016                                            Total Samples      38
 >.
=,
....,   Method of Analysis   40 CFR Part 763 Appendix E to Subpart E, EPA Method 600/M4-82-020; updated method 600 R-93/116
"
("')                         Determination of Asbestos in Bulk Building Materials.
C
c:,
C">
<
_,
                                                                   Test Report
 o;     Laboratory ID    Sample Location                         Layer No.     Non-Asbestos                         Asbestos
 >
<       Sample No ..     Description                             Layer%        Components                 (%)       Type                 (%)
90
:;;
        1625009-032      3568 Motor- Roof
co
<D
C)      071316-AB-25     LAYER 1                              LAYER 1 Synthetic Fiber                   20%       None Detected
("')
                         All Layer Core Composite - Capsheet, 40%     Fibrous Glass                     5%
0
<
w                        White/Black, Non-homogeneous                 Bituminous Matrix/Filler          60%
-'
(/)
0                        LAYER 2                                 LAYER 2 Fibrous Glass                  15%       None Detected
f-                       Felt, Black,   Homogeneous              10%     Bituminous Matrix/Filler       85%
!I)
w
(D
(/)                      LAYER 3                                 LAYER 3 Fibrous Glass                  25%       None Detected
<(
                         Layered Felt/Tar, Black,   Non-         30%     Bituminous Matrix/Filler       75%
                         homogeneous.

                         LAYER 4                                 LAYER 4 Cellulose Fiber                 65%      None Detected
                         Felt, Black,   Homogeneous              20%     Bituminous Matrix/Filler        35%

                        Asbestos Present: No                           Total% Non-Asbestos:            100.0% Total %Asbestos:        No Asbestos
                                                                                                                                        Detected
        1625009-033      3568 Motor- Roof
        071316-AB-26     LAYER 1                                 LAYER 1 Synthetic Fiber                 20%      None Detected
                         All Layer Core Composite - Capsheet     50%     Fibrous Glass                   5%
                         (2 Layers), White/Black, Non-                   Bituminous Matrix/Filler        60%
                         homogeneous                                     Other Non-Fibrous Material      15%

                         LAYER 2                                  LAYER 2 Fibrous Glass                  15%      None Detected
                         Felt, Black,   Homogeneous               10%     Bituminous Matrix/Filler       85%

                         LAYER 3                                  LAYER 3 Fibrous Glass                  25%      None Detected
                         Layered Felt/Tar, Black,   Non-          15%     Bituminous Matrix/Filler       75%
                         homogeneous

                         LAYER 4                                  LAYER 4 Fibrous Glass                  15%      None Detected
                         Composition Roofing, White/Black,        10%     Bituminous Matrix/Filler       65%
                         Homogeneous                                      Other Non-Fibrous Material     20%

                         LAYER 5                                  LAYER 5 Cellulose Fiber                65%      None Detected
                         Felt, Black,   Homogeneous               15%     Bituminous Matrix/Filler       35%

                        Asbestos Present: No                           Total% Non-Asbestos:            100.0% Total ¾~sbestos:        No Asbestos
                                                                                                                                        Detected




                                                                                                                              PAGE:    7 of    9
                                                 •                                                         •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 483 of 636 Page ID
                                                 #:6640


                 ~
                                                                                                                                 1508 East 33rd Street
u                                                                                                                                 Signal Hill, CA 90755
                                       ENVIRONMENTAL
£
 9-
 u
 C:
                 I~                    LABORATORIES                                                                                 Toll: 888-207-2022
                                                                                                                                     Tel: 562-206-2770
                                                                                                                                    Fax: 562-206-2773
Q
I
 Q)
            PropertyHealth, lnc./Aardvark Bldg Haz Analysis                        Project Number
 >,
t:                                                                                 Project Name       3568 Motor Ave
 Q)
 a.
            3300 S. Sepulveda Blvd. #J23
 0
a:
r.o
            Los Angeles CA 90034                                                   Location           LA, CA 90034
            Attn.: Frank Najafi                                                    PO Number
0
N
<'i         Report Number 1625009                                                  WO Number

            Date Received    07/13/2016                                            Date Sampled       07/13/2016
            Date Analyzed    07/18/2016                                            Sampled By
~           Date Reported    07/18/2016                                            Total Samples      38
 >,
"S
--,          Method of Analysis   40 CFR Part 763 Appendix E to Subpart E, EPA Method 600/M4-82-020; updated method 600 R-93/116
~
(")                               Determination of.Asbestos in Bulk Building Materials.
0
0
C,
<(                                                                      Test Report
---"
 w
:,
             Laboratory ID    Sample Location                         Layer No.     Non-Asbestos                         Asbestos
<(           Sample No.       Description                             Layer %       Components                (%)        Type                 (%)
.90
2           1625009-034       3568 Motor- Roof
co
,.,.,
<D
            071316-AB-27      LAYER 1                              LAYER 1 Synthetic Fiber                   20%       None Detected
(")
                              All Layer Core Composite - Capsheet, 40%     Fibrous Glass                     5%
0
<(
                              White/Black, Non-homogeneous                 Bituminous Matrix/Filler        · 60%
w
---"
(f)
0                             LAYER 2                                 LAYER 2 Fibrous Glass                  15%       None Detected
tii
UJ
                              Felt, Black, Homogeneous                15%     Bituminous Matrix/Filler       85%
ca
(f)                           LAYER 3                                  LAYER 3 Fibrous Glass                 25%       None Detected
<(
                              Layered Felt/Tar, Black, Non-     ·      25%     Bituminous Matrix/Filler      75%
                              homogeneous

                              LAYER 4                                  LAYER 4 Cellulose Fiber               65%       None Detected
                              Felt, Black,   Homogeneous               20%     Bituminous Matrix/Filler      35%

                             Asbestos Present: No                           Total% Non-Asbestos:           100.0% Total, 0/.Asbestos:      No Asbestos
                                                                                                                                             Detected
             1625009-035      3568 Motor- Wall Seam
            071 316-AB-28     Mastics, Black, Homogeneous              LAYER 1 Cellulose Fiber               5%        None Detected
                                                                       100%    Bituminous Matrix/Filler      95%

                             Asbestos Present: No                           Total% Non-Asbestos:           100.0% Total ¾Asbestos:         No Asbestos
                                                                                                                                             Detected
            1625009-036       3568 Motor- Around Drains
            071316-AB-29      Mastics, Black, Homogeneous              LAYER 1                                          Chrysotile            5%
                                                                       100%    Bituminous Matrix/Filler

                             Asbestos Present: Yes                          Total% Non-Asbestos:            95.0% Total ¾Asbestos:            5.0%
            1625009-037       3568 Motor- AC Equipment
            071316-AB-30      Mastics, Black, Homogeneous              LAYER 1 Cellulose Fiber               10%        None Detected
                                                                       100%    Bituminous Matrix/Filler      90%

                             Asbestos Present: No                           Total% Non-Asbestos:           100.0% Total ¾Asbestos: No Asbestos
                                                                                                                                             Detected
            1625009-038       3568 Motor- Roof
            071316-AB-33      Penetration Mastic, Black,               LAYER 1                                          None Detected
                              Homogeneous                              100%    Bituminous Material           100%

                             Asbestos Present: No                           Total% Non-Asbestos:           100.0% Total ¾Asbestos:         No Asbestos
                                                                                                                                             Detected




                                                                                                                                   PAGE:    8 of     9
        y,,sr.
                                                     •                                                              •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 484 of 636 Page ID
                                                #:6641


                ~
                                                                                                                                            1508 East 33rd Street
             ENVIRONMENTAL                                                                                                                  Signal Hill, CA 90755
                                                                                                                                              Toll: 888-207-2022
           ~ LABORATORIES                                                                                                                      Tel: 562-206-2770
                                                                                                                                              Fax: 562-206-2773
           PropertyHealth, lnc./Aardvark Bldg Haz Analysis                                Project Number
           3300 S. Sepulveda Blvd. #J23                                                   Project Name         3568 Motor Ave
           Los Angeles CA 90034                                                           Location             LA, CA 90034
           Attn.: Frank Najafi                                                            PO Number
           Report Number 1625009                                                          WO Number

           Date Received      07/13/2016                                                  Date Sampled         07/13/2016
           Date Analyzed      07/18/2016                                                  Sampled By
           Date Reported      07/18/2016                                                  Total Samples        38
  >,
:i
...,                                40 CFR Part 763 Appendix E to Subpart E, EP.A. Method 600/M4-82-020; updated method 600 R-93/116
           Method of Analysis
....                                Determination of Asbestos in Bulk Building Materials .
"'0
0
cr,
<!
                                                                              Test Report
...J
  Q)       Laboratory ID        Sample Location                              Layer No.     Non-Asbestos                             Asbestos
  >
<!         Sample No.           Description                                  Layer%        Components                   (%)         Type                (%)
.90
2
OJ           Method Detection Limit: Less than one percent (<1 %). Asbestos content has been determined using calibrated visual estimation (CVES). Samples
<D
If)          tested were received in acceptable condition unless otherwise stated. Test report relates only to items tested. Due to PLM limitations, results on
"'
0
             samples with None Detected or samples with low asbestos concentrations may not be reliable and further analysis such as TEM is recommended
             to confirm PLM results. This report shall not be reproduced except in full without the written approval of this laboratory. This report may not be
i'...J.5     used by the customer to claim product certification, endorsement, or approval by NIST/NVLAP or any agency of the government. Samples shall
(/)          be disposed according to local, state and federal laws, 30 days after results are reported.
0
1-

                                                                                                                                       n
<f)
w
CD
                                                                                                                                                           ®
(/)
<!
                                                                                                                                  [N]l~i\s£ (m
                                                           Approved Signatory Cristina E. Tabatt                                   Lab Code 500044-0   V




                                                                                                                                             PAGE:     9 of       9
                                                       •                                                                    •
     Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 485 of 636 Page ID
                                          #:6642




                                                                               CHAIN OF CUSTODY
                                                                                                                                                ~
           Deliver to:              LnlJ Name:       ,~CC,'(
           Bill to:                 ProoertvHealth, Inc. dba Aardvark Building Hazard Analysis
           Contact:                 Frank Najafi                            □ Email Results to: propertvhcnl1h(iih!mail.com
           Address:                 21922 Cortina Place                     □ Email Results to:
           City & State:            Chatsworth, CA         I Zip I 91311 □ Email Results to:
           Phone:                   310-901-3102                            DO NOT MAIL OR FAX THE RESULTS!

           Prop.-,rlylkalth /                                          Pr·ojci:t Ni1:11l· / Address:       3 >} g /Floje,,, f/-v(::
           Aardvark Project#:
                                                                                                           La,4 f (:-/i- '"' 00 '.S 1
                                                                                TURNA O ND TIME                                         /
           D Same    Day □   3-4 hours D 6-8 hours        □ 24 Hours       □ 4R Hours         72 llours     □   S Day•           DI week               D 2 w«k

                                                                                 SAMPLE MATRIX
           0 Air             Bulk        □ .Soll          □   WI e         □   Mkro-Voc     D Water                □ Swob              □ Chis          □ 'rn"   e-Llfl


           ASBESTOS ANALYSIS                                           LEAD ANALYSIS                                             MICROBIAL ANALYSIS
           PCM-Air                                                     Flame Atomic Absorption                                   · Air samples
           0   NIOSH 7400 (A)                                          0 Wipj; SW846-7420                                        0Mold spore trap - lotal spore- 7..cfon
           D   OSHA wrrWA                                              0 Drinking Wotcr EPA 200.9                                Air-O-Ccll
                                                                       D Soil, SW846-7420                                        0Mold & fungi by Agar Plate count & id
                                                                       0 Air, NIOSH 7082                                         0Bectcrial Count nnd Grom Stain
           TEMAIR                                                      0 Chips, SW846-742D                                       0Bactcrial Count nnd lden1ificotion
           0   AI-IERA 40 CFR, Tlart 763 Subpart E
           0   NIOSM 7402 Issue 2                                      waste Characterization
           0   EPA Level II                                            ·□ rn.CLEAD
                                                                       QTCLPLEAU
                                                                                                                                 Wipe and Bulk Samples
                 -   ulk or Dust-                                      0STLCLEAD
                                                                                                                                  0 MoW & l:ungi- l)ircct E~aminntion
             EPA 600/R-93(116 bulk                                                                                                0 Mold & Fungi - (Culture follow up tu
           0 EPA 600/R-93/116 d¥sl·\vipcQualitativc                    Graphite Fumace Atomic Absorption                          direct cxomini1tiu11 ifni.-c~,iry)
           0 EPA Point. Count (1,000 Points)                           D Air, NIOSII 710S                          ·              0 Mold & Fungi-Culture (Cmmt only)
           0 EPA Point Count (1,000 Poinis).Clravimetric Rc<luction    0 Wuslewater, SW846-7421                                   0 Ductcriol Count"& Grom Sloin
                                                                       D Soil, SW846-742t                                         0 llacterial Count & Identification
                                                                       0 Drinking Water, EPA 239.2                                    (3 most prominent types)
           SOILS
           0   EPA 600/R-93/116 bulk
                                                                       OTHER ANALYSIS
                                                                                                                                  0 Sewage Contamlnalion In Buildings
             Bulk Chatfield SOP-1988-02                                0 Indoor fire Smoke Soot Bi-l'roducts and l'articulotcs    (Modified Total Coliform, Fecal Coliform,
           0 Microvac Dust ASTM D 5755 (slructure/cm2)                 Level IV including all elemcn1nl analysis and carbon       E.coli, .;ind Fecal Streptococcus)
           0 Micrul'ac Dust ASTM D 5756 (mass/cm2)
           OTEMWipc
                                                                       black wiU1 pH by PLM, RLM, TEM, EDX, Electron
                                                                       Microscopy by ASTM D3849, ASTM D6602 & pH -
                                                                                                                                  D Colifonn/Bacteria/E-Coli
                                                                       Modified ASTM 04972                                        Presence/ Absence
                                                                       D Illicit Drugs: Melhamphc!aminc    residue by LC/MS
                                                                       0 PCB's




           Semple II (S)

           Relinquished:
  .;;,~,
  •:~~, Received:




---9.:_. ________
                                               •                                                                                                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 486 of 636 Page ID
                                     #:6643



                                                                                                                              l(12c;;oou1
                                                                                                                                                                                             ?~                                               2.J4·
f'ropcrlyHca!th, l11r. /
Aanh·ark Pro.ict'I #:
                                                                       Projcd. Name I Address:
                                                                                                                                              1S6 8                     Oiw ~:r A---~
                                                                                                                                                l---A-                       ~(00                              1c7-
SAMl'U: NUMB•:R                            SAMPU'. & MAT£n1Al, l.OCATl'ONS, DI\SCRll'TION, CONDll'ION                                                                                                               QUANTITY
                                                                                                           ~                      {
                                                                       /0313                                   JO. i:1 i?/
()7! 11£._.     11-I r-...--of/                -~ Jw/~4                                    ~w,:;,     ..       -
                                                                                                                  ,1,r-... .
                                                                                                                    l'.   •   -           '
                                                                                                                                                       /)/,I 17✓
                                                                                                                                                       .~
                                                                                                                                                               ,   .I
                                                                                                                                                                                ,(,-?/_ •                  -
                                                                                                                                                                                                                ~
                                                                                                                                                                                                                     ..-- .
                                                                                                                                                                                                                    .,./ ~/ i     _.,--i. •
                                                                                                                                                                                                                                                 ,I
                                                                                                                                                                                                                                              c:/-           (J?Jr-,           10.J -

                             02_,1                      1/
                                                                                                  /
                                                                                                 ,'                tr                 u                                      (t'                                                                      ,~.                  l



                        o't(                               !'                                                      /"                                                              fl                                                                 ,4


                         ~q_✓                      /2; ~ )~ /Oc....--                                                                                          C() /c, _,-/1,·(.         lf-70-.-/.;dtt .--.f',.:J.                                                            -i-
                                           ✓
                                                                                                                                                                ~)
                                                                                                                                                                    I
                                                                                                                                                                        f           1P1d. ~-le•:~  ,                > ✓-
                       0.5 ,/                           /, J            ,    .t,,(
                                                        , ,:4_. C,...~_,,..::..       --                                                                      .M1//,,t,,;                                      1,,->-1.~dP                                     ,:


                     '31 ✓-                        -f)oo/                                                                                                   h i tc.t✓/1- .11.,"·-t: (: I/-, l_                                                                                 p.~
                                                                                                                                                                                                                .~                                                   (:u,"\



                                                                                                                                                                                                                                                                               ~o
                                                                                                                                                                                                                                              t·....,~\.'"


                                                                                                                                                            5, (t,,         J
                                                                                                                                                                          Vl?cA .e,.,,,.-                                           1......, 0       t'·r:.f          lk
                             -
                                                                                            --J.., t:;     7O                                 1//J oJ.o /
                       oG /                            l) Ot.~/                                                                                                                                                         ·- /J
                                                                                                                                                                                                                    ;,·,~c--
                                                                                                                                                                            C e..,c.,,.                                                                r 0 ·,,···.
                                                                                                                                                                                                                                                       ·-· .. r .
                                                                                                                                                                                                                                                                     _, , /
                                                                                                                                                                                                                                                                           i   1/e
                                                                                                                                                                                                                                                                               --
                                                                                                                                                                        1;( Ii).                 I                  i •·,., r:.IL,. /~~
                      •C')       1 ✓               >r.ir-·_,.J-                            //1/c/./J.,,
                                                                                                                                                       ···-··-:rr-
                                                                                                                                                           't>r? v~·•,Ui ~                                                ~1 "; (                                     ,. ~ ....
                                                                                                                                                                                                                          r
                       0%             /'                                                                                                                                                    '\                                    f
                        oJ ./"                                                    \    /                   I                                                                        ~.:).                     .               1
                       1-c ✓                        /JJI /.J ,,,.                     :1.JU<.. d.J., 1..10Oe./ r ~. /;~.                                                                         fie
                                                                                                                                                                                                  .  vi rrer ~  ~,,  I
                                                                                                                                                                                                                    ;'l(cr.t
                                                                                                                                                                                                                              /


                       I( /                                                                               '           rJ-                                                                             '=11 t /,-J('bJ!
                                                                                                                                                                                                                    '
                                                                                                                                                                                                                       ..rd✓• ~
                                                                                                                                                                                                                                                                           )


                      ILv                                                                                                                               .                                              I' <f'k )

            I        /'s         ✓                                                                                                                                                                                                               !
       \r_J           r 1-- ✓-                                                             w          -
                                                                                                                   "'t"----·-         ~

                                                                                                                                                                         ~i,_                                                                 'l
                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                               ~-
                                                                                                                                                                                                                                                                               •'

                                     ~-~--
                                                                                                                                                                                                      .,
                                               r                                                                                                                                    ~       .: ,'_. . ·.~,,,.··..,...v-       .
Relinquished:                        t'   a.,__                                                                           Date:
                                                                                                                                                      1/;J>/!6                                       Time:

Received:                        J£AUI-~-,~                    '--"'..__.,
                                                                                                                          Date:
                                                                                                                                                 7l!:?!J6
                                                                                                                                                     .
                                                                                                                                                                                                     .r
                                                                                                                                                                                                     Time:
                                                                                                                                                                                                                                  !..f~/
                                 I                                                                                                               .I
Relinquished:                                     f1                                                                      Date:                                                                      Time:

Received:                                                                                                                 Date:                                                                      Time:

Relinquished:                                                                                                             Date:                                                                      Time:

                                                                                                                          Date:                                                                      Time:
                                       •                                                   •
         Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 487 of 636 Page ID
                                              #:6644




                                                                                        Per-
         Propcrtyl·ll•allh, Inc./                 Project Na1i1c / Address:    :~ .5r6 8
         Aanlv:1rk Pro_j('cl /.I:
                                                                                  L--f\-
         SAMPLE NUMBER              SAMPU'. & MATERIAL LOCATIONS, DF.SCRIPTION_, CONDITION             QUANTITY




         Relinquished:                                                 DRte:
                                                                                   rr/r1/{-6
                                                                                    I
                                                                                               Time:

         Received:                                                     Dote:
                                                                                   z/,
                                                                                    , J71e-
                                                                                       ..
                                                                                               Time:
                                                                                                           l~o.r-
         Relinquished:                                                 Dote:                   Time:

         Received:                                                     Date:                   Time:

         Relinquished:                                                 Date:                   Time:
r.:--.
,;;; Received:                                                         Date:                   Time:
                                                                                                  •
 Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 488 of 636 Page ID
                                      #:6645

                                             •                                          I~ is Obq
                                                                                                                             P,·--r, t/--o
PropcrlyHcalth, Inc. /                                  Projcd Name/ A1hlress:                        l
Aardvark Project#:
                                                                                        ;;68          (ll ~,~,,
                                                                                                          (...t:   .   ,.    -tJv~L:rt(Ja;
SAMPLE NUMBER                           SAM PU: & MATERIAL LOCATIONS, J>ESCHll'TION, CONDITION                              QUANTffV

0713/6 -,q~ -- '.S3                     (),"'2of-                                       q Irr-,   0-ui e,r/Yh h:.V" /AN/4/J/-;.:.--!
                                                                                        u   r     I

                                                                                                                                       /
                                                                                                                                /
                                                                                                                        V
                                                                                                          /
                                                                                                  /
                                                                                            /
                                                                                        /
                                                                                   /
                                                                            /
                                                                     /
                                                                   /'
                                                             /
                                                        /
                                                    /
                                              /'
                                         /
                                    /
                                /
                       ,I
                            /
                   I
                                                -    -
 Relinquished:
                                /L                  ~~                    ~.Dute:
                                                                                        -r)3/4                     Time:

 Received:
                                ..~/~~-/~_)?\
                                         -
                                                                                Date:
                                                                                         -qt;µ6                    Time:
                                                                                                                                 IGO~
 Relinq u ishcd:
                                    '
                                             //                  "'-._/
                                                                                Date:                              Time:

 Received:                                                                      Date:                              Time:

 Relinquished:                                                                  Date:                              Time:

                                                                                Date:                              Time:




                                        -----·---
-
u
9-
t.i
.!:
~-
       Certificate of Analysis
       Lead-TTLC
                                         #:6646
                                               •
    Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 489 of 636 Page ID


                                                                                                                  •
Cl)
       EPA Method 3050B/7000A
Q)
                                                             tel - 7·14-899-8900



                                                                                              PA.
I
 >-
,::                                                        free - 888-743-0998
 Q)
 0.                                                         fax - 714-899-7098
e
0..                                                      www.l).atriotlah.com
<D                             ·104·1 S. Placentia Avenue, Fulle1to11, CA 92831               Envfronmental Laboratory Services. Inc.
5
N
N      Property Health, Inc.                                                                        Report Number: 61 8905
       Attn: Frank Najafi                                                                           Project Number:
       21922 Cortina Place,
                                                                                                       Project Name:
       Chatsworth, CA 91311
                                                                                                   Project Location:      3568 Motor Ave.
>,                                                                                                                        Los Angeles, CA 90034
"3
--,
...      Date Collected: 7/15/2016                                                                     Collected By:
"'
0
0         Date Received:       7/18/2016                                                             Claim Number:
J)


::5
Q)
         Date Analyzed: 7/19/2016                                                                       PO Number:
,t        Date Reported: 7/19/2016                                                             Number of Samples:          3
0
0      Lab/Client ID                 Location                             Material Description                                                Result (mg/kg)
2
""
<.O
"'
"'     618905-001                    Painted Wood                         Type 1                                                                    <15
Cl
<(
w
       071316-LWC-0I
...J
(/)
0      618905-002                    Painted Wood                         Type2                                                                       12
f-
(/)
w      071316-LWC-01
ID
(/)
<(
       618905-003                    Painted Wood                         Typc3                                                                       17
       071316-LWC-0I




                          Alyzza Cabrera - Analyst                                                             Ian Reyes - Approved By

       Reporting Limit: 20ug; Detection Limit: 6.3ug. Condition of samples as received is fair unless otherwise noted. The results reported pertain only to the
       items tested. Test data are accurate to two significant figures. Data haw not been corrected with instrument or process blanks. Unless otherwise noted,
       the reported test results have passed necessary quality control requirements. This report was issued by a OOHS ELAP (Lab No.2540) accredited laboratory
       and may not be reproduced without the expressed written consent of Patriot Environmental Laboratory Services, Inc. This repo11 must not be used to claim
       product certification, approval or endorsement by OOHS ELAP or any government agency.




                                                                                                                                                       Page I of I
                                                            •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 490 of 636 Page ID
                                                  #:6647

                                                                                                                              •
                                                                                   CHAIN OF CUSTODY

                 Deliver to:             Lab Name:              ft., '-t tf- /, 'r) ,)--
                 Bill to:                Pro»ertyffealth, Inc. dba Aardvark Build.in!? Hazard Analysis
                 Contact:                Frank Naiafi                                    □ Email Results to:  propertvhealtb(ti22mail.com
                 Address:                21922 Cortina Place                             IJ Email Results to:
                 Citv & State:           Chatsworth, CA             I Zip I 91311 IJ Email Results to:
                 Phone:                  310-901-3102                                    DO NOT MAIL OR FAX THE RESULTS!

                 Propert)•Health /                                         Project Name/ Address:
                 Aardvark Project#:
                                                                                    TURNAROUND' TIME
                 □   Same Day □ 3-4 hours □ 6-8 hours                          □   48Hours     □   72 Hours    □5   Days                                  □ 2week


~
;;,
                                   /                                                  SAMPLE MATRIX
co-- -C~Alr-1-llt--Bulk---1-GI--Soll--•I..Q-Wlni,--l~GI-Mltro-V.al'-I.. Q Water---···                               I □ Swob---1-Q-Ohlps--l--ElaT-ane-Lirt--- - -
18
M
0
<                ASBESTOS ANALYSIS                                         LEAD ANALYSIS                                            MICROBIAL ANALYSIS
w
_J
(/)
0                PCM-Air                                                   flame Atomic Absorption                                  ~,samples
1-
(/)
                 0   NlOSH 7400 (A)                                        D Wipe, SW846-7420                                         Mold spore trop- total spore - Zcfon
I.J.J            0   OSHAwfrWA                                             0   Drinking Water EPA 200,9                             Air-0-Cell
co                                                                         0   Soil, SW846-7420                                     □Mold & Fw1gi by Ag11r Plate count & id
en
<                                                                          0   Air, NIOSH 7082                                      □ Bacterial Count and Gram Stain
                 TEMAIR                                                    0   Chips, SW846-7420                                    OBucterial Count and Identification
                 0   AHERA 40 CFR, Part 763 Subpart E
                 0   NJOSH 7402 Issue 2                                    1!?1tlharacte[lzatlon
                 0   EPA Levelll                                                  LEAD
                                                                           0TCLPLEAD                                                Wipe and Bulk Samples
                 PLM - Bulk or Dust                                        OsncLEAD .                                               0 Mold & Fungi - Direct Examination
                 0   EPA 600/R-93/116 bulk                                                                                          □ Mold & Fungi - (Culture follow up to
                 D EPA 600/R-93/116 dust wipe Quolitative                  Graphite Furnace Atomic Absorption                       direct examination ifnecesswy)
                 0 EPA Point COWlt (1,000 Points)                          0 Afr, NIOSH 710S                                        0 Mold & Fungi - Culture {Count only)
                 0   EPA Point Count (1,000 Points)Grovimetric Reduction   0   Wastew.itcr, SV/846-7421                             0 Bacterial Count & Gram Stain
                                                                           0   Soil, SW846-7421                                     0 Bacterial Count & Identification
                                                                           0   Drinking Water, EPA 239.2                                (3 most prominent types)
                 SOILS
                 0 EPA 600/R-93/lUi bulk                                   OTHER ANALYSIS
                 TEM BULK or Dust or Wipe                                                                                            D Sewage Contamination in Buildings
                 0 Bulk Chatfield SOP-1988-02                              D Indoor Fire Smoke Soot Bi-Products and Particulates     (Modified Total Coliform. Fecal Coliform,
                 D Microvac Dust ASlM D 5755 (structure/cm2)               Level N including all elemental analysis wid carbon       E.Coli, and Fecal Streptococcus)
                 0 Microvac Dust ASlM D 5756 (mess/cm2)
                 0TEMWipe
                                                                           black with pH by PLM, RLM, TEM, EDX, Electron
                                                                           Microscopy by ASTM D3849, ASTM D6602 & pH -
                                                                                                                                     D Coliform/Bacteria/E-Coli
                                                                           Modified ASTM D4972                                       Presence/Absence
                                                                           0 Illicit Orugs: Mcthomphelamine residue by LC/MS
                                                                           0PCB's

                                                                               P~\µ                        w~o.JZ.. +-7f1·'L #- (
                                                                                ~
                                                                                      t'
                                                                                                             r
                                                                                                               r
                                                                                                                           tz.
                                                                                                                       p-e_ # z.
                                                                                                                           +/f         e_     #-       3

                 Semple#(S)                                                                                                        TOTAL#of
                                                                                                                                   SAMPLE cnntolnus
                 Relinquished:                                                                                                             Time:

                 Received:              ~~:::::.--..G------r-~-                                       Date:      7(c ~4 6                     Time:
    -;;~~:;~:------;::==e~~~~dr=:/==fd>i==--·· -----a:..:....L<is+-Llo

        ......
i5

E
 9-
 u

-5
iii
           3568 Motor Ave-Google
                                            #:6648
                                                                                    •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 491 of 636 Page ID
                                   Is                                                                           Page I of 1




 <I)
I
t'
Q)
 c..
             GocgleMaps            3568 Motor Ave
 0
it
<D
0
N
C'i
iii
:::,
Ol
:::,
<(

<')

 >,
:i
--,
"'"
<')
0
0
a,
_,
<(

Q)
 >
<(
g
0
2
co
<D
in
<')

0
<(
w
_,
(/)
0
f-
(/J
w
co
(/)
<(


                                                        Imagery ©2016 Google, Map data @2016 Google   20 ft 1- ____________ i




          https://www.google.com/maps/p1ace/3568+Motor+A vc, +Los+ Angeles,+CA +90034/@34.. ..                    8/12/2016
----------------------------------------------




                                                               •                                                    •
                       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 492 of 636 Page ID
                                                            #:6649

   i5
                   .ocation of confirmed asbestos containing material
    q.
    ,j
   E
   £
   iii
   ~

   ~
    "'0.                                                                                                    ., ,-   l/ (' ~i    7'-
    2                                                                                                       • I     i . • -
   I:.
   0
   ;;
   '"r-i



   ..,.
   "'
   C
   C
   C,
                                                                                               f<cof
   <
   __,
    0
   ~
    5
   c
   :;;
   o:,
   u;
   U:·
   <".·
   C
   <
   ~
   (/)
   C
   ~
   (/)
   w
   m
   (/)
   <


                                                                                                ~



                                                      •    •   •               •       f            I   •               I



                              asbestos roof mastic applied l'o wall separation seam on roof 73 linear feet and 6" wide= 36.5 square feet plus
                            . 25 other asbestos roof patch/penetration mastics spot.s sc-.tttered at oase of pip~s. equipme.rit, , 1e11ts, around
                            · drains, etc.                                         ·            ·              ·    -   ·   ·
                                                                                   Asbestos
                                                                       'a%         I       '·.
                                                                       W;#.
                                                                         ,.. . - . i tH 1 ~ l ~ (
                                                                                           ,




                        .   .       .            .
          ~il dimensions are interior wall to wall
          r_,);::'•         I   I   ♦   •    •   •!   I•   :   j   •




          ,,;;'.f-:,
    J\!QT TO SCALE-PROPERTYHEALTH, INC. I AARDVARK
 0
!1
"5 ,
        I
                                                 #:6650

fJcation of confirmed asbestos containing material
                                                           ·•
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 493 of 636 Page ID




 CJ
I
€Cl
 0.
 e
ll.
(0

0
"'
c-i
~


ti
 ::,
 O>
 ::,
<




                                                ~
-!!:
<i
c
 ~
                                                           l!i   = •       j                                                0
                                             ------,
2
0::
tC
lf:.
(".,
                                                                       ;- PA
                                                                       ?   ,                    _,._           <'




C                                                                              -              -, ~f'-"A't..l '('




                                              1
<t                                      -.                                     ;               • "     C ._   \,,   '
LL
__,                            ·.,,'OJ-
                                 _, ' '
en
0
I--
en
                         C
                         ..)                                                   ....=-   "'.
                                                                                              ---~---'-
UJ
Cl)
cr;
<t




                                             / . -----~::::=:;::,,---f                                                          y
                                                       I                                                                /



                                · 650 square fe~t of asbetsbs black masl'ic on concrete slab under wood and cernmic flociring




                     ~          C   •           •      ~     '




       ,~l:I
         ,-.;:;,::-,
                     dimensions
                           .    are interior
                                     .       wall to. wall
                                                       .




 N~t TO SCALE- PROPERTYHEALTH, INC./ AARDVARK
i.                                                      •
                   Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 494 of 636 Page ID
                                                        #:6651

                orntion of confirmed lead-based paint (LBP) in poor condition requiring;,;;o;                                       •                                     i.
  a.o
C::
                                       :.i, I ,.J
                                       ,✓ ·' i.() •.1
                                                            I/',.  I , ,l\.Jr-.... •
                                                               I ., U I
                                                                                                I
                                                                                                •'      1   l   JC r •            , . , ,,;. •1;,.ci
                                                                                                                                               ,. l                   ,
                                                                                                                                                                          I
.,,                                                                                                         1:·
                                                                                                               1
                                                                                                                             LBP poor condi~Ot} 1 sq.ft.
5
~~                                                                                                                           ext_erior wood winq v,,
 L1

.i                     P poor condition on interior/exterior wood door arid window fr mei '03                                                                     "'-I
                                                                                                                   I         ,,
                                                                                                        57 •- t                                        g/.., '\
                                        1-(------------=-==-::;;:;=_:;=_----=~-
                                                                                                                                        -.,                       I   ,
,..,.,,.
0
                                                                                                                                    1
                                                                                                                                              I               ~
0
C,
<



                                                                          ®.,pp
_;J
  (.)

 ~
 0
 0
:;;
00




                                                                                                        ~~
(0

"'
C'>
0
<(
                                                                              ·1·,i                     . ('( t_ . Y'  Le.
_,
UI
u,
C,
I-
                                                                                 -    '
                                                                                          -·•                      "
                                                                                                - - - - - - - - - ,--L
r;,
U!
(I)
u,
<                                                                ~(C{f
                                                                   .                  . k.li.l'                 3S68 ,;,A~t
                                                            ®Cs)·@


                                       ~.J ___,,.             : :>s:10 /Jll.~#
 LBP in poor                                            Lo.v,-~c,.-~ 0~0:1 ·                    ,;
                                                                                                    I


 condition
 at base of                           / . -------t--,,,.,'==='=----1~
 select ·
                                              /                                                                                     /
 interior:
 columns/
 posts. total .6


                                                                                            LBP 'fn poor condition at oase of a ·wood
                                                                                          . d601:s, 4 dooi· fra1ries; a1id a window

           ~11 dimensions are interior wall to wall
           ,._:,,..1            '                       ;         ~

            "•·

           ,:,,n,
       ~pT TO SCALE-PROPERTYHEALTH, INC. I AARDVARK
'o

E
 q.
 L'


:S
                                     •
               Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 495 of 636 Page ID
                                                    #:6652
                                                                                                     •
'"
I
 O.>

 >-
t
 "'n.
 e
0.
<.C
c"-
N
in
 :::,
 :?
,i.
O'}


~                                                                      -

                                                     r
.,,.7
r)
0
0
0)


:5
 (l)

<
 >                                                                         ,
 0
0
~
00
(D
U)
r'")

0
.<
w
...J
If)
0
t-
If)
w
CD
If)
<l'.



                                      3568- exterior east non LBP wood electrical equipment room ( I).JP·J




                                      3568- exterior ea~t non LBP wood clcctricul equipment room (2).JP:i


        """·""'·
                             •                                                                                   •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 496 of 636 Page ID
                                            #:6653




                                -
                                rc   ~o~                          ,
                                                                      ~




                                               ~
                                                         L                _I
                                     .. •...   r-
                                                                  • (- >•·
                                                                 ... 0:-•,

                                                                 ~,-
                                                                 DJ_.      L




 >,                                                 L?
                                                    ·- _, -.
"3
--,
st
r0
                                                    ~
0
0
(,)

                                                                    ...j ~
<(
...J                                                             __ -'\(                 .

                                                    .,,...~---




                                                                                             ------

                                                                               .   .:~             _·

                                                                                                             .
                                                                                   ,#    I    •    :-   .,

                                                                                        :-:. ...   'J'~i.
                                                                                                   .




                                3568 · extenor
                                            - non asbctsos or LBP•stucco
                                                                    •    w aII_f,mishcs (2).JPG
                               •-                                                             •
         Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 497 of 636 Page ID
                                              #:6654

'8.
 c.i



                               --·
 C

£
rn
                                      '

                               ~{-✓/
 (l)
I
 ~
 QJ
 Q.
 0
ii:
CJ;,

0
N
r-J
1ii
 :::,
 en
:::,
<(                                        ...
                                          •
"'
~

 >,
                                              ...q
...,:i
"
r')
0
0
"'<(
..J
 (l)

~
0
a
~

"'
lD
l{)


"'
0
<(
UJ
..J
[/)
0
I-
[/)
w
CD
[/)
<(




                                                               ,,..__




                                 3568- exterior non asbctsos or LBJ> stucco wall finishes (4).JPG
                                       •                                                          •
                 Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 498 of 636 Page ID
                                                      #:6655



 £
 roQ
I
  >-
 t::
  (I)
  a.
  8
a.




 ;:;;
 :::,
 Ol
 :::,
<t:


2-
...,:::,
<t
M
C
a
"'<t:
...J
  ('J

~
ci
0
2
oc
<,)
,,,
II")


0
<1:
w
...J
en
0
I-
en
w
co
(f)
<




                                         356S:-ex1 enor
                                                    -.--non asbetsosorLBP stucco
                                                                             -- wall      & (6) .Jl'G
                                                                                       . ,.
                                                                                 - · -finishes    ·- - .


           i,., ••
                                   •                                                                  •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 499 of 636 Page ID
                                            #:6656

uq.
 tJ
.s




                                            ~
-E
ro
 (l)
I>,
                                                                                                     -~
                                                                                                                    ---
                                                                                                                     ~


t::                                                                            ,-
 Q)
 Q.                                                                                              0
 0
0::                                                                                         ()
                                                                                                     0
'°0
N
                                                                                          \;


C'i
                                                                                    •                               (:1
 >,
:j
--,
._,.
(V")
0
0
0,
                                                      -     ~




                                                                         z
                                                                               /
                                                                                    ,,,
                                                                                          ~-
                                                                                                 -J
<(
..J                                                 •.                   l1
                                                     ~~
 (l)
                                                                         fJ
~                                                    1,,,                ...
0                                                                   '·   .2
0
~                                                        > ;
00
<D
                                                ~   . • II t   .'
"'0
C')

                                                      ,,'
<(
w
..J                                             . :~,
rJJ                                  ;.,    ,,·:;1
0
I-
V)
w
CD
                                           .Je:;
(()
<(                                 ·~ 1t}/f~..-:
                                   \(~ :~;·. ·>·~·-_..



                               !



                }f,~~J-i;,
                        .(
                ··,'.,;'""-'
                                                                                                                                            0




                                                                                                                      ..
                                                                                                                    {;•'°~·-

                                                                                                                       ·~       -~·~' ,,•
                                                                                                         -·         ~~~-~   .
                                                                                                              •·'
                            •                                                            •
      Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 500 of 636 Page ID
                                           #:6657




c.,
>
<




~
,-
:n
                                                                                                 ~
                                                                                                    ,.  ~
IO
(')
<(                                                                                             ••          ·,      •+


                                   /'       ,          ,                -         m><olm=u/2).JP:• ·,,;- •;, 'O   ,¾.

                                    /4
                                    ifP''   r~ I




                               '                ....   -------- --~
                                                                 . --       --
                                                           ~.;.,,,,, ~~,.,,,.._

                                                            <~ff?~=_-:-:"-?-----> . -~-. ;
                                            .----
                                                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 501 of 636 Page ID
                                     #:6658




                                                                        '-
                                                                   I


                                                     '
                                                     \
                                        ----_,__,I        I
                                                 !       (~
                                                              /
                                                         L
                                                 Il \.
                                                                  t:"

                            I

                     -v
                     tt-:
                                •                               •
          Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 502 of 636 Page ID
                                               #:6659



~ .,
,:
  >,
 t::
  CJ
  Cl
  0
C:




  Q;
  >
<
0
0
2

"'""Lr:
r,
0
<
UJ
...J
(/)
0
~
(/)
w
co
(/)
<(




                     I
                 1.·
                 I
                 I.. :
                 I.
                 I
                         .'
                 I
                                                         •                                                                          •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 503 of 636 Page ID
                                     #:6660




                                                              3568- exterior   11011   asbetsos or lead stucco walls and soffits (7).JPG




                                                                                                      -~
       L:;;,...r.....
                 i       mu.
                             =2~,1r.;..l~~---~-~~\~:~~-
                p=''ilt~-.""'·,-_, . · '             ~.:..-::;~_:;·:...~··•·r:•~-
                                                ___ .,
                                                                                                  ;r;
                                                                                                    · :·




                     .     ...
                          :'




                     ~J;'' .}              -::.i,1a1ao_u.;.        '




                                                 J5G8- exterior 11011-L[: P yellow metal parking poles, gate, blue parking stripes ( I ).JPG
                                        •                                                               •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 504 of 636 Page ID
                                                  #:6661

'l5
 9-
 ~
£
i5
!d
-;::..
rf)
 "-
 0
t
<;;,
0
C-J
d
r;
 :,
 a,
 :,
<
"'>-
...,
"3
'<!"
M
C
a
c.,
_,
<
 '-'
~
9c,
2'
 ""
((•


""'C
<:.
u,
-'
(f,
C,




                                                t6
~
(f,
u
a:
If,
<t:



                                    .     ~            "'-·     .,
                                3568- exterior non-LBP yellow metal parking poles, gate. blue parking stripes (2).JPG




                                3568- exterior non-LBP yellow metal parking poles, gate, blue parking stripes (3).JPG


         .....
                                           •                                                                •
               Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 505 of 636 Page ID
                                                    #:6662




:J                                                '".,




                                     3568- exterior non-LBP yellow metal parking poles, gate, blue parking stripes (4).JPG

                                                                                            .. ,.
                                                                                .                   '


                                                                            .           !'_.,
                                                                                          .


                                                                       lI   .
                                                                        ;~.
                                                                                .
                                                                                    "         ·\,.

                            I


                                ..
                        a




                                                                                                                        _,,__........1...\ : ~ ~
                                     3563- exterior non-LBP yellow metal parking poles, gate, blur parking stripes (5).JPG



     i,.,, .....
                            •                                    •
      Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 506 of 636 Page ID
                                           #:6663




                                                                     ,r,.( .:!." ,.,
                                                                       ;



                                                                       ,,,
                                                                       \,
                                                                             .
                                                                           ~I•   l,,-


                    ,..

                 ·.:ij'                                              .•'




o;
~
 0
:5
~
00
<D
l!)
<'1
0
<
Ill
_J

ff)
0
f-
(/}
lJJ
co
(J)
<




                                                                                        <.




             I


                                                                                 .,




                                                      srucco - poor condition (2).JPG
                                              •                                                                       •
                  Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 507 of 636 Page ID
                                                       #:6664



-E
iiS
  OJ
I
 >,
.:
Q)
 a.
 e
a.
.CD
0
N
,--i
.;;
 ::,
 0,
 ::,
<(

(")


~
..=;
"00
"'
en
<(
-'
n•
>
<(

 a
l5
2
00
\D

"'0M
<(
UJ
-'
I.I)
0
f-
l/)
w
CD
UJ
<(




                                  3568- exterior nonh LBP coated .-•.>:>d \\end cw c,)rn~.;,er :s 'Jndcr sti.:cco - poo · ~ondition {4:•.:PG


       1,-•,Jt.
                      •                                                 •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 508 of 636 Page ID
                                     #:6665




                                                                                 ·-::.
                                                                                         ~,..
                                                                                         ':J
                                                                                      ·•=·
                                                                               ,-;
                                                                                      ;_,



                                                                              t~




                                                                            <>
                                                                                 •
                                                                                 ,,
                                ~        {.~~~'of'ti~                             '
                                    -~             l.a~:..~.~..~;L.?.          ~·
                                                                            .. 1-.:;:,_
                                                                             ~   _-;~
                                              •'                                  ' .e_..
                                                                                    ·,
                            •                                                               •
      Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 509 of 636 Page ID
                                           #:6666




N




0
-0:
w




                             3568- exterior north side non asbctsos or LBP stucco walls (2).JPG




                              3568- cx1crior north side non nsbc1s0s or LBP s1ucco walls (3).JPG
                                                                                                                •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 510 of 636 Page ID



'6
Q.
u
-'=
:5
                                 •               #:6667




ct
 OJ
I
 >-
t
 a,
 C.
 2
n.
..0

0
"'c-i
 ~
 °'
 :::,
 <(

 M


 i
 "Cl
 8
 m
  <
 ...J
     a,
      >
  <
      0
     c
    2
    oc
    <D
    tn
    '"0
     <(
     w
     ...J
     (/)
      0
      f-
      (/)
      w
      co
      (/)
      <(




                                                                                                                --   -· ...,....
                   r-----~---                   - - CiZsT   4   ~   -   - - ·   -   ._._...._.   ~   -   -ii.




                                     3568- exterior north side non nsbctsos or LAP stucco walls (5).JPG
                              •                               •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 511 of 636 Page ID
                                             #:6668

 uCL
  Li
  C

 £
 n:Q)
 I
  >-
  ffi
  CL
  e
 ll.




 ("J


  >-
 :i
 --,
·v
 (")
 0
 0
 C)
 ,0:
 -'
  Q)
  >
 ,0:

 .90
 2
 00
 <D
 "'
 C'1
 0
 ,0:
 L.:J
 -'
 Cf)
 0
 1-
 (f)
 w
 co
 Cf)
 ,0:
                              •                               •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 512 of 636 Page ID
                                             #:6669

lti
.!:
£
iii
~
>-
 t::
 I!:.
 e
Cl.
lO
0
N
rJ




~
?;-
:::,
-,
~
0
~
:3
10
0
~
co
ID
"'
M
0
iii
...J
(/)

f?
<I)
w
IXl
<I)
~
                                     •                        •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 513 of 636 Page ID
                                             #:6670



                                                                               J
                                                                               j




 :,..
:i
--,
st"
M
0
0
Ol
<
_,
 a,
~
6
i5
::E
:g
...,
ir,

D
<
111
..J
er,
0
I-
V)
w
(X)
VJ
<(




                ,,.,,/~.:'
                      >
                       .   -
                  ."' ... ::h .,._
                                         •                                                               •
                   Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 514 of 636 Page ID
                                                        #:6671




                                                                                                   .),
                                                                                                     I

                                                                                                     i




f:
o::
"'tnre
C)
<
u,,
__
(/)
0
I--
if,
w
u:,
(/)
<

                                        3568- exterior south side non LBP wood and metal doors and frames (4).JPG


                                                                              ;..




                                        3568- exterior so.uth side non LBP wood and metal doors and frames (5).JPG


     ,..........
                              •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 515 of 636 Page ID
                                            #:6672
                                                                                                                 •

•:t
8
0
G)

<
 a;
 >
<
0
0
2
."t)
L'.)
L'l


                                                             -----
C')

0
<                                             ......   _._
.!J
_J
(/)
0



                                                                         /.
w
w                                                      I.
m
lfJ
<                                       L_
                                       h4                    •-
                                                                  .. -
                            3568- exterior south side non LBP wood and metal doors and fiam :1, (6)JP,::;




                                                                                                           ,   ....         .,


                                                                                                                      ....... -
                                                                                                          ~ 1:!:"l1 :25
                            3568- exterior south side non LBP~,il.\•o""o;..d_o,;.n_d_m_ct_a_l_do_o_rs_a.Jnd r,;,,. (7)    JPG
                                             •                                                      •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 516 of 636 Page ID
                                            #:6673




C
,,:
L
...J
(fj
0
U)
UJ
(0
tf)
<
                        ...
               J           ;_,.__            I
                    3568- extenior west LBP coated original wood trims and door and window components poor condition ( I}.JPG




                                 \
                                    \
                                             \
                                                 \
                                                                                              Ii
                                     \   \       '
                                                                                      }
                                                                                     1)1
                                                                                          I
                                                                                     /I
                                                          '
                                                 '        \
                                                 \\'-_,       \
                                                                  .'   ..




                                                                        '   -   ..
                    3568- extcrbr west LBP coated original wood trims and door and window components poor condition (2)JPG
                                      •                                                             •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 517 of 636 Page ID
                                             #:6674

"6
 q.
 u
 C:


~
I
 "'
  Q)

 >-
 1::
 Q)
 C.
 e
0..
lO
0
N                                                                                                              / ~·
N
vi
:::,
Cl
:::,
<(



 >-
:5
--,
                                                                                                      it '
                                                                                                      'i   ·•'.'"-'•.,,,.
                                                                                                           ~          ·~•:.
st
(")
0
0
0)




9
0
~
00
lO
l/"l

"'0
<(
w
....J
(/)
0
1-
(/)
w
ID
(/)                                                                                                                                 I
<(



                                                                                                                                1
                                                                                                                ~,,..,..._;~2~1s J~1
                     3568- exterior west LBP coated original wood trims and door and window components poor condition (3).JPG




                                                                  \        -
                                                                      \    r,,<   t ..t I



                                                                          ,·
                                                       .,
                                                      .1. ,.,..
                                       •                                                                •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 518 of 636 Page ID
                                             #:6675

'E
 ~
 u
E
,5
ro
 Q)
I
 >-
 C
 Q)
 a.
 i?
Cl.
~
0
N
cJ
iii
:::,
 Cl
:::,
<(

M
                                                                                                                                          j
>-
3
,..-,
""
0
0
a:
<(
_j

Cl
>
<(

.90
~

"'
<D
~,
U')


0
<(
w
...J
en
0
I-
en
w
[IJ
en
<(




               ·• -   /
                          I
                      3568- exterior west     coate ongma woo tnms nn        oor an wm ow componen spoor con              1 10n   .   J




                                      ~·.      0~ .~/
                                                        ~l




                                      b\ii ~                                                        '             ;;..➔
                                                                                                                     •
                                                                                                                   :,
                                                                                                         '
                                                                                                         .
                                                                                                           .',,
                                                                                                           ., '
                                                                                                             "-      \
                                                                                                                      ;
                                                                                                        r     ·••. J

                                                                                                             .       ~
                                                                                                                      '




                      3568- exterior west LBP coated original wood trims and door and wincow comi:oncnts ::roor condition (6)JPG
                                        •                                                                               •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 519 of 636 Page ID
                                             #:6676

'c,
 q.


§
 ti
 C



 ro
                                                                                                               .' , , '     ;
                                                                                                                I , I           f
                                                                                                                            ' ,.
 <I)
I
 >-
t                                                                                                                                       I
 <I)
 c,_
e
0..
<D
0
N
r--i
in
 ::,                                                                                          •
 Ol
 :::,                                                                                          '•
<t:
                                                                                                   ',
M
                                                                                               t   4   1   '   ..

                                                                                                           •        I
st
M
0
0
                                                                                                                        •
Ol

::i
 <I)

~
90
~
00
<D
"'
M
0
.:(
UJ
-'                                           0
rn
0
~
(f)
UJ
co
(f)
<t:


                     3568- exterior west LBP coated original wood trims and door and window components poor condition (7).JPG




                                                                                                                                    t




                                                                                                                        t
                                                                                                               •0               •
                                                                                                           •
                                                                                                               • • .•
                                                                                                                •       t

                                                                                                                                •




                     3568- exterior we"'s-t_L_A_P_c_o"'atcd original wood trims and door and window components poor condition (8).JPG
                                            •                                                                  •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 520 of 636 Page ID
                                                  #:6677

uq.




                                                                          •
 u                                                                                                ---- ----.,
.s
£
ccQl
I
 p
 w
 a.
 2

                                                                                                               . '•'' .
a..
(D

0
N
N
lii
::,
                                                                                                     '
                                                                                                                      .
 G)
 ::,
<(                                                                                                   ~~-
M                                                                                                              ...1 '~·


~
                                                                                                               ~     .""   ,


-=;
ST

"'
0


                                                                                                          ..
C'
"'
:5
 Ql
.;;
 is
15
                                                                                                       .. •,


~
00
<D
1/)
M
0
<(
w
...J
Cf)

~
en
w
(I)
en
<(




                          3568- exterior west LRP coated original wood trims and door and window co~cnts poor condition (9).JPG


                                                                                                      .
                                                                                .                              .-
                                       .                 .                                                                                                 ....
                                                                                     .. .
                                                    •                                                                                           n
                                                .                                                                         •    ... •                                  <"

                                                                                              .• •                                              . ..          .,.,
                                                                                                                                            ~
                                                                                                                                                    t:!'



                                                                                    .• .
                                                                                                                     "'          •
                                                                                                 ,    ..                               C,

                                                                                                                                                                  •
                                                                                       •




                          3568- exterior west LBP coated original wood trims and door and window components poor condition (I 0).JPG


       .......
                              •                               •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 521 of 636 Page ID
                                             #:6678

i5
 a.
 u
.E
£
iii
I"'
 ~
 Q)
 a.
 0
a::
<D
5
N
N




 >,

~
"""'a
0
O')

<
...J
 Q)
 >
<
 0
0
:;e
ffi
If)
CC)

0
<
w
...J
(/)
0
1--
(/)
w
(D
Cl)
<
                                          •                                                              •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 522 of 636 Page ID
                                                #:6679




N
N
iii
 ~
 ::,
<

.?-
-=;
<t
:-,
D
0
"'
<(
.J
 (l)

~
0
0
~
00
<D
LO
(")

0
~
.J
Cf)
0
f-
Cf)
w
co
Cf)
<(




                                                                                                                                     ,.
                        3568- exterior west LBP coated original wood trims und door anc window components poor condition ( 14).JPG



       ,;.c.
                                                  •                                                              •
                  Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 523 of 636 Page ID
                                                       #:6680

'5
 a.
 u
 C:

                         :~~
E
m
Ql
I
 >-
t::                      "
 "'c.0
ct                                 I
,:;,
:;
N
N
                               I
 iii
 ~
,a:
:-1

~
~
"'
"'
0
0

°'<_,
 <•
 >
<t.
 0
15
2
0:,
<J)
ll)

"'
0
<t.
w
_,
en
0
'-
(f)
LU
{D
(f)
<




                                                                                                                       '!'   ...




         ,::r.,                        3568- exterior west side LBP in poor condition wood trims, window and door components (1).Jl'G
                                         •                                                                •
     Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 524 of 636 Page ID
                                          #:6681




0
<
J)
0

                \_
                 \
                     \
                         '   35 5[:- exterior wesl side LBP in poor condition wood trims, w>dow nnd door en 1rponent; (21.J?Ci
                                             •                                                              •
                 Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 525 of 636 Page ID
                                                      #:6682



!:
 r.Q
I
 >,
 t::
 Cl
 0.
 C
0::




 c•
 >
-0:
 c
0
2
°"
~
1n
M
0
-0:
w
_J
(f)
0
1-
(~
UJ
aJ
(f)
<

                                 3568· cx1crior west side LBP in poor condition wood trims, window and door components (4).JPG




                                                                                                                                   .,,
                                                                                                                                     ·"'"'
                                                                                                                                 ~--~~
                                                                                                                                 ,t




       ......:
                                                              •                                                                •
                   Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 526 of 636 Page ID
                                                        #:6683

'i5
 q.
 ci
E
£
"F.,
I
 ~-
,->,
 :;:;
 c,_
 C
.r
-s
N
N
"Qi
 cr,
 :::,
<
C')


 >-
...,'S
st
r":
0
C
CJ)

<
....J
 ~-
 >
<
 0
0
2
Cf.)
<£'
,..,
L,r,


0
<
u.i

If)
C
I-
If)
w
co
If)
<
                                                                                                                                                      6 11.06.46
                                                  3568- exterior west side LBP in poor condi1ion wood trims, window nnd door component~ (6).JPG



                           'Ii



                                 - .,.•                             .    .   '
                                                                     &
                                                  .,
                           • .
                            .
                                          ~




                                              .
                                  . •     ~
                                                  ~.! ~
                                                          r




                                  4
                                      •
                                                • "•
                                              •




                                                  3568- c.xlcrior wesl side LBP in poo7-° c"ondi1ion wood trims, window and door components (7).JPG
         ...._.,
                                                                      •                                                    •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 527 of 636 Page ID
                                            #:6684

'o
 9-
 rJ
 C
                         --.: . , ..... "'-, . ..,_    '     -   ~    ,•
                                                 ~:
                .   ·' .......·.·.. ·~"~
                                     ,..
                                        .. "'~--
                                            ·. ' . ,:-·
                                            ·. -      ...~       ..
                                                                      ,•·

                                                                               '.

                                 ...   ...            --...~          -~ '
                                                                           .
                                                                                      .
                                                                                     ·.- '
                                                                                    .... '
                                                                                             ~
                                                                                                 .




M




~
0
0
a,
<t:
...J
 Q)
 ;,
<f.
0
0
2
GO
CD
If)

""0
<f.
w
...J
Cf)
0
1-
Cf)
w
CD
Cf)
<t:




                                                  3568- grocery store imcrior rear all non-lend glazed ceramic wall and noor tiles (l )JPG
                                  •                                                                   •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 528 of 636 Page ID
                                             #:6685


                                                                                                                ------
                                                                                                                 ,,!

                                                                                                                ,,t
 0
.9
>-
 "
 C


                                                                                                             i
 C.
  C
ct
<D
0                                                                                                           l
"'
{',j




                                                                                                                 '--..___,


                                                                                                     ►~.·~~~-··i'·,/>.
                                                                                                          -'Z. ~>-'•" ,.\
~
 G:
                                                                                                            t' ;._,it~\.
 E
c
::;e                                                                                                ...
oc
<D
~,                                                                                                                           !
"'
C
<
IL
....J
(/)
0
1-
(/)
w
0)
(/)
<(




                           3568- grocery store interior rear all non-lead glazed ceramic wnll nnd floor tiles (2)JPG


                                                                               /




                          3568- grocery store interior rear all non-lead glazed ceramic wall and noor tiles (3).JPG
                              •                               •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 529 of 636 Page ID
                                             #:6686




n:;
JS
M
Cl
,.,·~
• .J
(/)
C
,-
~,
cl'
Q)
({)
<




                                                                          -~

                                                                         ;~~:~
                                                                         ~ ',1'./ff'C
                                                                             .,.,
                                                                                 :·~
                                                                             '   ,




                                                                     '


                                                                                     i
                      •                                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 530 of 636 Page ID
                                     #:6687




                                                                     - ...
                                                                                           .I•




                                                        /
                                                   ~ 11 ~ .,,~II a·td O½i:riiic;a.ir;:::-----
                                    non-leadg1azcd~ce4"~---           ,onr lilc~ (7).JPG         ----'
                                                  •                                                               •
         Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 531 of 636 Page ID
                                              #:6688



-5
rn
Q)
I
 >-
t
QJ
c,_
e
0.
<D
0
N
N
ir.
 :,
en
:,
<(

M




w
>
<(

B
0
                                                                                                              ;
2                                                                                                            i
cc
lO
lf)
M                                                                                                    J
                                                                                                         /
0
<(                                                                                               /
UJ
..J
u)
0
1-
/J)
w
en
/J)
<

             3568- grocery store LBP coated concrete nnd wood posts, columns, crownmoldings, upper wall wood trims, window components - poor condition (8).JPG




      er.,   3568- groce1y store LBP coated concrete and wood posts, columns, crownmoldings, upper wall wood trims, window components - poor cond.ition (9).JPG
                                                 •              •
          Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 532 of 636 Page ID
                                               #:6689

 u9-
  u
  C

 ~

 '"
  ill
:r:
 >,
 t:'.
  CJ
  Q.
  0
 u:                     ,,                  \,.,
'°
 0
 N
 N
                        -~

                        .    ~~\·,·.
                              '1' ,. \,<r
                                    ·-~.
M                                           .t
  >,
-=;

.,,.-=,
co
0
C
en
<(
...J
 (J
 >
<
0
0
5-
00
"'
e,l/l
0
<(
w
...J
(fJ
0
1-
(f)
w
Q)
(f)
<




                                                                                   (I I ).JPG
                                                 •                                                               •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 533 of 636 Page ID
                                             #:6690

'iS
 9-
 ci
E
£
:i;
 Q)
I
 >-
t::
 Q)
 0.
 e
a.
er;
D
N
~

U)
 :::,
 Ol
:::,
<(


"'
 >-
:i
-,
~
D
0
0-,
<(
...J
 Q)
 >
<(

.9
 0
2
00
<D
1/)
(")

0
<(
w
...J
Cf)
0
f-
Cf)
w
[lJ
Cf)
<




                                                                                              I                                      i,



                                                                                                                                   \· ~~
                                                                                                                                     L
                                                                                                                                  ·,.fi,~·
                                                                                                                                     •     ,..   <,

                                                                                                                                    • _;,·.- .• \··:t,_., .
                                                                                                                                                 .,,   .....
                                                                                                                                                 ·.,~:~~~~~ (
                                                                                                                                                         .,,J_.,...,.'\I
                                                                                                                                                               •   'c




          3568- grocery store LBP coated concrete and wood posts, columns, crownmuldings, upp~r wall wood trims, window components - poor condition (I 3) ..fl'G
                                                •                                                                •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 534 of 636 Page ID
                                            #:6691

",;
 ~
 ~
cS
roc)
I
 >-
t:
o,
 D.
e
0..
<.D
D
N
N

ii,
 ::,
Ol
 :,
<
(")


 >-
:'i
--,
'Sf
"'
0
§:;
<
_J

<lJ
 >
<
0
0
~
00
U)
If)
ro
0
<
UJ
...J
Cf)
0
f-
Cf)
w
(0
(I)
<

         3568- groccy store LBP coated c,oncrete and wo,Jd posts, columns, crownmoldings, upper wall wood trims, window compor:ents - poor condition ( 14).JPG




                                                                                                                   I
                                                                                       ~~·~;<"/
                                                                                       ,_ '~..,=----:--·-


         3568- grocer)' store LBF coaled concrete and wood posts, columns, crowmnoldings, upp;; wall wood triins, window compor:enls - poor condition (I 5)..JPG
                                                      •                                                                            •
      Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 535 of 636 Page ID
                                           #:6692



=
i5
Q)
:r:
~
~
a.
<O
0
N
N
a;
::,
0,

~
 I
M




        35(,8. grocery siorc Ll3l' co~led concrete and wood po,1s, co 1umn,;, crnwrn1101Ji11g,, L -,pc· ·.v, :1 .~o:.j r-i, 1s. ,,.:11 :!(hi ~u 1po11nt< • J:i>:+" c:11 ,dition (2)..IJ>Ci
                            •                                              •
     Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 536 of 636 Page ID
                                          #:6693


                                                                          JL


~




                    --________
                      -
                                         --
                                   ,;;..•,


                              AW.ii;.--..~
.J
                     ----
                     ~


                                  - ~-




                                             \J                                   ,#-.::-----•
                                                                               .:,.·-
                                                                               ;




                                                  l
                                                  .t
                                                       -         .,   i
                                                                      '
                                                       - ·-•,"
                                                                                                              •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 537 of 636 Page ID
                                            #:6694




 >,
:5
-,
<t
r'l
D
D
0,

<
_J
 (l)
 ;>
<
 0
a
~

"'
lD
l!?
r'l
0
<(
w
_J
(/)
0
f-
(/)
u..l
CI)
(/)
<(




          3568- grocery store    coate concrete.an wood posts, co uinns, crownmo ings, upper wall woo trims, win ow components - poor con      1t1◊n   (5).JPG




         3568- grocery store LBP coaled concrele and Wllod posts, columns, crownmoldings, upper wall wood trims, window components - poor condition (6)..lPG
                             •                               •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 538 of 636 Page ID
                                            #:6695

ti
 q.
 u
E
G
"iii
 QJ
I
~
(l)
 a.
 e
a.
<D
0
N

"'
iii
 :,
 0:
 :,
<(



 >-
:'i
--,
<r
C")
g
en
<(
 .,>
_J


<(
5
0
2
00
<D

"'
("")

0
<(
w
_J
(f)
0
1-
(f)
w
co
(f)
<(
                                                         •                                                               •
              Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 539 of 636 Page ID
                                                   #:6696

'5
 q.
 u
E
£
iii
 Q)
r
 ~
 Q)
 C.
  0
a:
<D
0
N
N
.;
:::,
Cl
:::,
<(


"'
 >-
:5
-,

"'00"'
a,
<(
_J
 (l•
 >
c(
 5
 0
:;;:
cc
<D

"'
M
0
~
...J
en
0
I-
en
w
al
en
c(




         ~c,
         ,:;r.,   3568- grocery store LBJ> coat<.-d concrete mid wood posts, columns, crownmoldings, upper wnll wood trims, window components - poor condition ( l O).JPG




                                                                                                                                                                            _J
                                                          •                                                                 •
                Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 540 of 636 Page ID
                                                     #:6697

!6
 q.
 u
E
-5
iii
 <l)
I
~
<l)
 Cl.
 e
a.
<.O
0
N
N.

iii
:,
Ol
:,
<(

r')

 >-
:i
-,
st
r')
0
0
a,
<(
...J
 <l)
 >
<(


~
:a;
00
<.O
II)
<')

Q
<(
UJ
...J
en
0
I-
Cl)
UJ
a)
Cl)
<(




                  3568- grocery ttore 1,;-BF'coit~d c:>ncrete and wcod pos;s, columns, crownmoldings, upper wnll wood 1rims, window components• poor condition (11).JPG




       en,        3568- grocel} stor-e LBP co;i1c:J concrete and woo:! ;:,osCs,colmnns, crowmnoldiilgs, upper wull wood 1ri111s, window components - poor condition (12).JPG
       t-,.,,

       Y"•"·
                                              •                                                              •
      Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 541 of 636 Page ID
                                           #:6698




0
N
c✓




~-
--,
""
8
0
"'
5
 Cl
 >
<
0
0
2
0:,
(!)
1/)
r,
0
<
_,
llJ

Cf)
0
,-
Cf)
w
(l)
Cf)
<

        3568- grocery s1ore LBP coated concrele and wood posts, columns, crownmoldings, upper wall wood trims, window components - poor condition ( 13),JPG




                                                                                                                                      .     '
                                                                                                                                          ""',.,",
                                                                                                                                                ~


                                                                                                                                                ; ~~-
                                                                                                                                                    1-,'

                                                                                                                                                      :<
                              •                               •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 542 of 636 Page ID
                                             #:6699
uq.
 u
.E:
£
ro
 Q)
I
 >,
t
 :g_
 E
a.
~
0
N
N
iii
 ::,
 O>
 ::,
<i

 >,
:5
-,
V
C")
0
0
a,
:5
 Q)
 >
<t
 5
0
2
co
,,.,
<D
C")

0
<i
w
....J
en
0
I-
en
w
co
en
<t




                                      ---------                            \




                                      \                                ··1~·



                                                                    ._:,,•i'
                                                                    ,..
                                                                  . ~ t~
                                                   •                                                                          •
                      Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 543 of 636 Page ID
                                                           #:6700

l
c,j
.E
:E
i5
 a,
I
?
~
e
Q.
<O
c
N
N




                                                      3568- interior groce1y smre 11011 asbestos or LBP plaster ceiling.JP3




                                      3568- interior grocery store   11011   asbetsos vinyl floor tiles and black mastic on concrete slab ( I)..IPG


      ....,.,   ...
                                            •                                                          •·
      Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 544 of 636 Page ID
                                           #:6701




i.i




(JJ

~
(f)
<

                      3568- interior grocery store 11011 asbctsus vinyl Oour tiles and black mastic on corcre1e slab (2).JPG




                             '   . ~.,. -   ' ~

                                                  - ,.           , ' . ', ~-,,...;..:.,m!lli,:lri




                     3568- interior groce1y store rear :11! LRP coated wond door windows frames, trims, beams, etc ( I ).JPG
                                  •                                                                           •
      Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 545 of 636 Page ID
                                           #:6702

'c
 9-
t.i
C:




0:,
10

"'0
M

-0:
lJJ
-'
en
0
f-
en
w
co
(/)
"<




                                I ...               .                         ·, .' .!

                                                  l       ~   ·r :\
                                                        .r~~; •• ~
                                                        -z~ ~•~·~-
                                                                      ..,:.




                                                                                  '/         /:
                                                                                             /~



                                                                                 J
                                                                                                      M


                                                                                         '                .
                                                                                                      ;

                                                                                                  ,


                     3568- i 1k1for groc~,y ;tore rear all LBI' coated wood door windows frames, trims, heams, etc {3)..IPG
---------------




                                                        •                                                           •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 546 of 636 Page ID
                                                 #:6703



                                                                                 r:


                      .   ---
                          ~•---·,
                                            \   I
                                                    \
                                                        )
                                                                               II'
                                                                                .I "'f      ~




                                                                         ...
     -s'
     .,
     g                                                                                           --:ilild
     0
     0
                                                                                                 t. -:.;.0,m
     a,                                                                                            c-:.a
     5                                                                                • I
      l!l
     ~
     6
     0
     ::E                                                                                    ••
     co
     :g
     M
     a
     ~
     _,                                                                                                 .I
     VI
     i?
     (J)
     w
     CD
     VJ
                                                ,._..;._,.., •.._,_,..




                                                            1
                                                                            --
                                                                          •'l!!..;"':A




     <(

                                                              .l
                                    3568- interior grocery s1ore rear all LBP coaled wood door windows frames, trim~, beams, e1c (4).JPG




                                    3568- imcrior grocel)' store rear all LRP coaled wood door windows frames, lrims, :,cams, c1c (5).JPCi
                                             •                                                                       •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 547 of 636 Page ID
                                                #:6704




                                                   t




    if.;
    ff;
    ""
    0
    ·-t:
    us
    (/)
    0
    1---
    V)
    Ill
    CD
    (/)
    <l.


                                                                                                                            f
                                                                                                                                       I
                              3568- inter·o,· gr,:,:~ry s~·)re ·-rn· acl,] :...BP coated wood door windows frames, trims, beams, etc (6)..IPG




I
I




                                  I



                  , ~~\-.•_-_
                  !___ ~L -
                                         .
                                         ~--------..
                          3568- in1eri,J1-grcce ")' H:re r~:11 -111 !..BP coated wood door windows frames, trim~, b\!3ms, elc (7),.IPG
                                                         •                                                       •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 548 of 636 Page ID
                                            #:6705

t
 J
.£              .      .           T
                                       .      :;
£              .:.'~,·.·               '~,~··}t_
                ~~i·.-:, ..
io
 QJ
:c>,                          '
                                           . tt,;::t;.
 t:
 g_
 2                                     ~
a.                                          ~
(0

0
                                                   ,,
N
N
7ii
=,
                                                         "                       ~\..
 Cl
~
M


,~
a
0
(Jl

'.5
~
 Q)



i5
         \l   l\1
0
~

""
                                                         I
<D
lO
M
0

~
(/)
0
t-
                                                    ,'
(/)
w
I!)
(/)
<t            - -.,, '//
                      ,.I/                                   ..
                    j!J!
                                  3568- interior grocery store rear all LBP coaled wood door windows fi~Jmes, 1rims. beams, etc (8).JPG




                                                                        7




                                                                    \




                                  3568- in1erinr groce,y s1ore rear all LAP coaled wood door windows frames, lrims, bcmm. elc (9).Jl'G
                                                   •                                                          •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 549 of 636 Page ID
                                            #:6706



                     .,
                                     ...
                          •1 • • , ; ~

                                   ·~,
                                           0




                                    ; ~,       ~




                                                                                                      f




                                                       ~
                                                                                           ,1..,··J~
                                                                                              . "jl       .




~                                                      .   ,'.
                                                                                .
                                                                                           ~
0
0
0,

s                                                                         ...
I...
0
                                                             ,tJ;
                                                                 ,-
                                                                      '
                                                                                    .~''
i5                                                           '
~
GO
(!)

"'
M


~
...J
en

~
m
en
<(




                          3568- interior grocery store rear all LBP coated wood door windows frames, trims, beams, etc ( I 0).JPG




                                                                                                                        j, l.,,':' '.
                          3568- interior groce,y Slore rear all LeP coated wood door windO\\'S fra111es, trims, beams.etc( j 1).JPG
                                               •                                                           •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 550 of 636 Page ID
                                     #:6707




        "'
        ~\                             ~-      ~


                  \        ',
                                '-,
                                      ,,
                                           .
                 ·~
                          •.



                      /

             /
         I




                           3568- interior grocery store rear all LBP coated wood door windows frames, trims, beams, etc ( 12).JPG




                           3568- imerior grocery store rear nll LB.P coated wood door windows frames, trims, he~rns, etc ( 13).JPG
                                       •                                                                  •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 551 of 636 Page ID
                                                #:6708




                  '                                \I
                                                    \
                                                        \                        .
                                                                                ''




00
.,.,,,-,
CD


C,
<
u..
..J
<f)
0
!-
er.
lL
a:
(I;
<




                                                    !~
                                                       .11
                                                        !I


                                                        ij

                                                        'J
                                                                                          .. -
                                                                                                 .,                 EMp
                                                                                                                    •


                         3568- interior grocery store rear all LBP coated wood door windows frames, trims, b~a1r.s, et; (15),JPG
                            •                                                                   •
      Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 552 of 636 Page ID
                                           #:6709




::,
CS:

<.




                                                                                                     ti

                                                                                              ·---
                           3568- interior grocery store rear sloreage no suspect asbestos or lead ( 1).JPG




                           3568- interior grocery store rear storeage no suspect n~bestos or lead (2).JPG
                                        •                                                                  •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 553 of 636 Page ID
                                             #:6710



                                                                                                                                                    J
                                                                                                               /
                                                                                                                                                ,/'
                                                                                                                                              /,,
                                                                                                           I       '                     ,,
                                                                                                       /                   ' .. ...,//
                                                                                                                   •✓




;;;
 :,
 u)
:,
<(




 a,



""2.9
 C

00
<D
"'
M
0
<(
w
-'
If)
0
f-
lf)
w              I
00
If)
-0:            L




                                                                                                                                         t


                                  r




                                      dt--,
                                          •I




                              .~
                              •




                      3568- interior gro~ery store refrigerator no Transite panels and non-lead glazed ccrnmic     noor tiles ( I)JPG
                          •                                                                                    •
         Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 554 of 636 Page ID
                                              #:6711


"u
E
£
 9-


iii
:r"'>-
                    .t/_·
                      .     .   .
                                       ,.
                                    ·~ -    .....

t:
 "'e
 0.

0.
<D
0
N
N
1ii
::,
0)
 ::,
<

 >-
:i
-,
..,.
(")
C
C
"'<
.J
 g?
<
0
0
~
cc
<D

"'0
(")


<
w
.J
(/)
0
1-
(/)
w
al                                                                   ~   •J
(I)
<                                                                       .,,
                                                                  ''\ ~ u
                                    ·•                 c..1--~-'''.',,-""'-,e---"-"""L......--....I...................,_
                          3568- interior grocery store refrigerator no Transite panels and non-lead glazed ceramic floor tiles (2).JPG
                                      •                                                                    •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 555 of 636 Page ID
                                             #:6712

'u
 q.
 u
E
ffi
  Q)
I
 >-
t
 Q)
 c:.
1
  e
<.C
C
N
,.,;
 1n
 :,
  Cl
 :,
<(

r?
  >,
:,
-,
...
M
D
C
"'
<(
-'
a:
>
<(
0
0
2
co
<D

"'
M
0
<(
lU
-'
en
0
I-
en
L.:.J
Cll
en
<

                      3568- interior grocery store refrigerator no Transite panels and non-lead glazed cerariic floor tiles (4).JPG




                      3568- interior grocery stc•re rcrrigcrator no Tran~itc panels and non-lead glazed cera,ric floor tiles (S).JPG
                                                 •                                                                     •
                   Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 556 of 636 Page ID
                                                        #:6713

'6
 q.
 ,j
.E
-5
ro
 Q)
J:
~
~
 e
a.
c:o
;;
N
N
1i5
:,
 Cll
 :,
<
M
.,::-
...,::,
<t
M
0
0
"'
:s
l
.9
 0
;:;:;
00
c:o
"'0M
<
w
....J
Cf)
0
t-
t{l
CD
Cf)
<

                                 3568- ir,terior grocery store refrigerator no Transite panels and non-lead glazed ccrar.iic floor tiles (6).JJ>G




          I--•"·
-------------------------------------------------




                                   •                               •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 557 of 636 Page ID
                                                  #:6714

    '&
     J
    E
    £
    0
     C
    I
    €'
    &.
    e
    C.
    <D
    ;;
    C'J
    rJ
    i:i
    :,
     C)

    ~

     ::,,.
    3
    -,
    ~
    0
    0
    O>
    <(
    ...J
    Q,!
     :,
    •:[

    ~
    c
    :a
    cc
    (C
    Lt:
    cw:
    C
    ~
    ..J
    V)
    0
    f-
    f/)
    LU
    CD
    (/)
    <C
                             •                                                                •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 558 of 636 Page ID
                                            #:6715

'6
 9-
 t.i
E
£
ro.v
I
 >,
t:
 o:
 C.
 e
a.
<D
C
N
N
iii
 :,
 0,
:,
<{

M
 >,
:5
-,
st
M
0
0
a,
<{
...J
 0)

~
0
0
2
00
<D
Lil
M
0
<{
w
...J
(/)
0
1-
(/)
w
CD
(/)
<{




                            3568-·intcrior rear grocery store LBP coated wood trims under stucco (4).JPG




                            3568· interior rear grocery store LBP coated wood trims under stucco (5),JPG
                                  •                                                                   •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 559 of 636 Page ID
                                             #:6716



£
It>
 ID
I
 >,
t:
 a;
 a.
 e
a.
tr;,

C
N
c-;
;;;
 ::,
 C)
 ::,
<

 >,
:i
-,
;s;
0
0

°'<
....I
 t•
 >
<
 (J
c
;;;;
00
(C>
in
(")

0
<
w
....I
(/)
0
t-
(/J
w
en
(/)
.-:,:



                                 3568- interior rear grocery store non-LBP greer. paint on concrete slob ( I)JPG

                           0--




                       0
                      ?,
                                •                                                                 •
         Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 560 of 636 Page ID
                                              #:6717

'6
 a.
 J
E
tro
 QJ
I
 >-
 t::
 Q)
 a.
e
n.
(0

0
N
N
 iii
 :,
OI
:,
<(

M

 >-
...,=i
.,,.
M
8
"'
<(
.J
 c.,
 >
<(

.9
 0
~
00
(0
,.,,
If)


0
<
w
...J
<f)
0
f-
CfJ
w
al
Cf)
<(




                              3568- interior rear grocery store non-LBP green painL on concrete slab (3).JPG




                              3568- interior rear grocery store non-LBP green paint on concrete slab (4).JPG
                          •                                                                   •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 561 of 636 Page ID
                                     #:6718




                  3568- interior rear grocery story LBP coated wood coor ~rnmes in poor condition ( I).JPG




                  2,568- interior rear grocc1y story LBP coated wood door. f."llincs in poor·condition (2).JPG
                                     •                                                                •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 562 of 636 Page ID
                                             #:6719




roc;
I
>,
t:
 0
 c:,_
 0
0:
0
N
N




 0

~
O'.)
<D
Lr,
(')

0
<
w_j
{f)
0
(/)
w
rr:
(/)
<(




                           3568- laundry ceiling pfenum ron asbestos or LBP original plaster walls and c"ilings   C).JPG




                                                         '
                                                        1I
                                                        t




               :~~-;::=:---::-~t
                 ~ . f
                                 ~-
                                I
                                I,
                          3568- laundl)' ceiling plenum non asbestos or LBP original plaster walls and ceilings (2).JPG
                                                            •                                                                  •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 563 of 636 Page ID
                                                 #:6720


                                                                                                                                                                          i.




;,;
::,
0)
::,
<(




                                                                                 .,.




                                                                                                                                           F\ '.1/20"' l> 7 ·u19:0:j
                                                   3:68- iaundry ceiling p·~num non asbestos or LBP ori 5 ina plaster walls and ceilings (3).JPG




                                                                                                                                                        ''




                    ...
                    ·:. ~~•-:-; . •   .
                                          ··•·J'    ·.




                                                                                                                                           ., ; ~;!1':~S     11 :08:'iS
                                                   3568- laundry ceiling pler,um non asbestos or LBP orig!iml .)IOS!Cr walls.and ccilings-(4).JPG   ~
      er,
                                •                              •
          Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 564 of 636 Page ID
                                               #:6721


lu
.E
5
~
r
€QI
 0.
 0
a:
...
(!)

0
N
N




0
 >.
:i
-,
..,.
M
8
Cl
<t
...J


~....
 0
 0
:::;;
co
(0
...,
ln

0
i5_,
§
V,
l1.!
IC
(/;
~




        c.c
                                                    •                                                               •
                  Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 565 of 636 Page ID
                                                       #:6722

'o
 q
~
£
roa,
:t
 >.
~
 C.
 e
Cl.
<D


"'
"'1n
 ::,
 01
 ::,
-0:

"'>-
::i
-,
'St
M
0
0
cr,
-0:
...J
 <lJ
 >
-0:
 0
0
2
co
"'
tn
M
0
-0:
w
...J
(fJ
0
I-
(fJ
w
CD
(fJ
<

                           3568- laundry main en'.ry original LBP coated wood columns and soffit deck blue and green under stucco and drywall (3).JPG




                                                                                                                               7/13/201611:16:13
       r:;:n.
                                           3568- tnundry plenum LBP original wood crown moldings and trims at ~eiling level (!).JPG
       ......,.
t::,.
  j


 roa,
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 566 of 636 Page ID
                                             #:6723
                                                                                                       •
I
 >.
t
 a:
 0.
 0
u.
0
N
r.j

 iii
 :,
 0,
 :,
<:




0
<(
UJ
...J
(/)
0
1-
(/)
LU
co
L'l
<(




                          ::568- laundry plenum LBP original \\•ood crown mol:ling; and trims at ceilin:,; level (2).JPG




                                                                                                                  "//13/   Ii.) ·i'i;:f,;·;:i,.>
                         3.:i68- laundry plenum LBP original wood crown moldings and trims al ceiling level (~).JPG
                      •                                         •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 567 of 636 Page ID
                                     #:6724




                         ··-               ~
                      uoctry ;enum LBPonginai=
                                      .                .pc
                                                p moldings
                                              crown .9     an
                                                                    . G   115:2 •
                                  •                                                                •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 568 of 636 Page ID
                                             #:6725



£
cc:ll
I
 >,
t:
 a,
 D.
 e
a..
0

0
N
N
V;
 ::,
 cr,
::,
<(



 >,
"5
--,
'<:l'

"cr,
0
C,




 .,
_,
<(


 >
<t.
0
0
2
00
<D

"'0M
<(
w
(f)
0
tiw
co
(f)
<(




                                                                                                 ------~-~,1j,._
                         35.;g_ laundry plerum L3P original woo_d crown moldi'ngs md trims al ceiling lev~I (7)..JPG   -:-   ~
                                  •                                                               •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 569 of 636 Page ID
                                             #:6726




roQ)
I
 >-
t:
 /J)
 0.
 0
a:
1£)

C,
N
N




 Q)
 >
<
 0
0
2
00
1£)
....,
ll1

0
<(
w
_J
(/)
0
I-
V)
w
Q)
(/)
<(


                                                                                                             7/13/2016 ·t1:'16:S5
                          3568- lrnnd1y plenum LBP original wood crow11 moldings and trims at ceiling level (8).JPG




                                                                                                              7/13/20"!6 1 'i:':6:45
                          3568- laJndry plenum LBP original wood crown moldings and u'in1s at ceiling level (9).JPG
                                           •                                                                     •
         Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 570 of 636 Page ID
                                              #:6727




                                                                                                                                                l
                                                                                                                                              .) . ,_;; p




                                                                                                                                                ..   ·;.\
                                                                                                                                               ::r , . .
                                                                                                                                          •    I•    ,-. •;,,'

                                                                                                                                              .. -~t:,~:
                                                                                                                                                         •
                                                                                l•




                                                                                                                                                            j
                                                                                           :~ I
                   f/;
                  ...   "'   f   ·.:-.




                . J~~i)>i·                                                                    !                              7/13.'2016 ·11:33:51
                                                     3568-dance studio-no'n asbestos walls and ceilings.JPG




                                 3568-dancc studio non 1..BP surface coatings floors, walls, ceilings, door,, frames. etc ( I ).JPG


......
                                         •                                                                   •
               Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 571 of 636 Page ID
                                                    #:6728

 ,s
  'T
  u
 ~

 -s
 ro<l)
 I
  >-
 t'.
  d)
  C.
  e
 0..
 <D                   b
 0
 N
 N
 ui
 ::,
  Ol
  ::,
 <(

 M
  >,
:5
--,
....
M
0
0
er:
5
  Q)
  >
<(
  0
 0
2
00
<D

"'0"'<(
w
_J
(f)
0
f-
(f)
w
co
(f)
<(




                                                                                                                         711Jt2f.1r
                                3568-dance studio non LBP surface coatings floors; walls, ceilings, doors, frames. ·etc (3).JPG


          .......
                                    •                                                                  •
      Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 572 of 636 Page ID
                                           #:6729




                                                                                                  '
                                                                                                      \'ll
                                                                                                      ,~'-,'
                                                                                                 'I      •




                                                                                                             \


 "'
"S
-,
v
M
C
0
0,
<l:
_J
Q)
>
<l:
30

                                                                                       I
~
co
<D
If)
M
0
<l:                                                                               '!
~
U)
0
I-
en
w
CD
(f)
<l:



                          3568-dance srudio non LBP surface coatings floors, walls, ceilings, doors, frames, etc (4).JPG




                                      ,,
                                           .   \
                                               ~




                 'l );(· ·      '     ~~-
                                    ·1·        ,




                 '~t;.
                     ...
                    ,;'
                                             •                                                                            •
                   Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 573 of 636 Page ID
                                                        #:6730

'6
 q
  ti
  C

5
ro
 ""
:c
  >·
 t
"'
 a.
e
Q.

"'




~
.,,.-=;
8
0
""
:s
1                                                                                            ·-~i~,#             (

E
~
00
                                                                                                       .~·
<O
,r,
(')                                                                                                          '
0
iJj
_J
U)
0
I--
en
w
OJ
en
<{




                                    3568-dance studio non LBP surface coatings Ooors, walls, ceilings, doors, frames. etc (6).JPG




                                                                                  '\


                                                                                                         ,·--._ ....
                                                                                                             \



                                                                                                              -.'s;·"."
                                                                                                                  ;




                                                                                                                                                         I
                                                                                                                                 -•·~-.;-.f·"~
                                                                                                                                 II ., ~} I,. '1·
                                                                                                                                               '  )a,-rl!
                                                                                                                                                  ~s.·,.:J.
          r:;r.,                    3568-dance studio   11011   LBP surface coatings Ooors, walls, ceiling;, doo;-s, frames. etc (7).JPG
                                                  •                                                                   •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 574 of 636 Page ID
                                            #:6731




1ii
:,
 C>
 :,
<(                                                                           )
                                                                                                          I
                                                                                                 ,I   /
t
-,                                                                                       I
                                                              J
c,
tj-

0                                                         I .
0
a:
<(
-'

~
 <lJ
                                                      /
0
0
2
00
lO
tr)
M
0
<
IJ.J
-'
Cf)
0
1-
Cf)
LJ.J
co
(I)
<(




                            3568-dance studio 11011 LBP surface coatings floors, walls, ceilings, doors, frames. etc (8).JPG




                                                                                                                  L
                                                                       :,        .
                                                                     ..-~ ·'         ,.
                                                          •     ;~   " : , . .........   -   •   6-




                                             . :;•,
                                       ,f:/.\."•/'
                                      i .~ .
                                 ( .......    ,




                            '•




                       ·,




                                                                                                              \
                                                                                                                          /
                                                                                                                           I
                                                                                                                          (,



                            3568-dancc studio non I.BP surface coatings floors, walls, ceilings, doors, frames. etc (9).JPG
                              •                               •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 575 of 636 Page ID
                                             #:6732

'§_
c..i
E
 £
ro
~
~Q)
 Q_

 e
c...
CL)

:;
N
c:-j
                                           _,,,,.,
<
 to
 ::,
 0)
 ::,
                                                       I
("")

 >,
:i
--,
"'"
M
0
0
a,
<(
..J
 Q)
 >
<(
a
0
:::E:
00
<O
l/'.•
<":•
C
<(

~
CF,
0
f-
Cl)
IJJ
CD
(/)
<(
                                          •                                                                                         •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 576 of 636 Page ID
                                             #:6733


                                                                                                                               ,-

                                                                                            .........                     'j
                                                                                                        , '           l

                                                                                                                          I
                   le
                                                                                                              \(
                ~,~ t~:.:J <~-
                 , -._"'.' 1;:                                                         -~                         (

                :.~"', 'i'   L                                                             .                  ,

                                                                                                                                   /
                                                                                                                                  I
                                                                                                                              I




·:()
.,.,
<!:•
,.,.,
CJ
<".
_,
w
if)
C
1-
(l}
LJ.!
£l)
if)
<
                                                µ,,                  1j1
                                                .,_.....,._o-=----:d...    "":---::----,-,----c-,----,..--,,-----,--:-,-.,,-,-------~
                                 J561;-dance studio non LBP surface coatings Jloors, walls, ceilings, doors, frames. etc (12).JPG




                                                                                                                                            /



                                                                                                                                        /
                                           •                                                                  •
                Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 577 of 636 Page ID
                                                     #:6734




t::




(.J
<C
LlJ
_)
U)
0
1-
(/j
,u
m
C/J
<(




                                 3568-dance studio non LBP surface coatings floors, walls, ceilings, doors, frames. etc (14).JPG




                                       e

                                 -a • ..

      ,;:····
                                 3568-dance studio non LBP-surfuce co111ings noqrs, walls, ceilings, doors, frames. etc (15).JPG
                                             •                                                               •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 578 of 636 Page ID
                                            #:6735

t,
 q.
 u
 C

5
m
a:
~
 t:
 a:
 C.
 0
ct
<D
0
N
N
 iii
 :,
 OI
~
 '
"'
 >-
"3
--,
st
"'0
0
0)

<
_,
 Q)
 :,
<
.9
2
 0

00

"'
l!1

"'                                 I
                                    l
                                       l•j



0                                  I:
<
w
_,
(f)
0
1-
(f)
w
CD
(f)
<

                               3568-dancc smdio non LBP surfa~e coatings floors, walls, ceilings, doors, frames. etc ( 16).JPG




                     ,..
              '-----~'1
                           ,                                                                                     ,:.

                                                                                                                 "•\_J
                                                                                                                           ~~1~    "'.",




                               3~6~,dancc s_ludio non LBP surface coatings floors, walls, ceilings, doors, frames. etc (17.).JPG
                                                     •                                                                        •
                    Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 579 of 636 Page ID
                                                         #:6736

 '8.
  J
 E
 £
 iii
  a,
 I
  f:
  2l.
 e
 a.
 c.o
 0
                                                                      (:·f~--~-
                                                                        .    ·.
                                                                                    ""'
 N
 N
 ~
                                                                                     ,    ..    '
 ;;;
  :,
  :::,,.
                                                            ~     . -.:..~                      .   I.
  :,
 ..:
 (")
                                                                                                     \
 ....
 .:,..
 '5
 -,.
 ;s..                                                                                                    \
0
0
                                                                                                             \
c;:

 5
~
 "'                                            J
 5
0
:;
co
:g
...
0                                                                                                                  '
                                                                                                                 -~-::
~
1/)
0                                                                                                            j
·Inw
m
II)
<
                                                                      _                 _ _ _ _ _ _ _ _ --r--~~- ~--
                                                                                                                                 ~1312016-~----~----1
                                                                                                                                          ii:35;j(j(
                                                                                                                                               - _,
                                          3568-d!lncc stu_rlio non L3P surface couling,~ floors, wul_ls., ceilings, doors, frames. etc ( 18).JPG




                                                             ~   ~"
                                                                ,,.:,,;•~.
                                                              ·•"t,.
                                                                     ;·.::4;1-· \
                                                                     .
                                                            _:~,-rf,~ ,\
                                                          .t __A
                                                               ______ \
                                                           .
                                                                       -                  '..




                                                                                     '
                                                                                     •(
                                                                                     I
                                  ---.::.::·



        :-;:~,
        :;::,:.

        r;:p,
        ,:;1·,,                          3568,dancc s~ucio non. LBJ> surface coatings floors, wnlls. ceilings, door,, frames. ere ( 19).JPG
        r-,.~:,
        ~.::it::,
        Y"'•"·
        ,;:,,::,
                                  •                                                                  •
          Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 580 of 636 Page ID
                                               #:6737

R
 J
£
£
iii
 Ill
J:
>,
"C
 Ill
Q.

£
<D
0
N
,..;
 iii
  ::,
  C,

J
..,
~

 >,

...,
:i
..,0,:r
0
en
:5GI
  >
,:i:
 ...
 0
0
~
a,
<D
"'
M
C
iii
...J
en
0
I-
II>
LU
(D
en
<(




                             356&-dance stu<lu asbestos bla,::; mastic on ccnc:·ete slab under wocd ·nooring (4)JPG




                             356E-duncc studo asbestos blac< nnstic on conc ·ete slnb under W<Nd ncorir.g (5).J PG
                                                                             0
                                 •                                                                       •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 581 of 636 Page ID
                                            #:6738



                       T
ri
              L    I
              r- - .
                                              J
                                              ;)'t~.
                                              .   . -I
                                                      :1    .,
                                                                 .
                                                                     .
                                                                         ;
                                                                             + t.



              I
              .    \
,.,,




                           33<58-da ice stcc, asbesto; bla:k ,i::.stic on concretf slab under 1,,c,od flooring (6: ..:?G




                                                                                    r
                                                                                    l:
                                                                                    "




                           3568-dancc ~tudo asbestos black na.itic on concrete .;lnJ unc:er ·-' xid flooring '.7JJPG
                              •                               •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 582 of 636 Page ID
                                             #:6739

'-o
 q.
 u
E
:5
r.i
 CJ
I
 >-
e
g_
e
0..
<D
~

CJ
N
c-i

"'
 :::,
 en
i
(")



?
-,
-st
"'
C)
C
                                                                     I
0)
                                                                     I
sa,                                                                \.l,
 >
<~                                                             \
o
 0                                                                   I
                                                                   ', j
2
00
(C,
                                               ..
"'
"'
C
<
LL

C/)
0
                                      j: . .
                                      1 .
                                            ·<:JQA
                                                 , .
I-
C/)
w                                              'i•
co
(f)
<(
                              •                                                                •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 583 of 636 Page ID
                                             #:6740

 'o
  9-
  Ll
  C

 £
m
 I"'
  >-
 t
  ~
  e
 0..
U)

0
N
N

 1ii
 :::,
 0,
:::,
<(

M

·s>-
-,
;:1i
0
0
a,
<(
....J
 w
 >
<(
 a
15
2
00
<D
tr)
M
0
<(
w
....J
(/)

~
(/)
w
C'.I
(/)
<(


                                                                            r;Bi20!6 12:0E:OG
                              3568-l~undry.non asbestos or LBP interior wall~ ceilings floors (3).JPG
                              •                                  •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 584 of 636 Page ID
                                             #:6741

,:i
 q.
 t.i
E
-s                                                                             I
'"
I
 Cl)

 >-
                                                                               t
t:
 a:D.
 e
n_
(D

0
N
N




01


-s'
-,
~
a
0
a,
:5
 Cl)
 >
<(

90
~
00
"'
U"l
M
0
<
w
...J
                                          ;~!";
(/)
0
i-
(/J
w
(l)
                                            __ ___.. --- --
                               -
(/)
<(




                                                                       1..''




                                                        , {~'.ii]:,'
                                                    •                                                                    •
         Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 585 of 636 Page ID
                                              #:6742

lu
 r:"
I
 "'<1l                                                                                            .~
                                                                                                 ",~

                                                                                                       f            t;1:il1   ~"·d
                                                                                                                                     r• • • ~
                                                                                                                                     ; •. ~.. ,f·
                                                                                                                                                   •
                                                                                                                                              . .-♦ ~~




                                                                                                                                                            ...\1·•.
 >-                                                                                               I
 t                                                                                                                                   •.,   .\~
                                                                                                 ·Y,'
 "'
 CL
 C,                                                                                                                                        .
                                                                                                                                               .       ''
 ct
 ""
C
N
                                                                                                                              •
N
;;;
:,
Ol
                                                                                                  I             ·1        J >Q~~i,,
                                                                                                                          .
:,
<(

'
M.
                                                                                                                   ~              .~
 >-
:5
-,
                  I
                                   ;."
                              1 :;;.,'-°
                                                                                                                 I ·/ :~::·                        ~ fl

                       '
""
00
0
                  ;.   :.          <



0
0,
                  .i                       '.
::i               t'.
 n•
 >
<(
                          '
 0                     '
0
2
00
co
"'0M                  :           ti

                 J\: i
                                   1
<
w
...J                                   t
en
:2                                  \,

                       1j
(fJ
w
en
en
<(




                                                      3568-laundry non asbestos or .LBP interior walls ceilings floors (7).JPG




                                                -----..Ll.1.1,;.:;1···r
                                                      3568•laundry non asbestos or LBP interior walls ceilings floors (8).JPG
                            •
      Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 586 of 636 Page ID
                                           #:6743
                                                                                               •
c5
::,
0\
::,
<
                                                                - --
                                                  chanoJ




                            3568-lau d ry nGn asbestos or l , BP mtenor
                                                                 •   . wall s cc1·1·mgs fioors (10).JPG
                             •                                                                  •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 587 of 636 Page ID
                                            #:6744

i3
 9-
J
E
'!=
ii:
 o;
I
 >,
 t
 (i)
 C.
 2
n..
11)

0
N
N

 ~
 0)
 :,
<(


"'
 >,
::i
--,
st
M
0
0
a,
<
..J
 Cl)
 >
<~
 C,
0
2
co
11)

"'
{")

0
<(
w
..J
(/)
0
f-
(/)
w
ro
(/)
<

                             3568-laundry non nsbcs:os or LBP interior walls ceilings floors ( 11 ).JPG
                               •                                                                   •.
         Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 588 of 636 Page ID
                                              #:6745

'3
 Cl.


£
 j
                                                                                              -    -
                                                                                                  t;ln
-
-;,;
~
 ,l)


,::
 "'0..
 e
0..
                                                                                                  ~lat-
c:,
;;
N
rJ
;;;
 ::,
 Ol
 ::,
<{

C")

 >,
:S
-,                                                                                    I
                                                                                     I

"
('")
C
C
Cl
<
...J
 C)
 >
<
0
0
~
<>)
<D
~.,
l/1

0
<
w
_,
(/)
0
f-
~ry
w
co
(f)
<

                               3568-laundry non asbestos or LBP inte1ior walls ceilings floors ( 13).JPG-
                              •                                                                •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 589 of 636 Page ID
                                             #:6746

'o
 C.
 J
E
.c'
io
 a,
I
  >-
 t::
 (l\
 c,_
 0
ct
tJj

0
N
<'i
;;;
 :::,
 c:n
:::,
<{

C')
~

 >-
::i
-,
,O-
M
0
0
0)
<{
-'
 a,
.i(
 a
0
::l:
00
tJj
l/'l
M
0
<{
w
-'
[/)
0
1-
[{l
co
[/)
<{




                              356~cloundry non asbest~ or LBP interior walls ceilings floors Cl 6~.JPG
                              •                                                                                                                         •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 590 of 636 Page ID
                                             #:6747

uQ.

 ~'
E
£
ro
I"'
 >,
t
 Q)
 Q.

 e
0..
<D
:;
N

"'
 vi
                                                                          NfT§N;S'
 :::,
 0,
 :::,                                                                        - ~

<
"'
 >,
                -~
                                                                            .=i~
..,
:5
"<)"
co
0
0
a,
<
...J
 Q)
 >
<
0
0
~
CX)
<D
L!)
C")

Cl
<
w
...J
Cf)
0
f-                                                                       .. n
[/)
w
CD
Cf)
<

                               3S.08-lrnndry non asbestos or l~BP intcriorwnlls :cilings-f.,,ors (17).F13




                                                                                                                                                          .., ·· 1
                                                                                                                                                        19-:ui
                              J5(,8,Ja,:,::idry non nsbcs10s..._o_r'"L"'B~P~i""n1""c"'.ri:"-o-r-·-\,-,a"'11-~-,c""'·ic-::i-ng_s__""'n'°'i:oo-_rs-·""'(.,.lc-:--8),lPj'
                              •                                                                •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 591 of 636 Page ID
                                             #:6748

uq.
 J
 "
£
ro0
I
 >,
t
 (I)
 C.
 E
ll.
<D
0
N


"";,;
 :::,
 Cl
:::,
<(

(')

 >,
:5
--,
""
e)
0
0
Cl)
<(
_J


 ""
:,
<(

2
C
~
o:>
<O
'"
(')

0
<(
w
...J
CJ)
0
t-
CJ)
w
(D
(/)
<(




                              3568-loundry non asbestos.or LBP interior walls ceilings floors (19).JPG
                            •                                                                 •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 592 of 636 Page ID
                                            #:6749



.c
1ij
QI
:r>-
i2
a.
r.o
0
N

~
iii
::,
O>
::,
<t




                              3568-lawulry non asbetsns original plaster wall~ nnd ceilings (2).JPG




                              3568-laundry non asbetsos original plaster walls and ceilings (3).Jl'G
                             •                                                               •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 593 of 636 Page ID
                                            #:6750

'5
 q.

~
0
 "
~
 iJ
 <l.
 I:
c..
~,
;;
~,
c-,;
-;;
 :,
 <J'
 :,
<
('>



~
-=;
~·
M
0
C,
0

s
 ~
2.
 0
ci                                                                                                                    '•
:;;
""
"'
"'o,
0
<
_,
LU

u,
0
f-
(/j
UJ
a,
(/I
<                                                                                                                           ...
                                                                                                              l', • 2:01: 18i·~
                                                                                                       -::,._..;.__ __c_




                              3568,laundry non asbetsos original plaster wnlls and ceilings (5).J:PG
                                         •                                                                   •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 594 of 636 Page ID
                                             #:6751




:-.:i
<
--'


                      -" - -l -                                       ~
_J
VJ
0
~

er,
LU                    ~       ,   _!.I     ~~-
(/)




               I-. --·
r.:,              -   ~ ' I
                          - - -~
                               - - -
                                   • -                          • -
<
                  ,c::>   .         .

                                          3568-laundry 11011 asbetsos original plaster wal sand ceilings (6).JPG




                                    3568-non asbestos 1nultilayi,r roof corr. co nposiLe field area and parapctE (: ).Jl'G
                               •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 595 of 636 Page ID
                                            #:6752
                                                                                                •
                                                                                                              -I



0
"'N                                                                \   .
 V,
 ::,
 2'
<
r,




_,
<!.
 CJ

                                        0
                                         •
 >
<{

 c
 c
2
:c
<LJ
.n
M
0
<{
LlJ

(/)
0
1-
(/,
ll.J
C!l
(/)
<{




                           3568-non asbestos multilayer roof core composite field area and parapets (3).JPG
                                     •                                                                  •
          Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 596 of 636 Page ID
                                               #:6753




00
<C

"""'0<(
w
en
0
f-
en
w
OJ

~




                                i
                                 ~
                                I
                                I                                                          ~


                                t
                                '
                                I

                                1
                                L____ -- - -,                                     ~ '\:t~ J!l    t ':   =~
                              3568-non asbestos multilayer roof core composite field area and parapets '.5)..IPG
                              •                                                                  •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 597 of 636 Page ID
                                            #:6754




                                                                                                J
                                                              .
 Q)
 >
<(
 0
                                                                              ·~
                                                                                                 -
 0
:;;;
00
,o
l/)                                                                               I
                                                                                    I
(Y)

0
<l'.
w
_,
                                                                                I
C/)
0
t-
(f)
w
0)
(()
<l'.



                           3568-non asbestos multilayer roof core composite field area and parapets (6).JPG




                           3568::-non-asbestos muli,layer ruof'core composite field area and parapets (7).JPG
                               •                                                                 •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 598 of 636 Page ID
                                             #:6755




0
N
               I
               i


                                   \
"1r




                                    \
 ::,
0:
::,
<{




                                       \
<:-
,')
D
0
C)

<
...J
 <.;
J
 c
0
2
cc
C!)
                                           \
U")
C•?
0
<
u.J
_J

CJ)
0
.....
CJ)
:.J.J
a)
CJ)
<{



               ~~~--1:_~··                 .     l                 .
                            3568-non asbestos multilayer roof core composite field area and parapets (8).JPG




                            __ ... _ _                            _ .•
                            3568-non asbestos multilayer roof core composite field area and parapets (9)..lPG
                                                                                                                Jiit?C:V ~ £"·f";
                               •                                                                   •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 599 of 636 Page ID
                                             #:6756



:S
~
a,
I
 >-
,::
 CJ
 a.
                                              ,,
 0
.t
<D




~
 ::,
 cr.
::,
<(




~,
"'
C
a
01
<(
_J
 a;

<
0
 0
::!':
co
"'rr,
in

0
<
w
_J
I.fl
2                                            /"
                              1/,
I.fl
w
a:.
I.fl
<(



                              r   \                                                       ~--~
                            3568-non asbestos multilayer roof core composite field area and parapets : I O).JPG




                                                                                                                              .. ..,




                                                   -·--           -
                                                                                 -------
                                                                              ..___

                                                                             ·-------
                                                                                                  ---.....   ----- --------

                                                                                                                   ·-------....;,




                                  3568-original gray asbestos roof penetration and seam mastics (J).JPG
                                   •                                                                 •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 600 of 636 Page ID
                                                  #:6757

r.
                                                                                                 -   -      -   ---------



.-...:




                                    3568-original gray asbestos roof penetration and seam mastics (2).JPG




                                                                                      /
                                                                                          /
                                                             -                  ,{
                                                                                  L
                                    3568-original gray asbestos roof penetration and scam mastics (3).JPG



         ......
                                •                                                              •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 601 of 636 Page ID
                                             #:6758




 n,                                      /
                                     /
<
0
 >
 0                              /.
:?.                         I
00
c.C
,,,
t:)


0
<
~
Cf)
0
1-
u;
L.:.J
OJ
Cf)
<

                                 3568-original gray asbestos roof penetration and seam mastics (4).JPG




                                                                                           .
                                 3568-original gray asbestos roof penetration and seam mastics (5).JPG
                              •                                                               •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 602 of 636 Page ID
                                             #:6759




:,i




Cf,
0
1-
(f)
I.' j
,D
,r,
<I.




                               3568-original gray asbestos roof penetration and scam mastics (6).JPG




                                  ----------




                               3568-original gray asbestos roof penetration and seam mastics (7).JPG
                      •                                                                 •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 603 of 636 Page ID
                                     #:6760




                    -·,~~~          •· ·•




                                                                                                          -.



                                             I
                      3.'i68-originn1 gray asbestos roof penetration and scam mastics (8).JJ>G




                                    ,,,,-'                                                       I   ,,
                            - ~     - - - -~-- -        - - - - - - - - -#;--,-,:-:-:::-,----------~
                       3568-originul gray asbestos roof penetration and seam 111astics (9).JPG
                                     •                                                                            •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 604 of 636 Page ID
                                             #:6761

'i3
 0.
 u
 C:



 r.
 Q)
I
c
 o
 0.
 e
0..
<D
c;
N
r-i
;;;
 :::,
 cr,
 :::,
<i



~
7
"""D
 D
a,
<
_,             I
Q)
               ✓
~
0
0
2
00
<D


                                                                                                              \
U")
(')

0
<i
_,
w
(J)
0
1-
(/)




               L_
w
en
(/)
-0:



                         -l•---3-5_6_8--o-,-·ig_i_n_a_lg_r_a_y_a_s_b-es_t_o_s_ro-of pcnetration_a,nd sea;..1 ~nasli~O)JT'G




                                                                                                                                           -~   .        ..
                                                                                                                             ti        l            "'- ,,.,. •

                                                                                                                                            --'-t'~
                                                                                                                                                                   )




                                                                                                                                                                  II
                                                                                                                                  ."                        I
                                   •
             Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 605 of 636 Page ID
                                                  #:6762

                                                                                                         •

<(
 J




                                        :,

                                    i-~                                          •
                                                                                                                                     ........,
                                                                                                                                     W'

                                   3--568-ori gma  gray asbestos·-roof penetration and seam n, .ast,cs
                                               · 1"'-                                              -- -( 12).JPG
                                                                                                          -




                                                                                                                            ,·'!
                                                                                                                           I :-..
                                                                                                                           il .
                                                                                                                            .,r A~




                                                                                                                   '   '   ..
                                                                                                                           .




     •::r:                         3 568:original gray asbestos
                                                        .       roof penetration
                                                                           .     and sea m mastics
                                                                                               . (13).Jf'(i
                      •                                                                     •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 606 of 636 Page ID
                                     #:6763




                                                                                                             I
                                                                                                            ~
                                                                                                             I


                                                  .                             .                          -I
                                     l                                                                 L~
                       3568-origmal gray asbestos ,.oo fptnel;:;,tio-;;- and seam 111a-s1rcs (14).JPG- -




                        --<""'

                         -
                           _ _ __
                               _/




                      -3568-ongmal
                              . .
                                    ,,~✓
                                           ,·
                                                      ------ -
                                                                               -------
                                   g1 .a)' as b c s 1 ~ s 1 i c s ( I S ) . J P G
                                                                                                            -l
                                              •                                                                    •
           Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 607 of 636 Page ID
                                                #:6764

"O
 ~
 '-'
-'=
-f:,
m
c,
I
 "'
t:
 "'0
 c..
a:
<D
:::•
N

"'
VI
::,
 g-,
<
<1

~
-=;
""
:-'l
C
                                                                                                                            -.-J
0
a-.
:5
 CJ
 >
<(
 C
a
:?
00
<D
u-:
""
0
<(
_,
IJJ
rJ)
0
                  I'
                       '
                  ~
I-
(/)

~
rJ)
<
                           .
                               -   -   - - - - 3568-three asbestos vertical Tr;;site cerne~i-exhaust flue pipes ( I ).JPG




                                                                                   -- ----




                                               3568-three asbestos ve1tical Transite cement exhaust flue pipes (2).JP·J


       \,,'•>-
                           •                                                                   •
    Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 608 of 636 Page ID
                                         #:6765




f




                        1-----=
                                    .:_JV_____
                                                           ----- -------
                            3568-ihrcc as·Jcstos vertical Trnnsi1e cement exhaust flue pipes (3),PG




                                                                                           \
                                                                           fe, . r]
                                                                           ..........
                           ,.


                                                                                   \f
                                            ,,.I                      ,_
                                                                      ,.
                                                                  I
                                                                 1
                                     /"
                                                                I--
            ,,.
                .,,,.
                            ,   /                           I
                                                            '




                           3568-thrcc asbestos verticul Tnmsite cement exha·.1st flue pipes (4).JP.J
                             •                                                                 •
       Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 609 of 636 Page ID
                                            #:6766



·5
xw
I
 >,
t
 w
 Q
e
Cl.
G




_,
~

A
0
0
01
<
-'
 w
 >
<{
6
a
2
oc
<JJ
er.
C".)
                                                                       ........

                   ~
()
<
w
-'



                      ~~
(/)
0
I-
(/)
UJ
co
(/)




              l_ __ ___ _:~ __ ____ ____ ____
<(


                                                                                  --=---=-----=--~--7-!1_,_~_,,_s_1_,_0_1_•_·
                             3568-three asbestos vertical Transite cement exhaust flue pipes (5).JPG
                                                      •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 610 of 636 Page ID
                                     #:6767




                                                        I     I   -   - - _____ .   ,
                                                                                        ,-
                                      •                                                        •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 611 of 636 Page ID
                                     #:6768

     From:         Grazioli, Albert
     Sent time:    12/05/2017 12:48:34 PM
    . To:          Alison Regan <alison.regan@palmsnc.la>; Dana Sayles <dana@three6ixty.net>
                   Hiro Kobayashi <h.kobayashi@rbmofca.com>; Koji Matsumoto <k.matsumoto@rbmofca.com>; GODEK, GWENN; Aviv Kleinman
     Cc:
                   <aviv.kleinman@lacity.org>
     Subject:      RE: PLUM Meeting on Dec .. 13




     Alison,




     What the District is doing now is reviewing all of the documentation provided and developing a response as if this would have
     been a more formal CEQA process (which we know was not required by the City but it will capture all of the normal things we
     would have responded to had one been done, dust, noise, flagmen, pedestrian safety, etc.). We may or may not have any
     issues regarding demo, pesticides, the studies that were done (or not) to date. Let us see what has been done and we· will
     respond very timely,




     In terms of "hammering out an agreement" we don't know what you mean. The purpose of the community meeting was to
     present the project to the community and get their feedback. We here in Beaudry have some ideas of improvements we may
     want the developer to provide as part of the minimum requirements for the project (such as a block wall along the alley to
     replace our chain link fence) and some ideas of priorities for other improvements at the school should the developer be so
     inclined to work with us. Also, operationally, during construction there are things we wiil need to discuss given the sensitive
     receptors on the school site (children in general and our DHH program in particular, not to mention the staff) that will need
     further study to determine the needs. But coming to any type of an "agreement" and the use of that phrase, particularly in
     light of the heightened concerns of the community, is probably premature.




     Let's get all the information and get RBM some comments and we will see where we go from there. We do appreciate, though,
     both RBM and your openness and commitment to the health and safety of our school.




     Regards,




     Al




     Al Grazioli

     Asset Development Director




     LAUSD

     333 South Beaudry Avenue 23 rd Floor

     Los Angeles, CA 90017

     W: (213) 241-6457

     C: (626) 688-7718




     From: Alison Regan [mailto:alison.regan@palmsnc.la]
                                        •                                                         •
     Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 612 of 636 Page ID
                                          #:6769
          Sent: Tuesday, December 05, 2017 12:18 PM
          To: Dana Sayles <dana@three6ixty.net>
          Cc: Grazioli, Albert <albert.grazioli@lausd.net>; Hiro Kobayashi <h.kobayashi@rbmofca.com>; Koji Matsumoto
          <k.matsumoto@rbmofca.com>; GODEK,.GWENN <gwenn.godek@lausd.net>; Aviv Kleinman <aviv.kleinman@lacity.org>
          Subject: Re: PLUM Meeting on Dec. 13




          All,



          Once ihe disllict and developer have hammered out an agreement on the items mentioned last Timrsday, if you could get that to
          me, I'd like to put that onto a fact sheet to distribute before the meeti1ig. I find that if the stakeholders have some infmmation going
          in that might dispel any previous misw,derstandings, that's helpful in alleviating some potential tension.




          And Hiro, if you could lay out your proposed timeline for the project and get that to me, that would also be helpful.



          Thanks,

          Alison



          On Mon, Dec 4, 2017 at 9:05 PM, Dana Sayles <danata.1hrcc6ixty.nef> wrote:

          : All ... I'm getting to emails very late today, so sorry for that. .. yes I can help on the alley
          , permit below and anything else needed ©                                                     ·




          Ithree6ixty~
          , Dana A. Sayles, AICP
          1
            4309 Overland Avenue
          ; Culver City, California 90230
          I T (310) 204.3500 F 204.3505
          ' M (310) 259.8288
          ) dana@three6ixty.net




          I
          . From: "Grazioli, Albert" <albert.grazioH@lausd.net>
          j Date: Monday, December 4, 2017 at 11:54 AM
           · To: Hiro Kobayashi <h.kobayashi@rbmofca.com>
             Cc: Koji Matsumoto <k.matsumoto@r-bmofca.com>, "GODEK, GWENN" <gWenri.gcidek@lausd.net>, Alison Regan
             <alison.r-eean@palmsric.la>, "Dana A. Sayles, AICP" <dana'@three6ixty.net>, Aviv Kleinman
             <aviv,klein·man@latity.org>
          I                  •




,.:;~,        Subject: RE: PLUM Meeting on Dec. 13
,._;r,,
                       •                               •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 613 of 636 Page ID
                                     #:6770
                                  •                                                       •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 614 of 636 Page ID
                                     #:6771

     From:
                    Hlro Kobayashi <h.kobayashi@rbmofca.com>; GODEK, GWENN; Elisa Paster <epaster@glaserweil.com>; Dana Sayles
     To:.
                    <dana@three6ixty.net>
     Subject:       RE: Palms Elementary - Estimate
     Attachments:   Palms ES_Parking Lot Cost Estimate_2-7-18.pdf


     Hiro,

     For reference, use the attached plan (not a working drawing but a good representation) of a proposed reconfiguration of the
     area adjacent to your project. This plan effectively takes the area inside the chain link fence and out to the alley(s) as new. So
     take up the old asphalt, demo the chain link fence and put down a new base for the parking area, new concrete for the trash
     enclosure and a new 8' block wall with new gates, both pedestrian (chain link), trash and alley vehicular gates. We gave this
     plan to our estimator and he gave me back the attached estimate which has the construction costs, including a design
     contingency of over $352,000. Now add to that about 40% more for overhead, plans, inspection, permits, etc. and you get a
     project that is about $500,000.

     Al Grazioli
     Asset Development Director

     LAUSD
     333 South Beaudry Avenue 23 rd Floor
     Los Angeles, CA 90017
     W: (213) 241-6457
     C: (626) 688-7718

     From: Hiro Kobayashi [mailto:h.kobayashi@rbmofca.com]
     Sent: Monday, March OS, 2018 1:12 PM
     To: Grazioli, Albert <albert.grazioli@lausd.net>; GODEK, GWENN <gwenn.godek@lausd.net>; Elisa Paster
     <epaster@glaserweil.com>; Dana Sayles <dana@three6ixty.net>
     Subject: Palms Elementary - Estimate


     Al,

     I wanted to follow up on our phone call, and let you know that we are wo1-ki.ng on the letter back to LAUSD with our
     commitments. We are waiting for the noise and health rep01t to come in before we send out the letter.

     In the mean time, if you are able to send over the estimate of the constJuction improvements regarding the wall, parking lot and
     kindergarten yard, it would helpful in getting the necessary approvals.

     TI1ankyou

     -Hiro


     Hiro Kobayashi
     RBM of California, Inc.
     2999 Overland Avenue #203
     Los Angeles, CA 90064
     TEL: 213-488--9039 // 310-280-1041
     FAX: 310-280-1043
     www.RBMofCA.com
                                         •                                                    •
 Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 615 of 636 Page ID
                                      #:6772

           From:
           To:                 Dana Sayles <dana@three6ixty.net>
           Cc:                 GODEK, GWENN; Olivia Joncich <olivia@three6ixty.net>
           Subject:            RE:° DHH acoustical standards?


            One idea for us to discuss (see attached plan). The building will cast a shadow over the entire K play ground. And currently,
            the only thing to separate the playground from the project (on the side where cars are entering and exiting the parking garage,
            is a chain link fence. The school also needs more parking. So a possible solution is for your group to pay to remove two
          . classrooms in existing bungalows in the K play yard, pave over the area under the bungalow, restripe for I< play activities,
            install a new chain link fence to separate a row of parking (which will now be in the shade, keeping cars cool). construct a new
            8' block wall on the school's south property line (protects the school from cars that might come up ramp and crash into the
            fence) and new trash enclosure and gate. The parking area and trash pick-up will be accessed from the alley on the east of your
            project. This could all be designed quickly, and built over the summer.

           This is in addition to whatever mitigation measures you will need to look into for th_e DHH program.

           Talk to you this afternoon.

           AL

           Al Grazioli
           Asset Development Director

           LAUSD
           333 South Beaudry Avenue 23 rd Floor
           Los Angeles, CA 90017
           W: (213) 241-6457
           C: (626) 688-7718


           From: Dana Sayles [mailto:dana@three6ixty.net]
           Sent: Wednesday, January 17, 2018 5:35 PM
           To: Grazioli, Albert <albert.grazioli@lausd.net>
           Cc: GODEK, GWENN <gwenn.godek@lausd.net>; Olivia Joncich <olivia@three6ixty.net>
           Subject: Re: DHH acoustical standards?

           Hi Al & Gwenn,

           I hope you're well ... we were circling back on this to see if you have those standards for us?
           Also we never got the letter list of items from LAUSD re: construction, etc. WE have a
           meeting with the opponents next week and those two items are critical to our discussion.

           Please advise on status,

           Dana



           three6ixtye
           Dana A. Sayles, AICP
           4309 Overland Avenue
           Culver City, California 90230
           T (310) 204.3500 F 204.3505
           M (310) 259.8288
           dana@three6ixty.net


•~1o,      From: "Grazioli, Albert" <albert.grazioli@lausd.net>
1-,..,,    Date: Friday, January 5, 2018 at 10:39 AM .
                                •                                                   •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 616 of 636 Page ID
                                     #:6773
     To: "Dana A. Sayles, AICP" <dana@thre·e·6ixty.net>
     Cc: "GODEK, GWENN"_<gwenn.godek@lausd.net:>, Olivia Joncich <olivia@threeGixty.net>
     Subject: RE: DHH acoustical standards?

     The woman who is my point of contact is out until Monday. So I should get more information then.

     AL

     Al Grazioli
     Asset Development Director

     LAUSD
     333 South Beaudry Avenue 23 rd Floor
     Los Angeles, CA 90017
     W: (213) 241-6457
     C: (626) 688-7718

     From: Dana Sayles (mailto:dana@threeGixty.net]
     Sent: Friday, December 22, 201712:04 PM
     To: Grazioli, Albert·<albert.grazioli@lausd.net>
     Cc: GODEK, GWENN·<gwenn:godek@lausd.net>; Olivia Joncich <'oliilia@three6ixty.net>
     Subject: DHH acoustical standards?

     Al,

     Happy Holidays. Can you please send over your acoustical/noise standards for the DHH
     program? We want to provide that info to our noise consultant.

     Thanks so much,

     Dana



     three6ixty~
     Dana A. Sayles, AICP
     4309 Overland Avenue
     Culver City, California 90230
     T (310) 204.3500 F 204.3505
     M (310) 259.8288
     dana@three6ixty.net
                                                  •                                                     •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 617 of 636 Page ID
                                                 #:6774

'o
 0..
o-3
                                                          Los Angeles Unified School District
",.:..,                                          Facilities Services Division - Program/Project Controls
 Q;
ro                                                                   Estimating Unit
 §
iii
U1                                                                   BUDGET ESTIMATE
iii
 0            PROJECT NAME                                                                         PROJECT NUMBER
u
 0              PALMS ES                                                                             PIC   #xxxxxxx
...J
 Ol           ARcH1i"Ecr             -                                                           -~PM/DM76Ai'f"' -- ~
 C
~               TBD                                                                                  ALBERT GRAZIOLI
 ro
a..
        I
              DESIGN PHASE                                                                      ---CHiEF ESTIMATOR
(J)
U1              BUDGET                                                                               LUTHER LUU
 "'
 E            PROJECT DESCRIPTION                                                                  DATE
'°a..           PARKING/PLAYGROUND IMPROVEMENTS                                                      07-Feb-18

                        DIVISION SUMMARY                                                                    SITE



              ----~·,
                  32 EXTERIOR IMPROVEMENTS
                          --                         ----------~-
                        SUBTOTAL                                                                    $          245,518
                      '.General Conditions, Overhead and Profit* ·
                        Design Contingencies
                      .Escalation                                                                          excluded
                        TOTAL CONSTRUCTION                                                          $          352,932


                        Note:
                        The above estimate should be updated if the documents were revised or further developed.
                  2 • The project was assumed to be bid out in a single contract with a general contractor. This percentage could be
                    varied slgnlficantly if a general contractor is not required in the bid documents
                  3 The above estimate was based on competitive open bidding with the receipt of a minimum of 5 genuine bids. Deviation of bid
                    amount from the above estimate for more or less than 5 bids is anticipated.

                    Exclusions
                    Es_calation in labor and material beyond the date of the estimate
                  2 Design fees
                  3 Project and construction management
                  4 Permits and fees
                  5 Testing and inspection.
                  6 Movable furniture and equipment
                  7 Change orders
                  8 Restriction of work schedule and hours
                  9 Phased construction
                  1O Environmental related expenses




                Palms ES Playground 2.7.18.xls                                                                                  Page 1 of 3
                                                            •                                                          •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 618 of 636 Page ID
                                                 #:6775

'6
C.
00
,-:.                                                                   Los Angeles Unified School District
N                                                             Facilities Services Division - Program/Project Controls
 ai                                                                               Estimating Unit
iii
.£
r,;
w                                                                                       BUDGET ESTIMATE
iii
 0                  PROJECT NAME                                                                                               PROJECT NUMBER:
u
0                    FRANKLIN ES                                                                                                  TBD
_.J
 O>                 ARCHITECT~---                                                                                         -• -PM/DM/OAR
 C
:i:                                                                                                                                   ALBERT GRAZIOLI
 ro                   TSO
Q.                                                                                                                            C-HIEF EST/MA TOR-·
       I            DESIGN.PHASE
(/)
LU                    BUDGET                                                                                                     Luther Luu
"'E                 PROJECT DESCRIPTION                                                                                        DAT~---- -
cc
0..                   PARKING/PLAYGROUND IMPROVEMENTS                                                                                 7-Feb-18

                                                                                                                      UNIT                               DIVISION
                                                   ITEM                                           QTY   UNIT          COST         SUBTOTAL                 TOTAL
                                                 ----   -------   -- -   --------   -
                     Sc~pe definition and assumptions:
                    -A. SCOpe otwOl"k-- ---- --- . - -- ------ -·-- -----------__ ----- __
                         Add_ ll!_cl~On~y block wall!() south of property line .
                                                                                                                               '
                      _ _A_d_d~t~a~~.!.!_lcl_osure and gate
                    1
                         Add 15 parking stall along south perimeter
                         Add chain link fence and gate to parking
                         Remove existin-g portable building --
                         Patch or newasphaltpaving to rem~d~portable area - ----
                         Res_tr1ee play are~TKindergarten pl~y area

                     8. information received
                                                                                                  ~=- -~-- ---•-- -



                       --1 sketchesand-·email dated 2/5/18                   "--'--'------




                     □. Areasi--~-                  ~-~-----          --~ , - - ----
                    --Parking area = 131 '3"x43'-                                            -1
                                                                              -6-,-0-9_9__-s-F~                        406.58 ·- sf
                         Paving to trash area35'x30' -         - ·- - - ,       1 050 •·SF
                         Kinderg_arten play area (apprnx.) - -      -                     i ---~-
                                                                                             12'.soo- ·--~---- --·-··.
                                                                                           SF-
                                                                                    -~---~.-        -




                    PARKING AREA DETAILS                                                                                                            I
                       Demolition and removal                                                                       $                                           11,351
                    ___ Existing portable building - - - - ---_-_ ----- -- 1 ---_e:=a~-----~-- --- ~ By Relocatable
                        Sawcut asphalt paving               ---          209         If    $ i3.Q0 L$          628
                        Remove existingasph~lt paving       -~-+ _ _J_..,_14~-9,__--sf---:$,- 1.00, $        7,149,
                    __Efs~~!laneous d~e~m_o-lit~io_n~-~----      ..I- _7,149 ___ sf -$-       0.50 • $       3,57~_
                                                                                              I                                •




                      Grading                                            ._ ·----___ ·-"                                                                        23,101
                         Rough g_ra_d_in=g___             _- - - ~ - - - -,    7, 14~ _2~--_ -~        1.00 _ ~~.
                    __   Fi_ne g~ading   _ ___________                        J.~ _s! • ~- ___ 0.75, $                _ _5,~§2_
                         Over excavate and recompact soil 2' deep                 530 . ~ cy _$_ _    15.00 $·.         7,943 '
                     - - lmpo,Te-ngineering fill and compact due to~~ -
                       shrinkage                                                  132 :            ~2_0_.0_0__;.$______ 2,648

                    -- Paving and Parking                                                                                                               $      115,268
           '.~;::       -Asphalt paving and base under removed
                        bungalow                                                                                                   By Relocatable

                       Palms ES Playground 2.7.18.xls                                                                                                   Page 2 of 3
uq.
~
r.:.
                                                               •
        Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 619 of 636 Page ID
                                             #:6776


                                                                        Los Angeles Unified School District
                                                                                                                                                       •
"'
 (!)'

iii
                                                               Facilities Services Division - Program/Project Controls
                                                                                   Estimating Unit
.S
1n
w                                                                                   BUDGET ESTIMATE
ui
 0        PROJECT NAME                                                                                                                                            PROJECT NUMBER:
u
0            FRANKLIN ES                                                                                                                                              TBD
..J
 c,,
 C
          ARCHITECT                                                                                                                                               PM/OM/OAR
:g          TBD                                                                                                                                                       ALBERT GRAZIOLI
 "'I
Cl.
          DESIGN PHASE                                                                                                                                       CHIEF EST/MA TOR
Cf)
w            BUDGET                                                                                                                                                   Luther Luu
"'
E         PROJECT DESCRIPTION                                                                                                                                     DATE:
ro
Cl.          PARKING/PLAYGROUND IMPROVEMENTS                                                                                                                          7-Feb-18
                                                                                                                                    '         UNIT                                          DIVISION
                                                ITEM                                                      QTY            UNIT             COST                       SUBTOTAL                TOTAL
                                                                                                                     I          '                            t
              Asphalt paving and base, 4"+6"                                                         I    6,099:          sf      $               6.00 I$                   36,5931
               Concrete paving and base to trash area
                                                                                                     '
                                                                                                     I    1,050;          sf    : $              15.oo I $                  15,750    l
              Concrete curb to trash enclosure-                                                      I       50 I          If   ,$               35.00 I$                    1.,750·1
              Concrete entry driveway from alley                                                                1I        ea    ' $·.         3,000.00 l $                   :3;000 l
              Striping for regular parking stall
               Precast concrete wheel stop
                                                                                                     Il       15 I
                                                                                                              15 I
                                                                                                                          ea
                                                                                                                          ea
                                                                                                                                '$
                                                                                                                                . '$
                                                                                                                                                 30.00: $
                                                                                                                                                 65.00 I $
                                                                                                                                                                                450 I
                                                                                                                                                                                975
               Fence mounted signage                                                                 I         3          ea    I$              100.00 I $                      300'
               Miscellaneous sign age and directional striping                                       I         1 I        Is    I$.             500.00 I$,                      500 j
          -ilghting to parking area                                                                                             .
                                                                                                                                '                            I                 NIC l
               Hose bib and valve to trash area                                                                 1         ea    l$              450.00 I$                       450   !
              Water service and connection                                                                      1I        Is    1.$           2,000.00 i $                   ;!,000   1
               Floor drain (Fox drain) and vent to trash area                                                   1         ea    l$            5,000.00 $                     5,000    i
              Sewer line and connection                                                                         1I        Is    i$            2,000.00 $                     2,000    I
              Trash bin                                                                              I                          I                                              NIC    1
              Patch, repair and seal existing play area                                                   12,500          sf      $                    1.50 $               18,7501
              Premium for color asphalt paving (allow 20%)                                                 2,500          sf    I$                     4.so I$              11,250 j
               Restrip,e play. area markin!i)                                                             12,500          sf    1$                     1.00 ! $             12,500 I
               Protection to existing playmat and play
              equipment/STRUCTURE                                                                               1         Is    j$                2,000.00   I$-
                                                                                                                                                             t               2,000 l
                                                                                                                                                                                      i·
                                                                                                                                l .                          I                        I
                   Patch and repair to any· damiigecl existing work                                             1         Is    I$.               2,000.00, $                2,000    !
                                                                                                     l                              I                         I                       I
                 Wall and Fencing                                                                                                                             '                    ·$              95,799
                  Chain link fencing 8' high                                                         I        179          If       ,$               50.00    I$             8,963]
                  Connect new chain link fence to existing                                           I          .1        ea        ,$              200.00    I$.'             200 I
                  New vehicular swing gate 20' wide                                                              1        ea        1$            8,000.00    '. $           8,000 i
                  Pedestrian accessible gate 3'6" wide                                                          1         ea        i$            4,000.00    l  $           4,ooo I
                  Trash enclosure swing gate 30' wide                                                           1i        ea        1$            8,000.00    J$             8,000 I

                   Reinforced concrete wall footing for masonry wall
                   Masonry wall 8' high
                                                                                                             199
                                                                                                           1.,3431
                                                                                                                     !    If
                                                                                                                          sf
                                                                                                                                    I$
                                                                                                                                    1$
                                                                                                                                                              I
                                                                                                                                                       75.00: $
                                                                                                                                                       28.00 I $
                                                                                                                                                                            14,944
                                                                                                                                                                            37,611 I
                   Masonry wall 6' tJ:igh                                                                    350.         sf        i$                 26.00 i $             9,100 j
                   Masonrywall cap                                                                           199          If        !·$                25.00 '. $            4,981 \
                   Paint to wall                                                                          :-~-,387)       sf        l$
                                                                                                                                    I
                                                                                                                                                         -       I
                                                                                                                                                                 I    not required :
                                     . ......                                           - :!:                     I                 I
                                                                                                                                                   .          '                    I
          I..:     ~-'--        -                 .
                                                  ,i   -

                                                           '      .   ~
                                                                        ~

                                                                         ....   -   ,
                                                                                        ..... ·::.
                                                                                                          ~
                                                                                                                -·iL. --_:J.              -   -
                                                                                                                                              ..             -L ---                _;1:-11 12Jlst~_1e;




                 Palms ES Playground 2.J.18.xls                                                                                                                                            Page 3 of 3
                                    •                 •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 620 of 636 Page ID
                                     #:6777




                                -     ---
             ; ~,- _,;..-~-,,,'\\,~-~6 ,:;; _;-:_..
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 621 of 636 Page ID
                                     #:6778




                                                                                           26S6 29th Street, Suite 201
                                                                                             Santa Monica, CA 90405

                                                                                              Paul E. Rosenfeld, Ph.D.
                                                                                                       (310) 795-2335
                                                                                              prosenfeld@.swape.com
        December 5, 2017

        Olu K. Orange
        Orange Law Offices, P.C.
        3435 Wilshire Boulevard, Suite 2910
        Los Angeles, CA 90010

        Subject:        Comments on the 3568 Motor Avenue Project

         Dear Mr. Orange,

        We have reviewed the September 2017 Director's Determination Density Bonus & Affordable Housing
        Incentives ("Determination") and associated attachments for the proposed 3568 Motor Avenue Project
        ("Project") located in the City of Los Angeles ("City"). The proposed Project includes the demolition of an
        existing one-story three-unit commercial building, and the construction of a six-story mixed-use
)       commercial and residential building providing 42 apartment units, including a minimum of 4 units for
        Very Low-Income Households, and 1,770 square feet of ground-floor retail. The project proposes a total
        of 54 vehicular parking spaces and a total of 44 long-term and 7 short-term bicycle parking spaces. The
        project consists of 20 vehicular parking spaces ~t the ground floor and 34 residential parking spaces in
        one subterranean parking level. The total proj!!ct size is limited to 29,807 square feet, and the building
        will measure approximately 72 feet and 7 inches in height. The proposed project requests a haul
        route to export 6,000 cubic yards of soil. Two non-protected trees are being removed.

        According to the Determination report, the proposed Project qualifies for a Class 32 Categorical
        Exemption, as the Project 1) is consistent with the City's General Plan and zoning; 2) occurs within City
        limits on a project site of no more than five acres substantially surrounded by urban uses; 3) has no
        value as habitat for endangered, rare, or threatened species; 4) will not result in any significant effects
        relating to traffic, noise, air quality, or water quality; and SI the site can be adequately served by all
        required utilities and public services. Therefore, no further environmental review is required.

        However, review of the Determination report and associated documents demonstrates that the
        Project's potential health risk impact posed to nearby sensitive receptors has not been adequately
        evaluated. Specifically, the Determination report fails to evaluate, whatsoever, the diesel particulate
        matter (DPM) emissions that would be emitted during construction and operation of the proposed
        Project, and therefore, there is no way to verify that a significant unmitigated air quality impact will not

                                                              1

                                                                  PALMS- ELEMENTARY/ OBJECTORS .EXHIBITS:·001001
                                                                                                        -
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 622 of 636 Page ID

                                  0
                                     #:6779
                                                                                    •'
         occur once construction commences. The California Air Pollution Control Officer's Association (CAPCOA)
         categorizes receptors as sensitive receptors or work receptors. According to CAPCOA,


                 "Sensitive receptors refer to those segments of the population most susceptible to poor air
                 quality (i.e., children, the elderly, and those with pre-existing serious health problems affected
                 by air quality). Land uses where sensitive Individuals are most likely to spend time include
                 schools and schoolyards, parks and playgrounds, daycare centers, nursing homes, hospitals, and
                 residential communities (these sensitive land uses may also be referred to as sensitive
                 receptors). Worker receptors refer to employees and locations where people work." 1


         Thus, it is critical that the proposed Project's health related impact Is evaluated, as there are numerous
         residences and the Palms Elementary School located directly across from the Project site. Due to the
         lack of evidence supporting the conclusion that the Project will not result in a significant health related
         impact, we find the Determination's concluslon that the Project would not result in significant impacts
         to be unsubstantiated, as the health impacts associated with construction and operation of the
         proposed Project have not been adequately addressed. A health risk assessment (HRA) should have
         been prepared to adequately assess the potential impacts that the Project could have on the health
         impacts to sensitive receptors. As such, a proper analysis of the Project's health related impacts must be
         conducted before the Project can claim a Class 32 Categorical Exemption under the california
         Environmental Quality Act (CEQA).


)        Air Quality
         Diesel Particulate Matter Health Risk Emissions Inadequately Evaluated
         In order to determine if the proposed Project would qualify for a Class 32 categorical Exemption under .
         CEQA, the Project Applicant must demonstrate that the Project would not result in significant adverse
         impacts. The Determination report concludes that the Project would not result in significant adverse
         impacts related to air quality because "the proposed Project will not cause the SCAQMD's
         recommended threshold levels to be exceeded" (pp, 14). Specifically, the Determination report states,

                 "The project, a 29, 782-square foot mixed-use building will replace an approximatelv 6, 768-.
                 square foot existing commercial building. The project will not result in significant impacts
                 related to air quality because it falls below interim air threshold established bv OCP staff.
                 Interim thresholds were developed by DCP staff based on CalEEMod model runs relying on
                 reasonable assumptions, consulting with AQMO staff, and surveying published air quality studies
                 for which criteria air pollutants did not exceed the established SCAQMD construction and
                 operational thresholds. Possible project-related air quality concerns will derive from the mobile
                 source emissions generated from the proposed residential uses for the project site. Operational
                 emissions for project-related traffic will be less than significant. In addition to mobile sources
                 from vehicles, general development causes smaller amounts of "area source" air pollution to be


         1
           "Health Risk Assessments for Proposed Land Use Projects." CAPCOA, July 2009, available at:
         ~ttp://www.capcoa.org/wp-content/iJploads/downloads/2010/05/CAPCOA HRA W Guidelines 8-6-09.pdf

                                                               2

                                                                   PALMS ELEMENTARY_/ O~JECTORS EXHIBITS: 001002
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 623 of 636 Page ID
                                     #:6780
                                                                                         •'
                 generated from on-site energy consumption (natural gas combustion) and from off-site
                 electrical generation. These sources represent a small percentage of the total pollutants. The
                 Inclusion of such emissions adds negligibly to the total significant project-related emissions
                 burden generated by the proposed project. The proposed project will not cause the SCAQMD's
                 recommended threshold levels to be exceeded. Operational emission Impacts will be at a less-
                 than-significant lever' (pp. 14).

          In 2012, pursuant to Senate Bill 226 (SB 226), the Office of Planning and Research (OPR) developed and
          adopted additions to CEQA Guidelines that set forth a streamlined CEQA review process for Infill
          projects. 2 CEQA Guidelines Section 15332, referred to as Class 32 Exemption, allows infill developments
          within urbanized areas to be exempt from CEQA review if a proposed development meets specific
          criteria.3 However, one of the mandatory criterion listed In Section 15332 of the CEQA Guidelines state
          that projects can be characterized as infill developments only if "approval of the project would not result
          in any significant effects relating to traffic, noise, air quality, or water quality''. 4 As a result of the
          Determination report's assertion that the Project would not result in significant impacts, it concludes
        · that the proposed Project is "categorically exempt from environmental review'' (pp. 14). The.
          Determination report states,

                   ''The proposed incentives will not have a specific adverse impact. A 'specific adverse Impact' is
                   defined as 'a significant, quantifiable, direct and unavoidable impact, based on objective,
                   identified written public health or safety standards, policies, or conditions as they existed on the
                   date the application was deemed complete' (lAMC Section 12.22.A.25(b)). The proposed Project
                   and potential impacts were analyzed in accordance with the California Environmental Quality
                   Act (CEQA) Guidelines and the City's LA. CEQA Thresholds Guide. These two documents
                   establish guidelines and thresholds of significant impact, and provide the data for determining
                   whether or not the impacts of a proposed Project reach or exceed those thresholds. Analysis of
                   the proposed Project determined that it Is Categorically Exempt from environmental review
                 . pursuant to State CEQA Guidelines Article 19, Sections 15304 (Class 4) and 15332 (Class 32), and
                   City CEQA Guidelines Article Ill, Section 1, Class 4 Category 1. The Class 32 Exemption is intended
                   to promote infill development within urbanized areas'' (pp. 10).

         This reasoning and subsequent conclusion, however, are incorrect, as the Determination report fails to
         evaluate, whatsoever, the potential health-related impacts that construction and operation of the
         proposed Project would pose to nearby sensitive receptors. Simply because the proposed Project is an
         infill project does not mean that the Project's potential health related impact would inherently be less
         than significant. Thus, it is evident that although the proposed Project is an infill development project, it
         should not be exempt from a CEQA review until the Project's health-related impacts are properly

         2 "CECA Streamlining for Infill Projects (SB 226)." The Governor's Office of Planning and Research, available at:
         https://www.opr.ca.gov/s_sb226.php
         3
           "State CEQA Guideline Section 15183.3: Streamlining for Infill Projects." QPR, February 2013, available at:
         https://www.opr.ca.gov/docs/Section_l5183.3_feb20l3.pdf
         4
           "CEQA Guldelines Section 15332." California Natural resources Agency, available at:
         http://resources.ca.gov/ceqa/guldellnes/art19.html

                                                                   3

                                                                       PALMS ELEMENTARY / OBJECTORS EXHIBITS: 001003
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 624 of 636 Page ID
                                     #:6781
                                                                                    ...   ;
                                                                                          I




         assessed. As such, we find the conclusions made within the Determination to be unsubstantiated and
         should not be relied upon to determine Project significance.

         According to the South Coast Air Quality Management District (SCAQMD), the lead air pollution control
         agency for the proposed Project, a health risk assessment should be performed for any project that is
         expected to generate mobile emissions from diesel powered equipment and trucks. According to
         SCAQMD's Mobile Source Toxics Analysis page on AQMD's website (emphasis added),

                 "In August 2002, _the SCAQMD's Mobile Source Committee approved the 'Health Risk
                 Assessment Guidance for Analyzing Cancer Risks from Mobile Source Diesel-Emissions.' This
                 document provided guidance for analyzing cancer risks _from diesel particulate matter from
                 mobile sources at facilities such as truck stops and warehouse distribution
                 centers. Subsequently, SCAQMD staff revised the aforementioned document to expand the
                 analysis to provide technical guidance for analyzing cancer risks from potential diesel particulate
                 emissions impacts from truck idling and movement (such as, but not limited to, truck stops,
                 warehouse and distribution centers, or transit centers), ship hoteling at ports, and train Idling.
                 This revised guidance document titled, 'Health Risk Assessment Guidance for Analyzing Cancer
                 Risks from Mobile Source Diesel Idling Emissions for CEQA Air Quality Analysis' was presented to
                 and approved by the SCAQMD's Mobile source Committee at its March 28, 2003 committee
                 meeting. It is suggested that projects with diesel powered mobile sources use the following
                 guidance document to quantify potential cancer risks from the diesel particulate emission". 5
)
         As you can see in the excerpt above, the SCAQMD explicitly states that in the event that the proposed
         Project generates or attracts vehicular trips, a mobile source health risk assessment must be prepared.
         As noted in the Determination report, Project construction is expected to "temporarily create emissions
         of dusts, fumes, equipment exhaust, and other air contaminants", therefore, it is reasonable to assume
         that a significant amount of DPM, a known human carcinogen, will be emitted from the exhaust stacks
         of construction equipment the Project proposes to use (p. 13). Once operational, the Project's
         commercial land use will result in frequent truck deliveries, or approximately 153 daily truck trips.
         according to the Project's Transportation Impact Study, while the Project's residential land uses are
         expected to generate approximately 326 daily vehicle trips (Transportation Study, pp. 41). Thus, it is
         reasonable to assume that large amounts of diesel exhaust will be generated over the duration of
         Project operation. As such, a proper HRA should have been conducted prior to approval of the Project,
         as long-term exposure to DPM and other toxic air contaminants (TACs) may result in a significant health
         risk impact and therefore, should be properly assessed.

         Furthermore, it is critical that a proper HRA be prepared for the proposed Project, as health risk analyses
         conducted for similar CEQA projects within the City of Los Angeles have demonstrated significant
         impacts. For example, SWAPE conducted a screening-level HRA for The View project (SCH No.

         5
           "Mob fie Source Toxics Analysis. n SCAQMD, available at: http://www.aqmd.gov/home/regulatlons/ceqa/alr-
         quallty-analysls-handbook/mobile-source-toxlcs-analysls

                                                                4

                                                                    PAtMS ELEMENTARY / OBJECTORS EXHIBITS: 001004
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 625 of 636 Page ID
                                     #:6782




         2017041016) 6 to determine whether or not tha projec:t would result in significant health risk impacts.
         The View project proposed to construct a multi-family residence lot and 88 attached residential
         condominium dwelllng units on 1.84 acres of land. SWAPE's screening level HRA demonstrated that the
         excess cancer risk posed to adults, children, and infants located approximately 1 meter away from the
         Project site (similar to the proposed Project) would be approximately 43, 290, and 250 in one million,
         respec:tively. 7 Furthermore, the analysis demonstrated that the excess cancer risk over the course of a
         residential lifetime (30 years) was approximately 580 in one million. 8 The infant, child, adult, and lifetime
         cancer risks all exceeded the SCAQMD's threshold of 10 in one million. Thus, our analysis demonstrated
         that that when the project's health-related impacts were properly assessed, we found that emissions
         released during construction and operation of The View project would pose a significant health risk to
         nearby sensitive receptors. Seeing as The View project is similar to the proposed Project,         it is· reasonable
         to assume that the 3558 Motor Avenue Project could also result in similar, significant health-related
         impacts. As such, a proper HRA should have been c:onducted prior to Project approval, as exposure to
         DPM and other TACs may result in a significant health risk impact and therefore, should ·be properly
         assessed.9


         A quantitative analysis of the Project's health-related Impacts should have been prepared and the
         results of this analysis should have been compared to applicable thresholds. The SCAQMD provides a
         specific numerical threshold of 10 in one million for determining a project's health risk impact. w
         Therefore, the Project Applicant should have conducted an ass·essment that compares the Project's
         combined construction and operational health risk to this threshold in order to determine the Project's
)        health risk impact. By failing to prepare an HRA, the Determination fails to provide a comprehensive
         analysis of the sensitive receptor impacts that ,:nay occur as a result of exposure to substantial air
         pollutants.


         Due to the reasons listed above, we find that there is substantial evidence indicating that the proposed
         _Project could result in a potentially significant impact to the surrounding environment, something that
         the Determination and associated documents failed to evaluate or.even address. Without the findings of
         a quantified HRA, the Project lacks a comprehensive analysis of the sensitive receptor impacts that may
         occur as a result of exposure to the Project's potentially substantial air pollutant emissions. As such, a
         proper analysis must be conducted in order to determine the impact that the proposed Project will have



         6
           The View lni~lai Study/Mitigated Negative Declaration (SCH No. 2017041016), available at:
         http;//uha1979.org/assets/RPC staff recommendations re the View 07.21.2017.pdf
         7
           See SWAPE October 23, 2017 Comments for The View Project, p. 10
         8
             Ibid.     .
         9
           We acknowledge that The View project has a larger building square footage and lot acreage compared to the
         proposed Project. However, as discussed, the excess cancer risk posed by The View project far exceeds applicable
         thresholds. Additionally, the proposed Project indudes 1,770 square feet of commercial land use, which will result
         in frequent truck and delivery vehicle trips during operation. Therefore, It Is possible that the cancer risk for the
         proposed Project, although smaller than The View project, could still result in a significant health-related impact.
         10 http://www.-agmd.gov/docs/default-source/cega/handbook/scagmd-air-gualltv•signlficance-

         thresholds.pdf?sfvcsn::i2                        ·                                       ·

                                                                   5

                                                                       PALMS ELEMENTARY/ OBJECTORS EXHIBITS: 001005
                             •·
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 626 of 636 Page ID
                                     #:6783
                               ,·""\.~
                                                                                 !
                                                                                     ,.
                                                                                      ,,
                                                                                      I
                                                                                                                   ....:.




         on the health of school children attending the Palms Elementary School and on residents living near the
         Project site.

         Finally, due to the ongoing nature ofthls matter, we reserve the right to modify our work, opinion, and
         any information presented in this document, and any revisions in the future, as reasonably accessible
         information becomes available that materially-affects the findings and conclusions stated herein.

         Sincerely,




         Paul E. Rosenfeld, Ph.D.




         Hadley Nolan




                                                              6

                                                                  PA1.MS ELEMENTARY / OBJECTORS EXHIBITS: 001006
     --   ----------------------------------------------,-----------------------




                       •                              •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 627 of 636 Page ID
                                     #:6784
.v
      Case   2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20
         ~•vJ;O n.c.u                                     Learn    Page 628 of 636 Page ID
                                                                  !tl.gnts
     I I .L:O/     ..L-lt:: V6.A
                                  ~--------------j
                                             #:6785               --------------,
                                                    *********************
                                                    *** FAX TX REPORT***
                                                    *********************

                                                       TRANSMISSION OK

                                       . JOB NO.                    1186
                                         DEPT. ID                   1
                                         DESTINATION ADDRESS        912139781027
                                         SUBADDRESS
                                         DESTINATION ID
                                         ST. TIME                   07/18 14:03
                                         TX/RX TIME                 00' 28
                                         PGS.                       2
                                         RESULT                     OK




      )          July 18, 2018

                  CITY OF LOS ANGELES                           HIRO KOBAYASHI
                  CITY COUNCIL                                  3568 MOTOR LLC
                  via CITY CLERK                                800 S. Figueroa Street, #960
                  200 North Spring Street,                      Los Angeles, CA 90017
                  Room 395, City Hall                           FAX: (310) 280-1043
                  Los Angeles, CA 90012
                  FAX: (213) 978-1027


                                                                                   VIA FAX & US MAIL
                 RE:          Notice of Intent to Sue
                              3568 Motor Avenue, Los Angeles, California 90034
                              LA City File No. DIR-2016-4880-DB; ENV-2016-4881-CE

                 Please take notice, under Public Resources Code Section 21167.5, that S.G., A.D.G.,
                 R ..L., N.B., A.G., Christal Lord and Dyanna Sanabria intend to file a petition, inter
                 alia, under the provisions of the Ca:lifornia Environmental Quality Act against
                 respondents City of Los Angeles, Los Angeles City Council, Hiro Kobayashi and
EJ               3568 MOTOR LLC in connection with the above-referenced matter.

                 DATED: July 18, 2018                            LEARNING RIGHTS LAW CENTER
                                                                                    ·---
                          •                                     •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 629 of 636 Page ID
                                     #:6786




     July 18, 2018

    · CITY OF LOS ANGELES                        HIRO KOBAYASHI
      CITY COUNCIL                               3568 MOTOR LLC
      via CITY CLERK                             800 S. Figueroa Street, #960
      200 North Spring Street,                   Los Angeles, CA 90017
      Room 395, City Hall                        FAX: (310) 280-1043
      Los Angeles, CA 90012
      FAX: (213) 978-1027


                                                            VIA FAX & US MAIL
)    RE:   Notice of Intent to Sue
           3568 Motor Avenue, Los Angeles, California 90034
           LA City File No. DIR-2016-4880-DB; ENV-2016-4881-CE

     Please take notice, under Public Resources Code Section 21167.5, that S.G., A.D.G.,
     R.L., N.B., A.G., Christal Lord and Dyanna Sanabria intend to file a petition, inter
     alia, under the provisions of the California Environmental Quality Act against •
     respondents City of Los Angeles, Los Angeles City Council, Hiro Kobayashi and
     3568 MOTOR LLC in connection with the above-referenced matter.

     DATED: July 18, 2018                         LEARNING RIGHTS LAW CENTER




     205 S. Broadway Avenue, Suite 808, Los Angeles, CA 90012
     Phone: 213-489-4030    Fax: 213-489-4033
                             •                                            •
  Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 630 of 636 Page ID
                                       #:6787



                                       PROOF OF SERVICE

         STA TE OF CALIFORNIA                          } ss.
         COUNTY OF LOS ANGELES                         }                                           .

                 I am employed in the County of Los Angeles, State of California. I am over the age
         of 18 and not a party to the within action; my business address is: 205 S. Broadway, Suite
         808, Los Angeles, California 90012.

         On July 18, 2018, I served the following Documents: PLAINTIFFS S.G., A.D.G., R.L.,
         N.B., A.G., LORD AND SANABRIA'S NOTICE OF INTENT TO SUE upon the
         interested parties in this action in addressed as follows:


                 CITY OF LOS ANGELES
                                                                       JilRO KOBAYASHI
                      CITY CLERK
                                                                        3568 MOTOR LLC
                  200 North Spring Street,                          800 S. FIGUEROA ST #960
                   Room 395, City Hall                              LOS ANGELES, CA 90017
                  Los Angeles, CA 90012                        TEL: (213) 488-9039 / FAX: (310) 280-1043
           TEL: (213) 978-1133 /FAX: (213) 978-1027


         [!]     (Via Facsimile) I transmitted via facsimile to the persons above, at the listed
. )      facsimile numbers, the documents listed above by entering those facsimile numbers into a
         facsimile machine on my business premises and pressing send.

         D      (By Electronic Mail ) I transmitted the above-described materials in PDF format via
         an e-mail message having a subject header including the case naine and number in the instant
         case and an attachment containing the above described materials.

         (KJ     (Via U.S. Mail) I am readily familiar with the practice for mailing with the
         UNITED ST ATES POSTAL SERVICE; such envelope was deposited postage prepaid
         with the UNITED STATES POST AL SERVICE on the above date according to ordinary
         business practices.

         Executed on July 18, 2018, at Los Angeles, California.

         @       (State) I declare under penalty of perjury under the laws of the State of California
         that the above is true and correct.
         fi7 (Federal) I declare that I am employed in the office of a
         ~ r t at whose discretion the service was made.
.BOARD OF DIRECTORS

 LILY CORZO
 Cllalr
 Capital Research
  DR. JILL BICKETT
 Secretary
 Loyola ~arymount University
                                                 #:6788
                                                           •
            Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 631 of 636 Page ID




                                                                     CHANGING UVES THROUGH EDUCATION ADVOCACY
,..--,,;'<AWHITE
       fJurer
 •   ..~arton Advocate

 ALICIA MINANA de LOVELACE
 Founding Cbalr
 Law Offices ofAlicia Miitana
 MAITCAVE
 MolTlsOTI & Foar.11er
 WENDY HARPER
 Emst & Yuung LLP                                   July 18, 2018
 GARY ROBERTS
 Denton.JUSI..IJ'                                                                                                      Via Fax Only to: (310) 843-2655
 .JASON RUDOLPH
 Attorney
                                                    Elisa L. Paster, Esq
 ERIC SAGERMAN                                      Glaser Weil
 Winston & Strawn W'
TINA STECK
                                                    Epaster@GlaserWeilcom
Attorney
 JOSEPH TELTSER ·
 Coronal Gruup UC
 MARIBETII TOWERS
 Major League Soccer
 MARYSOL SANCHEZ VELAMOOR                           Re:    S.G. et. al. v. City of Los Angeles, et. al.
Anomey

. STAFF
                                                    Dear Ms. Paster:
 INES KUPERSCHMIT
 Co-E:xecu.Jlve Director&: C()<-Founder
 JANEEN STEEL                                              I am providing you with a courtesy copy of our Notice of Intent to Sue
 Co-ExP.cutlve Director d:: Co-Founder
 PATRICIA REYES                                     regarding the above matter. Our office had attempted to notify Hiro Kobayashi,
 Finance and Office Manager
KYRA CLIPPER                                        358 Motor LLC via fax. To (310) 280-1043. However, it appears that the fax
Advocacy for Children wilh
Autism Program Director
                                                    transmission was unsuccessful. I have provided you with our proof of
 SAMANTHA COCHRAN
 F·'~ ''ltlonRJghts Clinic Director
                                                    unsuccessful fax transmission.
            )1:FO £!ITRADA
 l...~ ..   imni!,Ji Bngogitmml & Policy Director
CAROLJUNG
LosAngeles Medical-Legal
Collaborolive/or Educolion Director
 PATSY VANDYKE
 Impact Llllgation Allomey
 ERIN BURRIS
 StaffAltomey
 NANCY SHEA                                         Sincerely,
 StaffAttorney
 QIONGYUEHU
 Harvard law Fellow
 VIVIAN WONG
 Skadden Law Fellow
MARISOL CHIANELLO
Pro Bono Manager

ARACELY ORTEZ WHITE
Paralegal
AZRA VARISCIC
Development Munuger
 AARON BICART
Dewdoprnenl A.ssociale
LETICIA MEJIA
Education Rights Clinic Advocate
CARMEN REYNAGA
nGER Coordinator
SERGEI HASENECZ
Legal F;/e Clerk
GABRIELA GARCIA
Administrative Assistant
MELISSA VASQUEZ
Receplionist and
Administrofive Assis/ant
JOSH MORALES
T,:,r.:,'(erk
     ~J

                                                           205 S. Broadway, Suite 808 • Los Angeles, CA 90012 • Phone: (213) 489-4030 • Fax: (213) 489-4033
                                                                                              www.learningrights.org
                         •                                      •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 632 of 636 Page ID
                                     #:6789




     July 18, 2018

      CITY OF LOS ANGELES                        HIRO KOBAYASHI
      CITY COUNCIL                               3568 MOTOR LLC
      via CITY CLERK                             800 S. Figueroa Street, #960
      200 North Spring Street,                   Los Angeles, CA 90017
      Room 395, City Hall                        FAX: (310) 280-1043
      Los Angeles, CA 90012
      FAX: (213) 978-1027


                                                                    VIA FAX & US MAIL
)    RE:    Notice of Intent to Sue
            3568 Motor Avenue, Los Angeles, California 90034
            LA City File No. DIR-2016-4880-DB; ENV-2016-4881-CE

     Please take notice, under Public Resources Code Section 21167.5, that S.G., A.D.G.,
     R.L., N.B., A.G., Christal Lord and Dyanna Sanabria intend to file a petition, inter
     alia, under the provisions of the California Environmental Quality Act against
     respondents City of Los Angeles, Los Angeles City Council, Hiro Kobayashi and
     3568 MOTOR LLC in connection with the above-referenced matter.

     DATED: July 18, 2018                         LEARNING RIGHTS LAW CENTER




     205 S. Broadway Avenue, Suite 808, Los Angeles, CA 90012
     Phone: 213-489-4030    Fax: 213-489-4033          ·


                                                                                            . I
                                                                                              I
                          •                                           •
Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 Page 633 of 636 Page ID
                                     #:6790


                                     PROOF OF SERVICE

        STATE OF CALIFORNIA                          } ss.
        COUNTY OF LOS ANGELES                        }
                I am employed in the County of Los Angeles, State of California. I am over the age
        of 18 and not a party to the within action; my business address is: 205 S. Broadway, Suite
        808, Los Angeles, California 90012.                        ·

        On July 18, 2018, I served the following Documents: PLAINTIFFS S.G., A.D.G., R.L.,
        N.B., A.G., LORD AND SANABRIA'S NOTICE OF INTENT TO SUE upon the
        interested parties in this action in addressed as follows:


               CITY OF LOS ANGELES
                                                                     HIRO KO:BAYASHJ
                    CITY CLERK
                                                                      3568 MOTOR LLC
                200 North Spring Street,                          800 S. FIGUEROA ST #960
                 Room 395,. City Hall                             LOS ANGELES, CA.90017
                Los Angeles, CA 90012                        TEL: (213) 488-9039 / FAX: (310) 280-1043
         TEL: (213) 978-1133 /FAX: (213) 978-1027


        [!]     (Via Facsimile) I transmitted via facsimile to the persons above, at the listed
        facsimile numbers, the documents listed above by entering those facsimile numbers into a
)       facsimile machine on my business premises and pressing send.

        D      (By Electronic Mail ) I transmitted the above-described materials in PDF format via
        an e-mail message having a subject header including the case name and number in the instant
        case and an attachment containing the above described materials.

        [KJ     (Via U.S. Mail) I am readily familiar with the practice for mailing with the
        UNITED STATES POSTAL SERVICE; such envelope was deposited postage prepaid
        with the UNITED STATES POSTAL SERVICE on the above date according to ordinary
        business practices.

        Executed on July 18, 2018, at Los Angeles, California.

       [~] (State) I declare under penalty of perjury under the laws of the State of California
       that the above is true and correct. ·
       ~ · (Federal) I declare that I am employed in the office of a em ·
       Court at whose discretion the service was made.     .          .
   Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20
                                                     i.earni
                                                               Page 634 of 636 Page ID~001
                                                             .KJ.gnts
                             f - - - - - - -#:6791
                                            ----------i ~-------------,
                                                   ***************************
                                                   *** FAX ERROR TX REPORT***
                                                   ***************************

                                                   TX FUNCTION WAS NOT COMPLETED

                                          JOB NO.                         1189
                                          DEPT. ID                        1
                                          DESTINATION ADDRESS             913102801043
                                          SUBADDRESS
                                          DESTINATION ID
                                          ST. TIME                        07/18 14: 16
                                          TX/RX TIME                      00' 00
                                          PGS.                            0
                                          RESULT                          NG
                                                                            0                 #018    BUSY/NO SIGNAL




   )
           July 18, 2018

            CITY OF LOS ANGELES                                    HIRO KOBAYASHI
            CITY COUNCIL                                           3568 MOTOR LLC
            via CITY CLERK                                         800 S. Figueroa Street, #960
            200 North Spring Street,                               Los Angeles, CA 90017
            Room 395, City Hall                                    FAX: (310) 280-1043
            Los Angeles, CA 90012
            FAX: (213) 978-1027


                                                                      VIA FAX & US MAIL
           RE:       Notice of Intent to Sue
                     3568 Motor Avenue, Los Angeles, Callfornia 90034
                     LA City File No. DIR-2016-4880-DB; ENV-2016-4881-CE

            Please take notice, under Public Resources Code Section-21167.5, that S.G., A.D.G.,
          · R.L., N.B., A.G., Christal Lord and Dyanna Sanabria intend to file a petition, inter
            alia, under the provisions of the California Environmental Quality Act against
   s:p      respondents City of Los Angeles, Los Angeles City Council, Hiro Kobayashi and
._;1',,     3568 MOTOR LLC in connection with the above-referenced matter.

           T"'li\'T'Cl"T'\, T,,.J., 'IQ   ')()IQ                    r   CA Dll.TTl1.Tn.   orn.u-re<   T A   nr   r-Dll.T'T'C'O
    Case 2:17-cv-09003-JAK-PJW           Document 208-13 Filed 06/24/20
                                                                Learn·
                                                                         Page 635 of 636 Page ID'81001
                                                                        Rights
r                        .t,'AX ·· .:l 'ltl~ 'lU.:l.:l
                                                                                                         ~:,__-----------,
                                           1•
                                                       #:6792
                                                   ***************************
                                                   *** FAX ERROR TX REPORT***


                                                   TX FUNCTION WAS NOT COMPLETED

                                         JOB NO.                            1187
                                         DEPT. ID                           l
                                         DESTINATION ADDRESS                913102801043
                                         SUBADDRESS
                                         DESTINATION ID
                                         ST. TIME                           07 /18 14: 09
                                         TX/RX TIME                         00' 00
                                         PGS.                               0
                                         RESULT                             NG
                                                                                 0                       #018         BUSY/NO SIGNAL




    )
             July 18, 2018

              CITY OF LOS ANGELES                                  HIRO KOBAYASHI
              CITY COUNCIL                                         3568 MOTOR LLC
              via CITY CLERK                                       800 S. Figueroa Street, #960
              200 North Spring Street,                             Los Angeles, CA 90017
              Room 395, City Hall                                  FAX: (310) 280-1043
              Los Angeles, CA 90012
              FAX: (213) 978-1027


                                                                                                        VIA FAX & US 'MAIL
             RE:    Notice of Intent to Sue
                    3568 Motor Avenue, Los Angeles, California 90034
                    LA City File No. DIR-2016-4880-DB; ENV-2016-4881-CE

             Please take notice, under Public Resources Code Section 21167 .5, that S.G., A.D.G.,
             R.L., N.B., A.G., Christal Lord and Dyanna Sanabria intend to file a petition, inter
             alia, under the provisions· of the California Environmental Quality Act against
             respondents City of Los Angeles, Los Angeles City Council, Hiro Kobayashi and
             3568 MOTOR LLC in connection with the above-referenced matter.

             T".A'T'Cn.   r .. l •. 10   ,.,/\10                    T   n   A TY'II. T'O, Tl""   n   Tl""T yr,-.c,   ·r   A 1' I r,r,11, T'T"r.n
 Case 2:17-cv-09003-JAK-PJW Document 208-13 Filed 06/24/20 n..Lyuc=:1
                                                            Page 636 of 636 Page ID=uuJ.
                                      #:6793
                                                                                       *********************
                                                                                       *** FAX TX REPORT***
                                                                                       *********************

                                                                                           TRANSMISSION OK

                                                                      JOB NO.                               1193
                                                                      DEPT. ID                              1
                                                                      DESTINATION ADDRESS                   913108432655
                                                                      SUBADDRESS
                                                                      DESTINATION ID
                                                                      ST. TIME                              07/18 14:49
                                                                      TX/RX TIME                            02' 38
                                                                      PGS.                                  5
                                                                      RESULT                                OK



          QQA@Qf Pf{!l(lWtllf
          Lll,VCORZO
          Choir
          Capltnl Ra,anrcl,
          DR. ,IILL 0ICKF.TT
          Sacrcilary
          Lo)l{1/a Mnrymo11111 UnJvrrrs/ly                                      CHANGING LIVES THROUGH EDUCATION ADVOCACY
          t:RIKAWmm
          TNG1uror
          0,/11cntlon A,/roanta
          ALICIA MIFI/\NA do LOVELACE
          Foundlna Ch,lr
          Ln" 0/llc•• o/Alie/a Mlna11a
          MA'ITCAVE
          Mw,i/,oi,d,Poorillr
          WRNDV HARPER
          Or,111 & YCJ1tnll I l l                               July 18, 2018
          CARY RODl(RTS
          Donto,,-, US LLP                                                                                               Via Fax Only to: (310} 843-2655
         ,JASON RUDOLrfl
         Allornoy
                                                                Elisa L. Paster, Esq
 )        ltltlC SACERMt\N
          W/1111011 d: Strmrn W'
                                                                Glaser Weil
          TINAS'fF.CK                                           Epaster@GlaserWeilcom
         Attorn,y
         JOSEPIITELTSO:R
         Coro11nl Group U.C
         MAKIDETII TOWttR.,
         Mil/or Ltugua Soocar
         MARVSOI, MNCIIEZ VUL.\MOOR                             Re:    S. G. et. al.   v. City of Los Angeles, et. al.
         Allornay

         wa                                                     Dear Ms. Paster:
         !Nil, KUl'EIISCIIMll'
         Co-Rxuc11tlvo DlnWor &, Co-Po1111dcr
         Jt\NEllN STE&L
         Co•llxacttllvo Dlractor ,fi: Co Pn11ml11r
                                            0
                                                                       I am providing you with a courtesy copy of our Notice of Intent to Sue
         PATRICIA REVllS
         Jl/mmco ,uul OfflcoMmwRor
                                                                regarding the above matter. Our office had attempted to notify Hiro Kobayashi,
          KVIIA CLIPrER
         ,1,lvocacy/01· Chlltlra,, will,
                                                                358 Motor LLC via fax. To (310) 280-1043. However, it appears that the fax
         AMlsm P1'0(lrmn DJn,ctut·
         SAMANTHA COCIIHAN
                                                                transmission was unsuccessful. I have provided you with our proof of
         Dducnl/011 n1pJ11., Clinic f>ftVrr.·tm·
                                                                unsuccessful fax transmission.
         RODOU,O l;STKADA
         Ca1111111mU)' l/11fl.fls;oma111 tt: Poll<Jy Dtraclor
         CAROLJUNO
         Lo, 1l11enla, Ma,llcnf./.. ('enl
         Collnbon11lva fur Uducullon Dll'aclar
         PATSY VAN DYKE
         fmpncl Llll&llllon Allomay
         RRINRUIIIUII
         Sltlfltllt(ll'IIOY
         NANGV SIIEA
         St,(//,lllornoy
         QIONGVUEHU
         l-/111-vnrrl L.n11• Pal/ow
         VIVIANWONC
         Skmltla11 Lmv Po/low

J:
 ••- M,IIUSOI, CIIIANRl,1,0
     P,·o IJ0110 A-lminRer

 "•• 111111 CR/, Y (}fl Tl:'X IV/ f/7W
,~t::,
     Pnrnlogul
1.~!f":., AZllA VARlSCIC

                   ·-. ··--
 "'•· DavalotJmo111 Mmmyor
 .....,, .. ·--·
